Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 1 of 452




            EXHIBIT A
  Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 2 of 452




INTERNATIONAL CENTRE FOR SETTLEMENT OF INVESTMENT DISPUTES


                     In the arbitration proceeding between

                       UAB E ENERGIJA (LITHUANIA)

                                   Claimant


                                     and


                            REPUBLIC OF LATVIA

                                 Respondent


                         ICSID Case No. ARB/12/33




                               AWARD


                           Members of the Tribunal
             Dr. Paolo Michele Patocchi, President of the Tribunal
                     Prof. Dr. August Reinisch, Arbitrator
                   Mr. Samuel Wordsworth QC, Arbitrator


                           Secretary of the Tribunal
                           Ms. Geraldine R. Fischer


              Date of dispatch to the Parties: 22 December 2017




                                                                     1
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 3 of 452




                          REPRESENTATION OF THE PARTIES

Representing UAB E energija (Lithuania):        Representing the Republic of Latvia:

From 15 August 2012 until 8 September 2017:     From 15 August 2012 until 21 February 2016:
Mr. George Burn                                 Mr. Ivars Mēkons
                                                Assistant Director, International Affairs
As from 8 September 2017:
Mr. Mark Beeley                                 As from 22 February 2016:
                                                Ms. Ilze Dubava
As from 15 August 2012:                         Legal Adviser, Legal Department
Mr. Alexander Slade
                                                As from 28 June 2016:
Vinson & Elkins RLLP                            Ms. Nērika Lizinska
20 Fenchurch Street                             Legal Adviser, Legal Department
24th Floor
London EC3M 3BY                                 State Chancellery, Latvia
United Kingdom                                  Brīvības Boulevard 36
                                                LV-1520 Riga
and                                             Republic of Latvia

As from 15 August 2012:
Mr. Agris Repšs
ZAB Sorainen
Kr. Valdemāra iela 21
LV-1010 Riga
Republic of Latvia




                                            i
                                                                                        2
        Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 4 of 452




                                                     TABLE OF CONTENTS

I.   INTRODUCTION AND PARTIES ...................................................................................... 1
II.  PROCEDURAL HISTORY................................................................................................... 2
III. FACTS ................................................................................................................................. 10
       A. Heating in Rēzekne and the 2004 Gas Supply Agreement (2004) .......................... 10
       B. The Original Arrangements And Main Events (End Of 2004-2005) ...................... 13
       C. The Operation of the Heating System by Latgales Enerģija and Main
           Events in 2006 ......................................................................................................... 38
       D. The Energy Crisis Declared by the Rēzekne City Council and Other Main
           Events in 2007 ......................................................................................................... 49
       E. Main Events in 2008 ................................................................................................ 83
       F.  Main Events in 2009 and Beyond............................................................................ 97
       G. The Lithuanian Decisions Relied on by the Respondent (From 2005 to
           2011) ...................................................................................................................... 107
       H. The Negotiations between the Parties from 1 September 2008 Onwards ............. 108
IV. THE PARTIES’ REQUESTS FOR RELIEF ..................................................................... 113
       A. The Claimant ......................................................................................................... 113
       B. The Respondent ..................................................................................................... 115
V. JURISDICTION ................................................................................................................ 116
       A. The Parties’ Prayers for Relief on Jurisdiction and the Respondent’s
           “Preliminary Objections” ...................................................................................... 117
       B. The Claimant’s Position on Jurisdiction................................................................ 118
       C. The Respondent’s Objections to Jurisdiction ........................................................ 122
       D. The Claimant’s Reply to the Respondent’s “Preliminary Objections” to
           Jurisdiction ............................................................................................................ 125
       E. The Reasons for the Tribunal’s Decision on Jurisdiction ..................................... 130
       F.  The Tribunal’s Decision on Jurisdiction ............................................................... 146
VI. THE RESPONDENT’S APPLICATION FOR TERMINATION, AND,
ALTERNATIVELY, FOR A STAY OF THE PROCEEDINGS ............................................... 146
       A. The Parties’ Prayers for Relief on the Stay of Proceedings .................................. 146
       B. The Respondent’s Position .................................................................................... 147
       C. The Claimant’s Position ........................................................................................ 148
       D. The Reasons for the Tribunal’s Decision on the Respondent’s Application
           for a Stay and Termination of the Proceedings ..................................................... 149
       E. The Tribunal’s Decision the Respondent’s Application for Termination,
           and, Alternativey, a Stay of the Proceedings ......................................................... 151
VII. LIABILITY ........................................................................................................................ 151
       A. The Parties’ Prayers for Relief on Liability .......................................................... 151
       B. The Claimant’s Case on Liability .......................................................................... 152
       C. The Respondent’s Case On Liability ..................................................................... 200
       D. The Reasons for the Tribunal’s Decision on Liability .......................................... 225
       E. The Tribunal’s Decision on Liability .................................................................... 323

                                                                   ii

                                                                                                                                        3
        Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 5 of 452




VIII. QUANTUM ....................................................................................................................... 323
       A. The Parties’ Prayers for Relief on Quantum ......................................................... 323
       B. The Claimant’s Case on Quantum ......................................................................... 324
       C. The Respondent’s Case on Quantum..................................................................... 326
       D. The Reasons for the Tribunal’s Decision on Quantum ......................................... 326
       E. The Tribunal’s Decision on Quantum ................................................................... 334
IX. COSTS ............................................................................................................................... 334
X. AWARD ............................................................................................................................ 337




                                                                  iii

                                                                                                                                      4
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 6 of 452




i.    FREQUENTLY USED ABBREVIATIONS AND ACRONYMS

BIT                          The Agreement between the Government of the Republic of
                             Lithuania and the Government of the Republic of Latvia on
                             the Promotion and Protections of Investments dated 7
                             February 1996

C-(…)                        Claimant’s Exhibit No. (…)

                             C-1.1 means the first document in Exhibit C-1 in case the
                             Claimant has filed several documents in one exhibit

CEO                          Chief Executive Officer

CFO                          Chief Financial Officer

CLA-(…)                      Claimant’s Legal Authority No. (…)

                             The legal exhibits filed by the Claimant attached to Cl. Rep.
                             Tribunal, p. 18 paragraph 58 were numbered from 1 onwards;
                             the Tribunal renumbered such exhibits from CLA-46
                             (Municipalities and Local Government Act) onwards until
                             CLA-61.

Council                      The Rēzekne City Council

Energy Crisis Committee      The committee established by decision No. 388 (C-24) made
                             by the Rēzekne City Council on 9 October 2007, see also
                             footnote 299 below
ECT                          Energy Charter Treaty

Heating Supply Development   The strategy document approved by the Rēzekne City Council
Strategy, Rēzekne            by decision No. 21 of 21 September 2007
                             C-213

ICSID Arbitration Rules      ICSID Rules of Procedure for Arbitration Proceedings (2006)

ICSID Convention             Convention on the Settlement of Investment Disputes
                             Between States and Nationals of Other States dated 18 March
                             1965

ICSID or the Centre          International Centre for Settlement of Investment Disputes

ICSID Institution Rules      Rules of Procedure for the Institution of Conciliation and
                             Arbitration Proceedings

2001 ILC Articles            The International Law Commission’s Articles on State
                             Responsibility



                                        iv

                                                                                          5
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 7 of 452




LVL                                Latvian Lats

Methodology, the                   Cabinet of Ministers Regulations No. 281 of 26 June 2001,
                                   amended in 2008 (Methodology for Calculation of Tariffs for
                                   Public Utilities in the Fields Regulated by Local
                                   Municipalities) C-35
                                   The original 2001 text as well as the amendments made in
                                   2008 are set out in this exhibit; the 2008 amendments are
                                   highlighted in yellow

MWh                                Megawatt hour

p. (…)                             This Award contains references to the documentary evidence
                                    to electronic page numbering in the format “[page 1]”,
[page (…)]                             and
                                    to hard copy page numbering in the format “p. 1”.

R-(…)                              Respondent’s Exhibit No. (…)
                                   R-1.1 means the first document in Exhibit R-1 in case the
                                   Respondent has filed several documents in one exhibit
RCC                                Rēzekne City Council
Regulator, the                     the Multi-industry Public Utility Regulator of the Latgale
                                   Municipalities
RLA-(…)                            Respondent’s Legal Authority No. (…)
Transcript, Day dd, page/line(s)   Transcript of the Hearing on the Preliminary Objections and
                                   the Merits
Working Group                      The working group established by the Rēzekne City Council
                                   to draft the strategic plan for the development of the heat
                                   supply system (Council decision No. 188 dated 11 May 2007)


ii.   THE PARTIES’ SUBMISSIONS

RfA                                Request for Arbitration, 15 August 2012

Cl. Mem.                           Claimant’s Memorial, 6 December 2013
Resp. Obj. J. & C-Mem.             Respondent’s Memorial on Preliminary Objections [to
                                   Jurisdiction] and Request for Bifurcation and Counter-
                                   Memorial on the Merits, 18 April 2014
Resp. Req. Bifurc.                 Respondent’s Clarificatory Statement on the Request for
                                   Bifurcation, 12 May 2014

Cl. Rep. Bifurc.                   Claimant’s Response to the Respondent’s Request for
                                   Bifurcation, 19 May 2014



                                              v

                                                                                                6
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 8 of 452




Cl. Rep.                        Claimant’s Reply on the Merits and Counter-Memorial on
                                Preliminary Objections, 10 October 2014
Resp. Rej.                      Respondent’s Rejoinder on the Merits and Reply on
                                Preliminary Objections, 12 December 2014
Cl. Rej. J.                     Claimant’s Rejoinder on Preliminary Objections, 2 January
                                2015
Cl. Skeleton                    Claimant’s Skeleton Argument, 9 February 2015
Resp. Skeleton                  Respondent’s Skeleton Argument, 9 February 2015
Resp. Rep. Tribunal             Respondent’s Answer to Questions Put by the Tribunal
                                Concerning Domestic Judicial Proceedings, 25 February 2015
Cl. Rep. Tribunal               Claimant’s Response to Questions Raised by the Tribunal,
                                20 March 2015
Resp. P-H (PO8)                 Respondent’s Post-Hearing Submission in Response to the
                                Tribunal’s Questions Posed in Procedural Order No. 8,
                                20 March 2015
Resp. Rep. (PO8)                Respondent’s Rebuttal Submission (Procedural Order No. 8
                                Dated 9 March 2015, point 2) – Respondent’s Applications,
                                10 April 2015
Cl. Rep. P-H                    Claimant’s Rebuttal to Respondent’s Post-Hearing
                                Submission, 1 June 2015
Resp. Rep. (PO9)                Respondent’s Response to the Tribunal’s Procedural Order
                                No. 9, 1 June 2015


iii. SHORT TITLES FOR CERTAIN AGREEMENTS

Short Title           Exhibit   Original Title

Agreement on the      C-80      Agreement on the Settlement of Debt dated 15 November
Settlement of Debt              2005 between
                                    Rēzeknes Siltumtīkli
                                    Latgales Enerģija

Amended Long-Term     C-16      Agreement on Amendments to the Agreement for Lease,
Agreement                       Renovation and Operation of the Long-Term Assets of
                                28 January 2005, dated 10 February 2006 between
                                     Rēzeknes Siltumtīkli
                                     Latgales Enerģija

Amendment             C-173     Amendment Agreement in Connection with Various
Agreement                       Agreements Relating to Debt and Equity Investment in UAB
                                E-energija dated 5 March 2008 between
                                    UAB Energijos Taupymo Centras (“ETC”)
                                    UAB E Energy Invest (“EEI”)

                                             vi

                                                                                        7
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 9 of 452



Short Title                    Exhibit   Original Title

                                               Mr. Virginijus Strioga (the “Sponsor”)
                                               UAB E-Energija (the “Company”, and, together with
                                                 ETC and EEI “the Obligors”)
                                               European Bank for Reconstruction and Development
                                                 (“EBRD”)

Amendment No. 1 to             C-61      Supplementation 1 to Agreement No. 1580 on Construction
the Gas Supply                           of a New Natural Gas Infrastructure for Gasification of the
Agreement                                City of Rēzekne Due to Long-Term Supplies of Natural Gas
                                         to the User for Combustion Facilities of Various Mutually
                                         Replaceable Fuels (Natural Gas and Oil Products) dated
                                         29 April 2004 between
                                              Latvijas Gāze (“LG”)
                                              the Municipality of Rēzekne (“the RPD”)
                                              Rēzeknes Siltumtīkli (“the User”)

Amendment No. 3 to             C-81      Supplementation 3 to Agreement No. 1580 on Construction
the Gas Supply                           of a New Natural Gas Infrastructure for Gasification of the
Agreement1                               City of Rēzekne Due to Long-Term Supplies of Natural Gas
                                         to the User for Combustion Facilities of Various Mutually
                                         Replaceable Fuels (Natural Gas and Oil Products) dated
                                         29 April 2004 between
                                              Latvijas Gāze (“LG”)
                                              the Municipality of Rēzekne (“the RPD”)
                                              Rēzeknes Siltumtīkli (“the User”)

2005 Assignment                C-64      Assignment Agreement dated 4 August 2005 between
Agreement                                    AS “SEB Latvijas Unibanka” (“Assignor”)
                                             AS “Lohmus, Haavel & Viisemann” (“Assignee”)

2006 Assignment                C-105     Assignment Agreement dated 13 December 2006 between
Agreement                                    AS “Lohmus, Haavel & Viisemann” (“Assignor”)
                                             Latgales Enerģija (“Assignee”)

2007 Assignment                C-159     Assignment Agreement dated 4 December 2007 between
Agreement                                    Latgales Enerģija (“Assignor”)
                                             LE Remonts (“Assignee”)

2008 Assignment                C-182     Assignment Agreement Nr. 100/2008 0685 dated
Agreement                                25 June 2008 between
                                             Latgales Enerģija (“Assignor”)
                                             UAB E energija (“Assignee”)

EBRD Loan                      C-165     Loan Agreement dated 18 December 2007 between

       1
           There is no Amendment No. 2 to the Gas Supply Agreement in evidence.


                                                     vii

                                                                                                 8
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 10 of 452



Short Title             Exhibit   Original Title

Agreement                               European Bank for Reconstruction and Development
                                          (“EBRD”),
                                        UAB E energija (“the Borrower”)

February 2005           C-8       Agreement dated 10 February 2005 between
Agreement                             Rēzekne City Council (“the Council”)
                                      Latgales Enerģija (“the Operator”)

February 2006           C-17      Agreement on Mutual Operations with the Aim to Decrease
Agreement                         Energy Rate in the City of Rēzekne, dated 10 February 2006
                                  between
                                      Rēzekne City Council
                                      Latgales Enerģija

Gas Supply Agreement    C-40      Agreement No. 1580 on Construction of a New Natural Gas
                                  Infrastructure for Gasification of the City of Rēzekne Due to
                                  Long-Term Supplies of Natural Gas to the User for
                                  Combustion Facilities of Various Mutually Replaceable Fuels
                                  (Natural Gas and Oil Products) dated 29 April 2004 between
                                       Latvijas Gāze (“LG”)
                                       the Municipality of Rēzekne (“the RPD”)
                                       Rēzeknes Siltumtīkli (“the User”)

Guarantee Agreement     C-43      Guarantee Agreement dated 30 December 2004 between
                                      UAB E energija (“Guarantor”)
                                      AS “Latvijas Unibanka” (“Creditor”)

Investment Services     C-63      Investment Services Agreement dated 4 August 2005 between
Agreement                              AS Lōhmus, Haavel & Viisemann (“LHV”)
                                       UAB E energija (“the Client”)

Latvian Treasury Loan   R-20   Loan Agreement dated 10 October 2007 between
Agreement               [pages     The Treasury of the Republic of Latvia (Lender)
                        2 ff.]     Rēzekne City Council (Borrower)

Long-Term Agreement     C-4       Agreement for Lease, Renovation and Operation of Long-
                                  Term Assets dated 28 January 2005 between
                                      Rēzeknes Siltumtīkli (“the Lessor”)
                                      Latgales Enerģija (“the Operator”)

October 2007            C-26      Agreement between
Agreement                             Latgales Enerģija (Burkovskis)
                                      UAB E Enerģija (Burkovskis)
                                      Rēzeknes Siltumtīkli (Mežals)
                                      Rēzeknes City Council (Vjakse)
                                      Rēzeknes Enerģija (Škinčs/Melnis)


                                              viii

                                                                                           9
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 11 of 452



Short Title              Exhibit   Original Title

Rēzeknes Enerģija Gas    C-151     Natural Gas Delivery Agreement dated 17 October 2007
Supply Agreement                   between
                                       Latgales Enerģija (User)
                                       Rēzeknes Enerģija (Supplier)

Sampo Banka              C-102     Guarantee dated 30 November 2006 between
Guarantee                              JSC Sampo Banka (“the Bank”)
                                       UAB E energija (“the Guarantor”)

Sampo Banka Loan         C-101     Loan Agreement No. SB-26/3519 dated 30 November 2006
Agreement                          between
                                       JSC Sampo Banka (“the Bank”)
                                       Latgales Enerģija (“the Borrower”)

Sampo Banka Pledge       C-103     Commercial Pledge No. SB-26/3519/1 between
                                      JSC Sampo Banka (“the Commercial Pledgee”)
                                      UAB E energija (“the Commercial Pledgor”)

Share Purchase           C-92      Share Purchase Agreement (with Repo Option) dated
Agreement                          8 June 2006 between
                                       UAB E energija
                                       SIA Energo Sistēmas

Shareholders’            C-45      Shareholders’ Agreement dated 14 January 2005 between
Agreement                              UAB E energija
                                       Juris Vanags
                                       Ļevs Voronovs
                                       Mārtiņš Lauva
                                       SIA Energo Sistēmas
                                       SIA Latgales Enerģija


iv. DRAMATIS PERSONAE

      Name                         Title
1.    Abramova, Dagmāra            Rēzeknes City Council, Councillor
2.    AS Danske Bank               Latvian branch of Danish bank
3.    AS Latvijas Gāze             Latvian company specialised in the importation,
                                   transportation, storage and sale of natural gas
4.    AS Lohmus, Haavel &          Latvian branch of Estonian investment bank
      Viisemann
5.    AS Rēzeknes Siltumtīkli      Latvian company owned by the Rēzekne Municipality
6.    AS SEB Latvijas              Latvian bank
      Unibanka
7.    Beeley, Mark                 Vinson & Elkins, Partner, counsel for the Claimant as from
                                   8 September 2017
8.    Bērziņš, Intar               Energo Sistēmas), SIA Latgales Energija, Member of the

                                                ix

                                                                                          10
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 12 of 452




      Name                        Title
                                  Management Board
9.    Briedis, Edgar              ZAB Sorainen, Attorney representing Latgales Enerģija in
                                  certain Latvian proceedings
10. Burkovskis, Arnoldas          Latgales Energija, Manager
11. Burn, George                  Vinson & Elkins, Partner, counsel for the Claimant until
                                  8 September 2017;
                                  formerly of Salans LLP
12. Dubava, Ilze                  State Chancellery, Republic of Latvia, as from
                                  7 September 2016
13. E Enerģija UAB                Lithuanian company, the Claimant
14. Hansel Realty                 Spanish company
    Management Spain S.L.
15. Jautakis, Aleksas             UAB E Enerģija, Chief Financial Officer
16. Klimanovs, Ilja               Rēzekne City Council, Deputy Chairman
17. Latvenergo                    Latvian state-owned electric utility company
18. LE Remonts                    Latvian company
19. Lizinska, Nērika              State Chancellery, Republic of Latvia, as from
                                  7 September 2016
20.   Locis, Ivars                Rēzekne City Council, Deputy Executive Director
21.   Mēkons, Ivars               State Chancellery, Republic of Latvia, until 7 September 2016
22.   Meļņikovs, Sergejs          Latgales Enerģija, Member of the Management Board
23.   Melnis, Rihards             Rēzeknes Enerģija, Member of the Management Board
24.   Mežals, Aldis               Rēzeknes Siltumtīkli, Member of the Management Board
25.   Muceniece, Maija            Rēzeknes City Council, Councillors
26.   the Multi-industry Public   Latvian authority
      Utility Regulator of the
      Latgale Municipalities
      (“the Regulator”)
27.   Nikonovs, Vladimirs         Rēzeknes City Council, Councillor
28.   Patmalnieks, Arturs         Rēzeknes City Council, Head of the Legal Department
29.   Rēzeknes Vēstis             Local newspaper, Rēzekne
30.   Repšs, Agris                ZAB Sorainen, Attorney
31.   Rodl & Partner SIA          Audit Group
32.   Rogozina, Svetlana          Rēzeknes Siltumtīkli, Accountant
33.   Salans LLP                  Law firm formerly acting for the Claimant
34.   Sampo Banka                 Latvian branch of Finnish bank
35.   SIA AVT Nafta               Latvian company
36.   SIA Dinaburga Rosme         Latvian company
37.   SIA Energo Sistēmas         Latvian company
38.   SIA Latgales Enerģija       Latvian company controlled by the Claimant
39.   SIA Rēzeknes Enerģija       Latvian company owned by the Rēzekne Municipality
40.   SIA Rēzeknes                Latvian company, estate agent
      Namsaimnieks
41.   SIA Rēzekne Ūdens           Latvian water sewerage company
42.   SIA Rēzekne                 Latvian company active in heat supply and heat supply
      Siltumserviss               network
43.   Škinčs, Edgars              Rēzeknes Enerģija/ Rezeknes Namsaimnieks, Member of the
                                  Management Board
44. Slade, Alexander              Vinson & Elkins, Attorney; formerly of Salans LLP

                                             x

                                                                                         11
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 13 of 452




      Name                     Title
45.   Spradzenko, Gunars       Rēzeknes City Council, Member
46.   Strioga, Virginijus      E Enerģija UAB, Chief Executive Officer/General Manager
47.   Uškāne, Evisa            Latgales Enerģija, Chairman of the Management Board
48.   Vekšina, Velta           Rēzeknes City Council, Head of the Financial Department
49.   Vjaske, Juris Guntis     Rēzekne City Council, Chairperson
50.   Vanags, Juris            Latgales Enerģija, shareholder
51.   Vinsons & Elskins RLLP   Law firm acting for the Claimant in these proceedings
52.   Voronovs, Levs           Latgales Enerģija, shareholder
53.   ZAB Sorainen             Law firm acting for the Claimant in these proceedings




                                         xi

                                                                                   12
     Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 14 of 452




I.       INTRODUCTION AND PARTIES

1.       This arbitration concerns a dispute submitted to the International Centre for
         Settlement of Investment Disputes (“ICSID” or the “Centre”) pursuant to (i) the
         Agreement between the Government of the Republic of Lithuania and the
         Government of the Republic of Latvia on the Promotion and Protection of
         Investments dated 7 February 1996, which entered into force on 23 July 1996 (the
         “BIT” or “Treaty”) and (ii) the Convention on the Settlement of Investment Disputes
         between States and Nationals of Other States, which entered into force on 14 October
         1966 (the “ICSID Convention”).2

2.       The Claimant is UAB E energija (Lithuania) (“E energija” or the “Claimant”). It is a
         limited liability company established under the laws of the Republic of Lithuania and
         incorporated in Lithuania.3 E energija carries out business in the energy sector and
         has, in particular, a number of concessions for central heating services in Lithuania,
         Ukraine and Latvia.

3.       E energija indirectly owns 58% of the shares in SIA Latgales Enerģija (“Latgales
         Enerģija”), a limited liability company established under the laws of the Republic of
         Latvia and incorporated in Latvia.4 E energija incorporated Latgales Enerģija as the
         entity through which it would invest in the concession for district heating in the
         Latvian city of Rēzekne (the “Rēzekne Project”).

4.       The Respondent is the Republic of Latvia (“Latvia” or the “Respondent”).

5.       The Claimant and the Respondent are hereinafter collectively referred to as the
         “Parties”. The Parties’ respective representatives and their addresses are listed in
         page (i) above.

6.       The dispute relates to the rights asserted by the Claimant under the BIT against the
         Republic of Latvia in connection with the Rēzekne Project.



     2
         RfA ¶ 1.
     3
         C-1.
     4
         RfA ¶ 5, see also paragraph 74 below.




                                                 1
                                                                                             13
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 15 of 452




II.    PROCEDURAL HISTORY

7.     On 15 August 2012 ICSID received a request for arbitration from the Claimant
       against the Republic of Latvia, together with Exhibits C-1 through C-33 and Legal
       Authorities CLA-1 through CLA-22 (the “Request” or “RfA”).

8.     On 15 October 2012 the Secretary-General of ICSID registered the Request, as
       supplemented by letters dated 14 September 2012, 4 October 2012 and 10 October
       2012, in accordance with Article 36(3) of the ICSID Convention and notified the
       Parties of the registration. In the Notice of Registration, the Secretary-General invited
       the Parties to proceed to constitute a Tribunal as soon as possible in accordance with
       Rule 7(d) of the Centre’s Rules of Procedure for the Institution of Conciliation and
       Arbitration Proceedings.

9.     In the absence of an agreement between the Parties, the Claimant elected to submit
       the arbitration to a three-member Tribunal, as provided in Article 37(2)(b) of the
       ICSID Convention.

10.    On 8 March 2013 Mr. Samuel Wordsworth QC, a British national, accepted his
       appointment by the Claimant as arbitrator.

11.    On 22 April 2013 Prof. Dr. August Reinisch, an Austrian national, accepted his
       appointment by the Chairman of the ICSID Administrative Council in accordance
       with Article 38 of the ICSID Convention.

12.    On 12 June 2013 Dr. Paolo Michele Patocchi, a Swiss national, accepted his
       appointment as President of the Tribunal by the Chairman of the ICSID
       Administrative Council in accordance with Article 38 of the ICSID Convention.

13.    On 12 June 2013 the Secretary-General, in accordance with Rule 6(1) of the ICSID
       Rules of Procedure for Arbitration Proceedings (the “ICSID Arbitration Rules”),
       notified the Parties that all three arbitrators had accepted their appointments and that
       the Tribunal was, therefore, constituted on that date. Ms. Geraldine R. Fischer, ICSID
       Legal Counsel, was designated to serve as Secretary of the Tribunal.

14.    On 11 September 2013 the Tribunal held a first session with the Parties in London.
       The Parties confirmed that the Members of the Tribunal had been validly appointed.



                                              2
                                                                                              14
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 16 of 452




       It was agreed, inter alia, that: (i) the applicable Arbitration Rules would be those in
       effect from 10 April 2006; (ii) the procedural language would be English, and (iii) the
       place of the proceedings would be London, United Kingdom. The Parties agreed on a
       timetable for the jurisdictional/merits phase of the proceedings, including production
       of documents. On 10 October 2013, after consultation with the Parties, the President
       of the Tribunal issued Procedural Order No. 1 which embodied the Parties’
       agreements on procedural matters including the procedural timetable (the
       “Timetable”, Annex A to Procedural Order No. 1).

15.    In Procedural Order No. 2 of 26 November 2013 the Tribunal modified the Timetable
       further to the Claimant’s application.

16.    On 6 December 2013 the Claimant filed a Memorial with the following supporting
       documents:

              •   Witness Statement of Mr. Virginijus Strioga (“CWS-1”);
              •   Witness Statement of Mr. Aleksas Jautakis (“CWS-2”);
              •   Witness Statement of Ms. Svetlana Rogozina (“CWS-3”);
              •   Witness Statement of Ms. Evisa Uškāne (“CWS-4”);
              •   Witness Statement of Mr. Levs Voronovs (“CWS-5”);
              •   Expert Report on Quantum from Dr. Serena Hesmondhalgh of The
                  Brattle Group (“ER Hesmondhalgh I”);
              •   Factual Exhibits C-34 to C-215; and
              •   Legal Authorities CLA-23 to CLA-42.

17.    On 18 April 2014 the Respondent submitted its Memorial on Preliminary Objections
       (“Preliminary Objections”) and Request for Bifurcation (“Request for Bifurcation”)
       and Counter-Memorial on the Merits with the following supporting documents:

              •   Expert Report on Valuation Quantification of Damages Prepared
                  by Mr. Michael Peer of KPMG Baltics SIA (“ER Peer I”);
              •   Factual Exhibits R-1 to R-14; and
              •   Legal Authorities RLA-1 to RLA-15.

18.    In its Preliminary Objections and Request for Bifurcation the Respondent requested
       inter alia that the Tribunal stay the proceedings.


                                                3
                                                                                            15
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 17 of 452




19.    On 1 May 2014 the Claimant wrote to the Tribunal regarding the Respondent’s
       submission of 18 April 2014, stating that such submission did not contain an
       application for bifurcation. The Claimant further requested confirmation that the
       Tribunal would proceed in accordance with the Timetable set out in Annex A of
       Procedural Order No. 1 of 10 October 2013 (“Applicable Timetable if Tribunal
       Decides to Join Preliminary Objections to the Merits”).

20.    On 5 May 2014 the President of the Tribunal directed the Respondent to clarify by 12
       May 2014 whether it sought bifurcation, and, if so, on what basis. The Tribunal also
       directed the Claimant to answer the Respondent’s letter of 12 May 2014 as well as the
       Respondent’s request for a stay of proceedings by 19 May 2014.

21.    On 12 May 2014 the Respondent submitted its Clarificatory Statement on its Request
       for Bifurcation stating that it sought bifurcation.

22.    On 19 May 2014 the Claimant submitted its Response opposing the Respondent’s
       Request for Bifurcation.

23.    On 30 May 2014 the Tribunal in Procedural Order No. 3 denied the Respondent’s
       Request for Bifurcation and joined the Respondent’s “preliminary objections” to the
       merits, stating that a further decision setting out reasons would be sent to the Parties
       as soon as possible in the following weeks.           The Tribunal also denied the
       Respondent’s application for a stay of these proceedings pending a final and binding
       decision by the courts of Latvia on Case No. C03051107. On 21 January 2015 the
       Tribunal in Procedural Order No. 3bis gave reasons for its decision declining the
       bifurcation and the stay of proceedings sought by the Respondent.

24.    On 18 August 2014 the Tribunal ruled on the Parties’ requests for production of
       documents in Procedural Order No. 4.

25.    On 1 October 2014 the Tribunal decided on certain document production issues and
       amended the Timetable in Procedural Order No. 5.

26.    On 10 October 2014 the Claimant filed a Reply on the Merits and Counter-Memorial
       on the Respondent’s Preliminary Objections with the following supporting
       documents:



                                                4
                                                                                             16
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 18 of 452




                 •   Second Witness Statement of Mr. Virginijus Strioga (“CWS-6”);
                 •   Second Witness Statement of Mr. Aleksas Jautakis (“CWS-7”);
                 •   Second Witness Statement of Ms. Svetlana Rogozina (“CWS-8”);
                 •   Second Expert Report on Quantum from Dr. Serena Hesmondhalgh
                     of The Brattle Group (“ER Hesmondhalgh II”);
                 •   Expert Report of Dr. Dagnija Blumberga (“ER Blumberga I”);
                 •   Factual Exhibits C-216 to C-252; and
                 •   Legal Authorities CLA-43 to CLA-45.

27.       On 12 December 2014 the Respondent filed a Rejoinder on the Merits and Reply on
          Preliminary Objections with the following supporting documents:

                 •   Third Expert Report on Quantification of Damages prepared by
                     Mr. Michael Peer of KPMG Baltics SIA (“ER Peer III”);5
                 •   Factual Exhibits R-15 to R-21; and
                 •   Legal Authorities RLA-16 to RLA-19.

28.       On 2 January 2015 the Claimant filed a Rejoinder on the Respondent’s Preliminary
          Objections.

29.       On 19 January 2015 the Tribunal held a pre-hearing organisational meeting with the
          Parties via telephone conference. The Tribunal then decided the points of procedure
          and organisation in dispute between the Parties in Procedural Order No. 6 of 16
          February 2015.

30.       On 9 February 2015 the Parties filed their Skeleton Arguments.

31.       A hearing on the Preliminary Objections and the Merits took place from 23 to 27
          February 2015 in London, United Kingdom (“Hearing”). In addition to the Members
          of the Tribunal, the Secretary of the Tribunal, the Hearing was attended by the
          following persons:


      5
       ER Peer I was filed by the Respondent on 18 April 2014, see paragraph 17 above. ER Peer III ¶ 1.2.1
      mentions an ER Peer II dated 1 September 2014, which was KPMG’s re-calculation of the heating tariffs
      and the underlying detailed calculations obtained from the Regulator’s archive which the Respondent
      provided to the Claimant in the document production phase pursuant to Procedural Order No. 4 ¶ 13. ER
      Peer II was not filed in these proceedings.




                                                    5
                                                                                                        17
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 19 of 452




        For the Claimant:

         Mr. George Burn                               Vinson & Elkins
         Mr. Alexander Slade                           Vinson & Elkins
         Ms. Ciara Ros                                 Vinson & Elkins
         Mr. Agris Repšs                               Sorainen
         Mr. Martins Paparinskis                       Sorainen
         Ms. Žydruole Ažukiene                         UAB E energija
         Ms. Raminta Barauskiene                       UAB E energija
         Ms. Ilinca Popescu                            The Brattle Group

        For the Respondent:

         Mr. Ivars Mēkons                              Latvian State Chancellery
         Mr. Ermīns Darapoļskis                        Attorney, the Rēzekne Municipality

32.    The following persons were examined:

        On behalf of the Claimant:

         Mr. Virginijus Strioga                        UAB E energija
         Mr. Aleksas Jautakis                          UAB E energija
         Ms. Evisa Uškāne                              SIA Latgales Enerģija
         Dr. Serena Hesmondhalgh                       The Brattle Group
         Dr. Dagnija Blumberga                         Riga Technical University

        On behalf of the Respondent:

         Mr. Michael Peer                             KPMG
         Mr. Andris Puriņš                            KPMG

33.    In addition to the examination of the persons mentioned above, the Tribunal heard
       opening and closing arguments.

34.    An audio recording and a full transcript of the Hearing was provided to the Parties.

35.    During the Hearing, on 23 February 2015 the Claimant objected to the introduction of
       new documents by the Respondent. On the same day the Claimant nevertheless
       consented to the inclusion of Exhibit R-22. The Tribunal subsequently admitted
       Exhibit R-23.

36.    On 26 February 2015 the Tribunal in Procedural Order No. 7 authorised the
       Respondent to file a short report setting out Mr. Peer’s comments on the new points
       made by Dr. Hesmondhalgh at the Hearing. The Claimant was in turn authorised to
       file its comments on such short report.


                                                 6
                                                                                              18
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 20 of 452




37.    On 9 March 2015 the Tribunal in Procedural Order No. 8 confirmed the directions
       given to the Parties at the Hearing with respect to the specific questions on which the
       Parties were entitled to file short submissions.

38.    On 20 March 2015 the Claimant filed its submission to answer the questions set out in
       the Tribunal’s Procedural Order No. 8 including sixteen exhibits containing English
       translations of Latvian statutes, which the Tribunal renumbered in accordance with
       applicable procedural rules as follows:

              •   Legal Authorities CLA-46 (first translation) to CLA-61 (last
                  translation).

39.    On the same day the Respondent filed its submission to answer the questions set out
       in the Tribunal’s Procedural Order No. 8 with the following supporting documents:

              •   Fourth Expert Report on Quantification of Damages prepared by Michael
                  Peer of KPMG Baltics SIA (“ER Peer IV”);
              •   Expert Report regarding Loans and Guarantees provided in the context of
                  Damages prepared by Michael Peer of KMPG Baltics SIA (“ER Peer
                  IVB”);
              •   Factual Exhibits R-22 to R-35; and
              •   Legal Authorities RLA-20 to RLA-39.

40.    On 26 March 2015 the Claimant pointed out in a message to the Tribunal that the
       Respondent had disregarded the terms of Procedural Orders No. 1 and No. 8 by
       submitting new evidence with its submission of 20 March 2015. On 30 March 2015
       the Claimant elaborated on its objection and requested that certain Factual Exhibits
       (R-24, R-25, R-26, R-27, R-28, R-29, R-30, R-32, R-33 and R-35) and Legal
       Authorities (RLA-21, RLA-22, RLA-24, RLA-34, RLA-37 and RLA-38) be struck
       off the record.

41.    On 10 April 2015 the Claimant filed the Third Expert Report on quantum from
       Dr. Serena Hesmondhalgh of The Brattle Group (“ER Hesmondhalgh III”). The
       Claimant further reiterated its request that the Tribunal strike the Respondent’s
       unauthorised documents from the record or permit the Claimant to respond to them.




                                                 7
                                                                                            19
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 21 of 452




42.       On the same day the Respondent sought leave to comment on the Claimant’s
          submissions dated 20 and 30 March 2015 and filed its Rebuttal Submission in
          accordance with Procedural Order No. 8, together with the following supporting
          documents:

                   •   Factual Exhibits R-36 and R-37.

43.       On 15 April 2015 the Claimant objected to the Respondent’s request to comment on
          its submissions of 20 and 30 March 2015 as well as to the filing of Exhibits R-36 and
          R-37.

44.       On 13 May 2015 the Tribunal in Procedural Order No. 9 authorised the Parties to file
          a short rebuttal to the submissions filed on 20 March 2015 and indicated that, upon
          the filing of such rebuttal, no further submissions would be admitted. The Parties
          filed their rebuttal submissions by 1 June 2015 in accordance with Procedural Order
          No. 9.

45.       On 21 October 2016 the Claimant informed ICSID that all the proceedings to which
          Latgales Enerģija had been a party before the Latvian courts had been concluded, that
          all funds that had been frozen had been paid out by the court and that Latgales
          Enerģija had not received any amount out of such funds.

46.       On 11 November 2016 the Respondent replied in accordance with the Tribunal’s
          directions of 26 October 2016 that (i) Case No. C03051107 had been concluded by a
          judgment of the Supreme Court of Latvia dated 30 November 2015 and made
          available in a full version on 12 February 2016; Latgales Enerģija had not challenged
          that judgment and therefore the Claimant had accepted the economic outcome of the
          whole dispute; (ii) on 11 August 2016 the bailiff had issued the calculation regarding
          the distribution of the seized funds, which was not challenged by Latgales Enerģija
          either; the Respondent confirmed in its letter “the fact that the Claimant has not
          received any amount back from the previously seized funds”;6 contending that such



      6
        However, the Respondent further stated that “the Claimant has now, after proper local adjudication,
      been entitled to the previously seized funds (without prejudice to the reasonable demand that its
      subsidiary shall pay out its debts, and having been given the opportunity to challenge bailiff’s actions
      with regard to the current distribution of the previously seized funds)”.




                                                     8
                                                                                                           20
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 22 of 452




       circumstance could not be relied upon against it under the Treaty; and (iii) the
       Respondent maintained its position on double-counting.

47.    On 11 November 2016 the Tribunal invited further comments from the Parties limited
       to five pages, and indicated that either Party was authorised to produce the 30
       November 2015 judgment; the Parties’ comments were received on 6 and 19
       December 2016 respectively.

48.    On 6 December 2016 the Claimant replied that by its previous communication it had
       simply intended to inform the Tribunal of the final outcome of one factual issue on
       which the Parties’ experts had expressed an opinion, namely that there might be a
       double recovery in case the Claimant or Latgales Enerģija had ever recovered part of
       the frozen funds.    The Claimant rejected the points made by the Respondent,
       confirming that Latgales Enerģija had not received any funds and was not entitled to
       receive any; it also provided a breakdown showing that the majority of the funds were
       paid to Rēzeknes Siltumtīkli (more precisely EUR 1,282,246.76 out of
       EUR 1,571,697.66).

49.    On 19 December 2016 the Respondent sent its comments, to which it attached (i) the
       Supreme Court judgment dated 30 November 2015 in Case No. C03051107, (ii) the
       decision of the judge of the Chamber of Civil Cases of the Supreme Court dated 29
       June 2016 dismissing Latgales Enerģija’s application for cassation filed against the 30
       November 2015 judgment as well as two further exhibits. The Respondent first
       summarised the Parties’ respective cases in its submission, and then commented on
       the “special role attributed by the Claimant to civil case No. C03051107”. The
       Respondent pointed out that the 30 November 2015 judgment decided that Latgales
       Enerģija was under a duty to pay the full price of the natural gas supplied, and not
       only to the extent of the latest natural gas tariff approved by the Regulator. As to the
       allocation of Latgales Enerģija’s frozen funds decided by the bailiff, the figures
       indicated by the Respondent are not entirely in line with those indicated by the
       Claimant (according to the Respondent EUR 123,115.49 were allocated to a debt
       owed to JSC Lariva, the assignee of Explicit Consulting Group Ltd.;
       EUR 1,092,006.06 to Rēzeknes Siltumtīkli); that was said to be a normal distribution
       of the funds in enforcement proceedings and the funds were therefore to be regarded
       “under the Treaty, as released from injunction to the benefit of the Claimant”. The


                                              9
                                                                                             21
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 23 of 452




           Respondent concluded that the Claimant by its conduct in relation to the Latvian
           proceedings as a whole expressed “[its] interest and willingness to abide by the final
           verdict in domestic civil procedure No. 03051107 (…)”.

50.        On 7 September 2016 the Tribunal was informed that the Respondent was no longer
           represented by Mr. Ivars Mēkons but rather by Ms. Ilze Dubava and Ms. Nērika
           Lizinska, legal advisers with the State Chancellery of Latvia. On 8 September 2017
           the Tribunal was further informed that Mr. George Burn left Vinson & Elkins who
           continued to be instructed in the present matter. The Claimant requested all future
           correspondence to be addressed to Mr. Mark Beeley and Mr. Alexander Slade.

51.        The proceedings were closed on 11 October 2017.

III.       FACTS

52.        In this section of the present Award the Tribunal will outline the facts of the case as
           far as possible in chronological order from 2004 onwards. The facts of the case are
           uncontested to a considerable extent.


A.         HEATING IN RĒZEKNE AND THE 2004 GAS SUPPLY AGREEMENT (2004)

53.        The city of Rēzekne, the capital of the Latvian eastern province of Latgale, is the
           seventh largest city in Latvia. It had a population of approximately 25,000 inhabitants
           in 2004 when the Parties started their talks. Rēzekne was then in a region with a high
           unemployment rate, low wages, a negative migration rate and low economic activity. 7

54.        The Rēzekne Municipality, which at the relevant time controlled the body regulating
           district heating services in Rēzekne, acts through its decision-making body, the
           Rēzekne City Council (“RCC”), comprised of local politicians appointed in local
           elections.8

55.        In Latvia the heating supply for a city, town or a district is centralized; heat and hot
           water are piped directly into homes and businesses from a number of large boiler


       7
         Resp. Obj. J. & C-Mem. ¶ 3.2. See also Gas Supply Agreement, C-40 p. 3, ¶ E. These factors are also
       described in the “Guidelines for the Development of the Rēzekne City Heat Supply System” submitted
       by Latgales Enerģija to the Municipality (see paragraph 164 below), C-44 pp. 6-9.
       8
         On the 2005 elections, see paragraphs 128 and 139 ff. below.




                                                    10
                                                                                                         22
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 24 of 452




           houses. District heating providers owned and controlled by the local municipalities
           and having the status of municipality undertakings supply heating to consumers and
           small businesses. The heating provider in any one region enjoys a monopoly in the
           supply of district heating.9

56.        In 2004 the heating system ran on black oil and diesel. These were amongst the most
           expensive fuels used for district heating in Latvia.10

57.        The Ministry of Economy of the Republic of Latvia had confirmed the need to switch
           from those fuels to natural gas and develop the infrastructure required in order for
           natural gas to be used.11

58.        Heating prices (“tariffs”) were regulated by the State in order to protect the interest of
           users.12

59.        The body in charge of setting tariffs for district heating services for the territory of
           Rēzekne was the Multi-Industry Public Utility Regulator of the Latgale Municipalities
           (the “Regulator”) at all relevant times for the purposes of these proceedings. The
           Regulator had been established by 31 Municipalities and had started to work in late
           August 2002.13

60.        The tariff in force when the heating system was leased to Latgales Enerģija in spring
           2005 was LVL 21.50/MWh for residents and LVL 22.26/MWh for other users 14 in
           accordance with the Regulator’s decision No. 9 dated 10 November 2003.15

61.        Prior to 2015, district heating and hot water had been provided by AS Rēzeknes
           Siltumtīkli (“Rēzeknes Siltumtīkli”), a public limited liability company16 wholly
           owned by the Rēzekne Municipality.17


      9
         RfA ¶¶ 17-18.
      10
         RfA ¶ 22.
      11
         See paragraph F of the Gas Supply Agreement, C-40, p. 3.
      12
         See Sect. 5 of the Public Utility Regulators Act (CLA-49) and Sect. 3 of the Energy Act (CLA-48).
      13
         C-36.
      14
           Ms. Rogozina explains in her first Witness Statement that “other users” is a general expression
      including companies owned by public entities, private companies as well as individual merchants (CWS-
      3 ¶ 11).
      15
          This decision is recalled in the Regulator’s decision No. 18 of 2 November 2005 (C-77 [page 1]). See
      also the first Witness Statement of Ms. Rogozina, CWS-3 ¶ 15.




                                                     11
                                                                                                           23
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 25 of 452




62.        Rēzeknes Siltumtīkli had been operating the system at a loss, and, by mid-2004, it
           was in default with respect to its obligations to suppliers. The system was “highly
           subsidized and economically inefficient”18 also due to technical causes.19 Rēzeknes
           Siltumtīkli took out loans from AS “Latvijas Unibanka” (“Latvijas Unibanka”)20 and
           AS “Baltic Trust Bank”21 (“Baltic Trust Bank”). The loans were secured by pledges
           granted by Rēzeknes Siltumtīkli and the Municipality over their real estate. 22 There
           was a risk that Rēzeknes Siltumtīkli might be unable to ensure the supply of heating
           services during the heating season of September 2004-May 2005.23

63.        On 29 April 2004 the Rēzekne Municipality, Rēzeknes Siltumtīkli and Latvijas Gāze
           entered into a long-term gas supply agreement (the “Gas Supply Agreement”)24 for a
           twenty-year period (Clause 19.2 of the Gas Supply Agreement). Under the terms of
           the agreement the Rēzekne Municipality undertook to purchase and pay a minimum


      16
         See the Long-Term Agreement, C-4 p. 4, Clause 1.1(g) and C-4 p. 7, Clause 3.2.1(a); see also the first
      whereas clause of the February 2005 Agreement, C-8 [page 8].
      17
          See the first whereas clause of the Long-Term Agreement, C-4 p. 4, the first whereas clause of the
      February 2005 Agreement, C-8 [page 8] and Clause 1 of the February 2006 Agreement, C-16.
      Rēzeknes Siltumtīkli acknowledged that it was wholly owned by the Rēzekne Municipality in
      proceedings it brought before the Latvian courts, as noted by the Supreme Court of Latvia in its decision
      of 7 April 2014, R-8 ¶ 11.
      18
         Resp. Obj. J. & C-Mem. ¶ 3.1.
      19
          For instance, the central boiler house in Rancāna iela had been commissioned back in 1975 and heat
      loss in the underground heat networks reached a figure of 20% (C-44 p. 12; 14); the majority of the
      heating lines were installed in the 1970s and 1980s and their life cycle was of some 20 years (C-44 p.
      14).
      20
         See Clauses 2.1.1, 2.1.2 and 2.1.8 of the Guarantee Agreement, C-43, as well as Clause 3.2.2(b) of the
      Long-Term Agreement, C-4.
      21
         See Clause 3.2.2(b) of the Long-Term Agreement, C-4.
      22
           See Clause 2.1.5 of the Guarantee Agreement, C-43, and Clause 3.2.2(b) of the Long-Term
      Agreement, C-4. The former provision mentions “the commercial pledge and mortgage” provided by
      Rēzeknes Siltumtīkli whereas the latter mentions only a “mortgage”.
      23
           See the second whereas clause of the February 2005 Agreement (C-8 [page 8]) which reads as
      follows:
                  whereas the Council as the Lessor’s shareholder organized a tender in 2004 on
                  concession of the Lessor’s heating supply resources and whereas the tender
                  results were revoked, which resulted in insufficient amount of funds at the
                  Lessor’s disposal in the heating season 2004/2005 to settle accounts with its
                  existing creditors, as well as to be able to provide fully-fledged heating supply
                  services in the administrative territory of the Rēzekne city municipality.
      24
          C-40; the full title of the agreement is “Agreement No. 1580 on Construction of a New Natural Gas
      Infrastructure for Gasification of the City of Rēzekne Due to Long-Term Supplies of Natural Gas to the
      User for Combustion Facilities of Various Mutually Replaceable Fuels (Natural Gas and Oil Products)”.
      This agreement was amended and supplemented by the parties on 1 June 2005, C-61, see paragraph 136
      below and on 19 December 2005, C-81, see paragraph 160 below.




                                                     12
                                                                                                            24
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 26 of 452




           quantity of natural gas each year (namely 87.5% of 24 million nm3 per year),25 and a
           failure to pay was sanctioned by a contractual penalty.26

64.        Clause 8.3 of the Gas Supply Agreement provides that payments for the natural gas
           are made by the Municipality.

65.        Clause 16.1 of the Gas Supply Agreement expressly states that the Municipality’s
           liability under the terms of the agreement is maintained in case the Municipality were
           “to authorise the User or another person to perform all the obligations or (…) part [of
           them] on behalf of the [Rēzekne] Municipality”.

66.        In addition to the typical sale and purchase obligations in a gas supply agreement, the
           Gas Supply Agreement contains further provisions relating to the infrastructure
           required to use natural gas. Paragraph D of the preamble states that one of the
           purposes of the agreement “… is [the] gasification of the City of Rēzekne requested
           by RPD [the Rēzekne Municipality] and the User …”. More specifically, Latvijas
           Gāze undertook in Clause 2.2 to “make all necessary investments in a new natural gas
           supply infrastructure” up to the City borders. The Gas Supply Agreement further
           provides in Clause 2.4 that Rēzeknes Siltumtīkli will for its part build “gas pipes and
           equipment regulating gas pressure” from its boiler house façade to the consumers’ or
           other users’ places.


B.         THE ORIGINAL ARRANGEMENTS AND MAIN EVENTS (END OF 2004-2005)

           (1)    THE DECISION BY THE RĒZEKNE MUNICIPALITY TO HAVE RECOURSE TO A
                  FOREIGN INVESTOR IN ORDER TO PROVIDE HEATING SERVICES (2004)

67.        In early 2004 the Rēzekne Municipality called for tenders to improve the quality and
           the efficiency of the district heating system.             Aside from a few indications in
           Mr. Strioga’s first Witness Statement,27 the record contains limited information in this
           respect. Bidders were to submit their bids by 30 March 2004, 2:00 p.m.; the bid
           opening would take place two hours later.28 The committee in charge would hold a

      25
           C-40, Clauses 3.1 and 8.3.
      26
           C-40, Clause 3.4.
      27
           CWS-1 ¶¶ 7-10; Mr. Strioga was E energija’s CEO and controlling shareholder at all relevant times.
      28
           C-223.




                                                      13
                                                                                                                25
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 27 of 452




           closed session on the following day to select a bidder.29 It is common ground that, in
           the end, no suitable candidate emerged.30

68.        The Rēzekne Municipality then entered into direct negotiations with E energija and
           two Latvian companies, R.S. and SIA Wesemann.31

69.        On 3 August 2004 the Rēzekne City Council adopted resolution No. 199 which
           authorised Rēzeknes Siltumtīkli to lease out its fixed assets, that is the heating
           infrastructure, for a long-term period “taking into consideration the current actual and
           financial status of joint stock company Rēzeknes Siltumtīkli (…)”.32

70.        On 25 November 2004 Mr. Strioga, and Mr. Arnoldas Burkovskis, E energija’s CFO,
           gave a presentation to the Rēzekne City Council.33 The purpose of the presentation
           was to persuade the Council that the privatization of the heating system was the better
           option.34

71.        The presentation addressed in particular the investment that would be required as a
           matter of urgency, in an amount of EUR 7.7 million.35 In his witness statement
           Mr. Strioga indicated that such investment “would have been made within 5 years
           (2006-2011)”; the investment was divided into three phases, the third phase being so-
           called cogeneration.36

72.        The presentation further dealt with Rēzeknes Siltumtīkli’s financial situation,
           including debts in an amount of LVL 1,190,000 and the aid from EU structural funds,
           which was regarded as insufficient.37 The involvement of an investor was presented


      29
         C-223.
      30
          Resp. Obj. J. & C-Mem. ¶ 3.1. See also the second whereas clause of the February 2004 Agreement,
      C-8 [page 8].
      31
         CWS-1 ¶ 9.
      32
          R-24.1; this resolution is stated to be contained in Appendix No. 2B to the Long-Term Agreement,
      Art. 14 of the Long-Term Agreement, C-4 p. 37; however, such resolution is not part of Exhibit C-4
      (either in the Latvian or the English language).
      33
         C-41.
      34
         CWS-1 ¶ 11.
      35
          C-41 [page 3]; broken down as follows: (i) replacement of boilers and boiler equipment: EUR 4.1
      million; (ii) modernization of heat units: EUR 3.2 million and (iii) renovation of heating mains: EUR 0.4
      million.
      36
         CWS-1 ¶ 14.
      37
         C-41 [pages 2-3].




                                                     14
                                                                                                            26
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 28 of 452




           as one possible solution, subject to a number of different commercial and legal
           arrangements.

73.        E energija’s own proposal for the Rēzekne City Council completed the presentation.
           According to such proposal Rēzeknes Siltumtīkli could lease its heating infrastructure
           to E energija for a period of 20 to 30 years, in consideration of E energija’s
           undertaking to invest an amount from EUR 10 to 12 million in the same period.
           Alternatively, the lease could relate to Rēzeknes Siltumtīkli as a whole: “lease of RS
           property or lease of RS itself (lease of business)”.38 The heating price would be
           reduced to 21.15 LVL/MWh from March 2005.39

           E energija would undertake to review the heat price taking into account changes only
           in the prices of gas, electricity and water as well as the impact of changes in inflation
           and taxation. E energija would further assume Rēzeknes Siltumtīkli’s debts and treat
           them as rent payment. Upon expiry of the lease the value of the heating infrastructure
           to be returned to Rēzeknes Siltumtīkli would not be less than the value at the start of
           the lease period.40


           (2)    THE INCORPORATION OF LATGALES ENERĢIJA (20 DECEMBER 2004)

74.        Latgales Enerģija was incorporated on 20 December 2004 as a limited liability
           company having its registered office in Riga, Latvia.41


           (3)    THE GUARANTEE AGREEMENT (30 DECEMBER 2004)

75.        The renegotiation of Rēzeknes Siltumtīkli’s debts took place in the latter part of 2004
           and required a number of meetings and discussions.42

76.        On 30 December 2004 E energija (as the “Guarantor”) entered into a Guarantee
           Agreement with AS “Latvijas Unibanka” (“Latvijas Unibanka”, as the “Creditor”)



      38
         C-41 [page 4].
      39
         C-41 [page 4].
      40
         C-41 [page 4].
      41
          C-5; as of that date, E energija was Latgales Enerģija’s sole shareholder with 200 shares with a
      nominal value of LVL 100 each (C-5 [page 14]), duly paid in (C-42; C-55).
      42
         CWS-1 ¶ 21.




                                                   15
                                                                                                        27
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 29 of 452




           (the “Guarantee Agreement”)43 to provide “guarantee and security” with respect to the
           obligations arising under the “Main Agreements” entered into by Rēzeknes Siltumtīkli
           and Latvijas Unibanka. The bank held security over Rēzeknes Siltumtīkli’s assets and
           would not permit them to be leased without adequate security being provided, as
           explained by Mr. Strioga and Mr. Jautakis.44

77.        The amounts stated to be owed by Rēzeknes Siltumtīkli as of the time of the
           execution of the Guarantee Agreement arose under different loans or credit lines, for a
           total amount of LVL 2,536,256.45 E energija undertook to guarantee such debts,
           unconditionally and irrevocably, having waived its right to demand that the Creditor
           should first assert its right to payment as against Rēzeknes Siltumtīkli as the Debtor.46

           The amount set out above corresponded to both Rēzeknes Siltumtīkli’s short-time
           debts to Latvijas Unibanka mentioned in Clause 4.4.3(a) of the Long-Term
           Agreement and Rēzeknes Siltumtīkli’s long-time debts to Latvijas Unibanka
           mentioned in Clause 4.4.4(a) of the Long-Term Agreement (see paragraphs 88 and 89
           below).

           The Guarantee Agreement related also to the obligations of the Rēzekne City Council
           as the guarantor with respect to the credit agreements mentioned in Clauses 1.6 and
           1.7 of the Guarantee Agreement.




      43
          C-43. The Guarantee Agreement is set out in two-column format with the English and the Latvian
      texts in parallel; in case of discrepancies between the two texts, the English version shall prevail
      according to Clause 4.6. The Guarantee Agreement is stated to be governed by the laws of the Republic
      of Latvia (Clause 4.3).
      44
         CWS-1 ¶ 38 and CWS-2 ¶ 23.
      45
         C-43, Clauses 1.3 to 1.7. As explained by Mr. Jautakis in his first Witness Statement (CWS-2 ¶ 24),
      these sums were then reflected in Clauses 4.4.3(a) and 4.4.4(a) of the Long-Term Agreement (C-4) and
      were “taken over” by Latgales Enerģija in due course, see paragraph 88 below.
      The breakdown of the total amount was as follows:
          (i)    LVL 746,660 (under Credit Agreement No. RA 02155);
          (ii) LVL 921,866 (under Credit Agreement No. RA 02219);
          (iii) LVL 127,730 (under Credit Agreement No. RA 02300);
          (iv) LVL 350,000 (under Credit Agreement No. RA 03357); and
          (v)    LVL 390,000 (under Credit Agreement No. RA 04454).
      46
         C-43, Clauses 2.1 and 2.1.8.




                                                    16
                                                                                                         28
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 30 of 452




           (4)    THE AGREEMENT FOR LEASE, RENOVATION AND OPERATION OF LONG-
                  TERM ASSETS (28 JANUARY 2005) (THE “LONG-TERM AGREEMENT”)

78.        A draft agreement was reviewed by representatives of Rēzeknes Siltumtīkli, the
           Rēzekne City Council and Latgales Enerģija on 27 January 2005.47

79.        On 28 January 2005 an agreement entitled “Agreement for Lease, Renovation and
           Operation of Long-Term Assets” was signed by Rēzeknes Siltumtīkli (as the
           “Lessor”) and Latgales Enerģija (as the “Operator”) (the “Long-Term Agreement”).48
           The Long-Term Agreement is stated to be governed by the laws of the Republic of
           Latvia (Clause 11.1).       The signature of the Long-Term Agreement had been
           authorised on the same day by Rēzeknes Siltumtīkli’s Council upon the Board’s
           request.49

80.        The first clause in the recitals of the Long-Term Agreement recalls the resolution of
           the Rēzekne City Council to “allow Rēzeknes Siltumtīkli to lease out its fixed assets
           for a long-term period”. The second clause in the recitals of the same agreement
           mentions Latgales Enerģija’s readiness and willingness “to modernise the heating
           supply system” and enable “a transfer from heavy oil fuel to natural gas as a resource
           for heating energy production”, “increase effectiveness of use of energy resources”
           and “fulfil the obligations of AS Rēzeknes Siltumtīkli against its creditors”.50

81.        The subject-matter of the Long-Term Agreement is set out in Clause 2.2 as follows:51

                  2.2     The subject of the Agreement shall be lease of the Assets and
                          investment into the Assets located in the city of Rēzekne and currently
                          run by Lessor. By entering into the present Agreement the Lessor shall
                          undertake to lease to the Operator the Assets, and the Operator shall
                          undertake to use the Assets in order to operate the Business and settle
                          accounts with the Lessor in the order and on conditions described in the
                          Agreement.
                  2.3     The Operator does not assume any liability or obligations of the Lessor
                          and/or the Municipality other than liabilities directly undertaken under
                          the Agreement.


      47
         R-24 [pages 3-4].
      48
         C-4; the Long-Term Agreement is set out in two-column format with the English and the Latvian texts
      in parallel; in case of discrepancies between the two texts, the Latvian version shall prevail according to
      Clause 13.4.
      49
         R-24 [pages 2 and 5].
      50
         C-4 p. 4.
      51
         C-4 p. 6.




                                                      17
                                                                                                              29
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 31 of 452




82.        The term “Assets” is defined in Clause 1.1(a) of the Long-Term Agreement as “all
           long-term assets” owned by Rēzeknes Siltumtīkli, including land, buildings,
           constructions, technological equipment and machines and other fixed and intangible
           assets set out in Appendix No. 1 to the Long-Term Agreement. Rēzeknes Siltumtīkli
           represented and warranted inter alia that it was the owner of the assets and had all
           agreements and employees to carry on the Business as a going concern.52

83.        The term “Business” means “the heat production, supply and division business and
           power generation business operated by the Lessor”.53

84.        The Long-Term Agreement was entered into for a period of 30 years.54

85.        Upon expiry of the lease, all investments made by Latgales Enerģija as well as any
           improvements, modernization or rearrangement as well as any new structures would
           become the property of Rēzeknes Siltumtīkli pursuant to the terms of a deed to be
           executed by reference to the market price at the time of the transfer.55 The Assets
           would be returned to Rēzeknes Siltumtīkli in accordance with Clause 7.1.5 of the
           Long-Term Agreement.

86.        Latgales Enerģija had the right, in its own discretion, to execute all works for major or
           current reconstruction or repair of the Assets necessary to renovate or modernize such
           Assets and to use them freely and without hindrance to supply heat and/or power to
           the consumers,56 all improvements to the Assets to be transferred to Rēzeknes
           Siltumtīkli upon expiry of the lease.57

87.        Latgales Enerģija would own all revenue and profit received during the term of the
           lease and would be entitled to use such revenue and profit in its own discretion.58

88.        Latgales Enerģija undertook to pay Rēzeknes Siltumtīkli an amount of
           LVL 5,100,000 in total including VAT, which amount included (i) the book value as

      52
           C-4, Clause 3.2.4(a).
      53
           C-4, Clause 1.1(b).
      54
           C-4, Clause 4.2.1.
      55
           C-4, Clause 7.1.3.
      56
           C-4, Clauses 4.3.5 and 7.1.2, 2nd sentence.
      57
           C-4, Clause 4.3.6.
      58
           C-4, Clause 4.3.9.




                                                         18
                                                                                                  30
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 32 of 452




           of 1 January 2005 of Rēzeknes Siltumtīkli’s short-time debts to creditors in an amount
           of LVL 1,448,977,59 which debts Latgales Enerģija agreed to “take over from
           Rēzeknes Siltumtīkli”,60 the creditors being Latvijas Unibanka, SIA “AVT Nafta” and
           SIA “Dinaburga Rosme”, (ii) a yearly amount of LVL 200,000 to settle Rēzeknes
           Siltumtīkli’s debts in the first three years61 and a yearly amount of LVL 85,185 for
           each year of lease except in the first three years,62 as well as (iii) a further payment by
           Latgales Enerģija covering depreciation and an additional five percent of the book
           value of the Assets upon returning such Assets to Rēzeknes Siltumtīkli.63

89.        In addition to Rēzeknes Siltumtīkli’s short-term debts, Latgales Enerģija was
           “entitled” under Clause 4.4.4 to “take over” Rēzeknes Siltumtīkli’s long-term debts to
           Latvijas Unibanka amounting to LVL 746,660 arising out of Credit Agreement
           No. RA 02155 and LVL 921,866 arising out of Credit Agreement No. RA 02219 (a
           total amount of LVL 1,668,526) as well as Rēzeknes Siltumtīkli’s long-term debts to
           Baltic Trust Bank in an amount of LVL 680,817.

90.        Latgales Enerģija further undertook to take over all of Rēzeknes Siltumtīkli’s
           employees (set out in Appendix 3) in accordance with Latvian Law.64

91.        Clause 6 of the Long-Term Agreement deals with Rēzeknes Siltumtīkli’s rights and
           obligations in some further detail.

92.        Clause 7 of the Long-Term Agreement deals with Latgales Enerģija’s rights and
           obligations in some further detail; in particular Latgales Enerģija undertook to invest
           not less than EUR 1.5 million in the heat supply facilities within three years of the
           date on which the Long-Term Agreement had entered into force in order to ensure
           that Rēzeknes Siltumtīkli could perform the duties owed to Latvijas Gāze and
           undertaken under the Gas Supply Agreement65 (Clause 7.1.1), and to increase its

      59
         This amount was reassessed at LVL1,220,799.50 when the Assets and the Employees were taken over
      by Latgales Enerģija (C-49), see paragraph 119 below. It was then increased in 2006 in the Amended
      Long-Term Agreement, see paragraph 166 below.
      60
         C-4, Clauses 4.4.1 and 4.4.3.
      61
         C-4, Clause 4.4.1(a).
      62
         C-4, Clause 4.4.1(b).
      63
         C-4, Clause 4.4.2.
      64
         C-4, Clause 5.
      65
         C-40, see paragraph 63 above.




                                                   19
                                                                                                     31
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 33 of 452




           share capital to LVL 500,000 within two weeks of the entry into force of the Long-
           Term Agreement (Clause 7.7).66

93.        Clause 8 deals with Latgales Enerģija’s position as the Operator in relevant part as
           follows:67

                  8.1     For the period the Agreement is valid, the Operator shall remain to be
                          the exclusive heat supplier and shall undertake to supply heat and
                          power energy to all the consumers who used to be supplied heat and
                          power by means of the Assets leased according to the Agreement
                          before the moment such Agreement has been signed.

                  8.2     The Operator shall supply heat and power to the consumers and service
                          heat, power and hot water supply systems following the technological
                          obligations of the Operator stated by the laws. The order and
                          conditions for servicing heat and power energy supply and systems of
                          each consumer shall be defined in the agreement for supply of heat and
                          power energy, consumption and payment to be signed with each
                          consumer.



94.        The Long-Term Agreement would enter into force provided that the conditions
           precedent in Clause 12.4 were met, including the execution of an agreement between
           the Municipality and Latgales Enerģija relating to the performance of the Long-Term
           Agreement in accordance with Clause 12.4.3 (this agreement was entered into on 10
           February 2005, see paragraph 100 below).

95.        The Long-Term Agreement contains express terms under which each party is entitled
           to terminate it unilaterally, provided that certain requirements are met. Clause 12.5.2
           deals with unilateral termination by Rēzeknes Siltumtīkli and reads as follows:68

                                  12.5.2 Unilaterally by the Lessor in the event

                  a)      the licence to perform Business is revoked due to fault of the Operator,
                          or

                  b)      the Operator fails without any legal grounds to make the lease
                          payments in the order set by the Agreement for more than three
                          consecutive payments (months).

                  In such a case the Lessor shall warn and notify the Operator in writing about
                  such default of the Agreement and fix the period of time of not less than 30


      66
         Latgales Enerģija’s initial share capital as of December 2004 was of LVL 20,000, see paragraph 74
      above.
      67
         C-4 pp. 29-30.
      68
         C-4 p. 33.




                                                     20
                                                                                                       32
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 34 of 452



                   (thirty) days for the Operator to cure the default. In the event the Operator fails
                   to cure the default, the Agreement shall be deemed to have been terminated on
                   the end of the term specified in such notification.



96.         Clause 12.7 of the Long-Term Agreement states that neither party can terminate the
            Agreement under Clauses 12.5.2 or 12.5.3 “during the period from July 1 to the end
            of the heating season next year of any calendar year”.

97.         Clause 12 further deals with the monetary consequences of termination under Clause
            12.5.2 in Clause 12.6 which reads as follows in relevant part:69

                   12.6     Settlement of accounts between the Parties and sanctions in case the
                            Agreement is terminated prior to its term set in Clause 4.2:

                   12.6.1   In case the Agreement is terminated on the basis of the clauses 12.5.2
                            or 12.5.3, the Lessor must within 30 (thirty) days from the day the
                            Agreement was terminated repay to the Operator all the investment the
                            Operator has made into the assets leased (less depreciation) and take
                            over all rights of claiming any consumers’ unpaid amounts to the
                            Operator for the nominal value of such debts (including interest and
                            penalties) having accumulated within one year prior to the date of
                            termination of the Agreement.

                   12.6.2   In the event the Lessor terminates the Agreement on the basis of clause
                            12.5.2, the Operator shall pay the penalty fee to the Lessor equal to 10
                            (ten) per cent of the amount the Operator has invested (less
                            depreciation) into the assets leased.

98.         On 28 January 2005 the Rēzekne City Council approved the Long-Term Agreement.70

99.         The Long-Term Agreement was amended by the parties on 10 February 2006 (see
            paragraphs 166 ff. below).


            (5)    THE FEBRUARY 2005 AGREEMENT (10 FEBRUARY 2005)

100.        The Rēzekne Municipality (through the Rēzekne City Council or the “Council”) and
            Latgales Enerģija (as the “Operator”) made an agreement on 10 February 2005 (the
            “February 2005 Agreement”).71 The expression “the Agreement” in the February
            2005 Agreement refers to the Long-Term Agreement72 and the “Lessor” to Rēzeknes


       69
            C-4 p. 34.
       70
            R-24 [page 6].
       71
            C-8.
       72
            C-8 [page 8], fourth whereas clause.




                                                        21
                                                                                                         33
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 35 of 452




            Siltumtīkli.73 As recalled in paragraph 94 above, the Long-Term Agreement itself
            contemplated the execution of a contract between the Municipality and Latgales
            Enerģija.

101.        Under the February 2005 Agreement Latgales Enerģija undertook inter alia the
            following duties to the Council:

            (i)      to provide centralized heating supply services in the city of Rēzekne (Clause
                     1.1);

            (ii)     to maintain and repair where required the heating supply system to ensure
                     good-quality heating supply services (Clause 1.2);

            (iii)    to coordinate the reconstruction work relating to the heating infrastructure and
                     to start construction work after obtaining the permit required to that effect
                     (Clause 1.3);

            (iv)     to take any steps as may be required, as soon as possible, to obtain the
                     production, distribution and transfer licences from the competent authority
                     (Clause 1.4);

            (v)      to ensure that rates would be increased only due to force majeure or as a result
                     of an increase in the prices of gas, electricity, water or other energy sources,
                     provided that such increase had resulted in an increase of 5% in the costs of
                     production, distribution or transfer of one unit of thermal energy, unless
                     otherwise provided by law, rates to be adjusted in any event in accordance
                     with Latvian law (Clause 1.6); and,

            (vi)     to perform its obligations to the creditors of Rēzeknes Siltumtīkli mentioned in
                     the Long-Term Agreement (Clause 1.7).

102.        In the February 2005 Agreement the Rēzekne City Council undertook inter alia the
            following duties to Latgales Enerģija:




       73
             C-8 [page 8], first whereas clause.




                                                     22
                                                                                                   34
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 36 of 452




            (i)    not to hinder performance of the Long-Term Agreement by Latgales Enerģija
                   (Clause 2.2) and,

            (ii)   in accordance with Latvian law, to take all decisions required so that Latgales
                   Enerģija could perform the Long-Term Agreement fully and without delay
                   (Clause 2.8).

103.        Among the terms setting out the Rēzekne City Council’s duties to Latgales Enerģija,
            Clause 2.10 reads as follows in relevant part:74

                   2.10    The Operator is and remains the only supplier of centralised heating to
                           all consumers who received thermal energy from the Lessor at the
                           moment that the Agreement is concluded. The Operator has the
                           excusive rights to sell and supply centralised heating to residents,
                           industrial consumers and cooperatives of residential houses in the city
                           of Rēzekne. The Council undertakes not to adopt decisions and not to
                           perform direct or indirect activities that would cause direct or indirect
                           competition to the Operator’s business in relation to the centralised
                           heating supply and maintenance and servicing the heating supply
                           networks, or any other operation undertaken by the Operator under the
                           Agreement.

                           The Council undertakes to ensure that the municipality functions
                           determined by the law with regard to provision of centralised heating
                           services are not transferred to other persons and the municipality would
                           not get involved in other projects of centralised heating supply,
                           including installation of co-generation stations (…).

104.        The February 2005 Agreement refers also to the Gas Supply Agreement75 in Clause 4
            which reads as follows in relevant part:76

                   4.      The parties agree that the Operator is entitled to enter an agreement
                           with AS “Latvijas Gāze” on performance of Gas Purchase Agreement
                           No 1580 [the Gas Supply Agreement, C-40]. If the mentioned
                           agreement with AS “Latvijas Gāze” is not entered and transfer to gas
                           heating is delayed due to the Council or third party fault resulting in
                           failure of AS “Latvijas Gāze” to finish construction of natural gas
                           infrastructure and preparation for operation in compliance with Gas
                           Purchase Agreement No 1580, the Council undertakes to compensate
                           the Operator for the losses incurred because the Operator keeps using
                           black fuel oil instead of natural gas after the date when the natural gas
                           infrastructure had to be constructed and prepared for operation in
                           production of thermal energy under Gas Purchase Agreement No 1580
                           in the wording in force at the date of entering the Agreement.




       74
          C-8 [page 10].
       75
          C-40, see paragraph 63 above.
       76
          C-8 [page 12].




                                                       23
                                                                                                       35
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 37 of 452



                           In any case the Council is not released from obligations undertaken by
                           Gas Purchase Agreement No 1580 on purchase of a specified amount
                           of gas for the needs of the city of Rēzekne, and respectively – if these
                           obligations are not performed and AS “Latvijas Gāze” claims damages
                           from the Council or the Lessor, or the Operator and/or a contractual
                           penalty, the Council undertakes to pay AS “Latvijas Gāze” for these
                           losses and pay the contractual penalties.

105.        The February 2005 Agreement further makes provision in Clause 6 for the remedies
            in case of breach of contract (damages as well as a penalty).

106.        The February 2005 Agreement was supplemented on 10 February 2006 (see
            paragraphs 169 ff. below).


            (6)    E ENERGIJA’S FURTHER INVESTMENT IN THE CAPITAL OF LATGALES
                   ENERĢIJA (FEBRUARY-MAY 2005)

107.        In February 2005 E energija sold 98 out of its 200 shares in Latgales Enerģija to Levs
            Voronovs, Juris Vanags, Mārtiņš Lauva and SIA Energo Sistēmas, and its share in
            Latgales Enerģija’s capital was reduced to LVL 10,200.77

108.        Further capital was contributed by all shareholders and E energija made a further
            contribution in an amount of EUR 300,000 and LVL 46,022.78 As a consequence, E
            energija’s share in Latgales Enerģija’s capital was equal to LVL 265,200 with a
            majority of 2,652 shares out of 5,200 shares as of 3 May 2005.79


            (7)    LOANS BY E ENERGIJA TO LATGALES ENERĢIJA (FROM FEBRUARY 2005
                   ONWARDS)

109.        E energija granted a number of loans to Latgales Enerģija from 18 February 2005
            onwards.80 In the year 2005, E energia granted eight loans to Latgales Enerģija (one




       77
          C-5 and CWS-2 ¶ 9.
       78
          C-55 [page 3] and [page 5]; CWS-2 ¶ 10.
       79
          C-5 [page 15].
       80
          C-51 [pages 1-43]. This exhibit contains sixteen loans and/or amendments to existing loans granted
       by E energija to Latgales Enerģija from 2005 to 2007 included. The original version of the loans is in the
       Russian language (in four cases in the Russian and Latvian language).
       CWS-2 ¶ 14 with a table. The dates in the table fail to reflect the correction in handwriting for the first
       two loans which is March (not February, as indicated).




                                                       24
                                                                                                               36
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 38 of 452




            of which was increased from EUR 380,000 to EUR 1 million in the same year), for a
            total amount of EUR 2,325,000.81

110.        The loans set out the borrower’s duty to repay the loan with interest; they contain no
            provision as to their purpose or the manner in which the loan is to be used by the
            borrower, aside from the cases in which a loan was intended to consolidate or increase
            the amount of previous loans and a few other exceptions in cases where E energija
            would directly pay a third party. Mr. Jautakis explained in his first Witness Statement
            that E energija granted all of these loans in connection with Latgales Enerģija’s
            obligations arising under the Long-Term and the February 2005 Agreements.82

111.        E energija granted three further loans to Latgales Enerģija in 2006,83 and four further
            loans, or amendments to pre-existing loans, were executed in 2007.84


            (8)     RĒZEKNES SILTUMTĪKLI’S ASSETS AND EMPLOYEES TAKEN OVER BY
                    LATGALES ENERĢIJA (25 FEBRUARY 2005)

112.        It is common ground that the Long-Term Agreement entered into force in February
            2005. On 25 February 2005 Rēzeknes Siltumtīkli and Latgales Enerģija declared85
            that the Assets and the Employees had been transferred to Latgales Enerģija in
            accordance with Clause 4.3.1 of the Long-Term Agreement.86

113.        The licences required to operate the system were granted by the Regulator on 30 May
            2005 (see paragraphs 129 ff. below). The record does not, however, indicate a precise
            date on which Latgales Enerģija started to operate the heating system.87

114.        After taking over the heating system, Latgales Enerģija provided a continuous heating
            service in the city based on the tariff then in force.88



       81
          C-51; Cl. Mem. ¶ 43 mentions an amount of LVL 1,444,532 equal to EUR 2,055,383; however, the
       principal of all loans granted in 2005 is stated in EUR and the total amount is EUR 2,325,000.
       82
          CWS-2 ¶ 15.
       83
          C-51 [pages 46-55], see also paragraph 197 below.
       84
          C-51 [pages 59-69], see also paragraphs 312 ff. below.
       85
          C-9.
       86
          C-4.
       87
          RfA ¶ 59 “the middle of the heating season 2004/2005”.
       88
          RfA ¶ 38.




                                                     25
                                                                                                    37
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 39 of 452




115.        The conversion of the heating system to natural gas would be ready only in November
            2005 (see paragraph 156 below).

116.        As explained by Mr. Strioga in his first Witness Statement, the old boilers were not
            replaced, but modified in order that they could burn both heavy fuel oil and natural
            gas, which enabled the Claimant to modernize the existing boiler houses with a
            comparatively small investment. The works were implemented by UAB Energijos
            Taupymo Centras (“Energijos Taupymo Centras” or “ETC”), the Claimant’s parent
            company incorporated in Lithuania, together with the Russian producers of the
            boilers.89

117.        Latgales Enerģija did not enter into any written agreement with Rēzeknes Siltumtīkli
            for the supply of natural gas. Nor did it succeed in entering into any agreement with
            Latvijas Gāze or adhering to the Gas Supply Agreement existing between Latvijas
            Gāze, the Municipality of Rēzekne and Rēzeknes Siltumtīkli.90

            The question whether Latgales Enerģija has nevertheless a duty to pay for the natural
            gas supplied by Latvijas Gāze is in dispute in these proceedings, as it was in dispute
            in proceedings before the Latvian courts. The Tribunal’s decision on this point is set
            out in paragraph 936 below.

118.        When Latgales Enerģija started to supply heating in 2005, it applied the tariff that had
            been granted to Rēzeknes Siltumtīkli before the Long-Term Agreement91 and the



       89
          CWS-1 ¶¶ 4; 40.
       90
           C-40, see paragraph 63 above. Latgales Enerģija’s unsuccessful attempts to have a direct contract
       with Latvijas Gāze are referred to in Latgales Enerģija’s letter to the Regulator dated 28 October 2005,
       C-75; then in 2006 Latvijas Gāze declined (C-88) the novation of the agreement proposed by Latgales
       Enerģija (C-86).
       According to Mr. Strioga’s first Witness Statement (CWS-1 ¶ 20), the Municipality was under a
       contractual duty to take or pay a minimum amount of 21 million nm3 a year under the Gas Supply
       Agreement (C-40, Clause 3.1) in consideration for the large investment to be made in the heating
       infrastructure and Latvijas Gāze had no interest to change its contracting parties.
       In its judgment dated 7 April 2014 (R-8 ¶ 11, see also paragraph 389 below) the Supreme Court of Latvia
       referred to a finding made by the court of first instance whereby the defendant (Latgales Enerģija) “had
       not concluded an agreement with AS 'Latvijas Gāze’”. This finding was not criticized by the Supreme
       Court.
       The fact that Latgales Enerģija had no contract with Latvijas Gāze is also mentioned in the preamble to
       the Rēzeknes Enerģija Gas Supply Agreement (C-151).
       91
          C-4.




                                                      26
                                                                                                            38
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 40 of 452




            February 2005 Agreement92 were entered into (see paragraphs 60 ff. above).
            However, Latgales Enerģija applied for a revised tariff on 13 October 2005 (see
            paragraphs 152 ff. below).

119.        On 25 February 2005 the book value of Rēzeknes Siltumtīkli’s short-time debts to
            creditors as of 1 January 2005, stated to be in an amount of LVL 1,448,977 in Clauses
            4.4.1 and 4.4.3 of the Long-Term Agreement, was reassessed at LVL 1,220,799.50.93


            (9)    RĒZEKNES SILTUMTĪKLI’S SHORT-TERM DEBTS TAKEN OVER BY LATGALES
                   ENERĢIJA (FROM FEBRUARY 2005 ONWARDS)

120.        From February 2005 onwards Latgales Enerģija entered into a number of contracts to
            take over Rēzeknes Siltumtīkli’s debts in accordance with the Long-Term Agreement
            (see paragraph 88 above) and the February 2005 Agreement (see paragraph 101
            above). The Amended Long-Term Agreement made on 10 February 200694 increased
            the amount of Rēzeknes Siltumtīkli’s indebtedness (see paragraph 167 below).

                   (A)    RĒZEKNES SILTUMTĪKLI’S INDEBTEDNESS TO AVT NAFTA

121.        On 4 February 2005 SIA “AVT Nafta” (“AVT Nafta”) assigned the debt it owned
            against Rēzeknes Siltumtīkli to Latgales Enerģija in an amount of LVL 240,000; the
            assignment agreement mentions that AVT Nafta obtained a loan from Latgales
            Enerģija in an amount of LVL 200,000, an amount which Latgales Enerģija instructed
            its bank to pay on 7 February 2005.95

122.        On 22 June 2005 a second assignment agreement was executed between the same
            parties with respect to a debt owned by AVT Nafta against Rēzeknes Siltumtīkli in an
            amount of LVL 250,000, which amount included the previous amount of
            LVL 240,000.96 Under Clause 3 of such second assignment, part of the price would
            be paid by Latgales Enerģija by setting off its claim for payment under the 4 February
            2005 loan in an amount of LVL 210,000 (which included LVL 10,000 interest).


       92
          C-8.
       93
          C-49. Latvijas Unibanka: LVL 865,420.26; AVT Nafta: LVL 226,870.33 and Dinaburga Rosme:
       LVL 128,509.00.
       94
          C-16.
       95
          C-48 [page 2].
       96
          C-58.




                                                    27
                                                                                                39
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 41 of 452




            Latgales Enerģija instructed its bank to pay the balance of LVL 40,000 on 19 June
            2005.97

123.        On 27 June 2005 Latgales Enerģija and Rēzeknes Siltumtīkli then agreed that “the
            Company (Latgales Enerģija) (….) on 22 June 2005 settled liabilities towards SIA
            ‘AVT NAFTA’ in the total amount of LVL 250,000”.98                       Latgales Enerģija and
            Rēzeknes Siltumtīkli further agreed that Latgales Enerģija had therefore become a
            creditor of Rēzeknes Siltumtīkli for such amount.                     The agreement further
            contemplated that such amount would be paid by Rēzeknes Siltumtīkli under a
            separate agreement, under which Rēzeknes Siltumtīkli would set off its debt and
            consider that it had received an advance payment of the rent owed by Latgales
            Enerģija under the Long-Term Agreement.

                      (B)   RĒZEKNES SILTUMTĪKLI’S INDEBTEDNESS TO DINABURGA ROSME

124.        On 6 April 2005 SIA Dinaburga Rosme (“Dinaburga Rosme”) assigned the debt it
            owned against Rēzeknes Siltumtīkli to Latgales Enerģija in an amount of
            LVL 128,509.99 Latgales Enerģija paid the same amount to Dinaburga Rosme in 14
            instalments in 2005 and 2006.100

                      (C)   RĒZEKNES SILTUMTĪKLI’S INDEBTEDNESS TO LATVIJAS UNIBANKA

125.        On 27 May 2005 Latgales Enerģija and Rēzeknes Siltumtīkli agreed that “the
            Company (Latgales Enerģija) (….) on 3 May 2005 (… and) on 26 May 2005 settled
            liabilities towards AS ‘SEB Latvijas Unibanka’ in the total amount of LVL 65,000
            and LVL 95,777.92”, that Latgales Enerģija had made such payment on behalf of
            Rēzeknes Siltumtīkli pursuant to the terms of the Long-Term Agreement and that
            Latgales Enerģija had therefore become a creditor of Rēzeknes Siltumtīkli for such
            amount.101 The agreement further contemplated that such amount would be set off




       97
           C-48 [page 1], see also the explanations in Mr. Jautakis’ first Witness Statement, CWS-2 ¶¶ 37-39.
       98
           C-59.
       99
           C-52.
       100
           C-53.
       101
           C-57.




                                                      28
                                                                                                                40
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 42 of 452




         under a separate agreement against the rent owed by Latgales Enerģija under the
         Long-Term Agreement.102

126.     On 14 July 2005 Latgales Enerģija and Rēzeknes Siltumtīkli made a similar
         agreement with respect to an amount of LVL 370,000 paid by Latgales Enerģija to
         Latvijas Unibanka.103    Exhibit C-56 shows that Latgales Enerģija paid Latvijas
         Unibanka LVL 95,777.92 and LVL 370,000, but there is no evidence of a payment of
         LVL 65,000.      However, in the 27 May 2005 agreement Rēzeknes Siltumtīkli
         expressly acknowledged that Latgales Enerģija on 3 May 2005 paid LVL 65,000 to
         Latvijas Banka.104

127.     By July 2005 Latgales Enerģija had therefore settled Rēzeknes Siltumtīkli’s
         indebtedness to Latvijas Unibanka in an amount of LVL 530,777.92.


         (10)      LOCAL ELECTIONS IN LATVIA (MARCH 2005)

128.     In March 2005 local elections were held in Latvia. The election results in Rēzekne
         were cancelled due to allegations of bribery. Further elections took place in August
         2005 (see paragraphs 139 ff. below).


         (11)      LATGALES ENERĢIJA’S LICENCES (30 MAY 2005)

129.     On 30 May 2005 the Regulator granted Latgales Enerģija the licence for the
         production of thermal energy No. 002-05 for the period from 30 May 2005 to 29 May
         2025.105 The licence sets out special conditions in Appendix No. 1.

130.     On the same day the Regulator granted Latgales Enerģija the licence for the
         transmission of thermal energy No. 003-05106 for the same period of time, as well as
         the licence for the sale of thermal energy No. 004-05.107




       102
             C-57.
       103
             C-57.2.
       104
             C-57.1.
       105
             C-10.
       106
             C-11.
       107
             C-12.




                                                29
                                                                                           41
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 43 of 452




131.     Each licence sets out special conditions in its Appendix No. 1. Aside from the fact
         that each licence relates to a specific kind of activity, which is reflected in the
         Appendix of each licence, the three Appendices contain almost identical language.

132.     Clause 1 of the licences sets out Latgales Enerģija’s duty to provide uninterrupted and
         good quality public utility services of production, transfer and distribution and sale,
         respectively, of thermal energy in accordance with applicable laws and regulations,
         the “development plan of the city of Rēzekne”, Regulator’s decisions as well as
         treaties and standards applicable in Latvia.

133.     Clauses 6 and 7 read as follows:108

                    6.       The Multi-Industry Public Utility Regulator of Latgale Municipalities
                             determines the following tasks for SIA “Latgales Enerģija”:

                    6.1      During the licence validity term, to ensure that all the existing users of
                             thermal energy would be equipped with measurement tools for
                             commercial recording, to know the energy consumed by each user and
                             to be able to predict the future consumption of heat;

                    6.2      To decrease heat loss at the heating mains;

                    6.3      To prepare a long-term development plan;

                    6.4.     To seek the option to participate at various tenders with projects to
                             attract funding from the state and international financial institutions.

                    7.       Each year, the licence holder must submit the following documents
                             to the Multi-Industry Public Utility Regulator of Latgale
                             Municipalities:

                    7.1      By 31 December each year, a plan of activities for the following year
                             in line with the long-term development plan of SIA “Latgales Enerģija”
                             including data about the planned amount of production, transfer and
                             distribution, and sale of thermal energy, measures to improve service
                             quality and safety, to ensure environment protection, improvement of
                             the material base (general plan for all types of heating supply services
                             licenced – production, transfer, distribution and sale).

                    7.2      By the end of the quarter of the year, a report regarding the results of
                             the previous year in provision of heating supply services in line with
                             the priorities indicated in Clause 6 of these conditions by including the
                             report in the general company report on fulfilment of the annual plan of
                             operations for the previous year, as well as other information every
                             time upon a request of the Multi-industry Public Utility Regulator of
                             Latgale Municipalities.

134.     Clause 9 states four grounds upon which the licence may be revoked.109

       108
             C-10 [page 5] (original emphasis).




                                                         30
                                                                                                          42
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 44 of 452




135.     Clause 12 states that production, distribution and transfer and sale, respectively, of
         thermal energy shall be performed only at the rate approved by the Regulator.


         (12)    THE FIRST AMENDMENT OF THE GAS SUPPLY AGREEMENT WITH LATVIJAS
                 GĀZE (1 JUNE 2005)

136.     On 1 June 2005 the Rēzekne City Council, Rēzeknes Siltumtīkli and Latvijas Gāze
         agreed to amend and supplement the Gas Supply Agreement110 (“Amendment No. 1
         to the Gas Supply Agreement”).111

137.     Under Clause 3 of the amended Gas Supply Agreement the Rēzekne City Council
         agreed to start the commercial acceptance of natural gas according to Clause 3 of the
         Agreement at 9:00 a.m., 15 October 2005 at the latest.

138.     Latgales Enerģija, which had taken over the heating infrastructure in February 2005
         (see paragraphs 112 ff. above), was not consulted.112 Latgales Enerģija received a
         copy of the agreement on 2 November 2005.113


         (13)    FRESH LOCAL ELECTIONS IN RĒZEKNE (20 AUGUST 2005)

139.     As the March 2005 election results in Rēzekne had been cancelled (see paragraph 128
         above), further elections took place on 20 August 2005.

140.     The elected Mayor (i.e. the chairman of the Rēzekne City Council) was Mr. Juris
         Guntis Vjakse.




       109
           The parties interchangeably use the terms “cancelation”, “annulment”, “suspension” and “revocation”
       with reference to the revocation of the licences on 3 June 2008 (see paragraphs 337 ff. below). The
       Tribunal’s use of the expressions “to revoke the licences” or “the revocation of the licences” is without
       prejudice to the Tribunal’s findings in this case.
       110
           C-40, see paragraph 63 above.
       111
           C-61. The full title of the agreement is “Supplementation 1 to Agreement No. 1580 on Construction
       of a New Natural Gas Infrastructure for Gasification of the City of Rēzekne Due to Long-Term Supplies
       of Natural Gas to the User for Combustion Facilities of Various Mutually Replaceable Fuels (Natural
       Gas and Oil Products)”.
       112
           Cl. Mem. ¶ 76; CWS-1 ¶ 19; there is no specific rebuttal on the record on the Respondent’s part.
       113
           C-76.




                                                      31
                                                                                                             43
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 45 of 452




         (14)    RĒZEKNES SILTUMTĪKLI’S LONG-TERM DEBTS TAKEN OVER BY LATGALES
                 ENERĢIJA (FROM AUGUST 2005 ONWARDS)

                 (A)      THE INVESTMENT SERVICES AGREEMENT (4 AUGUST 2005)

141.     On 4 August 2005 E energija (as “the Client”) and AS Lōhmus, Haavel & Viisemann
         (as “LHV”) entered into an “Investment Services Agreement” (the “Investment
         Services Agreement”).114         The purpose of this agreement was to obtain LHV’s
         assistance to refinance Rēzeknes Siltumtīkli’s loans from Latvijas Unibanka
         contemplated by Clause 4.4.4115 of the Long-Term Agreement116 and taken over from
         Latvijas Unibanka.

142.     LHV would in its own name take over two loans granted by Latvijas Unibanka to
         Rēzeknes Siltumtīkli, on the Claimant’s account, under the terms of an assignment
         agreement which it would execute with Latvijas Unibanka, Clause 2.2 of the
         Investment Services Agreement.117             E energija undertook to transfer a sum of
         LVL 1,113,895 or any other amount to LHV based on the Assignment Agreement
         between LHV and Latvijas Unibanka (Clause 2.1 of the Investment Services
         Agreement) and to pay the fees set out in Clause 3 of the same agreement.

143.     LVH undertook in turn to transfer any payments received from Rēzeknes Siltumtīkli
         to E energija’s account (Clause 1.3 of the Investment Services Agreement).

         Mr. Jautakis explained in his first Witness Statement that the reason for the resort to a
         third party such as LHV to take over Rēzeknes Siltumtīkli’s long-term debts was that
         Rēzeknes Siltumtīkli would be more likely to repay its debts.118




       114
           C-63.
       115
           The reference to Clause 4.4.3 of the Long-Term Agreement in Mr. Jautakis’ first Witness Statement
       (CWS-2 ¶¶ 46 and 47) is inaccurate, see also Cl. Mem. ¶ 60. Clause 4.4.4 of the Long-Term Agreement
       entitled Latgales Enerģija to take over Rēzeknes Siltumtīkli’s long-term debts to Latvijas Unibanka in a
       total amount of LVL 1,668,526 and Baltic Trust Bank in an amount of LVL 680,817, see paragraph 89
       above.
       116
           C-4, see paragraph 89 above.
       117
           C-63, Clause 2.4 of the Investment Services Agreement refers to the two loans mentioned in Clause
       4.4.4 of the Long-Term Agreement.
       118
           CWS-2 ¶ 50.




                                                      32
                                                                                                            44
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 46 of 452




                 (B)      THE ASSIGNMENT AGREEMENT (4 AUGUST 2005)

144.     On the same day, Latvijas Unibanka and LVH executed the Assignment Agreement
         (the “2005 Assignment Agreement”)119 contemplated by the Investment Services
         Agreement, the amount of Latvijas Unibanka’s claim for payment against Rēzeknes
         Siltumtīkli being LVL 1,125,196120 in respect of both loans under Credit Agreement
         No. RA 02155 (as amended by a number of covenants) and Credit Agreement
         No. RA 02219, Clauses 1.1 and 1.2 of the 2005 Assignment Agreement.

                 (C)      PAYMENT BY E ENERGIJA (12 AUGUST 2005)

145.     On 12 August 2005 E energija paid Latvijas Unibanka the amount of
         LVL 1,125,196.96 on behalf of LHV.121

                 (D)      THE AGREEMENT ON SETTLEMENT OF DEBT (15 NOVEMBER 2005) AND
                          REIMBURSEMENT BY LATGALES ENERĢIJA OF RĒZEKNES SILTUMTĪKLI’S
                          DEBTS UNDER THE LOANS

146.     On 15 November 2005 Latgales Enerģija executed the Agreement on Settlement of
         Debt with Rēzeknes Siltumtīkli (the “Agreement on the Settlement of Debt”)122 and
         undertook to repay Rēzeknes Siltumtīkli’s loan debt arising under the two loans
         granted by Latvijas Unibanka for October, November and December 2005 as well as
         January and February 2006 in an amount of LVL 62,252.85 including interest
         (Clause 1). Clause 2 of the same agreement provides that Latgales Enerģija shall
         continue to pay Rēzeknes Siltumtīkli’s debts arising under those loans in accordance
         with the Debt Repayment Schedule attached as Appendix 1 to the Agreement on
         Settlement of Debt (which Appendix is not in evidence).



       119
           C-64.
       120
           Clause 1.1 of the Assignment Agreement states that the claim for payment of Latvijas Unibanka
       against Rēzeknes Siltumtīkli as of the date of the Assignment Agreement is for an amount of
       LVL 1,125,196. The reasons for the decrease in amount from LVL 1,668,526 (see footnote 115 above)
       and the amount of LVL 1,125,196 (Clause 1.2 of the Assignment Agreement) are not explained, but no
       explanation is required in view of the fact that Latvijas Unibanka accepted such amount in the
       Assignment Agreement.
       121
           C-65. Mr. Jautakis’ first Witness Statement (CWS-2 ¶ 49) indicates that E energija paid Lōhmus the
       amount of LVL 1,125,196.96, but Exhibit C-65 indicates that the beneficiary of the payment is Latvijas
       Unibanka.    It would seem that E energija directly paid Latvijas Unibanka the amount of
       LVL 1,125,196.96 which was to have been paid by LHV, thereby settling the debt for the same amount
       owed to LHV under the Investment Services Agreement.
       122
           C-80.




                                                     33
                                                                                                          45
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 47 of 452




             The Agreement on Settlement of Debt does not say to which entity Latgales Enerģija
             would make the payments contemplated by the agreement; such payments were to
             be made to LHV according to the Claimant,123 as confirmed in due course by Clause
             1.2(d) of the Amended Long-Term Agreement.124

147.     Between November 2005 and November 2006 Latgales Enerģija paid LHV a total
         amount of LVL 141,927.125

148.     Further arrangements would be made in 2006 (see paragraphs 199 ff. and 205 ff.
         below) and 2008 (see paragraphs 377 ff. below).


         (15)      FIRST REFERENCES TO A HEAT SUPPLY DEVELOPMENT PLAN (OCTOBER
                   2005)

149.     The first communications mentioning a “heat supply development plan” took place in
         late 2005. The discussion relating to this topic continued in the following years (see
         paragraphs 164 ff. below for 2006).

150.     On 12 October 2005 the Regulator informed the Rēzekne City Council that (i)
         municipalities should organise heating supply in their territory, (ii) municipalities
         might specify the development of heating supply within the “development plan” for
         their territory in coordination with the Regulator and (iii) Section 27 of the
         Methodology specified that the investment required was included in the calculation of
         the net profit for each heating supply service (production, distribution and sale) “in
         accordance with the heat supply system development plan as approved by the
         corresponding local government.”126 The Regulator asked the Rēzekne City Council
         to advise whether there was “an effective and coordinated development plan of the
         city heating supply containing planned and already made investments of ‘Latgales
         Enerģija’ Ltd. in development and improvement of the city heating supply”.127




       123
             Cl. Mem. ¶ 62.
       124
             C-16.
       125
             C-83 [pages 1-12]; CWS-2 ¶ 52.
       126
             C-35 [page 7].
       127
             C-69.




                                                34
                                                                                             46
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 48 of 452




         No answer to the Regulator’s enquiry is in evidence on the part of Rēzekne City
         Council.

151.     On 27 October 2005 Rēzeknes Siltumtīkli wrote to Latgales Enerģija referring to the
         Regulator’s 12 October 2005 letter to the City Council and asked whether Latgales
         Enerģija had “specified and coordinated with local government the municipal heat
         supply development plan including both specified and intended investments in this
         field”.128

         Rēzeknes Siltumtīkli letter further asked when Latgales Enerģija would start to use
         natural gas as a fuel.

         There is no answer in evidence on the part of Latgales Enerģija to the first question;129
         as to the second question, Latgales Enerģija answered on 7 November 2005 (see
         paragraph 156 below).


         (16)    LATGALES ENERĢIJA’S APPLICATIONS TO THE REGULATOR FOR A NEW
                 TARIFF (13 OCTOBER 2005 AND 10 NOVEMBER 2005) – THE REGULATOR’S
                 DECISIONS

152.     According to a statement issued by Rēzeknes Siltumtīkli for the attention of the
         Regulator on 13 October 2005,130 the prime cost of 1 MWh was in an amount of
         LVL 28.26 in 2004. According to the same statement issued by Latgales Enerģija on
         the same day,131 the prime cost of 1 MWh was in an amount of LVL 38.24 in the
         period from 15 February to 31 August 2005. The tariff then in force (see paragraph
         60 above) no longer covered the costs for the production of heat.




       128
           C-74.
       129
            The Claimant alleges that the Regulator had asked Latgales Enerģija whether the heat supply
       development plan had been approved and “Latgales Enerģija responded that it had not”, RfA ¶ 63.
       However, in his first Witness Statement Mr. Strioga does not confirm that allegation (CWS-1 ¶ 67).
       130
           C-70.
       131
           C-71.




                                                   35
                                                                                                      47
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 49 of 452




153.     On 8 November 2005 Latgales Enerģija published a proposed tariff of
         LVL 32.96/MWh for residents and LVL 34.25/MWh for other users in the Rēzeknes
         Vēstis newspaper.132

154.     On 19 December 2005 the Regulator approved a new tariff of LVL 27.60/MWh for
         residents and LVL 29.02/MWh (without VAT) for other users in decision No. 19.133

155.     The Regulator’s published decision was stated to be based on Section 2.1 and
         Section 26 of the Cabinet of Ministers Regulations No. 281 of 26 June 2001, amended
         in 2008 (Methodology for Calculation of Tariffs for Public Utilities in the Fields
         Regulated by Local Municipalities, “the Methodology”).134

         The approval was based in substance on the proposition that “[t]he approved tariff
         will cover the most necessary costs”, which addressed Latgales Enerģija’s argument
         reported in the decision that “[t]he grounds for the increase of tariffs are the growing
         fuel and electric energy prices” and that “the present tariffs do not cover the
         company’s operating costs”.135

         The Regulator’s decision of 19 December 2005 did not refer to a “development plan”.


         (17)    RĒZEKNE HEATING SYSTEM CONVERTED TO USE NATURAL GAS
                 (NOVEMBER 2005)

156.     By November 2005 Latgales Enerģija had converted the heating infrastructure so that
         it could use natural gas. On 7 November 2005 Latgales Enerģija sent Rēzeknes
         Siltumtīkli and the Rēzekne City Council a notice informing them that, as of that day,
         they were ready to supply heating using natural gas as fuel and requesting the delivery




       132
            C-79. The figure of LVL 34.25/MWh is mistakenly indicated as LVL 22.26 in the English
       translation of the published decision in C-15 [page 1] (accurate in C-82 [page 1]). It is unclear,
       moreover, whether this publication is the actual fresh application for a new tariff made by Latgales
       Enerģija, as contended by the Claimant (Cl. Mem. ¶¶ 95; the Regulator’s decision refers to an application
       by Latgales Enerģija of 10 November 2005).
       133
           C-14; published version: C-82.
       134
           C-35.
       135
           C-82 [pages 1-2].




                                                      36
                                                                                                             48
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 50 of 452




         of 5 million cubic metres of natural gas in 2005 and 21 million cubic metres of natural
         gas in 2006.136

157.     As there was no written agreement to which Latgales Enerģija was a party with
         respect to the supply of natural gas (see paragraph 117 above), Rēzeknes Siltumtīkli
         invoiced Latgales Enerģija for the gas supplied based on the invoices received from
         Latvijas Gāze. Latgales Enerģija in turn paid such invoices directly to Latvijas Gāze.
         In an interview given on 13 September 2007, Mr. Vjakse confirmed that this was the
         arrangement under which Latvijas Gāze was paid for the natural gas supplied.137

158.     It is in dispute between the Parties whether Latgales Enerģija owed Latvijas Gāze a
         duty to pay for the natural gas supplied (see paragraphs 586 ff. and 726 ff. below).

159.     The Claimant alleges that by December 2005 Latgales Enerģija had made the
         investment required to convert the heating infrastructure to accept natural gas and had
         started to use natural gas to produce thermal energy in Rēzekne.138

         However, the actual gasification of the system was only partial as of the end of 2005,
         in that it related to two out of three heat sources, namely the boiler houses in Rancāna
         iela 1 (also often referred to as Rīgas iela) and Atbrīvošanas alejā 155a.139


         (18)     THE THIRD AMENDMENT OF THE GAS SUPPLY AGREEMENT WITH LATVIJAS
                  GĀZE (19 DECEMBER 2005)

160.     On 19 December 2005 the Rēzekne Municipality, Rēzeknes Siltumtīkli and Latvijas
         Gāze agreed to amend and supplement the Gas Supply Agreement140 (“Amendment




       136
           C-78.
       137
           C-134.
       138
           RfA ¶ 39.
       139
           C-44 p. 11: “Since November [2005] partial transition to gas heating has been carried out. (…) To
       eliminate these problems, Latgales Enerģija SIA at the end of 2005 carried out the transition from fuel oil
       to gas as fuel in two heat production sources. Therefore currently the boiler houses in Rancāna iela 1 and
       Atbrīvošanas alejā 155a have gas-heated boilers. However, this cannot be called a complete gasification
       of the heat supply system (…)”. See also C-44 p. 16, ¶ 4.1 and C-213 [Rēzekne Heating Supply
       Development Strategy for 2007-2013] p. 20.
       Mr. Strioga indicates in his first Witness Statement (CWS-1 ¶ 93) that “the infrastructure had of course
       been modified to use natural gas, but only to the hot water supply” in September 2007.
       140
           C-40, see paragraph 63 above.




                                                       37
                                                                                                               49
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 51 of 452




         No. 3 to the Gas Supply Agreement” or “Amendment No. 3”).141 Latgales Enerģija
         was neither consulted nor informed of this Amendment.142

161.     Amendment No. 3 to the Gas Supply Agreement increased the minimum amount of
         natural gas which the Municipality undertook to take or pay, from 87.5% (Clause 3.1
         of the Gas Supply Agreement143) to 88.16%, and replaced the amount of 21 million
         nm3 in the original Gas Supply Agreement with the figure of 21,157,895 nm3, thereby
         increasing the minimum quantity of gas to be taken by the Municipality by 157,895
         nm3.144

162.     The Parties further agreed that Latvijas Gāze would not claim from the Municipality a
         penalty of LVL 227,920 with respect to the year 2005.145

163.     Clause 6 of the Amendement No. 3 reiterated that the Municipality retained “liability
         for timely and complete payment of invoices” under Clause 8.3 of the Gas Supply
         Agreement,146 and Rēzeknes Siltumtīkli was authorised by the Municipality to pay the
         invoices for natural gas issued by Latvijas Gāze.


C.       THE OPERATION OF THE HEATING SYSTEM BY LATGALES ENERĢIJA AND MAIN
         EVENTS IN 2006

         (1)       LATGALES ENERĢIJA’S “GUIDELINES FOR THE DEVELOPMENT OF THE
                   RĒZEKNE CITY HEAT SUPPLY SYSTEM” (20 JANUARY 2006)

164.     On 20 January 2006147 Latgales Enerģija sent the Municipality a 28-page document
         entitled “Guidelines for the development of the Rēzekne City heat supply system”.148
         The Municipality received the draft “Guidelines”, since the Mayor received

       141
           C-81. The full title of the agreement is “Supplementation 3 to Agreement No. 1580 on Construction
       of a New Natural Gas Infrastructure for Gasification of the City of Rēzekne Due to Long-Term Supplies
       of Natural Gas to the User for Combustion Facilities of Various Mutually Replaceable Fuels (Natural
       Gas and Oil Products) Incineration Equipment”. If an Amendment No. 2 to the Gas Supply Agreement
       was made by the Parties, it is not in evidence.
       142
           Cl. Mem. ¶ 77, an allegation that was not specifically denied by the Respondent.
       143
           C-40.
       144
           C-81, Clauses 1 and 2.
       145
           C-81, Clause 5.
       146
           C-40, see also paragraph 64 above.
       147
           Cl. Mem. ¶ 19; see also CWS-1 ¶ 66.
       148
           C-44. Page 23 is missing in the Latvian original and the translation therefore contains an omission
       indicated by the expression “omitted text”.




                                                     38
                                                                                                           50
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 52 of 452




         comments on the draft from Ms. Adamova, Deputy Chairperson of the Council, and
         Mr. Zeile, Chairman of the Rēzekne City Task Force for the Supervision of Heat
         Energy Affairs.       However, the Municipality did not acknowledge receipt of this
         document149 and did not contact Latgales Enerģija in this regard until 3 November
         2016 after the Regulator had rejected a new tariff proposed by Latgales Enerģija (see
         paragraph 188 below).

165.     Latgales Enerģija’s “Guidelines” outlined the heating system in the City of Rēzekne
         in their introductory part.           They then identified two major problems, namely
         excessively high costs of heat production, broken down in nine distinct aspects,150 and
         environmental pollution,151 for which they outlined possible solutions.152


         (2)      THE AMENDED LONG-TERM AGREEMENT (10 FEBRUARY 2006)

166.     On 10 February 2006 Latgales Enerģija and Rēzeknes Siltumtīkli executed a contract
         entitled “Agreement on Amendments to the Agreement for Lease, Renovation and
         Operation of the Long-Term Assets of 28 January 2005” (the “Amended Long-Term
         Agreement”)153 which varied the terms of the Long-Term Agreement.154

167.     The amount of the short-term debts to be taken over by Latgales Enerģija was
         increased from a total amount of LVL 1,448,977 to LVL 2,476,773.60 (Clause 1.2 of
         the Amended Long-Term Agreement varying Clause 4.4.3 of the Long-Term
         Agreement155).156 That amount included Rēzeknes Siltumtīkli’s debts owed to the



       149
           R-25 [pages 1-3].
       150
           1. Losses for self-consumption for heating fuel oil storage reservoirs; 2. obsolete heating failing to
       reach the maximum efficiency level; 3. loss of heat due to obsolete insulation of the heating lines; 4. cost
       of repairs for obsolete pipelines; 5. location of heating lines in underground channels and ensuing heat
       losses; 6. excessive diameter of certain pipeline segments and ensuing costs of electricity to operate
       pumping devices; 7. poor insulation of the buildings where the heating is used; 8. large amounts of
       electricity required to operate pumping devices and 9. increase in the price of fuel oil from January to
       November 2005 (Tribunal’s wording).
       151
           C-44 p. 15, ¶ 3.3.
       152
           C-44 pp. 16-24, ¶¶ 4-5.
       153
           C-16.
       154
           C-4, see paragraphs 78 ff. above.
       155
           See paragraph 88 above.
       156
           As pointed out by the Claimant (Cl. Mem. ¶ 57), Clause 1.2 of the Amended Long-Term Agreement
       accurately sets out the total amount of Rēzeknes Siltumtīkli’s debts to be taken over by Latgales Enerģija
       and the amount of LVL 2,472,094.80 in Clause 1.3(c) is inaccurate.




                                                       39
                                                                                                                51
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 53 of 452




         creditors mentioned in Clause 4.4.3 of the Long-Term Agreement157 as well as
         Rēzeknes Siltumtīkli’s long-term debt to LHV.158

168.     Clause 1.3(a) and (b) of the Amended Long-Term Agreement fixed the lease
         payments to be made by Latgales Enerģija in the first two years of the lease (as
         LVL 185,326.40       and LVL 150,000 respectively, for                   a total     amount     of
         LVL 335,326.40,159 which brought to total amount to be paid by Latgales Enerģija to
         LVL 2,812,100 (Clause 1.3(c) of the Amended Long-Term Agreement). The amount
         of LVL 2,476,773.60 (erroneously indicated as LVL 2,472,094.80 in Clause 1.3(c) of
         the Amended Long-Term Agreement) was to be considered as “the security deposit
         for the following payments” and would be set off160 under a separate agreement.


         (3)     THE AGREEMENT ON MUTUAL OPERATIONS WITH THE AIM TO DECREASE
                 ENERGY RATE IN THE CITY OF RĒZEKNE (10 FEBRUARY 2006)

169.     On 10 February 2006 Latgales Enerģija and the Rēzekne City Council executed a
         contract entitled “Agreement on Mutual Operations with the Aim to Decrease
         Thermal Energy Rate in the City of Rēzekne” (the “February 2006 Agreement”).161
         The recitals of the February 2006 Agreement refer to the recent increase in the rates
         of thermal energy and the need to minimize social tensions in Rēzekne.162

170.     The February 2006 Agreement sets out in Clause 1 the duties undertaken by the
         Rēzekne City Council in its capacity as Rēzeknes Siltumtīkli’s sole shareholder, in
         consideration of which Latgales Enerģija undertakes in Clauses 2 to 4 to decrease the
         thermal energy rates by the agreed amounts.

171.     More specifically, the Rēzekne City Council undertook inter alia:


       157
            LVL 128,509 owed to Dinaburga Rosme, LVL 250,000 owed to AVT Nafta and LVL 530,777.92
       owed to Latvijas Unibanka.
       158
           In an amount of LVL 1,567,486.68.
       159
            As pointed out by the Claimant (Cl. Mem. ¶ 57), the sum of LVL 185,326.40 and LVL 150,000 is
       LVL 335,326.40 and the amount of LVL 340,005.20 in Clause 1.3(c) of the Amended Long-Term
       Agreement is inaccurate.
       160
            The Tribunal accepts that the verb “written off” in the English translation of the Amended Long-
       Term Agreement from the original Latvian is a translation mistake as contended by the Claimant (Cl.
       Mem. ¶ 58).
       161
           C-17.
       162
           C-17 p. 1.




                                                    40
                                                                                                         52
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 54 of 452




         (i)        to review and adopt a Council decision approving the Amended Long-Term
                    Agreement by 10 February 2006 (Clause 1);

         (ii)       “to coordinate and approve the guidelines for development of heating supply
                    system of the city of Rēzekne prepared by the Operator and the Council”
                    (Clause 1.2);163

         (iii)      to ensure pursuant to the Long-Term Agreement that Rēzeknes Siltumtīkli
                    should as of 10 February 2006 accept back the black fuel oil storage business
                    and energy boiler; and to accept the resolution of Rēzeknes Siltumtīkli’s
                    council relating to the transfer of a 1000m3 container located at Atbrīvošanas
                    alejā 155a for use by Latgales Enerģija, free of charge, until 30 July 2008;

         (iv)       to ensure pursuant to the Long-Term Agreement that Rēzeknes Siltumtīkli or a
                    third party should take back the bath-house building as of 1 January 2006 and
                    provide bath-house services as of 1 March 2006 and take over all employees
                    of the bath-house preserving their social guarantees; and to ensure that
                    Rēzeknes Siltumtīkli or the third party enter into an agreement with the
                    Operator by 28 February 2006 for the supply of hot water in consideration of
                    payment of the rate determined by the Regulator (Clause 1.4); and

         (v)        to inform the Regulator about the content of the February 2006 Agreement
                    (Clause 1).

172.     Latgales Enerģija undertook more specifically to decrease the thermal energy rate for
         heating of premises by 2.05 LVL/MWh for residents and 0.43 LVL/MWh for other
         users in case the Council performed its obligations under Clauses 1.1, 1.4 and 1.5 of



       163
             C-17, Clause 1.2 reads as follows:
                    (…) thus, with the aim to help the Council to minimise the potential social stress
                    in the city of Rēzekne in relation to increase in thermal energy rates, the Parties
                    agreed to conclude the following agreement:
                    1.        The Council as the sole shareholder of AS “Rēzeknes siltumtīkli”
                              undertakes to perform the below activities until 28 February 2006
                              (unless the below sub-clauses provide different terms):
                    1.1       (…).
                    1.2       By a Council decision, to coordinate and approve the guidelines for
                              development of heating supply system of the city of Rēzekne prepared
                              by the Operator and the Council;



                                                          41
                                                                                                          53
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 55 of 452




         the February 2006 Agreement (Clause 2). Further decreases were contemplated by
         Clause 3.

173.     Clause 4 provided that in case the Council timely and fully performed the obligations
         undertaken under the Agreement, Latgales Enerģija would apply a further decrease in
         thermal energy rates until 1 October 2006 and apply a rate of LVL 25.02/MWh for
         residents and LVL 28.59/MWh for other users.

174.     The February 2006 Agreement further contained terms dealing with the event of a
         breach of contract by each party. Clause 5 dealt with Latgales Enerģija’s contractual
         rights in case the Rēzekne City Council failed to perform any of the obligations
         undertaken in Clauses 1.1 to 1.5;164 Clause 6 dealt with the Rēzekne City Council’s
         contractual rights in case Latgales Enerģija failed to perform the obligations
         undertaken in Clauses 2 to 4 of the February 2006 Agreement.

175.     The Rēzekne City Council was to perform the obligations undertaken under Clauses
         1.1 through 1.5 of the February 2006 Agreement by 28 February 2006 (unless
         otherwise expressly provided by such clauses).

176.     There is no correspondence between the parties in February 2006, the month in which
         the Rēzekne City Council was due to perform the obligations contemplated by Clause
         1 of the February 2006 Agreement, on the record, either confirming performance of




       164
          C-17, Clause 5 reads as follows:
                 5.       In case any of the obligations indicated in Clauses 1.1-1.5 is not
                          performed by the Council of AS “Rēzeknes siltumtīkli”, SIA “Latgales
                          enerģija” unilaterally decreases the rent paid to AS “Rēzeknes
                          siltumtīkli” for the period from 25.02.2006 to 24.02.2007 for the actual
                          lost income calculated by multiplying the actual amount of sold heating
                          and the difference between the rate approved by the Multi-industry
                          Public Utility Regulator of Latgale Municipalities: 27.60 LVL/MWh
                          for residents and 29.03 LVL/MWh for other users, and the actual
                          applied rate. Likewise SIA “Latgales enerģija” is entitled to terminate
                          this agreement at any time, but not before 01.03.2006, and claim
                          compensation for the lost income.
       The expression “the Council of AS ‘Rēzeknes siltumtīkli’” in Clause 5 of the English version is
       ambiguous; in the Tribunal’s view, it has the same meaning as “the Council” as the sole shareholder of
       AS “Rēzeknes siltumtīkli” in Clause 1 since Rēzeknes Siltumtīkli is not in terms a party to this
       agreement.




                                                     42
                                                                                                          54
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 56 of 452




         the agreement by either side or otherwise. There is no correspondence in evidence for
         the period immediately following either.165

177.     From February 2006 until 1 October 2006, Latgales Enerģija applied the rates of LVL
         25.02/MWh for residents and LVL 28.59/MWh for other users, i.e. the rates
         decreased pursuant to Clause 4 of the February 2006 Agreement.166

178.     On 19 October 2006, after the Regulator rejected Latgales Enerģija’s application for a
         new tariff,167 Latgales Enerģija wrote to the Rēzekne City Council in relation to the
         performance of the February 2006 Agreement, and more specifically in relation to the
         “guidelines for the city heat supply system”, pointing out that it had carried out all the
         activities required on its part to comply with Clause 1.2 of the February 2006
         Agreement and that it had received no answer from the Council in spite of its
         reminders.168 Latgales Enerģija gave notice to the Council that it would have no
         choice but to resort to Clause 5 of the February 2006 Agreement 169 unless the Council
         adopted the “guidelines” within the following two months.

179.     It is the Claimant’s case that the Rēzekne City Council failed in particular to approve
         the “guidelines for the development of the heating supply system”, and thereby failed
         to live up to its side of the bargain.170




       165
            The first communications in which Latgales Enerģija took the view that the Rēzekne City Council
       was in breach of its contractual obligation with respect to the heat supply development plan were made
       later in 2006 and 2007 (see C-96 [19 October 2006] and paragraph 178 below; C-112 [2 February 2007]
       and paragraph 207 below; C-116 [6 March 2007] and paragraph 209 below; C-118 [19 April 2007] and
       paragraph 210 below; C-121 [29 May 2007] and paragraph 214 below; C-129 [13 July 2007]). Most of
       these communications were addressed to the Rēzekne City Council; when Rēzeknes Siltumtīkli was the
       addressee, the Rēzekne City Council would be copied in.
       166
           See CWS-1 ¶ 71; CWS-3 ¶ 17, last sentence; see also C-157 and paragraph 294 below.
       Ms. Rogozina was not called to be cross-examined at the Hearing, see paragraph 32 above.
       167
           See C-19 and paragraph 184 below.
       168
           C-96.
       169
           Quoted in paragraph 174 above, footnote 164 as well as in Latgales Enerģija’s letter.
       170
           Cl. Mem. ¶¶ 121-122.




                                                     43
                                                                                                          55
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 57 of 452




         (4)       LATGALES ENERĢIJA’S APPLICATION TO THE REGULATOR FOR A NEW
                   TARIFF (12 JUNE 2006) – THE REGULATOR’S DECISION (13 OCTOBER 2006)
                   – THE DECISIONS BY THE LATVIAN ADMINISTRATIVE COURTS (17
                   NOVEMBER 2007 AND 15 APRIL 2009)

180.     From February to the end of September 2006 Latgales Enerģija applied a reduced rate
         in accordance with Clause 4 of the February 2006 Agreement (see paragraph 177
         above).

181.     In the meantime, Latvijas Gāze had been authorised by the Latvian Public Utilities
         Commission to raise the price of natural gas.171

182.     On 12 June 2006 Latgales Enerģija applied to the Regulator seeking an increased
         tariff in an amount of LVL 33.38/MWh for residents and LVL 33.92/MWh for other
         users of thermal energy (from the approved rates of LVL 27.60/MWh and
         LVL 29.02/MWh respectively172).             In its calculations attached to its application
         Latgales Enerģija indicated that the new price charged by Latvijas Gāze for the
         natural gas had risen from LVL 83.06 to LVL 113.76 (which represented an increase
         of 36%), and the new price for electricity from LVL 29 to LVL 34 (which represented
         an increase of 17%).173

183.     On 15 August 2006 Latgales Enerģija asked the Regulator to cancel its previous
         application of 12 June 2006 and submitted fresh calculations for the rate applicable to
         residents, seeking a rate of LVL 30.91/MWh for residents, and LVL 33.92/MWh for
         other users of thermal energy. Ms. Rogozina explains in her first Witness Statement
         that such step was caused by a change in VAT rules.174

184.     On 13 October 2006 the Regulator denied Latgales Enerģija’s application by a
         unanimous vote.175 The reasons for this decision are discussed in paragraphs 901 ff.
         below.




       171
             Board Decision No. 73 of 22 March 2006, C-89; see also CWS-3 ¶ 18.
       172
             C-18; see also paragraph 154 above.
       173
             C-18 [page 5].
       174
             CWS-3 ¶ 19.
       175
             Decision No. 17, C-19; R-35.1.




                                                      44
                                                                                                  56
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 58 of 452




185.     On 17 November 2006 Latgales Enerģija challenged the Regulator’s decision before
         the Administrative District Court.176

186.     Since the challenge of the Regulator’s 13 October 2006 decision had not been heard
         yet by the time the Regulator had made decision No. 12 of 11 June 2007, which was
         also challenged by Latgales Enerģija, on 22 June 2007 Latgales Enerģija amended its
         17 November 2006 application to set aside so as to include only the Regulator’s
         decision No. 12 dated 11 June 2007.177 There was therefore no decision by the
         Administrative District Court in relation to the Regulator’s decision No. 17 dated 13
         October 2006. The Administrative District Court eventually made its decision on 15
         April 2009.178


         (5)      FURTHER STEPS TOWARDS A “HEAT SUPPLY DEVELOPMENT PLAN” (2006)

187.     Having been notified of the Regulator’s decision No. 17 rejecting the proposed tariff,
         on 19 October 2006 Latgales Enerģija complained to the Rēzekne City Council of the
         losses it was incurring due to the Council’s failure to reply to the “guidelines” that
         had been sent (see paragraph 164 above), and threatening to decrease the lease
         payment under Clause 5 of the February 2006 Agreement179.180

188.     On 3 November 2006 the Rēzekne City Council replied asking Latgales Enerģija to
         be provided with the “heat supply development plan” for the period 2006-2007 and
         pointing to a number of points that such plan must include.181


       176
           C-100. The application to have the Regulator’s decision of 13 October 2006 set aside was based first
       on the proposition that the three coefficients that were not used in Latgales Enerģija calculations filed in
       support of the proposed new tariff could not be applied because they would be part of the heat supply
       development plan which the Municipality had failed to approve (C-100 ¶ 17). Moreover, Latgales
       Enerģija contended that the Regulator’s decision No. 19 dated 19 December 2005 had not applied the
       three coefficients relied upon by the Regulator in the decision sought to be set aside, and the Regulator
       had thereby departed from its previous practice so as to make it impossible for the applicant to apply for
       new tariffs (C-100 ¶¶ 18-19).
       Secondly, Latgales Enerģija contended that the Regulator was bound under Sect. 19.5 of the Public
       Utility Regulators Act (CLA-49) and Sect. 59 of the Administrative Procedure Act (CLA-47) to request
       an applicant to file missing documents to prove the costs on which a proposed tariff was to be based
       before a decision on a proposed tariff could be made.
       177
           C-125 ¶¶ 9-10.
       178
           C-192, see paragraph 392 below.
       179
           C-17, see paragraph 169 above.
       180
           C-96, see paragraph 178 above.
       181
           C-97.




                                                       45
                                                                                                                57
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 59 of 452




189.     On 15 November 2006 Latgales Enerģija answered and sent the Rēzekne City Council
         (i) a one-page “heat supply development plan” for the years 2006-2009182 and (ii) the
         “draft heat supply development concept” for the years 2006-2014.183                        Latgales
         Enerģija did not in November 2006 refer to the document previously sent to the
         Municipality on 20 January 2006.184 The Council received Latgales Enerģija’s 15
         November letter on 17 November 2006.185

190.     On 29 December 2006 the Rēzekne City Council acknowledged receipt of the “draft
         heat supply development concept 2006-2014” submitted by Latgales Enerģija.186 The
         Council commented that the draft was not in accordance with applicable legislation
         and did not correspond to the actual state of heat supply in the city of Rēzekne.

191.     One of the reasons given by the Rēzekne City Council was the following: “The claim
         that the Rēzekne City Council has transferred heat supply functions to Latgales
         Enerģija SIA does not correspond to the legal and actual situation”.187

         This statement relates to the following passage in Latgales Enerģija’s draft reading as
         follows: “(…) the company [Latgales Enerģija] has taken over from the City Council
         the duties specified in Section 15 of the Law on Local Governments, i.e. ensuring
         provision of utilities or, more particularly, heat supply. In connection with this LLC
         Latgales Enerģija is performing its activities and thereby also planning and
         development [sic] of centralised heat supply in Rēzekne City”.188

192.     The plan was finally approved by the City Council on 21 September 2007 under the
         name “Heating Supply Development Strategy” (see paragraph 228 below).189




       182
           C-99 Enclosure 1.
       183
            A 22-page document, not in evidence at the Hearing as C-99 contains only the covering letter dated
       15 November 2006; this document was filed by the Respondent after the Hearing, R-31.2.
       184
           C-44, see paragraph 164 above.
       185
           C-99.
       186
           C-106.
       187
           C-106.
       188
           R-31.2 [page 5].
       189
           C-137; C-213.




                                                     46
                                                                                                           58
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 60 of 452




         (6)       RĒZEKNES SILTUMTĪKLI’S CLAIMS AGAINST LATGALES ENERĢIJA
                   RELATING TO THE DEPRECIATION OF THE LEASED ASSETS

193.     A difference of views developed in 2006 with respect to the lease payments to be
         made by Latgales Enerģija under Clauses 4.4.2 and 7.1.5 of the Long-Term
         Agreement.190

         According to Rēzeknes Siltumtīkli, Latgales Enerģija had to pay an amount for
         depreciation of the assets every month under the terms of the Long-Term Agreement,
         whereas Latgales Enerģija took the view that such payment had to be made upon
         returning the assets to the lessor at the end of the term of the lease.191

194.     On 7 November 2006 Rēzeknes Siltumtīkli sent Latgales Enerģija a “pre-trial
         objection” requesting settlement of an alleged debt of LVL 563,098.69 by
         20 November 2006, failing which Rēzeknes Siltumtīkli would bring proceedings to
         recover such amount; Rēzeknes Siltumtīkli further invoked Clause 12.5.2 of the
         Long-Term Agreement which entitles the lessor to terminate the agreement
         unilaterally in certain cases.192

195.     On 5 December 2006 Latgales Enerģija answered Rēzeknes Siltumtīkli’s claim of
         7 November 2006, taking the view that any amounts to which the lessor might be
         entitled under Clause 4.4.2 of the Long-Term Agreement were not yet due and owing.
         Nevertheless, Latgales Enerģija invited Rēzeknes Siltumtīkli to negotiate a solution
         without prejudice which could help solve the lessor’s financial difficulties.193


         (7)       SUPPLEMENTING CERTAIN ARRANGEMENTS MADE IN 2005

196.     A number of arrangements made by the Claimant or Latgales Enerģija in 2005 were
         supplemented in 2006; in some respects further arrangements were made.

                   (A)      FURTHER LOANS BY E ENERGIJA TO LATGALES ENERĢIJA

197.     E energija granted three further loans to Latgales Enerģija in 2006 in connection with
         the Rēzekne Project for a total amount of EUR 1,150,000. This amount was not all
       190
             C-4, see paragraphs 85 and 88 above.
       191
             See CWS-4 ¶ 7.
       192
             C-98.
       193
             C-104 [page 3].




                                                    47
                                                                                             59
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 61 of 452




         paid in cash; the Claimant also paid sums directly to Rēzeknes Siltumtīkli’s creditor
         Dinaburga Rosma and to its parent company Energijos Taupymo Centras, and took
         over debts owed to Energijos Taupymo Centras.194

                    (B)      FURTHER INVESTMENT BY E ENERGIJA IN LATGALES ENERĢIJA (8 JUNE
                             2006)

198.     On 8 June 2006 E energija purchased 364 shares in Latgales Enerģija from Energo
         Sistēmas for an amount of EUR 70,000 under the terms of a Share Purchase
         Agreement.195

                    (C)      LOAN FROM JSC SAMPO BANKA TO LATGALES ENERĢIJA – E ENERGIA’S
                             GUARANTEE AND PLEDGE (30 NOVEMBER 2006)

199.     On 30 November 2006 JCS Sampo Banka (“Sampo Banka”) granted Latgales
         Enerģija a loan amounting to LVL 2 million (the “Sampo Banka Loan
         Agreement”).196 According to Clause 2.1 of such agreement the purpose of the loan
         was to enable Latgales Enerģija to purchase LHV’s claims against Rēzeknes
         Siltumtīkli (referred to in Clause 1.2(d) of the Amended Long-Term Agreement197),
         and to make further investments into the modernization of the heating infrastructure
         of the city of Rēzekne.

200.     The disbursement of the loan was subject to a number of conditions set out in
         Clause 5.2, including the condition that parent company guarantee be issued under
         which E energija would guarantee performance of Latgales Enerģija’s duties to
         Sampo Banka under the Sampo Banka Loan Agreement.

201.     The Sampo Banka Loan Agreement was subsequently amended on 26 April 2007.198

202.     E energija signed the Guarantee provided to Sampo Banka on 30 November 2006 (the
         “Sampo Banka Guarantee”) and undertook to pay any amounts as may be due and
         payable under the Sampo Banka Loan Agreement, as a principal debtor and
         irrespective of the validity and legal effect of said Loan Agreement, having waived

       194
             C-51 [pages 46 ff.]; see also paragraph 111 above.
       195
             C-92, Clause 3.1; see also CWS-2 ¶¶ 12-13.
       196
             C-101; part of this exhibit is illegible; the Respondent did not raise any objections.
       197
             C-16, see paragraph 167 above.
       198
             C-120.




                                                          48
                                                                                                      60
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 62 of 452




         “all rights of objection and defence” under the same Loan Agreement, and any right
         to set off, counterclaim or deduce any amounts (first and third paragraphs of the
         Sampo Banka Guarantee).199

203.     On 30 November 2006 E energija also executed a Commercial Pledge Agreement
         with Sampo Banka to secure any claims the bank might have under the Sampo Banka
         Loan Agreement, pledging all the shares owned in Latgales Enerģija up to an amount
         of LVL 2.6 million.200

204.     Latgales Enerģija was eventually unable to repay the loan to Danske Bank which
         succeeded to Sampo Bank, and which in turn claimed payment under the Guarantee
         Agreement against the Claimant.201

                   (D)      RĒZEKNES SILTUMTĪKLI’S LONG-TERM DEBTS TAKEN OVER BY
                            LATGALES ENERĢIJA

205.     On 13 December 2006 Latgales Enerģija took over the debt owned by LHV against
         Rēzeknes Siltumtīkli under the terms of an Assignment Agreement.202 LHV’s claim
         for payment against Rēzeknes Siltumtīkli arose under the two loan agreements
         referred to in Clause 4.4.4 of the Long-Term Agreement (see paragraph 89 above) and
         was then in an amount of LVL 1,103,097.82, including cumulated interest and a
         premium (Clause 1.2 of the 2006 Assignment Agreement).

206.     Latgales Enerģija paid that amount in two instalments in December 2006 and 2007.203


D.       THE ENERGY CRISIS DECLARED BY THE RĒZEKNE CITY COUNCIL AND OTHER
         MAIN EVENTS IN 2007

         (1)       FURTHER STEPS TOWARDS A “HEAT SUPPLY DEVELOPMENT PLAN” OR
                   “STRATEGY” (JANUARY-SEPTEMBER 2007)

207.     On 2 February 2007 Latgales Enerģija answered Rēzekne City Council’s letter of
         29 December 2006,204 and to some extent addressed the criticism voiced by the

       199
             C-102.
       200
             C-103.
       201
             Cl. Mem. ¶ 66, see also paragraph 406 below.
       202
             C-105.
       203
             C-83 [pages 14-15].




                                                       49
                                                                                          61
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 63 of 452




         Council in relation to the “draft heat supply development concept” that Latgales
         Enerģija had sent to the Council on 15 November 2006 (see paragraph 189 above).205

208.     On 19 February 2007 the Rēzekne City Council indicated that it was creating a
         working group to resolve the matter and asked Latgales Enerģija to delegate two
         representatives to the meetings of the working group,206 which Latgales Enerģija did
         on 28 February 2007.207 The working group was not established until 11 May 2007
         (see paragraph 213 below).

209.     On 6 March 2007 Latgales Enerģija gave notice to the Rēzekne City Council that it
         would not be able to perform its obligation to invest not less than EUR 1.5 million in
         accordance with the Long-Term Agreement208 due to the Council’s failure to comply
         with its duty to develop a “heat supply development concept” in accordance with the
         February 2006 Agreement209 and to the absence of any reply by Rēzeknes Siltumtīkli,
         which was copied in, as to Latgales Enerģija’s repair and investment proposals.210

         The Arbitral Tribunal notes that the investment proposals relied upon by Latgales
         Enerģija are not in evidence.

210.     On 18 April 2007 Latgales Enerģija gave substantially the same notice to Rēzeknes
         Siltumtīkli and copied in the Rēzekne City Council.211

211.     On 13 July 2007 Latgales Enerģija sent Rēzeknes Siltumtīkli a further reminder that
         Rēzeknes Siltumtīkli’s failure to answer affected in particular (i) the installation of
         two heating boilers with a total capacity of 30 MW and (ii) the installation of
         cogeneration facilities at Rīgas iela/Rancāna iela 1 (4-5 MW) and Atbrīvošanas alejā
         155a (2 MW).212



       204
             C-106, see paragraph 190 above.
       205
             C-112.
       206
             C-114.
       207
             C-115.
       208
             C-4, Clause 7.1.1, see paragraph 92 above.
       209
             C-17, Clause 1.2.
       210
             C-116.
       211
             C-118.
       212
             C-129.




                                                          50
                                                                                              62
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 64 of 452




212.     There is no answer to either letter in evidence by the Rēzekne City Council or
         Rēzeknes Siltumtīkli; Latgales Enerģija sent further reminders in 2008 (see
         paragraphs 329 ff. below).

213.     On 11 May 2007 the Rēzekne City Council established a working group (the
         “Working Group”)213 to draft the strategic plan for the development of the heat supply
         system and present an interim report by 1 July 2007.214

214.     On 29 May 2007 Latgales Enerģija again reminded215 the Rēzekne City Council that
         it was in breach of its contractual obligation to agree and approve “guidelines for the
         development plan of the heating supply system” in accordance with the February
         2006 Agreement,216 pointing out that it was entitled under Clause 5 of that agreement
         to decrease the lease payments to be made to Rēzeknes Siltumtīkli.217

215.     On the same day Latgales Enerģija applied for a new tariff to the Regulator (these
         developments will be dealt with separately in paragraphs 230 ff. below, save insofar
         as they are relevant to the “heat supply development plan”). On the following day the
         Regulator asked Latgales Enerģija to provide “information regarding the approved
         Rēzekne City heat supply development plan, which must be in place” in accordance
         with the Methodology.218          On 6 June 2006 Latgales Enerģija answered that the
         approval of such plan was exclusively a matter for the Rēzekne City Council, to
         which the Regulator should therefore turn, adding that to the best of its knowledge the



       213
           The Working Group consisted of the following persons (Council decision No. 188, R-30 [page 1]):
       three employees of the Council (Mr. I. Locis, Ms. Groce and Mr. Patmalnieks); four invited specialists,
       of whom two members of the Council (Mr. G. Spradzenko, Deputy of RCC and Member of the Board of
       SIA Rēzekne Ūdens [water sewerage company]; Mr. E. Škinčs, Member of the Boad of SIA Rēzekne
       Namsaimnieks [estate agent]; Mr. O. Skurjats, member of the Board of SIA Siltumserviss [company
       active in heat supply and heat supply network] and Ms. D. Abramova, Deputy of RCC); and Ms.
       Viļumovska.
       Further persons took part in the meetings of the Working Group. At least one representative of Latgales
       Enerģija (R-30 [pages 2-46]) attended the meetings of the Working Group save for the meetings of
       19 July, 31 July and 11 September 2007.
       According to the minutes produced by the Respondent, the Working Group had sixteen meetings from
       14 May to 19 September 2007 (R-30 [pages 2-46]).
       214
           Council decision No. 188, R-30 [page 1].
       215
           See paragraph 178 above.
       216
           C-17, Clause 1.2, see paragraph 171 above.
       217
           C-121.
       218
           C-122.




                                                     51
                                                                                                           63
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 65 of 452




         plan had not been adopted.219               On 11 June 2007 the Regulator denied Latgales
         Enerģija’s application for a new tariff.220

216.     On 12 June 2007 the Rēzekne City Council answered Latgales Enerģija’s 29 May
         2007 letter, pointing out that the Working Group in charge of developing the
         “strategic plan for the development of the Rēzekne city heat supply system” had
         repeatedly221 requested Latgales Enerģija to provide information on whether the
         introduction of new facilities and technologies would affect the thermal energy tariff,
         but had not received any answers.222 The delay had therefore been caused by Latgales
         Enerģija, and Latgales Enerģija’s allegation that the Council was responsible for such
         delay was unjustified. The Council further denied that Latgales Enerģija was entitled
         to reduce the amount of the lease payments owed under the Long-Term Agreement
         without an amendment of the same, which had to be made in writing.

217.     On 4 July 2007 Latgales Enerģija claimed in a letter sent both to Rēzeknes Siltumtīkli
         and the Rēzekne City Council that the Regulator’s refusal to approve a new tariff223
         had been ultimately caused by the Rēzekne City Council’s failure to approve a “heat
         supply system development plan”.224                   Relying on the Rēzekne City Council’s
         obligations under Clause 1.2 of the February 2006 Agreement with particular respect
         to the approval of the “heat supply system development plan”,225 Latgales Enerģija
         reiterated that it was under no obligation to decrease the heat energy tariff under the
         terms of the February 2006 Agreement and presented a calculation of the amount of
         LVL 138,069.24 which it was entitled to deduct from the lease payments owed to
         Rēzeknes Siltumtīkli under Clause 5 of the February 2006 Agreement.226

218.     On 9 July 2007 Rēzekne City Council rejected Latgales Enerģija’s complaints and
         claim for compensation, stating it had performed all its obligations and met all the
         requirements in order for the thermal energy tariff to be reduced by Latgales Enerģija,

       219
             C-123.
       220
             C-21, see more in detail paragraph 233 below.
       221
             The requests mentioned in this letter are not in evidence.
       222
             C-124.
       223
             C-21, see more in detail paragraph 233 below.
       224
             C-128.1.
       225
             C-17, see paragraph 171 above.
       226
             C-128 [pages 2-3].




                                                          52
                                                                                                  64
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 66 of 452




         having recalled its criticism of the “guidelines” received from Latgales Enerģija on 17
         November 2006.227 The letter addressed the tasks to be undertaken by the Council
         and Latgales Enerģija within the Working Group and criticised Latgales Enerģija for
         failing to provide sufficiently clear and detailed information, without which it was
         impossible to evaluate the situation and forecast the necessity and scope of the
         investments required for the period 2007-2013.228 A 19-page document was attached
         to that letter which is not in evidence.

219.     On 18 July 2007 Latgales Enerģija replied that the development of the “heat supply
         development plan” was an obligation on the Municipality under the Energy Act
         (Section 51, Part 1) and the Municipality’s rejection of Latgales Enerģija’s claim for
         compensation was contrary to the provisions of the February 2006 Agreement.229
         Latgales Enerģija did not, however, answer the Council’s criticism in relation to the
         alleged failures of its representatives to provide information required by the working
         group in charge of the “heat supply development plan”.

         On 19 July 2007 the Rēzekne City Council reiterated that the Working Group had
         received only partial information from Latgales Enerģija, which was requested to
         provide the following by 24 July 2007 on five key items set out in the letter.230 The
         draft “strategic plan” would be submitted for approval by 14 September 2007, the
         letter indicated.

220.     On 19 July 2007 Latgales Enerģija complained to the Council that it had been notified
         of a Working Group meeting on that very day at 10:20 a.m. after the meeting had
         started at 10:00 a.m.; adequate notice was requested for future meetings.231

221.     On 23 July 2007 Latgales Enerģija answered the Council’s 19 July 2007 request as
         follows:232




       227
             C-99, see paragraph 189-190 above.
       228
             C-128 [page 8].
       229
             C-128 [page 13].
       230
             C-128 [page 15].
       231
             C-128 [page 19].
       232
             C-128 [page 21].




                                                    53
                                                                                              65
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 67 of 452




 (i)     as at July 2007 there was no updated information regarding the investments
         planned; a survey of the prices of potential suppliers would be required which
         would take between five to seven weeks, to update the information in relation
         to the heat supply main network, the scope of boiler reconstruction, the
         measures to improve energy efficiency etc.; expected prices had increased, but
         the volume of investment had not changed;

 (ii)    there had been no changes in the schedule of the planned investments;
         however, the timing of the schedules depended on the timing of their approval
         so that if approval was delayed, completion of the works would be delayed;

 (iii)   the sources of the planned investments would be as follows: up to 90% bank
         resources, and 10% equity capital; and

 (iv)    as to the question how the planned investments would affect the energy
         efficiency measures, the answer was provided to Mr. Vjakse on 1 July 2007
         and during the meetings of the Working Group. Within two years of obtaining
         the investments:

         — self-consumption in the boilers would decline to 8.1% (in 2006 it was
            11.3%);

         — losses in the heat transmission network would decline to 17.2 (currently
            18.1%);

         — the amount of fuel consumed for the production of 1 MWh heat would
            decline to 136 kg of the assumed fuel (currently 151.2 kg); and

         — the energy consumption would fall to 22.9 kWh (currently 24 kWh); the
            number of employees at the boiler houses would fall by 15% while the
            salaries will increase by 20% as employees would have to have higher
            qualifications; the heat energy tariff was expected to grow by 7% (at the
            inflation of 0 from July 2007).




                                       54
                                                                                      66
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 68 of 452




222.     On 30 July 2007 Latgales Enerģija sent a two-page “investment plan” covering a
         seven-year period starting from the date of the approval of the “Rēzekne city heat
         supply system development strategic plan”.233

223.     On the following day the Council replied that the information provided by Latgales
         Enerģija on 23 July 2007 was insufficient as it failed to reflect essential cost items.
         The letter stated that an expert had been involved to develop the “Rēzekne city heat
         supply strategic plan” and additional information was requested.234

224.     On 11 September 2007 a meeting of the Working Group took place. Latgales Enerģija
         had announced that it would be unable to attend.235 As indicated in the minutes of the
         meeting, a draft Development Plan was available by then.236

         During that meeting Ms. Abramova, sitting on the Working Group as an invited
         specialist and a member of the City Council, suggested to make “editorial comments”
         to the draft Development Plan: “when talking about future development, to use the
         word ‘operator’, without mentioning SIA Latgales enerģija as the only possible
         operator of thermal energy”.237 The minutes indicate that Mr. I. Locis, head of the
         Working Group and Vice-Executive Director of the City Council, would make the
         editorial changes by 13 September 2007 and prepare the document for review.238 The
         record does not show whether the minutes of this particular meeting were provided to
         Latgales Enerģija.

225.     On 13 September 2007 the Rēzekne City Council sent Latgales Enerģija a 54-page
         document setting out the “strategy for the development of the Rēzekne city heat
         supply” further to Latgales Enerģija’s request.239 Latgales Enerģija was invited to
         participate in an unscheduled session of the City Development, Infrastructure and
         Public Order Committee in the morning of the following day, and the meeting of the



       233
             C-128 [page 25].
       234
             C-128 [page 31].
       235
             R-30 [page 43].
       236
             R-30 [page 43].
       237
             R-30 [page 44].
       238
             R-30 [page 44].
       239
             C-133.




                                               55
                                                                                              67
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 69 of 452




         subsection of the Rēzekne City Council in the afternoon,240 but informed the Mayor
         that it was unable to attend and requested a postponement.241 It is not clear whether a
         meeting took place on 14 September 2007 as there are no minutes of such a meeting
         on the record and it is recalled that no witnesses have been put forward by the
         Respondent.

226.     On 17 September 2007 the Rēzekne City Council invited Latgales Enerģija to
         participate in the meeting of its deputies that would take place on 19 September 2007
         on the “development strategy [for the] heat supply” in Rēzekne for 2007-2013.242
         Latgales Enerģija indicated on the very same day that it would attend.243

227.     On 19 September 2007 the Working Group met.244 No representative from Latgales
         Enerģija attended.       One of the items discussed was the manner in which the
         Development Plan in the making should refer to Latgales Enerģija. Ms. Abramova
         reiterated her suggestion that Latgales Enerģija should not be mentioned “as the only
         possible operator”;245 another member of the City Council, Mr. Petkevičs, concurred
         and suggested that Latgales Enerģija should be mentioned “only in the descriptive
         part, when characterising the current situation”.246 The record does not show whether
         the minutes of this particular meeting were provided to Latgales Enerģija.

228.     On 21 September 2007 the Rēzekne City Council approved the heat supply
         development strategy for the city of Rēzekne for 2007-2013.247                     The document
         entitled “Rēzekne Heating Supply Development Strategy for 2007-2013” is in
         evidence as Exhibit C-213.



       240
           C-133.
       241
            Latgales Enerģija was unable to attend the meeting of the Working Group scheduled to take place on
       14 September 2007 due to prior commitments and had applied to the Mayor for a ten-day postponement
       on 11 September 2007 (R-30 [page 55]); on the following day Latgales Enerģija restated its application
       stating that it had not received the Development Plan to be discussed (R-30 [page 56]); on 13 September
       2007 the Mayor sent the Plan but maintained the date for the meeting on the following day (R-30 [page
       57]).
       242
           C-135.
       243
           C-135.
       244
           R-30 [pages 45-46].
       245
           R-30 [page 45].
       246
           R-30 [page 45].
       247
           Decision No. 364, C-137.




                                                     56
                                                                                                           68
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 70 of 452




229.     As the next sub-sections will recall, the finalization of the Rēzekne Heating Supply
         Development Strategy for 2007-2013 was not, by far, the sole event worth recalling in
         the second part of 2007. By 21 September 2007 a number of equally significant
         events had taken place:

         (i)     the Regulator had denied Latgales Enerģija’s application for a new tariff;

         (ii)    Latvijas Gāze had stopped deliveries of natural gas;

         (iii)   Rēzekne’s Mayor had given an interview indicating that Latgales Enerģija
                 might no longer be the exclusive supplier of thermal energy in spite of the
                 express terms contained in the Long-Term Agreement and the February 2006
                 Agreement; and

         (iv)    Rēzeknes Siltumtīkli had sued Latgales Enerģija in the Latgale Regional Court
                 and had obtained an injunction freezing Latgales Enerģija’s bank account.

         The following sub-sections will deal with those developments.


         (2)     LATGALES ENERĢIJA’S APPLICATION TO THE REGULATOR FOR A NEW
                 TARIFF (29 MAY 2007) AND THE REGULATOR’S DECISION (11 JUNE 2007) –
                 LATGALES ENERĢIJA’S APPLICATION TO THE REGULATOR FOR A NEW
                 TARIFF (5 NOVEMBER 2007) AND THE REGULATOR’S DECISIONS (9
                 NOVEMBER 2007 AND 7 DECEMBER 2007)

230.     The tariff in force in 2007 (LVL 27.6/MWh for residents and LVL 29.02/MWh for
         other users) had been approved by the Regulator on 19 December 2005.248

         From February to October 2006 Latgales Enerģija had applied a reduced tariff of LVL
         25.02/MWh for residents and 28.59/MWh for other users (see paragraph 177 above)
         in accordance with Clause 4 of the February 2006 Agreement.249

         On 19 October 2006 the Regulator had denied Latgales Enerģija’s application for a
         new tariff.250 In 2006 the price charged by Latvijas Gāze in accordance with the
         decision by the Public Utilities Commission had risen by some 36%.251

       248
           See paragraph 154 above; see also the Regulator’s decision No. 12 of 11 June 2007, C-21 [page 4]
       and the Regulator’s decision No. 28 of 9 November 2007, C-27 [page 5].
       249
           C-17, see paragraph 173 above.




                                                    57
                                                                                                        69
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 71 of 452




231.     On 28 March 2007 the Public Utilities Commission authorised Latvijas Gāze to
         increase the price of natural gas.252 By reference to the tariff issued by the Regulator
         on 19 December 2005, the increase in the price of natural gas was of the order of 55%
         up to 129%.253

232.     On 29 May 2007 Latgales Enerģija applied to the Regulator seeking a tariff ranging
         from LVL 32.67/MWh to LVL 41.62/MWh from 1 September 2007 onwards.254

233.     On 11 June 2007 the Regulator denied Latgales Enerģija application by a unanimous
         vote.255 The reasons for the decision are discussed in paragraphs 904 ff. below.

234.     On 22 June 2007 Latgales Enerģija challenged the Regulator’s decision before the
         Administrative District Court in the same proceedings which it had brought against
         the Regulator’s prior decision of 13 October 2006.256



       250
           C-19, see also paragraph 178.
       251
           C-89, see also paragraph 182 above.
       252
           Board Decision No. 83, C-117.
       253
           See CWS-3 ¶ 23.
       254
           C-20. The date in C-20 contains is a spelling mistake, the year is not “2006” but “2007”; the stamp
       also shows that this application was received by the Regulator on 30 May 2007.
       Ms. Rogozina gives the figures of LVL 33.80/MWh to LVL 42.75/MWh in her first Witness Statement,
       CWS-3 ¶ 23.
       255
           Decision No. 12, C-21; R-35.2.
       256
           C-125; see also paragraphs 185-186 above.
       The application to set aside rests on a breach by the Regulator of Sect. 5 of the Administrative Procedure
       Act and Sect. 15(12) of the same Act. The first provision is to the effect that in administrative
       proceedings institutions and courts shall, within the scope of applicable provisions of law, protect the
       rights and legal interests of private persons (CLA-47). The second provision is said to embody the
       principle of prohibition against legal obstruction by institution and courts.
       Sect. 5 of the Administrative Procedure Act (CLA-47) reads as follows:
                   Principle of Observance of the Rights of Persons
                   In administrative proceedings, especially in adopting decisions on the merits,
                   institutions and courts shall, within the scope of the applicable norms of law,
                   facilitate the protection of the rights and legal interests of private persons.
       Sect. 15(12) of the Administrative Procedure Act (CLA-47) reads as follows:
                   Institutions and courts may not refuse to decide an issue on the grounds that
                   such issue is not regulated by law or other external regulatory enactment
                   (prohibition of legal obstruction by institutions and courts). They may not refuse
                   to apply a norm of law on the grounds that such norm does not provide for the
                   mechanism of application, it is not exhaustive or no other regulatory enactments
                   have been issued which would more closely regulate the application of the
                   relevant norm. This shall not apply only in cases where an institution, which is
                   required to apply this norm or participate in its application in another way, has
                   not been established or is not operating.



                                                      58
                                                                                                              70
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 72 of 452




235.     The Administrative District Court eventually made its decision on 15 April 2009 and
         dismissed Latgales Enerģija’s application.257

236.     On 28 September 2007 Latgales Enerģija applied again to the Regulator seeking a
         new tariff from 1 November 2007 onwards.258 The proposed tariff ranged from
         35.95 LVL/MWh to 44.16 LVL/MWh depending on the natural gas rate. Reliance
         was placed on changes in the natural gas rates and in the minimum salary as well as
         other factors.

237.     In the autumn of 2007 a number of significant events took place which the Tribunal
         will discuss in the following sub-sections of this Award:

         (i)     on 11 September 2007 Latvijas Gāze stopped the supply of natural gas (see
                 paragraph 248 below); as a consequence, Latgales Enerģija experienced
                 difficulties in providing heating to certain areas of the city of Rēzekne;

         (ii)    on 4 October 2007 the Regulator warned Latgales Enerģija that it might
                 revoke the three licences issued to Latgales Enerģija (see paragraph 262
                 below);

         (iii)   the Municipality declared an energy crisis in the city of Rēzekne on 9 October
                 2007 (see paragraph 264 below);

         (iv)    the heat supply development strategy for the city of Rēzekne for 2007-2013
                 had just been approved by the Municipality on 21 September 2007 259 (see
                 paragraph 228 above); and

         (v)     on 11 October 2007 the Regulator decided to take over Latgales Enerģija’s
                 zone (see paragraph 274 below).




       257
           C-192, see paragraph 392 below.
       258
           C-140.
       Ms. Rogozina gives the figures of LVL 33.80/MWh to LVL 42.75/MWh in her first Witness Statement,
       CWS-3 ¶ 23.
       259
           Decision No. 364, C-137; C-213.




                                                  59
                                                                                                     71
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 73 of 452




238.     On 5 November 2007 Latgales Enerģija wrote to the Municipality announcing that if
         the Regulator approved the new tariff proposed by Latgales Enerģija, Latgales
         Enerģija would apply reduced rates as set out in that letter.260

239.     On 9 November 2007 the Regulator unanimously approved new tariffs.261 Latgales
         Enerģija submits that the approved tariffs would have enabled it to pay the increased
         prices for natural gas.262

240.     However, on 7 December 2007 the Regulator revoked its previous decision No. 28
         dated 9 November 2007 and dismissed Latgales Enerģija’s application for a new tariff
         dated 18 September 2007.263 The decision does not state whether it is a majority
         decision or a unanimous decision.

241.     The decision states that on 29 November 2007 Rēzeknes Enerģija had written a letter
         to the Regulator (not in evidence) stating that the amount of natural gas which
         Latvijas Gāze was to supply was 21,000 nm3 whereas Latgales Enerģija’s application
         contained a smaller amount, which proved in the Regulator’s opinion that the
         calculations on which Latgales Enerģija’s application was based were not in
         accordance with “the actual situation” and that the rates submitted were therefore to
         the detriment of the public interest. Such information had been knowingly supplied
         by Latgales Enerģija and the Regulator’s decision was therefore to be reviewed. The
         Regulator found that Latgales Enerģija had obtained a new tariff “by illegal means”
         and that the approved tariff was “unreasonably high”.264

242.     The decision does not state that Latgales Enerģija’s comments were sought on
         Rēzeknes Enerģija’s 29 November 2007 letter before reviewing the Regulator’s
         decision dated 9 November 2007.

243.     On 12 December 2007 Latgales Enerģija challenged the Regulator’s decision before
         the Administrative District Court.265              The court dismissed Latgales Enerģija’s

       260
             C-154.
       261
             Decision No. 28, C-27.
       262
             Cl. Mem. ¶ 190.
       263
             Decision No. 35 dated 7 December 2007, C-28.
       264
             C-28 [page 18].
       265
             C-164.




                                                     60
                                                                                                 72
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 74 of 452




         application on 30 October 2009.266 Latgales Enerģija appealed against that judgment
         and the Administrative Regional Court dismissed the appeal on 23 September 2010.267

244.     Latgales Enerģija had started to charge users according to the revised tariffs approved
         by the Regulator on 9 November 2007 as it took the view that the effects of the
         Regulator’s decision of 7 December 2007 were stayed pending the resolution of
         Latgales Enerģija’s challenge.268 However, the Rēzekne City Council did not accept
         Latgales Enerģija’s position (see paragraphs 324 ff. below).


         (3)       TOWARDS THE DECLARATION OF AN ENERGY CRISIS BY THE RĒZEKNE CITY
                   COUNCIL (9 OCTOBER 2007)

245.     Owing to the Regulator’s refusal to approve a new tariff in 2006 (see paragraph 184
         above) and in 2007 (see paragraphs 233 and 240 above) and to the increase in the gas
         prices charged by Latvijas Gāze allowed by the competent authority in 2006 and 2007
         (see paragraphs 181 and 231 above) Latgales Enerģija felt that it would no longer be
         in a position to pay the amounts which Latvijas Gāze was invoicing Rēzeknes
         Siltumtīkli. On 2 July 2007 it informed Rēzeknes Siltumtīkli that, as of 11 June 2007,
         it would pay for the natural gas supplied by Latvijas Gāze in accordance with the
         tariff applied by the Regulator when the heating tariff was approved, namely
         “LVL 83.60/1000 m3”.269

246.     On 25 July 2007 Latgales Enerģija informed Rēzeknes Siltumtīkli that it paid less
         than Latvijas Gāze had invoiced Rēzeknes Siltumtīkli for June 2007, by some
         LVL 10,000.270

             Latgales Enerģija did not pay the outstanding balance to Latvijas Gāze. Neither did
             Rēzeknes Siltumtīkli and the Rēzekne City Council which were the contracting
             parties to the Gas Supply Agreement with Latvijas Gāze.271



       266
             R-4 ¶ 5.
       267
             R-4, see paragraph 401 below.
       268
             Cl. Mem. ¶ 199.
       269
             C-127.
       270
             C-130.
       271
             C-40, see paragraph 63 above; C-61, see paragraph 136 above; and C-81, see paragraph 160 above.




                                                       61
                                                                                                               73
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 75 of 452




247.     On 29 August 2007 Latvijas Gāze warned the Rēzekne City Council and Rēzeknes
         Siltumtīkli that it would suspend supplies of natural gas unless the Rēzekne City
         Council paid in full for the natural gas supplied to Rēzeknes Siltumtīkli until the end
         of July 2007.272 On 10 September 2007 Latvijas Gāze sent the Rēzekne City Council
         and Rēzeknes Siltumtīkli a second warning.273 On 11 September 2007 the Rēzekne
         City Council asked Latvijas Gāze not to interrupt supplies of natural gas.274

248.     On 11 September 2007 Latvijas Gāze stopped its natural gas supply just before the
         beginning of the heating season.

249.     In its letter to the Rēzekne City Council and Rēzeknes Siltumtīkli dated 14 September
         2007 Latvijas Gāze stated that the City Council had not paid for the natural gas
         received in July 2007 in full and the City Council’s request to maintain supplies had
         been rejected by its Board; the amount claimed by Latvijas Gāze was of approx. LVL
         148,000 plus an advance payment of LVL 400,000 for October 2007 and interest on
         delayed payment, to be calculated.275

250.     As a consequence of the interruption in the supply of natural gas, Latgales Enerģija
         had to switch back to its reserves of heavy fuel oil, which it did, in order to provide
         heating and hot water.276

251.     On 13 September 2007 the Mayor of Rēzekne gave an interview that was published
         on 15 September 2007 in the local paper Rēzeknes Vēstis.277 In his answer to the
         question put to him278 the Mayor reportedly answered as follows:

                 First of all I want to reassure residents and to confirm that supply of hot water
                 and heating would be provided.

                 And now I will explain how this difficult situation occurred. Everybody knows
                 that the lease agreement with company Latgales enerģija is disadvantageous for

       272
           This communication is mentioned in C-132, but is not itself in evidence.
       273
           C-132.
       274
           The letter is not in evidence, but is referred to in R-32.
       275
           R-32.
       276
           CWS-1 ¶ 93 and Transcript, Day 2, 68/15-24. See also Latgales Enerģija’s letter to the Regulator
       dated 30 October 2007, C-153 ¶ 13.
       277
           C-134.
       278
           The question put to the Mayor was: “Gas supply stopped in Rēzekne. The problem with the heat
       supply has again run into a dead end… What should Rēzekne residents expect, how does the council
       intends [sic] to solve the problem?”




                                                     62
                                                                                                        74
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 76 of 452



       the city. The same can be said about the agreement with Latvijas Gāze. The
       agreement on gas supply has been concluded among AS Latvijas Gāze, AS
       Rēzeknes siltumtīkli and Rēzekne Council, instead of concluding directly with
       the producer of thermal energy. Latvijas Gāze issues an invoice for gas
       consumption to Rēzeknes siltumtīkli, and the latter, in its turn, issues an
       analogous invoice to Latgales enerģija that serves as the final link in the chain of
       payments for gas. After all, this company uses gas and receives payment from
       the heat consumers. However, if a single santims remains unpaid for the
       consumed gas, the council bears the liability, as the municipality is the guarantor
       for payments under the agreement with Latvijas Gāze. So far, Rēzeknes
       siltumtīkli prevented occurrence of debts. However, two months ago, when the
       Regulator rejected a project to increase the thermal energy tariffs (considering
       them to be unreasonably high), Latgales enerģija begun to pay only a part of the
       accrued amount, that is, failed to pay the difference between the current rate and
       the increased rate they desired, which was rejected by the Regulator. Thus, a
       debt of LVL 29,164 occurred.

       Latgales enerģija took the following position: you, the council, hinder and cause
       obstacles for the Regulator to increase the tariffs.

       We would like to note that the council does not determine and does not
       influence the tariffs, this is in the power of the Regulator, not the council.
       Apparently, Latgales enerģija is thus trying to impose a pressure on the
       Regulator...

       The City Council can easily pay the debt to Latvijas Gāze. The debt amount is
       small. The best variant how to do it is by amending the budget in the end of the
       year to transfer this money to Rēzeknes siltumtīkli increasing its share capital,
       thereafter these funds would cover the debt. Therefore we addressed the
       management of Latvijas Gāze with a request to extend the payment term of the
       invoice for the gas until 1 January 2008. This issue will be discussed at a board
       meeting of AS Latvijas Gāze on Friday (14 September).

       Of course, we are interested in a direct agreement between Latvijas Gāze and the
       operator, heating company. However, with regard to Latgales enerģija, Latvijas
       Gāze has a categorical position: there will be no direct agreement with this
       company...

       The situation reached a critical point. This cannot go any further. Therefore, last
       week the board of AS Rēzeknes siltumtīkli made a decision to instruct board
       member Aldis Mežals to hire a law office from Riga to draft documents that are
       required to bring a claim to court against SIA Latgales enerģija.

       On 14 September, a claim will be brought to the administrative court to collect
       the debt from Latgales enerģija at three positions: for the continued delay in
       payment of depreciation to akciju sabedrība Rēzeknes siltumtīkli (in the amount
       of 75 thousand lats); for the failure under the agreement to take over the debt of
       Rēzeknes siltumtīkli, in the amount of one million lats; for failure to pay the
       invoices of Latvijas Gāze for the consumed gas.

       I will explain that as of the beginning of operations Latgales enerģija did not pay
       a santims for depreciation (however, according to law, deductions should be
       done annually). In relation to taking over the debt of Rēzeknes Siltumtīkli,
       Latgales enerģija did not take it over, it assigned the debt (that is, did not take
       over the debt itself, but the right of claim, to collect the debt); as a result, this
       million lats was distributed across the entire remaining lease term and counted in
       the rent payment.

       Therefore, company Rēzeknes siltumtīkli faced limited cash income that would
       allow the payment.



                                             63
                                                                                               75
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 77 of 452




                   What will be our further steps? Tomorrow (14 September), six companies that
                   provide heating in Latvia will receive letters with a description and analysis of
                   the situation with the heating supply in Rēzekne and an offer to take up
                   provision of heating in our city. I am sure, there will be persons who would
                   want to take this up. Then we will announce a tender and choose a company
                   that would meet our requirements. The main and mandatory condition would
                   be: conclusion of a direct agreement between Latvijas Gāze and the operator;
                   also requirements that the tariff of the heating in Rēzekne would not exceed 30
                   lats for five years.

                   I can tell that the future of Latgales enerģija in our city will be decided on 25
                   September. By this date, the regular payment for the gas should be paid, and in
                   case Latgales enerģija fails to pay it, then I would bring a question to deputies
                   regarding termination of the agreement with this company. In case the payment
                   is made, then the question of gas payment is removed, and we sit down at the
                   table of negotiations to discuss issues of heating supply in the city.

                   In conclusion I would like to address the residents of our city: don’t panic. There
                   will be no interruption in supply of hot water and heating. I can ensure that
                   much has been done to solve the problem, but it has not been publicly
                   advertised. For three months, I have been negotiating with several companies
                   persuading them that Rēzekne has a future. And I can guarantee that in case of
                   necessity a new company, large, serious and reliable, would appear here.
                   Previously we did not have alternatives. Now we have them.

252.     On 19 September 2007 Latgales Enerģija wrote to the Mayor with reference to the
         interview published in Rēzeknes Vēstis, asking whether it was accurate that a letter
         had been, or would be, sent to six Latvian heat supply companies with a proposal to
         supply thermal energy in Rēzekne, and whether in such case Latgales Enerģija would
         be able to take part in the competition.279 No answer to that letter is in evidence.

253.     On 20 September 2007 the differences of opinion between Rēzeknes Siltumtīkli and
         Latgales Enerģija regarding the time when payment of depreciation was owed by
         Latgales Enerģija (see paragraphs 193 ff. above) suddenly came to a head. Rēzeknes
         Siltumtīkli sued Latgales Enerģija in the Latgale Regional Court seeking inter alia
         payment of certain amounts (see paragraph 302 below). Rēzeknes Siltumtīkli finally
         sought, and obtained, the attachment of Latgales Enerģija’s funds held by banks and
         payments owed by any third parties.

254.     The Claimant takes the view that the claims were spurious280 and the application for
         an attachment was calculated to prevent Latgales Enerģija’s from using its bank
         account to make and receive payments and to disrupt Latgales Enerģija’s business

       279
             C-136.
       280
             Cl. Mem. ¶¶ 155;157.




                                                        64
                                                                                                         76
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 78 of 452




         operations and create further difficulties in order for stable and uninterrupted heating
         to be provided just before the heating season began.281

255.     On 21 September 2007 the Latgale Regional Court granted the attachment sought to
         secure the claimant’s claims for an amount up to LVL 880,354.02 with immediate
         effect.282

256.     Latgales Enerģija’s operations were almost completely halted by the attachment.283

257.     In the week of 24 September 2007284 the Board of Education of the Rēzekne City
         Council made a request in writing to Latgales Enerģija in order that the schools and
         nursery schools in the city should be heated. The Social Care Directorate made a
         similar request in relation to the Social Care Centre for the Retired.285

258.     On 28 September 2007 the Rēzekne City Council decided to establish SIA Rēzeknes
         Enerģija (“Rēzeknes Enerģija”) as a Municipality-owned company according to
         www.rezekne.lv.286 The Respondent has neither denied this piece of information nor
         disproved it by documentary evidence filed in rebuttal.

259.     On 1 October 2007 www.rezekne.lv reported that there was no heating in two
         secondary schools and three nursery schools of the Rēzekne Northern District.287 On
         the same day the Board of Education of the Rēzekne City Council sent the Regulator
         a statement complaining of the current heating problems.288 Latgales Enerģija has




       281
           Cl. Mem. ¶¶ 160-161; 178.
       282
           C-138 [page 3].
       283
           CWS-1 ¶ 95; CWS-3 ¶ 38.
       284
           The Claimant alleges that the request in order for heating to be started was made on 1 October 2007
       and the Municipality Educational Department complained to the Regulator on the same day (Cl. Mem.
       ¶¶ 150-151). However, the exhibit relied upon by the Claimant (C-142) indicates that the request in
       order for heating to be started was made in the preceding week which started on Monday 24 September
       2007.
       285
           C-142.
       286
           C-142.
       287
           C-142.
       288
           C-22 [page 5] ¶ 6.




                                                     65
                                                                                                           77
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 79 of 452




         admitted that the supply of heating services was interrupted in the city of Rēzekne,
         especially in the northern district.289

260.     On 2 October 2007 Rēzeknes Enerģija was incorporated by the Rēzekne City Council
         with a paid-in capital of LVL 2,000, subsequently increased to LVL 4,002,000 on 30
         October 2007 relying on a loan from the Treasury (see paragraphs 261 and 271
         below).290

261.     On 3 October 2007 the Local Government Loan and Guarantee Control and
         Monitoring Council approved the decision by the Rēzekne City Council to apply for a
         loan from the Treasury for an amount of LVL 4 million to invest in the share capital
         of Rēzeknes Enerģija.291 On 4 October 2007 the Rēzekne City Council applied to the
         Treasury for such loan.292 On 9 October 2007 the Rēzekne City Council decided to
         pay an amount of LVL 4 million for Rēzeknes Enerģija’s capital increase.293

262.     On 4 October 2007 the Regulator sent Latgales Enerģija a warning294 stating that the
         licences were at risk of being revoked, but not before 4 January 2008.295 Latgales
         Enerģija was requested to submit explanations to the Regulator by 7 November 2007
         on the breaches of the conditions of the licences mentioned in the warning;296
         Latgales Enerģija answered the Regulator’s warning on 30 October 2007.297




       289
            See the Claimant’s Notice of Dispute, C-3 ¶ 31.4; see also the statement of Latgales Enerģija’s
       representative Mr. Meļņikovs before the Energy Crisis Committee, C-146 [page 1] and, finally, Latgales
       Enerģija’s answer to the Regulator’s warning, C-153 ¶¶ 12-13, where the period specified by Latgales
       Enerģija goes from 11 September 2007 to 17 October 2007.
       290
           C-206 [page 3].
       291
           R-20 [page 8].
       292
           R-20 [page 9].
       293
           R-20 [page 1].
       294
           The full title of this decision is “Warning on invalidation of licences No 002-05 for production of
       thermal energy, No 003-05 transfer and distribution of thermal energy, No 004-05 sale of thermal energy
       issued to SIA ‘Latgales Enerģija’”.
       295
           C-22 [page 6]; see more in detail at paragraph 989 below.
       296
           C-22 [page 6].
       297
           C-153, see paragraph 297 below.




                                                     66
                                                                                                           78
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 80 of 452




263.     On 8 October 2007 the Board of Directors of the Latvian Public Utilities Commission
         met. According to the account made by the Mayor of Rēzekne the Commission
         determined that an emergency situation was to be announced.298

264.     On 9 October 2007 the Rēzekne City Council made a unanimous decision declaring
         that there was an energy crisis in the city of Rēzekne and to establish an “energy crisis
         centre” (the “Energy Crisis Committee”).299

265.     Latgales Enerģija was not heard or consulted before that decision was made.300

266.     On the same day the Rēzekne City Council notified Latgales Enerģija of its decision
         and informed Latgales Enerģija that a meeting of the Energy Crisis Committee would
         take place at 5:00 p.m. that day, asking that a Latgales Enerģija representative
         attend.301 Latgales Enerģija acknowledged receipt of that decision on 9 October
         2007.302

         In the same letter the Rēzekne City Council asked Latgales Enerģija to supply heating
         and hot water in the city within 24 hours, schools and nursery schools to be given
         priority.


         (4)     THE ENERGY CRISIS IN RĒZEKNE (FROM 9 OCTOBER 2007 ONWARDS)

267.     After the Rēzekne City Council declared the existence of an energy crisis in Rēzekne
         on 9 October 2007, there was an acceleration of events in October 2007 as follows:




       298
           C-145 [page 2].
       299
           Decision No. 388, C-24.
       The Committee was chaired and managed by the Mayor, Mr. Vjakse, and further included Mr. G.
       Spradzenko (Member of RCC), Mr. E. Škinčs (Member of the Board of Rēzeknes Namsaimnieks [the
       largest of the four companies that were entrusted with the management of the housing facilities of the
       Rēzekne Municipality, C-213 p. 12]); Mr. A. Mežals (Member of the Board of Rēzeknes Siltumtīkli);
       Mr. I. Locis (Deputy Executive Director of the Council) and Ms. V. Vekšina (Manager of the Financial
       Department of RCC).
       300
           Mr. Strioga first Witness Statement, CWS-1 ¶ 98.
       301
           C-144.
       302
           C-144.
       The Claimant’s allegation that Latgales Enerģija read the announcement of the energy crisis in the press
       because it was not notified the decision (Cl.Mem. ¶ 189; see also Mr. Voronovs’ first Witness Statement,
       CWS-5 ¶ 11) is therefore inaccurate.




                                                      67
                                                                                                            79
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 81 of 452




 (i)      on 9 October 2007 the members of the Energy Crisis Committee met for the
          first time (see paragraph 268 below);

 (ii)     on 10 October 2007 Latgales Enerģija was requested again to supply heating
          within 24 hours to six schools and nursery schools in the Rēzekne Northern
          District (see paragraph 269 below);

 (iii)    on 11 October 2015 Latgales Enerģija’s zone was taken over by the
          Regulator’s decision of that day (see paragraph 274 below);

 (iv)     on 11 October 2007 the members of the Energy Crisis Committee met for the
          second time (see paragraph 272 below);

 (v)      on 12 October 2007 Rēzeknes Enerģija was appointed by decision of the
          Rēzekne City Council as the person in charge of providing thermal energy in
          Rēzekne (see paragraph 275 below);

 (vi)     on 13 October 2007 the members of the Energy Crisis Committee met for the
          third time in an enlarged meeting (see paragraph 276 below);

 (vii)    on 15 October 2007 the Rēzekne City Council ordered the Municipal Police to
          guard the boiler houses (see paragraph 280 below);

 (viii)   on 17 October 2007 Latvijas Gāze resumed the supplies of natural gas and
          entered into a gas supply agreement with Rēzeknes Enerģija (see paragraphs
          281 and 283 below);

 (ix)     on 17 October 2007 the Latgale Regional Court lifted the attachment of
          Latgales Enerģija’s funds (see paragraph 282 below);

 (x)      on 25 October 2007 Latgales Enerģija, UAB E Enerģija, Rēzeknes Siltumtīkli,
          the Rēzekne City Council and Rēzeknes Enerģija made an agreement setting
          out the action to be taken promptly by the contracting parties in order to deal
          with the current problems (see paragraph 286 below);

 (xi)     on 26 October 2007 Rēzeknes Siltumtīkli appealed against the decision lifting
          the attachment (see paragraph 290 below); and




                                        68
                                                                                       80
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 82 of 452




         (xii)      on 30 October 2007 Latgales Enerģija answered the Regulator’s warning of
                    5 October 2007 (see paragraph 297 below).

         These events will be recalled in some detail in the following sub-sections.

                    (A)      TOWARDS THE REGULATOR’S DECISION TAKING OVER LATGALES
                             ENERĢIJA’S ZONE (11 OCTOBER 2007)

268.     The first meeting of the Energy Crisis Committee took place on 9 October 2007.303
         The meeting ended with the Mayor proposing to send Latgales Enerģija a request in
         writing to supply heating to the six schools and nursery schools within 24 hours as of
         receipt of the letter and to inform the Regulator and a number of Ministries of the
         decision made.

269.     The request that heating be provided within 24 hours was confirmed by the Mayor in
         a letter dated 10 October 2007.304

270.     On 10 October 2007 the Rēzekne City Council submitted an application to the
         Regulator; that application is not in evidence, but it is mentioned in the Regulator’s
         decision No. 26 dated 11 October 2007.305

271.     In the meantime, on 10 October 2007 the Rēzekne City Council had signed the Loan
         Agreement with the Treasury of the Republic of Latvia (the “Latvian Treasury Loan
         Agreement”) which it had entered into in order to fund the increase in the share
         capital of Rēzeknes Enerģija (see paragraph 261 above).306

272.     The next meeting of the Energy Crisis Committee took place on 11 October 2007.307
         The meeting ended with a decision to apply to the Latvian Public Utilities
         Commission. Asked by the Mayor to comment on the situation, Mr. Meļņikovs stated
         that the northern boiler was not running at all, Latgales Enerģija was seeking to buy
         fuel without using funds and to have its bank account unblocked.




       303
             C-145 [page 2].
       304
             C-145 [page 1].
       305
             C-23 [pages 9 ff.].
       306
             R-20 [pages 2 ff.].
       307
             C-146.




                                                 69
                                                                                             81
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 83 of 452




273.     On 11 October 2007 the Rēzekne City Council submitted an application to the
         Regulator, which is not in evidence, but is mentioned in the Regulator’s decision
         No. 26 dated 11 October 2007.308

274.     On 11 October 2007 the Regulator decided to take over Latgales Enerģija’s zone
         forthwith.309 On 31 March 2010 Latgales Enerģija’s application to have that decision
         set aside was dismissed by the Administrative Regional Court, then it was dismissed
         anew on 24 November 2011.310

                 (B)      THE APPOINTMENT OF RĒZEKNES ENERĢIJA AS THE PERSON
                          RESPONSIBLE TO PROVIDE HEATING SERVICES IN RĒZEKNE (12
                          OCTOBER 2007)

275.     On 12 October 2007 the Rēzekne City Council appointed Rēzeknes Enerģija “as the
         person in charge of provision of thermal energy in in the administrative territory of
         Rēzekne”.311

276.     The third meeting of the Energy Crisis Committee took place on 13 October 2007 and
         lasted five hours and fifteen minutes.312 The meeting ended with the decision to
         execute the Council’s decision of the previous day to delegate the task to provide
         heating to the Municipality to Rēzeknes Enerģija.313

277.     After summarizing recent events the Mayor presented two options; the minutes of the
         meeting do not reflect the discussion on those two options clearly,314 but those options

       308
           C-23 [page 10].
       309
           C-23 [pages 9 ff.].
       310
           R-3, see paragraph 402 below.
       311
           C-25. The decision is stated to be based on Sect. 15(1)(1) of the Municipalities Act (CLA-46) and
       Sect. 28(2) of the Public Utility Regulators Act (CLA-49).
       312
            The minutes are exhibited as C-147; in addition, an audio recording was made which is not in
       evidence.
       The Centre was chaired and managed by the Mayor Mr. Vjakse and further included Mr. G. Spradzenko,
       Ms. M. Muceniece, Mr. I. Klimanovs, Mr. M. Bartaševičs, Mr. E. Jurkāns, Ms. D. Abramova, Mr. V.
       Nikonovs, Mr. A. Pušņakovs (Councillors of Rēzekne City Council); Mr. I. Locis (Deputy Executive
       Director of the Rēzekne City Council); Ms. V. Vekšina (Head of the Financial Department of Rēzekne
       City Council); Mr. A. Patmalnieks (Head of the Legal Department of the Rēzekne City Council, joining
       at 3:00 p.m.); Ms. S. Baltace (Adviser to the Mayor); Ms. D. Zirniņa (Head of the Public Relations
       Department of the Rēzekne City Council). In addition, the meeting was attended by Mr. Strioga (E
       energija), Messrs L. Voronovs, I. Bērziņš, S. Meļņikovs (Latgales Enerģija), Mr. E. Škinčs (Member of
       the Board of Rēzeknes Enerģija); Mr. A. Mežals (Member of the Board of Rēzeknes Siltumtīkli).
       313
           C-147 ¶ 16.
       314
           C-147.




                                                    70
                                                                                                         82
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 84 of 452




         are clearly outlined in a document prepared by the Mayor.315 At the hearing, only the
         Claimant brought witnesses to testify on what was said at that meeting.316

278.     According to Option No. 1, Latgales Enerģija’s activity would be limited to the
         production of thermal energy; Rēzeknes Enerģija would be in charge of the
         transmission and distribution, as well as the sale of thermal energy. According to
         Option No. 2, Rēzeknes Enerģija would take over production, transmission and
         distribution as well as the sale of thermal energy and Latgales Enerģija would drop
         out of the picture altogether, save for any legal proceedings which it might bring, as
         such an event was expressly identified as a risk.317

279.     Both options thus excluded that Latgales Enerģija would keep the position that had
         been agreed upon under the agreements made with the Rēzekne City Council on the
         one hand (see paragraphs 100 ff. and 169 ff. above), and Rēzeknes Siltumtīkli on the
         other (see paragraphs 78 ff. and 166 ff. above).

280.     On 15 October 2007 the Rēzekne City Council ordered the Municipal Police to guard
         the property of Rēzeknes Siltumtīkli in the three boiler houses.318 This was the
         Municipality’s reaction to an apparent belief that Latgales Enerģija had brought in
         private security to protect the premises, a point that was briefly discussed in the 13
         October 2007 Energy Crisis Committee meeting.319

281.     On 17 October 2007 Latvijas Gāze resumed the supplies of natural gas.320

282.     On 17 October 2007 the Latgale Regional Court revoked its previous decision of
         21 September 2007321 granting an attachment on Latgales Enerģija’s assets (for more
         details see paragraph 305 below).322




       315
             C-148.
       316
             See in particular CWS-1 ¶¶ 102-104.
       317
             C-148.
       318
             C-149.
       319
             C-147 ¶ 5.
       320
             C-153 ¶ 12.
       321
             C-138, see paragraph 255 above.
       322
             C-150.




                                                   71
                                                                                             83
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 85 of 452




                   (C)      THE RĒZEKNES ENERĢIJA GAS SUPPLY AGREEMENT (17 OCTOBER
                            2007)

283.     On 17 October 2007 Latgales Enerģija (as “the User”) entered into a gas supply
         agreement with Rēzeknes Enerģija (as “the Supplier”) (the “Rēzeknes Enerģija Gas
         Supply Agreement”).323

284.     Clauses 2.2 and 4.2 of the Rēzeknes Enerģija Gas Supply Agreement provide that
         Latgales Enerģija has a duty to pay the invoices for actual consumption of natural gas
         issued by Rēzeknes Enerģija.

                   (D)      THE OCTOBER 2007 AGREEMENT (25 OCTOBER 2007)

285.     On 23 October 2007 a meeting took place which paved the way for the execution of a
         contract two days later.324

286.     On 25 October 2007 an agreement was made between Latgales Enerģija, UAB E
         Energija, Rēzeknes Siltumtīkli, the Rēzekne City Council and Rēzeknes Enerģija (the
         “October 2007 Agreement”).325              The October 2007 Agreement contemplated the
         actions to be taken by each party, subdivided into three distinct stages as follows:

         (i)       Stage I, covering the period from 25 October to 28 October 2007;

         (ii)      Stage II, covering the period from 25 October to 30 November 2007; and

         (iii)     Stage III, covering the period until 30 May 2008.

287.     Stage I (Clauses (a) to (e)) in essence contemplated five points as follows:

             (a)   the parties undertook to take all necessary actions in relation to bailiffs in
             order to remove the attachment of Latgales Enerģija’s accounts in the shortest
             possible time to ensure free flow of funds; Rēzeknes Siltumtīkli was entitled to
             challenge the court decisions only in order to have the attachment removed; the
             parties would then reach a settlement by 30 May 2008 on the claim brought by



       323
             C-151.
       324
             See CWS-1 ¶ 105 and Transcript, Day 2, 75-76 [Strioga].
       325
             C-26.




                                                       72
                                                                                                84
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 86 of 452




             Rēzeknes Siltumtīkli; no new proceedings would be brought and no new claims
             would be made within the proceedings currently pending;

             (b)   Latgales Enerģija undertook to grant discounts to users as from the date when
             the Regulator would approve new rates;

             (c)   Latgales Enerģija would submit its calculations relating to a new rate to the
             Rēzekne City Council ten days before submitting them to the Regulator (see
             paragraph 291 below);

             (d)   the parties undertook to sign a statement of acceptance and delivery upon the
             installation and commissioning of a Witomax boiler at Atbrīvošanas alejā 155a; and

             (e)   Rēzeknes Siltumtīkli would give approval by 15 November 2007 in order for a
             sub-lease agreement to be signed with SIA “LE Remonts” (“LE Remonts”) and with
             SIA LE Koģenerācija (“LE Koģenerācija”) and would issue the documents required
             in order for an application for the installation, commissioning and operation of a
             cogeneration plant to be submitted to AS Latvenergo.

288.     Stage II (Clauses (f) to (i)) in essence contemplated four further points as follows:

             (f)   Rēzeknes Siltumtīkli would agree with E energija and Latgales Enerģija on
             certain annotations to be cancelled in the Land Registry in relation to Rēzeknes
             Siltumtīkli’s assets; a separate agreement was concluded between the Claimant and
             Rēzeknes Siltumtīkli on 25 October 2007 to this effect; 326

             (g)   the parties would prepare and submit to each other a list of complaints relating
             to the Long-Term Agreement (see also paragraph 294 below);

             (h)   the parties undertook to refrain from public announcements and complaints
             unless previous agreement had been reached in that respect; and

             (i)   Rēzeknes Enerģija undertook to supply natural gas to Latgales Enerģija in
             accordance with the Rēzeknes Enerģija Gas Supply Agreement; Rēzeknes Enerģija

       326
          R-33.
       The Respondent contends that the purpose and the effect of this agreement goes far beyond what is
       contemplated by the October 2007 Agreement, see paragraph 1125 below.




                                                  73
                                                                                                      85
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 87 of 452




             and Latgales Enerģija would agree on a more detailed agreement within one month
             as of the conclusion of the October 2007 Agreement.327

289.     Finally, Stage III (Clauses (j) to (k)) in essence contemplated two points as follows:

             (j)   Rēzeknes Siltumtīkli undertook to submit proposed amendments for the
             revision of the Long-Term Agreement by 29 February 2008; and

             (k)   Latgales Enerģija would submit its own suggestions and objections in relation
             to the proposed amendments submitted by Rēzeknes Siltumtīkli by 25 March 2008,
             which the parties would start to review within 15 days; the parties would coordinate
             their amendments to the Long-term Agreement by 30 May 2008.

290.     On 26 October 2007 however, Rēzeknes Siltumtīkli filed an ancillary complaint
         against the Latgale Regional Court’s judgment of 17 October 2007 that had revoked
         the attachment on Latgales Enerģija’s assets328.329              As a consequence, Latgales
         Enerģija’s bank account remained frozen. That was a breach of the October 2007
         Agreement on the part of Rēzeknes Siltumtīkli and the Municipality (see more in
         detail paragraphs 964-967 below).

291.     On 5 November 2007 Latgales Enerģija offered the Rēzekne City Council reduced
         rates (see paragraph 238 above).330 The reason for which Latgales Enerģija proposed
         reduced rates to the Rēzekne City Council rather than the Regulator lies in paragraph
         (c) of the October 2007 Agreement (C-26, see also paragraph 287 above), in spite of
         the fact that the letter does not expressly refer to the October 2007 Agreement.331

292.     On 7 November 2007 Latgales Enerģija wrote to the Rēzekne City Council, Rēzeknes
         Siltumtīkli and Rēzeknes Enerģija with respect to the performance of their obligations
         under the October 2007 Agreement, pointing out that funds in its bank account were
         still frozen by the attachment, requesting explanations as to the reasons why the

       327
           Clause 8.1 (in handwriting after the signature page) of the Rēzeknes Enerģija Gas Supply Agreement
       (C-151) seems to indicate that the parties did not have sufficient time to work out all contract terms
       properly.
       328
           C-150, see paragraph 282 above and paragraph 306 below.
       329
           C-152.
       330
           C-154.
       331
           See also CWS-3 ¶ 26.




                                                     74
                                                                                                          86
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 88 of 452




         provisions of the October 2007 Agreement had not been complied with and
         expressing its concerns that it would not otherwise be able to perform its own
         obligations under the October 2007 Agreement.332

         There is no answer to that letter on the record, either by the Rēzekne City Council,
         Rēzeknes Siltumtīkli or Rēzeknes Enerģija.

293.     On 29 November 2007 Latgales Enerģija informed the Regulator that it might be
         unable to provide heat services.333 On 7 December 2007 the Regulator asked whether
         Latgales Enerģija’s statements should be understood as an application in order for the
         Regulator to revoke Latgales Enerģija’s licences.334 On 12 December 2007 Latgales
         Enerģija answered that its 29 November letter was sent simply to inform the
         Regulator of the existing difficulties.335

294.     On 30 November 2007 Latgales Enerģija sent the Rēzekne City Council and
         Rēzeknes Siltumtīkli the list of its claims in relation to the Long-Term Agreement in
         accordance with Clause (g) of the October 2007 Agreement.336 The list included
         claims against the Rēzekne City Council 337 and claims against Rēzeknes
         Siltumtīkli.338



       332
             C-155.
       333
             C-158.
       334
             C-161.
       335
             C-163.
       336
             C-157.
       337
             Latgales Enerģija presented four claims against the Rēzekne City Council:
             (i)    a claim for compensation of losses in an amount of LVL 138,069.24 arising from the lower
                    rates applied by Latgales Enerģija from 1 February to 1 October 2006 in spite of the fact that
                    the Rēzekne City Council had not approved the heat supply development plan by 28 February
                    2006 as contemplated by the February 2006 Agreement (C-157 ¶ 1.1);
             (ii) a claim for compensation of losses in the period from 11 September to 17 October 2007 due to
                    the need to use more expensive fuels and more expensive electricity to provide heating (C-157
                    ¶ 1.2);
             (iii) a claim in order that the Rēzekne City Council sign the acceptance, delivery and
                    commissioning documents relating to the Witomax boiler (C-157 ¶ 1.3); and
             (iv) a claim for compensation of the legal costs incurred in the administrative proceedings (C-157
                    ¶ 1.4).
       338
             Latgales Enerģija presented four claims against Rēzeknes Siltumtīkli:
             (i)    a claim for the compensation of the losses incurred due to Rēzeknes Siltumtīkli’s failure to
                    comply with the October 2007 Agreement with respect to the revocation of the attachment of
                    Latgales Enerģija’s bank account (C-157 ¶ 2.1);




                                                        75
                                                                                                               87
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 89 of 452




         On 30 November 2007 Latgales Enerģija wrote to Rēzeknes Enerģija that it was
         under no obligation for the time being to pay for the natural gas supplied since its
         bank account had been attached and the Rēzekne City Council, Rēzeknes Enerģija
         and Rēzeknes Siltumtīkli were in breach of their contractual duties under the October
         2007 Agreement,339 in particular with respect to the duty to lift the attachment.
         Reliance was placed by Latgales Enerģija on Article 1591 of the Latvian Civil
         Code.340

         The letter is not in evidence; it was referred to in Rēzeknes Enerģija’s statement of
         claim before the Riga Regional Court341 and the judgment made by the same court on
         2 March 2010.342

         No answer to those letters is in evidence either on the part of Rēzeknes Enerģija.

         Rēzeknes Enerģija’s position in this respect is summarised in the judgment by the
         Riga Regional Court dated 2 March 2010.343 Rēzeknes Enerģija took the view that
         the sole provision of the 2007 October Agreement which gave rise to a contractual
         duty binding on it was Clause 1, Stage II (i)344 with which Rēzeknes Enerģija had
         complied; Latgales Enerģija was not entitled to rely on the alleged breach of contract
         of other contracting parties to withhold performance of a duty owed to Rēzeknes
         Enerģija.

295.     On 10 December 2007 the Rēzekne City Council replied to Latgales Enerģija’s letter
         dated 30 November 2007 pointing out that on 28 February 2006 “the Council did not
         have any document that could have been approved” as Latgales Enerģija had sent the


             (ii)    a claim to obtain Rēzeknes Siltumtīkli’s permission in order for Latgales Enerģija to enter into
                     a sub-lease agreement with RE Remont and LE Koģenerācia with respect to the cogeneration
                     plant (C-157 ¶ 2.2);
             (iii)   a claim for compensation of the legal costs incurred in connection with the proceedings
                     brought by Rēzeknes Siltumtīkli on 20 September 2007 (C-157 ¶ 2.3); and
           (iv)      a claim for the payment of interest on a loan (C-157 ¶ 2.4).
       339
           C-26.
       340
           CLA-55, exceptio non adimpleti contractus.
       341
           C-225 [page 2].
       342
           C-239 [page 2]; see also paragraph 382 below.
       343
           C-239 [page 4].
       344
           C-239 [page 4], erroneously mentions Clause I, Stage II,(g) in the English translation; the original
       Latvian refers to Clause I, Stage II,(i) of the October 2007 Agreement (C-26).




                                                          76
                                                                                                                  88
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 90 of 452




         Council its proposed guidelines only on 19 December 2006 and that “[u]pon such
         conditions” the Council began to hold meetings of the Working Group for the
         development of the strategic plan.345

296.     In a letter to Rēzeknes Siltumtīkli dated 27 December 2007 Latgales Enerģija pointed
         out that Rēzeknes Siltumtīkli had failed to comply with its obligations under the
         October 2007 Agreement by filing its complaint against the decision of the Latgale
         Regional court on 26 October 2007 (see paragraph 290 above and paragraph 306
         below). Latgales Enerģija asked Rēzeknes Siltumtīkli to tell the court at the hearing
         scheduled to take place on 3 January 2008 that it did not maintain its complaint as far
         as the revocation of the attachment of Latgales Enerģija’s bank account was
         concerned.346

                   (E)      LATGALES ENERĢIJA’S ANSWER TO THE REGULATOR’S WARNING (4
                            OCTOBER 2007)

297.     On 30 October 2007 Latgales Enerģija answered the Regulator’s warning dated
         4 October 2007347 explaining the situation and applying for a discharge of the warning
         (see more in detail at paragraph 990 below).348

                   (F)      THE 2007 ASSIGNMENT AGREEMENT (4 DECEMBER 2007)

298.     On 4 December 2007 Latgales Enerģija assigned its claims for payment for heating
         and hot water supplied to Rēzekne residents to LE Remonts (the “2007 Assignment
         Agreement”),349 one of the Claimant’s wholly-owned subsidiaries according to the
         Claimant.350       The assignment related to an amount of LVL 379,480.94 owed to
         Latgales Enerģija for heating and hot water supplied to Rēzekne residents in the
         period from 1 to 20 November 2007.

         The purpose of such assignment was to enable Latgales Enerģija to continue to
         operate and supply heat despite the attachment affecting its bank account.


       345
             R-29 [page 18].
       346
             C-156 [page 7].
       347
             C-22, see paragraph 262 above.
       348
             C-153.
       349
             C-159.
       350
             Cl. Mem. ¶ 197.




                                                 77
                                                                                              89
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 91 of 452




299.     On 11 December 2007 the Regulator took the view that Latgales Enerģija was in
         breach of the conditions of the licence and the applicable law and requested Latgales
         Enerģija to explain the situation.351

300.     On 19 December 2007 Latgales Enerģija answered the Regulator’s letter denying any
         breach.352


         (5)     THE PROCEEDINGS BROUGHT BY RĒZEKNES SILTUMTĪKLI AGAINST
                 LATGALES ENERĢIJA (20 SEPTEMBER 2007) AND THE ATTACHMENT OF
                 LATGALES ENERĢIJA’S BANK ACCOUNT (21 SEPTEMBER 2007)

301.     Differences of opinion between Rēzeknes Siltumtīkli and Latgales Enerģija regarding
         the time when payment of depreciation was owed by Latgales Enerģija had emerged
         in 2006 as recalled in paragraphs 193 ff. above.                 In his interview given on 13
         September 2007 the Mayor had referred to that dispute in some detail, indicating that
         Rēzeknes Siltumtīkli had instructed counsel from Riga the week before in order to sue
         Latgales Enerģija.353

302.     On 20 September 2007 Rēzeknes Siltumtīkli brought an action against Latgales
         Enerģija before the Latgale Regional Court354 under the terms of the Long-Term
         Agreement355 seeking payment of the amounts of LVL 778,415.41 for the lease of the
         assets, LVL 72,774.20 for a contractual penalty and LVL 29,164.41 for an
         outstanding debt for gas delivered, in total LVL 880,354.02 and recovery against
         Latgales Enerģija.356

         Rēzeknes Siltumtīkli further sought a declaration that the Long-Term Agreement was
         terminated as of the date of the judgment to be made and that Rēzeknes Siltumtīkli
         was entitled to recover the possession of the leased assets, as well as a declaration that
         Latgales Enerģija was bound to pay in full the invoices presented by Latvijas Gāze.



       351
           C-162, see more in detail paragraph 993 below.
       352
           C-166, see paragraph 994 below.
       353
           C-134, see paragraph 251 above.
       354
            The document instituting the proceedings is not in evidence, but its content is summarised in C-138
       p. 2.
       355
           C-4.
       356
           C-138 [page 2].




                                                      78
                                                                                                            90
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 92 of 452




         Finally, Rēzeknes Siltumtīkli sought the attachment of Latgales Enerģija’s assets and
         funds in cash held by banks and payments owed by any third parties.

303.     On 21 September 2007 the Latgale Regional Court granted Rēzeknes Siltumtīkli’s
         application and attached funds held in Latgales Enerģija’s bank account, including
         debts owed by third parties to Latgales Enerģija, for an amount up to
         LVL 880,354.02, with immediate effect.357

304.     On 5 October 2007 Latgales Enerģija applied to the Latgale Regional Court to have
         the attachment cancelled.358

305.     On 17 October 2007 the Latgale Regional Court revoked its decision granting the
         attachment dated 21 September 2007, upheld Latgales Enerģija’s jurisdictional
         objection and transferred the case to the Riga Regional Court on jurisdictional
         grounds.359

306.     On 26 October 2007 Rēzeknes Siltumtīkli brought an ancillary complaint against the
         Latgale Regional Court’s judgment of 17 October 2007 before the Supreme Court,
         asking the Supreme Court to set aside the judgment revoking the attachment of
         Latgales Enerģija.360




       357
           C-138 [page 3].
       358
           C-143.
       The application sought a review of the attachment decision (C-138) as a matter of urgency on the basis
       that the heating season would start by the following week according to the previous practice, and
       Latgales Enerģija would increasingly need to use its money to purchase the fuel required for its
       operations; if the attachment was maintained for more than two weeks, the city of Rēzekne might be left
       without heating and hot water (C-143 ¶¶ 5-7). Latgales Enerģija raised an objection to the jurisdiction of
       the court relying on the fact that its registered office was in Riga, but asked nonetheless the Court to
       cancel the attachment decision as a matter of urgency (C-143 ¶¶ 16; 19-21; 54).
       359
           C-150 [page 3].
       360
           C-152.
       Rēzeknes Siltumtīkli contended that the judgment by the Latgales Regional Court should be set aside and
       a decision should be made on the merits. It argued that the subject-matter of Rēzeknes Siltumtīkli’s
       action was the possession of the leased facilities including the immovable property since Rēzeknes
       Siltumtīkli had sought the termination of the Long-Term Agreement. Rēzeknes Siltumtīkli further
       contended that the Latgales Regional Court had jurisdiction on the basis that the assets in dispute were in
       Rēzekne and that jurisdiction lay also with the courts of the place where damage to the property in
       dispute had been caused. The losses suffered by Rēzeknes Siltumtīkli could be caused by a breach of
       contract, not only by a tort as found by the Latgales Regional Court.




                                                       79
                                                                                                               91
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 93 of 452




307.     This complaint was filed one day after the October 2007 Agreement361 was executed.
         The Claimant contends that this was a breach of the October 2007 Agreement by the
         Rēzekne City Council and Rēzeknes Siltumtīkli.362

308.     As a result of that complaint, Latgales Enerģija’s bank account remained blocked.363
         The Supreme Court made its decision on 3 January 2008 upholding Rēzeknes
         Siltumtīkli’s appeal, so that the attachment remained in force.364

309.     The first decision on the merits was made by the Riga Regional Court on 9 July
         2009.365


         (6)     THE PROCEEDINGS BROUGHT BY RĒZEKNES ENERĢIJA AGAINST LATGALES
                 ENERĢIJA (27 DECEMBER 2007)

310.     On 27 December 2007 Rēzeknes Enerģija brought an action against Latgales Enerģija
         in the Riga Regional Court seeking payment of an amount of LVL 810,819 plus
         interest, and post-judgment interest, for deliveries of natural gas made to, and
         accepted by, Latgales Enerģija.366 Rēzeknes Enerģija further sought the attachment of
         Latgales Enerģija’s movable assets, an injunction restraining Latgales Enerģija from
         dealing in emission allowances and the registration of a prohibition in the greenhouse
         gas emission register with respect to Latgales Enerģija’s allowances for 2008-2012.367
         Rēzeknes Enerģija rested its claim on the Gas Supply Agreement entered into with
         Latgales Enerģija.368

311.     Rēzeknes Enerģija supplemented and increased its claim in 2008 (see paragraph 368
         below) and in 2009 (see paragraph 381 below).




       361
           C-26, see paragraph 286 above.
       362
           Cl. Mem. ¶ 180.
       363
           Cl. Mem. ¶ 181; CWS-4 ¶ 11.
       364
           CWS-4 ¶ 11; the decision is not in evidence.
       365
           C-194, see paragraph 386 below.
       366
           C-225 [page. 5].
       367
           C-225 [page 5].
       368
           C-151, see paragraph 283 above.




                                                      80
                                                                                             92
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 94 of 452




         (7)    SUPPLEMENTING CERTAIN ARRANGEMENTS MADE IN 2005 AND 2006 – NEW
                ARRANGEMENTS

                (A)     FURTHER LOANS BY E ENERGIJA TO LATGALES ENERĢIJA

312.     On 21 January 2007 E energija amended the loan granted to Latgales Enerģija on
         21 August 2006 by extending the date of reimbursement.369

313.     On 16 October 2007 E energija granted a further loan to Latgales Enerģija in an
         amount of EUR 150,000.370 Then on 1 December 2007 E energija agreed to extend
         the date of reimbursement of this loan.371

314.     On 16 November 2007 E energija granted a further loan to Latgales Enerģija in an
         amount of LVL 100,000.372

                (B)     RESTRUCTURING OF E ENERGIJA’S LOANS TO LATGALES ENERĢIJA (24
                        AUGUST 2007)

315.     At the end of September 2006 the amounts owed by Latgales Enerģija to the Claimant
         under various loans amounted to EUR 1,454,864 including interest.373 On 24 August
         2007 the loan was restructured and was taken over by Sampo Banka.374                This
         arrangement lasted only a few months according to Mr. Jautakis’ evidence, since the
         loan was transferred back from Sampo Banka to the Claimant in February 2008.375
         The Claimant’s allegations and the explanations contained in Mr. Jautakis’ first
         Witness Statement were not challenged by the Respondent; Mr. Jautakis was not
         cross-examined at the Hearing.376




       369
           C-51 [page 59].
       370
           C-51 [page 61].
       371
           C-51 [page 66].
       372
           C-51 [page 68].
       373
           See also CWS-2 ¶ 17; C-119 [page 24] ¶ 24 (EUR 974,256 + EUR 434,481 + EUR 46,127 = EUR
       1,454,864).
       374
           See CWS-2 ¶ 18.
       375
           See CWS-2 ¶ 19; see also paragraph 377 below.
       376
           Transcript, Day 2, 82/14.




                                                81
                                                                                                93
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 95 of 452




                 (C)      CONTRACTS BETWEEN THE CLAIMANT AND THE EUROPEAN BANK FOR
                          RECONSTRUCTION AND DEVELOPMENT (SEPTEMBER/DECEMBER 2007)

316.     A Subscription Agreement was entered into by E energija and the European Bank for
         Reconstuction and Development (“the Subscription Agreement”) on 26 September
         2007.377

317.     The Claimant further relies on a Loan Agreement it concluded with the European
         Bank for Reconstruction and Development (“EBRD”) on 18 December 2007 (“the
         EBRD Loan Agreement”).378

318.     Both exhibits contain an unsigned version of such agreements. 379 It is not in dispute,
         however, that the Claimant concluded these agreements with the EBRD.380

319.     According to Section 2.01 of the EBRD Loan Agreement, an amount of EUR 3.189
         million was allocated for the Rēzekne Project.381

320.     The Claimant drew on the loan in 2008,382 but admits that it did not draw on the loan
         in connection with the Rēzekne Project.383

                 (D)      THE AGREEMENT BETWEEN THE CLAIMANT AND RĒZEKNES
                          SILTUMTĪKLI (25 OCTOBER 2007)

321.     An agreement was entered into by the Claimant and Rēzeknes Siltumtīkli on 25
         October 2007 pursuant to Clause (f) of the October 2007 Agreement384.385



       377
           C-139.
       378
           C-165; see also Cl. Mem. ¶ 80.
       379
            The Claimant does not indicate the date on which such agreements were signed (Cl. Mem. ¶ 80). In
       his first Witness Statement, Mr. Strioga indicates that the EBRD Loan Agreement was eventually signed
       in “December 2007” (CWS-1 ¶ 55).
       380
            In particular, the Respondent relies on the fact that the EBRD is one of the Claimant’s shareholders
       (see paragraph 471 below; Resp. Letter dated 5 October 2012 and Resp. Obj. J. & C-Mem. ¶ 4.7), which
       the Managing Director of the EBRD for Central and South Eastern Europe confirmed in his letter dated
       22 April 2010 (C-240). See also CWS-2 ¶ 73; Mr. Jautakis gave evidence but was not cross-examined at
       the Hearing, see Transcript, Day 2, 82/14.
       381
           C-165, for details and the breakdown of such amount in 2007 and 2008, see C-165 [page 72]: Exhibit
       F at F-3; see also CWS-2 ¶ 68.
       382
           See CWS-1 ¶ 56; CWS-2 ¶ 74; see paragraph 374 below.
       383
           See paragraph 375 below.
       384
           C-26, see paragraphs 285 ff. above.
       385
           R-33.




                                                      82
                                                                                                             94
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 96 of 452




322.     The purpose of this agreement was to free Rēzeknes Siltumtīkli’s property in the Land
         Register from the encumbrances then recorded for the benefit of the Claimant in
         consideration of payment by Rēzeknes Siltumtīkli of the debt owed to the Claimant
         (Clauses 1 and 2 of the October 2007 Agreement).

323.     It is the Respondent’s case that Clause 3 of this agreement contains a general waiver
         of “any commercial claim directly and indirectly (including, through its subsidiary
         Latgales Enerģija) against Rēzeknes Siltumtīkli”.386


E.       MAIN EVENTS IN 2008

         (1)     TOWARDS THE REVOCATION OF LATGALES ENERĢIJA’S LICENCES BY THE
                 REGULATOR (3 JUNE 2008)

                 (A)      THE DISPUTE AS TO THE APPLICABLE RATES

324.     Latgales Enerģija in fact continued to provide heating despite the Regulator’s decision
         taking over its zone and the appointment of Rēzeknes Enerģija as the person in charge
         of providing heating services (11/12 October 2007, see paragraphs 274 ff. above).
         After mid-December 2007 Latgales Enerģija had started to charge users in accordance
         with the revised tariff approved by the Regulator on 9 November 2007 as it took the
         view that the effects of the Regulator’s decision of 7 December 2007 were stayed due
         to Latgales Enerģija’s application for review (see paragraph 244 above).

         In January 2008 the Rēzekne City Council wrote to users indicating (i) that the rate
         applicable was the tariff approved on 19 December 2005 (see paragraph 154 above)
         and (ii) that this was the sole rate which Latgales Enerģija was entitled to apply.387
         The same information was provided in the press.388

325.     There was widespread confusion in the public as to the applicable rates. The local
         newspaper echoed users’ anger and frustration.389


       386
           Resp. P-H (PO8) ¶ 23; see the Tribunal’s finding on this point in paragraphs 1130 ff. below.
       387
           C-184.2.
       388
           C-169.
       389
           C-170 and C-171.
       In spite of the apparently neutral stance of the Rēzekne City Council (C-169), the press reported that the
       Council had stated “unofficially” that the rates applied by Latgales Enerģija were “illegal” (C-170), and



                                                      83
                                                                                                              95
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 97 of 452




326.    The Mayor himself received the inhabitants and answered question on the
        recalculation of rates according to the local newspaper.390 The Claimant alleged that
        the Municipality provided template letters for consumers to write to Latgales Enerģija
        refusing to pay Latgales Enerģija’s invoices.391 This allegation is based solely on
        Ms. Uškāne’s Witness Statement;392 however, the Claimant has not referred to or
        produced any specific templates or letters based on such templates. The Tribunal
        finds that the Claimant has failed to prove such allegation.

327.    On 25 January 2008 Latgales Enerģija issued a press release answering the criticism
        to which it had been subjected in the press and elsewhere and recapitulated the
        difficulties in having new rates approved.393

328.    On 31 March 2008 the Rēzekne City Council asked Latgales Enerģija to invoice the
        Rēzekne residents in accordance with the rates approved by the Regulator on
        19 December 2005 (see paragraph 154 above) and to recalculate the invoices issued in
        the previous months.394 On 7 April 2008 Latgales Enerģija objected.395

                 (B)      THE WIDER DISPUTE BETWEEN LATGALES ENERĢIJA, THE RĒZEKNE
                          CITY COUNCIL AND THE COMPANIES CONTROLLED BY THE COUNCIL

329.    On 16 April 2008 Latgales Enerģija reminded the Mayor that Rēzeknes Siltumtīkli
        still had not granted the permit for the reconstruction of the Northern boiler house at
        Atbrīvošanas alejā 155a in accordance with the Heating Supply Development
        Strategy396 approved by the Rēzekne City Council on 21 September 2007.397 No
        answer to that letter is in evidence.




       that the Mayor had told the press that the Council’s Reception Centre would show users how to calculate
       the rates according to the December 2005 tariff (C-170).
       390
           C-171.
       391
           Cl. Mem. ¶ 201.
       392
           CWS-4 ¶ 24.
       393
           C-172.
       Whereas it is Latgales Enerģija’s case that it was entitled to rely on the rates approved by the Regulator
       on 9 November 2007, this exhibit states inter alia that “… the rate approved on 09.11.2007 has no legal
       effect or legal foundation”. This does not seem to be a translation mistake.
       394
           C-174.
       395
           C-175.
       396
           C-213.




                                                      84
                                                                                                              96
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 98 of 452




330.     On 25 April 2008 Latgales Enerģija wrote again to the Mayor, copying in the
         Regulator, reiterating its request that the permit for the reconstruction be issued. 398
         No answer to that letter is in evidence.

331.     On 6 May 2008 Latgales Enerģija asked Latvijas Gāze to issue technical
         specifications for gas supply in the Northern boiler.399 No answer to that letter is in
         evidence.

332.     These reminders followed up earlier reminders sent to Rēzekne City Council400 and
         Rēzeknes Siltumtīkli401 back in 2007. Whereas in 2007 the investment relating to the
         Northern boiler was hampered by the absence of a “heat supply development plan”, in
         2008 the “Heating Supply Development Strategy” 402 had been in place for more than
         six months; yet the permit for the works had not been delivered.

333.     On 15 May 2008 Rēzeknes Siltumtīkli wrote to the Regulator pointing out that
         Latgales Enerģija had failed to invest a minimum of EUR 1.5 million in the first three
         years in which the Long-Term Agreement403 had been in force in breach of Clause
         7.1.1 of such agreement and complaining about the condition of the heating
         infrastructure.404

         Latgales Enerģija was not copied in on this letter.

334.     On 19 May 2008 the Regulator wrote to the Rēzekne City Council that Latgales
         Enerģija had failed to comply with the conditions of the licences405 and that the




       397
            C-176.1. For the year 2008, out of a total investment of LVL 1.4 million, the Heating Supply
       Development Strategy allocated an investment of LVL 1.3 million to the boiler house at Atbrīvošanas
       alejā 155a (also known as the Northern boiler house), C-213 p. 23.
       398
           C-176.2.
       399
           C-176.4.
       400
           C-116, see paragraph 209 above.
       401
           C-118 and C-129, see paragraph 210 above.
       402
           C-213.
       403
           C-4.
       404
           C-231.
       405
           C-10; C-11; C-12.




                                                   85
                                                                                                       97
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 99 of 452




         licences could therefore be revoked as a consequence. The letter is not in evidence,
         but it is referred to in the Council’s letter to Latgales Enerģija dated 20 May 2008.406

335.     On 20 May 2008 the Rēzekne City Council wrote to Latgales Enerģija pointing out
         “several circumstances” which in its view called into question Latgales Enerģija’s
         ability to “solve issues concerning the heat supply”.407 The letter referred on the one
         hand to the Regulator’s letter of 19 May 2008 and the opinion expressed therein by
         the Regulator (see paragraphs 334 ff. above) and, on the other, to difficulties reported
         to the Council by Rēzeknes Siltumtīkli408 and Rēzeknes Enerģija.409

         The letter stated that the Council did not wish to interfere with the process of heat
         production and distribution, and ended with an invitation to Latgales Enerģija to
         establish a constructive partnership with Rēzeknes Siltumtīkli and Rēzeknes Enerģija.

336.     On 2 June 2008 Latgales Enerģija rejected the criticism expressed in the Council’s
         letter.410


         (2)      THE REVOCATION OF LATGALES ENERĢIJA’S LICENCES BY THE
                  REGULATOR (3 JUNE 2008)

337.     On 3 June 2008 the Regulator revoked Latgales Enerģija’s three licences to produce,
         transmit and sell thermal energy411 in its decision No. 10.412 The decision stated that
         it would come into force as of its adoption, that it should be enforced as a matter of
         urgency and that its enforceability would not be prevented in case an application for
         judicial review had been filed against it. The reasons for this decision are discussed in
         paragraph 996 below.




       406
           C-178.
       407
           C-178.
       408
            As to Rēzeknes Siltumtīkli’s view, the Council in essence restated the content of Rēzeknes
       Siltumtīkli’s letter of 15 May 2008 (C-231, see paragraph 332 above).
       409
            As to Rēzeknes Enerģija’s view, the Council referred to the debt owed by Latgales Enerģija to
       Rēzeknes Enerģija and stressed that Rēzeknes Siltumtīkli doubted Latgales Enerģija’s ability to pay its
       debts.
       410
           C-179.
       411
           C-10; C-11; C-12.
       412
           C-29 [page 15].




                                                     86
                                                                                                           98
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 100 of 452




338.      On 5 June 2008 Latgales Enerģija challenged the Regulator’s 3 June 2008 decision.413
          The District Court of Administrative Cases dismissed the application on 16 June
          2009.414 A further appeal by Latgales Enerģija was dismissed on 6 May 2010.415

339.      On 5 June 2008 Rēzeknes Siltumtīkli sent Latgales Enerģija a notice requesting
          Latgales Enerģija to rectify its breaches of contract within thirty days, failing which
          the Long-Term Agreement would be “deemed terminated”.416 The notice mentioned
          a breach of Clause 7.3 of the Long-Term Agreement417 and added that an accurate
          account of the violations of laws and regulations was provided in the Regulator’s
          decision revoking the licences. Rēzeknes Siltumtīkli’s notice of termination followed
          on 10 September 2008.418


          (3)        THE RĒZEKNE CITY COUNCIL’S TEMPORARY APPOINTMENT OF RĒZEKNES
                     SILTUMTĪKLI AND RĒZEKNES ENERĢIJA AS THE PRODUCER AND THE
                     DISTRIBUTOR/SELLER OF THERMAL ENERGY (13 JUNE 2008)

340.      On 13 June 2008 the Rēzekne City Council appointed its deputy executive director,
          Mr. Ivars Locis, as the person in charge of organising the provision of heating in the
          city of Rēzekne.419

341.      On the same day Mr. Locis, acting as the person in charge under the Council’s
          decision No. 270, appointed (i) Rēzeknes Siltumtīkli as the temporary new producer
          of thermal energy and (ii) Rēzeknes Enerģija as the temporary new provider,
          distributor and seller of thermal energy; the decision is stated to have been made as a
          matter of urgency.420

342.      The decision further stated that as from 3 June 2008 Latgales Enerģija was no longer
          entitled to provide any services of thermal energy, including hot water supply and
          heating.

        413
              R-2 p. 1.
        414
              R-2 p. 4; see paragraph 390 below.
        415
              R-2, see paragraph 391 below.
        416
              C-180.
        417
              C-4.
        418
              C-185, see paragraph 356 below.
        419
              Decision No. 270, C-30.
        420
              Decision No. 1, C-181.




                                                   87
                                                                                               99
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 101 of 452




343.      The Claimant alleges that decision No. 1 by Mr. Locis was communicated to Latgales
          Enerģija in a letter dated 27 June 2008.421 The Claimant alleges that it appealed both
          13 June 2008 decisions on 4 July 2008.422 Such appeal is not in evidence; neither are
          any decisions as may have been made further to such appeal.


          (4)        RĒZEKNE CITY COUNCIL’S REQUEST TO HAVE THE LEASED ASSETS
                     TRANSFERRED TO RĒZEKNES SILTUMTĪKLI AND RĒZEKNES ENERĢIJA (27
                     JUNE 2008)

344.      On 27 June 2008 Mr. Locis, acting as the person in charge, wrote to Latgales
          Enerģija.423 The letter first recapitulated Mr. Locis’ decision No. 1 of 13 June 2008
          (see paragraph 341 above), adding that a new provider of heating services would have
          to be appointed by 1 November 2008.

345.      Having reiterated that Latgales Enerģija had been no longer entitled to provide
          heating services as from 3 June 2008, Mr. Locis requested Latgales Enerģija to
          appoint a representative by 7 July 2008424 “to transfer the assets (premises, boilers and
          others)” to Rēzeknes Siltumtīkli and Rēzeknes Enerģija “to ensure the function of
          thermal energy provision”.

346.      On 7 July 2008 Latgales Enerģija answered Mr. Locis’ letter of 27 June 2008
          explaining that it did not see any grounds to transfer the property leased from
          Rēzeknes Siltumtīkli; having challenged in judicial proceedings both the Regulator’s
          decision of 3 June 2008425 and Mr. Locis’ decision No. 1 of 13 June 2008,426 Latgales
          Enerģija explained that it saw no reason to comply with Mr. Locis’ decision of 27
          June 2008; any attempt to enforce such decision in the circumstances would be
          unlawful.427




        421
              RfA ¶ 108; C-31.
        422
              RfA ¶¶ 109; 111; Cl. Mem. ¶ 262(12), see also C-3 ¶ 48.
        423
              C-31.
        424
              C-31 states “7 June 2008”; this is a translation mistake.
        425
              C-29, see paragraph 337 above.
        426
              C-181, see paragraph 341 above.
        427
              C-32.




                                                          88
                                                                                                100
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 102 of 452




          (5)     RĒZEKNE CITY COUNCIL’S ORDER THAT LATGALES ENERĢIJA PROVIDE
                  ACCESS TO THE BOILER HOUSES AND SURRENDER THE LEASED ASSETS
                  (14 JULY 2008)

347.      On 7 July 2008 Mr. Locis, a Board Member of Rēzeknes Siltumtīkli and a bailiff went
          to Latgales Enerģija’s offices in Rēzekne and demanded that Latgales Enerģija hand
          over the leased assets. Latgales Enerģija admits that it refused to do so,428 but that no
          enforcement took place there and then.429

348.      Latgales Enerģija alleges that it received on 11 July 2008 the court decision ruling
          that the court did not have jurisdiction to review either the Rēzekne City Council’s
          decision of 13 June 2008430 or the decision made by the person in charge of providing
          thermal energy in Rēzekne on the same day431.432                The court decision is not in
          evidence.

349.      On 14 July 2008 the Rēzekne City Council ordered Latgales Enerģija immediately to
          provide access to all assets at all three boiler houses and transfer all other means
          required for the provision of heating to Rēzeknes Siltumtīkli and Rēzeknes
          Enerģija.433

350.      On or about 24 July 2008 Latgales Enerģija applied to the Administrative District
          Court to have this decision set aside;434 the court decided on 25 May 2010.435


          (6)     THE CLAIMANT’S NOTICE OF DISPUTE (1 SEPTEMBER 2008)

351.      On 1 September 2008 the Claimant sent the Respondent a Notice of Dispute under
          Article 7(1) of the BIT436.437



        428
             RfA ¶ 110; Cl. Mem. ¶ 265(12); Latgales Enerģija’s refusal is confirmed by the Council’s decision
        No. 316 of 14 July 2008 (C-33 [pages 15-16]).
        429
            Notice of Dispute, C-3 ¶ 50; RfA ¶ 110.
        430
            C-30.
        431
            C-181.
        432
            RfA ¶ 111; Cl. Mem. ¶ 265(13); C-3 ¶ 51.
        433
            Decision No. 316, C-33; see also paragraphs 1038 ff. below.
        434
            R-5 ¶ 1-2.
        435
            R-5, see paragraph 397 below.
        436
            BIT, CLA-1, this provision is reproduced in paragraph 497 below.
        437
            C-3.




                                                      89
                                                                                                          101
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 103 of 452




352.      In the Notice of Dispute, the Claimant contended that the requirement of a dispute
          concerning investment between one of the Parties to the BIT and the investor of the
          other Party was met. The Notice added that there were no temporal issues regarding
          the applicability of the BIT in the present case.

353.      Claimant relied on five principles under the BIT: (i) Article 4(1) on expropriation, (ii)
          Article 3(1) on fair and equitable treatment, (iii) Article 3(1) on full protection and
          security, (iv) Article 3(2) on arbitrary or discriminatory measures and (v) the most-
          favoured nation clause in Article 3(3) in connection inter alia with Articles 2(2) and
          3(1) of the Latvia-Romania BIT.438

354.      The Notice of Dispute contains a statement of facts subdivided in four parts, setting
          out (i) the situation of heating services in Rēzekne before the Claimant’s investment,
          (ii) the individualised invitation made by the Rēzekne Municipality to the Claimant
          with the long-term legal guarantees surrounding the investment, (iii) the result of the
          Claimant’s investment on the heating services provided and (iv) the volte-face by the
          Rēzekne Municipality and its instrumentalities when they saw the emergence of an
          efficient and profitable business, and the concerted effort of the Rēzekne
          Municipality, its instrumentalities, the police and the bailiffs to drive out the investor
          and take over its business.

355.      As to quantum, the Claimant argued that the breach of international law caused a
          damage in an amount of LVL 7,141,757.08, as well as lost profits in an amount of
          LVL 5,018,252, amounting to LVL 12,160,009.08 altogether.439


          (7)       TERMINATION OF THE LONG-TERM AGREEMENT BY RĒZEKNES
                    SILTUMTĪKLI (10 SEPTEMBER 2008)

356.      On 10 September 2008 Rēzeknes Siltumtīkli sent Latgales Enerģija a notice of
          termination under Clause 12.5.2 of the Long-Term Agreement440.441




        438
              Latvia-Romania BIT, CLA-22.
        439
              C-3 [page 37].
        440
              C-4, see paragraph 95 above.
        441
              C-185.




                                                  90
                                                                                                 102
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 104 of 452




          (8)        THE TAKING OVER OF THE LEASED ASSETS BY RĒZEKNES SILTUMTĪKLI AND
                     THE FURTHER COURSE OF THE DISPUTE

                     (A)      RĒZEKNE CITY COUNCIL’S DECISION AUTHORISING THE USE OF FORCE
                              TO ENFORCE THE 14 JULY 2008 DECISION (15 SEPTEMBER 2008)

357.      On 15 September 2008 the Rēzekne City Council authorised the use of force to
          enforce the 14 July 2008 Council’s decision,442 with which Latgales Enerģija refused
          to comply of its free will (see paragraph 1041 below).443

          The decision was stated to be enforceable forthwith, and any appeal would not operate
          so as to stay its enforceability.

                     (B)      THE FORCIBLE RECOVERY OF THE LEASED ASSETS (16 SEPTEMBER
                              2008)

358.      On 16 September 2008 Latgales Enerģija’s administrative building (unlike the
          customer service centre) was taken over, as well as the boiler houses. All assets of
          Latgales Enerģija were taken over including those leased to Latgales Enerģija under
          the Long-Term Agreement.                Latgales Enerģija challenged this decision without
          success (see paragraph 396 below).

359.      Personal assets were handed back on 6 October 2008 (see paragraph 362 below).

360.      Latgales Enerģija’s personnel were able to continue to work from the customer
          service centre for a few days.444

361.      From 16 September 2008 onwards, Latgales Enerģija’s assets as well as the leased
          assets came into possession of Rēzeknes Siltumtīkli and Rēzeknes Enerģija which
          started to operate the heating system. They have remained the operators of the
          heating system ever since.445




        442
              C-33, see paragraph 349 above.
        443
              Decision No. 449, “Execution order on application of direct force”, C-186.
        444
              See CWS-3 ¶ 49.
        445
              RfA ¶ 115. The Respondent did not specifically deny this allegation.




                                                         91
                                                                                                 103
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 105 of 452




                     (C)      THE DEED OF 6 OCTOBER 2008

362.      On 6 October 2008 two Rēzeknes Siltumtīkli representatives and certain Latgales
          Enerģija representatives signed a document entitled “Deed” reading as follows:446

                     Drawn up in the presence of AS Rēzeknes Siltumtīkli reg. No 40003215480 and
                     SIA Latgales Enerģija reg. No 40003717325 representatives confirming that
                     SIA Latgales Enerģija has received all the property located in the office at Rīgas
                     iela 1, in Rēzekne and all the property belonging to SIA Latgales Enerģija,
                     including all the documents, computer hardware, fixed assets and low value
                     items.

                     SIA Latgales Enerģija verifies that all the property is received and SIA Latgales
                     Enerģija has claims neither of material character, nor of legal character against
                     AS Rēzeknes Siltumtīkli regarding the transfer of property located [at] the office
                     at Rīgas iela 1, in Rēzekne.

                     This Deed is drawn up in 2 counterparts.

                     (D)      THE FIRST MEETING BETWEEN THE PARTIES (5 DECEMBER 2008)

363.      On 5 December 2008 a first meeting took place between the Parties in order to seek
          an amicable solution to the dispute. Further meetings would take place in 2009 and
          2010, and a final meeting took place on 1 April 2011.447


          (9)        THE PROCEEDINGS BROUGHT BY RĒZEKNES SILTUMTĪKLI AGAINST
                     LATGALES ENERĢIJA

364.      On 4 June 2008 Rēzeknes Siltumtīkli increased the amount of its original claims (see
          paragraph 302 above) against Latgales Enerģija.                     Such amendments are not in
          evidence, but are referred to in the decision by the Riga Regional Court448 and the
          Supreme Court of Latvia.449


          (10)       THE PROCEEDINGS BROUGHT BY RĒZEKNES ENERĢIJA AGAINST LATGALES
                     ENERĢIJA

365.      On 3 January 2008 the Riga Regional Court granted an attachment on Latgales
          Enerģija’s moveable property for an amount up to LVL 815,690.51 and enjoined
          Latgales Enerģija to refrain from dealing with any emission quotas as Latgales


        446
              C-188.
        447
              RfA ¶ 11; see Respondent’s letter to the Secretary-General dated 6 September 2012.
        448
              C-194 p. 4.
        449
              C-246 p. 6.




                                                          92
                                                                                                          104
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 106 of 452




          Enerģija may have been allocated.450 Such interim relief was granted further to
          Rēzeknes Enerģija’s application of 27 December 2007, which had been made in
          connection with the action brought to claim payment of unpaid invoices relating to the
          delivery of natural gas.451

366.      On 11 February 2008 Latgales Enerģija sought a declaration by way of counterclaim
          that the Rēzeknes Enerģija Gas Supply Agreement452 was null and void.               The
          counterclaim is not in evidence, but it was referred to in the decision of 16 April 2008
          (see paragraph 369 below).

367.      On 27 February 2008 Latgales Enerģija applied to the Riga Regional Court to have
          the 3 January 2008 decision set aside;453 the application was supplemented on 3 April
          2008 on the point of emission quotas.454

368.      On 10 April 2008 Rēzeknes Enerģija supplemented its statement of claim; the amount
          of the debt sought to be enforced was increased to LVL 2,528,766.10 excluding
          interest based on further deliveries of natural gas made and invoiced by Rēzeknes
          Enerģija after 27 December 2007.455 A further supplement was filed in 2009 (see
          paragraph 381 below).

369.      On 16 April 2008 the Riga Regional Court granted Latgales Enerģija’s application in
          part, revoking the 3 January 2008 injunction relating to the emission quotas; the
          application to have the attachment revoked altogether was dismissed.456 Latgales
          Enerģija’s counterclaim for a declaration that the Rēzeknes Enerģija Gas Supply
          Agreement was null and void was held in abeyance pending payment of the full court
          fee.




        450
              C-168 [page 3].
        451
              C-225, see paragraph 310 above.
        452
              C-151, see paragraph 283 above.
        453
              C-226.
        454
              C-228.
        455
              C-229.
        456
              C-230.




                                                93
                                                                                               105
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 107 of 452




370.      On 1 July 2008 the Riga Regional Court extended the attachment to Latgales
          Enerģija’s bank accounts, including the accounts with AS Hansabanka and
          AS Parexbanka, for an amount up to LVL 2,534,237.10.457


          (11)    THE PROCEEDINGS BROUGHT BY RĒZEKNES SILTUMTĪKLI AGAINST
                  LATGALES ENERĢIJA AND THE CLAIMANT (13 AUGUST 2008)

371.      On 13 August 2008 Rēzeknes Siltumtīkli brought an action against Latgales Enerģija
          and the Claimant before the Riga Regional Court.                   The document initiating the
          proceedings is not in evidence; Rēzeknes Siltumtīkli’s claims are summarised in the
          judgment made by the Supreme Court of Latvia on 7 March 2013.458

          Rēzeknes Siltumtīkli sought a declaration that its duties and its debts arising under
          Credit Agreement Nos. RA 02155 and 02219 (as amended by several covenants)
          signed with Latvijas Unibanka (and referred to in the Guarantee Agreement459 and
          Long-Term Agreement460) had been discharged461 and that the pledges registered in
          the Land Registry pursuant to such agreements had therefore also been discharged as
          a consequence, and any entries in the Land Registry in relation to such pledges were
          to be deleted; and, finally, a declaration that the 2008 Assignment Agreement462 was
          invalid.463

372.      The Riga Regional Court dismissed the action on 23 September 2010. The judgment
          is not in evidence, but its reasons and findings are summarised in the judgment by the
          Latvian Supreme Court of 7 March 2013.464




        457
            C-183 = C-232 [page 3].
        458
            R-10 pp. 1-6, ¶ [1], see also paragraph 404 below.
        459
            C-43, see paragraph 76 above.
        460
            C-4, see paragraph 89 above.
        461
            The translation in R-10.1 ¶¶ [1](1) and (2) says “terminated”.
        462
            C-182, see also paragraph 378 below.
        463
            Rēzeknes Siltumtīkli’s statement of claim is summarised in R-10 (pp. 1-6, ¶ [1]). Latgales Enerģija’s
        and E energija’s answer is summarised in R-10.1 ¶ 2.
        464
            R-10 p. 7, ¶ 3, see also paragraph 404 below.




                                                       94
                                                                                                             106
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 108 of 452




          (12)   SUPPLEMENTING CERTAIN ARRANGEMENTS MADE IN THE 2005-2007
                 PERIOD – NEW ARRANGEMENTS

                 (A)       CONTRACTS BETWEEN THE CLAIMANT AND THE EUROPEAN BANK FOR
                           RECONSTRUCTION AND DEVELOPMENT

373.      The Claimant alleges that the EBRD loan (see paragraphs 317 ff. above) “would have
          ensured that Latgales Enerģija could make the further necessary investments in the
          heating system”.465

374.      Mr. Strioga explains in his first Witness Statement that the EBRD loan was drawn in
          2008,466 which is confirmed by Mr. Jautakis’ first Witness Statement.467

375.      However, the Claimant further states that the part of the loan marked for Rēzekne was
          never drawn, and the planned investments were never made; it is also admitted that
          the Claimant did not pay interest to the EBRD on this part of the loan.468 The
          Claimant alleges that nevertheless a considerable portion of the expense of organising
          and negotiating the loan from the EBRD was incurred in relation to the part allocated
          to Rēzekne.469

376.      On 5 March 2008 the Amendment Agreement in Connection with Various
          Agreements Relating to Debt and Equity Investment in UAB E Energija (the
          “Amendment Agreement) was entered into by ETC, UAB E Energy Invest (“EEI”, a
          company incorporated in Lithuania), Mr. Virginijus Strioga (the “Sponsor”), UAB E-
          Energija (the “Company”, and, together with ETC and EEI “the Obligors”) and the
          EBRD.470 This agreement amended inter alia the Subscription Agreement471 and the
          EBRD Loan Agreement.472 EBRD’s shareholding in the Claimant was increased to
          23,5%.473


        465
            Cl. Mem. ¶ 81.
        466
            CWS-1 ¶ 56.
        467
            CWS-2 ¶ 74, according to which two tranches of the loan were received on 23 July 2008 and 19
        September 2008, and a third tranche on 24 December 2009.
        468
            RfA ¶ 40; CWS-1 ¶ 56.
        469
            RfA ¶ 40.
        470
            C-173.
        471
            C-139.
        472
            C-165.
        473
            Sect. 2.01(b) of the Amendment Agreement; see also CWS-2 ¶ 73.




                                                   95
                                                                                                     107
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 109 of 452




              Exhibit C-173 contains an unsigned version of the Amendment Agreement. The
              Respondent raised no objections in this respect.

                     (B)      RĒZEKNES SILTUMTĪKLI’S LONG-TERM DEBTS TAKEN OVER BY THE
                              CLAIMANT (25 JUNE 2008)

377.      In February 2008 the Claimant took over from Sampo Banka the loan granted by the
          bank to Latgales Enerģija on 24 August 2007 (see paragraph 315 above) in an amount
          of LVL 1,135,028.474

378.      On 25 June 2008 Latgales Enerģija assigned to the Claimant the debt of Rēzeknes
          Siltumtīkli, which it had purchased from LHV in 2006 (see paragraph 205 above),
          under the terms of an assignment agreement (“the 2008 Assignment Agreement”).475
          The amount which Latgales Enerģija owed the Claimant under the outstanding loan
          was set off against the purchase price which the Claimant owed Latgales Enerģija
          under the 2008 Assignment Agreement under the terms of an agreement of even date
          (the “Supplement to the Assignment Agreement dated 25 June 2008”).476

379.      On 13 August 2008 Rēzeknes Siltumtīkli challenged the validity of the 2008
          Assignment Agreement before the Latvian courts (see paragraph 371 above). On
          7 March 2013 the Supreme Court held, on appeal, that the 2008 Assignment
          Agreement was valid, but it also decided that Latgales Enerģija no longer owned a
          debt against Rēzeknes Siltumtīkli on the basis that Latgales Enerģija owed itself a
          debt to Rēzeknes Siltumtīkli under the Long-Term Agreement which gave rise to a
          merger of rights and liabilities.477 Mr. Jautakis in his first Witness Statement refers to
          a Latvian decision of 2009 holding that the assignment was invalid, but no such
          decision is in evidence.478

380.      Further arrangements were made in 2009 (see paragraph 411 below).




        474
              C-141 [page 25], Sect. 21; CWS-2 ¶ 19.
        475
              C-182.
        476
              C-182; see also CWS-2 ¶ 19.
        477
              R-10 p. 1, see paragraphs 404 ff. below.
        478
              CWS-2 ¶ 20.




                                                         96
                                                                                                 108
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 110 of 452




F.        MAIN EVENTS IN 2009 AND BEYOND

          (1)     THE CIVIL PROCEEDINGS BROUGHT BY RĒZEKNES ENERĢIJA AGAINST
                  LATGALES ENERĢIJA

381.      On 14 January 2009 Rēzeknes Enerģija filed a second supplement to its claims
          against Latgales Enerģija.479 The supplemented claim takes into account supplies of
          natural gas made by the plaintiff and the payments made by the defendant, the
          plaintiff claiming payment of an amount of LVL 2,434,423.01 excluding interest.

382.      On 2 March 2010 the Riga Regional Court made a judgment for Rēzeknes Enerģija
          and dismissed Latgales Enerģija’s counterclaim.480 Latgales Enerģija appealed this
          decision, but the appeal was dismissed;481 neither the appeal nor the decision on the
          appeal is in evidence.


          (2)     THE CIVIL PROCEEDINGS BROUGHT BY RĒZEKNES SILTUMTĪKLI AGAINST
                  LATGALES ENERĢIJA

383.      Rēzeknes Siltumtīkli had brought an action against Latgales Enerģija on
          20 September 2007 and the Latgale Regional Court had granted an attachment on
          Latgales Enerģija’s funds on the following day (see paragraphs 301 ff. above).

          Rēzeknes Siltumtīkli had not applied to the court in order that the attachment should
          be lifted despite the undertakings contained in the October 2007 Agreement and
          Latgales Enerģija’s complaints.482

384.      Rēzeknes Siltumtīkli amended its claims on the merits twice, first on 4 June 2008483
          and then on 17 June 2009.484

385.      On 30 June 2009 Latgales Enerģija filed its answer to Rēzeknes Siltumtīkli’s
          statement of claim.485


        479
             C-233; for the original claim filed on 18 December 2007, see C-225 and paragraph 310 above; for the
        first supplement, see C-229 and paragraph 368 above.
        480
             C-239.
        481
             Cl. Rep. ¶ 67.
        482
             C-26, see paragraphs 286 ff. above.
        483
             C-246 p. 6.
        484
             C-246 p. 6.




                                                       97
                                                                                                            109
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 111 of 452




386.      On 9 July 2009 the Riga Regional Court granted Rēzeknes Siltumtīkli’s claims in
          substantial part as follows:486 (i) the court “revoked” the Long-Term Agreement;487
          (ii) the court awarded the claim for payment of the lease with respect to
          depreciation488 as well as (iii) the claim for payment of gas delivered and used.
          However, the court dismissed (iv) the claim for payment of a contractual penalty and
          (v) the request for a declaration that Latgales Enerģija was bound to pay the invoices
          issued by Latvijas Gāze.489

387.      On 29 July 2009 Latgales Enerģija appealed against this judgment before the Supreme
          Court of Latvia.490

388.      On 20 April 2012 the Court Panel for Civil Matters of the Supreme Court of Latvia
          dismissed Latgales Enerģija’s appeal.491

389.      Latgales Enerģija filed an application to have this judgment set aside in cassation
          proceedings. On 7 April 2014 the Supreme Court allowed the application, set the

        485
            C-234.
        Latgales Enerģija answered Rēzeknes Siltumtīkli’s claim for unpaid rent contending that the Long-Term
        Agreement (C-4) was still in force and that the part of the rent relating to the depreciation of the assets
        would be payable at the time the assets had to be returned to the plaintiff; therefore, Latgales Enerģija
        was not in default (C-234 [pages 1-2]). It also followed that there were no grounds upon which the
        Long-Term Agreement could be terminated (C-234 [page 3]).
        Rēzeknes Siltumtīkli’s notice of termination of the Long-Term Agreement (C-180, see paragraph 339
        above) was inconsistent with the terms of the Long-Term Agreement and it could therefore have no
        effects whatsoever (C-234 [page 3]).
        Finally, Latgales Enerģija answered that it was not bound to pay the invoices issued by Latvijas Gāze to
        Rēzeknes Siltumtīkli for the natural gas supplied (C-234 [pages 3 ff.]). This was so on the basis that the
        plaintiff did not have a licence to sell natural gas.
        486
            C-194.
        487
             It is unclear whether the court declared that Rēzeknes Siltumtīkli’s notice of termination was
        effective and the Long-Term Agreement had terminated pursuant to such notice, or whether the Long-
        Term Agreement was revoked by virtue of the judgment of the court.
        488
            The court held that the part of the lease payments owed for depreciation under Clause 4.4.2(a) of the
        Long-Term Agreement was not payable until such time when the leased infrastructure would be
        transferred back to the lessor, and Latgales Enerģija’s argument was accepted in this respect. As a
        consequence, the claim for a contractual penalty was dismissed. However, payment of the part of the
        lease relating to depreciation was ordered since the Long-Term Agreement was no longer in force
        according to the court.
        489
            C-194 [page 10 (penultimate paragraph)], contains a typo in the original (the original text in Latvian
        could not be checked as it was cut off in the pages filed attached to the translation) or a translation
        mistake; “invoices issued by JSC Latgales Enerģija” should read “invoices issued by Latvijas Gāze”.
        490
            C-235.
        491
             The court stated that the judgment by the Riga Regional Court was “correct and sufficiently
        substantiated”; the court therefore agreed with the court below and did not need to repeat the reasons
        given by the Riga Regional Court (C-246 p. 15).




                                                        98
                                                                                                               110
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 112 of 452




          judgment aside and remitted the case to another court of appeal in order for a fresh
          decision to be made.492 On 30 November 2015 the Chamber of Civil Cases of the
          Supreme Court of Latvia found that the Long-Term Agreement had been unilaterally
          terminated on 16 September 2008 and awarded Rēzeknes Siltumtīkli its claim for
          payment of the rent and for unpaid gas (judgment filed by the Respondent in this
          arbitration on 19 December 2016).493


          (3)      DISMISSAL OF LATGALES ENERĢIJA’S CHALLENGE AGAINST THE
                   REGULATOR’S DECISION TO REVOKE THE LICENCES (3 JUNE 2008) AND THE
                   JUDGMENT OF 16 JUNE 2009 (6 MAY 2010)

390.      On 16 June 2009 the Administrative District Court dismissed Latgales Enerģija’s
          application494 to have the Regulator’s decision No. 10 dated 3 June 2008495 set aside
          by which the Regulator had revoked the three licences granted to Latgales Enerģija.496
          Latgales Enerģija appealed against that decision.497


        492
            R-8.
        493
             The court found that Latgales Enerģija was under an obligation to pay for the gas supplied by
        Latvijas Gāze in the amounts invoiced by Latvijas Gāze. The judgment considers the provisions of the
        Long-Term Agreement, but not the February 2005 Agreement.
        494
            Latgales Enerģija’s application is not in evidence, but it is summarised in the Administrative Court of
        Appeal decision in R-2. Latgales Enerģija made the following arguments.
        First, the licences could be revoked only subsequent to a decision suspending them in accordance with
        Sects. 17 to 19 of Regulation No. 664 on the Licensing of Public Utilities (CLA-56) and imposing a time
        limit in order for the service provider to cure the breach(es) which caused the suspension. In the present
        case the Regulator had failed to suspend the licences and fix a time limit in order for Latgales Enerģija to
        cure any alleged breaches.
        Secondly, a licence may be revoked provided, however, that a prior warning has been given to the
        service provider at least three months in advance; the licence may be revoked within the month following
        the expiry of the three-month time limit; a failure to comply with the one-month time limit requires the
        whole procedure to be repeated. In the present case the licences were revoked almost five months after
        the expiry of the notice period. Latgales Enerģija’s right to a stable and predictable legal position had
        been breached.
        Thirdly, the licences were revoked on a basis other than that which had been mentioned in the
        Regulator’s warning of 4 October 2007 (C-22, see paragraph 262 above).
        The Regulator opposed that both of the time limits relied upon by Latgales Enerģija were not applicable
        to the revocation of a licence by the Regulator, and that Latgales Enerģija had been given an opportunity
        to be heard and had failed to comply with the Regulator’s decisions.
        495
            C-29, see also paragraph 337 above.
        496
            R-2 ¶ 3.
        Latgales Enerģija’s application to set aside was dismissed on 16 June 2009 on the basis that (i) the law
        did not require that a decision revoking a licence should be preceded by one suspending the licence; (ii)
        the Regulator had proceeded in accordance with the provisions of the Public Utility Regulators Act
        (CLA-49); (iii) the Regulator was bound to give the utilities provider a three-month notice prior to
        revoking a licence; (iv) however, the Regulator was not bound to make a decision within a month as from
        the day on which the three-month time limit had expired as the Regulator was entitled to proceed on a



                                                        99
                                                                                                                111
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 113 of 452




391.     On 6 May 2010 the Administrative Regional Court498 dismissed Latgales Enerģija’s
         appeal against the 16 June 2009 decision.499


         (4)      DISMISSAL OF LATGALES ENERĢIJA’S CHALLENGE AGAINST THE
                  REGULATOR’S DECISION NO. 12 DATED 11 JUNE 2007 (15 APRIL 2009)

392.     On 15 April 2009 the Administrative District Court dismissed Latgales Enerģija’s
         application500 to have the Regulator’s Decision No. 12 dated 11 June 2007501 set aside
         (by which the Regulator had rejected the new tariffs proposed by Latgales Enerģija on
         29 May 2007502).503 The reasons given by the court are recalled and discussed in
         paragraph 906 below.

393.     On 14 May 2009 Latgales Enerģija appealed against the 15 April 2009 decision by the
         Administrative District Court and applied to the court in order to be granted a fresh
         time limit in which to bring its appeal. The appeal and the application are not in
         evidence.504

394.     On 27 May 2009 Latgales Enerģija’s application was denied and the appeal was
         dismissed. This decision is not in evidence.505




        case-by-case basis and it was not necessary, therefore, to repeat the procedure as contended by the
        applicant; and (v) the breaches of paragraphs 7.1, 7.2 and (indirectly) 6.2 of the licences had been
        substantiated in the Regulator’s decision and the applicant had been notified in previous correspondence
        and had been provided with an opportunity to cure such breaches. The Regulator’s decision was
        therefore in accordance with law and the application to set aside was to be dismissed.
        497
             R-2 ¶ 4.
        498
             The translation filed by the Respondent (R-2) indicates the name of the court as “the Regional Court
        of Administrative Cases”, the Respondent’s exhibit list as the “Latvian Administrative Appeal court”
        (Administratīvā apgabaltiesa is the name in the original decision).
        499
             The reasons for dismissal of the appeal are set out in four paragraphs as the Administrative Court of
        Appeal held that the judgment by the court below was accurate and the Court of Appeal concurred with
        the court below.
        500
             C-100, see paragraph 185 above, as amended in C-125 (see paragraphs 186 and 234 above).
        501
             Originally the decision sought to be set aside was the Regulator’s decision No. 17 dated 13 October
        2006 (C-19, see paragraph 184 above); the Regulator’s decision No. 12 dated 11 June 2007 (C-21, see
        paragraph 233 above) was also challenged with the amended application, and Latgales Enerģija limited
        its challenge to the latter decision in its amended application (see paragraph 186 above).
        502
             C-20, see also paragraph 232 above.
        503
             C-192.
        504
             See R-1 p. 1.
        505
             See, however, R-1 p. 1.




                                                       100
                                                                                                              112
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 114 of 452




395.      Latgales Enerģija appealed against the decision of 27 May 2009, and the appeal was
          dismissed on 24 September 2009.506


          (5)      DISMISSAL OF LATGALES ENERĢIJA’S COMPLAINT AGAINST THE
                   ENFORCEMENT OF THE COUNCIL’S DECISION NO. 316 OF 14 JULY 2008 BY
                   FORCIBLE MEANS (2 JULY 2009)

396.      On 2 July 2009 the Administrative District Court dismissed Latgales Enerģija’s
          complaint against the Rēzekne City Council and the State Police that the enforcement
          of Rēzekne City Council’s decision No. 316 dated 14 July 2008507 by forcible means
          was unlawful.508 Latgales Enerģija’s complaint is not in evidence.


        506
             R-1. It is unclear whether the appeal was denied by the Latvian Administrative Appeal Court, as
        stated in the Respondent’s exhibit list, or the Administrative District Court, as stated in the translation of
        Exhibit R-1; the name of the court in Latvian is Administratīva rajona tiesa. The Tribunal takes it that it
        is the Administrative District Court.
        507
             C-33, see paragraph 349 above.
        508
             R-6.
        The court stated that its decision related solely to the question whether the procedure of enforcement by
        forcible means was lawful, not the question whether the decision to be enforced was itself lawful (R-6 ¶
        5). The court considered that the decision to be enforced had come into force and had not been executed
        voluntarily by Latgales Enerģija (R-6 ¶ 10). The court found that the decision to be enforced was not
        final and enforceable, but an exception to the rule applied where the decision to be enforced stated that
        enforcement was required as a matter of urgency to avert a danger to State security, public order, the life
        or the health or property of citizens. The court found that there was a risk in the present case that the
        supply of heating in the city of Rēzekne could not be ensured unless the heating infrastructure was taken
        over, and that the decision to be enforced contained sufficient indications as to the need to ensure that
        heating services should continue to be provided (R-6 ¶ 10). This was so in spite of the fact that the
        decision to be enforced had been made on 14 July 2008 and the warning preceding enforcement was
        dated 15 September 2008 (R-6 ¶ 10).
        The court further found that the warning contained all the indications required by law, including a
        direction to the addressee to comply with the decision voluntarily; Latgales Enerģija’s objections raised
        on that basis were without foundation (R-6 ¶ 11).
        The court went on to examine whether the 15 September 2008 (C-186) warning of enforcement by
        forcible means contained an advance notice which was in accordance with the Administrative Procedure
        Act, since enforcement by forcible means had been announced for the following day, when enforcement
        in fact took place. The court found that the warning was lawful considering the urgency and the need to
        protect the health and property of the city inhabitants (R-6 ¶ 12).
        The court found that Latgales Enerģija had not argued that the use of force was disproportionate and that
        there were no elements on the record suggesting that direct force had been applied at all, or had been
        applied inappropriately (R-6 ¶ 13).
        The court dismissed Latgales Enerģija’s complaint also insofar as it was directed against the State Police,
        having found that Latgales Enerģija argued that the police officers had not applied physical force “but
        their presence was sufficient to give an impression that the use of such force was real”. Considering that
        Latgales Enerģija could reasonably be expected to resist the enforcement of the decision by forcible
        means, the presence of police officers was lawful and justified (R-6 ¶ 14).
        The court finally considered Latgales Enerģija’s complaint that it had been denied access to its property
        left in the building as a consequence of the fact that it was denied access to its offices. The court found
        that Rēzeknes Siltumtīkli had drawn up a notice to Latgales Enerģija requesting the offices premises to



                                                        101
                                                                                                                  113
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 115 of 452




         (6)      DISMISSAL OF LATGALES ENERĢIJA’S CHALLENGE AGAINST THE COUNCIL’S
                  DECISION NO. 316 OF 14 JULY 2008 (25 MAY 2010)

397.     On 25 May 2010 the Administrative District Court dismissed Latgales Enerģija’s
         challenge against the Rēzekne City Council’s decision No. 316 dated 14 July 2008509
         (by which the Council had decided that Latgales Enerģija was immediately to provide
         access to all assets at all three boiler houses and transfer all other means required for
         the provision of heating to Rēzeknes Siltumtīkli and Rēzeknes Enerģija).510

398.     The Administrative District Court considered that the Regulator’s decision revoking
         the licences had to be enforced as a matter of urgency as the Rēzekne City Council
         had a duty to decide how to organise the heat supply services for the residents of the
         city. The Council’s assessment was reasonable in that the restriction of Latgales
         Enerģija’s private rights had to give way to the public interest represented by the
         interest of the 25,000 residents of Rēzekne to be provided with heat supply services.

399.     The Court finally dismissed Latgales Enerģija’s complaint that the Council’s decision
         amounted to a forced taking of Latgales Enerģija’s property which was not based on
         law and did not provide for a fair compensation; the Court stated that it was true that
         the Council had not considered the issue of the value of Latgales Enerģija’s
         investment in its decision, and Latgales Enerģija was therefore entitled to proceed in
         accordance with the terms of the Long-Term Agreement and claim the market price of
         the investments made.




        vacated on 16 September 2008 and asking Latgales Enerģija personnel to return on 22 September 2008 to
        receive their personal belongings and vacate the premises. Latgales Enerģija maintained that it had
        received such notice only on 22 September 2008. Rēzeknes Siltumtīkli then sent Latgales Enerģija a
        letter on 29 September 2008 stating that Latgales Enerģija’s belongings would be transferred on 6
        October 2008. The Court concluded that Rēzeknes Siltumtīkli therefore had taken possession of Latgales
        Enerģija’s belongings for some time, but had taken prompt action to return them. That was a breach of
        procedure, but its importance was not sufficient to cause the whole enforcement procedure to be unlawful
        (R-6 ¶ 15).
        509
            C-33, see paragraph 349 above.
        510
            R-5.




                                                      102
                                                                                                            114
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 116 of 452




          (7)     DISMISSAL OF LATGALES ENERĢIJA’S CHALLENGE AGAINST THE
                  REGULATOR’S DECISION NO. 35 DATED 7 DECEMBER 2007 AND THE
                  JUDGMENT DATED 30 OCTOBER 2009 (23 SEPTEMBER 2010)

400.      On 12 December 2007 Latgales Enerģija had challenged the Regulator’s decision No.
          35 of 7 December 2007511 by which the Regulator had annulled its previous decision
          of 9 November 2007 approving the draft tariffs proposed by Latgales Enerģija; the
          challenge was dismissed by a decision of the Administrative Regional Court of 30
          October 2009512.513

401.      Latgales Enerģija appealed against that judgment; the appeal was dismissed by the
          Administrative Regional Court on 23 September 2010.514


          (8)     DISMISSAL OF LATGALES ENERĢIJA’S CHALLENGE AGAINST THE
                  REGULATOR’S DECISION NO. 26 DATED 11 OCTOBER 2007 AND THE
                  JUDGMENT DATED 31 MARCH 2010 (24 NOVEMBER 2011)

402.      On 31 March 2010 the Administrative District Court dismissed Latgales Enerģija’s
          application to have the Regulator’s decision No. 26 of 11 October 2007515 set aside.516
          Latgales Enerģija appealed against this judgment. The appeal was dismissed by the
          Administrative Regional Court on 24 November 2011.517

403.      The Administrative Regional Court stated that it was not in dispute that Latgales
          Enerģija had failed to provide heat supply to the entire Northern housing estate of
          Rēzekne including six schools.518 The court then considered Latgales Enerģija’s
          defence that the failure to provide heat supply had been caused by coordinated action
          on the part of the Rēzekne City Council and Rēzeknes Siltumtīkli, which it dismissed
          as unproven. The court dealt with three distinct points.

        511
            C-28, see paragraph 240 above.
        512
            The decision is not on the record, but it is summarised in R-4 ¶¶ 1 and 5.
        513
            C-164.
        514
            R-4.
        515
            C-23, see paragraph 274 above.
        516
             R-3. The translation filed by the Respondent (R-3 p. 1) indicates the name of the court as “the
        Administrative Regional Court”; however, the Latvian original text refers to the decision of the
        Administratīvās rajona tiesa of 31 March 2010, the decision was therefore made by the Administrative
        District Court (same inaccuracy in the translation in R-3 ¶ 4).
        517
            R-3 ¶ 4.
        518
            R-3 ¶¶ 9-10.




                                                    103
                                                                                                        115
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 117 of 452




          First, the court found that it was Latgales Enerģija’s failure to pay in full the amounts
          for which Latvijas Gāze issued invoices to Rēzeknes Siltumtīkli in June, July, August
          and September 2007 which gave rise to the Council’s debt to Latvijas Gāze and the
          suspension by Latvijas Gāze of the natural gas supply. As a consequence, the Council
          announced the energy crisis which was the basis for the Regulator’s decision.519

          Secondly, the court held that Latgales Enerģija’s argument that the Regulator’s
          decision was affected by a conflict of interest on the basis that deputies of the Council
          had taken part in its making was without foundation.520

          Thirdly, the court examined Latgales Enerģija’s defence that the attachment of funds
          obtained by Rēzeknes Siltumtīkli on Latgales Enerģija’s bank account (see paragraphs
          253 to 255 above) was the cause of Latgales Enerģija’s inability to pay. The court
          found that such might have been the case; however, even in such case Latgales
          Enerģija was not released from its duty to provide its services on a continuous basis
          throughout the period of validity of the licences and in accordance with the terms
          thereof.521


          (9)     THE CIVIL PROCEEDINGS BROUGHT BY RĒZEKNES SILTUMTĪKLI AGAINST
                  LATGALES ENERĢIJA AND THE CLAIMANT

404.      Rēzeknes Siltumtīkli appealed against the judgment made by the Riga Regional Court
          on 23 September 2010 dismissing the action brought against Latgales Enerģija and the
          Claimant on 13 August 2008 (see paragraph 371 above).

405.      On 7 March 2013 the Latvian Supreme Court allowed the appeal.522




        519
             R-3 ¶ 12.
        520
             R-3 ¶ 13.
        521
             R-3 ¶ 14.
        522
             R-10.
        The court decided as follows: (i) Rēzeknes Siltumtīkli’s obligations and debts under the two credit
        agreements were terminated; (ii) the pledges registered pursuant to such agreements were discharged;
        (iii) the entries relating to such pledges in the Land Registry were to be deleted; (iv) Rēzeknes
        Siltumtīkli’s was released from the duty to comply with the decision of the court below; and (v)
        Rēzeknes Siltumtīkli’s claim that the assignment between Latgales Enerģija and UAB be declared to be
        invalid was dismissed.



                                                    104
                                                                                                        116
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 118 of 452




          (10)   SUPPLEMENTING CERTAIN ARRANGEMENTS MADE IN THE 2005-2008
                 PERIOD – NEW ARRANGEMENTS

                 (A)     PAYMENT BY THE CLAIMANT UNDER THE PARENT COMPANY
                         GUARANTEE DELIVERED TO SAMPO BANKA/DANSKE BANK

406.      On 30 June 2009 Danske Bank (formerly Sampo Banka523) requested the Claimant to
          pay an amount of LVL 1,218,056.16 under the Sampo Banka Guarantee524.525 Danske
          Bank stated in its request to the Claimant that Latgales Enerģija had failed to pay its
          debt under the Sampo Banka Loan Agreement.526 According to Mr. Jautakis’ first
          Witness Statement, the Claimant paid the principal amount (LVL 1,118,056.16) as
          well as interest (LVL 184,091.68), and thus a total amount of LVL 1,302,147.84 to
          Danske Bank. Reliance is placed on Exhibit C-196.527

407.      On 5 August 2009 Danske Bank and the Claimant agreed on a repayment schedule
          contemplating ten instalments;528 the repayment schedule was amended twice, first
          under the terms of an agreement dated 17 May 2010529 and then under the terms of an
          agreement dated 26 April 2011.530

408.      On 9 November 2012 Danske Bank confirmed to the Claimant’s auditors that the
          Claimant had no outstanding obligations to the bank.531

409.      The payment by the Claimant of a total amount of LVL 1,302,147.84 to Danske Bank
          was alleged by the Claimant in its first memorial of 6 December 2013;532 such
          evidence was not disputed by the Respondent in its first Counter-Memorial.
          Mr. Jautakis’ evidence was not challenged by the Respondent at the Hearing (see
          paragraph 315 above). However, the Respondent challenged that there was evidence



        523
            The merger between JSC Sampo Banka and Danske Bank A/S took effect on 30 June 2008, C-193
        and C-195, Preamble, Clause 2.
        524
            C-102, see paragraph 202 above.
        525
            C-193.
        526
            C-101, see paragraph 199 above.
        527
            CWS-2 ¶ 61.
        528
            C-195.
        529
            C-203.
        530
            C-204.
        531
            C-208.
        532
            Cl. Mem. ¶¶ 62, 70, 361(4) and confirmed by CWS-2 ¶ 61.




                                                 105
                                                                                                  117
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 119 of 452




          that the Claimant paid the amount of the guarantee to Danske Bank for the first time
          in a post-Hearing submission on March 2015.533

410.      The Tribunal dismisses that objection based on the documents in evidence in relation
          to the guarantee provided by the Claimant to Danske Bank, as amended, and Danske
          Bank’s request for payment.534 If the Respondent intended to challenge the statement
          made by Danske Bank to the Claimant’s auditors,535 it should have raised this point in
          its pleadings and called the auditors and cross-examined them at the Hearing.

                    (B)     ARRANGEMENTS FOLLOWING THE 2008 ASSIGNMENT AGREEMENT

411.      The circumstances in which the 2008 Assignment Agreement was made are
          summarised in paragraphs 377 ff. above.

412.      Mr. Jautakis’ first Witness Statement536 explains that the Latvian courts held in 2009
          that the 2008 Assignment Agreement between the Claimant and Latgales Enerģija
          was invalid; however, no such decision is in evidence, as noted in paragraph 379
          above. In the same passage of his first Witness Statement, Mr. Jautakis refers to
          Exhibit C-190, which states that on 30 June 2009 the Claimant and Latgales Enerģija
          “cancelled the agreement and cession was left in SIA Latgales Enerģija”.537 That
          allegation is not supported by documentary evidence.

413.      Mr. Jautakis further explains in his first Witness Statement that the Claimant then
          assigned its right to claim from Latgales Enerģija to Hansel Realty Management
          Spain S.L., a Spanish company.538 This assignment refers to a debt of Latgales
          Enerģija in an amount of EUR 1,386,967.69 (without interest and penalties) arising
          under a loan agreement dated 30 June 2009 which is not in evidence. Mr. Jautakis
          explains that no monies have been recovered to date from Latgales Enerģija in spite of
          a judgment by the Vidzeme Urban District Court of the city of Riga.539



        533
              Resp. P-H (PO8) ¶ 22.
        534
              C-102; C-193; C-195; C-203; C-204.
        535
              C-208.
        536
              CWS-2 ¶ 20.
        537
              C-190, Sect. 17.
        538
              CWS-2 ¶ 20; C-197.
        539
              CWS-2 ¶ 20; C-198.




                                                   106
                                                                                             118
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 120 of 452




                    (C)      THE EBRD LOAN (29 OCTOBER 2009)

414.      On 29 October 2009 the EBRD Loan Agreement540 was renegotiated.541 Mr. Jautakis
          explains that this revision was made upon the EBRD’s request, and the interest rate
          charged on tranche 2 was increased from 1.95% to 5% per annum.542


G.        THE LITHUANIAN DECISIONS RELIED ON BY THE RESPONDENT (FROM 2005 TO
          2011)

415.      The Respondent contends that the Claimant should have taken certain precautions
          before entering into the Long-Term Agreement in order to avoid contentious issues,
          such as the question of who was responsible to devise a “heat supply development
          plan”.

          Reliance is placed by the Respondent on Exhibit R-19 which includes news published
          in Lithuania as well as twelve decisions made by Lithuanian judicial authorities, in
          support of the allegation that “it is actually Claimant’s (its ultimate beneficiary—Mr.
          Virginijus Strioga’s) common practice to enter into deals with high potential that
          serious contentious issues will later arise (mainly, due to lack of precisely defined
          rules of cooperation) and subject to tedious litigation proceedings (…) rather than
          properly arranging for future cooperation in advance by all involved parties”.543

416.      The Tribunal will examine that aspect in due course in light of Exhibit R-19 and the
          Parties’ pleadings (see paragraphs 547 ff. below).544



        540
              C-165.
        541
              C-199.
        542
              CWS-2 ¶ 86.
        543
              Resp. Rej. ¶ 33.
        544
              Exhibit R-19 contains the following:
              I.     Articles and Publications in Printed and Online Media
                     (i)    M. Jokūbaitis, Lietuvos Rytas, 10 June 2010, “Will They Follow the Ukmergė
                            Example?”
                     (ii) L. Laikraštis, 21 October 2010, The News, “The Kubilius-Sekmokas Caucus Are
                            Working for Gangsters”
                     (iii) BNS News Service, 23 October 2014, [untitled]
                     (iv) www.15min.lt, 8 May 2012, “The Supreme Court: Termination of Heating Supply
                            Contract with Miesto Energija by Ukmergė Authorities Was Legitimate”
                     (v)    BNS News Service, 4 July 2013, printed from www.vz.lt, “Scaent Baltic, E Energija
                            and Lemminkainen Lietuva Avoid Publicity”




                                                      107
                                                                                                         119
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 121 of 452




H.        THE NEGOTIATIONS BETWEEN THE PARTIES FROM 1 SEPTEMBER 2008 ONWARDS

417.      The present account of the negotiations between the Parties is based inter alia on the
          correspondence filed by the Respondent with the ICSID Secretary-General attached to
          its letter dated 6 September 2012 by way of two attachments (filed electronically as
          “Enclosure 1” and “Enclosure 2”). Such correspondence was not re-filed before the
          Tribunal in accordance with the requirements of Procedural Order No. 1 and it will
          therefore be identified simply by reference to the original electronic file in which it
          was filed designated by the expressions “Enclosure 1” and “Enclosure 2”.

418.      The Claimant’s Notice of Dispute dated 1 September 2008 was received by the
          Respondent on 25 September 2008.545 On 24 November 2008 the State Chancellery
          of Latvia invited Mr. Strioga to a meeting with Mr. Mēkons, the representative of the
          State Chancellery in charge of the matter.546 The meeting took place on 5 December
          2008; thereafter, Mr. Mēkons put a number of questions to the Claimant’s
          representatives,547 which the Claimant answered on 22 December 2008.548



                    (vi) http://ekonomika.balsas.lt, article first appeared on 6 September 2011, [untitled]
              II.   Documents of Lithuanian Judicial Authorities
                    (i)    Decision of the Court of Appeal of Lithuania, 4 December 2007, No. 124/2007
                    (ii) Decision of the Court of Appeal of Lithuania, 5 December 2011, No. 2A-1472/2011
                    (iii) Decision of the Court of Appeal of Lithuania, 17 December 2007, No. 2A-453/2007
                    (iv) Decision of the Supreme Administrative Court of Lithuania, 13 June 2006, No A-469-
                           1065-06
                    (v)    Decision of the Supreme Administrative Court of Lithuania, 14 August 2008, No A-39
                           -1439-08
                    (vi) Decision of the Supreme Administrative Court of Lithuania, 10 October 2011, No A-
                           858-419-1
                    (vii) Decision of the Supreme Administrative Court of Lithuania, 13 November 2007, No A-
                           143-1044-07
                    (viii) Ruling of the Public Prosecutor’s Office Of Ukmergė District County, 29 April 2005,
                           No. 88-2-0002-05
                    (ix) Ruling of the Public Prosecutor’s Office Of Ukmergė District County, 23 March 2005,
                           No. 88-2-0002-05
                    (x)    Decision of the Vilnius County Administrative Court, September 2006
                    (xi) Decision of the National Commission For Energy Control And Prices, 26 October
                           2006, No. O3-79
                    (xii) Ruling of the Supreme Court of Lithuania, 19 December 2007, No. 3K-3-97/2007.
        545
              Respondent’s letter dated 25 September 2008, Enclosure 1.
        546
              Respondent’s letter dated 24 November 2008, Enclosure 1.
        547
              Respondent’s email dated 10 December 2008, Enclosure 2.
        548
              Claimant’s email dated 22 December 2008, Enclosure 2.




                                                      108
                                                                                                          120
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 122 of 452




419.      The Parties then agreed between the end of 2008 and the beginning of January 2009
          to have a conference call for further discussions which took place on 9 January 2009,
          as confirmed by Mr. Mēkons’ email of the same date.549

420.      On 11 March 2009 Latvia’s Prime Minister Mr. Ivars Goldmanis informed the
          Claimant that the suggested action plan prepared by the State Chancellery would be
          transferred to the new Prime Minister, once appointed, which was not to be construed
          as an acknowledgement that any applicable provisions of law had been breached by
          the Republic of Latvia.550

421.      On 27 April 2009 Latvia’s Prime Minister Valdis Dombrovskis informed the
          Claimant that the Government had asked a third neutral party having knowledge of
          the circumstances in dispute to give his views about particular aspects of the Notice of
          Dispute, which was not to be construed as an acknowledgment of any liability on the
          part of the Respondent.551

422.      The Parties agreed to meet again on 27 August 2009, but they failed to reach
          agreement.552

423.      On 23 September 2009 Mr. Mēkons sent the Government’s proposal to counsel for
          the Claimant and Mr. Strioga,553 which the Claimant rejected on 29 September 2009,
          calling it a “zero compensation proposal” and pointing out that it was entitled “to
          move the dispute to international arbitration”.554

424.      A meeting was then scheduled for 1 October 2009555 and a further meeting for
          19 October 2009.556




        549
            Respondent’s email dated 9 January 2009, Enclosure 2.
        550
            Respondent’s letter dated 11 March 2009, Enclosure 1.
        551
            Respondent’s letter dated 27 April 2009, Enclosure 1.
        552
             Respondent’s email dated 24 August 2009 and Mr. Strioga’s answer dated 25 August 2009,
        Enclosure 2.
        553
            Respondent’s email dated 23 September 2009, Enclosure 2.
        554
            Claimant’s letter dated 29 September 2009, Enclosure 1.
        555
            Respondent’s email dated 30 September 2009, Enclosure 2.
        556
             Respondent’s email dated 15 October 2009, and the Claimant’s answer dated 16 October 2009,
        Enclosure 2.




                                                  109
                                                                                                    121
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 123 of 452




425.      On 27 October 2009 the Respondent made a further proposal for a settlement
          involving no monetary compensation.557                 That communication is relevant to the
          interpretation of the Claimant’s Board Minutes dated 1 December 2009 and will
          therefore be quoted verbatim:558

                    Dear Aleksas [Mr. Jautakis],

                    As I expressed to you this morning, and, in line with last week’s discussion, I
                    wish to outline in writing the view of the Rēzekne municipality concerning the
                    settlement model.

                    The Rēzekne municipality, after carefully [sic] analysis of the financial position
                    of SIA “Latgales Enerģija”, namely, the claims of the creditors and different
                    charges and interest over the assets of the company, considers that a fair
                    solution would be a solution not involving additional payment from any of
                    the parties.

                    In addition to waiver of claims against the company, all assets of SIA “Latgales
                    Enerģija” attached for the benefit of the Rēzekne municipality would be lifted
                    by virtue of an application of the Rēzekne municipality to the relevant court,
                    thus releasing the frozen funds of the company. As a reciprocal commitment
                    from SIA “Latgales Enerģija” and UAB “E energija”, we expect all claims
                    against the State and the Rēzekne municipality to be waived accordingly.

                    If, unfortunately, you deem such a solution unacceptable, the State Chancellery
                    will immediate put forward its alternative proposal for the settlement model,
                    namely, the mediation pursuant to the Latvian-Lithuanian BIT. As a dispute
                    pursuant to a BIT emanates from a certain set of factual circumstances (no BIT
                    contains abstract obligations of the State apart from actual State behaviour
                    within its territory), we consider it proper to bring to the attention of the
                    mediator or the mediation panel all claims surrounding the circumstances (that
                    is, claims of E energija and claims of the Rēzekne municipality). With due
                    regard to international practice, the State Chancellery is of the view that
                    mediation is an expedite, confidential and cost-efficient solution.

426.      The Claimant rejected the Respondent’s proposal on 6 November 2009.                            That
          communication is also relevant to the interpretation of the Claimant’s Board Minutes
          dated 1 December 2009 and it reads as follows:

                    Dear Mr. Ivars Mēkons,

                    Referring to your proposal sent by e-mail correspondence dated 27th October
                    2009, we are informing that such resolution is not acceptable to us, because, as
                    we understand it, the resolution proposal does not include monetary
                    compensation to us.

                    As indicated in our claim and through all the subsequent communication, we are
                    of a position that our investment in Latvia was expropriated without proper
                    compensation for the incurred losses of the investor. Consequently, fair


        557
              Respondent’s email dated 27 October 2009, Enclosure 2 (original emphasis).
        558
              C-247.




                                                        110
                                                                                                          122
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 124 of 452



                    resolution of the dispute cannot in our view be achieved if no compensation is
                    offered.

                    As far as mediation is concerned, we could have seen its benefit at the early
                    stage of our attempts to resolve the dispute amicably. However, taking into
                    consideration that our intensive mutual attempts to reach a settlement already
                    last 14 months and have not resulted in any approximation of the positions of the
                    parties, we do not see how at this stage the mediation procedure can lead to the
                    settlement of the dispute.

                    Based on that, regretfully we have to conclude that we are left with no other
                    alternative but to bring this matter to arbitration.

427.      On 25 November 2009 the Respondent took note of the rejection of its proposal by
          the Claimant and suggested mediation again in the following terms:559

                    (…)

                    Therefore, as I already explained to you, as an alternative to a “zero-zero
                    payments” solution, as a feasible alternative I deem the mediation process,
                    whereby the parties, pursuant to the BIT, would have an impartial
                    professional evaluation on the merits of their claims. Mediation, of course,
                    generally is not binding and the parties are free to accept or reject the proposals
                    from the mediation panel. However, and the practice increasingly confirms
                    this, especially in the BITs disputes, that the disputing parties can
                    beforehand freely enter into a contractual commitment to abide by the
                    resolution of the mediation panel. As the mediation panel should be chosen
                    from the pool of arbitrators and energy experts, the mediation package which I
                    propose is actually akin to the arbitration process with much more efficient
                    (the merits would be considered from both legal and professional aspects),
                    expedite and cheaper solution.

                    (…)

                    In my last email I did not have the opportunity to explain in details the
                    mediation package. Therefore, I would indeed appreciate if you consider this
                    and engage in further talks regarding this proposal.

428.      On 27 November 2009 the Respondent answered two questions from the Claimant in
          relation to the proposed mediation, indicating (i) that the Republic of Latvia would
          enter into “a legally binding agreement on the process of settlement …” and (ii) that
          the ICSID Conciliation Rules could be used.560

429.      It is in this context which the Claimant’s Board made the resolution evidenced by the
          Board Minutes dated 1 December 2009.561




        559
              C-236 (original emphasis).
        560
              Respondent’s email dated 27 November 2009, Enclosure 2.
        561
              C-247.




                                                         111
                                                                                                          123
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 125 of 452




430.      On 25 January 2010 the Respondent made a further proposal for a settlement,562
          which the Claimant rejected on 5 February 2010.563 On the same date, the Claimant
          answered a further email by the Respondent, indicating what its minimum
          requirements for a settlement would be in financial terms,564 whereupon the
          Respondent proposed that the Parties turn again to the mediation proposal.

431.      On 8 February 2010 the Claimant answered as follows: “As we informed [the] State
          Chancellery by our letter dated on 6/11/2009 No. 186, we do not see how at this stage
          the mediation procedure can lead to the settlement of the dispute. We do not have
          ground on changing our decission [sic]”.565

432.      On 25 February 2010 the Respondent volunteered to draft “a settlement agreement as
          regards mediation”.566 No answer to that email is in evidence.

433.      On 25 June 2010 the Claimant enquired with the Respondent whether all the
          possibilities to resolve the dispute amicably had been exhausted in light of the fact
          that their upcoming Board meeting would have the investment dispute on the
          agenda.567

434.      On 14 July 2010 the Deputy Director of the State Chancellery answered suggesting a
          meeting in person or a conference call to be attended by the Claimant, the State
          Chancellery and the Rēzekne municipality and asking the Claimant to contact Mr.
          Mēkons.568

435.      Thereafter, negotiations halted. The final meeting took place on 1 April 2011 which
          followed a meeting on 18 March 2011.569                 The following correspondence was
          exchanged by email between the Parties after the 18 March 2011 meeting.

436.      On 21 March 2011 the Claimant wrote the following to the Respondent:570

        562
              Respondent’s email dated 25 January 2010, Enclosure 2.
        563
              Claimant’s email dated 5 February 2010 11:36:15 a.m. GMT+2, Enclosure 2.
        564
              Respondent’s email dated 5 February 2010 12:19:23 p.m. GMT+2, Enclosure 2.
        565
              Claimant’s email dated 8 February 2010, Enclosure 2.
        566
              Respondent’s email dated 25 February 2010, Enclosure 2.
        567
              C-242.
        568
              C-241.
        569
              Claimant’s email dated 21 March 2011, Enclosure 2.




                                                      112
                                                                                               124
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 126 of 452



                    Following your meeting with Mr. Virginijus Strioga, E energija CEO last
                    Friday, I am writing to agree on the date and time convenient for you for the
                    meeting in Riga this week to further discuss the Rēzekne case and potential
                    international arbitration.

                    (…)

437.      The Legal Adviser to the Latvian Prime Minister followed up with her own email
          confirming the meeting for 1 April 2011 and had pointed out the following in her
          email to the Claimant:571

                    Let me also emphasise that this meeting shall not be considered as a meeting
                    under the auspices of the Latvian-Lithuanian investment protection treaty. For
                    certain factual and legal reasons the Republic of Latvia sees the investment
                    dispute as closed, and, consequently, the meeting shall be deemed solely as a
                    good faith effort of Latvia outside the scope of the State’s international
                    obligations and with no negative legal or financial consequences arising out of it
                    to Latvia.

438.      The Claimant’s answer confirms its intention to attend the meeting of 1 April 2011. It
          does not express any agreement or disagreement with the passage set out in the
          preceding paragraph.

IV.       THE PARTIES’ REQUESTS FOR RELIEF

A.        THE CLAIMANT

439.      In its Request for Arbitration the Claimant seeks the following relief:572

                    (…) the Claimant respectfully requests the Arbitral Tribunal to:

                    (a)      declare that the Respondent has breached Articles 4(1), 3(1) and 3(2) of
                             the BIT;

                    (b)      order the Respondent to pay damages for the material loss incurred in
                             an amount to be established, but which the Claimant currently
                             estimates will represent in excess of EUR 7 million, an amount which
                             the Claimant reserves the right to quantify at a subsequent stage in this
                             arbitration by expert evidence;

                    (c)      order the Respondent to pay the costs of this arbitration, including all
                             expenses that the Claimant has incurred or shall incur herein in respect
                             of the fees and expenses of the arbitrators, the International Centre for
                             the Settlement of Investment Disputes, legal counsel, experts and
                             consultants, as well as its own internal costs;



        570
              Claimant’s email dated 21 March 2011, Enclosure 2.
        571
              Respondent’s email dated 24 March 2011, Enclosure 2.
        572
              RfA ¶ 169.




                                                        113
                                                                                                         125
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 127 of 452



                     (d)      order the Respondent to pay interest at a rate to be established on the
                              amount of the award; and

                     (e)      order such other and further relief as the arbitrators shall deem just and
                              proper.

440.      In its first Memorial the Claimant amended the relief originally sought on three
          points:573

          (i)        the amount in point (b) in the preceding paragraph was increased to
                     EUR 9,820,000; and

          (ii)       point (d) on interest, set out in the preceding paragraph, was replaced by two
                     paragraphs reading as follows:

                     (d)      order the Respondent to pay interest, compounded quarterly, at the
                              rates set out in paragraph 366 above on the amount of the damages
                              awarded from the date of expropriation until the date of the award;

                     (e)      order the Respondent to pay interest, compounded quarterly, at the
                              rates set out in paragraph 366 above on the amount awarded from the
                              date [of] the award until payment by the Respondent; and

441.      In its Reply on the Merits and Counter-Memorial on Preliminary Objections the
          Claimant requests that the Tribunal deny the Respondent’s “preliminary objections”
          to jurisdiction.         The Claimant decreased the amount sought on the merits to
          EUR 8,300,000,574 then increased such amount to EUR 8,390,000 in its Skeleton
          Argument.575

442.      In its Response to Questions Raised by the Tribunal the Claimant seeks an award of
          costs in a total amount of EUR 3,083,279.25, which includes a success fee.576 The
          breakdown of such amount is as follows:

          (i)        EUR 1,835,005.31 for legal fees and expenses of Salans/Vinson & Elkins
                     (including a success fee of EUR 1,298,900);

          (ii)       EUR 604,768.73 for legal fees and expenses of Sorainen;



        573
              Cl. Mem. ¶ 370.
        574
              Cl. Rep. ¶ 178.
        575
              Cl. Skeleton ¶ 22.
        576
              Cl. Rep. Tribunal ¶¶ 67 ff.




                                                         114
                                                                                                           126
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 128 of 452




          (iii)     EUR 263,474.72 for expert costs (Brattle Group and Dr. Blumberga); and

          (iv)      EUR 380,030.49 for ICSID/Tribunal costs.

443.      In the alternative, should the Tribunal consider that success fees should not be
          awarded as part of any award on costs, the Claimant seeks an award of costs in a total
          amount of EUR 1,688,928.85.577 The breakdown of such amount is as follows:

          (i)       EUR 744,945.98 for legal fees and expenses of Salans/Vinson & Elkins;

          (ii)      EUR 300,477.66 for legal fees and expenses of Sorainen;

          (iii)     EUR 263,474.72 for expert costs (Brattle Group and Dr. Blumberga); and

          (iv)      EUR 380,030.49 for ICSID/Tribunal costs.


B.        THE RESPONDENT

444.      In its Memorial on Preliminary Objections and Request for Bifurcation, and Counter-
          Memorial on the Merits the Respondent seeks the following relief:578

                    (…) the Respondent kindly requests the Tribunal to:

                    1)       declare that, in accordance with Article 41(6) of the ICSID Arbitration
                             Rules, the dispute is not within the competence of the Tribunal because
                             of aspects mentioned in Section 4.1) and 4.2) of this document;

                                                           or

                    2)       declare that, in accordance with Article 41(6) of the ICSID Arbitration
                             Rules, this arbitration proceeding is to be suspended pending the final
                             and binding adjudication in Latvian courts of the local judicial civil
                             proceeding No. C03051107,

                                                           or

                    3)       declare that the Respondent has not breached the Treaty; and

                    4)       deny all Claimant’s requests for relief (as specified in the Claimant’s
                             Memorial, paragraphs 370 to 371):

                                                    but, in any case,




        577
              Cl. Rep. Tribunal ¶¶ 67 ff.
        578
              Resp. Obj. J. & C-Mem. ¶ 5.




                                                       115
                                                                                                       127
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 129 of 452



                    5)       order the Claimant to compensate all expenses incurred by the
                             Respondent pertaining to this arbitration proceeding (together with the
                             Latvian statutory interest rate of 6% a year until payment), as well as
                             the fees and expenses of the Honorable Members of the Tribunal.

445.      The Respondent’s Rejoinder on the Merits does not contain a section setting out the
          relief sought.

446.      The Respondent maintains in its Skeleton Argument that it sought the dismissal of all
          of the Claimant’s claims and an award of costs covering its fees, costs and expenses
          as well as the Tribunal’s fees, costs and expenses, and that it sought the stay or the
          termination of the proceedings (and an award of costs also in such case).

447.      In its Post-Hearing Submission in Response to the Tribunal’s Questions the
          Respondent seeks an award of costs in an amount of no less than EUR 162,556.28.579
          The breakdown of such amount is as follows:

          (i)       EUR 12,247.27 for the legal fees and expenses of the State Chancellery;

          (ii)      EUR 114,035 for consultancy fees (in connection with the expert report);

          (iii)     EUR 17,069.86 for translation costs;

          (iv)      EUR 2,121.37 for courier services; and

          (v)       EUR 17,082.78 for the legal fees and expenses of the Rēzekne Municipality.

448.      In its Response to the Tribunal’s Procedural Order No. 9 the Respondent increased the
          amount claimed for legal fees and expenses from EUR 12,247.27 to EUR 16,246.27
          and therefore the Respondent seeks an award of costs in an amount of no less than
          EUR 166,555.28.580

V.        JURISDICTION

449.      The Tribunal will summarise the Parties’ submissions before stating the reasons for its
          decision on the Respondent’s “preliminary objections” to jurisdiction.




        579
              Resp. P-H (PO8) ¶ 24.
        580
              Resp. Rep. (PO9) ¶ 39.




                                                       116
                                                                                                       128
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 130 of 452




A.        THE PARTIES’ PRAYERS FOR RELIEF ON JURISDICTION AND THE RESPONDENT’S
          “PRELIMINARY OBJECTIONS”

          (1)       THE RESPONDENT

450.      In its Memorial on Preliminary Objections and Request for Bifurcation, and Counter-
          Memorial on the Merits the Respondent seeks the following relief:581

                    Considering the above mentioned factual and legal description of the situation,
                    the Respondent kindly requests the Tribunal to:

                    1)       declare that, in accordance with Article 41(6) of the ICSID Arbitration
                             Rules, the dispute is not within the competence of the Tribunal because
                             of aspects mentioned in Section 4.1) and 4.2) of this document;

                                                            or

                    2)       declare that, in accordance with Article 41(6) of the ICSID Arbitration
                             Rules, this arbitration proceeding is to be suspended pending the final
                             and binding adjudication in Latvian courts of the local judicial civil
                             proceeding No. C03051107;

                                                            or

                    (…)

451.      The Respondent’s Reply on Preliminary Objections does not set out a prayer for
          relief.

452.      In its Skeleton Argument the Respondent requests the Tribunal “under the Tribunal’s
          discretionary competence, to suspend or terminate the proceedings on grounds
          enumerated in Respondent’s pleadings”.582


          (2)       THE CLAIMANT

453.      In its Reply on the Merits and Counter-Memorial on Preliminary Objections the
          Claimant requests the following relief:583

                    The Claimant therefore respectfully requests the Arbitral Tribunal to:

                    (a)      deny the requests for relief set out by the Respondent in section 5 of the
                             Counter-Memorial on the Merits and Preliminary Objections on
                             Jurisdiction;

        581
              Resp. Obj. J. & C-Mem. ¶ 5.
        582
              Resp. Skeleton p. 4.
        583
              Cl. Rep. ¶ 178.




                                                        117
                                                                                                          129
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 131 of 452




                    (b)      (…)

454.      In its Rejoinder on Preliminary Objections the Claimant restates substantially the
          same relief.584


B.        THE CLAIMANT’S POSITION ON JURISDICTION

          (1)       JURISDICTION RATIONE PERSONAE

455.      In its Memorial the Claimant refers to the arguments made in its Request for
          Arbitration regarding the Tribunal’s jurisdiction ratione personae in which the
          Claimant submitted the following:585

          (i)       both Parties have consented to arbitration in accordance with the ICSID
                    Convention and the BIT;

          (ii)      the Claimant is an “investor” under the BIT, and

          (iii)     the Claimant is a national of the Republic of Lithuania.

                    (A)      CONSENT OF BOTH PARTIES TO ICSID ARBITRATION

456.      The Claimant submits that both the Republic of Lithuania and the Republic of Latvia
          are Contracting States to the ICSID Convention as they signed and ratified the ICSID
          Convention on 6 July 1992 and 7 September 1997 respectively.586

457.      The Claimant contends that the Respondent consented to ICSID jurisdiction under
          Articles 7(1) and 7(2) of the BIT587 on 23 July 1996 when the BIT entered into
          force.588

458.      The Claimant further submits that it attempted to settle the dispute with the
          Respondent amicably on several occasions through written correspondence and
          meetings held with the Respondent’s representatives of Respondent after the written


        584
              Cl. Rej. J. ¶ 13.
        585
              Cl. Mem. ¶¶ 224-228; RfA ¶ 8.
        586
              RfA ¶ 9.
        587
              BIT, CLA-1; this provision is reproduced in paragraph 497 below.
        588
              RfA ¶ 10.




                                                       118
                                                                                           130
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 132 of 452




          Notice of Dispute589 given in accordance with the BIT was served on the Respondent
          on 2 September 2008. No amicable settlement could be reached despite all efforts on
          the part of the Claimant.590

                    (B)      CLAIMANT AS AN INVESTOR UNDER THE BIT

459.      The Claimant contends that it is an investor within the meaning of Article 1(2)(a)(ii)
          of the BIT591 as it is a “company constituted under the laws of the Republic of
          Lithuania and registered in the territory of Lithuania in conformity with its laws and
          regulations”.592

                    (C)      CLAIMANT AS A NATIONAL OF THE REPUBLIC OF LITHUANIA

460.      The Claimant further contends that it is “a national of another Contracting State”
          within the meaning of Article 25(2)(b) of the ICSID Convention since it is a legal
          entity and registered tax payer incorporated in, and a national of, Lithuania on the date
          that the Request was submitted.593


          (2)       JURISDICTION RATIONE MATERIAE

461.      In its Memorial the Claimant refers to the argument set out in its Request for
          Arbitration with respect to the Tribunal’s jurisdiction ratione materiae, in which the
          Claimant made the following submissions on the Tribunal’s jurisdiction ratione
          materiae:594

          (i)       the Claimant made an “investment” within the meaning of the BIT;

          (ii)      the Claimant made an “investment” within the meaning of Article 25 of the
                    ICSID Convention;

          (iii)     the dispute between the Claimant and the Respondent constitutes a “dispute”
                    within the meaning of the BIT; and


        589
              C-3.
        590
              RfA ¶ 11.
        591
              BIT, CLA-1.
        592
              RfA ¶ 12.
        593
              RfA ¶ 13.
        594
              Cl. Mem. ¶¶ 224-228; RfA ¶¶ 14 ff.




                                                   119
                                                                                                131
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 133 of 452




          (iv)       such dispute constitutes a “legal dispute arising directly out of an investment”
                     within the meaning of Article 25 of the ICSID Convention.

                     (A)     AN “INVESTMENT” WITHIN THE MEANING OF THE BIT

462.      The Claimant submits that it made an “investment” within the meaning of Article 1(1)
          of the BIT,595 which investment includes the following in the present case:596

          (i)        the shares in Latgales Enerģija (Article 1(1)(b) of the BIT);597

          (ii)       the provision of loans to Latgales Enerģija to fund Latgales Enerģija’s
                     operations (Article 1(1)(c) of the BIT);598

          (iii)      the guarantee of a loan to Rēzekne Municipality (Article 1(1)(c) of the
                     BIT);599

          (iv)       the guarantee of a loan to Latgales Enerģija to fund Latgales Enerģija’s
                     operations (Article 1(1)(c) of the BIT);600

          (v)        the know-how and expertise in heating services which the Claimant provided
                     to Latgales Enerģija (Article 1(1)(d) of the BIT);601 and

          (vi)       the provision of operational management expertise (Article 1(1)(d) of the
                     BIT). 602

463.      In its Request for Arbitration the Claimant substantiated the allegation of the
          investment made in Latvia by relying on a number of further elements, in addition to
          those summarised in the preceding paragraph.603 However, the Claimant did not
          maintain these elements in its Memorial.


        595
              BIT, CLA-1.
        596
              Cl. Mem. ¶¶ 227-228; see also Transcript, Day 1, 18-22.
        597
              RfA ¶¶ 28-29; Cl. Mem. ¶¶ 39-41; 227.
        598
              Cl. Mem. ¶¶ 42-47; 227.
        599
              Cl. Mem. ¶¶ 67-69; 72; 227.
        600
              Cl. Mem. ¶¶ 62; 66; 70-72; 227.
        601
              Cl. Mem. ¶¶ 88; 227.
        602
              Cl. Mem. ¶ 227.
        603
              RfA ¶ 46.




                                                        120
                                                                                                  132
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 134 of 452




                 (B)      AN “INVESTMENT” WITHIN THE MEANING OF ARTICLE 25 OF THE ICSID
                          CONVENTION

464.     The Claimant contends that it has made an “investment” also within the meaning of
         Article 25 of the ICSID Convention as it made both a long-term604 and substantial605
         commitment to take over the Municipality-owned district heating system, which
         required an assumption of risk606 and was significant for the development of the
         Republic of Latvia.607

                 (C)      A “DISPUTE CONCERNING INVESTMENT” WITHIN THE MEANING OF THE
                          BIT

465.     The Claimant contends that its dispute with the Respondent constitutes a “dispute
         concerning investment” within the meaning of Article 7(1) of the BIT608 as such
         dispute concerns breaches of the BIT that arose directly out of the Claimant’s
         investment, such as the expropriation of Claimant’s investment, the breach of the fair
         and equitable treatment obligation, the breach of the full protection and security
         obligation, the arbitrary and discriminatory treatment of Claimant’s investment and
         the breaches of the most-favoured nation treatment obligation.609

                 (D)      A “LEGAL DISPUTE ARISING DIRECTLY OUT OF AN INVESTMENT”
                          WITHIN THE MEANING OF ARTICLE 25 OF THE ICSID CONVENTION

466.     Finally, Claimant submits that its dispute with the Respondent constitutes a “legal
         dispute arising directly out of an investment” within the meaning of Article 25 of the
         ICSID Convention as such dispute concerns the existence of legal rights and

       Such additionnal elements are as follows:
       (i)   the right to provide heating services in Rēzekne for thirty years under the Long-Term Agreement
             (RfA ¶ 46; see also RfA ¶ 32);
       (ii) the assumption, and repayment, of the debts owed by Rēzeknes Siltumtīkli (RfA ¶¶ 46; 41-43; Cl.
             Mem. ¶¶ 48-66; Cl. Rep. ¶¶ 157-158);
       (iii) the “monetary investments” into the heating supply infrastructure (RfA ¶¶ 46; 36; 38-40; Cl. Mem.
             ¶¶ 73-86);
       (iv) the licences and other required permissions and certificates granted to Latgales Enerģija for the
             provision of heating services in Rēzekne (RfA ¶¶ 35; 46); and
       (v) “other investments” (RfA ¶ 46).
       604
            RfA ¶ 49.1.
       605
            RfA ¶ 49.2.
       606
            RfA ¶ 49.3.
       607
            RfA ¶¶ 48-50, especially ¶ 49.4.
       608
            BIT, CLA-1; this provision is reproduced in paragraph 497 below.
       609
            RfA ¶¶ 51-52.




                                                     121
                                                                                                          133
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 135 of 452




          obligations as well as the breaches of the BIT by the Respondent which relate to the
          investment made by Claimant in Latvia.610


C.        THE RESPONDENT’S OBJECTIONS TO JURISDICTION

          (1)       JURISDICTION RATIONE PERSONAE

467.      The Respondent has not specifically challenged the Claimant’s submissions on
          jurisdiction ratione personae.


          (2)       THE PARTIES’ CONSENT TO ICSID ARBITRATION

468.      In its Memorial on Preliminary Objections the Respondent submits its “preliminary
          objections to jurisdiction”.611 Further to the Claimant’s comment that such objections
          were “probably issues of admissibility rather than jurisdiction”, the Respondent
          replies that Article 41 of the ICSID Arbitration Rules covers both issues of
          jurisdiction and admissibility.612

469.      The Respondent’s “preliminary objections” are as follows.

                    (A)      LACK OF A CONDITION PRECEDENT FOR THE SUBMISSION OF THE
                             REQUEST FOR ARBITRATION

470.      The Respondent objects that the Claimant’s decision dated 1 December 2009613
          allegedly authorising the Request for Arbitration requires mediation to be started prior
          to arbitration; such condition precedent is not met in the present case.614

          The Respondent states that such a document has legal effects for potential
          respondents; any ambiguities in such documents are to be interpreted and construed in
          the interest of the party which did not draft the documents.615




        610
              RfA ¶¶ 53-54.
        611
              Resp. Obj. J. & C-Mem. ¶¶ 4.1 ff.
        612
              Resp. Rej. ¶ 39.
        613
              C-247.
        614
              Resp. Obj. J. & C-Mem. ¶¶ 4.2-4.4.
        615
              Resp. Obj. J. & C-Mem. ¶¶ 4.2-4.4.




                                                   122
                                                                                               134
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 136 of 452




                          (i)     Lack of Consent by the European Bank for Reconstruction and
                                  Development

471.      The Respondent objects that all actions required in order for the Request for
          Arbitration to be filed were not completed since the Claimant’s internal document
          dated 1 December 2009616 allegedly authorising the Request for Arbitration required
          approval by the EBRD as a shareholder; such approval is not in evidence.617


          (3)     JURISDICTION RATIONE MATERIAE

                  (A)     LACK OF A DISPUTE WITHIN THE MEANING OF ARTICLE 25 OF THE
                          ICSID CONVENTION

472.      The Respondent submits that there is a lack of a dispute within the meaning of Article
          25 of the ICSID Convention relying on the international law principles of
          acquiescence, extinctive prescription and estoppel, as well as the Claimant’s bad
          faith.618

473.      The Respondent contends that the pursuit of an international investment claim is
          barred if there is undue delay or if a potential claimant by its clear conduct induced a
          potential respondent to rely on the fact that a potential claim would no longer be
          pursued; reliance is placed on a number of awards on the principles of acquiescence,
          estoppel and prescriptive extinction619.620

          The Respondent argues that by its voluntary and unconditional conduct the Claimant
          caused the Republic of Latvia to rely on the fact that the investment claims would not
          be pursued beyond negotiations since:




        616
            C-247.
        617
            Resp. Obj. J. & C-Mem. ¶¶ 4.5- 4.8.
        618
            Resp. Obj. J. & C-Mem. ¶¶ 4.9 ff., especially ¶ 4.11.
        619
            M.C.I. Power Group L.C. and New Turbine Inc. v. Republic of Ecuador, ICSID Case No. ARB/03/6,
        Award, 31 July 2007, RLA-11; Grand River Enterprises Six Nations Ltd. et al. v. United States of
        America, UNCITRAL, Decision on Objections to Jurisdiction, 20 July 2006, RLA-12; Pope & Talbot
        Inc. v. Government of Canada, UNCITRAL, Interim Award, 26 June 2000 (“Pope & Talbot v. Canada”),
        RLA-13/CLA-43.
        620
            Resp. Obj. J. & C-Mem. ¶¶ 4.9-4.12.




                                                   123
                                                                                                     135
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 137 of 452




          (i)       42 months lapsed after the expiry of a time limit after which a claim may be
                    brought to ICSID under Article 7(2) of the BIT;621

          (ii)      the Claimant did not send the Respondent any communication after
                    negotiations had been conducted from 1 September 2008 to 14 June 2010, the
                    date of the latest letter by the State Chancellery of Latvia calling on the
                    Claimant to proceed with the negotiation in case the Claimant deemed that any
                    of its rights had been breached; and

          (iii)     there had been isolated communications on 21, 24 and 28 March 2011 and
                    1 April 2011, in which the Government of Latvia expressly stated that such
                    communications would be made outside the investment protection treaty and
                    that the Government regarded the Claimant’s claims as time barred; the
                    Claimant confirmed its participation in the 1 April 2011 meeting, but no
                    further communication followed;622

474.      According to the Respondent, the submission of the Claimant’s Request for
          Arbitration 42 months after a period authorised in the BIT, 25 months after the
          Claimant did not respond to the Respondent’s express request to proceed with the
          negotiation process and 17 months after the Claimant agreed to participate in a
          meeting held outside the investment protection treaty shows the Claimant’s bad
          faith.623

475.      The Respondent objects that there is a “reasonable doubt” that the Claimant brought
          this arbitration in good faith to influence the Lithuanian authorities or show that
          certain legal remedies lie in case of an expropriation of the Claimant’s assets in light
          of the fact that two municipalities in Lithuania, Prienų and Ukmergė, terminated their
          cooperation with the Claimant in connection with district heating services to be
          provided by the Claimant relying on the Claimant’s improper conduct and a “series of




        621
              BIT, CLA-1; this provision is reproduced in paragraph 497 below.
        622
              Resp. Obj. J. & C-Mem. ¶ 4.13.
        623
              Resp. Obj. J. & C-Mem. ¶ 4.14.




                                                       124
                                                                                               136
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 138 of 452




          events” which took place between 2010 and 2012; reliance was placed by the
          Respondent on Exhibits R-11 to R-14.624

                  (B)     LACK OF A DISPUTE CONCERNING INVESTMENT WITHIN THE MEANING
                          OF THE BIT

476.      In its first letter to the ICSID Secretariat dated 27 August 2012 the Respondent takes
          the view that the basis for the claims asserted by the Claimant in its Request for
          Arbitration was not the alleged breach of a bilateral investment protection treaty, but
          the alleged breach of a private contract.

477.      This objection was elaborated upon by the Respondent in due course and the
          Respondent argues in particular that the Claimant “loads the Tribunal with typical
          commercial issues that, according to the Vivendi doctrine (…), are essentially
          contractual claims outside the scope of international investment law”.625


D.        THE CLAIMANT’S REPLY TO THE RESPONDENT’S “PRELIMINARY OBJECTIONS” TO
          JURISDICTION

          (1)     GENERAL COMMENTS ON THE RESPONDENT’S “PRELIMINARY OBJECTIONS”

478.      The Claimant contends that the Respondent does not challenge (i) consent under the
          BIT and the ICSID Convention, (ii) that the Claimant is an investor of Lithuania
          under the BIT and a national of Lithuania for the purposes of the ICSID Convention,
          (iii) that the Claimant has made an investment for the purposes of the BIT and the
          ICSID Convention, and (iv) that there is a dispute within the meaning of the BIT and
          the ICSID Convention.626

479.      Therefore, the Respondent does not, in the Claimant’s view, challenge “the Tribunal’s
          standing to consider claims brought by E energija under the terms of the BIT and the
          ICSID Convention”; Latvia rather argues that the Tribunal is precluded from
          considering the claims which it otherwise has jurisdiction to entertain.627                The

        624
            Resp. Obj. J. & C-Mem. ¶ 4.15. At the Hearing the Respondent relied on the same circumstances,
        not in support of an objection to jurisdiction or admissibility, but as a ground for a stay of the
        proceedings or the termination of the proceedings (Transcript, Day 1, 149/3-5).
        625
            Resp. Obj. J. & C-Mem. ¶ 2.1(4) (original emphasis).
        626
            Cl. Rep. ¶ 128.
        627
            Cl. Rep. ¶ 129.




                                                   125
                                                                                                       137
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 139 of 452




          Respondent’s objections go to the admissibility of such claims rather than the
          Tribunal’s jurisdiction.628

480.      According to the Claimant, the Respondent has the burden of proving that its
          objections prevent the Tribunal from considering the Claimant’s claims and the
          threshold must be a high one; for example, see the interim award in Chevron v.
          Ecuador629.630


          (2)     THE CLAIMANT’S REPLY TO THE RESPONDENT’S OBJECTION BASED ON THE
                  LACK OF INTERNAL AUTHORISATION

481.      The Claimant submits (i) that the jurisdiction of this Tribunal is governed solely by
          Article 25 of the ICSID Convention, the requirements of which are met in the present
          case, (ii) that Article 36(2) of the ICSID Convention and ICSID Institution Rules
          2(1)(f) and 2(2) do not deal with the jurisdiction of ICSID or the Tribunal and (iii)
          that a failure to comply with Article 36(2) and Institution Rules 2(1)(f) and 2(2)
          could, at the most, constitute only a procedural defect in the Request for Arbitration,
          but not a bar to jurisdiction.631

482.      The Claimant’s argument may be summarised as follows:

          (i)     the Request for Arbitration complies with ICSID Institution Rule 2 as it was
                  filed with the power of attorney appointing Salans LLP and Sorainen as the
                  counsel acting for the Claimant, signed by the Claimant’s CEO Mr. Strioga,632
                  which meets the requirements of Institution Rules 2(1)(f) and 2(2); that was
                  the only “necessary internal action” required;633

          (ii)    moreover, Mr. Strioga subsequently confirmed in his letter dated 3 October
                  2012634 that “all necessary internal actions” had been taken “to authorise the


        628
            Cl. Rep. ¶ 130.
        629
            Chevron Corporation and Texaco Petroleum Corporation v. Republic of Ecuador, UNCITRAL,
        Interim Award, 1 December 2008 (“Chevron v. Ecuador”), CLA-44 ¶¶ 138-139; 143.
        630
            Cl. Rep. ¶ 131.
        631
            Cl. Rep. ¶ 132.
        632
            C-2.
        633
            Cl. Rep. ¶¶ 134-135.
        634
            C-247.




                                                  126
                                                                                                     138
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 140 of 452




             filing of the Request for Arbitration”, and that is in itself sufficient, since Mr.
             Strioga has authority to act alone on behalf of the Claimant as recorded in the
             Register of Legal Entities in Lithuania;635

   (iii)     no board decision was required;636 the minutes of the Claimant’s Board
             meeting of 1 December 2009 attached to Mr. Strioga’s letter of 3 October
             2012 were provided “by way of further support”,637 but they need not be
             examined since they are irrelevant in order to decide whether the Claimant
             authorised the filing of the Request for the purposes of Institution Rules
             2(1)(f) and 2(2);638

   (iv)      in any event, the Claimant contends that the Respondent misreads the minutes
             of the Claimant’s Board meeting of 1 December 2009 in two respects:639

             (1)      the Respondent relies on the minutes of the Claimant’s Board meeting
                      of 1 December 2009, in particular on the sentence “Decided: Apply to
                      international arbitrage in case Latvian Government rejects the
                      proposed UAB E energija scenario: SIA ‘Latgales Enerģija’ cash
                      should be released from the executor’s account then the case would be
                      brought to the mediation panel” and concludes that resort to mediation
                      was a condition precedent to the institution of arbitration proceedings;
                      and

                      the Respondent’s construction of that sentence is inaccurate; that
                      sentence indicates that the Claimant would apply to arbitration in case
                      Latvia rejected a certain proposal made by the Claimant; such proposal
                      contemplated a resort to mediation in case Latgales Enerģija’s funds,
                      which had been attached, had been released;640 however, those funds




 635
       C-1.
 636
       Cl. Rep. ¶ 137.
 637
       Cl. Rep. ¶ 136.
 638
       Cl. Rep. ¶¶ 136-137.
 639
       C-247.
 640
       Cl. Rep. ¶ 140.




                                            127
                                                                                             139
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 141 of 452




                             were not in fact released641 and the Board’s decision to commence
                             arbitration was, and remains, valid;642 and

                    (2)      the Respondent relies on the minutes of the Claimant’s Board meeting
                             of 1 December 2009643 to object that arbitration could be commenced
                             only with the EBRD’s approval; and

                             the Respondent’s submission is without foundation as no Board
                             decision was required to bring this arbitration; in any event, the
                             reference to the EBRD is not contained in the part of the minutes that
                             sets out the decision, but in a “commentary”;644 the EBRD was in fact
                             approached by the Claimant “for support in relation to an arbitration”,
                             which it provided in the form of a letter to Latvia;645 Ms. Göransson,
                             the EBRD representative on the Claimant’s Board, attended the Board
                             meeting of 1 December 2009 and approved the decision.646


          (3)       THE CLAIMANT’S REPLY TO THE RESPONDENT’S OBJECTIONS BASED ON
                    ESTOPPEL, ACQUIESCENCE AND EXTINCTIVE PRESCRIPTION

483.      The Claimant’s reply to the Respondent’s objections may be summarised as follows:

          (i)       on estoppel: the Claimant disputes that it is estopped from asserting its claims;
                    reliance is placed on Pope & Talbot v. Canada with respect to the three
                    ingredients of estoppel;647 the Claimant replies (i) that the Respondent has
                    failed to show that the Claimant ever made any statement that it would not
                    pursue the claims set out in the Notice of Dispute,648 and (ii) that the
                    Respondent failed to show any reliance on its part on such alleged statement,




        641
              Transcript, Day 1, 77/7.
        642
              Cl. Rep. ¶ 141.
        643
              C-247.
        644
              Cl. Rep. ¶ 143.
        645
              Cl. Rep. ¶ 144; C-237; C-240.
        646
              C-247; see also Mr. Strioga’s second Witness Statement, CWS-6 ¶ 34.
        647
              Pope & Talbot v. Canada, RLA-13/CLA-43 ¶ 111.
        648
              C-3.




                                                       128
                                                                                                  140
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 142 of 452




           and any detriment suffered as a consequence of such alleged reliance; no issue
           of estoppel can therefore arise;649

   (ii)    on acquiescence: the Claimant submits that the doctrine of acquiescence has
           two constituent elements, namely (i) inaction on behalf of a State or a failure
           to assert a claim, (ii) such failure must have extended over a certain period of
           time, and (iii) there must have been circumstances that would have required
           action (reliance was placed by the Claimant on the commentary on The Law of
           International Responsibility650); the Claimant submits that cogent evidence of
           a tacit intention to withdraw a claim must be required in a case, such as the
           present case, in which the investor has submitted a Notice of Dispute;651

           in the Claimant’s view, the Respondent has provided no evidence that the
           circumstances required action on the part of the Claimant in the present case;
           the BIT contains no time limits in order for claims to be brought and the
           Claimant submitted a detailed Notice of Dispute652;653 and

           in particular, the Claimant argues that Latvia’s letter of 12 July 2010654
           answered the Claimant’s letter of 15 June 2010;655 in its 15 June 2010 letter
           the Claimant had informed the Respondent that it contemplated arbitration
           proceedings since amicable negotiations had failed; the Respondent answered
           proposing a meeting or a telephone conference; admittedly, the Respondent’s
           letter was followed by a few months in which the negotiations between the
           Parties halted; however, the circumstances at the time did not require action by
           the Claimant and the Claimant was under no obligation to bring an arbitration
           immediately, and the Respondent has failed to show that the duration of the
           silence on the part of the Claimant was sufficient to amount to an



 649
     Cl. Rep. ¶¶ 149-150.
 650
     J. Crawford, A. Pellet, S. Olleson (eds.), The Law of International Responsibility, Oxford 2010, CLA-
 45 p. 1042.
 651
     Cl. Rep. ¶¶ 151-152.
 652
     C-3.
 653
     Cl. Rep. ¶ 153.
 654
     C-241.
 655
     C-242.




                                               129
                                                                                                      141
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 143 of 452




                    abandonment of the claims set out in the Notice of Dispute and that the
                    circumstances required action on the part of the Claimant;656

          (iii)     on extinctive prescription: the Claimant acknowledges that prescriptive
                    extinction may apply even if a State has not acquiesced in the extinction of a
                    claim, but replies (i) that the BIT does not contain any time limits within
                    which a claim is to be brought, (ii) that there is no general agreement as to any
                    actual time limits in international law and (iii) that the mere lapse of time is
                    not sufficient to extinguish a claim; extinctive prescription has been applied
                    only where the lapse of time has put the respondent at a disadvantage (reliance
                    was placed by the Claimant on the commentary on The Law of International
                    Responsibility657);658 the overall delay of less than 4 years between the Notice
                    of Dispute and the Request for Arbitration is not an unreasonable period such
                    as to bar a claim and the Respondent has suffered no prejudice;659 and

          (iv)      on bad faith: the Claimant denies that it brought the present arbitration against
                    Latvia in bad faith to in order to influence the Lithuanian authorities in
                    relation to the termination of district heating concessions in two Lithuanian
                    municipalities and wonders how proceedings brought against one State could
                    possibly influence the authorities of another State.660 The Claimant further
                    points out that, on the one hand, the concession in Prienų had not been
                    terminated, and, on the other, the Ukmergė concession was terminated after
                    the local authorities attempted to negotiate an agreed termination with the
                    Claimant; those facts therefore bore no relation to the present dispute.661


E.        THE REASONS FOR THE TRIBUNAL’S DECISION ON JURISDICTION

484.      The Claimant contends that the Tribunal has jurisdiction under the BIT and the ICSID
          Convention, whereas the Respondent raised the following “preliminary objections” to


        656
              Cl. Rep. ¶¶ 153-155.
        657
              CLA-45 p. 3.
        658
              Cl. Rep. ¶¶ 157-158.
        659
              Cl. Rep. ¶ 159.
        660
              Cl. Rep. ¶ 161.
        661
              Cl. Rep. ¶ 162.




                                                   130
                                                                                                  142
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 144 of 452




          the Tribunal’s jurisdiction, which the Tribunal joined to the merits in Procedural
          Order No. 3bis:

          (i)        lack of the Claimant’s internal authorisation for instituting these proceedings
                     (“First Objection”); and

          (ii)       lack of “dispute” under Article 25(1) of the ICSID Convention (“Second
                     Objection”).662

485.      In this section of the present Award the Tribunal will examine (1) its jurisdiction
          ratione personae, (2) the Parties’ consent to ICSID arbitration (including the
          Respondent’s First Objection) and (3) its jurisdiction ratione materiae (including the
          Respondent’s Second Objection).


          (1)        JURISDICTION RATIONE PERSONAE

486.      The Republic of Lithuania signed and ratified the ICSID Convention on 6 July 1992
          which entered into force in the Republic of Lithuania on 5 August 1992.663

487.      The Republic of Latvia signed and ratified the ICSID Convention on 8 August 1997
          which entered into force in the Republic of Latvia on 7 September 1997.664

488.      The BIT665 was ratified by the Republic of Lithuania on 19 July 1996 666 and by the
          Republic of Latvia pursuant to an Act of the Latvian Parliament dated 2 May 1996.667

489.      The BIT entered into force on 23 July 1996.668

490.      Article 1(2) of the BIT reads as follows:

                                                        Article 1
                                                       Definitions

                     For the purposes of this Agreement:


        662
              Resp. Obj. J. & C-Mem. ¶¶ 4.1 ff.; Procedural Order No. 3bis.
        663
              CLA-5.
        664
              CLA-5.
        665
              BIT, CLA-1.
        666
              CLA-2.
        667
              CLA-3.
        668
              BIT, CLA-1.




                                                           131
                                                                                                 143
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 145 of 452




                     1.    (omitted)


                     2.    The term “investor” means:

                           a)      in respect of the Republic of Lithuania:

                                   (i)      natural persons who are nationals of the Republic of
                                            Lithuania according to the laws of the Republic of
                                            Lithuania;

                                   (ii)     any entity constituted under the laws of the Republic
                                            of Lithuania and registered in the territory of the
                                            Republic of Lithuania in conformity with its laws and
                                            regulations;

                                   (…)      (omitted)

491.      The Claimant is a limited liability company incorporated in Lithuania and having its
          registered office in Vilnius, Lithuania.669 The Claimant is therefore an “investor” of
          Lithuania within the meaning of Article 1(2)(ii) of the BIT.

492.      Article 25(2)(b) of the ICSID Convention provides:

                     (2)   “National of another Contracting State” means:

                           (b)     any juridical person which had the nationality of a Contracting
                                   State other than the State party to the dispute on the date on
                                   which the parties consented to submit such dispute to
                                   conciliation or arbitration….

493.      As a limited liability company incorporated in Lithuania and having its registered
          office in Lithuania on the date the Request was submitted to ICSID, the Claimant is
          also a “juridical person which had the nationality of a Contracting State other than the
          State party to the dispute on the date on which the parties consented to submit such
          dispute to conciliation or arbitration” within the meaning of Article 25(2)(b) of the
          ICSID Convention.

494.      The Respondent has not challenged these points.

495.      The Tribunal therefore finds that there is no lack of jurisdiction ratione personae
          under the BIT and the ICSID Convention.




        669
              C-1.




                                                     132
                                                                                                     144
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 146 of 452




         (2)     THE PARTIES’ CONSENT TO ICSID JURISDICTION

496.     The Tribunal will determine whether (i) the Parties consented to ICSID jurisdiction
         under Article 7 of the BIT and Article 25(1) of the ICSID Convention and (ii) whether
         the alleged lack of compliance by the Claimant with its internal requirements to
         initiate these proceedings has any effects on the Claimant’s consent to ICSID
         jurisdiction.

497.     Article 25(1) of the ICSID Convention reads as follows:

                                                       Chapter II
                                               Jurisdiction of the Centre

                 Article 25

                 (1)        The jurisdiction of the Centre shall extend to any legal dispute arising
                            directly out of an investment, between a Contracting State (or any
                            constituent subdivision or agency of a Contracting State designated to
                            the Centre by that State) and a national of another Contracting State,
                            which the parties to the dispute consent in writing to submit to the
                            Centre. When the parties have given their consent, no party may
                            withdraw its consent unilaterally.

498.     Article 7 of the BIT reads as follows:

                                                    Article 7
                         Disputes between One Contracting Party and an Investor of the Other
                                                Contracting Party

                 1.         Notice of a dispute concerning investment between one of the Parties
                            and an investor of the other Party shall be given in writing. This shall
                            include a detailed statement by the investor to the Contracting Party in
                            whose territory the investment was made. The Parties shall, if possible,
                            endeavour to settle their differences by means of a friendly agreement.

                 2.         If such dispute cannot be settled amicably within six months from the
                            date of the written notification provided in paragraph 1, the dispute, at
                            the request of either party and at the choice of the investor, shall be
                            submitted to:

                            -   an ad hoc court of arbitration, for arbitration in accordance with the
                                Arbitration Rules issued in 1976 by the United Nations
                                Commission on International Trade Law (UNCITRAL); or to

                            -   the International Center for the Settlement of Investment Dispute
                                (ICSID) established under the 1965 Convention on the Settlement
                                of Investment Disputes between States and Nationals of Other
                                States, for arbitration under ICSID Rules of Procedure for
                                Arbitration Proceedings if both of the Contracting Parties have
                                acceded to the Convention.




                                                       133
                                                                                                         145
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 147 of 452



                  3.       The arbitral decisions shall be final and binding on both parties to the
                           dispute. Each Contracting Party shall execute them in accordance with
                           its laws and in accordance with the 1958 United Nations Convention on
                           the Recognition and Enforcement of Foreign Arbitral Awards (New
                           York Convention), if the Contracting Parties are members of that
                           Convention. The arbitration shall take place in a State that is a party to
                           the New York Convention.

                                                                                 (footnotes omitted)

                  (A)      THE PARTIES’ CONSENT TO ICSID JURISDICTION

499.      The Tribunal finds that the Respondent offered to submit certain disputes to ICSID
          arbitration under Article 7 of the BIT provided (i) that the investor gave the host State
          a notice of dispute in writing including a detailed statement (Article 7(1) of the BIT),
          and (ii) that the Parties endeavoured to settle their dispute amicably in the six months
          following the notification of the notice of dispute (Article 7(2) of the BIT).

500.      The Respondent did not dispute that these requirements were met.

501.      The Tribunal concludes that the two requirements in Article 7(1) and 7(2) of the BIT
          were met in the present case. First, the Claimant delivered its Notice of Dispute on
          2 September 2008 to the Respondent, thereby complying with Article 7(1) of the BIT.
          Secondly, the Respondent accepts that negotiations with the Claimant started on 1
          September 2008670 and continued until 14 July 2010 with a final meeting on 1 April
          2011 without any settlement being reached.671 The Parties therefore tried to settle
          their dispute amicably for more than six months before the Claimant submitted the
          dispute to ICSID, as required by Article 7(2) of the BIT.

502.      The Tribunal also finds that the Claimant accepted the Respondent’s offer contained
          in the BIT to settle the dispute by ICSID arbitration by filing its Request for
          Arbitration on 15 August 2012.                 The Tribunal therefore concludes that the
          requirement of consent under Article 7(2) of the BIT was met, as was the requirement
          of “consent in writing” under Article 25(1) of the ICSID Convention.

          This conclusion, however, is subject to the determination by the Tribunal of the
          Respondent’s First Objection that the Claimant’s internal documents authorising the

        670
           See the letter by the State Chancellery to the ICSID Secretary-General dated 6 September 2012.
        671
           RfA ¶ 11; Cl. Rep. ¶ 153; Resp. Obj. J. & C-Mem. ¶¶ 4.13(2); 4.13(3); see also the letter by the State
        Chancellery to the ICSID Secretary-General dated 6 September 2012.




                                                      134
                                                                                                             146
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 148 of 452




          request show an alleged lack of compliance with a condition precedent (i.e.
          mediation) and a failure to obtain the required EBRD approval before instituting these
          proceedings.

                     (B)      THE RESPONDENT’S FIRST OBJECTION – LACK OF INTERNAL
                              AUTHORISATION TO INITIATE THESE PROCEEDINGS

503.      As part of the Secretary-General’s screening process, the ICSID Secretariat requested
          the Claimant’s confirmation that it had “taken all necessary internal actions to
          authorise the request” pursuant to ICSID Institution Rule 2(1)(f). In a letter dated 3
          October 2012 the Claimant confirmed that “UAB ‘E energija’ has taken all necessary
          internal actions to authorise the filing of the Request” and attached UAB’s Board
          Meeting Minutes dated 1 December 2009.672

504.      The Respondent’s First Objection is based on these Board Minutes. According to the
          Respondent, such Minutes demonstrate a “[l]ack of compliance with Article 36(2) of
          the ICSID Convention [and] ICSID Rules of Procedure for the Institution of
          Conciliation and Arbitration Proceedings, Rule 2(1)(f) and Rule 2(2)”. 673 No other
          authorities aside from these provisions are relied upon by the Respondent in support
          of this preliminary objection.

505.      In the Tribunal’s view, whether the authorising documents provided by the Claimant
          in the present case were such as to warrant the registration of the request is a matter
          for the ICSID Secretary-General.

506.      Article 36(2) of the ICSID Convention (and Institution Rule 2) deal with the
          registration procedure, not with the jurisdiction of a tribunal constituted under the
          ICSID Convention. Jurisdiction is dealt with in Article 25 of the ICSID Convention.
          Insofar as the Respondent’s “preliminary objection” is based on Article 36(2) of the
          ICSID Convention and Institution Rule 2, such objection must therefore fail.

507.      As the Claimant argues that it consented to ICSID arbitration by filing the Request, a
          lack of authorisation to file the Request, if established, could operate so as to taint the
          Claimant’s consent in the Tribunal’s view. The Tribunal will therefore examine the

        672
              C-247.
        673
              Resp. Obj. J. & C-Mem. ¶¶ 4.4; 4.8.




                                                    135
                                                                                                  147
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 149 of 452




          Respondent’s contention that the Board Minutes contain conditions precedent to the
          initiation of arbitration that were not met, which vitiated the Claimant’s consent.

508.      The passage of the Claimant’s Board Minutes674 relied upon by the Respondent reads
          as follows:

                  5. Discussed.     Decision to apply with SIA “Latgales enerģija” case to
                  arbitrage.

                  Decided: Apply to international arbitrage in case Latvian Government rejects
                  the proposed UAB E enerģija scenario: SIA “Latgales enerģija” cash should be
                  released from the executor’s account then the case would be brought to the
                  mediation panel.

                  Commentary. UAB E enerģija will issue letter to the Latvian government
                  regarding the decision of the board. E enerģija will also apply to EBRD
                  regarding approval of the decision to apply to international arbitrage.

                           (i)      Board Minutes – The Reference to Mediation

509.      Based on the wording of the Board Minutes, the Tribunal finds that this resolution by
          the Claimant’s Board, made on 1 December 2009, is a decision to apply to
          international arbitration in case the Government of Latvia rejected a proposal made by
          the Claimant in order that the Claimant’s funds be released.

510.      In its submissions, the Claimant explained the meaning of the sentence set out above
          after “Decided” (see paragraph 482 above), and the Respondent did not specifically
          challenge that explanation.675

511.      Having considered the Parties’ position in this respect, the Tribunal determines that in
          order for mediation to take place, the Government of Latvia would have had to accept
          the proposal made by the Claimant, on any plain reading of the resolution set out in
          paragraph 508 above.



        674
            C-247, attached to the Claimant’s 3 October 2012 letter to Mr. Burn (original emphasis).
        675
            The Respondent accepts that it was the Party that proposed mediation (Transcript, Day 1, 147/15-16).
        The Respondent offered mediation on 27 October 2009 (see paragraph 425 above) after the Claimant had
        indicated on 23 September 2009 that it would “move the dispute to international arbitration” (see
        paragraph 423 above). The Claimant rejected the Respondent’s mediation proposal on 6 November 2009
        (see paragraph 426 above), whereupon the Respondent made a further attempt at proposing mediation on
        25 November 2009 (see paragraph 426 above). When the Claimant’s Board made its resolution on
        1 December 2009, the Respondent’s mediation proposal dated 25 November 2009 (C-236) had been
        neither accepted nor rejected by the Claimant. The Respondent’s mediation proposal was rejected by the
        Claimant on 8 February 2010.




                                                      136
                                                                                                            148
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 150 of 452




512.      The Tribunal concludes that the Respondent has failed to discharge its burden of
          proof with respect to the allegation that mediation was a condition precedent to
          arbitration.676

                            (ii)    Board Minutes – The Reference to EBRD Approval

513.      The Respondent further contends that approval by the EBRD was a condition
          precedent to the Claimant commencing arbitration, which the Claimant denies. The
          passage relied upon by the Respondent in the Claimant’s Board Minutes dated 1
          December 2009 is reproduced in paragraph 508 above.

514.      In the Tribunal’s view, the operative part of the Claimant’s Board Minutes of 1
          December 2009 is set out after the word “Decided”. The two sentences set out after
          the word “Commentary” appear to indicate what the Board would do, the decision to
          go to arbitration having been adopted.

515.      If approval by the EBRD had been a condition precedent to the institution of these
          arbitration proceedings pursuant to arrangements made by the EBRD, the reference to
          the EBRD would likely not have been inserted under the “Commentary” section.

516.      In the Tribunal’s opinion, the Claimant’s Board Minutes of 1 December 2009 are
          insufficient to prove that the EBRD’s approval was a condition precedent to
          arbitration, and the Respondent has failed to discharge its burden of proof in this
          respect. The Respondent’s “preliminary objection” based on the EBRD’s lack of
          approval must therefore be dismissed.

517.      As a general note, the Tribunal finds that general denials (such as that contained in the
          Respondent’s Rejoinder on the Merits and Reply on Preliminary Objections677) are
          insufficient and must fail.




        676
            See e.g. Chevron v. Ecuador, CLA-44 ¶¶ 138-139.
        677
            Such general denial inserted at Resp. Rej. ¶ 40 reads as follows: “As a final general comment, if
        Respondent has not commented expressly on a certain Claimant’s position in any of previous Claimant’s
        pleadings, it does not mean that Respondent agrees with such statements or allegations of fact or law.
        Respondent has attempted to position its viewpoint clearly without duplicate or tedious reiterations or
        denials. Respondent reserves its right to supplement its position in due time (including, invoking
        additional evidence or witnesses)”.




                                                     137
                                                                                                           149
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 151 of 452




          The Tribunal therefore finds that (i) the Respondent has failed to discharge its
          burden of proof in relation to any alleged conditions to the Claimant’s consent and
          the First Objection is therefore dismissed, and that (ii) the Parties consented to
          ICSID arbitration, the Claimant met the notice and amicable settlement requirements
          in Article 7 of the BIT and there was therefore valid written consent for the purposes
          of Article 25(1) of the ICSID Convention.


         (3)    JURISDICTION RATIONE MATERIAE

518.     In this section the Tribunal will deal with the Respondent’s Second Objection and
         determine whether it has jurisdiction ratione materiae under the BIT and the ICSID
         Convention. Specifically, the Tribunal will decide (i) whether there is a “dispute
         concerning an investment” under Articles 1(1) and 7(1) of the BIT; (ii) whether there
         is a “legal dispute arising directly out of an investment” according to Article 25(1) of
         the ICSID Convention or (iii) whether there is no “dispute” under Article 25(1) of the
         ICSID Convention having regard to the principles of estoppel, acquiescence,
         extinctive prescription and good faith (Second Objection).

                (A)     ARTICLES 1(1) AND 7(1) OF THE BIT – A “DISPUTE CONCERNING
                        INVESTMENT”

519.     Article 1(1) of the BIT reads as follows:

                                                  Article 1
                                                 Definitions

                For the purposes of this Agreement:

                1.      The term “investment” shall mean every kind of asset, invested by an
                        investor of one Contracting Party in the territory of the other
                        Contracting Party, provided that the investment has been made in
                        accordance with the laws and regulations of the other Contracting
                        Party, and shall include in particular, though not exclusively:

                        a)       movable and immovable property as well as any other
                                 property rights, such as mortgages, liens and pledges, and
                                 similar rights;

                        b)       shares, bonds and other kinds of interest in companies;

                        c)       claims to money which has been used to create an economic
                                 value or claims to any performance having an economic value;

                        d)       copyrights, industrial property rights (such as patents, trade
                                 marks, industrial designs and models, trade names), know-
                                 how and good-will;


                                                      138
                                                                                                  150
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 152 of 452




                              e)       any right to conduct economic activities conferred by state
                                       authorities, including concessions to search for, extract and
                                       exploit natural resources.

                     (…)

520.      It is undisputed that the Claimant made an investment in the territory of Latvia in
          accordance with the local laws and regulations.                    The Respondent called no fact
          witnesses to challenge Mr. Jautakis’ first Witness Statement, which contains detailed
          explanation as to the various transactions forming part of the Claimant’s investment,
          and Mr. Jautakis was not cross-examined at the Hearing.678 The Respondent also
          expressly acknowledged the existence of an investor and an investment as part of its
          argument advanced that the Energy Charter Treaty should apply.679

521.      Specifically, after reviewing the documentary evidence, the Tribunal concludes as
          follows:

          (i)        the shares and statutory capital in Latgales Enerģija constitute an investment
                     under Article 1(1)(b) of the BIT;

          (ii)       the loans provided by the Claimant to Latgales Enerģija to fund Latgales
                     Enerģija’s operations in Rēzekne; the guarantee provided in relation to the
                     loans granted by Latvijas Unibanka to the Rēzekne Municipality and the
                     guarantee provided in relation to a loan granted by Sampo Banka to Latgales
                     Enerģija constitute an investment under Article 1(1)(c) of the BIT;680 and

          (iii)      the know-how and expertise in heating services681 as well as the operational
                     management expertise682 provided by the Claimant constitute an investment
                     under Article 1(1)(d) of the BIT.

          Latgales Enerģija is not an investor for the purposes of Article 1(1) and 1(2) of the
          BIT and is also not a “national of another Contracting State” within the meaning of
          Article 25 of the ICSID Convention as there is no agreement between the Parties that

        678
              Transcript, Day 2, 82/14.
        679
              See Resp. Obj. J. & C-Mem. ¶ 3.29.
        680
              See e.g. C-43; C-102.
        681
              CWS-1 ¶ 40 (citing technical solutions found to enable the old boilers to run on natural gas).
        682
              CWS-1 ¶ 42 (discussing Mr. Strioga’s operational expertise).




                                                          139
                                                                                                               151
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 153 of 452




          it should be treated as the investor. As such, Latgales Enerģija’s assets are not,
          therefore, “the investment”; it does not follow, however, that they are irrelevant, since
          for example the value of the shares in Latgales Enerģija depends on the value of such
          assets that include inter alia the right to operate the heating system in the city of
          Rēzekne under the Long-Term Agreement and the three licences.

522.      Moreover, the Tribunal finds that the Claimant’s invocation of various BIT breaches
          meets the condition of a “dispute concerning investment” under Article 7(1) of the
          BIT.

523.      The Tribunal emphasizes again that general denials, such as those contained in the
          Respondent’s Rejoinder on the Merits and Reply on Preliminary Objections, are
          insufficient in the Tribunal’s view.683

524.      The Tribunal therefore finds that it has jurisdiction ratione materiae under the BIT.

                  (B)      ARTICLE 25(1) OF THE ICSID CONVENTION – “A LEGAL DISPUTE
                           ARISING DIRECTLY OUT OF AN INVESTMENT”

525.      The Tribunal notes that the Respondent has not challenged the Claimant’s submission
          that its investment qualifies as an investment under Article 25(1) of the ICSID
          Convention (quoted in paragraph 497 above) as understood by analysing the features
          discussed in Prof. Schreuer’s commentary.684 Nor has the Respondent denied the
          relevance of those features. Moreover, the Respondent has itself contended that there
          is an investment in the present case, albeit with reference to the Energy Charter Treaty
          as the Tribunal has just recalled in paragraph 520 above.

526.      After examining the features of an investment discussed in Prof. Schreuer’s
          commentary, with the understanding that they are not meant to be taken as a list of
          jurisdictional requirements, the Tribunal concludes that they are met in this case.

527.      In particular, the Tribunal finds there was a long-term investment as, among other
          factors, the Long-Term Agreement was entered into for a period of thirty years, 685 and


        683
            Resp. Rej. ¶ 40, reproduced in footnote 677 above.
        684
            C. Schreuer, L. Malintoppi, A. Reinisch, A. Sinclair, The ICSID Convention. A Commentary, 2nd ed.,
        Cambridge 2009, CLA-6 pp. 128-129.
        685
            C-4, Clause 4.2.1.




                                                     140
                                                                                                          152
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 154 of 452




          the February 2005 Agreement was entered into for the same period as the Long-Term
          Agreement.686 Moreover, the Claimant alleges to have made a significant monetary
          investment that includes LVL 3.4 million and EUR 2.821 million investments in 2005
          and 2006,687 which the Tribunal deems to be a substantial monetary commitment.
          The Tribunal further finds that the investment was not devoid of risk, a circumstance
          on which the Respondent has expressly relied by contending that the Claimant failed
          to conduct a proper risk assessment prior to its decision to invest.688 Finally, the
          Tribunal concludes that the project was significant for the development of the
          Republic of Latvia due to the importance of district heating and the supply of hot
          water as a critical public service, and to the need to switch from expensive and
          polluting fuels to natural gas, as acknowledged by the Respondent.

528.      It is plain from all the above that the Claimant made an investment in Latvia for the
          purposes of Article 25 of the ICSID Convention.

529.      As the Claimant has alleged various breaches of the BIT in relation to Latvia’s
          treatment of its investment, the Tribunal finds that there is a “legal dispute arising
          directly out of an investment” as required by Article 25(1) of the ICSID Convention,
          subject to the Tribunal’s decision on the Respondent’s Second Objection.

                 (C)     THE RESPONDENT’S SECOND OBJECTION – LACK OF A “DISPUTE” UNDER
                         ARTICLE 25(1) OF THE ICSID CONVENTION

530.      The Tribunal will now consider the Respondent’s challenge that there is no dispute
          under Article 25(1) of the ICSID Convention due to estoppel, acquiescence,
          prescriptive extinction and due to the Claimant’s alleged bad faith.

                         (i)      Estoppel

531.      Both Parties have relied on the Pope & Talbot interim award.689 According to this
          decision, estoppel requires three elements: (i) “a statement of fact which is clear and
          unambiguous”; (ii) a statement that “must be voluntary, unconditional and


        686
            C-8, Clause 11.
        687
            RfA ¶ 49(2).
        688
            Resp. Obj. J. & C-Mem. ¶ 1.1.
        689
             Pope & Talbot v. Canada, RLA-13/CLA-43. The Respondent specifically relied on ¶ 11 of this
        interim award.




                                                  141
                                                                                                    153
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 155 of 452




          authorised”; and (iii) that “there must be reliance in good faith upon the statement
          either to the detriment of the party so relying on the statement or to the advantage of
          the party making the statement”.690

532.      The Tribunal has reviewed the Parties’ correspondence relating to their negotiations
          subsequent to the Notice of Dispute.691 The Respondent relies on the Claimant’s
          alleged “voluntary and unconditional conduct” which is said to be “of such a nature as
          to cause a reasonable reliance in Latvia that the investment claims, as outlined in the
          Request, will not be pursued beyond negotiations (…)”.692 However, no relevant
          conduct or statement by the Claimant has been shown to exist. To the contrary, the
          communication sent by the Claimant to the Respondent immediately prior to the
          Parties’ last meeting to discuss settlement opportunities expressly mentioned the
          “potential international arbitration”.693       Reliance on a mere lapse of time is
          insufficient to give rise to a preclusion based on estoppel.

533.      The Respondent has failed to discharge its burden of proof with respect to the first
          factual requirement of an estoppel defence. The Respondent has also failed to show
          its reliance on the Claimant’s alleged conduct or statement that the investment claims
          would not be pursued beyond negotiations. The Tribunal therefore finds that no issue
          of estoppel arises on the facts of this case.

                            (ii)    Acquiescence

534.      The Tribunal considers that the Respondent has not shown that the time which lapsed
          after the Claimant sent the Respondent its Notice of Dispute is such that the Claimant
          must be deemed to have accepted by conduct that its claims were extinguished.

535.      Neither Article 7 nor any other provisions of the BIT contains a time limit by which a
          claimant must bring arbitration proceedings. It was therefore entirely a matter for the
          Claimant to decide when to bring arbitration proceedings.




        690
              Pope & Talbot v. Canada, RLA-13/CLA-43 ¶ 111.
        691
              See paragraphs 418 ff. and 501 above.
        692
              Resp.Obj. J. & C-Mem. ¶ 4.13.
        693
              See paragraph 436 above.




                                                   142
                                                                                              154
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 156 of 452




536.      The fact that the Claimant took part in the 1 April 2011 meeting after receipt of the
          Respondent’s email dated 24 March 2011 stating that the meeting would not be held
          “under the auspices of the Latvian-Lithuanian investment protection treaty” on the
          basis that the Government of Latvia regarded “the investment dispute as closed” does
          not give rise to acquiescence, not least since such communication was preceded by a
          communication by the Claimant indicating that the objective of the meeting would be
          “to further discuss the Rēzekne case and potential international arbitration”.694
          Moreover, the Claimant did not express any agreement to the proposition that the
          investment dispute was “closed”. The Respondent’s objection based on acquiescence
          must therefore be dismissed in such circumstances.

                             (iii)   Extinctive Prescription

537.      The Respondent’s objections based on prescriptive extinction are rested on the same
          bases as the Respondent’s estoppel and acquiescence objections.

538.      The Respondent did not rebut the Claimant’s reply that the BIT contained no time
          limits (see paragraph 483 above).          Similarly, the Respondent did not rebut the
          Claimant’s contention that prescriptive extinction had been applied in cases in which
          the respondent had been put at a disadvantage by the lapse of time and that the
          Respondent had shown no disadvantage in the present case.

539.      The Tribunal therefore concludes that the absence of a time limit in the BIT is
          dispositive in the present case and that the lapse of less than four years from the date
          when the Notice of Dispute dated 1 September 2008 was sent to the Respondent to the
          date of the Request for Arbitration dated 15 August 2012 is insufficient to attract the
          application of the doctrine of prescriptive extinction.

540.      The Respondent’s objection based on prescriptive extinction must therefore be
          dismissed.




        694
              See paragraph 436 above.




                                                    143
                                                                                               155
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 157 of 452




                             (iv)    Bad Faith – Reasonable Doubt as to a Lack of Good Faith

541.      The burden of proof in relation to allegations of bad faith on the part of the Claimant
          is squarely on the Respondent.695 The Tribunal takes the view that the standard of
          proof should be appropriately high considering, first, that as a general matter bona
          fide conduct must be presumed in principle;696 secondly, that the Respondent’s
          allegations include matters and parties which are not before this Tribunal; and, thirdly,
          that such allegations are based mostly on news reports. The Respondent appears to
          acknowledge the difficulty in discharging its burden of proof as it stops short of
          making an allegation of bad faith and states that there is “reasonable doubt” that the
          Claimant acted in good faith.

542.      The Tribunal has considered the documentary evidence relating to the events in
          Prienų and Ukmergė initially filed by the Respondent (Exhibits R-11 to R-14).

543.      Exhibit R-11, dated 5 October 2010, is another similar printout stating that the
          Regulator suspended the licence of Miesto energija pending the state of emergency
          and that the contract with Miesto energija was terminated by the Municipality due to
          high prices.

544.      Exhibit R-12, dated 4 November 2010, is the printout from a news portal quoting
          another news service, Lietuvos rytas. As a consequence of the Claimant’s decision to
          raise heating prices again, the Prienų authorities reportedly decided to take over
          district heating, following the example of Ukmergė. The report does not exclude a
          political motivation for the decision in both cities, since entrepreneurs are quoted in
          Exhibit R-12 as saying that “the politicians of Ukmergė and Prienų are simply
          preparing for municipal elections”.

545.      Exhibit R-13, dated 12 January 2012, is also a printout from a news portal quoting
          Lietuvos rytas.       One concrete element in this report about Prienų relates to the
          negotiations that were underway between the local authorities and the operator. This
          exhibit also mentions the city of Ukmergė, reportedly the only one in Lithuania to
          have taken over heating completely from the private operator in charge.


        695
              See e.g. Chevron v. Ecuador, CLA-44 ¶¶ 137-138.
        696
              See e.g. Chevron v. Ecuador, CLA-44 ¶ 143.




                                                      144
                                                                                                156
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 158 of 452




546.      Exhibit R-14, dated 17 October 2012, reports that E energija will seek compensation
          in an amount of 15 million litas before the courts against the Ukmergė municipality;
          the present arbitration proceedings are recalled in the closing paragraph.

547.      The Tribunal further considered the documentary evidence subsequently filed by the
          Respondent (namely Exhibit R-19) attached to its Rejoinder on the Merits and Reply
          on Preliminary Objections. The Tribunal takes the view that the filing by a party of
          an exhibit containing one hundred odd pages attached to a submission in which the
          exhibit is not discussed in any detail is of very little assistance to it.

548.      In fact, Exhibit R-19 is mentioned only once in the whole submission697 in support of
          one allegation relating to what could be briefly described as Mr. Strioga’s reckless
          way of doing business in the eyes of the Respondent.

549.      The Tribunal has taken the various press reports698 contained in Exhibit R-19 into
          consideration, some of which were briefly referred to by counsel for the Respondent
          in its opening argument.699 However, the Tribunal will not embark, unassisted by
          counsel on both sides, on an analysis of the Lithuanian decisions in Exhibit R-19,
          none of which were referred to in the pleadings.

550.      The Tribunal is driven to the conclusion that the Respondent has not discharged its
          burden of proof in relation to the allegation that the Claimant brought these arbitration
          proceedings to influence the authorities in Lithuania. The Respondent’s objection
          based on the Claimant’s alleged bad faith, or the reasonable doubt that the Claimant
          may not have acted in good faith, must therefore be dismissed.

551.      As far as concerns the Respondent’s allegation that it is the Claimant’s and
          Mr. Strioga’s common practice to enter into deals without defining clear rules of
          cooperation, the Tribunal considers that the Respondent has not discharged its burden
          of proof by filing documents relating to the Claimant’s contractual arrangements with
          certain Lithuanian municipalities and the difficulties which arose out of such



        697
              Resp. Rej. ¶ 33.
        698
              For a list of the various Lithuanian news reports and judgments see footnote 544 above.
        699
              Transcript, Day 1, 149-156.




                                                        145
                                                                                                        157
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 159 of 452




          contracts. Moreover, the Claimant’s alleged common practice has not been shown to
          be relevant to the Tribunal’s jurisdiction.

552.      Therefore, the Tribunal concludes that Respondent’s objection based on an absence of
          good faith must be dismissed.


F.        THE TRIBUNAL’S DECISION ON JURISDICTION

553.      The Tribunal has jurisdiction to hear the Claimant’s claims under Article 25 of the
          ICSID Convention and Article 7 of the BIT.                      The Respondent’s “preliminary
          objections” are dismissed.

VI.       THE RESPONDENT’S APPLICATION FOR TERMINATION, AND,
          ALTERNATIVELY, FOR A STAY OF THE PROCEEDINGS

554.      The Respondent’s application to have these arbitration proceedings stayed was first
          filed on 18 April 2014 as part of the Memorial setting out the Respondent’s objection
          to the Tribunal’s jurisdiction (see paragraph 450 above).


A.        THE PARTIES’ PRAYERS FOR RELIEF ON THE STAY OF PROCEEDINGS

          (1)       THE RESPONDENT

555.      In its Memorial on Preliminary Objections and Request for Bifurcation, and Counter-
          Memorial on the Merits the Respondent seeks the following relief:700

                    Considering the above mentioned factual and legal description of the situation,
                    the Respondent kindly requests the Tribunal to:

                    1)       (…)

                                                          or

                    2)       declare that, in accordance with Article 41(6) of the ICSID Arbitration
                             Rules, this arbitration proceeding is to be suspended pending the final
                             and binding adjudication in Latvian courts of the local judicial civil
                             proceeding No. C03051107;

                                                          or

                    (…)



        700
              Resp. Obj. J. & C-Mem. ¶ 5.




                                                       146
                                                                                                       158
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 160 of 452




556.      In its Skeleton Argument the Respondent requests the Tribunal “under the Tribunal’s
          discretionary competence, to suspend or terminate the proceedings on grounds
          enumerated in Respondent’s pleadings”. 701


          (2)       THE CLAIMANT

557.      In its Reply on the Merits and Counter-Memorial on Preliminary Objections the
          Claimant requests the following relief: 702

                    The Claimant therefore respectfully requests the Arbitral Tribunal to:

                    (a)      deny the requests for relief set out by the Respondent in section 5 of the
                             Counter-Memorial on the Merits and Preliminary Objections on
                             Jurisdiction;

                    (b)      (…)

558.      In its Rejoinder on Preliminary Objections the Claimant restates substantially the
          same relief. 703


B.        THE RESPONDENT’S POSITION

559.      The Respondent rested its original application for a stay on the 7 April 2014 judgment
          by the Supreme Court of Latvia, allowing Latgales Enerģija’s application for review
          against a judgment dated 20 April 2012 and remitting the case to a new court of
          appeal for a fresh decision.704            The Respondent argues that the Tribunal should
          “follow the Vivendi doctrine and allow adjudication of the underlying civil dispute by
          Latvian courts …”.705 The Respondent contends that Latgales Enerģija’s conduct
          should be attributed to the Claimant and regarded as an acknowledgment by the
          Claimant of the fact that the Latvian courts were properly dealing with the matter
          pending these arbitration proceedings; the Claimant’s attempt at forum shopping
          trivialized both these proceedings and the Latvian proceedings in which Latgales
          Enerģija had actively and selectively sought procedural remedies. The Respondent
          suggests that the Tribunal could only gain from allowing the Latvian courts to hear all

        701
              Resp. Skeleton p. 4.
        702
              Cl. Rep. ¶ 178.
        703
              Cl. Rej. J. ¶ 13.
        704
              R-8, see paragraphs 388 ff. above.
        705
              Resp. Obj. J. & C-Mem. ¶ 4.17; RLA-1.




                                                        147
                                                                                                          159
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 161 of 452




          factual and legal issues, which were numerous and technical, in relation to the
          termination of the Long-Term Agreement (referred to as the “Concession Agreement”
          by the Respondent); reliance is placed by the Respondent on Impregilo v.
          Argentina706.707

560.      In its Clarificatory Statement on Bifurcation the Respondent goes a step further,
          arguing that the Claimant has pursued the same issues in the Latvian courts and these
          arbitration proceedings.708

561.      In its Skeleton Argument the Respondent also seeks a termination of the proceedings
          on procedural grounds, submitting that the Tribunal had discretion to decide whether
          to stay the proceedings or terminate them on procedural grounds.709


C.        THE CLAIMANT’S POSITION

562.      The Claimant’s position may be summarised as follows:

          (i)    the Latvian proceedings relied upon by the Respondent in support of its
                 application for a stay of proceedings were brought by the Municipality
                 through Rēzeknes Siltumtīkli against Latgales Enerģija in September 2007;
                 the argument that these arbitration proceedings should be stayed pending
                 proceedings brought by Latvia itself against the Claimant’s investment in
                 Latvia cannot be sustained and the accusation that Latgales Enerģija has in bad
                 faith engaged in forum shopping to the detriment of the Respondent is
                 similarly without foundation;710 the Respondent appears to suggest that
                 Latgales Enerģija should not defend itself against Latvian proceedings lest this
                 get in the way of the Claimant’s claims under the BIT, which is a flawed
                 argument;711 and




        706
             Impregilo S.p.A. v. Argentine Republic, ICSID Case No. ARB/07/17, Award, 21 June 2011
        (“Impregilo v. Argentina”), RLA-14.
        707
            Resp. Obj. J. & C-Mem. ¶¶ 4.17-4.19.
        708
            Resp. Req. Bifurc. ¶ 3(3).
        709
            Resp. Skeleton pp. 3-4; see also Transcript, Day 1, 149/3-9; 155/14-156/23.
        710
            Cl. Rep. ¶¶ 165-166.
        711
            Cl. Rep. ¶ 167.




                                                148
                                                                                               160
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 162 of 452




          (ii)      in any event, Latgales Enerģija’s defences in the Latvian proceedings relied
                    upon by the Respondent and the Claimant’s claims in these arbitration
                    proceedings are entirely different since the claims presently under
                    consideration arise out of the BIT; the outcome of the Latvian proceedings is
                    irrelevant to the Tribunal’s mission since the value of the Claimant’s
                    investment in Latvia has already been irreparably destroyed; a Latvian
                    decision on whether the Long-Term Agreement was properly terminated could
                    make no difference to such value and could not determine whether Latvia is in
                    breach of any of its obligations under the BIT, and the issues of lease
                    payments and gas debt are not part of the Claimant’s case in these arbitration
                    proceedings;712 the Respondent’s reliance on the distinction made in
                    Impregilo713 between legitimate expectations and contractual rights is
                    unclear;714 the Claimant is not a party to the Latvian proceedings, it is not a
                    party to the contracts forming the basis of those proceedings and the
                    Claimant’s claims in these arbitration proceedings are not claims for breach of
                    contract so that there is no reason for the Tribunal to stay these proceedings as
                    a consequence of the Latvian proceedings.715


D.        THE REASONS FOR THE TRIBUNAL’S DECISION ON THE RESPONDENT’S
          APPLICATION FOR A STAY AND TERMINATION OF THE PROCEEDINGS

563.      The Respondent’s application was denied by the Tribunal in Procedural Order
          No. 3bis dated 21 January 2015 (see paragraph 23 above).

564.      The Respondent made a fresh application to have these proceedings stayed or
          terminated on procedural grounds in its Skeleton Argument dated 9 February 2015
          referring to the “grounds enumerated in the Respondent’s pleadings” (see paragraph
          452 above).

565.      The point was then argued at the Hearing by both Parties.716


        712
              Cl. Rep. ¶¶ 168-169.
        713
              Impregilo v. Argentina, RLA-14 ¶¶ 292-294.
        714
              Cl. Rep. ¶ 172.
        715
              Cl. Rep. ¶¶ 173-174.
        716
              Transcript, Day 1, 72-85 [Claimant]; 145-158 [Respondent].




                                                       149
                                                                                                  161
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 163 of 452




566.     In the Tribunal’s view the Respondent’s application for a stay is without foundation,
         as the Tribunal has already found in Procedural Order No. 3bis.

567.     First, the parties to the Latvian proceedings and the parties to these arbitration
         proceedings are not the same.         The Latvian proceedings relied upon by the
         Respondent in support of its application for a stay were brought by Rēzeknes
         Siltumtīkli against Latgales Enerģija (see paragraphs 302 ff. above).

568.     Secondly, the issues arising in these proceedings are not the same as those arising in
         the Latvian proceedings. The proceedings relied upon by the Respondent in support
         of its application for a stay were brought under the Long-Term Agreement. They do
         not relate to the standards of protection under the BIT with which this Tribunal is
         concerned; that much has been expressly admitted by the Respondent and such
         admission contradicts the Respondent’s contention that the issues pending before the
         Latvian proceedings and this Tribunal are the same.

569.     Thirdly, the fact that there may be an overlap between contract claims and treaty
         claims is not sufficient per se to warrant a stay of proceedings.

570.     Fourth, this Tribunal has already observed in Procedural Order No. 3bis that the
         Respondent’s complaint that the Claimant has been actively and selectively seeking
         procedural remedies in the Latvian courts is without foundation, since the Latvian
         proceedings relied upon by the Respondent were brought by Rēzeknes Siltumtīkli.
         Other proceedings were subsequently brought by Rēzeknes Enerģija against Latgales
         Enerģija (see paragraphs 310 ff. above), and by Rēzeknes Siltumtīkli against Latgales
         Enerģija and the Claimant (see paragraphs 371 ff. above).

571.     There are therefore in the Tribunal’s opinion no sound and cogent reasons to stay
         these arbitration proceedings.

572.     As there are no reasons to stay these proceedings pending the outcome of the Latvian
         proceedings, there are, a fortiori, no reasons to terminate these proceedings.




                                                150
                                                                                            162
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 164 of 452




E.        THE TRIBUNAL’S DECISION THE RESPONDENT’S APPLICATION FOR TERMINATION,
          AND, ALTERNATIVEY, A STAY OF THE PROCEEDINGS

573.      Therefore, the Respondent’s application for termination, and, alternatively, for a stay
          of proceedings must be denied.

VII.      LIABILITY

574.      In this section, the Tribunal will restate the Parties’ prayers for relief on liability (A)
          before summarizing the respective cases on liability submitted by the Claimant (B)
          and the Respondent (C). The Tribunal will then state the reasons for its decision on
          liability (D) before issuing its decision (E).


A.        THE PARTIES’ PRAYERS FOR RELIEF ON LIABILITY

          (1)       THE CLAIMANT

575.      In its Memorial, the Claimant requests the following relief:717

                    The Claimant therefore respectfully requests the Arbitral Tribunal to:

                    (a)   declare that the Respondent has breached Articles 4(1), 3(1) and 3(2) of
                          the BIT,

                    (b)   (…)

576.      In its Reply on the Merits and Counter-Memorial on Preliminary Objections, the
          Claimant requests substantially the same relief.


          (2)       THE RESPONDENT

577.      In its Memorial on Preliminary Objections and Request for Bifurcation, and Counter-
          Memorial on the Merits the Respondent seeks the following relief:718

                    Considering the above mentioned factual and legal description of the situation,
                    the Respondent kindly requests the Tribunal to:

                    (…)

                                                           or



        717
              Cl. Mem. ¶ 370.
        718
              Resp. Obj. J. & C-Mem. ¶ 5.




                                                        151
                                                                                                      163
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 165 of 452



                 3)     declare that the Respondent has not breached the Treaty; and

                 4)     deny all Claimant’s requests for relief (as specified in the Claimant’s
                        Memorial, paragraphs 370 and 371);

                                               but, in any case,

                 5)     (…)

578.     The Respondent’s Rejoinder on the Merits does not set out a prayer for relief.


B.       THE CLAIMANT’S CASE ON LIABILITY

579.     The Claimant submits that Respondent has breached Articles 3(1), 3(2) and 4(1) of
         the Lithuania-Latvia BIT.

580.     Some of the Claimant’s claims under the BIT are contingent upon certain specific
         issues that are in dispute between the parties.

581.     The Tribunal will summarise the Claimant’s arguments relating to these issues (see
         paragraphs 582 ff. below) and will then summarise the Claimant’s position regarding
         Latvia’s liability under the Treaty in the following order:

         (i)     attribution (i.e. whether the conduct of the Municipality, the Regulator,
                 Rēzeknes Siltumtīkli and Rēzeknes Enerģija can be attributed to the
                 Respondent as a matter of international law, see paragraphs 621 ff. below);

         (ii)    expropriation (i.e. whether the Respondent is liable for unlawfully
                 expropriating    the   Claimant’s       investment     without        compensation,   see
                 paragraphs 648 ff. below);

         (iii)   fair and equitable treatment (i.e. whether the Respondent breached the
                 standard of fair and equitable treatment, see paragraphs 663 ff. below);

         (iv)    full protection and security (i.e. whether the Respondent breached the standard
                 of full protection and security, see paragraphs 691 ff. below);

         (v)     arbitrary or discriminatory measures (i.e. whether the Respondent took
                 arbitrary and discriminatory measures against the Claimant, see paragraphs
                 694 ff. below); and




                                                  152
                                                                                                       164
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 166 of 452




         (vi)      breaches of the most favoured nation clause (i.e. whether the Respondent
                   breached an obligation on which the Claimant is entitled to rely by virtue of
                   the most favoured nation clause, see paragraphs 706 ff. below).


         (1)       SPECIFIC ISSUES

582.     The Tribunal will in turn summarise the Claimant’s position relating to the following
         issues:

         (i)       the application of the Principles of European Contract Law, UNIDROIT
                   Principles of International Commercial Contracts and TransLex Principles
                   advocated by the Respondent (see paragraphs 583 ff. below);

         (ii)      the functional and legal independence between the different parts of the
                   “concession arrangement” (see paragraphs 585 ff. below);

         (iii)     the duty to pay for the natural gas supplied by Latvijas Gāze (see paragraphs
                   586 ff. below);

         (iv)      the outstanding lease payments (see paragraphs 590 ff. below);

         (v)       the risk allegedly assumed by the Claimant (see paragraph 593 below);

         (vi)      the influence allegedly brought to bear by the Municipality on the Regulator
                   (see paragraphs 594 ff. below);

         (vii)     the review of the tariffs by the Regulator (see paragraphs 599 ff. below);

         (viii)    the development plan (see paragraphs 607 ff. below);

         (ix)      the revocation of Latgales Enerģija’s licences to produce, transmit and sell
                   thermal energy (see paragraphs 617 ff. below).

                   (A)    THE APPLICATION OF PRINCIPLES OF EUROPEAN CONTRACT LAW,
                          UNIDROIT PRINCIPLES OF INTERNATIONAL COMMERCIAL CONTRACTS
                          AND TRANSLEX PRINCIPLES

583.     The Claimant argues that the Principles of European Contract Law (“PECL”) prayed
         in aid by the Respondent are inapplicable to the present dispute as such Principles do
         not constitute general principles of law recognized by civilized nations within the


                                                 153
                                                                                                165
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 167 of 452




          meaning of Article 38(1)(c) of the Statute of the International Court of Justice.719 The
          Claimant submits that, in any event, such Principles could not excuse the
          Respondent’s breaches of the BIT.720        Moreover, the Long-Term Agreement is
          expressly stated to be governed by Latvian law in its Clause 11 of the Long-Term
          Agreement, which operates so as to exclude the application of the PECL to that
          agreement.721

584.      The Claimant does not specifically address the Respondent’s invocation of the
          UNIDROIT Principles of International Commercial Contracts and the TransLex
          Principles.

                    (B)      THE FUNCTIONAL AND LEGAL INDEPENDENCE BETWEEN THE
                             DIFFERENT PARTS OF THE “CONCESSION ARRANGEMENT”

585.      The Claimant criticises the distinction between private and public agreements relied
          upon by the Respondent as being erroneous and misleading, since the organisation of
          district heating is within the jurisdiction of the Municipality; reliance is placed on
          Section 15 of the Municipalities Act.722      All contracts entered into by Latgales
          Enerģija with the Municipality or its wholly-owned companies relating to the
          provision of district heating “represent” the Municipality’s exercise of public powers
          and cannot be considered “commercial contracts” as argued by the Respondent.723

                    (C)      THE DUTY TO PAY FOR THE NATURAL GAS SUPPLIED BY LATVIJAS
                             GĀZE

586.      The Claimant strenuously denies that Latgales Enerģija was bound to pay Latvijas
          Gāze for the natural gas delivered, since Latgales Enerģija never entered into a direct
          contractual relationship with Latvijas Gāze and did not assume the Municipality’s
          obligation to pay Latvijas Gāze for natural gas deliveries under the Gas Supply
          Agreement;724 reliance is placed on Clause 2.3 of the Long-Term Agreement,725



        719
              Cl. Rep. ¶¶ 88-90.
        720
              Cl. Rep. ¶ 90.
        721
              Cl. Rep. ¶ 85.
        722
              Cl. Rep. ¶¶ 13; 17.
        723
              Cl. Rep. ¶¶ 18; 92.
        724
              C-40, see paragraph 63 above.
        725
              C-4, see paragraph 80 above.




                                                154
                                                                                               166
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 168 of 452




          Clause 4 of the February 2005 Agreement726 and the whereas clause of the Rēzeknes
          Enerģija Gas Supply Agreement727.728

587.      The Claimant asserts that the Municipality was, and remained, bound to pay Latvijas
          Gāze for the natural gas despite the fact that Latgales Enerģija had paid for the
          invoices issued by Latvijas Gāze to Rēzeknes Siltumtīkli; reliance is placed on
          Clauses 4.1 and 16.1 of the Gas Supply Agreement,729 Clause 6 of Amendment No. 3
          to the Gas Supply Agreement730 and the interview with Mr. Vjakse published in
          Rēzeknes Vēstis on 15 September 2007731.732 Latgales Enerģija paid the invoices
          directly to Latvijas Gāze only in order to avoid any difficulties as might otherwise be
          caused by Rēzeknes Siltumtīkli’s financial standing, not because it assumed any
          liability towards Latvijas Gāze.733

588.      Furthermore, the Claimant submits that the Long-Term Agreement did not constitute
          a transfer of an undertaking (“Betriebsübergang”) as a matter of Latvian law, but
          rather constituted a lease of certain assets which the Long-Term Agreement clearly
          identified;734 similarly, the Long-Term Agreement identified those debts of Rēzeknes
          Siltumtīkli which Latgales Enerģija agreed to assume; all of which would not have
          been necessary, by definition, if the Long-Term Agreement had been a transfer of an
          undertaking.735 Only Rēzeknes Siltumtīkli’s employees were taken over by Latgales
          Enerģija under the terms of the Long-Term Agreement; that amounted to a transfer of
          an undertaking under the Labour Code (not in evidence) and not under the
          Commercial Code.736               Finally, the Claimant submits that the concept of




        726
              C-8, see paragraphs 100 ff. above.
        727
              C-151, see paragraphs 283-284 above.
        728
              Cl. Mem. ¶ 138; Cl. Rep. ¶ 44; Cl. Rep. Tribunal ¶ 48.
        729
              C-40, see paragraph 65 above.
        730
              C-81, see paragraph 163 above.
        731
              C-134, see paragraph 251 above.
        732
              Cl. Mem. ¶¶ 144-146; Cl. Rep. ¶ 43; Cl. Rep. Tribunal ¶¶ 44; 50.
        733
              Cl. Mem. ¶ 139; Cl. Rep. Tribunal ¶ 42.
        734
              Cl. Rep. ¶¶ 40-41; 80; Cl. Rep. Tribunal ¶¶ 46-47.
        735
              Cl. Rep. Tribunal ¶¶ 48-49.
        736
              Cl. Rep. Tribunal ¶¶ 47-48.




                                                        155
                                                                                              167
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 169 of 452




          Betriebsübergang is not applicable in Latvia or to the transfer of contractual
          obligations other than employment rights.737

589.      The Claimant concludes that it was therefore the Municipality’s obligation to pay
          Latvijas Gāze for the outstanding invoices when Latgales Enerģija was no longer in a
          position to pay the full amount to Latvijas Gāze owing to the insufficient funds it
          could charge and receive from its customers through the applicable tariffs.738

                     (D)   THE OUTSTANDING LEASE PAYMENTS

590.      The Claimant contends that Rēzeknes Siltumtīkli sued Latgales Enerģija under the
          Long-Term Agreement on 20 September 2007 solely to obtain the attachment of
          Latgales Enerģija’s bank accounts with a view to disrupting Latgales Enerģija’s
          operation of the heating system.739

591.      The Claimant asserts that, in monetary terms, the most significant part of Rēzeknes
          Siltumtīkli’s claim was based on Latgales Enerģija’s alleged obligation to make
          monthly payments for the depreciation of the leased assets under Clause 4.4.2 of the
          Long-Term Agreement.740 However, the depreciation was to be paid by investing in
          the heating infrastructure “so that by the end of the lease term the book value of the
          assets handed back was no less than the book value of the assets handed over at the
          start, plus 5%”.741 The Latvian courts eventually confirmed that Latgales Enerģija’s
          position in this respect was correct as a matter of Latvian law.742

592.      According to the Claimant, Rēzeknes Siltumtīkli’s claim is significant because of its
          timing, as it was brought at a time when the gas supply had been suspended by
          Latvijas Gāze one day before the Municipality approved the heat supply development
          plan.743


        737
            Cl. Rep. ¶ 80.
        738
            Cl. Mem. ¶¶ 141-143; Cl. Rep. ¶¶ 46; 72; Cl. Rep. Tribunal ¶¶ 42-43; 71.
        739
            Cl. Mem. ¶¶ 155; 160-161; Cl. Rep. ¶ 56.
        740
            Cl. Mem. ¶ 157.
        741
            Cl. Mem. ¶ 157.
        742
            Cl. Mem. ¶ 159; Cl. Rep. ¶ 61; Cl. Rep. Tribunal ¶ 6.
        743
            Cl. Mem. ¶ 160; Cl. Rep. ¶ 56, see paragraph 254 above.
        The Tribunal notes the Claimant’s distinction between the “city plan”, the “heat supply development
        plan” and the “operator’s plan”. The Tribunal’s use of these terms in the summary of the Claimant’s



                                                    156
                                                                                                       168
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 170 of 452




                  (E)       THE RISKS ALLEGEDLY ASSUMED BY THE CLAIMANT

593.     The Claimant rejects the Respondent’s contention that it assumed certain risks and it
         contends that it could not have anticipated the “change in approach” on the part of the
         Municipality and the Regulator.744 Specifically, the Claimant submits that it did not
         assume:

         (i)      the risk that the Municipality would fail to devise and approve a heat supply
                  development plan;

         (ii)     the risk that the Municipality would fail to comply with its own contractual
                  duties to Latvijas Gāze, thereby causing the suspension of the natural gas
                  supply;

         (iii)    the risk that the Municipality would actively seek to replace Latgales Enerģija
                  as the heat supply operator well before Latvijas Gāze suspended the supply of
                  natural gas;

         (iv)     the risk that the Municipality would declare an energy crisis relying on a
                  situation it had itself brought about;

         (v)      the risk that the Municipality would prevent Latgales Enerģija from obtaining
                  increased tariffs despite the increase in the price of natural gas;

         (vi)     the risk that the Municipality would misrepresent the content of confidential
                  letters to the Regulator, that would in turn base its own allegations concerning
                  Latgales Enerģija’s breaches of the licence requirements on such
                  misrepresentations;

         (vii)    the risk that the Municipality would seek to persuade consumers not to pay
                  Latgales Enerģija’s invoices;




        position is without prejudice to the Tribunal’s finding regarding the existence of different plans and the
        respective duties attached thereto.
        744
            Cl. Rep. ¶ 96.




                                                       157
                                                                                                              169
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 171 of 452




          (viii)    the risk that the Municipality (acting through Rēzeknes Siltumtīkli and
                    Rēzeknes Enerģija) would seek to obtain an attachment of Latgales Enerģija’s
                    bank accounts;

          (ix)      the risk that the Regulator would change its practice, whereby it had granted
                    tariff increases despite the absence of a heat supply development plan; or

          (x)       the risk that the Regulator would revoke Latgales Enerģija’s licences based on
                    a situation that was not only caused by the Municipality and the Regulator, but
                    that had been addressed and explained by Latgales Enerģija in its letters to the
                    Regulator.745

                    (F)      THE INFLUENCE BROUGHT TO BEAR BY THE MUNICIPALITY ON THE
                             REGULATOR

594.      It is the Claimant’s case that the Municipality brought influence to bear on the
          Regulator “to follow its political wishes”.746 The Claimant relies on the following
          circumstances to show the Municipality’s influence over the Regulator:747

          (i)       the Regulator’s decision of 7 December 2007748 revoking its previous decision
                    of 9 November 2007 approving new tariffs;749 the 7 December 2007 decision
                    relied on a letter sent by Rēzeknes Enerģija to the Regulator on 29 November
                    2007 (see paragraph 241 above) stating that Latgales Enerģija had used the
                    wrong amount of natural gas in its calculations submitted in support of its
                    proposal for a new tariff;

          (ii)      the Regulator’s letter to Latgales Enerģija dated 11 December 2007,750 which
                    relied on a confidential letter sent by Latgales Enerģija to Rēzeknes Siltumtīkli
                    on 6 December 2007;751 and




        745
              Cl. Rep. ¶ 97.
        746
              Cl. Rep. ¶ 21.
        747
              Cl. Mem ¶¶ 194; 207-208; Cl. Rep. ¶¶ 20; 54.
        748
              Decision No. 35, C-28, see paragraph 240 above.
        749
              Decision No. 28, C-27, see paragraph 239 above.
        750
              C-162, see paragraph 299 above.
        751
              C-160.




                                                       158
                                                                                                  170
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 172 of 452




          (iii)     Rēzeknes Siltumtīkli’s letter to the Regulator dated 15 May 2008752 stating
                    that Latgales Enerģija had failed to meet its investment commitments; this
                    letter was sent before the Rēzekne City Council sent another letter to Latgales
                    Enerģija on 20 May 2008753 which essentially made the same accusations and
                    before Latgales Enerģija responded to these accusations in a letter sent to the
                    Rēzekne City Council on 2 June 2008.754

595.      According to the Claimant, the Regulator’s disregard for the information and the
          explanations provided by Latgales Enerģija is further proof of the Municipality’s
          influence over the Regulator.755

596.      The Claimant further refers to the Municipality’s power to appoint and dismiss the
          members of the executive body of the Regulator as proof of the Municipality’s
          influence over the Regulator.756

597.      According to the Claimant, it was well-known in Latvia that local authorities
          unlawfully influenced municipal regulators; reliance is placed on a report by the
          “Society for Transparency” (Delna),757 Ms. Uškāne’s Witness Statement,758
          Mr. Strioga’s Witness Statement759 and the fact that the Latvian government abolished
          local regulators in 2009.760

598.      Finally, the Claimant submits that the Municipality through its actions created
          situations in which the Regulator could adopt decisions that were technically legal,
          but caused considerable damage to Latgale s Enerģija’s business.761




        752
              C-231, see paragraph 333 above.
        753
              C-178, see paragraph 335 above.
        754
              C-179, see paragraph 336 above.
        755
              Cl. Rep. ¶ 20.
        756
              Cl. Mem. ¶ 219; Cl. Rep. ¶ 20.
        757
              C-205.
        758
              CWS-4 ¶¶ 33-34.
        759
              CWS-1 ¶ 133.
        760
              Cl. Mem. ¶ 219; Cl. Rep. ¶ 20.
        761
              Cl. Rep. ¶ 22.




                                                  159
                                                                                                171
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 173 of 452




                    (G)      THE REVIEW OF TARIFFS BY THE REGULATOR

599.      The Claimant submits that Latgales Enerģija was entitled to request a review of the
          heating tariffs provided that the cost of natural gas had increased by more than 5%;
          reliance is placed on the 2001 Methodology762 and Clause 1.6 of the February 2005
          Agreement763.764

600.      In the Claimant’s view, Latgales Enerģija was therefore entitled to obtain new tariffs
          in light of the applicable Methodology (i) after the Public Utilities Commission
          decided on 22 March 2006 to increase the price of natural gas by 36 % from 1 May
          2006 onwards and the price of electricity had increased by about 17 % (see paragraph
          181 above), and (ii) after the Public Utilities Commission decided on 28 March 2007
          further to increase the price of natural gas from 1 May 2007 (see paragraph 231
          above).765 However, the Regulator refused to grant new tariffs in both instances.

601.      The Claimant rejects the grounds on which the Regulator refused to authorise new
          tariffs in its decisions of 13 October 2006766 and 11 June 2007.767

602.      The Claimant states that (i) the missing list of employees, (ii) the missing VAT
          calculation, and (iii) the missing key to the lease payment for fixed assets relied upon
          by the Regulator to deny the proposed increase in tariff were minor issues that “could
          have been easily rectified”.768

603.      Concerning the operator’s plan on which the Regulator also rested its decisions to
          decline the tariffs proposed by Latgales Enerģija, the Claimant submits that Latgales
          Enerģija had submitted investment plans in its applications for a new tariff in 2005,
          2006 and 2007; reliance is placed on attachment No. 26 to Latgales Enerģija’s letter
          to the Regulator dated 28 September 2007769.770 The Claimant states that Latgales


        762
              C-35.
        763
              C-8, see paragraphs 100 ff. above.
        764
              Cl. Mem. ¶ 96.
        765
              Cl. Mem. ¶¶ 96-98; 127 ff.
        766
              Decision No. 17, C-19, see paragraph 184 above.
        767
              Decision No. 12, C-21, see paragraph 233 above.
        768
              Cl. Mem. ¶ 100.
        769
              C-140 (attachments not in evidence).
        770
              Cl. Rep. Tribunal ¶ 41.




                                                       160
                                                                                               172
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 174 of 452




          Enerģija had explained to the Regulator that it was not possible to devise a
          “meaningful” operator’s plan in the absence of a heat supply development plan.771

604.      Regarding the coefficients which Latgales Enerģija admittedly failed to use in its
          proposed calculation for new tariffs, the Claimant contends that such coefficients
          were all dependent on the existence of a heat supply development plan which the
          Municipality had a duty to devise and approve (see paragraphs 607 ff. below);
          reliance is placed on the decision by the Administrative District Court of 15 April
          2009772.773

605.      The Claimant further submits that Latgales Enerģija was entitled to rely on the
          Regulator’s practice, whereby a new tariff had been approved despite the absence of
          an approved heat supply development plan;774 reliance is further placed on the
          “principle of confidence in the legality of an institution’s actions”, Section 1 of the
          Constitution of the Republic of Latvia and Section 10 of the Administrative Procedure
          Act.775

606.      It is the Claimant’s case that the Regulator’s willingness to approve new tariffs
          despite the lack of a heat supply development plan, “thereby permitting the operator
          to recover its costs properly”, was part of the investment regime which the Claimant
          entered into.776

                     (H)      THE DEVELOPMENT PLAN

607.      It is the Claimant’s case that there are three different plans relevant for present
          purposes:777

          (i)        the overall city development plan (the “city plan”);

          (ii)       the heat supply development plan; and


        771
              Cl. Rep. Tribunal ¶ 41.
        772
              C-192, see paragraph 392 above.
        773
              Cl. Mem. ¶¶ 100; 131.
        774
              Cl. Mem. ¶¶ 111; 113; 114.
        775
              Cl. Mem. ¶¶ 114-116.
        776
              Cl. Rep. ¶ 29; Cl. Rep. P-H ¶ 23.
        777
              Cl. Rep. Tribunal ¶ 19.




                                                   161
                                                                                              173
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 175 of 452




          (iii)      the heat supply operator’s development plan (the “operator’s plan”).

608.      The Claimant contends that the Municipality breached (i) its legal obligation to devise
          and approve the heat supply development plan already when the investment was made
          and throughout the duration of the investment778 and (ii) its obligations under the
          February 2006 Agreement, by delaying to devise and approve the heat supply
          development plan.779 The Municipality approved the heat supply development plan
          only as late as 21 September 2007,780 by which time Latgales Enerģija’s bank
          accounts had been attached and the Municipality “had already decided to install a new
          operator”.781

609.      In the Claimant’s submission, the coefficients required by the Methodology to
          calculate the heating tariffs are all derived from the heat supply development plan, not
          the operator’s plan.782

610.      The Claimant submits that the Municipality had the following responsibilities:

          (i)        sole responsibility to devise and approve the City Plan; reliance is placed on
                     Section 14(1) of the Municipalities Act;783 and

          (ii)       responsibility to devise and approve the heat supply development plan which
                     is “specified in light of the overall scope of municipal development outlined in
                     the City Plan”; reliance is placed on Section 15(1) of the Municipalities Act,
                     Section 51 of the Energy Act, Section 17 and Section 23(3) of the
                     Methodology in force at the relevant time as well as the decision of 15 April
                     2009 by the Administrative District Court (see paragraphs 392 ff. above).784

611.      The Claimant admits that Latgales Enerģija “had a role to play” in the preparation of
          the heat supply development plan as contemplated by Clause 1.2 of the February 2006



        778
              Cl. Mem. ¶ 134.
        779
              Cl. Mem. ¶¶ 109; 117 ff.; Cl. Rep. ¶ 25; Cl. Rep. Tribunal ¶ 38.
        780
              C-213, see paragraphs 192 and 228 above.
        781
              Cl. Mem. ¶¶ 134; 155; 182-187; Cl. Rep. ¶ 27; Cl. Rep. Tribunal ¶ 40.
        782
              Cl. Rep. ¶ 34; Cl. Rep. Tribunal ¶ 25.
        783
              Cl. Rep. Tribunal ¶ 20.
        784
              Cl. Rep. Tribunal ¶¶ 6; 21-27.




                                                        162
                                                                                                    174
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 176 of 452




          Agreement785.786 However, the responsibility to “coordinate and approve” the heat
          supply development plan remained with the Municipality.787

612.      By contrast, Latgales Enerģija was responsible to devise only the operator’s plan, a
          document that differed from the heat supply development plan; reliance is placed on
          Clauses 1, 6.3 and 7.1 of the licences to produce, transmit and sell thermal energy788
          and Section 8 of the Energy Act.789

613.      According to the Claimant, the Municipality was not entitled to delegate the
          responsibility to devise and approve the heat supply development plan to Latgales
          Enerģija in accordance with applicable law; reliance is placed on Section 41(2) of the
          Public Administration Act;790 neither the licences791 nor the provisions of the Long-
          Term Agreement792 operated so as to bring about such delegation.

614.      In its rebuttal to one of the Respondent’s arguments, the Claimant denies that Latgales
          Enerģija undertook or accepted the responsibility to devise the heat supply
          development plan in its correspondence with the Municipality and Rēzeknes
          Siltumtīkli.793 According to the Claimant, the Guidelines for the development of the
          Rēzekne City heat supply system submitted to the Municipality on 20 January
          2006,794 the one-page heat supply development plan for the years 2006-2009795 and
          the draft heat supply development concept for the years 2006-2014796 submitted to the
          Municipality on 15 November 2006 were not draft heat supply development plans,
          but rather documents intended to provide the Municipality with a basis to devise and
          approve the heat supply development plan.797


        785
              C-17.
        786
              Cl. Rep. ¶ 26.
        787
              Cl. Rep. ¶¶ 25; 28-29.
        788
              C-10; C-11; C-12.
        789
              Cl. Rep. Tribunal ¶¶ 28-30; 33.
        790
              Cl. Rep. Tribunal ¶ 32.
        791
              Cl. Rep. Tribunal ¶ 33.
        792
              Cl. Rep. Tribunal ¶ 34.
        793
              Cl. Rep. Tribunal ¶ 40; Cl. Rep. P-H ¶ 20.
        794
              C-44, see paragraph 164 above.
        795
              C-99 Enclosure 1.
        796
              C-99 contains only the covering letter dated 15 November 2006, see R-31, see paragraph 189 above.
        797
              Cl. Rep. Tribunal ¶¶ 37; 39.




                                                       163
                                                                                                             175
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 177 of 452




          The Municipality accepted such a position when it organised a working group in order
          to devise and approve the heat supply development plan; reliance is placed on the
          Municipality’s letter to Latgales Enerģija on 19 February 2007798.799

615.      The Claimant contends that Latgales Enerģija, in its correspondence with the
          Municipality, had repeatedly pointed out the Municipality’s obligation to devise and
          approve the heat supply development plan, and even invoked the penalty clause in
          Clause 5 of the February 2006 Agreement in case the Municipality failed to act;
          reliance is placed on Latgales Enerģija’s letters sent to the Municipality on 10 May
          2006,800 19 October 2006,801 2 February 2007,802 4 July 2007803 and 18 July
          2007804.805

616.      The Claimant argues that in its letter to Latgales Enerģija of 27 October 2005806
          Rēzeknes Siltumtīkli misrepresented the Regulator’s letter to the Municipality of 12
          October 2005807.808 The Regulator had asked the Municipality whether there was an
          “effective and coordinated” heat supply development plan in place which contained
          Latgales Enerģija’s “planned and already made investments”, not whether Latgales
          Enerģija had “specified and coordinated” the heat supply development plan.809

                    (I)      THE REVOCATION OF LATGALES ENERĢIJA’S LICENCES TO PRODUCE,
                             TRANSMIT AND SELL THERMAL ENERGY

617.      The Claimant does not submit that the Regulator’s decision of 3 June 2008 (see
          paragraph 337 above) revoking Latgales Enerģija’s licences to produce, transmit and
          sell thermal energy was made in breach of Latvian law.810          However, it is the


        798
              C-114, see paragraph 208 above.
        799
              Cl. Rep. Tribunal ¶ 39.
        800
              C-91.
        801
              C-96, see paragraph 187 above.
        802
              C-112, see paragraph 207 above.
        803
              R-26.
        804
              R-26.
        805
              Cl. Rep. Tribunal ¶¶ 38-39; Cl. Rep. P-H ¶ 19.
        806
              C-74, see paragraph 151 above.
        807
              C-69, see paragraph 150 above.
        808
              Cl. Rep. Tribunal ¶ 36.
        809
              Cl. Rep. Tribunal ¶ 36.
        810
              Cl. Mem. ¶¶ 209-210; Transcript, Day 1, 37/10-14.




                                                       164
                                                                                            176
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 178 of 452




          Claimant’s case that the Regulator was bound under Latvian law first to issue a
          warning and grant Latgales Enerģija the opportunity to rectify a situation amounting
          to a breach of the licences before revoking them.811

618.      The Claimant further argues that the grounds on which the Regulator revoked the
          licences were “illusory” or “just plain wrong”.812 Latgales Enerģija had extensively
          addressed all the issues raised by the Regulator in its correspondence with the
          Regulator; however, the Regulator hardly took any of these explanations into account;
          reliance is placed on the letter sent to the Regulator by Latgales Enerģija on 30
          October 2007813.814

619.      According to the Claimant, the grounds on which the Regulator revoked Latgales
          Enerģija’s licences were the same grounds on which the Regulator issued a warning
          on 4 October 2007.815 In particular, the Claimant submits that:

          (i)        Latgales Enerģija was unable to submit an operator’s plan and yearly reports
                     in the absence of the Municipality’s heat supply development plan;816

          (ii)       Latgales Enerģija’s failure to provide uninterrupted good-quality heating
                     services in September and October 2007 was due to (i) the Municipality’s
                     failure to pay Latvijas Gāze for the natural gas supplied, (ii) the Municipality’s
                     failure to adopt the heat supply development plan (which was necessary for
                     the approval of higher tariffs) and (iii) the attachment of Latgales Enerģija’s
                     bank accounts sought by Rēzeknes Siltumtīkli;817

          (iii)      Latgales Enerģija’s assignment of claims to LE Remonts (see paragraph 298
                     above) was necessary to avoid money being paid into bank accounts that had
                     been attached and to continue the operation of the heating system;818


        811
              RfA ¶ 89; Cl. Mem. ¶ 209.
        812
              Cl. Mem. ¶ 209.
        813
              C-153, see paragraph 297 above.
        814
              Cl. Mem. ¶ 211; Cl. Rep. ¶¶ 53-54.
        815
              C-22, see paragraphs 262 ff.; Cl. Mem. ¶¶ 209; 211; Cl. Rep. ¶ 54.
        816
              Cl. Rep. ¶ 52; Transcript, Day 1, 36/12-14; see also Cl. Rep. Tribunal ¶ 41.
        817
              Cl. Mem. ¶¶ 154-155; Cl. Rep. ¶ 52; Transcript, Day 1, 36/15-17.
        818
              Transcript, Day 1, 36/18-22; see also Cl. Mem. ¶ 197.




                                                         165
                                                                                                    177
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 179 of 452




          (iv)      Latgales Enerģija’s challenge of the Regulator’s decision of 7 December
                    2007819 revoking its previous decision of 9 November 2007 approving new
                    tariffs820 prevented the Regulator’s decision of 7 December 2007 from coming
                    into force and thus the tariffs originally approved remained applicable;
                    reliance is placed on Section 185(1) of the Administrative Procedure Act;821
                    and

          (v)       Latgales Enerģija was unable to invest more than EUR 1.2 million into the
                    heating infrastructure due to (i) the Municipality’s failure to adopt the heat
                    supply development plan and (ii) Rēzeknes Siltumtīkli’s refusal to approve the
                    installation of new equipment; reliance is placed on letters sent to the Rēzekne
                    City Council by Latgales Enerģija on 6 March 2007,822 18 April 2007,823 13
                    July 2007,824 16 April 2008825 and 25 April 2008826.827

620.      Lastly, the Claimant submits that the revocation of Latgales Enerģija’s licences to
          produce, transmit and sell thermal energy served as a pretext in order for Rēzeknes
          Siltumtīkli to seek the termination of the Long-Term Agreement.828


          (2)       ATTRIBUTION

621.      The Claimant argues that the conduct of the Municipality (paragraphs 622 ff. below),
          the Regulator (paragraphs 625 ff. below), Rēzeknes Siltumtīkli and Rēzeknes Enerģija
          (paragraphs 629 ff. below) is attributable to the Respondent.




        819
              Decision No. 35, C-28, see paragraph 240 above.
        820
              Decision No. 28, C-27, see paragraph 239 above.
        821
              Cl. Mem ¶ 196; CWS-4 ¶ 15; Transcript, Day 1, 36/23-25; 37/1-2.
        822
              C-116, see paragraph 209 above.
        823
              C-118, see paragraph 210 above.
        824
              C-129, see paragraph 211 above.
        825
              C-176 [page 1]; C-177, see paragraph 329 above.
        826
              C-176 [page 3], see paragraph 330 above.
        827
              Cl. Mem. ¶¶ 84-85; 204; 208; Transcript, Day 1, 37/3-9.
        828
              Transcript, Day 1, 37/21-22; see also Cl. Mem. ¶ 212.




                                                       166
                                                                                                 178
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 180 of 452




                    (A)     THE MUNICIPALITY

                            (i)     The Principles

622.      The Claimant contends that in order for an act to be attributable to a State under
          international law, the act must have been carried out by an organ of such State;
          reliance is placed on Article 4(1) of the 2001 ILC Articles on Responsibility of States
          for Internationally Wrongful Acts (the “ILC Articles”). 829

                            (ii)    The Principles Applied

623.      The Claimant submits that the Municipality of Rēzekne (represented by and acting
          through the Rēzekne City Council) is a branch of local government and constitutes
          part of the executive branch of the Republic of Latvia.830 The Municipality was
          representing the Republic of Latvia in its “administrative and regulatory activities”
          and enjoyed certain autonomy while remaining under the supervision of the Cabinet
          of Ministers of the Republic of Latvia.831

624.      The Claimant submits therefore that the Municipality is an organ of the Republic of
          Latvia within the meaning of Article 4(1) of the ILC Articles and that the
          Municipality’s conduct is attributable to the Respondent.832

                    (B)     THE REGULATOR

                            (i)     The Principles

625.      In addition to the principle contained in Article 4 of the ILC Articles (see paragraph
          622 above), the Claimant argues that the Respondent was required to ensure that any
          state enterprise that it maintains or establishes act in a manner that is not inconsistent
          with the Claimant’s obligations under the BIT; reliance is placed on the MFN clause
          contained in Article 3(2) of the BIT in connection with Article 2(2)(b) of the US-
          Latvia BIT.833




        829
              ILC Articles, CLA-7.
        830
              Cl. Mem. ¶ 233.
        831
              Cl. Mem. ¶¶ 233-234.
        832
              Cl. Mem. ¶ 234.
        833
              US-Latvia BIT, CLA-25; Cl. Mem. ¶¶ 237-238.




                                                     167
                                                                                                 179
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 181 of 452




                              (ii)     The Principles Applied

626.      First, the Claimant argues that the Regulator was the body of competent jurisdiction in
          Latvia to set the heating tariffs for the provision of district heating services in the
          territory of Rēzekne.834 According to the Claimant, the Regulator existed to exercise
          administrative and regulatory functions with respect to the supply of heat as a public
          function entrusted to the Municipality.835 Its finances were at all material times
          administered by the Municipality, together with other municipalities, through the
          taxation of service providers.836

627.      In the Claimant’s view, it follows that the Regulator is an organ of the Republic of
          Latvia within the meaning of Article 4(1) of the ILC Articles; the Regulator’s conduct
          is therefore attributable to the Respondent.837

628.      Secondly, the Claimant argues that the Respondent was responsible for the conduct of
          the Regulator as it was a State enterprise established by the Respondent within the
          meaning of Article 2(2)(b) of the US-Latvia BIT.838

                     (C)      RĒZEKNES SILTUMTĪKLI AND RĒZEKNES ENERĢIJA

629.      The Claimant advances three arguments to support its claim that the Respondent was
          responsible for the conduct of Rēzeknes Siltumtīkli and Rēzeknes Enerģija.

                              (i)      The Principles

630.      The Claimant contends that Rēzeknes Siltumtīkli’s and Rēzeknes Enerģija’s conduct
          is attributable to the Respondent, first, by virtue of Article 8 of the ILC Articles;839
          secondly, by virtue of Article 5 of the ILC Articles;840 and, thirdly, by virtue of
          Article 2.2(b) of the US-Latvia BIT read in conjunction with the MFN clause
          contained in Article 3(2) of the BIT.841


        834
              Cl. Mem. ¶ 232.
        835
              Transcript, Day 1, 38/7-11.
        836
              Cl. Mem. ¶ 232.
        837
              Cl. Mem. ¶ 234.
        838
              Cl. Mem. ¶¶ 239-241.
        839
              Cl. Rep. Tribunal ¶¶ 8-10.
        840
              Cl. Rep. Tribunal ¶¶ 8; 13; Cl. Rep. P-H ¶¶ 5-6.
        841
              Cl. Mem. ¶ 238.




                                                         168
                                                                                               180
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 182 of 452




                             (ii)     The Principles Applied

631.      First, the Claimant contends, relying on Article 8 of the ILC Articles, that the
          Respondent is responsible for the actions of Rēzeknes Siltumtīkli and Rēzeknes
          Enerģija since the Municipality was the sole shareholder in such companies and, in
          this capacity, the Municipality instructed, directed and controlled all of the operations
          of such companies at all relevant times.842                Rēzeknes Siltumtīkli and Rēzeknes
          Enerģija were therefore no more than an extension of the Municipality.843

632.      Consequently, the Claimant submits that the conduct of Rēzeknes Siltumtīkli and
          Rēzeknes Enerģija is attributable to the Respondent based on nine factual
          circumstances.844

633.      The Municipality authorised all of Rēzeknes Siltumtīkli’s actions and assumed the
          responsibility therefor.845 To the Claimant, Rēzeknes Siltumtīkli was interchangeable
          with and controlled by the Municipality “such that the Municipality must have

        842
              Cl. Mem. ¶ 234; Cl. Rep. P-H ¶ 14.
        843
              Cl. Mem. ¶ 234.
        844
              The circumstances relied upon by the Claimant are as follows:
              (i)    the members of the boards of Rēzeknes Siltumtīkli and Rēzeknes Enerģija were appointed by
                     the chairperson of the Municipality in accordance with Latvian law (Cl. Rep. Tribunal ¶ 9);
              (ii)   while Rēzeknes Siltumtīkli owned and operated the district heating system, the tender for a
                     private operator could be called only by the Municipality and the Long-Term Agreement
                     could be signed only with the permission of the Municipality (Cl. Rep. Tribunal ¶ 12;
                     Transcript, Day 1, 38/12-17; Transcript, Day 4, 32/15; 19-21; 55/10-20);
              (iii) the Municipality remained under the obligation to pay for natural gas deliveries even though
                     the gas was received by Rēzeknes Siltumtīkli (Cl. Rep. Tribunal ¶ 12; Transcript, Day 4,
                     32/24-25; 33/1-3; 37/13-25; 38/1-3);
              (iv)   the Municipality proposed to pay the debt owed to Latvijas Gāze by increasing the share
                     capital of Rēzeknes Siltumtīkli, instead of paying Latvijas Gāze directly or letting Rēzeknes
                     Siltumtīkli decide how to pay its debt (Cl. Rep. Tribunal ¶ 12; Transcript, Day 4, 33/4-7);
              (v)    the Municipality (and not Rēzeknes Siltumtīkli) called a tender and eventually chose a
                     company capable of meeting its requirements (Cl. Rep. Tribunal ¶ 12);
              (vi)   the Municipality (and not Rēzeknes Siltumtīkli) proposed to terminate the Long-Term
                     Agreement through an agreement of the Council deputies (Cl. Rep. Tribunal ¶ 12);
              (vii) the Municipality (and neither Rēzeknes Siltumtīkli nor Rēzeknes Enerģija) suggested
                     solutions to solve the heat supply crisis in October 2007 involving the use of Rēzeknes
                     Siltumtīkli and Rēzeknes Enerģija to operate the heating system (Cl. Rep. Tribunal ¶ 12);
              (viii) the decision by Rēzeknes Siltumtīkli to commence litigation in September 2007 was taken
                     under the direction or control of the Municipality with the sole purpose to put pressure on
                     Latgales Enerģija’s business and to obtain a transfer of heating operations to Rēzeknes
                     Enerģija (Cl. Rep. Tribunal ¶ 12); and
              (ix)   the Municipality signed the October 2007 Agreement “despite it not containing any express
                     terms relating to the Municipality” (Transcript, Day 4, 32/21-23).
        845
              Cl. Rep. Tribunal ¶ 9.




                                                        169
                                                                                                              181
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 183 of 452




          assumed responsibility for it”.846 By controlling the provision of district heating
          services Rēzeknes Siltumtīkli exercised a public function and the control over
          Rēzeknes Siltumtīkli was used by the Municipality to achieve a particular result.847

634.      In response to the Respondent’s argument that the Municipality did not play a role in
          the execution of the Long-Term Agreement, the Claimant states that the Municipality
          exercised control over Rēzeknes Siltumtīkli and Rēzeknes Enerģija at least starting
          from the change in political leadership in Rēzekne onwards (see paragraphs 128 and
          139-140 above) and used such companies to achieve its goal to regain control over the
          heating system.848           Furthermore, the Claimant argues that the February 2005
          Agreement is irrelevant to the question whether Rēzeknes Siltumtīkli’s conduct is to
          be attributed to the Respondent under international law.849

635.      Secondly, the Claimant contends, relying on Article 5 of the ILC Articles, that
          Rēzeknes Siltumtīkli and Rēzeknes Enerģija have been exercising delegated
          governmental authority to run the district heating system and their actions are
          therefore attributable to the Respondent since the supply of district heating services is
          “a public power” and the responsibility of the local municipality and thus a
          “governmental action” or “public function”; reliance is placed on Section 15(1) of the
          Municipalities Act.850

636.      The Claimant further contends that the Municipality’s creation of Rēzeknes
          Siltumtīkli and the delegation of the supply of district heating services to Rēzeknes
          Siltumtīkli were based on the Municipalities Act; reliance is placed on Section 14(1)
          and Section 15(3) of the Municipalities Act and Section 40 of the Public
          Administration Act in force between 2003 and 2009.851

637.      According to the Claimant, the Respondent misconstrues Section 15 of the
          Municipalities Act.852 The Claimant agrees that Section 15 of the Municipalities Act

        846
              Cl. Rep. Tribunal ¶ 11.
        847
              Cl. Rep. Tribunal ¶ 11.
        848
              Cl. Rep. P-H ¶ 15.
        849
              Cl. Rep. P-H ¶ 16.
        850
              Cl. Rep. Tribunal ¶ 13; Cl. Rep. P-H ¶ 10; Transcript, Day 4, 33/8-16.
        851
              Cl. Rep. P-H ¶¶ 10-11.
        852
              Cl. Rep. P-H ¶ 7.




                                                         170
                                                                                                 182
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 184 of 452




          does not specify the means for supplying district heating services.853 However, the
          Claimant contends that Section 15 of the Municipalities Act does provide for the
          Municipality’s obligation to organise district heating services.854

638.      In the Claimant’s view, the Respondent has admitted that the Municipality delegated
          such public power to Latgales Enerģija by wrongly arguing that Rēzekne Siltumtīkli
          had delegated to Latgales Enerģija the duty to devise the heat supply development
          plan through the Long-Term Agreement; the Claimant contends that Rēzeknes
          Siltumtīkli delegated the day-to-day operation of the heat supply system to Latgales
          Enerģija under the terms of the Long-Term Agreement and Rēzeknes Siltumtīkli was
          in a position to delegate such public power since the Municipality had delegated such
          power to Rēzeknes Siltumtīkli in the first place.855

639.      In the Claimant’s opinion, the Municipality could have passed on the Regulator’s
          query regarding the status of the heat supply development plan to Rēzeknes
          Siltumtīkli856 only provided that Rēzeknes Siltumtīkli had the authority to deal with
          such issue on behalf of the Municipality.857

640.      In response to the Respondent’s contention that no governmental power had been
          delegated regarding the contractual obligations towards the Claimant and Latgales
          Enerģija, the Claimant states that the claims under the BIT relate to Rēzeknes
          Siltumtīkli’s conduct in its exercise of governmental authority more broadly and not
          only to the performance of the Long-Term Agreement.858

641.      Furthermore, the Claimant argues that Rēzeknes Siltumtīkli’s decision to commence
          litigation against Latgales Enerģija in September 2007 was based on considerations
          regarding the overall control of the supply of district heating rather than commercial
          considerations; the Claimant refers in particular to the context of the energy crisis
          during September and October 2007 and Rēzeknes Siltumtīkli’s delegated power to


        853
              Cl. Rep. P-H ¶ 7.
        854
              Cl. Rep. P-H ¶ 7.
        855
              Cl. Rep. Tribunal ¶ 13; Cl. Rep. P-H ¶ 7.
        856
              Regulator’s letter to the Municipality of 12 October 2005, C-69, see paragraph 150 above.
        857
              Cl. Rep. P-H ¶ 8.
        858
              Cl. Rep. P-H ¶ 9.




                                                        171
                                                                                                          183
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 185 of 452




          organise the heating system.859 The Claimant submits that other actions were also
          taken in the context of Rēzeknes Siltumtīkli’s delegated governmental authority such
          as the interference with the decisions of the Regulator.860

642.      It is the Claimant’s case that Rēzeknes Siltumtīkli continued to perform the
          Municipality’s supervisory role over the operation of the heating system.861 The
          Claimant contends that Rēzeknes Siltumtīkli’s consent was required in order for
          works to be undertaken on public heating assets.862 In light of the nature of works and
          the assets involved, such decisions could be made only by a company exercising the
          Municipality’s public powers.863

643.      Thirdly, the Claimant argues that the Respondent was responsible for the conduct of
          the Rēzeknes Siltumtīkli and Rēzeknes Enerģija as they were State enterprises
          maintained or established by the Respondent within the meaning of Article 2(2)(b) of
          the US-Latvia BIT.864

644.      The Claimant argues that the Municipality wholly owned, financed and controlled
          Rēzeknes Siltumtīkli as well as Rēzeknes Enerģija.865

645.      The Claimant refers to its argument based Articles 5 and 8 of the ILC Articles
          summarised in footnote 844 above to argue that Rēzeknes Siltumtīkli and Rēzeknes
          Enerģija were exercising administrative or governmental authority in the field of heat
          supply delegated to them by the Municipality.866 Furthermore, Rēzeknes Siltumtīkli
          and Rēzeknes Enerģija were involved in approving commercial transactions and the
          imposition of fees, quotas or charges through “their involvement in and the signing of
          the October 2007 Agreement which contained an agreement as to tariffs”.867




        859
              Cl. Rep. Tribunal ¶ 15.
        860
              Cl. Rep. Tribunal ¶ 15.
        861
              Cl. Rep. Tribunal ¶ 14.
        862
              Cl. Rep. Tribunal ¶ 14.
        863
              Cl. Rep. Tribunal ¶ 14.
        864
              Cl. Mem. ¶¶ 239-241.
        865
              Cl. Mem. ¶ 239.
        866
              Cl. Rep. Tribunal ¶ 16.
        867
              Cl. Rep. Tribunal ¶ 16; Transcript, Day 4, 34/22-25; 35/13.




                                                         172
                                                                                              184
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 186 of 452




646.      The Claimant argues that the Respondent was therefore under an obligation to ensure
          that Rēzeknes Siltumtīkli and Rēzeknes Enerģija act in a manner consistent with the
          obligations that the Respondent owed to the Claimant.868

                 (D)      LATGALES ENERĢIJA

647.      In response to the Respondent’s argument that Latgales Enerģija’s conduct is
          attributable to the Claimant “for the purposes of the concession”, the Claimant
          submits that international law does not provide for attribution of the conduct of a
          subsidiary to the parent company in the absence of any reason warranting a lifting of
          the corporate veil.869 Therefore, the relationship between the Respondent and the
          Claimant is not “defined” by any of the other agreements entered into by Latgales
          Enerģija and the Municipality and its wholly-owned companies.870


          (3)    EXPROPRIATION

648.      The Claimant contends that it was expropriated by the Respondent in breach of
          Article 4(1) of the BIT.871

                 (A)      THE PRINCIPLES

649.      The Claimant argues that Article 4(1) of the BIT prohibits the expropriation,
          nationalization and taking of similar measures “against investments of investors of the
          other Contracting Party” and submits that the term “investments” refers to “every kind
          of asset”, including “claims to money which have been used to create an economic
          value or claims to any performance having an economic value”, “any right to conduct
          economic activities conferred by state authorities”872 and contractual rights.873

650.      Emphasis is placed by the Claimant on a widely accepted principle whereby an
          expropriation may occur outright or in stages.874 When an expropriation takes place

        868
            Cl. Mem. ¶¶ 240-241.
        869
            Cl. Rep. ¶ 16.
        870
            Cl. Rep. ¶ 16.
        871
            BIT, CLA-1, quoted in paragraph 1070 below.
        872
            Cl. Mem. ¶ 252.
        873
             Rudloff Case, American-Venezuela Mixed Claims Commission, Decision on Merits, 9 Reports of
        International Arbitral Awards 244, CLA-13 p. 250; Wena Hotels Limited v. Arab Republic of Egypt,
        ICSID Case No. ARB/98/4, Award, 8 December 2000 (“Wena Hotels v. Egypt”), CLA-14 ¶ 98.
        874
            RfA ¶ 124; Cl. Mem. ¶ 243.




                                                  173
                                                                                                    185
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 187 of 452




          in stages, the terms “creeping expropriation” and “indirect expropriation” can be used
          interchangeably;875 reliance is placed on a number of decisions recognizing creeping
          expropriation such as Generation Ukraine v. Ukraine,876 Tradex Hellas v. Albania,877
          Siemens v. Argentina878 and BG Group v. Argentina879.880 It is therefore sufficient for
          the Tribunal to find that the cumulative effect of the acts complained of by the
          Claimant was expropriatory.881

                  (B)     THE CLAIMANT’S COMPLAINTS

651.      The Claimant submits that its investment was unlawfully expropriated by the
          Respondent both outright (paragraphs 653 ff. below) and gradually over time
          (paragraphs 658 ff. below).882

652.      In the Claimant’s view, unlawful expropriation in the present case is not limited to the
          expropriation of tangible assets, but extends to the taking or destruction of all kinds of
          investments by the Respondent.883

                          (i)     “Outright, Indirect and Unlawful Expropriation”

653.      The Claimant contends that the forcible taking of Latgales Enerģija’s business on 16
          September 2008 amounts to an “outright indirect unlawful expropriation” of its
          investment by the Respondent.884 On that day the Municipality’s executive decisions
          were enforced by armed local and state police and personnel forcibly entering the




        875
            RfA ¶ 126; footnote 42.
        876
             Generation Ukraine, Inc. v. Ukraine, ICSID Case No. ARB/00/9, Award, 16 September 2003
        (“Generation Ukraine v. Ukraine”), CLA-30 ¶¶ 20.22; 20.26.
        877
             Tradex Hellas S.A. v. Republic of Albania, ICSID Case No. ARB/94/2, Award, 29 April 1999
        (“Tradex Hellas v. Albania”), CLA-26 ¶ 191.
        878
            Siemens A.G. v. Argentine Republic, ICSID Case No. ARB/02/8, Award, 6 February 2007 (“Siemens
        v. Argentina”), CLA-11 ¶ 263.
        879
             BG Group Plc. v. Argentine Republic, UNCITRAL, Award, 24 December 2007 (“BG Group v.
        Argentina”), CLA-12 ¶¶ 260-269.
        880
            RfA ¶ 129; Cl. Mem. ¶ 249.
        881
            Transcript, Day 1, 40/20-25; 41/1-3.
        882
            Cl. Mem. ¶ 243.
        883
            Cl. Mem. ¶¶ 251-252.
        884
            Cl. Mem. ¶ 246.




                                                   174
                                                                                                     186
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 188 of 452




          premises of Latgales Enerģija, having expelled Latgales Enerģija’s employees and
          appropriated all of Latgales Enerģija’s assets used to operate the heating system.885

654.      According to the Claimant, the Municipality was aware that it infringed upon Latgales
          Enerģija’s property rights as acknowledged in its decision of 14 July 2008;886 the
          authorities in Rēzekne showed a “total disregard for the Claimant’s property” when
          issuing the decisions and orders that required Latgales Enerģija to surrender the assets
          it had lawfully leased or purchased pursuant to the Long-Term Agreement without
          any proper legal procedure.887

655.      The Claimant contends that its investment was indirectly expropriated as the actions
          summarised above destroyed the value of Latgales Enerģija, rendered its shares
          worthless, and caused the loss of the value of loans and guarantees issued in support
          of Latgales Enerģija’s business, all without prompt, adequate and effective
          compensation.888

656.      The Claimant argues that it was not in the public interest to “displace” an operator
          that had already invested substantial sums, planned a EUR 3.5 million investment
          program over the following two years and had arranged for the EBRD to provide
          further funds.889

657.      Finally, the Claimant takes the view that the expropriation was discriminatory as it
          was directed solely at Latgales Enerģija’s business.

                             (ii)     “Gradual or Creeping, Unlawful Expropriation”

658.      It is the Claimant’s case that its investment has also been gradually expropriated
          through a series of acts and omissions by the Municipality, the Regulator, Rēzeknes
          Siltumtīkli and Rēzeknes Enerģija that culminated in the events of 16 September
          2008.890 These actions and omissions destroyed Latgales Enerģija’s business and



        885
              RfA ¶ 124; Cl. Mem. ¶ 244.
        886
              Cl. Mem. ¶ 244.
        887
              RfA ¶124; Cl. Mem. ¶¶ 244-245.
        888
              RfA ¶¶ 125, 165; Cl. Mem. ¶¶ 245, 266, 342-344, 347, 354.
        889
              RfA ¶ 124; Cl. Mem. ¶ 245.
        890
              RfA ¶ 125; Cl. Mem. ¶ 247; Transcript, Day 1, 40/1-6.




                                                       175
                                                                                                  187
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 189 of 452




          thereby the value of the Claimant’s shares in Latgales Enerģija.891             The loss of
          Latgales Enerģija’s business in turn caused the indirect expropriation of the
          Claimant’s right to reimbursement of the loans granted to Latgales Enerģija and its
          right to recover money it had paid to Latgales Enerģija’s creditors under a guarantee
          agreement as the Respondent’s acts and omissions caused Latgales Enerģija’s
          inability to pay back any such sums.892

659.      The Claimant’s specific complaints are as follows:

          (i)       the Municipality did not prepare and approve the heat supply development
                    plan as required by Latvian Law and Clause 1.2 of the February 2006
                    Agreement until after it had decided to take back the heating system;893

          (ii)      on 22 March 2006 and 28 March 2007 the Public Utilities Commission of
                    Latvia adopted decisions increasing the price that Latvijas Gāze was entitled
                    to charge for the supply of natural gas which in turn resulted in price increases
                    for Latgales Enerģija of 36 % as from May 2006 and 22 % as from May 2007
                    respectively;894

          (iii)     on 13 October 2006 and 11 June 2007 the Regulator rejected Latgales
                    Enerģija’s application for a revision of its tariffs to account for the increase in
                    the wholesale price of natural gas, having reversed its prior practice;895

          (iv)      the Municipality failed to pay Latvijas Gāze for the deliveries of natural gas,
                    in breach of the February 2005 Agreement and the Gas Supply Agreement;896
                    as a result, Latvijas Gāze stopped supplying gas to Latgales Enerģija and
                    Latgales Enerģija was forced to switch back to black fuel in September 2007,
                    which caused a short interruption of heat supply at the start of the heating
                    season 2007-2008;897


        891
              Transcript, Day 1, 40/4-6.
        892
              Transcript, Day 1, 40/6-13.
        893
              RfA ¶ 131; Cl. Mem. ¶¶ 255-256; 265; Transcript, Day 1, 41/7-8.
        894
              Cl. Mem. ¶ 265.
        895
              RfA ¶ 131; Cl. Mem. ¶¶ 255; 257; 265; Transcript, Day 1, 41/9-11.
        896
              Cl. Mem. ¶¶ 258; 265; Transcript, Day 1, 41/12-15.
        897
              RfA ¶ 131; Cl. Mem. ¶¶ 258; 265.




                                                       176
                                                                                                    188
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 190 of 452




   (v)        the Municipality’s wholly-owned companies brought unjustified claims
              against Latgales Enerģija; they sought and obtained an attachment of Latgales
              Enerģija bank accounts; such actions and decisions were carried out with the
              intention to replace Latgales Enerģija with a Municipality-owned company
              and ultimately to re-nationalize the heating system;898

   (vi)       the Regulator issued warnings putting Latgales Enerģija on notice that its
              licences were at risk of being revoked;899 according to the Claimant, the
              Regulator issued unwarranted warnings to Latgales Enerģija under the
              influence of the Municipality, which had created the crisis situation in the first
              place and actively sought to influence consumers to pay less than the full
              amount of their invoices or not to pay anything at all to Latgales Enerģija;900

   (vii)      the Municipality declared an energy crisis, which was a crisis of its own
              making; then it refused to solve the crisis through the release of Latgales
              Enerģija’s bank accounts in violation of its contractual obligation and
              Rēzeknes Siltumtīkli’s contractual obligation to do so;901

   (viii)     the Regulator decided to take over the zone of Latgales Enerģija’s licences in
              circumstances where the crisis situation had been created by the Municipality
              itself;902

   (ix)       on 12 October 2007 the Municipality adopted a decision appointing Rēzeknes
              Enerģija as “the person in charge of providing thermal energy in Rēzekne”;
              Rēzeknes Enerģija was then a newly-incorporated limited liability company,
              wholly-owned by the Municipality;903

   (x)        on 7 December 2007 the Regulator annulled its previous approval of new
              tariffs dated 9 November 2007 based on Rēzeknes Enerģija’s indications as to



 898
       Cl. Mem. ¶¶ 259; 260; 262; Transcript, Day 1, 41/16-20; 43/7-14.
 899
       Cl. Mem. ¶¶ 261; 265.
 900
       Cl. Mem. ¶ 261; Transcript, Day 1, 41/21-24; 43/4-6.
 901
       Transcript, Day 1, 41/25; 42/1-3; 15-17.
 902
       Transcript, Day 1, 42/7-11.
 903
       Cl. Mem. ¶ 265; Transcript, Day 1, 42/12-14.




                                                 177
                                                                                             189
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 191 of 452




              the volume of natural gas Latgales Enerģija would use, rather than on Latgales
              Enerģija’s own calculations;904

   (xi)       the Municipality attempted to persuade Latgales Enerģija’s employees to quit
              their jobs and join Rēzeknes Siltumtīkli;905

   (xii)      the Regulator wrongly stated that Latgales Enerģija was in breach of the law
              because of an erroneous report received from Rēzeknes Siltumtīkli which
              misrepresented the assignment agreement between Rēzeknes Siltumtīkli and
              Latgales Enerģija that had no bearing on the heat supply;906

   (xiii)     on 3 June 2008 the Regulator unlawfully revoked Latgales Enerģija’s licences
              to produce, transmit and sell thermal energy relying on spurious breaches of
              the licence conditions, all of which had been previously “addressed and
              explained” by Latgales Enerģija and that had been caused by the actions of the
              Municipality and the Regulator; the Regulator thereby disregarded the
              required three-month waiting period in breach of Section 28(1) of the Public
              Utility Regulators Act and the fact that Latgales Enerģija had resumed a
              steady supply of thermal energy to Rēzekne;907 according to the Claimant, the
              revocation of the licences was the culmination of a series of acts that
              destroyed Latgales Enerģija’s business;908

   (xiv)      on 13 June 2008 the Municipality and its deputy executive director, acting as
              “the person in charge of organising the provision of heating in the city of
              Rēzekne”, decided to appoint Municipality-owned companies temporarily to
              produce and sell thermal energy in Rēzekne; that decision required Latgales
              Enerģija to hand over the assets necessary for the provision of heating services
              that it had leased from Rēzeknes Siltumtīkli;909




 904
       Transcript, Day 1, 42/18-22.
 905
       Transcript, Day 1, 42/4-6.
 906
       Transcript, Day 1, 42/23-25; 43/1-3.
 907
       RfA ¶ 131; Cl. Mem. ¶¶ 264; 265.
 908
       Transcript, Day 1/19-22.
 909
       Cl. Mem. ¶ 265.




                                              178
                                                                                           190
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 192 of 452




          (xv)      these decisions of 13 June 2008 entered into force despite the appeal filed by
                    Latgales Enerģija;910 on 7 July 2008 Rēzeknes Siltumtīkli and a bailiff went to
                    Latgales Enerģija’s offices and requested Latgales Enerģija to hand over its
                    assets, which it “reasonably” refused to do;911

          (xvi)     on 14 July 2008, after the court declined its jurisdiction to hear Latgales
                    Enerģija’s appeal against the decisions of 13 June 2008, the Municipality
                    adopted a decision requiring Latgales Enerģija to provide access to the assets
                    leased under the Long-Term Agreement, including the assets Latgales
                    Enerģija had purchased or upgraded as a result of Claimant’s investment;912
                    Latgales Enerģija’s appeal did not suspend the effects of the decision;913

          (xvii) on 16 September 2008 the Municipality’s decision of 14 July 2008 was
                    enforced by armed local and state police and personnel from Rēzeknes
                    Siltumtīkli; Latgales Enerģija’s employees were forcibly evicted from their
                    office building; Rēzeknes Siltumtīkli’s personnel took over Latgales
                    Enerģija’s offices, boiler houses and other premises and appropriated all of
                    Latgales Enerģija’s assets, including assets that were leased to Latgales
                    Enerģija for 30 years under the Long-Term Agreement and assets belonging to
                    Latgales Enerģija;914 according to the Claimant, this effectively terminated the
                    30-year Long-Term Agreement;915 and

          (xviii) before and throughout this whole period the Municipality had refused to
                    consent to necessary investments in the heating system, particularly in
                    connection with the cogeneration facilities.916

660.      In response to the Respondent’s reliance on the findings of the Latvian courts relating
          to the present case, the Claimant states that no denial of justice claim was



        910
              Cl. Mem. ¶ 265.
        911
              Cl. Mem. ¶ 265.
        912
              Cl. Mem. ¶ 265.
        913
              Cl. Mem. ¶ 265.
        914
              RfA ¶ 131; Cl. Mem. ¶¶ 264; 265.
        915
              RfA ¶ 131.
        916
              Cl. Mem. ¶ 263; Transcript, Day 1, 43/15-18.




                                                        179
                                                                                                 191
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 193 of 452




          submitted.917 The Tribunal will have to make a finding regarding the Respondent’s
          compliance only with the BIT and not Latvian law, a proposition on which the
          Claimant has relied more generally in support of all of its claims.918

661.      The Claimant argues that the acts that led to the destruction of Latgales Enerģija’s
          business were politically motivated and “sprang from the realisation that the Claimant
          had turned around the supply of district heating by investing its money and expertise
          to make the business profitable and stable”.919 In the Claimant’s view, it was an
          attractive “proposition” to bring the now profitable business back under the
          Municipality’s control by manufacturing a crisis.920

662.      The Claimant finally submits that no proper legal procedure “existed” with regard to
          the cumulative and discriminatory acts and omissions that eventually resulted in the
          destruction of Latgales Enerģija’s business and seizure of its assets and that no
          compensation was ever paid.921


          (4)     FAIR AND EQUITABLE TREATMENT

663.      The Claimant contends that the Respondent has failed to provide fair and equitable
          treatment to its investment in breach of Article 3(1) of the BIT.922

                  (A)     PRELIMINARY OBSERVATIONS

664.      The Claimant submits that the exact scope of the fair and equitable treatment standard
          is “purposefully left to the determination of the tribunal”; reliance is placed on the
          awards in Mondev v. United States of America923 and Waste Management v. United
          Mexican States924.925 The Claimant contends that tribunals have not looked just at
          individual acts, but also at the “cumulative effect of a number of different measures”

        917
            Cl. Rep. ¶ 93.
        918
            Cl. Rep. ¶ 95.
        919
            RfA ¶ 125.
        920
            RfA ¶ 125.
        921
            Cl. Mem. ¶ 266.
        922
            Cl. Mem. ¶ 298.
        923
            Mondev International Ltd. v. United States of America, ICSID Case No. ARB(AF)/99/2, Award, 11
        October 2002, CLA-40 ¶ 118.
        924
            Waste Management, Inc. v. United Mexican States, ICSID Case No. ARB(AF)/00/3, Award, 30 April
        2004 (“Waste Management v. Mexico”), CLA-15 ¶¶ 98-99.
        925
            RfA ¶ 133; Cl. Mem. ¶ 268.




                                                   180
                                                                                                     192
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 194 of 452




          in order to assess the state’s compliance with the fair and equitable treatment
          standard; reliance is placed on the award in El Paso v. Argentina926.927 With reference
          to the award in El Paso, the Claimant submits that the Respondent’s actions outlined
          in the previous sub-section on expropriation also constitute, at a minimum, a creeping
          violation of the fair and equitable treatment standard.928

665.      It is the Claimant’s case that various acts of the Municipality, the Regulator, Rēzeknes
          Siltumtīkli and/or Rēzeknes Enerģija nevertheless constitute separate breaches of the
          fair and equitable treatment standard “in their own right”.929

666.      In the Claimant’s view, the Regulator’s decisions may well comply with Latvian law
          from a strictly technical point of view; however, viewed in context and as a whole, the
          Regulator’s decisions and the Municipality’s conduct amount to breaches of the fair
          and equitable treatment standard.930 The Municipality’s and the Regulator’s actions
          were directed “specifically and solely” at the Claimant’s investment and were not,
          therefore, part of a general exercise of the Respondent’s “sovereign right to regulate
          or form policy”.931

667.      The Claimant relies on specific aspects of the fair and equitable treatment standard as
          follows:

          (i)     the need for transparent and consistent state conduct to promote a stable legal
                  environment and protect the investor’s legitimate expectations;

          (ii)    freedom from harassment;

          (iii)   procedural propriety and due process; and

          (iv)    good faith.

668.      The Tribunal will follow this outline in its summary of the Claimant’s position.

        926
            El Paso Energy International Company v. Argentine Republic, ICSID Case No. ARB/03/15, Award,
        31 October 2011 (“El Paso v. Argentina”), CLA-39 ¶¶ 515; 518.
        927
            Cl. Mem. ¶ 270.
        928
            Cl. Skeleton ¶ 15; Transcript, Day 1, 44/3-8.
        929
            Transcript, Day 1, 44/9-12.
        930
            Transcript, Day 1, 44/16-25.
        931
            Transcript, Day 1, 45/1-4.




                                                  181
                                                                                                    193
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 195 of 452




                  (B)      TRANSPARENCY AND THE INVESTOR’S LEGITIMATE EXPECTATIONS

669.      The Claimant contends that the Respondent breached the Claimant’s legitimate
          expectations.932

                           (i)      The Principles

670.      The Claimant submits that the fair and equitable treatment standard requires the host
          State to act in a transparent manner and ensure (i) that there are no ambiguities in the
          legal framework regarding the investment and (ii) that any decision taken by it
          affecting the investment is traceable to such legal framework933 consisting of treaties
          and legislation as well as on “any undertakings and representations made explicitly or
          implicitly by the host state”, which may be contained in decrees, licences and similar
          executive statements as well as contractual undertakings.934

671.      The Claimant further submits that where the host State goes back on assurances
          giving rise to legitimate expectations on the part of an investor, such conduct violates
          the fair and equitable treatment standard;935 reliance is placed on the award in Tecmed
          v. Mexico936.937

672.      In addition to transparency and absence from ambiguity in the legal regime, the fair
          and equitable treatment standard requires a degree of consistency in the State’s
          conduct; reliance is placed on the award in Tecmed,938 and on the award in MTD v.
          Chile939 which followed the approach in Tecmed.940


        932
            Cl. Mem. ¶ 279; Cl. Skeleton ¶ 16(1).
        933
            RfA ¶ 135; Cl. Mem. ¶ 273.
        934
            Cl. Mem. ¶ 274.
        935
            Cl. Mem. ¶ 274.
        936
            Tecnicas Medioambientales Tecmed S.A. v. United Mexican States, ICSID Case No. ARB(AF)/00/2,
        Award, 29 May 2003 (“Tecmed v. Mexico”), CLA-17 ¶ 164, specifically on the statement that the refusal
        by the State to renew a permit was a pretext to “permanently close down a site whose operation had
        become a nuisance due to political reasons relating to the community’s opposition expressed in a variety
        of forms, regardless of the company in charge of the operation and regardless of whether or not it was
        being properly operated”.
        937
            RfA ¶ 136; Cl. Mem. ¶ 275.
        938
            Tecmed v. Mexico, CLA-17 ¶ 154, with specific reference to the statement that the investor “also
        expects the host State to act consistently, i.e. without arbitrarily revoking any preexisting decisions or
        permits issued by the State that were relied upon by the investor to assume its commitments as well as to
        plan and launch its commercial and business activities”.
        939
            MTD Equity Sdn. Bhd. and MTD Chile S.A. v. Republic of Chile, ICSID Case No. ARB/01/7, Award,
        25 May 2004 (“MTD v. Chile”), CLA-18 ¶ 113.




                                                       182
                                                                                                              194
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 196 of 452




673.      According to the Claimant, arbitral practice has extended the fair and equitable
          treatment standard to include an obligation for the host State “to provide a predictable
          framework for investment and protection of an investor’s legitimate expectations”;
          reliance is placed on the decision in LG&E v. Argentina941.942

674.      Finally, the Claimant submits that a breach by the host State of a contractual
          undertaking towards an investor may amount to a breach of the fair and equitable
          treatment standard; reliance is placed on the award in Rumeli v. Kazakhstan943.944

                           (ii)    The Claimant’s Specific Complaints

675.      The Claimant argues that its legitimate expectations breached by the Respondent were
          as follows:

          (i)     the expectation that the Municipality and the entities it controlled would abide
                  by their contractual obligations;945

          (ii)    the expectation that Latgales Enerģija would be able to use the assets and
                  create new assets for the production, transmission and distribution of thermal
                  energy for 30 years, recover the investments made and earn a profit, as
                  provided in the Long-Term Agreement;946

          (iii)   the expectation that the Municipality would not take steps, either by action or
                  omission, to frustrate Latgales Enerģija’s performance under the Long-Term
                  Agreement;947




        940
            RfA ¶¶ 136-137.
        941
             LG&E Energy Corp., LG&E Capital Corp. and LG&E International Inc. v. Argentine Republic,
        ICSID Case No. ARB/02/1, Decision on Liability, 3 October 2006 (“LG&E v. Argentina”), CLA-31 ¶
        131.
        942
            Cl. Mem. ¶ 276.
        943
            Rumeli Telekom A.S. and Telsim Mobil Telekomünikasyon Hizmetleri A.S. v. Republic of Kazakhstan,
        ICSID Case No. ARB/05/16, Award, 29 July 2008 (“Rumeli v. Kazakhstan”), CLA-34 ¶ 615. The
        Claimant contends that in this case the tribunal held that the use of a state organ’s prerogatives to
        terminate a contract constituted a breach of the fair and equitable treatment standard.
        944
            Cl. Mem. ¶ 277.
        945
            Transcript, Day 1, 45/12-14; Day 4, 50/14-18.
        946
            RfA ¶ 143; Cl. Mem. ¶ 278.
        947
            RfA ¶ 143; Cl. Mem. ¶ 278.




                                                    183
                                                                                                         195
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 197 of 452




   (iv)      the expectation that the Municipality would not seek to influence the
             Regulator to Latgales Enerģija’s detriment;948

   (v)       the expectation that the Municipality would not engage in other projects
             concerned with the provision of heating services;949

   (vi)      the expectation that the Municipality would not actively seek to replace
             Latgales Enerģija as the operator of the heating system and regain control over
             the heating system;950

   (vii)     the expectation that the Municipality would consent to the investments
             required in order for the heating system to be improved and overhauled by
             Latgales Enerģija;951

   (viii)    the expectation that the licences to produce, transmit and sell heating granted
             to Latgales Enerģija would not be withdrawn in a non-transparent manner, in
             bad faith and due to circumstances created by the Municipality and the
             Regulator themselves;952

   (ix)      the expectation that the Municipality would perform its duties under the
             February 2006 Agreement and establish and approve a heat supply
             development plan so that a new heating tariff could be calculated;953

   (x)       the expectation that the Regulator would not reverse its previous practice and
             approve tariffs that were calculated using the same methodology for the tariffs
             that had previously been approved by the Regulator in circumstances where no
             heat supply development plan existed;954




 948
       Cl. Mem. ¶ 278.
 949
       RfA ¶ 143.
 950
       Cl. Mem. ¶ 278; Transcript, Day 1, 45/15-17.
 951
       Cl. Mem. ¶ 278.
 952
       RfA ¶ 143; Cl. Mem. ¶ 278; Transcript, Day 1, 45/22-23.
 953
       RfA ¶ 143; Cl. Mem. ¶ 278.
 954
       RfA ¶ 143; Cl. Mem. ¶ 278; Transcript, Day 1, 45/18-19.




                                                184
                                                                                         196
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 198 of 452




          (xi)      the expectation that previously approved tariffs would not be cancelled in non-
                    transparent conditions, and “wrongly”, as a result of interference by the
                    Municipality;955

          (xii)     the expectation that Latgales Enerģija would receive natural gas to be able to
                    provide heating services and that the Municipality would honour its
                    contractual obligations in relation to the supply of that natural gas, including
                    its obligation to pay Latvijas Gāze for the natural gas supplied;956

          (xiii)    the expectation that the Municipality would not actively prevent Latgales
                    Enerģija from operating its business by seeking the attachment of Latgales
                    Enerģija’s bank accounts, and would comply with the undertaking to remove
                    such attachment;957 and

          (xiv)     the expectation that Latgales Enerģija would not be required to hand over the
                    assets necessary for other Municipality-owned companies to provide heating
                    services.958

676.      These expectations arose mainly from the undertakings contained in the contracts
          which governed the investment, in particular the Long-Term Agreement and the
          February 2005 Agreement; reliance is placed by the Claimant on three whereas
          clauses and Clause 2.3 of the Long-Agreement as well as Clauses 2, 2.2, 2.4, 2.10, 3
          and 4 of the February 2005 Agreement.959

677.      In addition, the Claimant relies on the context in which the investment was made, in
          particular the initial tender (including the relevant documentation contained in Exhibit
          C-38) and the different investment structures contemplated by Mr. Strioga’s
          presentation given on 25 November 2004960;961 the structure of the investment which
          was eventually adopted was based on the expectations recalled above. Without such


        955
              RfA ¶ 143; Cl. Mem. ¶ 278.
        956
              RfA ¶ 143; Cl. Mem. ¶ 278; Transcript, Day 1, 45/20-21; Day 4, 43/18-25; 44/1.
        957
              Cl. Mem. ¶ 278.
        958
              Cl. Mem. ¶ 278.
        959
              Transcript, Day 4, 48/14-25; 49/1-25; 50/1-25; 51/1; 8-25; 52/1-22.
        960
              C-41.
        961
              Transcript, Day 4, 45/24-25; 46/1-25; 47/1-25; 48/1-13.




                                                       185
                                                                                                 197
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 199 of 452




          expectations the Claimant would not have made the investment at all, or would have
          structured the investment differently, for instance through a joint venture with the
          Municipality.962

678.      As to the time when certain representations were made to the Claimant, the Claimant
          submits that it would be too narrow to consider only 28 January 2005 as the critical
          date when the investment was made;963 admittedly, certain representations relied upon
          were made after 28 January 2005.964 However, such representations are part of a
          sequence of events that took place within a relatively short period of time, and must
          be properly taken into account, since the making of the investment was a process: the
          Claimant made its appearance in November 2004 in a critical situation in Rēzekne;
          the Claimant then immediately made pledges to Unibanka and others without any
          “contractual cover” and subsequently the Long-Term Agreement and the February
          2005 Agreement were executed.965

                     (C)     FREEDOM FROM HARASSMENT

679.      The Claimant further contends that the Respondent breached the fair and equitable
          treatment standard as a result of a number of “harassing actions” directed against the
          Claimant’s investment.966

                             (i)      The Principles

680.      The Claimant submits that the fair and equitable treatment standard also applies “in
          situations of harassment directed at the investor by the host State” and that the host
          State must grant the investor freedom from harassment by its own regulatory




        962
              Transcript, Day, 4, 48/3-13.
        963
              Transcript, Day 4, 53/9-11; 54/3-7.
        964
              Transcript, Day 4, 52/23-25; 52/8.
        965
              Transcript: Day 4, 53/12-25; 54/1-7.
        966
              RfA ¶ 145; Cl. Mem. ¶ 285; Cl. Skeleton ¶ 16(2).




                                                        186
                                                                                             198
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 200 of 452




          authorities.967 Reliance is placed on the tribunal’s finding in Tecmed;968 on the award
          in Desert Line v. Yemen969 and on tribunal’s finding in Pope & Talbot970.971

                           (ii)      The Claimant’s Specific Complaints

681.      The Claimant contends that the Municipality and the Regulator harassed the
          Claimant’s investment “until it reached the point where the Regulator believed that
          Latgales Enerģija had committed breaches of the licence conditions that justified the
          cancellation of those licences”.972 The Claimant submits that the harassment by the
          Municipality and the Regulator of which it complains consists of the following:

          (i)     the Municipality’s failure to respond to Latgales Enerģija’s attempts to
                  advance the approval of the heat supply development plan and the delay in the
                  approval of such plan;973

          (ii)    the Regulator’s refusal to calculate heating tariffs based on its previous
                  consistent practice in circumstances where increased tariffs were economically
                  critical as a result of factors outside of Latgales Enerģija’s control;974

          (iii)   the Municipality’s breaches of numerous contractual obligations which could
                  only have been calculated adversely to affect Latgales Enerģija’s business;975

          (iv)    Rēzeknes Siltumtīkli’s and Rēzeknes Enerģija’s claims brought against
                  Latgales Enerģija before the Latvian courts with the intention to obtain an
                  attachment of Latgales Enerģija’s bank accounts and paralyse the company’s



        967
            RfA ¶ 138; Cl. Mem. ¶ 280.
        968
            Tecmed. v. Mexico, CLA-17 ¶ 163. The Claimant contends that in this case a licence of unlimited
        duration was replaced with one of limited duration, and the tribunal found that the denying the renewal of
        the permit’s renewal was a means designed to force the investor to relocate to a new site and bear the
        risks and costs associated with such relocation.
        969
             Desert Line Projects LLC v. Republic of Yemen, ICSID Case No. ARB/05/17, Award, 6 February
        2008, CLA-33 ¶ 179.
        970
            Pope & Talbot Inc v. Government of Canada, UNCITRAL, Award on the Merits of Phase 2, 10 April
        2001, CLA-27 ¶ 181.
        971
            Cl. Mem. ¶¶ 280-282.
        972
            Cl. Mem. ¶ 284.
        973
            Cl. Mem. ¶ 284.
        974
            RfA ¶ 145; Cl. Mem. ¶ 284.
        975
            Cl. Mem. ¶ 284.




                                                       187
                                                                                                              199
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 201 of 452




             ability to conduct its business; and their subsequent refusal to permit the lifting
             of such attachment;976

   (v)       the actions by the Municipality, in particular in September and October 2007,
             in anticipation of, or with deliberate intent to cause, Latgales Enerģija’s
             removal as the operator of the heating system, and to appoint a Municipality-
             owned company or another investor;977

   (vi)      the Regulator’s decision of 11 October 2007 regarding the takeover of the
             zone under the licences, which was premature and based on circumstances
             created by actions of the Municipality and the Regulators previous unjustified
             decisions;978

   (vii)     the Municipality’s unjustified interference with the Regulator’s decision to
             approve new tariffs so that the Regulator revoked that decision “on a basis that
             was inconsistent with the tariff calculation Methodology”;979

   (viii)    the Regulator’s unjustified objection to Latgales Enerģija’s financial
             arrangements put in place in order to receive payments from consumers and
             make payments to suppliers, including for natural gas;980

   (ix)      the Municipality’s attempts to dissuade consumers from paying Latgales
             Enerģija’s invoices in full;981

   (x)       the Municipality’s refusal to consent to works being carried out on the heating
             system and the installation of cogeneration facilities which, together with the
             refusal to approve the heat supply development plan, signified that Latgales
             Enerģija was unable to invest the full amount of EUR 1.5 million into the
             heating system in the first three years of the lease, as required by the Long-




 976
       RfA 145; Cl. Mem. ¶ 284; Transcript, Day 1, 46/11-13.
 977
       Cl. Mem. ¶ 284; Transcript, Day 1 46/2-16.
 978
       RfA ¶ 145; Cl. Mem. ¶ 284.
 979
       Cl. Mem. ¶ 284.
 980
       Cl. Mem. ¶ 284.
 981
       Cl. Mem. ¶ 284.




                                                188
                                                                                             200
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 202 of 452




                   Term Agreement, and was instead permitted to invest only EUR 1.2
                   million;982

          (xi)     the Municipality’s multiple attempts to appoint other individuals and its own
                   entities to provide heating services instead of Latgales Enerģija;983 and

          (xii)    the Municipality’s decision requiring Latgales Enerģija to hand over the leased
                   assets necessary for the provision of heating services and the enforcement of
                   that decision by armed local and state police and personnel from Rēzeknes
                   Siltumtīkli.984

                   (D)      PROCEDURAL PROPRIETY AND DUE PROCESS

682.      The Claimant contends that the Respondent has failed to treat the Claimant’s
          investment with procedural propriety and due process, thereby breaching its
          obligations under the fair and equitable treatment standard.985

                            (i)       The Principles

683.      The Claimant submits that procedural fairness “is an elementary requirement of the
          rule of law and a vital element of fair and equitable treatment” and that tribunals have
          consistently held that “the absence of a fair procedure or serious procedural
          shortcomings were important elements in a finding of a violation of the fair and
          equitable treatment standard”;986 reliance is placed by the Claimant on the awards in
          Waste Management987 and Tecmed988.989



        982
            Cl. Mem. ¶ 284.
        983
            RfA ¶ 145; Cl. Mem. ¶ 284.
        984
            RfA ¶ 145; Cl. Mem. ¶ 284.
        985
            Cl. Mem. ¶¶ 290-291; Cl. Skeleton ¶ 16(3).
        986
            RfA ¶ 139; Cl. Mem. ¶ 286.
        987
            Waste Management v. Mexico, CLA-15 ¶ 98. The Claimant submits that the tribunal concluded that
        there was a breach of the fair and equitable treatment standard where the conduct attributable to the State
        and harmful to the claimant “involves a lack of due process leading to an outcome which offends judicial
        propriety – as might be the case with a manifest failure of natural justice in judicial proceedings or a
        complete lack of transparency and candour in an administrative process”.
        988
            Tecmed v. Mexico, CLA-17 ¶ 162. The Claimant contends that the tribunal found that Mexico had
        breached the fair and equitable treatment standard inter alia on the basis that the regulatory authority had
        revoked the claimant’s licence to operate a landfill and had failed to notify the claimant of its intention to
        do so, thereby depriving the claimant of an opportunity to state its case.
        989
            RfA ¶ 140.




                                                        189
                                                                                                                  201
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 203 of 452




684.      Finally, the Claimant states that whereas denial of justice has been traditionally
          associated with the administration of justice in local courts, the tribunal in Rumeli990
          held that “[c]ourts are not the only State organs the conduct of which can amount to a
          denial of justice. Administrative organs can also engage the State’s international
          responsibility by denying justice”.991             The Claimant points out that to reach its
          conclusion, the tribunal in Rumeli992 had cited the finding in Amco II to the effect that
          there was “no provision of international law that makes impossible a denial of justice
          by an administrative body”.993

                             (ii)     The Claimant’s Specific Complaints

685.      The Claimant submits that the Latvian authorities failed to treat its investment with
          procedural propriety and due process and thereby violated the fair and equitable
          treatment standard under the BIT as follows:

          (i)       when the Municipality attempted to appoint other entities to provide heating
                    services: on the first occasion, the effect of the decision to take over the zone
                    of Latgales Enerģija was suspended and therefore a precondition to appoint a
                    person in charge of providing thermal energy in Rēzekne was not met; on the
                    second occasion, the preconditions to appoint a person in charge of providing
                    thermal energy in Rēzekne were not met and the person in charge had no
                    authority to issue any decision directing Latgales Enerģija to return the heating
                    system to Rēzeknes Siltumtīkli;994

          (ii)      the legal claims filed against Latgales Enerģija by various Latvian entities
                    aimed principally at having Latgales Enerģija’s bank accounts attached in
                    order to paralyse Latgales Enerģija’s commercial activities;995

          (iii)     Latgales Enerģija was not granted any time to remedy any alleged breaches of
                    the licence conditions before its licences were revoked, contrary to the


        990
              Rumeli v. Kazakhstan, CLA-34 ¶ 623.
        991
              Cl. Mem. ¶ 288.
        992
              Rumeli v. Kazakhstan, CLA-34 ¶ 623.
        993
              Cl. Mem. ¶ 289.
        994
              RfA ¶ 146; Cl. Mem. ¶ 290; Transcript, Day 1, 47/5-8.
        995
              RfA ¶ 146; Cl. Mem. ¶ 290; Transcript, Day 1, 47/12-14.




                                                       190
                                                                                                   202
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 204 of 452




                  requirements of Latvian law; the Regulator should have issued a warning
                  regarding the possible revocation of the licences and could have revoked the
                  licences only provided that the warning went unheeded;996

          (iv)    when deciding to revoke Latgales Enerģija’s licences, the Regulator took into
                  account “events and circumstances” that Latgales Enerģija had previously
                  shown not to constitute breaches of its licence requirements in response to
                  queries from the Regulator, the substance of which the Regulator failed to
                  address;997 and

          (v)     the Municipality used its “public law powers” to circumvent the established
                  procedure involving the person in charge of providing thermal energy in
                  Rēzekne when issuing its decision to hand over the leased assets to the
                  municipally-owned company; the Municipality used its “public law powers”
                  effectively to terminate the Long-Term Agreement and regain control over the
                  heating system.998

                  (E)      GOOD FAITH

686.      The Claimant contends that the Municipality and the Regulator failed to act in good
          faith towards its investment and therefore violated the fair and equitable treatment
          standard under the BIT.999

                           (i)      The Principles

687.      The Claimant argues that the requirement of good faith is inherent in public
          international law and the fair and equitable treatment standard and that tribunals have
          long recognized the role which good faith plays in the fair and equitable treatment
          obligation towards investors.1000 Reliance is placed by the Claimant on the awards in
          Genin v. Estonia,1001 Sempra v. Argentina1002 and Waste Management1003.1004



        996
             RfA ¶ 146; Cl. Mem. ¶ 290; Transcript, Day 1, 46/21-25.
        997
             Cl. Mem. ¶ 290; Transcript, Day 1, 47/1-4.
        998
             RfA ¶ 146; Cl. Mem. ¶ 290; Transcript, Day 1, 47/9-11.
        999
             Cl. Mem. ¶ 297; Cl. Skeleton ¶ 16(4).
        1000
             RfA ¶ 141; Cl. Mem. ¶ 292.
        1001
              Alex Genin, Eastern Credit Limited, Inc. and A.S. Baltoil v. Republic of Estonia, ICSID Case No.
        ARB/99/2, Award, 25 June 2001 (“Genin v. Estonia”), CLA-28 ¶ 367 with specific reference to the



                                                     191
                                                                                                          203
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 205 of 452




688.     The Claimant submits that the fair and equitable treatment standard is an “objective
         standard”; proof of bad faith is not required in order to establish a breach of the
         applicable standard, as held by the Tecmed tribunal1005 and the tribunal in Biwater
         Gauff v. Tanzania1006.1007

                           (ii)     The Claimant’s Specific Complaints

689.     The Claimant submits that the Municipality and the Regulator acted in bad faith, and
         the fair and equitable treatment standard was thereby breached by them as follows:

         (i)      by the Municipality’s refusal to comply with the February 2005 Agreement,
                  the February 2006 Agreement and the October 2007 Agreement; in particular
                  the Municipality’s refusal to comply with its obligation not to frustrate the
                  performance of the Long-Term Agreement by Latgales Enerģija and to adopt
                  the decisions required by Latvian law in order that Latgales Enerģija could
                  properly perform the Long-Term Agreement;1008

         (ii)     the Regulator’s refusal to calculate new tariffs in accordance with its previous
                  practice “in the absence of a reasonable basis”, especially in light of the
                  increase in the price of natural gas;1009

         (iii)    the Municipality’s attempt to attract a new operator in summer of 2007;1010




        tribunal’s statement that “[a]cts that would violate this minimum standard [of fair and equitable
        treatment] would include…subjective bad faith”.
        1002
              Sempra Energy International v. Argentine Republic, ICSID Case No. ARB/02/16, Award, 28
        September 2007, CLA-32 ¶¶ 297-299, as authority for the proposition that good faith is “the common
        guiding beacon” under the fair and equitable treatment standard and “permeates the whole approach” to
        investment protection.
        1003
             Waste Management. v. Mexico , CLA-15 ¶ 138. The Claimant submits that the tribunal found that
        the obligation to act in good faith was a basic obligation under the fair and equitable treatment standard
        and a deliberate conspiracy by government organs to destroy or frustrate an investment would constitute
        a breach of that standard.
        1004
             RfA ¶ 142; Cl. Mem. ¶¶ 293-294.
        1005
             Tecmed v. Mexico, CLA-17 ¶ 153.
        1006
             Biwater Gauff (Tanzania) Ltd. v. United Republic of Tanzania, ICSID Case No. ARB/05/22, Award,
        24 July 2008 (“Biwater Gauff v. Tanzania”), CLA-36 ¶ 602.
        1007
             RfA ¶ 141; Cl. Mem. ¶¶ 294-295.
        1008
             RfA ¶ 147; Cl. Mem. ¶ 296.
        1009
             RfA ¶ 147; Cl. Mem. ¶ 296; Transcript, Day 1, 48/15-18.
        1010
             Transcript, Day 1, 47/19-20.




                                                       192
                                                                                                              204
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 206 of 452




   (iv)       the Municipality’s attempt to regain control of the heating system by
              incorporating Rēzeknes Enerģija before declaring an energy crisis;1011

   (v)        the attachment of Latgales Enerģija’s bank accounts upon request by the
              Municipality, Rēzeknes Siltumtīkli’s and/or Rēzeknes Enerģija and their
              refusal to have the attachment of those accounts lifted, knowing that this
              would effectively paralyse the operation of Latgales Enerģija’s business;1012

   (vi)       the announcement by the Rēzekne City Council on 9 October 2007 of an
              energy crisis, which was a crisis of the Municipality’s own making, and the
              refusal to take action to remedy that crisis by having the attachment of
              Latgales Enerģija’s bank accounts lifted;1013

   (vii)      the Municipality’s decisions to appoint two persons in charge of providing
              thermal energy in Rēzekne to take over the leased assets;1014

   (viii)     the Municipality’s actions to encourage consumers not to pay Latgales
              Enerģija’s invoices in full, which, at the most, would have been an issue for
              the Regulator, not the Municipality;1015

   (ix)       the Regulator’s decision to cancel Latgales Enerģija’s licences on grounds that
              Latgales Enerģija had previously shown not to constitute breaches of the
              licence conditions, in circumstances in which the events and the breaches
              complained of by the Regulator had been caused solely by the actions of the
              Municipality and the Regulator itself;1016 in the Claimant’s view, the
              cancellation was based on an intention to replace Latgales Enerģija before the
              new heating season;1017 and




 1011
        Transcript, Day 1, 47/21-24.
 1012
        Cl. Mem. ¶ 296; Transcript, Day 1, 48/5-9.
 1013
        RfA ¶ 147; Cl. Mem. ¶ 296.
 1014
        RfA ¶ 147.
 1015
        Transcript, Day 1, 48/10-14.
 1016
        RfA ¶ 147; Cl. Mem. ¶ 296.
 1017
        Transcript, Day 1, 48/19-24.




                                                 193
                                                                                              205
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 207 of 452




          (x)     the Municipality’s decision requiring Latgales Enerģija to hand over the leased
                  assets to Municipality-controlled companies once Latgales Enerģija’s heating
                  services had become profitable.1018

690.      The Claimant submits that the Municipality and the Regulator have acted in bad faith
          towards its investment “as from the time that Mr. Vjakse became Mayor of Rēzekne”
          and therefore the Respondent violated its obligations to the Claimant under the fair
          and equitable treatment standard.1019


          (5)     FULL PROTECTION AND SECURITY

691.      The Claimant contends that the Respondent had failed to provide full protection and
          security within the meaning of Article 3(1) of the BIT.1020

692.      The Claimant argued at the Hearing that the Respondent had an obligation to protect
          the Claimant’s investment “in light of the actions taken by local authorities in
          Rēzekne”.1021 The Respondent had knowledge of these actions.1022 The Claimant as
          well as Latgales Enerģija had complained of such actions to various state agencies on
          numerous occasions, to no avail.1023            The Claimant contends that while the
          Respondent is responsible for the actions of the Rēzekne authorities, it is itself
          “culpable” for failing to provide full protection and security to Respondent’s
          investment by failing to prevent the destruction of Latgales Enerģija’s business.1024
          According to the Claimant, the Respondent had a separate and distinct obligation
          under the BIT in this respect.1025

693.      In its Skeleton Argument, the Claimant refers to the finding of the tribunal in Azurix
          v. Argentina1026 to submit that the Respondent had failed to ensure “the stability


        1018
             RfA ¶ 147; Cl. Mem. ¶ 296.
        1019
             Cl. Mem.¶¶ 297-298.
        1020
             Cl. Mem. ¶ 300; Cl. Skeleton ¶ 17.
        1021
             Transcript, Day 1, 49/5-8.
        1022
             Transcript, Day 1, 49/8.
        1023
             Transcript, Day 1, 49/8-11.
        1024
             Transcript, Day 1, 49/11-16.
        1025
             Transcript, Day 1, 49/16-17.
        1026
             Azurix Corp. v. Argentine Republic, ICSID Case No. ARB/01/12, Award, 14 July 2006 (“Azurix v.
        Argentina”), CLA-19 ¶ 408.




                                                   194
                                                                                                      206
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 208 of 452




          afforded by a secure investment environment” and permitted the Claimant’s
          investment to be rendered worthless.1027


          (6)     ARBITRARY OR DISCRIMINATORY MEASURES

694.      The Claimant submits that the actions of the local authorities in Latvia towards the
          Claimant’s investment were both arbitrary and discriminatory and impaired the
          management, maintenance, use and enjoyment of the Claimant’s investment.1028

                  (A)      THE PRINCIPLES

695.      The Claimant complains of a breach of Article 3(1), second paragraph, of the BIT.

696.      The Claimant submits that it is sufficient to show that a measure was either arbitrary
          or discriminatory; reliance is placed on Azurix1029 and Siag v. Egypt1030.1031

697.      The Claimant states that tribunals had adopted different approaches as to the meaning
          and scope of the concept of an “arbitrary measure”.1032 Some tribunals such as the
          UNCITRAL tribunal in Lauder v. Czech Republic,1033 Occidental v. Ecuador1034 and
          CMS v. Argentina1035 relied on the ordinary meaning of the adjective “arbitrary”
          which they defined as “founded on prejudice or preference rather than on reason or
          fact”.1036 Other tribunals relied on the finding of the International Court of Justice in
          ELSI (United States of America v. Italy)1037 that contrasted arbitrary measures with the


        1027
             Cl. Skeleton ¶ 17.
        1028
             RfA ¶ 158; Cl. Mem. ¶ 312; Cl. Skeleton ¶ 19.
        1029
             Azurix v. Argentina, CLA-19 ¶ 391.
        1030
              Waguih Elie George Siag and Clorinda Vecchi v. Arab Republic of Egypt, ICSID Case No.
        ARB/05/15, Award, 1 June 2009 ¶ 457 (available at: https://www.italaw.com/sites/default/files/case-
        documents/ita0786_0.pdf).
        1031
             Cl. Mem. ¶ 303.
        1032
             Cl. Mem. ¶ 304.
        1033
             Ronald S. Lauder v. Czech Republic, UNCITRAL Award, 3 September 2001 (“Lauder v. Czech
        Republic”), CLA-29 ¶ 221.
        1034
             Occidental Exploration and Production Company v. Republic of Ecuador, LCIA Case No. UN3467,
        Award, 1 July 2004, ¶ 392 (available at: https://www.italaw.com/sites/default/files/case-
        documents/ita0571.pdf).
        1035
              CMS Gas Transmission Company v. Argentine Republic, ICSID Case No. ARB/01/8, Award,
        12 May 2005 (“CMS v. Argentina”), RLA-30 ¶ 291.
        1036
             Cl. Mem. ¶ 304.
        1037
             Case Concerning Elettronica Sicula S.p.A. (ELSI) (United States v. Italy), Judgment, 20 July 1989,
        ICJ Reports 1989, p. 15 (“ELSI”), CLA-24 ¶ 76.




                                                     195
                                                                                                           207
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 209 of 452




          rule of law and defined them as a “wilful disregard of due process of law, an act
          which shocks, or at least surprises, a sense of judicial propriety”.1038 The Claimant
          further relies on the findings in National Grid v. Argentina,1039 Saluka v. Czech
          Republic1040 and LG&E1041.1042

698.      Moreover, reliance is placed by the Claimant on the award in AES v. Hungary1043.1044
          The Claimant concludes that use by a State of its governmental powers to meddle
          with the contractual rights of an investor can constitute arbitrary and discriminatory
          measures under the BIT.1045

699.      As to the definition of discriminatory measures, the Claimant relies on the tribunal’s
          finding in Lauder to submit that a measure need not violate domestic law in order to
          be discriminatory; a provision of domestic law could in fact itself be found
          discriminatory.1046 The non-discrimination standard requires “a rational justification
          of any differential treatment of a foreign investor”; reliance is placed on
          Saluka1047.1048

700.      The Claimant finally contends that a measure may be found to be discriminatory
          irrespective of whether the State acted with an intention to discriminate, as found by
          the tribunal in Siemens v. Argentina1049.1050 However, the Claimant states that




        1038
             Cl. Mem. ¶ 304.
        1039
             National Grid p.l.c. v. Argentine Republic, UNCITRAL, Award, 3 November 2008, CLA-35 ¶ 197.
        1040
             Saluka Investments B.V. v. Czech Republic, UNCITRAL, Partial Award, 17 March 2006 (“Saluka v.
        Czech Republic”), CLA-21 ¶ 460.
        1041
             LG&E v. Argentina, CLA-31 ¶ 158.
        1042
             RfA ¶ 156; Cl. Mem. ¶¶ 305-306.
        1043
             AES Summit Generation Limited and AES-Tisza Erömü Kft. v. Republic of Hungary, ICSID Case
        No. ARB/07/22, Award, 23 September 2010 (“AES v. Hungary”), CLA-38 ¶¶ 10.3.12-10.3.13. The
        Claimant states that in this case the tribunal had to deal with the reintroduction by Hungary of “price
        decrees” which the tribunal found to constitute unreasonable or discriminatory measures on the basis that
        such measures lowered the prices the claimants received pursuant to a contractually agreed formula.
        1044
             Cl. Mem. ¶ 307.
        1045
             Cl. Mem. ¶ 308.
        1046
             Cl. Mem. ¶ 309.
        1047
             Saluka v. Czech Republic, CLA-21 ¶ 460.
        1048
             RfA ¶ 157.
        1049
             Siemens v. Argentina, CLA-11 ¶ 321.
        1050
             Cl. Mem. ¶ 310.




                                                      196
                                                                                                             208
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 210 of 452




          evidence of a discriminatory intention on the part of the State is relevant to determine
          whether the measures are discriminatory, as found by the LG&E tribunal1051.1052

                  (B)      THE CLAIMANT’S SPECIFIC COMPLAINTS

701.      According to the Claimant, the following acts and omissions constituted arbitrary
          measures:

          (i)     the Municipality’s “undue delay” to devise and approve the heat supply
                  development plan; reliance is placed on National Grid;1053

          (ii)    the Municipality’s failure to comply with the February 2005 Agreement and
                  the February 2006 Agreement; reliance is placed on National Grid;1054

          (iii)   the Regulator’s reversal of its previous practice and its refusal to approve new
                  tariffs in the absence of an approved heat supply development plan; reliance is
                  placed on Lauder and National Grid;1055

          (iv)    Rēzeknes Siltumtīkli’s and Rēzeknes Enerģija’s lawsuits against Latgales
                  Enerģija and the ensuing attachment of Latgales Enerģija’s bank accounts;
                  reliance is placed on National Grid;1056

          (v)     the Municipality’s refusal to permit the attachment of Latgales Enerģija’s bank
                  accounts to be lifted; reliance is placed on National Grid;1057

          (vi)    the Regulator’s decision of 11 October 2007 to take over Latgales Enerģija’s
                  zone without waiting for Latgales Enerģija response to the Regulator’s
                  warning of 4 October 2007; reliance is placed on Lauder;1058


        1051
             LG&E v. Argentina, CLA-31 ¶ 146. The Claimant submits that in this case the tribunal found the
        measure in dispute to be discriminatory based on the effect of the measure; however, a measure will be in
        breach of Art. 3(1) of the BIT provided that it has been shown to be discriminatory in its effect or to be
        based on an intention to discriminate.
        1052
             Cl. Mem. ¶ 311.
        1053
             Cl. Mem. ¶ 313; Transcript, Day 1 49/23-25; 50/1-7.
        1054
             RfA ¶ 158; Cl. Mem. ¶ 313; Transcript, Day 1 49/23-25; 50/1-7.
        1055
             RfA ¶ 158; Cl. Mem. ¶¶ 313-314; Transcript, Day 1 49/23-25; 50/1-7.
        1056
             RfA ¶ 158; Cl. Mem. ¶ 313; Transcript, Day 1 49/23-25; 50/1-7.
        1057
             Cl. Mem. ¶ 313; Transcript, Day 1 49/23-25; 50/1-7.
        1058
             Cl. Mem. ¶ 314.




                                                       197
                                                                                                              209
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 211 of 452




          (vii)      the Municipality’s decision of 12 October 2007 to appoint Rēzeknes
                     Siltumtīkli and Rēzeknes Enerģija as “the persons in charge of providing
                     thermal energy in Rēzekne”;1059

          (viii)     the Municipality’s campaign “directed at reducing the sums paid by
                     consumers”; reliance is placed on National Grid;1060

          (ix)       the Regulator’s decision of 7 December 2007 to revoke the decision of 9
                     November 2007 approving new tariffs;1061

          (x)        the Regulator’s “warnings and queries”, based on factually or legally incorrect
                     assertions by the Municipality, that later served as a basis for the revocation of
                     Latgales Enerģija’s licences; reliance is placed on Lauder;1062

          (xi)       the Regulator’s decision of 3 June 2008 to revoke Latgales Enerģija’s licences
                     to produce, transmit and sell thermal energy without seriously considering the
                     explanations provided by Latgales Enerģija; reliance is placed on Lauder;1063
                     and

          (xii)      the Municipality’s decision of 27 June 2008 requiring Latgales Enerģija to
                     hand over the leased assets required to provide heating services.1064

702.      The Claimant contends in particular that the Municipality and the Regulator used their
          governmental and regulatory powers to create a crisis situation between September
          and October 2007 in a deliberate attempt to regain control over the heating system and
          force Latgales Enerģija (i) to relinquish its right to operate the heating system for 30
          years under the Long-Term Agreement; reliance is placed on Lauder and AES1065 and
          (ii) “to abandon its contractual right to tariff increases as a result of increased costs”
          through the combination of the Regulator’s refusal to grant tariff increases based on



        1059
               RfA ¶ 158.
        1060
               Cl. Mem. ¶ 313; Transcript, Day 1 49/23-25; 50/1-7.
        1061
               RfA ¶ 158.
        1062
               Cl. Mem ¶ 314.
        1063
               Cl. Mem. ¶ 314.
        1064
               RfA ¶ 158.
        1065
               Cl. Mem. ¶¶ 315; 317.




                                                        198
                                                                                                    210
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 212 of 452




          the absence of a heat supply development plan and the Municipality’s delay in
          approving such a plan; reliance is placed on AES.1066

703.      Finally, the Claimant argues that the Municipality and the Regulator used their
          governmental and regulatory powers between September 2007 and June 2008 to
          create a situation which would paralyse Latgales Enerģija’s operation of the heating
          system and eventually constituted the ground for the revocation of Latgales Enerģija’s
          licences; reliance is placed on AES.1067

704.      According to the Claimant, these actions were also discriminatory because they were
          directed only at the business of Latgales Enerģija.1068

705.      The Claimant contends that the use and enjoyment of its investment was irreparably
          impaired as a result of these actions and that it could no longer “sell or maintain” the
          investment.1069 The cumulative effect of these arbitrary and discriminatory measures
          was to destroy the value of the Claimant’s investment.1070


          (7)        BREACHES OF THE MOST FAVOURED NATION CLAUSE

                     (A)     THE PRINCIPLES

706.      The Claimant relies on Article 3(2) of the BIT and prays in aid Articles 2(2) and 3(1)
          of the Latvia-Romania BIT; the latter provision states that when a Contracting Party
          has admitted an investment in its State territory in accordance with its laws, it shall
          inter alia “grant the necessary permits in connection with such investment”1071.1072

                     (B)     THE CLAIMANT’S SPECIFIC COMPLAINTS

707.      The Claimant submits that the Municipality failed to issue the required heat supply
          development plan and, consequently, the Regulator failed to authorise Latgales
          Enerģija to charge the revised heating tariffs even though these tariff increases were


        1066
               Cl. Mem. ¶ 316; Transcript Day 1, 51/13-20.
        1067
               Cl. Mem. ¶ 317.
        1068
               Cl. Mem. ¶ 312.
        1069
               Cl. Skeleton ¶ 20.
        1070
               Cl. Skeleton ¶ 21.
        1071
               Latvia-Romania BIT, CLA-22.
        1072
               Cl. Mem. ¶¶ 321-322.




                                                       199
                                                                                                 211
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 213 of 452




          necessary in order for Latgales Enerģija’s business to continue to operate due to the
          consecutive increases in the price of gas charged by Latvijas Gāze.1073            To the
          Claimant, tariff changes were an essential part of its investment as it is impossible for
          a heat supply operator to function without tariffs that accurately reflect the costs of the
          business in accordance with the provisions of the tariff methodology.1074

708.      In addition, the Regulator unreasonably refused to maintain Latgales Enerģija’s
          licences to produce, transmit and sell thermal energy in Rēzekne in breach of its own
          regulations.1075        This impaired the management, maintenance and use of the
          Claimant’s investment.1076

709.      The Claimant submits that the Respondent therefore breached the MFN clause
          contained in Article 3(2) of the BIT in connection with Articles 2(2) and 3(1) of the
          Latvia-Romania BIT1077 as the local authorities failed to grant the necessary
          authorisations or permits in connection with the Claimant’s investment.1078


C.        THE RESPONDENT’S CASE ON LIABILITY

710.      The structure of the Respondent’s defence does not mirror the outline of the
          Claimant’s statement of case. On the one hand, the Respondent has advanced certain
          arguments which are not directly related to any specific treatment standard; on the
          other, the Respondent’s discussion of the applicable standards has been brief on most
          aspects. The Respondent’s position may be summarised as follows:

          (i)        general denial and overall response to the Claimant’s position (see paragraphs
                     711 ff. below);

          (ii)       specific issues (see paragraphs 717 ff. below);

          (iii)      attribution (see paragraphs 749 ff. below); and



        1073
               Cl. Mem. ¶ 323; Transcript, Day 1, 52/2-6.
        1074
               Transcript, Day 1, 82/11-17.
        1075
               Cl. Mem. ¶ 324.
        1076
               Cl. Mem. ¶ 324.
        1077
               Latvia-Romania BIT, CLA-22.
        1078
               RfA ¶ 163; Cl. Mem. ¶ 325.




                                                        200
                                                                                                  212
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 214 of 452




          (iv)       no violation of the BIT (see paragraphs 763 ff. below).


          (1)        GENERAL DENIAL AND OVERALL RESPONSE TO THE CLAIMANT’S POSITION

711.      In its Counter-Memorial on the Merits, the Respondent denies and objects to all
          allegations of any breach of the BIT made by the Claimant and all prayers for relief
          submitted by the Claimant including the request for payment of damages or
          compensation for the involvement of experts and counsel.1079

712.      The Respondent argues that the Claimant’s case is based on inaccurate facts and is
          misleading insofar as it predicates that the Claimant suffered the loss of its business.
          The Claimant’s case is presented in a highly selective and subjective manner in point
          of fact and law, rests on an oversimplification of the matter in dispute and discards
          important aspects; the Claimant’s complaints rest on witness statements signed by
          persons directly interested in the outcome of this case.1080

713.      Finally, the Claimant has put purely commercial issues before the Tribunal which are
          outside the scope of international investment law.

714.      According to the Respondent, the damage allegedly suffered by the Claimant is based
          on inflated future dividends and losses due to the failure to obtain the repayment of
          loans; the Long-Term Agreement was demonstrably unsuitable to generate any cash
          flows, as confirmed by the Respondent’s expert report submitted by KPMG Baltics
          SIA.1081

715.      The Rēzekne Municipality, the Respondent argues, wished to improve the quality and
          economic performance of its district heating system, to transpose the existing, highly
          subsidized and economically inefficient system into a business-orientated system
          “with consideration of the social interest at large”.1082 After the initial tender yielded
          no suitable results, the Claimant and the Municipality reached agreement on a
          “concession arrangement” regarding the district heating assets in Rēzekne.1083


        1079
               Resp. Obj. J. & C-Mem. ¶ 1.4; see also Resp. Rej. ¶¶ 5-7.
        1080
               Resp. Obj. J. & C-Mem. ¶ 3.33.
        1081
               Resp. Obj. J. & C-Mem. ¶ 2.2.
        1082
               Resp. Obj. J. & C-Mem. ¶ 3.1.
        1083
               Resp. Obj. J. & C-Mem. ¶ 3.1.




                                                         201
                                                                                                 213
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 215 of 452




          Rēzekne is a major city in Latgale, a region with “highest social sensitivity” due to
          widespread unemployment, low salaries, a negative migration rate and low economic
          activity; any fluctuation in the continuity, stability, service level or price of basic
          public utility services can cause serious social unrest and resistance.1084

716.      The Respondent contends that an overall analysis of its conduct shows such conduct
          to be “consistent and predictable”; only the Claimant’s conduct led to the adverse
          effects of which the Claimant has complained.1085


          (2)        SPECIFIC ISSUES

717.      The Tribunal will summarise the Respondent’s arguments relating to these specific
          issues as follows:

          (i)        the application of the Principles of European Contract Law, UNIDROIT
                     Principles of International Commercial Contracts and TransLex Principles (see
                     paragraphs 718 ff. below);

          (ii)       the functional and legal independence between the different parts of the
                     “concession arrangement” (see paragraphs 719 ff. below);

          (iii)      the duty to pay for the natural gas supplied by Latvijas Gāze (see paragraphs
                     726 ff. below);

          (iv)       the outstanding lease payments (see paragraphs 733 ff. below);

          (v)        the influence allegedly brought to bear by the Municipality on the Regulator
                     (see paragraphs 734 ff. below);

          (vi)       the review of the tariffs by the Regulator (see paragraphs 743 ff. below);

          (vii)      the development plan (see paragraphs 736 ff. below); and

          (viii)     the revocation of Latgales Enerģija’s licences to produce, transmit and sell
                     thermal energy (see paragraphs 743 ff. below).


        1084
               Resp. Obj. J. & C-Mem. ¶ 3.2.
        1085
               Resp. Obj. J. & C-Mem. ¶ 3.9.




                                                   202
                                                                                                  214
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 216 of 452




                     (A)     THE APPLICATION OF PRINCIPLES OF EUROPEAN CONTRACT LAW,
                             UNIDROIT PRINCIPLES OF INTERNATIONAL COMMERCIAL CONTRACTS
                             AND TRANSLEX PRINCIPLES

718.      As the “concession arrangement” was “basically spelled out in commercial
          agreements”, the Respondent invokes the application of the Principles of European
          Contract Law,1086 the 2010 UNIDROIT Principles of International Commercial
          Contracts and the Trans-Lex Principles which may be considered as general principles
          of law recognised by civilized nations within the meaning of Article 38(1)(c) of the
          Statute of International Court of Justice,1087 contending that the application of such
          principles is suitable where specific issues are to be decided and gaps are found to
          exist in the abstract principles set out in an investment treaty.1088

                     (B)     THE FUNCTIONAL AND LEGAL INDEPENDENCE BETWEEN THE
                             DIFFERENT PARTS OF THE “CONCESSION ARRANGEMENT”

719.      The Respondent argues that the “concession arrangement” consisted of the following
          commercial contracts:1089

          (i)        the Long-Term Agreement;1090

          (ii)       the February 2005 Agreement;1091

          (iii)      the Amended Long-Term Agreement;1092

          (iv)       the February 2006 Agreement;1093 and

          (v)        the October 2007 Agreement.1094

720.      The Respondent argues that these are typically commercial contracts, despite the fact
          that the Long-Term Agreement relates to the lease of public assets; hence Latgales


        1086
               R-3.
        1087
               RLA-3.
        1088
               Resp. Obj. J. & C-Mem. ¶ 3.10-11; Resp. Rej. ¶¶ 18- 20.
        1089
               Resp. Obj. J. & C-Mem. ¶¶ 3.4-3.5; Resp. Obj. J. & C-Mem. ¶ 3.4.
        1090
               C-4, see paragraphs 78 ff. above.
        1091
               C-8, see paragraphs 100 ff. above.
        1092
               C-16, see paragraphs 166 ff. above.
        1093
               C-17, see paragraphs 169 ff. above.
        1094
               C-26, see paragraphs 286 ff. above.




                                                       203
                                                                                             215
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 217 of 452




          Enerģija’s duty to cooperate to seek ways to reduce the heating tariffs for Rēzekne’s
          inhabitants.1095 With reference to Sections 4 and 14(2) of the Latvian Municipalities
          Act, the Respondent further states that Latvian law distinguishes between the public
          functions of local governments and their “commercial functions in carrying out their
          public functions”.1096

721.      On the other hand, the “concession arrangement” consisted of Latgales Enerģija’s
          licences issued by the Regulator for the production, transmission and sale of thermal
          energy in Rēzekne.1097 According to the Respondent, these licences were issued in
          the “public (administrative) law sphere”.1098

722.      A further distinguishing factor between the two parts of the “concession arrangement”
          is the legal, functional and financial independence of the Regulator in line with the
          requirements of European law.1099

723.      The Respondent refutes the Claimant’s argument that all the contracts concluded
          between Latgales Enerģija and the Municipality represent exercise of public power by
          the Municipality.1100     The treatment of the Long-Term Agreement and related
          agreements as commercial contracts is therefore in accordance with the “sense and
          meaning” of the Treaty and the applicable Latvian law.1101

724.      The Respondent further contends that “State contracts (…) of commercial (economic)
          nature (…) (for example, privatization agreements, joint venture agreements,
          concession agreements)” are subject to international law as a general rule.1102 While
          such contracts may contain “sovereign promises”, they are still treated as commercial
          agreements; reliance is placed on the ad hoc award in Texaco v. Libya1103.1104


        1095
             Resp. Obj. J. & C-Mem. ¶ 3.5.
        1096
             Resp. Obj. J. & C-Mem. ¶ 3.5.
        1097
             Resp. Obj. J. & C-Mem. ¶ 3.4.
        1098
             Resp. Obj. J. & C-Mem. ¶ 3.6.
        1099
             Resp. Obj. J. & C-Mem. ¶ 3.7, see paragraph 734 below.
        1100
             Resp. Rej. ¶¶ 13 ff.
        1101
             Resp. Rej. ¶ 15.
        1102
             Resp. Rej. ¶ 16.
        1103
             Texaco Overseas Petroleum Company v. Government of the Libyan Arab Republic, ad hoc Award,
        19 January 1977, RLA-17.
        1104
             Resp. Rej. ¶ 16.




                                                  204
                                                                                                    216
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 218 of 452




725.      The Respondent finally argues that the October 2007 Agreement gives rise only to
          best-effort duties as it was concluded at a time when the proceedings in the Latvian
          courts reached their peak and it dealt with a number of aspects, including the steps
          required in order to have the attachment of Latgales Enerģija’s bank account lifted, in
          order for the parties to agree on the key points of disagreement regarding the Long-
          Term Agreement and to reach agreement on amendments to the Long-Term
          Agreement.1105

          The Respondent asserts that this is confirmed by the fact that no party “has ever
          challenged the non-performance of this agreement in court”.1106 According to the
          Respondent, all involved parties understood that the October 2007 Agreement was
          simply an agreement to cooperate in good faith and was not a “contractually binding
          agreement with exactly spelled out rights and obligations”.1107 Reliance is placed by
          the Respondent on Articles 1:302, 5:102 and 5:105 of the PECL “as general principles
          of international law”; an analysis of the October 2007 Agreement under Latvian law
          would yield the same result.1108

                     (C)     THE DUTY TO PAY FOR THE NATURAL GAS SUPPLIED BY LATVIJAS
                             GĀZE

726.      The Respondent contends that the Long-Term Agreement is to be characterised as a
          contract for the lease of a business, i.e. the whole heating service business in Rēzekne
          (Betriebsübergang); accordingly, the lessee stepped into the shoes of the lessor in the
          lessor’s relationship with third parties, including Latvijas Gāze.1109

727.      In reply to the Claimant’s submission that the German legal concept of
          Betriebsübergang is inapplicable in the present case, the Respondent submits that it
          used the expression Betriebsübergang “to denote the specific mode of mergers and
          acquisitions”, in particular the acquisition of a business as a whole as opposed to a
          share deal or an asset deal limited to certain assets; reliance was placed by the
          Respondent on Sections 18 and 20 of the Latvian Commercial Code and Clause 5.1 of

        1105
               Resp. Obj. J. & C-Mem. ¶ 3.16; Resp. Rej. ¶ 23.
        1106
               Resp. Rej. ¶ 23.
        1107
               Resp. Rej. ¶ 23.
        1108
               Resp. Rej. ¶ 24.
        1109
               Resp. Obj. J. & C-Mem. ¶ 3.13.




                                                        205
                                                                                               217
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 219 of 452




          the Long-Term Agreement, which expressly provides for the transfer of all of the
          lessor’s employment contracts to the lessee.1110

728.      The Respondent rejects the Claimant’s argument that no Betriebsübergang took place
          on the basis that all assets were not transferred; reliance is placed on Section 20(1) of
          the Latvian Commercial Code whereby it is permissible to transfer only certain
          assets.1111

729.      The Respondent rejects the Claimant’s contention that Latvian civil law gives
          preference to a literal rule of interpretation and construction.1112 Rather, Latvian civil
          law is based on the civil law tradition “where similar aspects are construed reasonably
          and the main actual form of construction of contracts is [to determine] what the other
          party objectively could understand”.1113

730.      The Respondent contends the following:

          (i)        on 27 October 2005 Latgales Enerģija was given an opportunity to acquaint
                     itself with the content of the Gas Supply Agreement, which provided for the
                     exact amount of gas that had to be supplied to the Municipality as well as the
                     sums to be paid thereunder; reliance is placed by the Respondent on Clause 4
                     of the February 2005 Agreement1114;1115

          (ii)       Latgales Enerģija by its subsequent conduct acknowledged its obligation to
                     pay for the natural gas supplied, e.g. as the Claimant submitted that it had
                     received and paid Latvijas Gāze’s invoices;1116

          (iii)      the Claimant attempts to show that it was entitled to pay a lower price, but the
                     Claimant does not deny that it accepted, and at least in part paid, such
                     invoices;1117 and



        1110
               Resp. Rej. ¶ 22; Resp. P-H (PO8) ¶¶ 17-20.
        1111
               Resp. Rep. (PO9) ¶ 37.
        1112
               Resp. Rep. (PO9) ¶ 38.
        1113
               Resp. Rep. (PO9) ¶ 38.
        1114
               C-8.
        1115
               Resp. Obj. J. & C-Mem. ¶ 3.14.
        1116
               Resp. Obj. J. & C-Mem. ¶ 3.14; see also Transcript, Day 4, 129/7-21.




                                                        206
                                                                                                  218
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 220 of 452




          (iv)       Latgales Enerģija was therefore aware of, and fully understood, its duty to pay
                     for the natural gas supplied.1118

          In the Respondent’s view, it is therefore impossible to conclude that, due to a lack of
          specific and clear provisions to the contrary, the lessor should pay something to the
          lessee in the presence of a business lease; only Latgales Enerģija itself was fully
          responsible to pay for all of the natural gas delivered.1119

731.      The Respondent alleges that the Municipality did its utmost best to persuade Latvijas
          Gāze to continue to supply natural gas despite Latgales Enerģija’s refusal to pay for
          the outstanding invoices; however, Latvijas Gāze turned down the Municipality’s
          request.1120       The Respondent’s efforts belie the Claimant’s argument that the
          Municipality intended to harm the “Concession Project”.1121

732.      The Respondent further argues that the Claimant misconstrues the February 2005
          Agreement and October 2007 Agreement.1122 Clause 4, paragraph 2 of the February
          2005 Agreement, read as a whole in conjunction with the fourth recital of the same
          agreement and the Long-Term Agreement, means that the contracting parties intended
          to hold the Municipality liable towards Latgales Enerģija in case the Municipality
          decided to cancel the gasification of the area or request Latvijas Gāze to deliver a
          smaller amount of gas than it had originally undertaken to buy.1123

                     (D)      THE OUTSTANDING LEASE PAYMENTS

733.      Rēzeknes Siltumtīkli considered that Latgales Enerģija failed to make the lease
          payments under the Long-Term Agreement. To request such payments, Rēzeknes
          Siltumtīkli sent a “notice of warning” to Latgales Enerģija in November 2006.1124




        1117
               Resp. Obj. J. & C-Mem. ¶ 3.14.
        1118
               Resp. P-H (PO8) ¶¶ 17-20.
        1119
               Resp. Obj. J. & C-Mem. ¶ 3.15.
        1120
               R-32.
        1121
               Resp. P-H (PO8) ¶ 21.
        1122
               Resp. Obj. J. & C-Mem. ¶ 3.16.
        1123
               Resp. Obj. J. & C-Mem. ¶ 3.16.
        1124
               Transcript, Day 4, 130/21-25; 131/1-18.




                                                         207
                                                                                                 219
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 221 of 452




                    (E)     THE INFLUENCE ALLEGEDLY BROUGHT TO BEAR BY THE MUNICIPALITY
                            ON THE REGULATOR

734.      According to the Respondent, the Regulator was a legally, functionally and
          financially independent entity that made its decisions based “only on strict grounds
          prescribed” by the Public Utility Regulators Act, and was financed solely through fees
          paid by the providers of public utilities such as Latgales Enerģija; reliance is placed
          on Sections 8(6), 8(7), 8(8), 11 and 29 of the Latvian Public Utility Regulators Act1125
          in force at the relevant time.1126 The Regulator’s legal status, governance, operation
          and competence were entirely separate from the Municipality and its decision-making
          process.1127 The Respondent contends that the Claimant’s allegations are completely
          unwarranted and not proven by any evidence; reliance is placed on the decisions made
          by the Latvian courts denying Latgales Enerģija’s complaints with respect to the
          manner in which the Regulator had applied the law1128.1129

735.      The Respondent denies that the local authorities in Latvia and the entities they own
          and control attempted to evict the Claimant from its business in a concerted plan.1130
          According to the Respondent, there is no evidence on the record supporting such a
          claim other than mere allegations, assumptions, emotional language and requests from
          the Claimant in order that the Tribunal draw adverse inference.1131

                    (F)     THE DEVELOPMENT PLAN

736.      The Respondent contends that the parties had a “mutual cooperative obligation (…) to
          do their utmost to achieve a mutually acceptable outcome” under Clause 1.2 of the
          February 2006 Agreement; it was not a matter solely for Latgales Enerģija to decide
          “what is acceptable in order for the Development Plan to be adopted”.1132
          Considering the Claimant’s experience in various similar projects, it is “the logical
          and fair construction” that the Claimant had “accepted the risk that the Development


        1125
               CLA-49, see paragraph 38 above; RLA-2.
        1126
               Resp. Obj. J. & C-Mem. ¶¶ 3.7-3.8.
        1127
               Resp. Obj. J. & C-Mem. ¶ 3.8.
        1128
               R-1, R-2, R-3, R-4, R-5; R-6.
        1129
               Resp. Obj. J. & C-Mem. ¶ 3.8.
        1130
               Resp. Rej. ¶ 34.
        1131
               Resp. Rej. ¶ 34.
        1132
               Resp. Obj. J. & C-Mem. ¶ 3.12.




                                                        208
                                                                                               220
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 222 of 452




          Plan shall be developed together with the Rēzekne municipality” and that both parties
          would therefore determine the acceptable content of such plan.1133 Latgales Enerģija
          had assumed the risk of the mutual cooperation in the development of the Plan;1134 it
          was a matter for the Claimant (through Latgales Enerģija) to come up with a proper
          draft.1135     It is admitted by the Respondent that it was the Municipality which
          remained ultimately responsible for devising the plan.1136

737.      The Respondent further states that the issues relating to the adoption of the
          development plan fall into four categories as follows:1137

          (i)        the Parties’ conduct and their understanding as to whose legal duty it was to
                     devise the development plan in light of the particular arrangements;

          (ii)       the timing and circumstances in which Latgales Enerģija came up with the
                     allegations concerning the lack of a development plan;

          (iii)      the Respondent’s conduct after it turned out that Latgales Enerģija was unable
                     to provide a proper development plan; and

          (iv)       the reasonable risk any prudent investor would have been deemed to have
                     assumed considering the lack of a development plan.

738.      On the first point, the Respondent contends that “subsequent practice” plays a
          paramount role in public international law, that Latgales Enerģija understood that it
          had been delegated the duty to devise a concrete text and submit it to the Municipality
          for approval, as shown the “consistent development of events” since Latgales Enerģija
          did not disclaim its duty provide a draft development plan and that Latgales Enerģija
          is therefore not entitled to rely on the Municipality’s ultimate responsibility to devise
          the development plan to avoid its own duty.1138 Finally, the Administrative District




        1133
               Resp. Obj. J. & C-Mem. ¶ 3.12.
        1134
               Resp. Obj. J. & C-Mem. ¶ 3.23.
        1135
               Resp. P-H (PO8) ¶ 11.
        1136
               Resp. P-H (PO8) ¶ 11.
        1137
               Resp. P-H (PO8) ¶ 10.
        1138
               Resp. P-H (PO8) ¶ 11.




                                                   209
                                                                                                221
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 223 of 452




          Court stated inter alia that the Municipality was entitled to delegate this obligation
          “freely to any private individual or entity”.1139

739.      On the second point, the Respondent contends that Latgales Enerģija suddenly
          changed its approach to its obligations after undertaking them, that Latgales Enerģija
          has not been “sufficiently persistent” in making its complaint that the Municipality’s
          failure to devise a development plan amounted to a breach of the Municipality’s
          duties to the Claimant, and, finally, that Latgales Enerģija, having threatened to sue
          on four occasions relying on the absence of a development plan for the City and other
          alleged breaches,1140 eventually failed to do so.1141

740.      On the third point, the Respondent submits that the Municipality in good faith invited
          Latgales Enerģija to participate in the drafting of a “proper” development plan after it
          had appeared most likely that Latgales Enerģija would not be in a position to submit a
          “proper document” and the Municipality took the matter in its own hands.1142

741.      On the fourth and final point, the Respondent contends that Clause 1.6 of the
          February 2005 Agreement expressly provides that tariffs would be adjusted in line
          with the applicable provisions of law, that there was therefore no representation or
          warranty relating to the situation in which there was no development plan in place,
          nor was there any waiver on the part of the Municipality for the benefit of the
          Claimant.1143        Moreover, Clause 1.2 of the February 2006 Agreement expressly
          provided that Latgales Enerģija should devise a draft of the development plan which
          the Municipality would then “formally validate”, with the clear implication that such
          draft would have to comply with the law.1144            Clause 5 of the February 2006
          Agreement specifically provided that Latgales Enerģija was entitled to claim damages
          for the Municipality’s failure to comply with its duties under the Agreement; Latgales
          Enerģija did not enforce such contract term.1145 The Respondent further notes that the
          licences issued shortly after the conclusion of the Long-Term Agreement contained
        1139
               Transcript, Day 1, 113/5-12.
        1140
               R-26; R-27; R-28; R-29.
        1141
               Resp. P-H (PO8) ¶ 13.
        1142
               Resp. P-H (PO8) ¶ 14.
        1143
               Resp. P-H (PO8) ¶ 15.
        1144
               Resp. P-H (PO8) ¶ 15.
        1145
               Resp. P-H (PO8) ¶ 15.




                                                 210
                                                                                               222
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 224 of 452




          various obligations that were dependent on the existence of a development plan, and
          that were not challenged by the Claimant.1146

742.      Therefore, the Claimant is not entitled to rely on the Regulator’s previous practice or
          the first approval of the tariffs following the issuance of the licences to Latgales
          Enerģija.1147 The Regulator’s first approval of Latgales Enerģija’s tariffs should
          rather be regarded as a “good faith gesture” rather than the continuation of an alleged
          previous practice.1148          Finally, and in any event, Latgales Enerģija’s draft
          development plan of 15 November 20061149 did not include any verifiable
          explanations of the figures it contained.1150

                     (G)     THE REVIEW OF THE TARIFFS BY THE REGULATOR

743.      The Respondent submits that (i) Latgales Enerģija applied to the Regulator for the
          approval of increased heating tariffs on no less than four occasions,1151 (ii) the
          Regulator approved an increase in the tariff by decision no. 19 of 19 December
          2005,1152 (iii) the Regulator then denied Latgales Enerģija’s further requests on the
          basis that Latgales Enerģija had failed to show “objective business necessity” for a
          further increase in the tariff as required by law and (iv) the Regulator on 7 December
          2007 revoked its decision no. 28 of 9 November 2007 increasing the tariff on the basis
          that Latgales Enerģija had falsely represented the gas supply costs1153.1154

744.      According to Respondent, the Claimant misconstrues the applicable Latvian law in
          that it contends that applications for a new tariff could have been submitted only
          provided that a development plan had been adopted.1155 The Respondent submits that
          “the Claimant could have relied, logically, on more general development documents



        1146
               Resp. P-H (PO8) ¶ 15.
        1147
               Resp. P-H (PO8) ¶ 15.
        1148
               Resp. P-H (PO8) ¶ 15.
        1149
               R-31.
        1150
               Resp. P-H (PO8) ¶ 16.
        1151
               Resp. Obj. J. & C-Mem. ¶ 3.18.
        1152
               C-14.
        1153
               C-28.
        1154
               Resp. Obj. J. & C-Mem. ¶ 3.19.
        1155
               Resp. Obj. J. & C-Mem. ¶ 3.20.




                                                   211
                                                                                              223
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 225 of 452




          and still submit its own business scenario” since Section 17 of the Methodology1156
          expressly states that the utilities provider “makes up its own plan in accordance with a
          Development Plan or other planning document of the municipality”.1157 Reliance is
          placed by the Respondent on the Textbook for Regulatory Implications of District
          Heating1158.1159

745.      The Respondent further argues that the Claimant’s arguments relating to the
          Regulator’s prior practice are without foundation since the approval of the first
          request for a new tariff cannot amount to a “practice”;1160 the Claimant should have
          realized that the “concession arrangement” opened a new page in administrative
          practice and the previous administrative practice relating to the heat supply in
          Rēzekne would be history.1161

                     (H)     THE REVOCATION OF LATGALES ENERĢIJA’S LICENCES TO PRODUCE,
                             TRANSMIT AND SELL THERMAL ENERGY

746.      The Respondent contends that Latgales Enerģija has been in continuous breach of its
          duties under the licences1162 and the applicable law to the detriment of the Rēzekne
          inhabitants in that (i) Latgales Enerģija failed to submit regular yearly review reports
          for the previous heating season and forecasts for the future, (ii) Latgales Enerģija
          failed to submit a “proper” development plan as required by its licences and (iii)
          Latgales Enerģija failed at the start of the heating season 2007/2008 to provide any
          heating to the northern district of Rēzekne, three kindergartens and provided
          insufficient heating to six schools.1163 As a result, the Regulator issued the following
          decisions:

          (i)        on 4 October 2007 the Regulator issued a warning to Latgales Enerģija
                     recalling the operator’s duty to submit regular reports for the previous period



        1156
               C-35.
        1157
               Resp. Obj. J. & C-Mem. ¶ 3.20 (original emphasis).
        1158
               R-7.
        1159
               Resp. Obj. J. & C-Mem. ¶ 3.20.
        1160
               Resp. Obj. J. & C-Mem. ¶ 3.40.
        1161
               Resp. Rej. ¶ 31.
        1162
               C-10; C-11; C-12.
        1163
               Resp. Obj. J. & C-Mem. ¶ 3.21.




                                                        212
                                                                                                 224
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 226 of 452




                     as well as forecasts for the upcoming heating seasons and to submit the
                     required development plan1164;1165

          (ii)       on 11 October 2007 the Regulator suspended Latgales Enerģija’s
                     licences1166;1167 and

          (iii)      on 3 June 2008 the Regulator revoked Latgales Enerģija’s licences because
                     “instead of delivering a new and proper solution, [Latgales Enerģija]
                     continued blaming the Rēzekne municipality for what had happened“ and
                     there was a risk that the same situation could occur again in the following
                     heating season;1168 the Respondent contends that the Claimant acknowledged
                     its failure to submit the relevant regulatory documentation and to provide
                     heating services in Rēzekne as facts when it argued denying its liability before
                     the Regulator1169.1170

747.      The Respondent submits that the Municipality ultimately had to appoint an interim
          provider for heating services in Rēzekne under the applicable law and therefore
          requested Latgales Enerģija to return the leased assets on 14 July 2008;1171 the
          Municipality was left with no choice but to enforce the decision with the help of the
          police forces as the heating season was about to start and Latgales Enerģija continued
          to refuse to return the heating assets.1172

748.      The Respondent further argues that (i) the Claimant is not entitled to rely on the
          “formal duty” of the Municipality to devise and approve the development plan and the
          “alleged duty” of the Municipality to pay for the delivered gas in case Latgales
          Enerģija did not make a sufficient profit, (ii) the Municipality needed to avoid
          subsidizing the district heating system, which was clearly understood by the Claimant,
          (iii) the Claimant’s argument that the Municipality had assumed the risk to cover the

        1164
               C-22.
        1165
               Resp. Obj. J. & C-Mem. ¶ 3.21.
        1166
               C-23.
        1167
               Resp. Obj. J. & C-Mem. ¶ 3.21.
        1168
               Resp. Obj. J. & C-Mem. ¶ 3.21.
        1169
               C-153.
        1170
               Resp. Obj. J. & C-Mem. ¶ 3.21.
        1171
               C-33.
        1172
               Resp. Obj. J. & C-Mem. ¶ 3.22.




                                                   213
                                                                                                  225
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 227 of 452




          price difference in case of an unforeseen rise in the supply costs was contrary to the
          very purpose of inviting private capital, (iv) a prudent risk management by the
          Claimant should have taken into account the factors that are typically involved in the
          district heating business and resolved them before undertaking the duties arising out
          of the concession (see paragraphs 781 ff. below) and, finally (v) there was no duty on
          the Municipality to guarantee the solvency and viability of the business, which was a
          risk to be borne by the Claimant.1173

          The Respondent submits that the Municipality reasonably exercised its discretion so
          as to involve another entity in order to have heating supplied under such
          circumstances, bearing in mind that Latgales Enerģija had expressed its dissatisfaction
          with the performance of the Long-Term Agreement from the outset of the Project, had
          blamed the Municipality for everything and had hardly a caring attitude, so that the
          Municipality’s decision to proceed with the enforcement of its previous decision
          directing Latgales Enerģija to “return” the leased assets was a logical outcome in the
          circumstances.1174 That said, the Respondent points out that actual force was never
          used and that the Claimant had never adduced any evidence in that regard.1175


          (3)        ATTRIBUTION

749.      The Tribunal will summarise the Respondent’s arguments relating to attribution in the
          following order:

          (i)        the Municipality (see paragraph 750 below);

          (ii)       the Regulator (see paragraphs 751 ff. below);

          (iii)      Rēzeknes Siltumtīkli and Rēzeknes Enerģija (see paragraphs 753 ff. below);
                     and

          (iv)       Latgales Enerģija (see paragraphs 762 ff. below).




        1173
               Resp. Obj. J. & C-Mem. ¶ 3.23.
        1174
               Resp. Obj. J. & C-Mem. ¶ 3.25.
        1175
               Resp. Obj. J. & C-Mem. ¶ 3.25.




                                                  214
                                                                                              226
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 228 of 452




                     (A)      THE MUNICIPALITY

750.      The Respondent does not contest the attribution of the Municipality’ conduct to itself.

                     (B)      THE REGULATOR

751.      As for the Regulator, the Respondent argues that the Rēzekne Municipality’s direction
          and control over the Regulator cannot be inferred based on the sole fact that the
          Municipality (together with 31 other Municipalities) appointed the members of the
          Regulator or that the Municipality, Rēzeknes Siltumtīkli and the Regulator interacted
          with one another.1176

752.      The Respondent argues that the Claimant has failed to discharge its burden of proof
          with respect to the allegations that the Municipality influenced, or sought to influence,
          the Regulator.1177

                     (C)      RĒZEKNES SILTUMTĪKLI AND RĒZEKNES ENERĢIJA

753.      The Respondent contends that Rēzeknes Siltumtīkli and Rēzeknes Enerģija do not
          come within the purview of Articles 5 and 8 of the ILC Articles. Both entities were
          incorporated as commercial entities subject to private law.1178

754.      The Respondent explains that the Latvian State and Local Government-Owned
          Corporations Act1179 determines the rules applicable to commercial entities owned by
          public authorities; the corporate governance of such entities and the public
          shareholder’s authority over such entities follows the provisions in the Latvian
          Commercial Code. These principles are restated also in the Municipalities Act1180.1181

755.      Article 5 of the ILC Articles is not applicable to Rēzeknes Siltumtīkli and Rēzeknes
          Enerģija. The Respondent relies on the following succession of events:1182




        1176
               Transcript, Day 4, 97/6-25; 98/1-22.
        1177
               Transcript, Day 1, 121/22-25; 122/1-9, see also paragraphs 734 ff. above.
        1178
               Resp. P-H (PO8) ¶¶ 8 ff.
        1179
               RLA-29.
        1180
               C-34.
        1181
               Resp. P-H (PO8) ¶ 8; Resp. Rep. (PO9) ¶ 14.
        1182
               Resp. P-H (PO8) ¶ 8; Resp. Rep. (PO9) ¶ 17.




                                                         215
                                                                                                227
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 229 of 452




          (i)        on 3 August 2004 the Municipality issued “a general conceptual consent with
                     reference to [the] Municipality’s overall obligation under the law to organise
                     the heat supply”;1183 such permission by the Municipality to lease the assets
                     was given upon request of Rēzeknes Siltumtīkli pursuant to Section 15(1) of
                     the Municipalities Act; such permission by the Municipality signalled respect
                     on the part of the Municipality for Rēzeknes Siltumtīkli’s “corporate interests,
                     decisions and plans”;

          (ii)       then the draft Long-Term Agreement submitted by Latgales Enerģija was
                     discussed under the auspices of Rēzeknes Siltumtīkli;1184

          (iii)      the Management Board of Rēzeknes Siltumtīkli approved such draft;1185

          (iv)       the Supervisory Council of Rēzeknes Siltumtīkli then in turn approved the
                     draft;1186 and

          (v)        whereupon on 28 January 2005 the Municipality approved the Long-Term
                     Agreement,1187 which decision was also made pursuant to Section 15(1) of the
                     Municipalities Act and the previous decisions of the bodies of Rēzeknes
                     Siltumtīkli.

756.      Neither Rēzeknes Siltumtīkli nor Rēzeknes Enerģija have been delegated any public
          function according to the Respondent.1188 According to Latvian law, in particular
          Section 40(2) of the Public Administration Act1189 as well as Section 15(3) of the
          Municipalities Act1190 a public function may be delegated only by contract or law;1191
          however, no delegation agreement was ever concluded between the Municipality and
          Rēzeknes Siltumtīkli and the Claimant fails to show which legal provision provided



        1183
               Resp. P-H (PO8) ¶ 8 (original emphasis); R-24 [page 1].
        1184
               R-24 [pages 2-3].
        1185
               R-24 [page 2].
        1186
               R-24 [page 5].
        1187
               R-24 [page 6].
        1188
               Resp. P-H (PO8) ¶ 8; Resp. Rep. (PO9) ¶ 14.
        1189
               RLA-20.
        1190
               C-34.
        1191
               Resp. P-H (PO8) ¶ 8; Resp. Rep. (PO9) ¶ 11.




                                                        216
                                                                                                  228
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 230 of 452




          for a delegation of a public function to either Rēzeknes Siltumtīkli or Rēzeknes
          Enerģija.1192

757.      The Long-Term Agreement is a commercial contract and Rēzeknes Siltumtīkli
          executed such contract acting in its “private commercial capacity”, as shown for
          instance by the Preamble and Clause 2.1.1 of the said agreement.1193

758.      Article 8 of the ILC Articles is not applicable to Rēzeknes Siltumtīkli and Rēzeknes
          Enerģija since neither company has acted “as an extended arm of the Municipality” at
          least in respect of the contractual duties owed to the Claimant and Latgales
          Enerģija.1194

          There needs to be a “sufficiently serious involvement” of the State in the business of
          the company it owns, and it is not enough for a State to be involved “sporadically in
          certain important aspects of the matter” or “to care or [show] interest for the process
          or the outcome”.1195

759.      In the present case the Municipality permitted (but did not mandate) Rēzeknes
          Siltumtīkli to conclude the Long-Term Agreement with a particular operator upon
          Rēzeknes Siltumtīkli’s request, the terms of the Long-Term Agreement were freely
          discussed without the Municipality’s involvement and a separate agreement was made
          between the Municipality and Latgales Enerģija subsequent to the execution of the
          Long-Term Agreement; therefore, Latgales Enerģija understood that Rēzeknes
          Siltumtīkli’s (and later Rēzeknes Enerģija’s) conduct was not attributable to the
          Municipality.1196 In particular, Rēzeknes Siltumtīkli acting in a commercial setting,
          through commercial means and on at an arm’s length basis, (i) came up with the idea
          of the Long-Term Agreement, (ii) was free to influence the main points of the Long-
          Term Agreement, (iii) initiated local civil proceedings against Latgales Enerģija on its
          own in order to claim damages for breach of the said agreement and (iv) terminated




        1192
               Resp. P-H (PO8) ¶ 8; Resp. Rep. (PO9) ¶ 13.
        1193
               Resp. Rep. (PO9) ¶ 17.
        1194
               Resp. P-H (PO8) ¶ 9.
        1195
               Resp. Rep. (PO9) ¶ 15.
        1196
               Resp. P-H (PO8) ¶ 9.




                                                       217
                                                                                               229
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 231 of 452




          the agreement on its own, rather than acting upon request of the Municipality or the
          Regulator.1197

760.      The Respondent denies the Claimant’s allegation that Rēzeknes Siltumtīkli and
          Rēzeknes Enerģija were involved in “imposing fees, quotas or charges” because they
          signed the October 2007 Agreement.1198 If all the parties privy to the October 2007
          Agreement were attempting to lower tariffs, that was only to ease potential social
          tension.1199

761.      Finally, the Respondent did not present additional arguments regarding the Claimant’s
          submission with regard to the application of Article 2(2)(b) of the US-Latvia BIT
          pursuant to the MFN Clause contained in Article 3(2) of the BIT since, in the
          Respondent’s view, Article 2(2)(b) of the US-Latvia BIT fits well into Article 5 of the
          ILC Articles and does not represent “an addition to the general rules of attribution
          existing under customary international law”.1200

                     (D)      LATGALES ENERĢIJA

762.      The Respondent contends that Latgales Enerģija was the Claimant’s vehicle through
          which it operated “the concession” and therefore Latgales Enerģija’s conduct is
          attributable to the Claimant “for the purposes of the concession”.1201


          (4)        THE RESPONDENT’S ARGUMENTS WITH RESPECT TO THE ALLEGED
                     BREACHES OF THE BIT

                     (A)      NO BREACH OF THE BIT

763.      The Respondent submits that its treatment of the Claimant’s investment does not
          constitute a violation of the BIT.

764.      The Claimant’s claims are in essence based on three points: (i) the Municipality was
          bound to pay the full price for the natural gas supplied, (ii) the Municipality was
          bound to prepare a heat supply development plan for the City, and its failure to

        1197
               Resp. Rep. (PO9) ¶ 18.
        1198
               Resp. Rep. (PO9) ¶¶ 19-20.
        1199
               Resp. Rep. (PO9) ¶ 20.
        1200
               Resp. Rep. (PO9) ¶ 9.
        1201
               Resp. Obj. J. & C-Mem. ¶ 3.3; Resp. Rej. ¶ 11.




                                                        218
                                                                                              230
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 232 of 452




          comply with such duty caused the Regulator to dismiss the new tariffs proposed by
          Latgales Enerģija’s and (iii) the Municipality and the Regulator conspired to drive
          Latgales Enerģija out of business.

765.      The Respondent has already shown (i) that the duty to pay for the natural gas supplied
          was only on Latgales Enerģija (see paragraphs 726 ff. above), (ii) that it was Latgales
          Enerģija’s obligation to provide the development plan (see paragraphs 736 ff. above)
          and (iii) that the Regulator applied Latvian law properly, as confirmed by the
          decisions made by the Latvian courts that are entitled to due deference; there is,
          moreover, no evidence of any collusion or conspiracy between the Municipality and
          the Regulator (see paragraph 734 above).

766.      Regarding the Claimant’s expropriation claim, the Respondent asserts that it is
          contradictory for the Claimant to make a claim for outright and gradual expropriation
          at the same time.1202 The Respondent contests the Claimant’s allegation that Latgales
          Enerģija was actually insolvent and the contention that Latvian law prevented the
          liquidation of the company due to pending litigation.1203

767.      The Respondent contends that the Claimant’s complaint of a breach of its
          expectations due to the Municipality’s alleged failure to devise a development plan of
          its own motion must be considered under international law, since a breach of national
          law does not automatically entail a breach of international law and the position under
          Latvian law cannot therefore be dispositive.1204 However, as an experienced and
          prudent manager, the Claimant could not have been surprised by the sharp increase in
          the gas supply costs and should have taken all precautions required “to avoid
          contentious issues” under the circumstances, such as carrying out risk management
          and, for example, requiring guarantees from the Municipality regarding the
          development plan before it entered into the “concession arrangement”; but the only
          guarantee Latgales Enerģija obtained was contained in Clause 1.2 of the February
          2006 Agreement.1205


        1202
               Transcript, Day 1, 136/10-25; 137/1-9.
        1203
               Transcript, Day 1, 137, 137/14-25; 138/1-13.
        1204
               Resp. Rej. ¶ 32.
        1205
               Resp. Rej. ¶ 32; Resp. Rep. (PO9) ¶¶ 28-29.




                                                        219
                                                                                              231
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 233 of 452




768.      In such circumstances, it is fair to conclude, according to the Respondent, that the sole
          obligation on the State is not to adopt decisions that are arbitrary or “prejudiced
          decisions”.1206       In the present case, the Respondent actively sought solutions
          considering the interests of the inhabitants of Rēzekne at large, and not only the
          commercial interests of the Claimant.1207 The Respondent submits that in “[s]ocially
          vulnerable business areas” such as district heating services, the investor’s
          expectations cannot be the same as in “wider, general business undertakings” because
          a “social element plays a substantial role”.1208 According to the Respondent, Latgales
          Enerģija was involved in the whole process to devise the development plan and its
          representatives participated in 12 out of 16 meetings of the Working Group; the
          correspondence contained in R-30 showed the Municipality to be interested in finding
          common ground.1209

769.      The Respondent further points out that neither the Municipality nor Rēzeknes
          Siltumtīkli promised that the opportunity to have new tariffs approved without the
          existence of a development plan would continue for an indefinite period of time.1210

770.      According to the Respondent, the same test applies to the legal question whether the
          Respondent had breached the Claimant’s expectations by failing to procure that
          Latvijas Gāze should not suspend the deliveries of natural gas.1211

771.      The Respondent submits that public international law is not “simply a supreme
          adjudicator” and that the Tribunal must not consider “whether Latvian courts have
          properly applied Latvian domestic law” in the present case; the Tribunal is called
          upon to determine only whether international law rules and provisions pertinent to this
          case were observed properly.1212




        1206
               Resp. Rep. (PO9) ¶ 32.
        1207
               Resp. Rep. (PO9) ¶ 32.
        1208
               Resp. Rep. (PO9) ¶ 32.
        1209
               Resp. Rep. (PO9) ¶ 33.
        1210
               Resp. Rep. (PO9) ¶ 34.
        1211
               Resp. Rej. ¶ 32.
        1212
               Resp. Obj. J. & C-Mem. ¶ 3.31.




                                                 220
                                                                                                232
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 234 of 452




772.      The Respondent has acted in a predictable and transparent manner;1213 the commercial
          agreements were performed on a commercial basis in accordance with their terms and
          there was no sovereign interference to alter or terminate the terms and conditions of
          those agreements.1214

773.      The Respondent states that the Claimant has advanced the same arguments before the
          Latvian courts and in these proceedings: the Claimant attempts to show in its
          Memorial why Latgales Enerģija did not have to pay for the gas and why the
          development plan was the sole responsibility of the Municipality; however, the
          documents and/or the facts must be read otherwise.1215 The decisions of the Latvian
          courts with respect to the “commercial part” of the “concession agreements”1216 and
          the “public or administrative part” of the licences and other “sovereign decisions”1217
          clearly show that Latgales Enerģija’s arguments made in the Latvian proceedings are
          essentially the same as the arguments advanced in the Claimant’s Memorial in these
          proceedings.1218 In the Respondent’s view, there was no apparent or clear disregard
          of the facts or the law in violation of the BIT, let alone any intention to harm the
          Claimant.1219

774.      The Respondent points out that the Claimant through Latgales Enerģija selectively
          decided which judicial decisions to appeal in the Latvian courts; particularly with
          regard to the “concession agreements” and the licences, the Claimant did not appeal
          the decision ordering Latgales Enerģija to pay its outstanding debt for the natural gas
          delivered as well as the decisions to suspend the licences and to enforce the “return of
          the assets”.1220

775.      The Respondent submits that the whole treatment afforded to the Claimant and
          Latgales Enerģija was reasonable and that they were able to raise all of their



        1213
               Resp. Rej. ¶¶ 27-30.
        1214
               Resp. Rej. ¶ 28 [table].
        1215
               Resp. Obj. J. & C-Mem. ¶ 3.32.
        1216
               R-8; R-9; R-10.
        1217
               R-1; R-2; R-3; R-4; R-5; R-6.
        1218
               Resp. Obj. J. & C-Mem. ¶ 3.32.
        1219
               Resp. Obj. J. & C-Mem. ¶ 3.32.
        1220
               Resp. Obj. J. & C-Mem. ¶ 3.35.




                                                221
                                                                                               233
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 235 of 452




          arguments “at all times”; reliance is placed by the Respondent on the award in Arif v.
          Moldova1221.1222

776.      As to the Regulator, the Respondent asserts that it requested performance of the
          licence conditions, not of the commercial agreements.1223                  According to the
          Respondent, the Claimant was aware of the terms of the licences, in particular, the
          obligation to submit regular reports and forecasts, and did not challenge them in court;
          the Claimant cannot consider such terms as invalid simply by alleging that the
          Respondent did not perform some obligations.

777.      The Respondent further submits that the Claimant had a duty to restructure the
          existing business in order to ensure a sustainable supply of heat; that in turn required
          the operator to be proactive in submitting information to the State authorities.1224

778.      The Respondent contends that the Regulator put Latgales Enerģija on notice of the
          breach of various licence conditions, proceeding gradually from the 4 October 2007
          warning, the 11 October 2007 suspension and then the revocation of the licences on 3
          June 2008. The revocation of the licences by the Regulator was therefore the ultimate
          sanction against Latgales Enerģija’s repeated failure to comply with the licence
          conditions, the most important of which were the failure to provide good-quality
          uninterrupted heating services, and Latgales Enerģija’s refusal to pay the full price of
          the natural gas.1225

779.      In the Respondent’s view, Latgales Enerģija’s argument that the Municipality had to
          cover the price difference arising out of an unforeseen rise in the costs of natural gas
          was tantamount to saying that the Municipality had to subsidise the Claimant’s
          investment; aside from running counter to the basic purpose of inviting private




        1221
             Mr. Franck Charles Arif v. Republic of Moldova, ICSID Case No. ARB/11/23, Award, 8 April 2013,
        RLA-23, ¶ 453.
        1222
             Transcript, Day 1, 123/7-22.
        1223
             Resp. Rej. ¶ 28.
        1224
             Resp. Rej. ¶ 31.
        1225
             Resp. Obj. J. & C-Mem. ¶¶ 3.21; 3.23.




                                                    222
                                                                                                       234
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 236 of 452




          capital, such a proposition had no basis in the contracts signed by Latgales
          Enerģija.1226

780.      Finally, the evidence is, according to the Respondent, that it is the Claimant’s or
          Mr. Strioga’s common practice to enter into deals having a potential for serious issues
          to arise and litigation to take place in due course due to a lack of “precisely defined
          rules of cooperation”; reliance is placed by the Respondent on Exhibit R-19
          containing a number of press reports by the Lithuanian press and judgments by
          Lithuanian authorities.1227

                 (B)      THE RISKS ASSUMED BY THE CLAIMANT VS. THE CLAIMANT’S
                          LEGITIMATE EXPECTATIONS

781.      The Respondent submits that the investor’s own conduct should be taken into account
          to determine the Respondent’s liability under the BIT; reliance is placed on the
          awards in Azinian v. United Mexican States,1228 MTD1229 and Noble Ventures v.
          Romania1230.1231 According to the Respondent, these cases all dealt with various
          “substantial bad faith conducts by [the] investor itself” such as improper due
          diligence, non-submission of relevant information and “causing the events for
          revocation of licence”.1232

          The Respondent submits that all these factors are pertinent in the present case.1233

782.      In the Respondent’s view, a more reasonable and prudent investor than the Claimant
          would have considered the risks typically linked to the provision of district heating
          services in countries such as Latvia before making the investment.1234

783.      In particular, the Respondent submits that the Claimant should have taken into
          account the following risks:
        1226
             Resp. Obj. J. & C-Mem. ¶ 3.23, see also paragraphs 726 ff. above.
        1227
             See the Tribunal’s index of this exhibit in footnote 544 above; Resp. Rej. ¶ 33.
        1228
             Robert Azinian, Kenneth Davitian & Ellen Baca v. United Mexican States, ICSID Case No.
        ARB(AF)/97/2, Award, 1 November 1999 (“Azinian v. Mexico”), RLA-8.
        1229
             MTD v. Chile, CLA-18.
        1230
             Noble Ventures, Inc. v. Romania, ICSID Case No. ARB/01/11, Award, 12 October 2005, RLA-9.
        1231
             Resp. Obj. J. & C-Mem. ¶ 3.34; Transcript, Day 4, 82/6-25; 83/1-25; 84/1-7.
        1232
             Resp. Obj. J. & C-Mem. ¶ 3.34.
        1233
             Resp. Obj. J. & C-Mem. ¶ 3.34.
        1234
             Resp. Obj. J. & C-Mem. ¶ 3.23; Transcript, Day 4, 87/10-15.




                                                 223
                                                                                                   235
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 237 of 452




          (i)        the general risk inherent in the fact that the Claimant did not have a
                     comprehensive legal, financial or technical due diligence carried out;1235

          (ii)       the risk which the Claimant assumed due to the non-existence of a heat supply
                     development plan for the City when the Long-Term Agreement was executed,
                     due inter alia to the fact that it was common practice for an operator to be the
                     main entity devising and proposing major improvements and developments of
                     the district heating system;1236

          (iii)      the risk inherent in the “mutual cooperation obligation” to devise a
                     development plan that had to be accepted by both parties (Latgales Enerģija
                     and the Municipality) as well as the risk inherent in the absence of a timeline
                     relating to the preparation of such plan;1237

          (iv)       the risk of possible increases in the price Latvijas Gāze would be allowed to
                     charge for the natural gas delivered;1238

          (v)        the risk that an increase in the tariff Latgales Enerģija was allowed to charge
                     had to rest on objective business needs rather than the sole fact that there had
                     been an increase in the price of gas or electricity;1239

          (vi)       the risk that the business may not be profitable;1240 and

          (vii)      the general risk of adverse events.1241

784.      According to the Respondent, however, Latgales Enerģija in fact “acted like in a non-
          regulated sphere of business and simply demanded a trust from all involved persons
          and institutions”.1242




        1235
               Respondent’s Closing Argument, Slide 11.
        1236
               Resp. Obj. J. & C-Mem. ¶¶ 3.24; 3.34; Resp. Rep. (PO9) ¶ 34.
        1237
               Resp. Obj. J. & C-Mem. ¶¶ 3.12; 3.23; Resp. Rep. (PO9) ¶ 34.
        1238
               Resp. Obj. J. & C-Mem. ¶ 3.24.
        1239
               Resp. Obj. J. & C-Mem. ¶ 3.24.
        1240
               Resp. Obj. J. & C-Mem. ¶ 3.23.
        1241
               Resp. Obj. J. & C-Mem. ¶ 3.24.
        1242
               Resp. Obj. J. & C-Mem. ¶ 3.24.




                                                       224
                                                                                                  236
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 238 of 452




                     (C)     CHANGE OF CIRCUMSTANCES

785.      In the alternative, the Respondent submits that there has been no breach of the BIT
          due to a change of circumstances.1243

786.      To that end, the Respondent again makes reference to Article 6:111 of the PECL, in
          particular subparagraphs (b) and (c).1244

787.      The Respondent argues that the Regulator largely based its decision to revoke
          Latgales Enerģija’s licences on Latgales Enerģija’s failure to procure a “safe,
          continuous and reliable” delivery of district heating services in Rēzekne.1245
          According to the Respondent, even assuming that Latgales Enerģija was entitled to
          rely on the assumption that there would be permanent and continuous delivery of
          natural gas and that it would not have to prepare for emergency measures in case of a
          disruption of the delivery of natural gas, Latgales Enerģija “directly caused and was
          responsible for the circumstances that led to the revocation of the [l]icences”.1246
          When it withheld payments to Latvijas Gāze, Latgales Enerģija should have realized
          that Latvijas Gāze was not bound to procure a “safe and sound business” to Latgales
          Enerģija and that Latvijas Gāze could therefore suspend or stop the delivery of natural
          gas.1247

788.      Such circumstances represent a risk to be addressed by Latgales Enerģija and which
          Latgales Enerģija was not entitled to shift to the Municipality.1248


D.        THE REASONS FOR THE TRIBUNAL’S DECISION ON LIABILITY

789.      The Tribunal will deal with the issues in the following order:

          (i)        the applicable law (see paragraphs 790 ff. below);

          (ii)       whether the alleged conduct and breaches of the BIT complained of by the
                     Claimant can be attributed to the Respondent insofar as the Municipality, the

        1243
               Resp. Obj. J. & C-Mem. ¶ 3.37.
        1244
               Resp. Obj. J. & C-Mem. ¶ 3.37.
        1245
               Resp. Obj. J. & C-Mem. ¶ 3.38.
        1246
               Resp. Obj. J. & C-Mem. ¶ 3.38.
        1247
               Resp. Obj. J. & C-Mem. ¶ 3.38.
        1248
               Resp. Obj. J. & C-Mem. ¶ 3.39.




                                                   225
                                                                                               237
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 239 of 452




                 Regulator and the two companies Rēzeknes Siltumtīkli and Rēzeknes Enerģija
                 are concerned (see paragraph 794 ff. below);

         (iii)   the claim for breach of Article 3(1) of the BIT (see paragraph 831 below);

         (iv)    the claim for expropriation under Article 4(1) of the BIT (see paragraph 1067
                 below); and

         (v)     the claim for breach of the MFN under Article 3(2) of the BIT (see paragraph
                 1102 below).


         (1)     APPLICABLE LAW

790.     The Tribunal has decided that the present dispute is an investment dispute within its
         jurisdiction according to the provisions of the BIT and the ICSID Convention. As an
         ICSID Tribunal it has to turn to the Convention’s provisions in order to determine the
         applicable law.

791.     Article 42 of the ICSID Convention reads as follows:

                                                  Article 42

                 (1)    The Tribunal shall decide a dispute in accordance with such rules of
                        law as may be agreed by the parties. In the absence of such agreement,
                        the Tribunal shall apply the law of the Contracting State party to the
                        dispute (including its rules on the conflict of laws) and such rules of
                        international law as may be applicable.

792.     In the Tribunal’s view, acceptance of the offer to arbitrate in Article 7 of the BIT
         establishes an implicit agreement that the applicable law consists primarily of the
         standards of protection contained in the BIT, but that recourse may be had to general
         international law as well as to the domestic law of Latvia.

793.     The Tribunal finally notes that it is not in dispute that (i) Article 1(1) of the BIT refers
         to Latvian laws and regulations, (ii) such laws and regulations apply to the actions of
         Latvian executive and judicial authorities and (iii) the agreements entered into by
         Latgales Enerģija with the Municipality, Rēzeknes Siltumtīkli and Rēzeknes Enerģija
         are governed by such laws and regulations. As follows from the preceding paragraph,
         the Tribunal considers that it is empowered by Article 42(1) of the ICSID Convention




                                                  226
                                                                                                  238
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 240 of 452




          to interpret and apply such laws and regulations in so far as necessary to determine
          the dispute that has been referred to it.


          (2)       THE ISSUE OF ATTRIBUTION

794.      As reflected in Article 2 of the ILC Articles:1249

                                                       Article 2
                                 Elements of an internationally wrongful act of a State

                             There is an internationally wrongful act of a State when conduct
                    consisting of an action or omission:

                    (a)      is attributable to the State under international law; and

                    (b)      constitutes a breach of an international obligation of the State.

795.      The issue for the purposes of the present Award is the threshold question whether the
          conduct of which the Claimant complains is attributable to the Respondent under
          international law.          The Tribunal will examine the case of the Municipality, the
          Regulator and the two companies Rēzeknes Siltumtīkli and Rēzeknes Enerģija.

                    (A)      THE MUNICIPALITY

796.      There can be no doubt—nor did the Respondent appear to contest (see paragraph 750
          above)—that the Municipality’s conduct is attributable to the Respondent.

797.      The relevant rule is stated in Article 4 of the ILC Articles:

                                                        Article 4
                                               Conduct of organs of a State

                    1.       The conduct of any State organ shall be considered an act of that State
                             under international law, whether the organ exercises legislative,
                             executive, judicial or any other functions, whatever position it holds in
                             the organization of the State, and whatever its character as an organ of
                             the central Government or of a territorial unit of the State.

                    2.       An organ includes any person or entity which has that status in
                             accordance with the internal law of the State.

798.      As paragraph 3 of the ILC’s Commentary to that article observes, the rule which it
          embodies “has long been recognized in international judicial decisions”.1250



        1249
               ILC Articles, CLA-7.




                                                         227
                                                                                                         239
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 241 of 452




799.      Paragraph 6 of the Commentary elaborates that the rule “extends to organs of
          government of whatever kind or classification, exercising whatever functions, and at
          whatever level in the hierarchy, including those at provincial or even local level”.
          The rule therefore encompasses an organ of local government such as the
          Municipality, which is given the status of part of the Latvian State by the
          Municipalities Act.1251

800.      Provided that the acts in question are performed in an official capacity, they are
          attributable to the State. There is no dispute that the acts of the Municipality in this
          case were performed in an official capacity.

801.      All of the actions of the Municipality at issue in this case are therefore attributable to
          the Respondent.

                   (B)      THE REGULATOR

802.      The Claimant’s allegations concern both the Regulator’s refusal to grant Latgales
          Enerģija’s applications for revised tariffs on 13 October 20061252 and on 11 June
          2007,1253 as well as its annulment on 7 December 20071254 of a prior decision to grant
          Latgales Enerģija’s application for revised tariffs1255 and ultimately, on 3 June 2008,
          its revocation of Latgales Enerģija’s licences1256 following the warning of Latgales
          Enerģija on 4 October 20071257 and the decision to take over Latgales Enerģija’s zone
          on 11 October 2007.1258



        1250
              The Commentary is not on the record, but both Parties relied on it in the submissions filed after the
        Hearing (Cl. Rep. Tribunal ¶¶ 9-11 and Resp. P-H (PO8) ¶ 9). Moreover, during the Hearing
        Mr. Wordsworth invited them to comment on a passage in that commentary (paragraph 6 on Art. 8)
        (Transcript, Day 4, 79/23-25; 80/1-15) and in the submissions to be filed after the Hearing (Transcript,
        Day 4, 125/7-18). Further to that request the Parties briefly referred to that commentary during the
        Hearing (Transcript, Day 4, 91/21-25; 92/1-10 for the Claimant; Day 4, 179/7-13 for the Respondent).
        The Commentary is available at:
        http://legal.un.org/ilc/texts/instruments/english/commentaries/9_6_2001.pdf.
        1251
             CLA-46.
        1252
             C-19.
        1253
             C-21.
        1254
             C-28.
        1255
             C-27.
        1256
             C-29.
        1257
             C-22.
        1258
             C-23.




                                                       228
                                                                                                               240
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 242 of 452




803.      The arguments as to the attribution of this conduct were not well developed on either
          side.      Nonetheless, the material which has been put before the Tribunal readily
          justifies the conclusion that such conduct is attributable to the Respondent.

804.      In the Tribunal’s view, the nature of the Regulator as a State organ as understood
          under Article 4 of the ILC Articles may be inferred from provisions of the Public
          Utilities Regulators Act which contain a number of relevant indications:

          (i)        whether the Regulator is a central body or is part of local government, it must
                     “operate independently and autonomously” in performing the functions
                     determined by the Public Utilities Regulators Act “when taking decisions and
                     issuing administrative acts in order to protect the interests of users and to
                     promote the development of providers of public utilities in accordance with
                     the    principles      of    justice,     transparency,     neutrality,     equality   and
                     proportionality”;1259

          (ii)       exceptions apart, a body such as the Regulator bound to act in accordance with
                     the “principles of justice” may be presumed to be a State organ, and the
                     further principles mentioned by Section 5 of the same Act are simply general
                     principles of administrative law recognized in most jurisdictions;

          (iii)      the Regulator’s individual decisions are in the nature of administrative acts
                     “binding upon specific providers and users of public utilities”;1260 and

          (iv)       both an administrative act or an actual action of the Regulator may be
                     challenged before an Administrative Regional.1261

805.      To the extent that the acts of the Regulator were not attributable to the Respondent
          under Article 4 of the ILC Articles, they would be attributable as a matter of Article 5.
          Article 5 of the ILC Articles reads as follows:

                                                         Article 5
                       Conduct of persons or entities exercising elements of governmental authority



        1259
               CLA-49, Section 5, see also Sections 7(2), 11(1).
        1260
               CLA-49, Sections 6(1), 7(3).
        1261
               CLA-49, Section 11(4).




                                                         229
                                                                                                            241
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 243 of 452



                               The conduct of a person or entity which is not an organ of the State
                     under article 4 but which is empowered by the law of that State to exercise
                     elements of the governmental authority shall be considered an act of the State
                     under international law, provided the person or entity is acting in that capacity in
                     the particular instance.

806.      Like Article 4, Article 5 of the ILC Articles merely codifies a well-established rule of
          international law.

807.      There are thus three aspects to the analysis:

          (i)        the Regulator must have exercised elements of governmental authority;

          (ii)       it must have been empowered by the Respondent’s law to do so; and

          (iii)      it was acting in that capacity in regulating tariffs and granting or revoking
                     licences.

808.      As to the first aspect, paragraph 6 of the commentary to Article 5 of the ILC Articles
          explains:

                     Article 5 does not attempt to identify precisely the scope of “governmental
                     authority” for the purpose of attribution of the conduct of an entity to the State.
                     Beyond a certain limit, what is regarded as “governmental” depends on the
                     particular society, its history and traditions. Of particular importance will be not
                     just the content of the powers, but the way they are conferred on an entity, the
                     purposes for which they are to be exercised and the extent to which the entity is
                     accountable to government for their exercise. These are essentially questions of
                     the application of a general standard to varied circumstances. The conduct of a
                     person or entity which is not an organ of the State under article 4 but which is
                     empowered by the law of that State to exercise elements of the governmental
                     authority shall be considered an act of the State under international law,
                     provided the person or entity is acting in that capacity in the particular instance.

809.      Article 5 thus directs the Tribunal to consider a range of factors, each of which may
          be relevant to differing extents. But in this case the Respondent accepted (indeed,
          insisted) that the Regulator’s function relating to its decisions, including as to
          licences, was of a public nature, financed solely from fees levied from utility
          companies.1262 There can be little doubt that it was the exercise of an element of
          governmental authority as classically understood.                    The same can be said of the
          Regulator’s function of approving the tariffs applicable to the licenced activity. It is
          also notable that, as the Respondent points out, the Regulator’s decisions were subject


        1262
               Resp. Obj. J. & C-Mem. ¶¶ 3.7-3.8; see also CLA-49, Section 29.




                                                          230
                                                                                                            242
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 244 of 452




          to review in the administrative rather than civil courts.1263 Both the licensing and
          tariff-approval functions were therefore the exercise of an element of governmental
          authority.

810.      As to the second aspect of the analysis, the Regulator was empowered to exercise that
          function by statutory authority, in the form of the Public Utilities Regulators Act. The
          manner of that empowerment only reinforces the conclusion that the Regulator was an
          entity exercising an element of governmental authority.

811.      As to the third aspect, since all of the Regulator’s actions at issue in this case
          concerned the exercise of that authority, the Tribunal concludes that they are
          attributable to the Respondent.

                     (C)     THE COMPANIES RĒZEKNES SILTUMTĪKLI AND RĒZEKNES ENERĢIJA

812.      The Claimant founds its case to a limited degree on the conduct of Rēzeknes
          Siltumtīkli and Rēzeknes Enerģija, both of which are wholly owned by the
          Municipality: in particular, on Rēzeknes Siltumtīkli’s bringing a civil suit against
          Latgales Enerģija on 20 September 2007 which resulted in a freezing order being
          granted against Latgales Enerģija the following day, and on a further suit by Rēzeknes
          Enerģija brought on 27 December 2007 to the same effect. The Claimant’s case, put
          broadly, is that these litigations were orchestrated by the Municipality to further its
          aim of removing Latgales Enerģija from the supply of heating to Rēzekne.

813.      The question of the attribution of these actions is more complex than that of the acts
          of the Municipality and the Regulator. Accordingly, by Procedural Order No. 8 the
          Tribunal invited the Parties to file “a short submission on the question whether acts by
          Rēzeknes Siltumtīkli and/or Rēzeknes Enerģija [were] attributable to the
          Respondent”.

814.      The Claimant submits that the actions of Rēzeknes Siltumtīkli and Rēzeknes Enerģija
          were attributable to the Respondent on three bases:1264




        1263
               See e.g. C-14; Resp. Obj. J. & C-Mem. ¶ 3.7.
        1264
               Cl. Rep. Tribunal ¶¶ 8 ff.




                                                        231
                                                                                               243
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 245 of 452




          (i)        Rēzeknes       Siltumtīkli   and     Rēzeknes    Enerģija   exercised   delegated
                     governmental authority, in the form of delegated authority to run the district
                     heating system, thereby falling within Article 5 of the ILC Articles;

          (ii)       Rēzeknes       Siltumtīkli   and     Rēzeknes    Enerģija   exercised   delegated
                     administrative or governmental authority, thereby falling within Article
                     2(2)(b) of the US-Latvia BIT, imported into the BIT by the MFN provision in
                     Article 3(2) of the Lithuania-Latvia BIT; and

          (iii)      Rēzeknes Siltumtīkli and Rēzeknes Enerģija acted under the control and
                     direction of the Municipality, thereby falling within Article 8 of the ILC
                     Articles.

815.      In its Post-Hearing Brief the Respondent denies that Rēzeknes Siltumtīkli’s and
          Rēzeknes Enerģija’s actions were attributable to it on the basis of either Article 5 or
          Article 8 of the ILC Articles.1265

                             (i)      Article 5 of the ILC Articles

816.      The short answer to this argument appears to be that, even if Rēzeknes Siltumtīkli and
          Rēzeknes Enerģija had been empowered to exercise any element of governmental
          authority, they were not exercising such authority “in the particular instance”, as
          Article 5 requires.

817.      As the Respondent observes, both litigations were brought in the civil courts, on the
          basis of purely commercial agreements.1266 As a matter of first principles – and
          contrary to the Claimant’s contention1267 – the mere fact that the Municipality was
          responsible for organising district heating is not enough to transform the consequent
          provision of such heating (whether by private or semi-private entities) into an exercise
          of governmental authority.

                             (ii)     MFN in Article 3(2) of the BIT

818.      The next strand of the Claimant’s case is as follows:

        1265
               Resp. P-H (PO8) ¶¶ 7 ff.
        1266
               Resp. Obj. J. & C-Mem. ¶ 5.
        1267
               See e.g. Cl. Rep. ¶ 18.




                                                        232
                                                                                                   244
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 246 of 452




          (i)       Rēzeknes Siltumtīkli’s and Rēzeknes Enerģija’s conduct would be attributable
                    to the Respondent under article 2(2)(b) of the US-Latvia BIT; and

          (ii)      by virtue of the MFN provision in article 3(2) of the (Lithuania-Latvia) BIT,
                    the Claimant is entitled to have its claim determined by reference to that
                    provision of the US-Latvia BIT.

819.      Article 2(2)(b) of the US-Latvia BIT1268 provides:

                                                        Article II

                    2.

                    a. (…)

                    b. Each Party shall ensure that any state enterprise that it maintains or
                    establishes acts in a manner that is not inconsistent with the Party’s obligations
                    under this Treaty wherever such enterprise exercises any regulatory,
                    administrative or other governmental authority that the Party has delegated to it,
                    such as the power to expropriate, grant licenses, approve commercial
                    transactions, or impose quotas, fees or other charges.

820.      It appears doubtful that this provision adds anything to the Claimant’s case on Article
          5 of the ILC Articles. Even if “regulatory” or “administrative” authority were in
          isolation capable of bearing a broader meaning than “governmental authority”, it
          appears from the use of “other” that those terms are to be read eiusdem generis with
          “governmental authority” as generally understood.                    Further, although the list of
          examples of such authority which follows is merely illustrative, it appears to leave
          little scope to suppose that the terms were intended to bear a broader meaning than the
          “governmental authority” referred to in Article 5 of the ILC Articles.

821.      For the same reasons discussed above in relation to Article 5 of the ILC Articles, there
          appears to be nothing to establish that either Rēzeknes Siltumtīkli or Rēzeknes
          Enerģija was exercising any such authority when it engaged in the conduct at issue.
          Article 2(2)(b) of the US–Latvia BIT would therefore appear inapplicable on the
          current facts.

822.      On this basis, it would be unnecessary to reach a view on whether the MFN provision
          in the BIT is capable in principle of applying in the present case.


        1268
               US-Latvia BIT, CLA-25.




                                                        233
                                                                                                         245
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 247 of 452




                             (iii)    Article 8 of the ILC Articles

823.      The final issue is whether Rēzeknes Siltumtīkli’s and Rēzeknes Enerģija’s conduct is
          attributable to the Respondent under the test expressed in Article 8 of the ILC
          Articles.1269 This provides:

                                                       Article 8
                                        Conduct directed or controlled by a State

                    The conduct of a person or group of persons shall be considered an act of a State
                    under international law if the person or group of persons is in fact acting on the
                    instructions of, or under the direction or control of, that State in carrying out the
                    conduct.

824.      Paragraphs 6 and 7 of the Commentary to that article are pertinent enough to be worth
          quoting in full:

                    Questions arise with respect to the conduct of companies or enterprises which
                    are State-owned and controlled. If such corporations act inconsistently with the
                    international obligations of the State concerned the question arises whether such
                    conduct is attributable to the State. In discussing this issue it is necessary to
                    recall that international law acknowledges the general separateness of corporate
                    entities at the national level, except in those cases where the “corporate veil” is a
                    mere device or a vehicle for fraud or evasion. The fact that the State initially
                    establishes a corporate entity, whether by a special law or otherwise, is not a
                    sufficient basis for the attribution to the State of the subsequent conduct of that
                    entity. Since corporate entities, although owned by and in that sense subject to
                    the control of the State, are considered to be separate, prima facie their conduct
                    in carrying out their activities is not attributable to the State unless they are
                    exercising elements of governmental authority within the meaning of article 5.
                    This was the position taken, for example, in relation to the de facto seizure of
                    property by a State-owned oil company, in a case where there was no proof that
                    the State used its ownership interest as a vehicle for directing the company to
                    seize the property. On the other hand, where there was evidence that the
                    corporation was exercising public powers, or that the State was using its
                    ownership interest in or control of a corporation specifically in order to achieve
                    a particular result, the conduct in question has been attributed to the State.

                    It is clear then that a State may, either by specific directions or by exercising
                    control over a group, in effect assume responsibility for their conduct. Each case
                    will depend on its own facts, in particular those concerning the relationship
                    between the instructions given or the direction or control exercised and the
                    specific conduct complained of. In the text of article 8, the three terms
                    “instructions”, “direction” and “control” are disjunctive; it is sufficient to
                    establish any one of them. At the same time it is made clear that the instructions,
                    direction or control must relate to the conduct which is said to have amounted to
                    an internationally wrongful act.

825.      It is therefore clear that it is not enough to meet the test set out in Article 8 of the ILC
          Articles that Rēzeknes Siltumtīkli and Rēzeknes Enerģija were State-owned. Nor is it

        1269
               ILC Articles, CLA-7.




                                                         234
                                                                                                            246
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 248 of 452




          enough that they may in general have been subject to the Municipality’s control (as
          the Claimant argued in its closing submissions). Rather, the specific question to be
          addressed in this case is whether the Respondent instructed, directed or controlled
          Rēzeknes Siltumtīkli’s or Rēzeknes Enerģija’s bringing of the litigation which
          resulted in Latgales Enerģija’s bank accounts being frozen.

826.      There is a dearth of direct evidence as to any such instruction, direction or control in
          this case. That is partly a consequence of the Respondent’s failure to tender any
          witnesses of fact for cross-examination and partly a consequence of the fact that the
          Respondent produced only few documents further to Procedural Order No. 4.1270 As
          to the Claimant’s allegation that the Municipality directed the companies’ actions, the
          Respondent says that the suggestion is “at the best, worth a big and healthy smile”.1271

827.      The Tribunal finds that there is, however, a body of circumstantial evidence which,
          taken as a whole, permits the inference that the Municipality (as an organ of the
          Respondent) must have instructed Rēzeknes Siltumtīkli and Rēzeknes Enerģija to
          bring the claims against Latgales Enerģija and must have instructed Rēzeknes
          Siltumtīkli not to comply with the October 2007 Agreement.

828.      The evidence giving rise to such an inference so far as Rēzeknes Siltumtīkli is
          concerned is as follows:

          (i)     although the Municipality’s sole ownership of the companies is not by itself
                  sufficient to found an inference of direction, it is a significant background
                  factor;

          (ii)    against that background is to be considered the newspaper interview given by
                  the Mayor of the Municipality (Mr. Vjakse) on 13 September 2007. Among
                  the key points emerging from the interview were these:1272




        1270
             In Procedural Order No. 8 the Tribunal ordered the Respondent to state whether there were any
        documents responsive to the Claimant’s requests for production granted by the Tribunal in Procedural
        Order No. 4 and, further to a renewed verification of its files, to produce any responsive documents by
        20 March 2015.
        1271
             Resp. Rej. ¶ 27.
        1272
             C-134, reproduced in paragraph 251 above.




                                                     235
                                                                                                           247
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 249 of 452




           — the Municipality or the mayor himself had been in private negotiations “for
           three months” to identify “alternatives” to Latgales Enerģija;

           — Latgales Enerģija’s future as an operator in Rēzekne was said to depend on
           whether it paid Latvijas Gāze;

           — despite that, the Mayor stated unconditionally that “[W]e will announce a
           tender and choose a company that would meet our requirements”; and

           — the Mayor also stated, “the future of Latgales enerģija in our city will be
           decided on 25 September. By this date, the regular payment for the gas should
           be paid, and in case Latgales enerģija fails to pay it, then I would bring a
           question to deputies regarding termination of the agreement with this
           company”;

   (iii)   shortly before the interview, and following the Mayor’s alleged private
           negotiations with Latgales Enerģija’s competitors, the Municipality-owned
           Rēzeknes Siltumtīkli had (absent any other explanation for its timing)1273
           decided to bring the civil claim against Latgales Enerģija on 20 September
           2007 seeking an attachment which was granted on 21 September 20071274 and
           which prevented Latgales Enerģija from being able to pay Latvijas Gāze;

   (iv)    on the same day, the Municipality adopted a Development Plan;1275

   (v)     the name of Latgales Enerģija which featured in the draft was deleted and
           replaced by the word “operator” further to the suggestions made by
           representatives of the City Council during two meetings of the Working Group
           in the absence of Latgales Enerģija (see paragraphs 224 and 227 above); and

   (vi)    finally, it is significant that when the lifting of the attachment of Latgales
           Enerģija’s bank account was agreed upon as a measure to be taken as a matter
           of urgency pursuant to the October 2007 Agreement (see paragraph 287

 1273
      The bulk of the sum claimed was represented by amounts allegedly owed for depreciation of assets
 and the dispute between Rēzeknes Siltumtīkli and Latgales Enerģija in this respect went back to the
 previous year (see paragraphs 193 ff. above).
 1274
      C-138, see paragraph 255 above.
 1275
      C-137, see paragraph 228 above.




                                             236
                                                                                                  248
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 250 of 452




                     above), such undertaking was assumed also by the City Council, which was
                     one of the parties privy to that agreement, and not only by Rēzeknes
                     Siltumtīkli;1276 this could only mean that the City Council would be bound to
                     give Rēzeknes Siltumtīkli any directions as may be required.

829.      The sequence of events which followed suggests an intention on the Municipality’s
          part then to use Rēzeknes Enerģija as an instrument in connection with Latgales
          Enerģija’s removal, which culminated in Rēzeknes Enerģija’s bringing its claim for a
          freezing order against Latgales Enerģija on 27 December 2007:

          (i)        on 28 September 2007 the Municipality decided to establish Rēzeknes
                     Enerģija;1277

          (ii)       Rēzeknes Enerģija was incorporated by the Municipality on 2 October 2007
                     and, immediately thereafter, Rēzeknes City Council applied for a loan in an
                     amount of LVL 4 million which was arranged in the first week of October
                     2007 (see paragraphs 260 ff. above);

          (iii)      on 4 October 2007 the Regulator warned Latgales Enerģija that the licences
                     might be revoked;1278

          (iv)       one week later, on 9 October 2007, the Municipality declared an energy
                     crisis;1279

          (v)        the Regulator took over Latgales Enerģija’s zone on 11 October 2007;1280

          (vi)       on 12 October 2007, the Municipality adopted a decision appointing Rēzeknes
                     Enerģija as the “person in charge” of the provision of heating services in
                     Rēzekne;1281 and




        1276
               C-26, see paragraph 286 above.
        1277
               C-142; see also paragraph 258 above.
        1278
               C-22, see paragraph 262 above.
        1279
               C-24, see paragraph 264 above.
        1280
               C-23, see paragraph 274 above.
        1281
               C-25, see paragraph 275 above.




                                                      237
                                                                                                249
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 251 of 452




          (vii)      at a meeting the same day attended by the Mayor, representatives of Latgales
                     Enerģija, and representatives of Rēzeknes Siltumtīkli and Rēzeknes Enerģija,
                     the Mayor made the following, telling remark: “In the light of the crisis
                     situation, in the name of the new company [i.e. Rēzeknes Enerģija], we are
                     claiming that before 14 October, 6·00 P.M. [Latgales Enerģija] to deliver the
                     service activity area and to ensure that the people from Rēzeknes Enerģija can
                     start fulfilment of the obligations as defined by the Regulator and the
                     [Municipality]”.1282

830.      These facts are sufficient in order for the Tribunal to conclude, on the balance of
          probabilities, that the Respondent did direct Rēzeknes Siltumtīkli and Rēzeknes
          Enerģija to bring their respective claims against Latgales Enerģija. In reaching such a
          conclusion, the Tribunal takes into account the Respondent’s failure to offer any
          witness of fact for cross-examination on this point.


          (3)        CLAIMS FOR BREACH OF ARTICLE 3(1) OF THE TREATY (FAIR AND
                     EQUITABLE TREATMENT, FULL PROTECTION AND SECURITY; NO
                     ARBITRARY OR DISCRIMINATORY MEASURES WITH RESPECT TO THE
                     INVESTMENT)

831.      Article 3(1) of the BIT reads as follows:

                                                        Article 3
                                        Protection and Treatment of Investments

                     1.      Each Contracting Party shall at all times ensure fair and equitable
                             treatment of the investments made by investors of the other Contracting
                             Party as well as their full security and protection in its territory.

                             Neither Contracting Party shall by arbitrary or discriminatory measures
                             impair the management, maintenance, use, enjoyment or disposal of
                             investments made by investors of the other Contracting Party.

                     (A)     THE APPLICABLE STANDARD OF TREATMENT

832.      Fair and equitable treatment is the first standard of investment protection mentioned
          in the first sub-paragraph of Article 3(1) of the BIT.




        1282
               C-147, page 12 (emphasis supplied).




                                                       238
                                                                                                       250
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 252 of 452




833.      There has been considerable debate as to the content of this standard, including as to
          whether it confers protection going beyond the minimum standard of treatment
          required as a matter of customary international law.

834.      The Tribunal considers that, as is now recognized in multiple awards, the standard is
          concerned with “[p]rotection of legitimate expectations (…); [g]ood faith (…) [and]
          [t]ransparency, consistency, non-discrimination”, as was noted by the Biwater Gauff
          tribunal.1283 In Saluka the tribunal concluded on the standard of fair and equitable
          treatment as follows: “A foreign investor whose interests are protected under the
          Treaty is entitled to expect that the Czech Republic will not act in a way that is
          manifestly inconsistent, non-transparent, unreasonable (i.e. unrelated to some rational
          policy) or discriminatory (i.e. based on unjustifiable distinctions)”.1284                       Although
          made in the specific context of NAFTA, the views expressed by the Waste
          Management tribunal have been influential, and have frequently been referred to both
          with respect to NAFTA claims and claims under treaties that refer solely to an
          obligation to accord fair and equitable treatment, i.e. without any reference to the
          customary international law minimum standard of treatment. That tribunal stated that
          the NAFTA standard of fair and equitable treatment is breached

                    (…) by conduct attributable to the State and harmful to the claimant if the
                    conduct is arbitrary, grossly unfair, unjust or idiosyncratic, is discriminatory and
                    exposes the claimant to sectional or racial prejudice, or involves a lack of due
                    process leading to an outcome which offends judicial propriety – as might be the
                    case with a manifest failure of natural justice in judicial proceedings or a
                    complete lack of transparency and candour in an administrative process. In
                    applying that standard it is relevant that the treatment is in breach of
                    representations made by the host State which were reasonably relied on by the
                    claimant.1285

835.      One important element of the standard of fair and equitable treatment is the protection
          of the investor’s legitimate expectations. The Tribunal considers, in line with the
          views expressed by various other tribunals, that for the investor’s expectations to be
          protected by the standard of fair and equitable treatment:




        1283
               Biwater Gauff v. Tanzania, CLA-36 ¶ 602.
        1284
               Saluka v. Czech Republic, CLA-21 ¶ 309.
        1285
               Waste Management v. Mexico, CLA-15 ¶ 98.




                                                         239
                                                                                                                251
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 253 of 452




          (i)       the investor’s expectations must be “legitimate”;1286 indeed “reasonable and
                    legitimate”;1287

          (ii)      more is required than a “basic expectation”, as has been referred to in various
                    cases, including Biwater Gauff;1288

          (iii)     there must have been reliance by the investor with respect to making the
                    investment;1289 and

          (iv)      that reliance must be reasonable.1290

836.      Whereas stability and predictability of the legal environment have been regarded as
          concrete renderings of the fair and equitable treatment standard in a number of
          decisions,1291 these cannot be absolute requirements, and have often been weighed
          against further criteria, and most notably the right of the host State to exercise its
          general legislative power and enforce laws and regulations to protect the public
          interest. Thus, the Saluka tribunal noted that “[n]o investor may reasonably expect
          that the circumstances prevailing at the time the investment is made remain totally
          unchanged”;1292 the El Paso tribunal went a step further, holding that it was unable to
          follow the line of cases in which fair and equitable treatment had been viewed as
          implying the stability of the legal and business framework.1293

837.      The Tribunal considers that reasonableness on the part of the investor in relying on
          representations by the State means inter alia that it is a matter for the investor to
          evaluate the risk inherent in the proposed investment taking into account all relevant
          circumstances; investment tribunals have held that the investor would in principle
          have to take the consequences following from its own failure in this respect.1294



        1286
               Saluka v. Czech Republic, CLA-21 ¶ 302; El Paso v. Argentina, CLA-39 ¶ 359.
        1287
               Rumeli v. Kazakhstan, CLA-34 ¶ 609; Biwater Gauff v. Tanzania, CLA-36 ¶ 602.
        1288
               Biwater Gauff v. Tanzania, CLA-36 ¶ 602.
        1289
               Biwater Gauff v. Tanzania CLA-36 ¶ 602.
        1290
               Waste Management v. Mexico, CLA-15 ¶ 98.
        1291
               See e.g. CMS v. Argentina, RLA-30 ¶¶ 274; 276.
        1292
               Saluka v. Czech Republic, CLA-21 ¶ 305.
        1293
               El Paso v. Argentina, CLA-39 ¶ 352
        1294
               MTD v. Chile, CLA-18 ¶ 164; Biwater Gauff v. Tanzania, CLA-36 ¶ 601.




                                                      240
                                                                                                252
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 254 of 452




838.      Moreover, the breach by a State of a representation made in a contract may not suffice
          to give rise to a breach of the standard of fair and equitable treatment since a
          distinction must be made between pure contract claims and treaty claims.                    The
          Tribunal considers that, as a general rule, a breach of contract is unlikely on its own to
          amount to a breach of the standard of fair and equitable treatment, and the State would
          have to have acted in its sovereign capacity.1295

839.      Good faith is generally regarded as a fundamental part of the fair and equitable
          standard of protection. The Tribunal considers that a breach of good faith does not
          require proof of an intention to harm the investment or the investor,1296 but such an
          intention or motive, if found to exist, may be relevant.1297 The Tribunal considers that
          the following finding by the Saluka tribunal is of assistance: the host State is required
          to implement its policies

                  (…) bona fide by conduct that is, as far as it affects the investors’ investment,
                  reasonably justifiable by public policies and that such conduct does not
                  manifestly violate the requirements of consistency, transparency, even-
                  handedness and non-discrimination. In particular, any differential treatment of a
                  foreign investor must not be based on unreasonable distinctions and demands,
                  and must be justified by showing that it bears a reasonable relationship to
                  rational policies not motivated by a preference for other investments over the
                  foreign-owned investment.1298

840.      Full protection and security is the second standard of investment protection mentioned
          in the first sub-paragraph of Article 3(1) of the BIT. The Tribunal considers that the
          standard of full protection and security seeks specifically to protect the physical
          integrity of the investment against the use of force.1299 Full protection and security
          does not provide for strict liability,1300 but rather requires the host State to exercise
          due diligence in the treatment of the investment.1301 The Tribunal notes that certain
          decisions have held that the standard did not protect only the physical integrity of the
          investment, but had a broader scope which includes the investor’s rights.1302 The

        1295
             See e.g. Waste Management v. Mexico, CLA-15 ¶ 115.
        1296
             El Paso v. Argentina, CLA-39 ¶ 357.
        1297
             See e.g. Waste Management v. Mexico, CLA-15 ¶ 138.
        1298
             Saluka v. Czech Republic, CLA-21 ¶ 307.
        1299
             Saluka v. Czech Republic, CLA-21 ¶ 484.
        1300
             Tecmed v. Mexico, CLA-17 ¶ 177; Saluka v. Czech Republic, CLA-21 ¶ 484.
        1301
             Saluka v. Czech Republic, CLA-21 ¶ 484.
        1302
             ELSI, CLA-24 ¶¶ 109-111; Azurix v. Argentina, CLA-19 ¶¶ 406, 408; Siemens v. Argentina, CLA-11
        ¶ 303; AES v. Hungary, CLA-38 ¶ 13.3.2.




                                                      241
                                                                                                       253
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 255 of 452




          Biwater Gauff tribunal mentioned the stability of the investor’s environment,
          including the commercial and legal environment.1303

841.      The protection against arbitrary and discriminatory measures which impair the
          management, maintenance, use, enjoyment or disposal of investments is the third
          standard of investment protection established in Article 3(1) of the BIT. The Tribunal
          considers that a measure may be characterized as arbitrary if it is “founded on
          prejudice or preference rather than on reason or fact”1304 or constitutes a “willful
          disregard of due process of law, an act which shocks, or at least surprises, a sense of
          juridical propriety”.1305 The Tribunal considers that a measure which is arbitrary or
          discriminatory is likely also to violate the fair and equitable treatment standard
          considering the elements of the fair and equitable treatment set out above (see
          paragraphs 832 and 834 above). For there to be a breach of this limb of Article 3(1),
          there must be not only one or more arbitrary or discriminatory measures but also
          impairment to the management, maintenance, use, enjoyment or disposal of an
          investment. This is a familiar formulation, but the Tribunal nonetheless notes the
          broad scope of what is prohibited in terms of impairment.

                    (B)      WHETHER THE RESPONDENT IS IN BREACH OF ARTICLE 3(1) OF THE BIT

842.      The Tribunal will examine (i) the claim rested on a breach of the Claimant’s
          expectations based on the Long-Term Agreement (see paragraphs 844 ff. below), (ii)
          the claim based on the Municipality’s delay in approving the heat supply development
          plan for the City (see paragraphs 855 ff. below), (iii) the claim based on the
          Municipality’s refusal to consent to the Claimant’s investments in the heating system
          (see paragraphs 888 ff. below), (iv) the claims based on the Regulator’s refusal to set
          a new tariff (see paragraphs 899 ff. below), (v) the claims based on the Municipality’s
          and the Regulator’s conduct in connection with the energy crisis (see paragraphs 923
          ff. below), the claims based on the Regulator’s warning and the revocation of the
          licences by the Regulator (see paragraphs 988 ff. below) and the claims based on the
          Municipality’s conduct subsequent to the revocation of the licences (see paragraphs
          1028 ff. below). The Tribunal will finally consider the cumulative effect of the

        1303
               Biwater Gauff v. Tanzania, CLA-36 ¶ 729.
        1304
               Lauder v. Czech Republic, CLA-29 ¶ 221; see also El Paso v. Argentina, CLA-39 ¶ 319.
        1305
               ELSI, CLA-24 ¶ 128; Siemens v. Argentina, CLA-11 ¶ 318; El Paso v. Argentina, CLA-39 ¶ 319.




                                                      242
                                                                                                             254
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 256 of 452




          measures taken by the Regulator and the Municipality (see paragraphs 1060 ff.
          below).

843.      The Tribunal’s finding on whether the Respondent acted in breach of Article 3(1) of
          the BIT is set out in paragraph 1066 below.

                              (i)   The Claim Rested on a Breach by the Respondent of the
                                    Claimant’s Expectations Based on the Long-Term Agreement

844.      The Claimant relies on a number of expectations, and most notably the expectation
          that Latgales Enerģija would recover the investment made by the Claimant and earn a
          profit as provided in the Long-Term Agreement (see paragraph 675 above). The
          Tribunal dismisses this claim.

845.      The Claimant emphasised, in replying to the Respondent’s arguments, that its claims
          are Treaty claims,1306 pointing out that the rights asserted in these arbitration
          proceedings are not “mere contractual claims” and are distinct from the claims
          asserted by Latgales Enerģija in the Latvian courts based on the contracts or the
          licences.1307

846.      The Tribunal finds that its role is to determine whether the Claimant is entitled to
          assert a claim for breach of the standards of protection in Article 3(1) of the BIT, not
          whether it is liable in contract under the terms of the Long-Term Agreement.
          However, the claim that Latgales Enerģija would be entitled to use the assets, create
          new assets and make a profit as provided by the Long-Term Agreement is in
          substance a contractual claim brought under the veil of a breach of the investor’s
          legitimate expectations.

847.      The Tribunal notes that the Respondent did not, in particular, guarantee the
          profitability of the investment under Article 3(1) of the BIT; neither did the terms of
          the Long-Term Agreement for that matter, contrary to the Claimant’s submission.
          The Claimant could not therefore reasonably have such an expectation when the
          Long-Term Agreement was made on 28 January 2005.



        1306
               Cl. Rep. ¶ 77.
        1307
               Cl. Rep. ¶¶ 94-95.




                                                 243
                                                                                               255
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 257 of 452




848.      Investment tribunals have consistently found that BITs are not an insurance against
          business risks.1308

849.      In the present case the Claimant, a company active inter alia in the heating business,
          was aware of certain risks inherent in the investment and must be deemed to have
          assumed them unless they were expressly excluded; its investment in Latvia related to
          activities which the Claimant has been carrying out in its own country according to
          the representations made to the Respondent.1309 Whereas both Lithuania and Latvia
          had gradually embraced a system of market economy after regaining independence in
          the early 1990s, the privatization of district heating utilities was a new page of history
          for the City of Rēzekne when the Claimant decided to invest there, as contended by
          the Respondent. When the Claimant summarised the current position of the heating
          system in Rēzekne in the PowerPoint presentation made to the Municipality on 25
          November 2004, it identified by the same token some of the specific risks possibly
          affecting the profitability of the investment under consideration, in particular the fact
          that the infrastructure would have to be replaced and a change in the type of fuel had
          to be introduced.1310

850.      The Claimant has provided no precise answer to the Respondent’s allegation that its
          due diligence was at best insufficient and its decision to invest “overconfident”; when
          asked whether any due diligence had been made to assess the legal, financial and
          technical risks, Mr. Strioga answered that his company had hired local lawyers to
          obtain advice on Latvian law, but he could not remember whether any due diligence
          report had been received.1311 The Tribunal notes that due diligence by the Claimant
          was contemplated as a possible condition precedent to the entry into force of the
          February 2005 Agreement by Clause 5 of the same agreement.1312

851.      Moreover, the Claimant does not contend that it received any specific assurances by
          the Latvian authorities regarding the review of the tariff. The Regulator’s and the


        1308
             In the context of the fair and equitable treatment standard, see e.g. MTD v Chile, CLA-18 ¶ 178 and
        Biwater Gauff v. Tanzania, CLA-36 ¶ 601 referring to Waste Management v. Mexico, CLA-15.
        1309
             See the Claimant’s PowerPoint presentation of 25 November 2004, C-41 [page 1].
        1310
             C-41 [pages 2-3].
        1311
             Transcript, Day 1, 29/13-30/9.
        1312
             C-8.




                                                      244
                                                                                                            256
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 258 of 452




          Municipality’s conduct in relation to the tariffs proposed by Latgales Enerģija in 2006
          and 2007 will be examined in due course (see paragraphs 899 ff. below).

852.      Certain specific complaints made by the Claimant are dealt with in the following
          sections of the present Award: (i) the complaint that the Respondent disappointed the
          Claimant’s legitimate expectation that the Regulator would not depart from its 2005
          practice is dealt with in paragraphs 910 ff. below; (ii) the complaint that the
          Respondent disappointed the Claimant’s legitimate expectation that the Municipality
          would pay for the natural gas is dealt with in paragraphs 925 ff. below; (iii) the
          complaint that the interview given by the Mayor and the Municipality’s attempts to
          attract a new operator in the summer of 2007 disappointed the Clamant’s legitimate
          expectation that the Municipality would not actively seek to replace Latgales Enerģija
          is dealt with in paragraphs 938 ff. below; (iv) the complaint that the Respondent
          disappointed the Claimant’s expectations that the Municipality would not actively
          prevent Latgales Enerģija from operating its business and would comply with the
          undertaking to have the attachment lifted is dealt with in paragraphs 950 ff. below; (v)
          the complaint that the Respondent disappointed the Claimant’s legitimate expectation
          that Latgales Enerģija would be able to use the assets for the production, transmission
          and distribution of thermal energy for 30 years is dealt with in paragraph 1044 below;
          (vi) the complaint that the Respondent disappointed the Claimant’s legitimate
          expectation that Latgales Enerģija would not be required to hand over the leased
          assets to Municipality-owned companies is dealt with in paragraph 1048 below.

853.      Finally and in any event, the Tribunal considers that the expectations relied upon by
          the Claimant (see paragraph 675 above) relate to mere contractual obligations1313
          and/or represent in essence an alternative way to plead arbitrary conduct or conduct
          contrary to good faith.1314 Insofar as the Claimant has relied on mere contractual
          obligations, such complaints must be dismissed for the reason set out in paragraph
          846 above. Insofar as the Claimant has presented other alleged breaches of Article
          3(1) of the BIT clothed as breaches of the investor’s legitimate expectations, such
          attempts must fail under the heading of a breach of the investor’s legitimate
        1313
             See paragraph 675 above, in particular: (i); (iii) and (xiii) in that the Claimant’s complaint may be
        understood as referring to a breach of the February 2005 Agreement; and (v); (vi); (vii); (ix); (xii) and
        (xiv).
        1314
             See paragraph 675 above, in particular (iii), (iv), (v), (vi), (viii), (x), (xi), (xii), (xiii) and (xiv).




                                                         245
                                                                                                                   257
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 259 of 452




         expectations; the Tribunal will examine the substance of the complaint and determine
         whether the Respondent has acted in breach of Article 3(1) of the BIT in the
         following sections of the present Award.

854.     The Tribunal’s Conclusion and Finding. The Tribunal therefore dismisses this claim.

                        (ii)    The Claim Based on Delay by the Municipality in the Adoption
                                of a Heat Supply Development Plan for the City of Rēzekne

855.     The Claimant claims that the delay by the Municipality in the adoption of a heat
         supply development plan for the City is a breach of the fair and equitable treatment
         standard, both per se and because the non-existence of such a plan caused the
         Regulator to deny Latgales Enerģija’s applications for a new tariff in 2006 and 2007;
         the Claimant further contends that the Regulator’s and the Municipality’s conduct
         amount to an abuse of power amounting to arbitrary measures that resulted in its
         investment being irreparably impaired. The Tribunal will examine only the delay
         claim in this section; the Regulator’s decisions will be examined in the following sub-
         section of this Award (see paragraph 899 below). The Respondent alleges that the
         delay was caused by the Claimant’s failure to prepare a proper draft for the heat
         supply development plan with due dispatch and the Claimant’s refusal to provide
         relevant information to the Municipality as to the planned investments.

856.     The issues arising for determination are as follows:

         (i)     Whose duty was it to establish and adopt a heat supply development plan for
                 the City of Rēzekne as a matter of Latvian law?

         (ii)    Was there any delay in the establishment and adoption of such plan that is
                 attributable to the Municipality?

         (iii)   If a finding of delay is made, does such delay on the part of the Municipality
                 amount to a breach of Article 3(1) of the BIT?

         The Tribunal’s finding is set out in paragraph 887 below.

857.     The Claimant contends in these arbitration proceedings that the establishment and
         approval of a heat supply development plan for the City of Rēzekne was the duty of




                                               246
                                                                                             258
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 260 of 452




          the Municipality, whereas the Respondent submits that such duty was delegated by
          the Municipality to Latgales Enerģija.

858.      The Tribunal finds that it was the duty of the Municipality to prepare and approve a
          heat supply development plan for the City of Rēzekne; Latgales Enerģija had a duty to
          cooperate and provide the information required, as contemplated by the February
          2006 Agreement, in order that the heat supply development plan be complete.

859.      The regulatory context consists of the following enactments: the Energy Act,1315 the
          Municipalities Act,1316 the Public Utility Regulators Act1317 and the Methodology for
          Calculation of Tariffs for Public Utilities in the Fields Regulated by Local
          Municipalities1318 enacted pursuant to the Public Utility Regulators Act. The Public
          Administration Act1319 contains provisions relevant to the issue of delegation. The
          provisions of these enactments relevant for present purposes are as follows:

          (i)      Section 51 of the Energy Act,1320 as it was in force when the Long-Term
                   Agreement and the February 2005 Agreements were made, provided that the
                   Municipality had to determine the development of heating supply. 1321 The
                   Respondent has not contested the application of this particular provision.
                   Neither Party has contended that the change in the subsequent versions of
                   Section 51(2) of the Act from the expression “Local governments (…)

        1315
              CLA-48, see paragraph 38 above.
        1316
              CLA-46, see paragraph 38 above.
        1317
              CLA-49, see paragraph 38 above.
        1318
              C-35.
        1319
              CLA-52, see paragraph 38 above.
        1320
               CLA-48, see paragraph 38 above. The provisions of the Energy Act relevant for present purposes
        cover the licensing of energy supply merchants (Sections 5 ff.), the natural gas supply sytem (Sections 41
        ff.), the heating supply system (Sections 46 ff.), increase of energy efficiency (Sections 53 ff.) and energy
        crisis (Sections 59 ff.).
        1321
              Section 51 of the Energy Act reads as follows:
                     (1)      Local governments, when performing their permanent functions as
                              prescribed by law, shall organise heating supply in the administrative
                              territory thereof, as well as promote competition in the heating supply
                              and fuel market.

                   (2)      Local governments, within the scope of the development plan of their
                            administrative territory, determine the development of heating supply
                            and coordinate it with regulator taking into account the provisions of
                            the environmental protection and the protection of cultural monuments,
                            as well as the possibilities to use local energy resources and evaluating
                            the safety of heating supply and long-term marginal costs.



                                                        247
                                                                                                                 259
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 261 of 452




                    determine (…)” to the expression “Local governments (…) may determine
                    (…)” has any particular consequences in the present case.1322

          (ii)      Section 14(2)(1) of the Municipalities Act1323 provides that in order to perform
                    their functions, local governments have “the duty” to prepare a development
                    programme for the territory of the relevant local government and to ensure the
                    implementation of the territorial development plan. Section 15(1) further
                    specifies the functions of local governments, the first item of which is “to
                    organise for residents the provision of utilities (water supply and sewerage;
                    supply of heat (…)) irrespective of the ownership of the private property”.

          (iii)     Section 16(6) of the Public Utility Regulators Act1324 provides that the
                    “Municipal regulator, issuing the licence to the public service provider shall
                    take into account the development plans for the administrative territory of
                    relevant municipality in the context of the development of regulated sectors as
                    well as the regulations of the municipality”.

          (iv)      The Methodology1325 deals with the the calculation of the thermal energy
                    tariffs (Clauses 3 ff.). Clause 17 provides that the forecasted thermal energy
                    consumption balance shall be drawn up “in accordance with the heat supply
                    system development plan (concept) of the corresponding local government”.
                    Clause 23.3 provides that “[e]fficiency changes in the boiler room (Dhk.) are
                    determined based on the investments used for this purpose in accordance with
                    the approved heat supply system development plan of the corresponding local
                    government”. Clause 27 refers to the same plan in relation to the necessary
                    investment.

860.      The licences granted to Latgales Enerģija and the contracts signed by the Municipality
          and its wholly-owned companies with Latgales Enerģija mention more than one type
          of development plan.



        1322
               CLA-48 p. 22.
        1323
               CLA-46.
        1324
               CLA-49.
        1325
               C-35.




                                                  248
                                                                                                  260
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 262 of 452




          (i)        The licences mention “the development plan of the City of Rēzekne” in
                     Clause 1 (see paragraph 132 above); then in Clause 7.1 they mention “the
                     long-term development plan of SIA “Latgales Enerģija”” (see paragraph 133
                     above). These provisions point to the existence of two different plans, one
                     issued by the Municipality for the City of Rēzekne, another by the operator.

                     The clear language of the licences shows that one is therefore dealing with two
                     distinct concepts of a long-term development plan. The Parties’ submissions
                     have not taken that distinction into account until after the Hearing.

                     The Regulator’s 3 June 2008 decision revoking the licences refers to Clause 7
                     of the licences and states that the long-term development plan mentioned
                     therein is “the company’s long-term development plan”.1326 This is clearly a
                     plan other than “the development plan of the City of Rēzekne” mentioned in
                     Clause 1 of the licences.

          (ii)       The February 2005 Agreement contains no mention of any development plan
                     of any kind. The February 2006 Agreement contains an express term in
                     Clause 1.2 (see the verbatim quotation in paragraph 171 footnote 163 above).
                     Under this provision it was the Council’s duty “to coordinate and approve the
                     guidelines for development of heating supply system of the city of Rēzekne
                     prepared by the operator and the Council”.

                     It is common ground between the Parties that despite the use of the word
                     “guidelines” this expression refers to the heat supply development plan for the
                     City contemplated by the provisions mentioned above of the Public Utility
                     Regulators Act and the Methodology.

861.      There is no doubt that it was the responsibility of the Rēzekne City Council to prepare
          a development plan for the City of Rēzekne. When the Long-Term Agreement and
          the February 2005 Agreement were entered into by Latgales Enerģija, no such plan
          was in existence and the Rēzekne City Council had therefore a general duty to act, as
          confirmed by the Regulator’s letter of 12 October 2005 to the Rēzekne City Council
          enquiring into whether there was “an effective and coordinated development plan of

        1326
               C-29 [page 6], ¶ 9.




                                                    249
                                                                                                    261
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 263 of 452




          the city heating supply containing planned and already made investments of ‘Latgales
          Enerģija’ Ltd. in development and improvement of the city heating supply”.1327

862.      The Claimant would have been entitled to make its decision to invest in Rēzekne
          conditional upon the adoption of such a plan, but it did not. The failure to do so is a
          risk undertaken by the Claimant, as pointed out by the Respondent.

863.      However, the position fundamentally changed in 2006 when the Municipality and
          Latgales Enerģija executed the February 2006 Agreement.1328 Under Clause 1.2 of
          the February 2006 Agreement (see the verbatim quotation in paragraph 171 footnote
          163 above) the Rēzekne City Council undertook a duty to coordinate and approve
          such plan and Latgales Enerģija undertook to cooperate in good faith with the Council
          because Clause 1.2 of the February 2006 Agreement must be read against the
          background of the general principle of Latvian law whereby contracts are to be
          performed in good faith.1329

864.      It is in dispute between the Parties whether the main duty to provide a heat
          development plan for the City of Rēzekne lay on the City Council or Latgales
          Enerģija; the Respondent has contended at the Hearing that such a duty had been
          delegated to Latgales Enerģija in accordance with Section 15(3) of the Municipalities
          Act1330 and Section 40 and Section 41 of the Public Administration Act1331.1332




        1327
             C-69.
        1328
             C-17.
        1329
             Latvian Civil Code, CLA-55, Art. 1. This provision deals with good faith in general and reads as
        follows:
                   Rights shall be exercised and duties performed in good faith.
        1330
             CLA-46, see paragraph 38 above. Sect. 15(3) reads as follows:
                   The local government may delegate the tasks arising from each autonomous
                   function of the administration to a private individual or another public person.
                   Procedures for, types and restrictions of the delegation of the administration
                   tasks shall be determined by State Administration Structure Law [i.e. the Public
                   Administration Act].
        1331
             CLA-52, see paragraph 38 above. Sects. 40 and 41 of the Public Administration Act read as follows:
                   Section 40. Basic Provisions for Delegation
                   (1)      A public person may delegate a private individual and another public
                            person (hereinafter – authorised person) such tasks that include
                            administrative decision making. Such delegation is authorised only if
                            the authorised person can perform the relevant task more effectively.



                                                     250
                                                                                                           262
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 264 of 452




865.      The Tribunal finds that the Rēzekne City Council did not delegate the task to prepare,
          coordinate, let alone approve, the heat supply development plan for the City of
          Rēzekne to Latgales Enerģija.

866.      First, the Respondent has failed to show that the requirements of Section 40 and
          Section 41 of the Public Administration Act were met, and that there was any
          enactment or contract that provided for such delegation. Clause 1.2 of the February
          2006 Agreement (quoted in paragraph 171 footnote 163 above) did not delegate this
          task to Latgales Enerģija. Neither did the licences, since all licences expressly refer to
          “the development plan of the City of Rēzekne” in Clause 1 (see paragraph 132 above)
          and then refer to a different document to be prepared by Latgales Enerģija in Clause
          7.1 (see the verbatim quotation in paragraph 133 above), as a comparison between
          Clause 1 and Clause 7.1 shows.

867.      Secondly, the conduct of the Rēzekne City Council from 2006 onwards can be
          consistent only with the proposition that the Council had not delegated to Latgales
          Enerģija the task to prepare the heat supply development plan for the City; had there

                     (2)     An administration task may be delegated to a private individual by an
                             external regulatory enactment or by an external regulatory enactment or
                             contract made by public person.
                    (3)      Administration tasks may be delegated to another public person in
                             cases laid down in law. In such case, the provisions of this Chapter
                             shall be applied, insofar as the special legal norms of other laws do not
                             lay down otherwise.
                    Section 41. Subject-matter of Delegation
                    (1)      A public person may delegate administration tasks, the performance of
                             which is in the competence of such public person or its institution.
                             When delegating administration tasks, the relevant public person shall
                             be responsible for the performance of the function as a whole.
                    (2)      The following administration tasks may not be delegated:
                             1) sectoral policy-making and development planning;
                             2) co-ordination of the activities of the sector;
                             3) supervision of institutions and administrative officials;
                             4) approval of the budget of public persons, distribution of financial
                                  resources at the level of programmes and sub-programmes, and
                                  control of financial resources.
                    (3)      In addition to that referred to in Paragraph two of this Section the
                             following may not be delegated to a private individual:
                             1) issuance of administrative acts, except cases when it is provided
                                  for in an external regulatory enactment;
                             2) administration tasks related to the performance of the functions of
                                  the external and internal security of the State, except cases when it
                                  is provided for in law;
                             3) other administration tasks, which by their nature may be performed
                                  only by State institutions.
        1332
               Respondent’s Closing Argument, Slides 13-14.




                                                         251
                                                                                                          263
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 265 of 452




   been such a delegation in place, the Council would not have seen the need for a
   number of the actions that it took.

   When Latgales Enerģija on 15 November 2006 sent the Council its 44-page draft1333
   as a contribution to the preparation of the heat supply development plan, this text
   contained a sentence suggesting that the performance of certain Municipality
   functions had been delegated to Latgales Enerģija;1334 the Council reacted to the
   point, denying that it had ever transferred any heat supply functions to Latgales
   Enerģija.1335

   Then some six months later the Rēzekne City Council set up a Working Group to
   produce the heat supply development plan for the City.1336 It is relevant in this
   context that the Working Group was set up by a formal decision of the Rēzekne City
   Council and was presided over by Mr. Ivars Locis, the Council’s Deputy Executive
   Director.1337

   It is finally also relevant that the heat supply development plan for the City was
   formally adopted by a decision of the Rēzekne City Council on 21 September
   2007.1338




 1333
      R-31.
 1334
       R-31 [page 5]: “Considering that based on the agreement regarding lease of the local government
 heat supply systems entered into with the Rēzekne City Council and the reference included therein
 regarding the duty of LLC Latgales Enerģija to provide for heat supply to the objects connected to the
 centralised heat supply system of the city according to the agreement and the requirements of legal acts,
 the company has taken over from the City Council the duties specified in Section 15 of the Law on Local
 Governments [The Municipalities Act]. i.e. ensuring provision of utilities or, more particularly, heat
 supply. In connection with this LLC Latgales Enerģija is performing its activities and thereby also
 planning and development [sic] of centralised heat supply in Rēzekne City”.
 1335
      C-106: “The submitted document does not meet the provisions of the applicable legislation and does
 not correspond to the actual state of heat supply in the city of Rēzekne, as follows: 1. (…); 2. (…); 3. The
 claim that the Rēzekne City Council has transferred heat supply functions to Latgales enerģija SIA does
 not correspond to the legal or the actual situation; 4. (…)”.
 1336
        In its letter dated 9 July 2007 the City Council described the respective contribution of the
 Municipality and the operator as follows: “Rēzekne City Council (…) has set up a work group for
 formulation of the city development strategy, where it would be necessary to include the chapter of the
 strategy on heating supply system prepared by the Operator. For the purposes of more successful and
 efficient cooperation and to help the Operator to prepare its chapter of the strategy, the representatives of
 the Operator are being invited to the meetings of the said work group” (C-128 [page 8]).
 1337
      R-30 [page 1].
 1338
      C-137.




                                                 252
                                                                                                          264
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 266 of 452




868.      Having determined that the Rēzekne City Council was in charge of preparing,
          coordinating and approving the heat supply development plan for the City, and in fact
          carried out such responsibilities, and that Latgales Enerģija had a contractual
          obligation to cooperate in good faith with the Council in order to reach that objective,
          the Tribunal turns to the question whether there was any delay on the part of the
          Municipality, taking into account, amongst other things, the manner in which Latgales
          Enerģija cooperated with the Municipality.

869.      The Tribunal’s analysis will focus on the period from 20 January 2006, when Latgales
          Enerģija sent its first draft to the Rēzekne City Council, until 21 September 2007, the
          date when the heat supply development plan for the City was finally approved by the
          Rēzekne City Council.       It took twenty months in order for the heat supply
          development plan for the City to be made. Considering that the February 2006
          Agreement made on 10 February 2006 provided in its Clause 1.2 that the plan would
          have to be approved by 28 February 2006, something clearly went wrong.

870.      On 20 January 2006 Latgales Enerģija sent the Rēzekne City Council its draft
          “Guidelines for the development of the Rēzekne City heat supply system”1339 (see
          paragraph 164 above).      The Council in fact received this draft,1340 but did not
          acknowledge receipt of it to Latgales Enerģija; so Latgales Enerģija sent the Council
          two reminders on 10 May 2006 and 19 October 2006;1341 no answer by the Council is
          in evidence to either reminder.

          The Rēzekne City Council studied Latgales Enerģija’s 44-page draft: Ms. Abramova,
          Deputy Chair of the City Council, first wrote to the Mayor on 27 January 2006
          suggesting that the draft Guidelines received from Latgales Enerģija should undergo
          wider consultation;1342 the Mayor’s answer to this formal communication (if any) is
          not in evidence. Then on 19 May 2006 the Chairman of Rēzekne City Task Force for
          the Supervision of Heat Energy Affairs Mr. Zeile wrote to the Mayor stating inter alia
          that whereas “in principle” the guidelines proposed by Latgales Enerģija “are correct


        1339
               C-44.
        1340
               R-25 [page 1].
        1341
               C-91; C-96.
        1342
               R-25 [page 1].




                                                253
                                                                                               265
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 267 of 452




          (…), they must be supported by figures and justified”.1343 In this communication Mr.
          Zeile set out five proposals, including the need for a feasibility study on the heat
          supply options for the City, and he concluded that it would be necessary to develop a
          short-term and a long-term concept of heat supply for the City. Apart from the
          comment that Latgales Enerģija’s proposal must be supported by figures, the
          Chairman of the Task Force expressed no criticism as to Latgales Enerģija’s draft
          Guidelines in its communication to the Mayor. There is no evidence that Mr. Zeile’s
          comments to the Mayor were in any way relayed to Latgales Enerģija or that Latgales
          Enerģija was contacted by the Rēzekne City Council in May 2006 or afterwards,
          before November 2006.

871.      Clause 1.2 of the February 2006 Agreement contemplated the approval by the
          Municipality of the heat supply development plan of the City by 28 February 2006. It
          is common ground that no plan was discussed and approved by 28 February 2006.

872.      There is no evidence on the record that the Rēzekne City Council promptly informed
          Latgales Enerģija that the draft Guidelines submitted by Latgales Enerģija in January
          2006 were not a sufficient basis in order for work to start on the part of the
          Municipality. The Mayor was not called by the Respondent to give evidence as a
          witness; neither were Ms. Adamova or Mr. Zeile for that matter.

873.      The Council did not contact Latgales Enerģija with respect to the heat supply
          development plan for the City until after Latgales Enerģija had written to the Council
          on 19 October 2006.1344 In this letter Latgales Enerģija relied on Clause 5 of the
          February 2006 Agreement (quoted in paragraph 174 above footnote 164) and
          indicated that, unless the heat supply development plan for the City was adopted
          within two months, Latgales Enerģija would deduct the whole amount corresponding
          to the reduction on the tariffs that it had granted pursuant to the February 2006
          Agreement from the rent owed to Rēzeknes Siltumtīkli. This letter followed, and was
          probably prompted by, the Regulator’s decision of 13 October 2006 by which the
          Regulator had refused to accept the new tariff proposed by Latgales Enerģija since



        1343
               R-25 [pages 2-3].
        1344
               C-96; the 10 May 2006 reminder was not answered.




                                                      254
                                                                                             266
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 268 of 452




          one of the reasons for that decision was, in substance, that there was no heat supply
          development plan in place in the City of Rēzekne.1345

874.      The Rēzekne City Council started to criticise Latgales Enerģija’s conduct of early
          2006 with respect to the heat supply development plan almost two years after
          receiving the draft Guidelines in January 2006. Thus, in a letter of 15 November
          2007 to the Ministry for Regional Development and Local Government Affairs the
          Council stated that it had no document to approve by 28 February 20061346 and that
          Latgales Enerģija sent its first drafts to the Council only on 15 November 2006.1347
          However, the Council’s explanations to the Ministry were factually inaccurate in that
          they failed to mention that the Council had received Latgales Enerģija’s first draft
          Guidelines on 20 January 2006.

          The same inaccuracy is contained in Rēzekne City Council’s letter to Latgales
          Enerģija dated 10 December 2007.1348

875.      The Tribunal finds that by 20 January 2006 the City Council had received draft
          Guidelines by Latgales Enerģija on which it was possible to work, as confirmed both
          by Ms. Adamova and Mr. Zeile to the Mayor of Rēzekne, which conclusion is further
          supported by the fact that the Rēzekne City Council and Latgales Enerģija agreed on
          10 February 2006 (Clause 1.2 of the February 2006 Agreement) that the heat supply
          development plan for the City would be approved by the Council by 28 February
          2006.

876.      As the heat supply development plan for the City was not approved by 28 February
          2006, Latgales Enerģija did not immediately complain to the Municipality.

877.      On 10 May 2006 Latgales Enerģija wrote to the Rēzekne City Council seeking
          comments on its 20 January 2006 draft Guidelines. No answer by the Council is in
          evidence. On 19 May 2006 Mr. Zeile wrote to the Mayor about Latgales Enerģija’s
          draft Guidelines and gave his own proposals. No answer by the Mayor is in evidence.
          Then the first communication in which Latgales Enerģija complained of a breach of
        1345
               C-19, see also paragraph 184 above and paragraph 901 below.
        1346
               R-28 [page 4].
        1347
               R-28 [page 2].
        1348
               R-29 [page 18].




                                                       255
                                                                                            267
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 269 of 452




          the February 2006 Agreement by the Municipality is dated 19 October 2006,1349
          followed by further letters.1350

878.      On 3 November 2006 the Mayor requested Latgales Enerģija to provide the Council
          with “the heat supply development plan for the 2006-2009 period”; the letter
          specifically mentioned important points which had to be specified in such plan, but
          omitted any reference to the draft Guidelines received in January 2006.1351

879.      On 15 November 2006 Latgales Enerģija sent the Council two drafts: a one-page draft
          for the period 2006-20091352 and a 22-page draft for the period 2006-2014.1353

880.      On 29 December 2006 the Rēzekne City Council criticised the drafts received from
          Latgales Enerģija in a one-page letter setting out eight comments.1354 The letter
          mentioned the existence of a working group that had met to review Latgales
          Enerģija’s drafts of 15 November 2006.

881.      In 2007 the Rēzekne City Council decided to constitute the Working Group and the
          implementation of that decision took five months: announced on 29 December
          2006,1355 then again on 19 February 2007,1356 the Working Group was in fact
          constituted only on 11 May 20071357 despite the fact that its president and a significant
          number of other members were members of the City Council (see paragraph 213
          above).

882.      On 30 May 2007 the Regulator requested Latgales Enerģija to provide “information
          regarding the approved Rēzekne City heat supply development plan” by 8 June
          2007.1358 The Regulator, which had sent its previous enquiry to the Rēzekne City



        1349
               C-96.
        1350
               C-121.
        1351
               C-97.
        1352
               C-99.
        1353
               R-31.2.
        1354
               C-106; see paragraph 190 above.
        1355
               C-106.
        1356
               C-114.
        1357
               R-30.1.
        1358
               C-122.




                                                 256
                                                                                                268
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 270 of 452




          Council in 2005,1359 did not explain the reasons for which it now addressed its request
          to Latgales Enerģija. On 6 June 2007 Latgales Enerģija replied asking the Regulator
          to turn to the Municipality in accordance with the provisions of the Municipality Act
          and the Energy Act.1360

883.      The first meeting of the Working Group took place on 14 May 2007.1361 After the
          Working Group was constituted, it met at regular intervals from May to September
          2007; Mr. Ivars Paurs was called in as an expert at the end of July 2007. The heat
          supply development plan for the City was finalised in less than five months.

884.      In this period, the Rēzekne City Council had repeatedly to request information from
          Latgales Enerģija. The discussion between the parties was complicated by the dispute
          relating to whose primary responsibility it was to produce a heat supply development
          plan for the City.        In addition, Latgales Enerģija complained that its repair and
          investment proposals had not been answered by Rēzeknes Siltumtīkli.

885.      Aside from these aspects, the finalisation of the heat supply development plan for the
          City was delayed to an extent also by Latgales Enerģija’s apparent reluctance to
          provide the Working Group with all the information required, as shown by the
          repeated requests which the Rēzekne City Council had to send to Latgales
          Enerģija.1362 However, the Respondent has not provided concrete evidence in these
          proceedings as to the delay caused by Latgales Enerģija.



        1359
             C-69, see paragraph 150 above.
        1360
             C-123.
        1361
             R-30.1.
        1362
             See C-124 of 12 June 2007 [mentioning prior repeated requests without any precise indication].
        C-128 [pages 7 ff.] of 9 July 2007, to which a 19-page document was attached which is not in evidence.
        This letter complains in strong terms that Latgales Enerģija is reluctant to provide information and refers
        to the minutes of the Working Group in general terms. The Working Group concluded in fact on 31 July
        2007 at a meeting not attended by Latgales Enerģija that the information requested from the operator had
        not been provided (R-30 [page 29]), a point disputed by Latgales Enerģija’s representative at the 8
        August 2007 meeting (R-30 [page 32]).
        C-128 [page 15] of 19 July 2007, requesting Latgales Enerģija to provide the missing information by 24
        July 2007.
        C-128 [page 15] mentions the following:
              (i) the planned investments in developing the city’s heat supply system infrastructure (heating
                   pipelines, boiler houses, scope of reconstruction, energy efficiency measures), updated
                   information as of July 2007;




                                                       257
                                                                                                               269
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 271 of 452




886.     The Tribunal’s Conclusion and Finding. The better part of the year 2006 and almost
         half of 2007 were characterised by the Rēzekne City Council’s inaction and delay
         with respect to the establishment of the heat supply development plan for the City. As
         from 13 October 2006, when the Regulator refused to approve a tariff proposed by
         Latgales Enerģija relying inter alia on the absence of an approved heat supply
         development plan for the City, it became clear that the Municipality’s delay would in
         fact prevent the Regulator from accepting any new tariff proposed by Latgales
         Enerģija until such a plan had been approved.

         The Tribunal does not accept the Respondent’s contention that Latgales Enerģija
         could have relied on “more general development documents and relied on its own
         business scenario” since the Regulator’s decision did not mention that Latgales
         Enerģija had failed to do so.

         Considering the position adopted by the Regulator, it must have been clear to the
         Municipality that, confronted with ever rising prices of natural gas, Latgales
         Enerģija’s position would become ever more difficult.                      Yet the Municipality’s
         inaction continued and further significant delay accrued. Any delay as may have been
         caused by Latgales Enerģija’s failure promptly to provide the Working Group with all
         the information required is insignificant by comparison to the delay caused by
         Rēzekne City Council.



            (ii) the time schedule relating to the planned investments and repair and overhaul of the heat supply
                  system;
            (iii) the planned sources of financing for the necessary investments (own funds, credit); and
            (iv) information as to how the planned investment will affect energy efficiency measures, thermal
                  energy production and supply tariff.
        C-128 [page 31] of 31 July 2007 requesting Latgales Enerģija to provide information still outstanding.
        C-128 [page 31] requests the following:
            (i) updated capacities of boiler houses;
            (ii) heat loads: by district, in winter and summer;
            (iii) the potential for developing heat loads;
            (iv) suggestions for the centralised heat supply zone (CHS), requirements for consumers in such
                  zone;
            (v) the load on networks (how many MWh/km? should such networks be retained?); and
            (vi) how suited the existing diameters of the existing piping to consumer load were.
            Latgales Enerģija was also asked to describe the self-cost of thermal energy generation and provide
            information as to current tariffs and actual costs as well as measures to reduce self-costs.




                                                      258
                                                                                                             270
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 272 of 452




          The Respondent’s complaint that Latgales Enerģija belatedly contacted the Rēzekne
          City Council in May 2006 after sending its proposal in January 2006 is devoid of any
          foundation; upon receipt of such proposal, it was a matter for the Council to react and
          contact Latgales Enerģija, which the Council failed to do.

887.      The Tribunal finds that the Council’s conduct, in the circumstances recalled above,
          appears to be founded on prejudice or preference rather than on reason or fact, i.e. it
          was arbitrary and falls short of the duties further outlined in paragraphs 841 ff. above
          with respect to Article 3(1) of the BIT.

                         (iii)   The Claim Based on the Municipality’s Refusal to Consent to
                                 Investments into the Heating System

888.      The Claimant claims that the Municipality breached its expectations that it would
          comply with requests to provide consent for the making of investments into the
          heating system and that Latgales Enerģija could modernise and improve the system;
          that the Municipality’s refusal to provide consent to investments (including as to
          cogeneration) was an act of harassment, and that Latgales Enerģija was thereby
          unable to invest the full amount of EUR 1.5 million into the heating system in the first
          three years of the lease. The Respondent opposed this claim in contemporaneous
          correspondence, denying that the investments to be made by Latgales Enerģija were
          sufficient.

          The Tribunal’s finding is set out in paragraph 898 below.

889.      This complaint includes two points: (i) the Municipality’s refusal to consent to
          investments to be made by Latgales Enerģija to the Assets, and (ii) the Claimant’s
          failure to comply with the minimum investment required in the first three-year period
          of the lease in accordance with Clause 7.1.1 of the Long-Term Agreement (see
          paragraph 92 above).

890.      The Claimant has filed three documents in support of this claim: Latgales Enerģija’s
          letter to the Mayor of Rēzekne dated 6 March 2007,1363 Latgales Enerģija’s letter to
          Rēzeknes Siltumtīkli dated 18 April 20071364 and Latgales Enerģija’s letter to

        1363
               C-116.
        1364
               C-118.




                                                259
                                                                                               271
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 273 of 452




          Rēzeknes Siltumtīkli dated 13 July 20071365 as well as Mr. Strioga’s first Witness
          Statement.1366

          The first letter refers to repair or investment proposals allegedly made by Latgales
          Enerģija and it points out that the Rēzekne City Council’s and Rēzeknes Siltumtīkli’s
          failure to answer will result in the investment made by Latgales Enerģija to fall short
          of the minimum amount contractually agreed of EUR 1.5 million.

          The second letter restates the content of the first letter without reference to the amount
          of EUR 1.5 million; in addition, it mentions Rēzeknes Siltumtīkli’s failure to grant
          permission for the installation of cogeneration equipment as well as new boilers at
          Rīgas iela and Atbrīvošanas alejā 155a.

          The third letter refers to four previous letters by Latgales Enerģija to Rēzeknes
          Siltumtīkli or the Rēzekne City Council that have allegedly remained unanswered;
          none of those letters is in evidence. One of such letters is said to have requested
          permission for the installation of the cogeneration facility and two 30 MW water
          boilers.

891.      Almost one year later, on 15 May 2008 Rēzeknes Siltumtīkli wrote to the Rēzekne
          City Council and the Regulator pointing out that Latgales Enerģija had failed to invest
          the minimum amount of EUR 1.5 million in the first three years of operation in breach
          of Clause 7.1.1 of the Long-Term Agreement.1367 Five days later the Rēzekne City
          Council made the same point, amongst other things, in a letter to Latgales
          Enerģija.1368 In its answer dated 2 June 2008 Latgales Enerģija restated inter alia that
          Rēzeknes Siltumtīkli had withheld its consent to the building of the cogeneration
          station.1369

892.      The burden of proof is on the Claimant as to (i) Latgales Enerģija’s alleged proposals
          for repairs to and investments into the heating system, (ii) the alleged refusal by
          Rēzeknes Siltumtīkli and the Rēzekne City Council to approve Latgales Enerģija’s

        1365
               C-129.
        1366
               CWS-1 ¶¶ 14; 60-64.
        1367
               C-231.
        1368
               C-178.
        1369
               C-179 [page 2].




                                                 260
                                                                                                 272
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 274 of 452




          proposals and (iii) the reason(s) for which Rēzeknes Siltumtīkli’s and/or the Rēzekne
          City Council’s approval was required. The Respondent has not answered this claim.

893.      The Tribunal has already noted that Latgales Enerģija’s proposals are not in evidence
          (see paragraph 209 above); Mr. Strioga’s evidence fails to provide details as to the
          proposed investments, apart from cogeneration which is specifically mentioned.

894.      Cogeneration has been dealt with in a patchy manner in the pleadings. One must first
          determine whether cogeneration was part of the Rēzekne Project or was simply a
          possible option. Clause 2.10 of the February 2005 Agreement (quoted in paragraph
          103 above) provides that the Municipality will not get involved in the installation of
          cogeneration stations with third parties. Clause 7.1.1 of the Long-Term Agreement
          does mention cogeneration,1370 but it does so by reference to the Gas Supply
          Agreement.

          In its first comprehensive memorial of 6 December 2013 the Claimant contended that
          cogeneration had been an important part of the investment ever since the
          beginning1371 and it referred to the “cogeneration project”,1372 but it also stated that
          cogeneration was simply a “possibility” according to the Gas Supply Agreement.1373
          In its Reply the Claimant then contended that “the Municipality’s requirement for
          cogeneration was contractually recognised in the Long Term Agreement”.1374

895.      The witness evidence and the scant documentary evidence on cogeneration does not
          justify the conclusion that the Muncipality was under an obligation to Latgales
          Enerģija to adopt a cogeneration project.




        1370
               Art. 7.1.1 of the Long-Term Agreement (C-4) reads as follows:
                      The Operator within three years as of the Agreement entering into force
                      undertakes to invest into the Heat supply facilities either in the Assets or new
                      assets in the amount not less than EUR 1,500,000 (one million and five hundred
                      thousand Euros) in order to background obligations against AS ,,Latvijas Gaze’’
                      assumed by the Lessor concerning gasification and cogeneration according to an
                      agreement no. 1580 dated 23 April 2004.
        1371
               Cl. Mem. ¶ 83.
        1372
               Cl. Mem. ¶ 85.
        1373
               Cl. Mem. ¶ 20.
        1374
               Cl. Rep. ¶ 116(5).




                                                         261
                                                                                                         273
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 275 of 452




          Mr. Strioga’s evidence on cogeneration is to the effect that all permissions required
          were received.1375 However, only Latvenergo’s statement is in evidence, and it is
          dated 22 February 2006;1376 Latgales Enerģija’s proposal (if any) is not in evidence.
          The Tribunal further notes that Mr. Jautakis refers more generally to a “plan” in his
          first Witness Statement.1377

          Cogeneration was a much-discussed item within the Working Group for the
          preparation of the heat supply development plan for the City, and the final plan of
          21 September 2007 expressly mentions cogeneration.1378

          The plan for the City was issued in the middle of the energy crisis at a time when the
          investor and the Municipality’s differences had grown into a full-blown dispute.
          Whereas the Claimant complains of a lack of approval on the part of the Municipality
          of offers allegedly made, the Municipality in turn complained of a lack of information
          as to planned investments on the part of Latgales Enerģija.1379

896.      The Tribunal finds that the Claimant has failed to prove that the Muncipality was
          under an obligation to Latgales Enerģija to realise a cogeneration project. It follows
          that until and unless a specific project had been agreed upon by the Municipality and
          Latgales Enerģija, Latgales Enerģija had no right to carry out a cogeneration project.
          In the circumstances that have been recalled, the Tribunal cannot conclude in the
          absence of sufficient documentary evidence that the Claimant’s alleged offers were
          offers proper which called for a decision on the part of the Municipality, rather than
          “a plan”, as stated by Mr. Jautakis in his evidence.        Such offers, if final and
          sufficiently detailed, would have been contained in documents, especially insofar as
          investments were concerned.

897.      The Tribunal further finds that the Claimant’s reminders in Exhibits C-116, C-118
          and C-129 are insufficient to prove Latgales Enerģija’s alleged proposals as to repairs
          and investments.


        1375
               Transcript, Day 2, 12/13-19.
        1376
               C-87.
        1377
               CWS-2 ¶ 79.
        1378
               C-213 p. 22.
        1379
               C-128 [page 15].




                                                262
                                                                                              274
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 276 of 452




898.      The Tribunal’s Conclusion and Finding. The Tribunal finds that the Claimant has
          failed to prove its claim that Rēzeknes Siltumtīkli and/or the Rēzekne City Council
          dismissed or failed to answer Latgales Enerģija’s proposals for repairs and
          investment, including as to cogeneration, and dismisses such claim.

          As to the Claimant’s claim that Rēzeknes Siltumtīkli and/or the Rēzekne City
          Council’s alleged refusal caused Latgales Enerģija’s failure to comply with the
          minimum investment required under Clause 7.1.1 of the Long-Term Agreement, such
          point is relevant only in the context of the revocation of the licences by the Regulator;
          the Tribunal will examine such point in that context (see paragraphs 1021 ff. below).

                                (iv)      The Claims Based on the Regulator’s Repeated Refusals to Set
                                          a new Tariff

899.      The Regulator’s decisions as to the tariff relevant for the purposes of this Award are
          as follows:

           Date          Exh.     ¶ in    Summary                             Court decisions
                                  this                                        Date            Exh.         ¶ in     Summary
                                  Award                                                                    this
                                                                                                           Award
           19.12.05      C-14     154     Decision No. 19
                         C-15             new tariff:
                         C-82             LVL 27.60/29.02/MWh1380
           13.10.06      C-19     184     Decision No. 17                     No decision made on the challenge, see ¶ 186 above
                         R-35             denying the application for a new
                                          tariff
           11.06.07      C-21     233     Decision No. 12                     15.04.09       C-192         392      Application to
                                          denying the application for a new                                         set aside
                                          tariff                                                                    dismissed
                                                                              24.09.09       R-1           395      Application for
                                                                                                                    a fresh time
                                                                                                                    limit to be set
                                                                                                                    for a final
                                                                                                                    appeal denied
           09.11.07      C-27     239     Decision No. 28
                                          new tariff:
                                          LVL 33.90 to LVL
                                          42.40/MWh1381
           07.12.07      C-28     240     Decision No. 35                     30.10.09       Not in        243,     Application to
                                          revoking Decision No. 28 of                        evidence      400      set aside
                                          09.11.07                                                                  dismissed
                                                                              23.09.10       R-4           401      Appeal
                                                                                                                    dismissed


900.      The Claimant complains that its expectations were breached by the Respondent in that
          (i) the Regulator, having reversed its previous practice, refused to set new tariffs
          relying on the absence of a Development Plan, and that (ii) the Regulator revoked on
          7 December 2007 the tariff approved on 9 November 2007 in non-transparent


        1380
                The lower tariff is for residents, the other for other users.
        1381
                This is a uniform tariff for all users, the values indicated in this table are the lowest and the highest
        rate.




                                                                  263
                                                                                                                                      275
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 277 of 452




          conditions and wrongly, as a result of the Municipality’s interference; the 7 December
          2007 decision was arbitrary and discriminatory; more generally, the Respondent
          breached the standard of fair and equitable treatment due to the Regulator’s arbitrary
          and discriminatory refusal to calculate a new tariff where a new tariff was critical due
          to factors outside the operator’s control, especially in light of the increase in the price
          of natural gas. The Respondent denies that the Municipality interfered with the
          Regulator and contends that the Regulator acted independently within the scope of its
          duties and prerogatives; in the period from 2005 to 2007 Latgales Enerģija applied
          four times for a new tariff and the Regulator issued a new tariff in 2005.

          The Tribunal’s findings are set out in paragraphs 903, 911, 918 and 922 below.

901.      The Regulator’s Decision of 13 October 2006.           The Regulator’s decision of 13
          October 2006 refusing the tariff proposed by Latgales Enerģija rested on two grounds:
          (i) the rates proposed by Latgales Enerģija did not show changes in boiler house
          efficiency in line with investments and the plan of heating supply development
          approved by the Municipality and (ii) the proposed rates were not based on costs fully
          substantiated (e.g. the salaries to be paid by Latgales Enerģija) as required by Section
          19 of the Public Utility Regulators Act.1382 The Claimant’s complaints relate only to
          the first reason given by the Regulator; the Claimant has not contested the second
          reason on which the Regulator’s decision is based.

902.      The Tribunal finds that the Regulator’s refusal to approve a new tariff was therefore
          stated to be due also to Latgales Enerģija’s failure to substantiate its own costs. In
          such circumstances, the Regulator was entitled to refuse to approve the tariff proposed
          by Latgales Enerģija on that ground alone. The decision was based on principles of
          law, the most fundamental of which was the principle whereby the Regulator must
          ensure that the new rates proposed by an operator must be based on costs that have
          been duly substantiated. This is far from an outlandish concern as it is the Regulator’s
          duty to protect end-users.

903.      The Tribunal’s Conclusion and Finding. The Tribunal finds that the Regulator’s
          decision of 13 October 2006 cannot therefore be characterised as arbitrary or as


        1382
               CLA-49, see paragraph 38 above.




                                                 264
                                                                                                  276
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 278 of 452




          frustrating the investor’s legitimate expectations since the investor was under a duty
          to provide the required information to the Regulator in accordance with Latvian law
          and failed to do so.

904.      The Regulator’s Decision of 11 June 2007. The Regulator’s decision of 11 June 2007
          refusing the tariff proposed by Latgales Enerģija is based on the following grounds:
          (i) Latgales Enerģija failed to provide an accurate calculation of the fuel costs in
          accordance with Clause 23(1) of the Methodology in two respects: first, the balance
          sheet of the predictable thermal energy consumption must be prepared in accordance
          with the heat supply development plan approved by the Municipality (Section 17 of
          the Methodology) and no such plan existed in the City of Rēzekne; such plan was
          necessary to determine expected changes in house boiler efficiency (the “Dhk”
          coefficient) and such coefficient had not been included in Latgales Enerģija’s
          calculation; secondly, two further coefficients (the boiler house net efficiency index
          “hnetokom” and the index of expected changes of heating network “Dhst.”) had not
          been included by Latgales Enerģija; and (ii) Latgales Enerģija failed to provide the
          Regulator both with the long-term development plan required by Clause 6.3 of the
          licences and the prospective one-year plan of operation to be provided every year
          under Clause 7.1 of the licences (see paragraphs 133 above).         In an obiter the
          Regulator added that the development plan had not been approved “due to the
          applicant’s fault”.

905.      As a consequence, the Regulator found that the rates submitted by Latgales Enerģija
          failed to comply with the requirements of Clauses 17, 23(1), 23(2), 23(3) and 23(6) of
          the Methodology (C-35) and Latgales Enerģija’s proposal must therefore be dismissed
          inter alia under Sections 1, 9(1)(1) and (3), 9(2), 19(1) and (4) of the Public Utility
          Regulators Act.

906.      The Regulator’s decision was upheld on appeal by the Administrative District Court
          on 15 April 2009.1383 On the issue of coefficients, the court noted that there was no
          dispute that three coefficients1384 prescribed by the Methodology were not used by
          Latgales Enerģija due to the fact that “the city of Rēzekne [had] not developed and

        1383
               C-192.
        1384
               Dhk, hnetokm and Dhst.




                                               265
                                                                                              277
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 279 of 452




          approved [a] heating system development plan”,1385 thereby accepting a point argued
          by Latgales Enerģija in its application to set aside,1386 namely that all three
          coefficients depended on the existence of a development plan. However, the court
          went on to find that the three coefficients were prescribed by the Methodology; a
          failure to apply them in the calculation of the tariff meant that a tariff so calculated
          was inaccurate, and therefore unacceptable, since such tariff would give rise to undue
          costs for end-users.1387 On Latgales Enerģija’s complaint that the Regulator’s reversal
          of its prior practice was unlawful, the court accepted that the Regulator had set a new
          tariff in 2005 without applying the three coefficients in dispute. However, Latgales
          Enerģija’s reliance on the 2005 tariff could be protected only provided that the
          situation in 2005 and in 2007 was the same. The court found that such was not the
          case, holding (i) that the Regulator had already rejected a tariff proposed by Latgales
          Enerģija in 2006 and (ii) “(…) that in 2005 the situation of heat supplies in Rēzekne
          was different and namely, in 2005 a different heat supply operator (the Applicant) has
          commenced their operations in the city and it was necessary to ensure the heat to the
          city. Without approval of the tariffs, there was a risk that the city is left without heat
          supply”.1388

907.      The Regulator’s 11 June 2007 decision raises two main issues, namely whether the
          fair and equitable treatment standard is breached by a decision which requires the
          operator to calculate a proposed new tariff by using coefficients which are not
          available due to no fault of the operator, and whether the Regulator was bound by its
          previous practice.

908.      Not without hesitation, the Tribunal concludes that the Regulator’s decision is neither
          arbitrary nor discriminatory per se insofar as it puts end-user protection first and
          requires compliance with coefficients which would have been available if the heat
          supply development plan for the City had been approved by the Municipality.

          The Regulator’s dictum stating that the non-existence of the plan was due to the
          operator’s fault is nevertheless unwarranted because it was not for the Regulator to

        1385
               C-192 ¶ 23.7.
        1386
               C-125.
        1387
               C-192 ¶ 23.7.
        1388
               C-192 p. 209, ¶ 9.




                                                 266
                                                                                                 278
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 280 of 452




         express an opinion on a dispute between the Rēzekne City Council and Latgales
         Enerģija; it is significant that the Administrative District Court did not repeat such
         statement in its decision.

909.     Whether the reversal of the Regulator’s 2005 practice was lawful is first and foremost
         a matter of Latvian law. It was examined by the Administrative District Court, which
         found that the situation in 2007 was not the same as in 2005. The Tribunal considers
         that the reason given by the court based on the distinction between the situation in
         2007 and in 2005 recalled in paragraph 906 above is not compelling; yet the Tribunal
         is mindful of the fact that it is not for an investment tribunal to second guess the
         courts of the host State, although this Tribunal has reached this conclusion not without
         reluctance in the present case as it would seem to be almost self-evident that it was
         vital to ensure that heating could be provided to the City in 2007 as it was in 2005.

910.     The Claimant has contended that it relied on the fact that the Regulator would not
         change its 2005 practice, i.e. that the Regulator would continue to consider and accept
         proposals for a new tariff, if need be, despite the absence of a heat supply
         development plan for the City.        However, the Long-Term Agreement and the
         February 2005 Agreements were entered into by Latgales Enerģija in January and
         February 2005 respectively, and the Regulator’s decision setting a new tariff was
         made in December 2005. There is no evidence of any specific representations or
         assurances by the Regulator to the Claimant or Latgales Enerģija that new tariffs
         could still be adopted despite the fact that there was no heat supply development plan
         in place for the City; the Claimant has not discharged its burden of proof in this
         respect.

911.     The Tribunal’s Conclusion and Finding. The Regulator’s 11 June 2007 decision is
         ultimately based on the Regulator’s duty to protect end-users and it cannot be said to
         amount to bad faith, wilful disregard of due process of law, to be founded on
         preference or prejudice rather than reason or fact, or not to bear any reasonable
         relationship to some rational policy or otherwise to be in breach of Article 3(1) of the
         BIT.

912.     The Regulator’s Decisions of 9 November and 7 December 2007. The Regulator’s
         decision of 9 November 2007 set a new tariff upon Latgales Enerģija’s proposal; in



                                               267
                                                                                                 279
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 281 of 452




          the meantime the Municipality’s heat supply development plan for the City had been
          adopted on 21 September 2007 (see paragraph 228 above).

          On 7 December 2007 the Regulator revoked its 9 November 2007 decision on the
          grounds that: (i) that it had received a letter by Rēzeknes Enerģija indicating an
          amount of natural gas planned to be supplied by Latvijas Gāze that was different from
          the amount indicated by Latgales Enerģija in its application for a new tariff, (ii) that
          the tariff approved on 9 November 2007 was not calculated in accordance with the
          actual situation in accordance with Clause 22(1) of the Methodology and (iii) that
          Latgales Enerģija had “knowingly submitted (…) false information” and obtained a
          new tariff “by illegal means”, as a consequence of which its conduct was “unlawful”.

          The 7 December 2007 decision did not set out the applicable tariff further to the
          revocation of the Regulator’s 9 November 2007 decision.

913.      On 23 September 2010 the Administrative Regional Court dismissed Latgales
          Enerģija’s appeal against the decision of the Administrative Regional Court of
          30 October 2009, upholding the Regulator’s decision of 7 December 2007; the
          23 September 2010 decision confirms that the reasons stated in the 30 September
          2009 decision were sound as a matter of Latvian law.1389 Only the 23 September
          2010 decision is in evidence, but the 30 October 2009 decision is summarised therein;
          both decisions deal with the amount of natural gas that was properly to be taken into
          consideration for the purposes of the Methodology and the consequences which such
          amount would have on the price of gas sold by Latvijas Gāze, which are both highly
          technical matters.

914.      Latgales Enerģija was not heard before the 7 December 2007 decision was made.
          This decision was not made purely on technical grounds since the Regulator found
          that Latgales Enerģija had deliberately submitted information known to be false, to
          the detriment of the public interest, and that its conduct was therefore unlawful.

915.      The Tribunal finds that the fact that Latgales Enerģija was accused of such
          wrongdoing in the decision without being heard amounts to a procedural irregularity,
          all the more so in a case in which such accusation rested on information unilaterally

        1389
               R-4.




                                                268
                                                                                               280
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 282 of 452




         provided by Rēzeknes Enerģija to the Regulator. However, the Tribunal considers
         that it is relevant that the Regulator’s 7 December 2007 decision was subject to
         judicial review before two successive Latvian courts, which upheld the Regulator’s
         decision, and as to which it is not suggested that there was any denial of justce. The
         Tribunal considers that the irregularity in the procedure of the Regulator should be
         weighed alongside the existence of an avenue of appeal and, not without reluctance,
         the Tribunal finds that such irregularity is not serious enough to give rise to a breach
         of due process amounting to a breach of Article 3(1) of the BIT.

916.     The Tribunal further dismisses the Claimant’s complaint that the Regulator’s
         7 December 2007 decision was arbitrary and/or discriminatory. The issue in dispute
         went to the question whether the rates proposed by Latgales Enerģija for a particular
         user group were based on an accurate calculation. The Regulator’s decision involved
         the determination of technical issues under the Methodology as well as the quantity of
         natural gas that had to be purchased from Latvijas Gāze as it purported to correct a
         mistake in the 9 November 2007 decision due to the inaccurate quantity of natural gas
         taken into account by Latgales Enerģija.

917.     The Tribunal considers that the Claimant has failed to show that the Regulator’s
         7 December 2007 decision was based on prejudice or preference rather than reason or
         fact.

918.     The Tribunal’s Conclusion and Finding.          The Tribunal therefore dismisses the
         Claimant’s complaints that the Regulator’s decision of 7 December 2007 constitutes a
         breach of due process, that it is arbitrary and it was made in bad faith, in breach of
         Article 3(1) of the BIT.

919.     The Regulator’s Alleged Failures to Set a New Tariff Taking into Account the
         Increase in Electricity and Natural Gas Prices. The Tribunal must finally consider the
         Claimant’s complaint that the Regulator breached the standard of fair and equitable
         treatment by refusing to set a new tariff in circumstances in which a new tariff was
         critical due to factors outside the operator’s control, especially in light of the increase
         in natural gas and electricity prices.

920.     The Regulator’s 11 June 2007 decision was not arbitrary in itself, as the Tribunal has
         found in paragraph 911 above. However, as found in paragraph 886 above, the


                                                  269
                                                                                                 281
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 283 of 452




         Municipality bears responsibility for the fact that there was no heat supply
         development plan in place for the City when the Regulator made this decision.

921.     When the Public Utility Commission authorised an increase in the price of natural gas
         on 28 March 2007 (see paragraph 231 above), the price of natural gas had increased
         by between 55% and 129% from the rate included in the December 2005 tariff
         calculations according to the Claimant.         The Respondent has not specifically
         challenged these figures.

         Owing to the absence of a heat supply development plan for the City, Latgales
         Enerģija was effectively deprived of its statutory right to propose a new tariff where
         the costs of the heat supply had increased by more than 5% for factors beyond its
         control (Clause 13 of the Methodology). This was actually so regardless of the tariff
         that Latgales Enerģija might propose to the Regulator. The situation was all the more
         unfair to the Claimant because Latgales Enerģija had in fact consented to decreasing
         the rates charged to end-users under the February 2006 Agreement in consideration
         inter alia for the Municipality’s undertaking to have the heat supply development plan
         for the City approved by the end of February 2006 (see paragraphs 173, 177 and 180
         above).

         Having said this, the Tribunal has already found in paragraph 886 above that the
         Municipality’s delayed approval of the heat supply development plan for the City
         prevented a review of the tariffs by the Regulator. Responsibility for such a state of
         affairs lies with the Municipality, not the Regulator.

922.     The Tribunal’s Conclusion and Finding. The Tribunal therefore dismisses this claim.

                        (v)     The Claims Based on the Municipality’s and the Regulator’s
                                Conduct in Connection with the Energy Crisis

923.     There are multiple claims made by the Claimant in relation to the Municipality’s and
         the Regulator’s conduct in connection with the energy crisis of September/October
         2007.     The following table provides a synoptic view of the main events in
         chronological order.




          [Page intentionally left blank in part]


                                                270
                                                                                             282
                                                               Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 284 of 452

LE = Latgales EnerģijaǀLG = Latvijas GāzeǀRCC = MunicipalityǀRE = Rēzeknes EnerģijaǀRS = Rēzeknes Siltumtīkli
Date            Exh.          See ¶         Regulator’s conduct -- Summary                                 RCC’s conduct – Summary                               LE’s conduct – Summary                        Conduct by others Summary
                              above
11.06.07       C-21         233           Decision No. 12 denying LE’s application for a new
                                          tariff
25.07.07       C-130        246                                                                                                                                  LE informs RS that it has not paid the full
                                                                                                                                                                 invoiced amount
11.09.07       C-153,       237(i).                                                                                                                              LE has difficulties in providing heating as   LG stops supply of natural gas
               ¶¶ 12-13     259                                                                                                                                  from this day
13.09.07       C-134        251                                                                         Mayor’s interview
21.09.07       C-137        192, 228                                                                    Heating Supply Development Strategy approved by
               C-213                                                                                    RCC
               C-138        255, 303                                                                                                                                                                           RS obtains the attachment on LE’s movable property
               [page 3]                                                                                                                                                                                        and bank account
28.09.07       C-142        258                                                                         RCC’s decision to establish RE
02.10.07       C-206        260                                                                         RE incorporated by RCC
03.10.07       R-20         261                                                                                                                                                                                Local Government Loan and Guarantee Control and
               [page 8]                                                                                                                                                                                        Monitoring Council
                                                                                                                                                                                                               supports RCC’s decision to apply for a loan from the
                                                                                                                                                                                                               Treasury in an amount of LVL 4 million to be paid
                                                                                                                                                                                                               for the increase in RE’s capital
04.10.07       R-20         261                                                                         RCC’s application to the Treasury for a loan of LVL 4
               [page 9]                                                                                 million for the increase in RE’s share capital
               C-22         262           Regulator’s warning to LE
                                          (licences may be revoked)
09.10.07       R-20         261                                                                         RCC’s decision No. 393
               [page 1]                                                                                 It is decided to invest funds in the amount of LVL 4
                                                                                                        million for the increase in RE’s capital
               C-24         264                                                                         RCC’s decision No. 388
                                                                                                        Declaration of an energy crisis
               C-145        268                                                                         Energy Crisis Committee
               [pages 2-                                                                                First Meeting
               6]
10.10.07       C-145        269                                                                         RCC directs LE to provide heating within 24 hours
               [page 1]
11.10.07       C-23         274           Regulator’s decision No. 26
                                          It is decided to take over LE’s zone
                                          (appeals by LE dismissed on 30.03.10 and 24.11.11,
                                          R-3)
12.10.07       C-25         275                                                                         RCC’s decision No. 425
                                                                                                        It is decided to appoint RE as the person in charge of
                                                                                                        providing thermal energy in the territory of Rēzekne
13.10.07       C-147        276                                                                         Energy Crisis Committee
                                                                                                        Third Meeting
17.10.07       C-150        282                                                                                                                                                                                Latgale Regional Court
                                                                                                                                                                                                               revoking the decision of 21.09.07 on attachment
                                                                                                                                                                                                               LG resumes supply of natural gas
25.10.07       C-26         286                                                                         October 2007 Agreement by the Claimant, LE, RCC, RS and RE

26.10.07                    290                                                                                                                                                                                RS challenges the decision of 17.10.07

09.11.07       C-27         239           Regulator’s decision No. 28
                                          approving a new tariff
07.12.07       C-28         240           Regulator’s decision No. 35
                                          revoking the decision of 09.11.07
                                          (appeals by LE dismissed
                                          On R-4)
11.12.07       C-162        299           Regulator’s objection to the assignment by LE to LE
                                          Remonts




                                                                                                                                      271                                                                                                               283
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 285 of 452




924.      The Tribunal will examine the Claimant’s claims in relation to the following
          circumstances: (i) the failure by the Municipality to pay the balance of Latvijas
          Gāze’s invoices to Rēzeknes Siltumtīkli prior to mid-September 2007; (ii) the
          interview given by the Mayor of the City of Rēzekne on 13 September 2007; (iii) the
          steps taken by the Municipality to set up Rēzeknes Enerģija and obtain a loan from
          the Treasury in an amount of LVL 4 million from 28 September 2007 onwards; (iv)
          the attachment of Latgales Enerģija’s assets obtained by Rēzeknes Siltumtīkli and the
          failure by the Rēzekne City Council and Rēzeknes Siltumtīkli to have the attachment
          lifted in accordance with the October 2007 Agreement; (v) the declaration of an
          energy crisis by the Rēzekne City Council on 9 October 2007; (vi) the Regulator’s
          decision to take over Latgales Enerģija’s zone on 11 October 2007; and (vii) the
          appointment of Rēzeknes Enerģija by the Rēzekne City Council as the person in
          charge of providing thermal energy on 12 October 2007.

                         a. The failure by the Municipality to pay the balance of Latvijas
                            Gāze’s invoices to Rēzeknes Siltumtīkli prior to mid-September
                            2007

925.      The Claimant complains of a breach of its legitimate expectations that Latgales
          Enerģija would receive natural gas to be able to provide heating services and the
          Municipality would abide by the contractual arrangements in relation to the supply of
          such natural gas, and would in particular pay Latvijas Gāze. Relying on different
          legal theories the Respondent contends that only Latgales Enerģija had a duty to pay
          for the natural gas delivered.

          The Tribunal’s finding is set out in paragraph 937 below.

926.      The Claimant rests its legitimate expectations on a combined reading of Clause 2.3 of
          the Long-Term Agreement1390 and Clause 4 of the February 2005 Agreement.1391

927.      The Respondent contends that Clause 4 of the February 2005 Agreement deals only
          with cases of delay in the completion of the infrastructure for the use of natural gas by
          Latvijas Gāze and does not avail the Claimant’s case. It is the Respondent’s case that


        1390
            C-4, quoted in paragraph 80 above.
        1391
            C-8, quoted in paragraph 104 above, as amended by Clause 6 of Amendment No. 3 to the Gas
        Supply Agreement (C-81).




                                                272
                                                                                                 284
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 286 of 452




          Latgales Enerģija undertook to pay for the gas for a number of reasons: first, because
          the Long-Term Agreement is to be characterised as the transfer of a business as a
          whole as a matter of Latvian law (Betriebsübergang); and, secondly, because Latgales
          Enerģija tacitly undertook such an obligation to pay.

928.      The Claimant’s argument is based on Clause 4 of the February 2005 Agreement.
          Each paragraph of Clause 4 contemplates a specific case. According to the first
          paragraph, the Municipality shall indemnify Latgales Enerģija of the losses incurred
          in case the completion of the natural gas infrastructure by Latvijas Gāze has been
          delayed due to the fault of the Municipality or a third party and Latgales Enerģija has
          therefore had to use heavy fuel oil rather than natural gas. According to the second
          paragraph, the Municipality shall pay Latvijas Gāze any losses and/or contractual
          penalties which Latvijas Gāze may claim from (inter alios) Latgales Enerģija based
          on the Municipality’s obligations undertaken under the Gas Supply Agreement “on
          purchase of a specified amount of gas for the needs of the city of Rēzekne”.

929.      The Municipality had undertaken a minimum purchase obligation under
          Clauses 3.1 ff. of the Gas Supply Agreement,1392 the breach of which was sanctioned
          by a contractual penalty according to Clause 3.4 of the same agreement.

930.      The Tribunal finds that the reference by Clause 4, second paragraph, of the 2005
          February Agreement to the “purchase of a specified amount of gas” is to be read
          against the background of the take-or-pay obligations undertaken by the Municipality
          under the Gas Supply Agreement with Latvijas Gāze. It follows that the interpretation
          and construction of Clause 4 of the February 2005 Agreement advanced by the
          Claimant is inconsistent with a plain reading of the express terms of the provision
          under consideration.

931.      Whether the second paragraph of Clause 4 of the February 2005 Agreement is capable
          of applying each year, or is related to the first year of operation in which a delay has
          occurred with respect to the date of completion of the natural gas infrastructure, as
          contended by the Respondent, is irrelevant for present purposes. The Tribunal finds
          that what is relevant is the absence of an express term in the February 2005


        1392
               C-40.




                                                273
                                                                                               285
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 287 of 452




          Agreement to the effect that Latgales Enerģija would have no duty to pay for the
          natural gas used on the basis that such duty was solely on the Municipality.

932.      The Respondent argues that Latgales Enerģija was bound to pay for the gas on the
          basis that the Long-Term Agreement is to be characterised as a contract making
          provision for a transfer of business as a whole (Betriebsübergang).

933.      The Tribunal finds that such argument is unsound because it is contradicted by the
          negotiations between the Parties and the express terms of the Long-Term Agreement.
          The Long-Term Agreement is stated to be a contract between a lessor (Rēzeknes
          Siltumtīkli) and an operator (Latgales Enerģija) relating to certain assets (as defined in
          Clause 1.1(a)) of the same agreement).         Moreover, the Claimant’s PowerPoint
          presentation of 25 November 2004 made an express distinction between a “lease of
          RS property” and “lease of RS itself (‘lease of business’)”.1393 The Long-Term
          Agreement was made as a lease of Rēzeknes Siltumtīkli’s assets and the legal concept
          of a Betriebsübergang prayed in aid by the Respondent, which corresponds to a “lease
          of RS itself (‘lease of business’)”, is therefore the concept which the parties
          eventually discarded, as proved by the express terms of the Long-Term Agreement.

934.      The Respondent’s final argument is based on an alleged tacit agreement by Latgales
          Enerģija. When the gas started to be supplied from 7 November 2005 onwards, no
          contract in writing was made between Rēzeknes Siltumtīkli and/or the Municipality
          on the one hand, and Latgales Enerģija on the other, despite the fact that Latgales
          Enerģija would start to use the natural gas. Even subsequently, when it became clear
          that Latvijas Gāze had no interest in having a direct contractual relationship with
          Latgales Enerģija, Rēzeknes Siltumtīkli and/or the Municipality and Latgales Enerģija
          did not enter into a contract in writing in relation to the natural gas used by Latgales
          Enerģija. It is common ground that Rēzeknes Siltumtīkli invoiced Latgales Enerģija
          on the basis of invoices received from Latvijas Gāze. Latgales Enerģija paid such
          invoices directly to Latvijas Gāze until May 2007 without raising any objections as to
          the tariff underlying Latvijas Gāze’s invoices.         These facts are described in




        1393
               C-41 [page 4].




                                                 274
                                                                                                 286
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 288 of 452




          Ms. Rogozina’s first Witness Statement1394 on which the Respondent has itself
          relied;1395 such facts are therefore common ground.

935.      A contract relating to the natural gas used by Latgales Enerģija, not reduced to
          writing, has thereby come into being between Latgales Enerģija and Rēzeknes
          Siltumtīkli, to whose installations the natural gas was supplied by Latvijas Gāze. For
          the purposes of this Award, which is not concerned with the determination of the
          respective contractual rights and duties of Rēzeknes Siltumtīkli, the Rēzekne City
          Council and Latgales Enerģija, it is irrelevant whether Latgales Enerģija’s duty to pay
          for the natural gas used ultimately arises under an amendment of the Long-Term
          Agreement, as found by the Latvian courts, or is the term of an independent contract
          not reduced to writing between Rēzeknes Siltumtīkli and Latgales Enerģija which
          arose out of a consistent, continuous and uncontested course of dealing.

936.      The Tribunal finds that neither the Long-Term Agreement nor the February 2005
          Agreement contains any terms determining which party is liable for the payment of
          natural gas as between the Municipality and Rēzeknes Siltumtīkli on the one hand,
          and Latgales Enerģija on the other. As these are the main contracts pursuant to which
          the investment was made, it follows that the Claimant could not, at the time of the
          investment, reasonably expect, based on such contracts, that the Municipality would
          pay for the natural gas supplied by Latvijas Gāze, considering in particular that (i)
          Latgales Enerģija would in fact use the gas to provide heating services and (ii)
          Latgales Enerģija would therefore have to be reasonably expected to pay for the gas
          used.

937.      The Tribunal’s Conclusion and Finding.                 The Municipality’s failure to pay the
          balance outstanding for the natural gas supplied by Latvijas Gāze is not, therefore, a
          breach of Article 3(1) of the BIT in itself.




        1394
               CWS-3 ¶¶ 31 ff.
        1395
               Respondent’s Closing Argument, Slide 15; see also Cl. Mem. ¶ 139; Cl. Rep. Tribunal ¶ 42.




                                                        275
                                                                                                           287
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 289 of 452




                           b. The interview given by the Mayor of the City of Rēzekne on
                              13 September 2007 and the Municipality’s alleged attempts to
                              attract a new investor in the summer of 2007

938.      The Claimant complains that the Municipality breached its expectation that the
          Council would not actively seek to replace Latgales Enerģija as the operator, and took
          steps in anticipation of, or with the deliberate intent to cause, Latgales Enerģija’s
          removal. The Claimant further claims that the Municipality’s attempt to attract a new
          operator in the summer of 2007 is a breach of Article 3(1) of the BIT.

          The Tribunal’s finding is set out in paragraphs 943 and 946 below.

939.      On 13 September 2007 the Mayor of Rēzekne gave an interview to explain the
          situation two days after Latvijas Gāze had stopped supplying natural gas.1396

940.      The interview purported to explain the current difficulties and allay the fears of the
          population.1397 However, in the process, Latgales Enerģija was vilified in the public
          eye; it was portrayed as a company that had failed to comply with its obligations
          whilst benefitting from a contract detrimental to the City’s interests, and a company
          whose conduct had been improper in its attempted contacts with the Regulator.1398

941.      The Tribunal finds that the interview was misleading in content as it was imbalanced
          in tone, and the fact that the interview was given in difficult circumstances for the
          Municipality is no excuse. The overall tone of the interview raises an inference that
          the Mayor of Rēzekne took the view that Latgales Enerģija was part of the problem.

942.      Moreover, the reference made by the Mayor to a new company ready to appear if
          need be may raise an inference that the replacement of Latgales Enerģija was already



        1396
             C-134, quoted in paragraph 251 above.
        1397
              “The City Council can easily pay the debt to Latvijas Gāze. The debt amount is small (…)
        Tomorrow (14 September), six companies that provide heating in Latvia will receive letters (…) and an
        offer to take up provision of heating in our city (…) much has been done to solve the problem, but it has
        not been publicly advertised. For three months, I have been negotiating with several companies
        persuading them that Rēzekne has a future (…) in case of necessity a new company, large, serious and
        reliable, would appear here”.
        1398
             “Everybody knows that the lease agreement with the company Latgales enerģija is disadvantageous
        for the City (…) Latgales Enerģija is thus trying to impose a pressure on the Regulator (…) as of the
        beginning of operations Latgales Enerģija did not pay a santims for depreciation (…) [i]n relation to
        taking over the debt of Rēzeknes siltumtīkli, Latgales enerģija did not take it over (…)”.




                                                      276
                                                                                                             288
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 290 of 452




         part of the Municipality’s agenda, a point which the Tribunal will discuss in
         paragraph 944 below.

943.     The Tribunal’s Conclusion and Finding. In his interview of 13 September 2007 the
         Mayor of Rēzekne publicly displayed an utter lack of even-handedness towards
         Latgales Enerģija. Nevertheless, the Tribunal finds that such event does not reach the
         threshold of a breach of Article 3(1) of the BIT.

944.     As to the specific claim that the Municipality attempted to attract a new operator in
         the summer of 2007, the Tribunal finds that such a claim is not supported by any
         evidence and must be dismissed.

         The burden of proof is on the Claimant. The interview, given in circumstances which
         were difficult also for the Mayor, is not sufficient evidence in itself. The primary
         purpose of the interview was to reassure the public. The statement that the Mayor had
         been in contact with a number of companies for some three months may have been
         used to this effect, and may or may not be accurate, and would therefore need to be
         confirmed by further and more compelling evidence. However, there are no further
         elements on the record warranting a finding that the Municipality in fact attempted to
         attract a new operator in the summer of 2007.

945.     The same is true of the offers which, the Mayor indicated, would be sent to several
         companies on 14 September 2007; nothing in the record confirms such declaration.

946.     The Tribunal’s Conclusion and Finding. The Tribunal finds that the Claimant’s claim
         that the Municipality attempted to attract new investors in the summer of 2007, and
         would send offers to several companies in September 2007 is unproven in point of
         fact.

                        c. The steps taken by the Municipality to set up Rēzeknes Enerģija
                           and to obtain a loan from the Treasury in an amount of LVL
                           4 million (28 September/9 October 2007)

947.     In addition to the complaint mentioned in paragraph 938 above, the Claimant claims
         that the Municipality attempted to regain control of the heating system by
         incorporating Rēzeknes Enerģija before declaring an energy crisis, which is a breach
         of good faith. The Respondent answered at the Hearing that as Latgales Enerģija had



                                               277
                                                                                            289
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 291 of 452




          indicated that it had paid for the gas less than had been invoiced, there was a risk that
          Latgales Enerģija could end up in bankruptcy. Therefore the Municipality had a duty
          to adopt an alternative plan as a precaution and, accordingly, it went on to establish
          Rēzeknes Enerģija.1399

          The Tribunal’s finding is set out in paragraph 949 below.

948.      On 28 September 2007 the Rēzekne City Council reportedly took the decision to
          establish Rēzeknes Enerģija;1400 the Respondent did not challenge the information
          contained in this exhibit. On 2 October 2007 Rēzeknes Enerģija was incorporated.1401
          The Rēzekne City Council applied to the Local Government Loan and Guarantee
          Control and Monitoring Council, seeking approval of its decision to apply to the
          Treasury for a loan of LVL 4 million in order that Rēzeknes Enerģija’s capital could
          be increased; the Council granted the approval sought by the Municipality on 3
          October 2007.1402 On 4 October 2007 the Rēzekne City Council applied to the
          Treasury1403 which granted the loan on the following day. 1404 On 9 October 2007 the
          Rēzekne City Council decided to apply the loan to the capital increase of Rēzeknes
          Enerģija.1405

949.      The Tribunal’s Conclusion and Finding. The Tribunal finds that the establishment of
          Rēzeknes Enerģija is not in itself a breach of Article 3(1) of the BIT, but the Claimant
          could succed if it proved that such step was taken to pave the way for actions that
          contravene Article 3(1) of the BIT; this is a point which the Tribunal will examine in
          paragraphs 968 ff. below.




        1399
               Transcript, Day 1, 118-119.
        1400
               C-142, see paragraph 258 above.
        1401
               C-206.
        1402
               R-20 [page 8].
        1403
               R-20 [page 9].
        1404
               R-20 [page 10].
        1405
               R-20 [page 1].




                                                 278
                                                                                                290
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 292 of 452




                             d. The attachment of Latgales Enerģija’s assets obtained by Rēzeknes
                                Siltumtīkli (21 September 2007) and the failure by the Rēzekne City
                                Council to have the attachment lifted

950.      The Claimant complains that the Respondent breached its expectations that the
          Municipality would not actively prevent Latgales Enerģija from operating its business
          and would comply with the undertaking to have the attachment lifted; that the
          attachment was an act of harassment on the part of Rēzeknes Siltumtīkli and later, in
          addition, by Rēzeknes Enerģija; that due process was denied as the attachments were
          intended to paralyse Latgales Enerģija’s commercial activities; and, finally, that
          applying for the attachments and refusing to have them lifted was an act of bad faith,
          was arbitrary and discriminatory. The Respondent replies that the lawsuits brought by
          Rēzeknes Siltumtīkli and Rēzeknes Enerģija against Latgales Enerģija for (inter alia)
          unpaid natural gas were based on two commercial agreements entered into by two
          commercial companies which were not the arm of the Municipality; such lawsuits
          were the consequence of Latgales Enerģija’s failure to pay the full amount due for the
          natural gas received and used.

          The Tribunal’s finding is set out in paragraph 952 below.

951.      The Claimant has contended that Rēzeknes Siltumtīkli’s claim was unfounded and
          that the bulk of the claim was represented by a dispute that had been simmering since
          2006; the timing of Rēzeknes Siltumtīkli’s action was calculated to disrupt Latgales
          Enerģija’s operations. The Respondent answered at the Hearing that after Latgales
          Enerģija had indicated that it had paid for the gas less than had been invoiced, there
          was a risk of bankruptcy.1406 Rēzeknes Siltumtīkli is a commercial company and not
          an arm of the Municipality which, as the sole shareholder, is entitled to act only in
          line with commercial principles, as opposed to political considerations.1407

952.      The Tribunal’s Conclusion and Finding.               The Tribunal finds that the fact that
          Rēzeknes Siltumtīkli applied for an attachment to secure its claims for payment
          against Latgales Enerģija arising under the Long-Term Agreement is not in itself a
          breach of Article 3(1) of the BIT; neither is, in itself, the fact that Rēzeknes
          Siltumtīkli applied for the attachment to be reinstated in breach of the undertaking
        1406
               Transcript, Day 1, 118-119.
        1407
               Respondent’s Closing Argument, Slide 8.




                                                         279
                                                                                                 291
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 293 of 452




          contained in the October 2007 Agreement. However, the Tribunal will also have to
          determine whether these circumstances call for a different conclusion when
          considered as part of the wider context of the energy crisis (see paragraphs 964 ff.
          below).

                         e. The declaration of an energy crisis by the Rēzekne City Council on
                            9 October 2007

953.      In addition to the first complaint mentioned in paragraph 938 above the Claimant
          claims that the energy crisis was of the Municipality’s own making and it was
          therefore declared in bad faith; moreover, the Municipality refused to have the
          attachment lifted, which would have enabled Latgales Enerģija to provide heating to
          the City. Finally, the energy crisis was declared on 9 October 2007 before Latgales
          Enerģija had an opportunity to answer the Regulator’s warning of 4 October 2007.
          The Claimant complains that the Municipality’s actions in September and October
          2007 were arbitrary and discriminatory, and the crisis was a tool used by the
          Municipality in an attempt to force Latgales Enerģija into relinquishing some or all of
          the heating system.

          The Respondent takes the view that Latgales Enerģija caused the crisis by its own
          failure to pay for the natural gas used, and the Municipality had little choice but to act
          to protect the public interest in accordance with Latvian law.

          The Tribunal’s finding is set out in paragraphs 961 and 973 below.

954.      The energy crisis was declared by decision No. 388 of the Rēzekne City Council on 9
          October 2007, which established the Energy Crisis Committee, chaired by the
          Mayor.1408 The decision is stated to be based on Sections 59(1), 62(1) and 70(1) of
          the Energy Act;1409 it does not contain any findings of fact, but simply sets out the
          statutory requirement set out in Section 59(1) of the Energy Act. This provision states
          that an energy crisis is declared when the supply of energy or fuel to energy supply
          merchants or energy users is jeopardized or disturbed to such an extent that energy
          supply merchants cannot forecast and eliminate such a danger or disturbance in the
          ordinary course of business.

        1408
               C-24.
        1409
               CLA-48.



                                                 280
                                                                                                 292
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 294 of 452




          The investor alleges that Latgales Enerģija was not heard before the energy crisis was
          declared; decision No. 388 does not state otherwise; the Respondent has not rebutted
          the Claimant’s allegation in this respect.

955.      The first meeting of the Energy Crisis Committee took place on 9 October 2007 in the
          afternoon.     The Mayor asked Latgales Enerģija’s representative, Mr. Meļņikovs,
          whether Latgales Enerģija would be able to supply heating within 24 hours;1410
          Latgales Enerģija answered that it needed to have the attachment lifted,1411 whereupon
          the Mayor requested Latgales Enerģija to supply heating within 24 hours, or the
          Municipality would apply to the Regulator to have Latgales Enerģija’s licences
          transferred to the Municipality. According to the minutes, Mr. Meļņikovs reiterated
          that the bank account must be unblocked.1412

          During this meeting the Mayor announced that the Municipality was ready to provide
          heat supply through Rēzeknes Enerģija, the company that the City Council had just
          set up and endowed with a capital of LVL 4 million loaned from the Treasury a few
          days beforehand (see paragraphs 258 and 948 above; see also paragraph 968 below).

956.      On 10 October 2007 the Mayor confirmed in writing the Municipality’s ultimatum in
          order that Latgales Enerģija provide heating within 24 hours.1413

957.      The Municipality’s decision declaring an energy crisis was not challenged by Latgales
          Enerģija before the Latvian courts.

958.      The Tribunal must first determine whether it was a reasonable course of action for the
          Municipality to declare an energy crisis.

959.      The Claimant has confined itself to contending that the Municipality had requested
          the start of the heating season on 1 October 2007 in Rēzekne whereas the
          Municipality of Livani had started three days later, but there is no evidence that the




        1410
             C-145 [page 4].
        1411
              Mr. Meļņikovs appears to refer to a “counter-claim” in C-145 [page 5]; however, that was the
        application for the discharge or the setting aside of the attachment, C-143, see also paragraph 304 below.
        1412
             C-145 [page 6].
        1413
             C-145 [page 1].




                                                       281
                                                                                                              293
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 295 of 452




          decision to start the heating season in Rēzekne was arbitrary or otherwise taken in bad
          faith.

960.      There is hardly any direct evidence as to the concrete effects of the interruption of
          heating services on the population.        The period for which Latgales Enerģija’s
          difficulties have lasted (i.e. from 11 September to 17 October 2007) is based on an
          admission made by Latgales Enerģija (see paragraph 259 footnote 289 above) which
          was not challenged by the Respondent, which confined itself to alleging “non-
          procurement by SIA ‘Latgales enerģija’ at all or in substantially insufficient service
          level of heat to kindergartens, schools and the largest area of the Rēzekne city (and so,
          affecting adversely a huge population)”.1414         The decision declaring an energy
          crisis1415 provides no information in this respect; the Regulator’s warning of 4 October
          20071416 refers to information as to insufficient heating provided by the
          administration, i.e. the local Board of Education.

961.      The Tribunal’s Conclusion and Finding. The Tribunal finds that the declaration of an
          energy crisis by the Municipality is not, in itself, an arbitrary decision, contrary to the
          Claimant’s submissions. When it was declared on 9 October 2007, heating services
          had been insufficient as from 11 September 2007 and the Municipality’s duty to act
          cannot therefore be reasonably doubted.        The Claimant has failed to indicate in
          particular what other actions by the Municipality would have been more reasonable or
          appropriate under the circumstances.

962.      The Tribunal must next determine whether the energy crisis was declared in good
          faith and whether the Municipality complied with Article 3(1) of the BIT in that
          difficult situation.      To answer those questions the Tribunal must consider three
          specific points: (i) the ultimatum issued to Latgales Enerģija on 9/10 October 2007,
          (ii) the fact that Latgales Enerģija’s bank accounts were attached further to Rēzeknes
          Siltumtīkli’s proceedings brought against Latgales Enerģija and (iii) the sudden
          emergence of Rēzeknes Enerģija.




        1414
               Resp. Obj. J. & C-Mem. ¶ 3.25.
        1415
               C-24.
        1416
               C-22.




                                                  282
                                                                                                  294
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 296 of 452




963.      During the 9 October 2007 meeting of the Energy Crisis Committee Latgales Enerģija
          was summoned to provide heating within 24 hours. That was a measure that would
          hardly solve anything as Latgales Enerģija had stated during the meeting that it was
          unable to provide heating services unless its bank account could be freed and used
          again.

          This calls for an examination of the attachment on Latgales Enerģija’s bank account
          and the rise of Rēzeknes Enerģija.

964.      The fact that Rēzeknes Siltumtīkli had obtained an attachment on Latgales Enerģija’s
          bank account on 21 September 2007 needs to be carefully considered in the context of
          the Municipality’s ultimatum of 9/10 October 2007. The question is whether the
          Municipality could in good faith request Latgales Enerģija to provide heating within
          24 hours whilst it was aware of the fact that Latgales Enerģija’s bank account had
          been attached further to the proceedings brought by the Municipality’s wholly-owned
          Rēzeknes Siltumtīkli and Latgales Enerģija would be unable to provide heating unless
          it was able to use its bank account.

965.      It should be recalled that the Tribunal has already concluded that the Municipality
          directed Rēzeknes Siltumtīkli to bring a suit against Latgales Enerģija in paragraph
          830 above. The Tribunal considers that it follows that the Municipality’s ultimatum
          was not issued in good faith on 9/10 October 2007.

          The Tribunal further considers that the breach of good faith on the part of the
          Municipality is compounded by the fact that on 25 October 2007 the Municipality and
          Rēzeknes Siltumtīkli executed the October 2007 Agreement, which provided in its
          first clause that the attachment had to be lifted (or the decision lifting the attachment
          should not be challenged) as a matter of urgency.1417

966.      The Tribunal finds that the Respondent’s contention that the October 2007 Agreement
          did not give rise to enforceable obligations, but only to best-effort duties,1418 is
          without foundation as far as the duty to have the attachment lifted in accordance with



        1417
               C-26, Clause (a).
        1418
               Resp. Rej. ¶ 23.




                                                 283
                                                                                                295
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 297 of 452




          Clause (a) is concerned.             Such a contractual obligation was binding on the
          Municipality and Rēzeknes Siltumtīkli in the Tribunal’s view.1419

967.      The Tribunal considers that it is relevant that Rēzeknes Siltumtīkli acted in breach of
          the October 2007 Agreement almost immediately after 25 October 2007 by
          challenging the court decision that had discharged the attachment (see paragraph 290
          above).

          Such conduct is evidence of the Municipality’s readiness to take steps capable of
          harming the investor’s position in Rēzekne.

          The Respondent’s contention that no party brought any proceedings in the Latvian
          courts relating to the breach of the October 2007 Agreement is without merit.

968.      Finally, the Tribunal must consider the sudden emergence of Rēzeknes Enerģija, the
          Municipality’s newly-constituted and wholly-owned subsidiary (see paragraphs 258
          and 948 above). The Municipality announced in the afternoon of 9 October 2007 that
          “[t]he Municipality has a mechanism to ensure heat supply – we are ready to provide
          heat supply with the intermediation of municipality SIA Rēzeknes Enerģija”.1420

969.      The Respondent explains that resort to Rēzeknes Enerģija was simply a precaution
          (see paragraph 947 above) intended by the Municipality to offer Latgales Enerģija an
          opportunity to continue the business (paragraph 991 below) and a measure which was
          within the Municipality’s discretion as a matter of Latvian law.

          This is not, however, the more plausible explanation for the Municipality’s conduct in
          the Tribunal’s view. One must consider, on the one hand, that the Municipality had
          endowed Rēzeknes Enerģija with a capital of LVL 4 million a few days before it


        1419
               The October 2007 Agreement was made in a situation of crisis by all interested parties and it
        contemplated the course of action to be followed; the first series of actions was to be taken within a week
        of its date of execution (“Phase I”) and having the lifting of the attachment was the first item
        contemplated by the October 2007 Agreement, Clause (a). Insofar as the Respondent contends that the
        October 2007 Agreement made provision for further steps in Phase III which possibly included
        amendments to be made to the Long-Term Agreement, that contention is accurate in itself, but it is not
        dispositive in the present case, as the parties expressly agreed that the lifting of the attachment was the
        first thing to be made; such duty was on Rēzeknes Siltumtīkli as the party having obtained the attachment
        and on the Municipality as Rēzeknes Siltumtīkli’s sole shareholder, which was privy to the October 2007
        Agreement.
        1420
              C-145 [page 3].




                                                       284
                                                                                                               296
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 298 of 452




          declared the energy crisis, and, on the other hand, that the Municipality’s conduct in
          relation to the attachment on Latgales Enerģija’s bank account disclosed an intention
          towards the investor that was hostile. The decision to fund Rēzeknes Enerģija with a
          capital of LVL 4 million represented a “serious financial burden” according to the
          Respondent’s own words.1421            The establishment of Rēzeknes Enerģija was not,
          therefore, simply a precaution; it was part of the Municipality’s plan to have another
          company ready to take over Latgales Enerģija’s position practically at the same time
          when the Regulator issued its warning to Latgales Enerģija that the licences might be
          revoked.

970.      The Tribunal finally considers that the Respondent has failed to explain in these
          proceedings how a newly-established company devoid of any track record could be
          considered as the most appropriate solution to bring the energy crisis to an end; all
          employees of Rēzeknes Siltumtīkli had in fact been taken over by Latgales Enerģija in
          2005 (see paragraph 112 above). The Respondent did not call any witnesses from the
          Municipality or Rēzeknes Enerģija to explain when the decision to incorporate
          Rēzeknes Enerģija was first considered and to explain the policy pursued by the
          Municipality before and during the energy crisis.

971.      One aspect of the discussions that preceded the finalisation of the heat supply
          development plan for the City further confirms that the Rēzekne City Council had
          considered replacing Latgales Enerģija before the energy crisis was declared, when
          two representatives of the Council suggested “editorial changes” in order to ensure
          that Latgales Enerģija should be mentioned by name only once in the heat supply
          development plan for the City, and that any further reference should be made
          anonymously to the “operator” (see paragraphs 224 and 227 above).

          This circumstance raises yet another inference that the Rēzekne City Council had
          already considered replacing Latgales Enerģija in or about early September 2007, and
          that such prospect was concrete enough to influence the wording of the draft heat
          supply development plan for the City as early as 11 September 2007.




        1421
               Respondent’s Opening Argument, Slide 17.




                                                      285
                                                                                             297
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 299 of 452




972.      When the declaration of an energy crisis was made on 9 October 2007 heating in
          some schools had not been provided by almost a week. The Tribunal finds that the
          fact that the Municipality declared an energy crisis without waiting until Latgales
          Enerģija had answered the Regulator’s warning of 4 October 2007 is not per se a
          breach of Article 3(1) of the BIT.

973.      The Tribunal’s Conclusion and Finding. The Tribunal finds that the Municipality
          breached Article 3(1) of the BIT in October 2007, and especially after 25 October
          2007, on the basis that the attachment of Latgales Enerģija’s bank account, considered
          in the context of the energy crisis, and Rēzeknes Siltumtīkli’s repudiation of its duty
          to have such attachment discharged (or not to challenge a decision lifting the
          attachment) are attributable to the Municipality; the ultimatum issued by the
          Municipality to Latgales Enerģija on 9/10 October 2007 was a measure inconsistent
          with good faith and the announcement that its newly-established, wholly-owned
          subsidiary Rēzeknes Enerģija was henceforth ready to provide heating services in the
          middle of the energy crisis appears to have been founded on prejudice or preference
          rather than on reason or fact, i.e. was arbitrary in a manner inconsistent with Article
          3(1) of the BIT.

                            f. The Regulator’s decision taking over Latgales Enerģija’s zone
                               (11 October 2007)

974.      The Claimant complains that the Regulator’s decision of 11 October 2007 to take over
          Latgales Enerģija’s zone was based on circumstances created by the Municipality and
          the Regulator’s previous unjustified decisions; that such a decision was an act of
          harassment against the investor; that such a decision was arbitrary and discriminatory
          and amounts to a denial of due process insofar as the Regulation did not wait until
          Latgales Enerģija had been able to answer the Regulator’s warning of 4 October 2007.
          The Respondent takes the view that this decision was the consequence of Latgales
          Enerģija’s inability to provide good-quality, uninterrupted heating services and that
          such a decision was in accordance with Latvian law.1422



        1422
              The Respondent regards this as a “decision to suspend” the licences (Resp. Obj. J. & C-Mem.
        ¶ 3.21(2)). This is inaccurate; a decision to suspend the licence is based on Sect. 18(7) of the Energy Act
        whereas a decision to take over the territorial area of a service provider is based on Sect. 28 of the same
        Act; the Regulator’s decision is stated to be based on the latter provision.




                                                       286
                                                                                                               298
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 300 of 452




          The Tribunal’s finding is set out in paragraph 982 below.

975.      On 11 October 2007 the Regulator decided to take over Latgales Enerģija’s zone
          under Section 28(1)(3) of the Public Utility Regulators Act1423.1424 The decision
          indicated that the Ministry or the Municipality in charge would have to appoint a
          person responsible for the utility under consideration in accordance with Section
          28(2) of the Public Utility Regulators Act.                       As stated in the decision, such
          appointment is temporary according to this provision. The Regulator’s decision is
          based on the Rēzekne City Council’s application of the same day informing the
          Regulator that Latgales Enerģija had been unable to provide heating to six schools
          and/or kindergartens upon the Council’s request of the previous day and that the
          Regulator had therefore to decide whether to take over the zone; that decision called
          for the respective interests of the public and Latgales Enerģija to be weighed, and the
          scales came down in favour of the public interest.




        1423
               Sect. 28 of the Public Utility Regulators Act reads as follows (CLA-49):
                      (1)      The Regulator shall take a decision on the necessity to take over the
                               territorial area of the licence of a provider of public utilities:
                               1) if the licence of the provider of public utilities is to be cancelled
                                     (revoked);
                               2) if the term of validity of the licence of a provider of public utilities
                                     expires in six months and the provider of utilities does not wish to
                                     continue the provision of such public utilities for which a new
                                     licence is required; or
                               3) if a provider of public utilities for some reason is unable to ensure
                                     continuous, safe and qualitative public utilities.
                      (2)      If the Regulator takes a decision to take over the territorial area of a
                               licence of a provider of public utilities, the Regulator shall, within 10
                               working days, notify the responsible ministry of the relevant regulated
                               sector or the relevant local government thereof. The responsible
                               ministry of the relevant regulated sector or the local government in
                               whose territory the provider of public utilities is located shall appoint
                               temporarily a person responsible for the public utilities determined in
                               the licence of the provider of public utilities in order to take the
                               measures to encourage merchants to take over the provision of public
                               utilities in the territorial area of the licence.
                      (3)      In order to ensure the realisation of the activities determined in this
                               Section, the person responsible for the public utilities determined in the
                               licence of a provider of public utilities shall inform the Regulator or the
                               local government regarding the performance of his or her tasks and is
                               entitled to choose the methods for tendering, competition or selection
                               of applicants.
        1424
               C-23.




                                                           287
                                                                                                             299
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 301 of 452




976.      Latgales Enerģija’s applications to have that decision set aside were dismissed by the
          Latvian courts.1425

977.      The Tribunal finds that the Claimant’s contention that the Regulator should have
          waited until it had received Latgales Enerģija’s answer to the warning of 4 October
          2007 may have some merit, but it is not dispositive. The Regulator’s 4 October 2007
          warning did not relate to the taking over of Latgales Enerģija’s zone and the
          Claimant’s argument is not, therefore, compelling in the Tribunal’s view.

978.      Latgales Enerģija was not heard before the 11 October 2007 decision was made,
          which is a procedural irregularity in the Tribunal’s view.

979.      The decision to take over a licencee’s zone is a measure that has considerable effects
          on the operator as a matter of Latvian law.          This is shown not only by the
          requirements which have to be met under Section 28(1) of the Public Utility
          Regulators Act, which relate to situations in which the public interest is affected, but
          also by the consequences which follow from such a decision, as the licencee is
          replaced by another provider on a temporary basis. Such temporary appointment is
          made according to Section 28(2) of the Public Utility Regulators Act “in order to take
          the measures to encourage merchants to take over the provision of public utilities in
          the territorial area of the licence”.

980.      The Tribunal finds that although the Regulator’s decision amounts to a significant
          interference with the operator’s position, it is relevant that two successive Latvian
          courts dealt with Latgales Enerģija’s appeal or application for judicial review. The
          Tribunal therefore finds that the Regulator’s 11 October 2007 decision does not
          amount to a breach of due process amounting to a violation of Article 3(1) of the BIT.

981.      The Tribunal further finds that the Regulator’s 11 October 2011 is neither arbitrary
          nor discriminatory and does not amount to a breach of good faith. It is relevant that
          Latgales Enerģija expressly admitted that the provision of heating was interrupted
          and/or that it was insufficient from 11 September to 14 October 2007, as the Tribunal




        1425
               R-3, see paragraphs 402 ff. above.




                                                    288
                                                                                               300
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 302 of 452




          has recalled.1426 Such circumstances squarely fall within Section 28(1)(3) of the
          Public Utility Regulators Act.

982.      The Tribunal’s Conclusion and Finding.                 The Tribunal denies the Claimant’s
          complaint that the Regulator’s 11 October 2011 decision amounts to a breach of
          Article 3(1) of the BIT.

                             g. The Rēzekne City Council’s decision to appoint Rēzeknes Enerģija
                                as the person in charge of providing thermal energy (12 October
                                2007)

983.      The Claimant complains that the appointment of Rēzeknes Enerģija was made in
          breach of good faith and due process, was arbitrary and discriminatory and was an act
          of harassment on the part of the Municipality. The Respondent replies that it was a
          reasonable decision to make under the circumstances, and one which was within the
          statutory discretion of the Municipality as a matter of Latvian law.

          The Tribunal’s finding is set out in paragraph 987 below.

984.      On 12 October 2007 the Rēzekne City Council appointed Rēzeknes Enerģija as the
          person in charge of providing heating services in the City of Rēzekne.1427           The
          appointment was temporary according to Section 28(2) of the Regulatory of Public
          Utilities Act.1428

985.      The appointment of Rēzeknes Enerģija must be considered in the context of the
          energy crisis declared by the Municipality taking into account the Municipality’s
          conduct as a whole. The Tribunal has found, first, that the Municipality’s conduct on
          9 and 10 October 2007 was not in accordance with Article 3(1) of the BIT (see
          paragraph 973 above); secondly, that the announcement in the middle of the energy
          crisis that its newly-established Rēzeknes Enerģija was henceforth ready to take over
          the heating services was likewise not in accordance with Article 3(1) of the BIT (see
          paragraphs 973 above).




        1426
               See paragraph 960 above.
        1427
               C-25.
        1428
               CLA-49, quoted in paragraph 975 footnote 1423 above.




                                                      289
                                                                                                301
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 303 of 452




986.      The appointment of Rēzeknes Enerģija by the Municipality is the continuation and
          achievement of measures that were not in accordance with Article 3(1) of the BIT. It
          follows that such appointment is likewise not in accordance with Article 3(1) of the
          BIT.

987.      The Tribunal’s Conclusion and Finding. The Tribunal finds that the Municipality’s
          appointment of Rēzeknes Enerģija is a breach of Article 3(1) of the BIT.

                           (vi)     The Claims Based on the Warning and the Revocation of the
                                    Licences by the Regulator (4 October 2007/3 June 2008)

988.      The Claimant claims that the Regulator ought to have suspended the licences and
          granted Latgales Enerģija an opportunity to remedy any breaches of the licences as
          may have been suspected before issuing a warning; instead the Regulator issued a
          warning and then revoked the licences, which is a breach of due process. The
          Claimant asserts that the Regulator revoked the licences in bad faith as the revocation
          was based on events which did not amount to a breach of the licence conditions and
          had, in any event, been caused by the Municipality. Finally, the Claimant argues that
          the revocation of the licences was arbitrary and discriminatory. The Respondent
          replies that Latgales Enerģija was sanctioned for its failure to provide continuous and
          reliable heating services, and in accordance with the provisions of an investment
          regime which it had accepted; the Claimant has only itself to blame for its failure to
          carry out a proper due diligence with respect to the regulatory and commercial risks
          inherent in the investment it made.

          The Tribunal’s findings are set out in paragraphs 1000, 1004, 1024 and 1027 below.

989.      On 4 October 2007 the Regulator sent Latgales Enerģija a warning stating that the
          licences might be revoked after 4 January 2008.1429                    The Regulator’s warning

        1429
             C-22. See also paragraphs 266 ff. above. The Regulator recalled that the licence holder had the
        following duties under the conditions of the licences:
             (i) Clause 1: to provide uninterrupted and good-quality public utility services (C-22 ¶1);
             (ii) Clause 7.1: by 31 December of each year, to submit a plan of activity for the following year in
                   accordance with its long-term development plan, including data about the planned amount of
                   production, transfer, distribution and sale of thermal energy and measures to improve quality
                   and safety (C-22 ¶ 2);
             (iii) Clause 7.2: by 31 March of each year, to submit a report regarding the results of the previous
                   year (C-22 ¶ 3);
             (iv) Clause 6.3: to prepare a long-term development plan (C-22 ¶ 4).



                                                      290
                                                                                                             302
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 304 of 452




          summoned Latgales Enerģija to provide explanations by 4 November 2007 on the
          following breaches:

          (i)       Latgales Enerģija had failed to submit the plan of operations for 2006 and
                    2007 in accordance with Clause 7.1 of the licence conditions;

          (ii)      Latgales Enerģija had failed to submit the results of 2005 and 2006 in
                    accordance with Clause 7.2 of the licence conditions;

          (iii)     the draft guidelines submitted to the Municipality on 19 December 2006 were
                    found to be incomplete and had not been approved, as a consequence of which
                    Latgales Enerģija had also failed to comply with Clause 6.3 of the licence
                    conditions; and

          (iv)      the Municipality and the Board of Education had stated that there was no
                    heating in three school institutions and heating problems in six other
                    institutions.

990.      On 30 October 2007 Latgales Enerģija answered the Regulator’s warning contending
          that the proceedings initiated with the warning should be brought to an end,
          vigorously denying that the first three points set out above amounted to a breach, but
          admitting in point of fact that it had experienced difficulties in providing
          uninterrupted heating services from 11 September to 17 October 2007.1430 Such
          difficulties could, however, be explained by the attachment obtained by the
          Municipality and by Rēzeknes Siltumtīkli on its bank account which was a deliberate
          action.

991.      The Regulator’s warning was sent on 4 October 2007 in the middle of the energy
          crisis; Latgales Enerģija’s answer was sent on 30 October 2007 after the supply of
          natural gas had been resumed on 17 October 2007. The October 2007 Agreement was
          made on 25 October 2007.

          It is common ground that Latgales Enerģija in fact continued to provide heating
          services despite the Regulator’s decision to take over Latgales Enerģija’s zone on 11


        1430
               C-153.




                                                 291
                                                                                             303
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 305 of 452




          October 2007 and the appointment of Rēzeknes Enerģija as the person in charge of
          providing those services on the following day.           At the Hearing the Respondent
          explained that Latgales Enerģija was given an “opportunity (…) to continue the
          business” as Rēzeknes Enerģija had been set up only to make sure that a solution
          would be available in case there had been further problems in the supply of heating
          services or Latgales Enerģija went bankrupt.1431 The Tribunal has already noted in
          paragraph 969 above that the Municipality’s alleged intention to give Latgales
          Enerģija an opportunity to continue with the business was in fact contradicted by the
          Municipality’s apparent readiness to take actions adversely affecting the investment in
          breach of good faith.

992.      On 29 November 2007 Latgales Enerģija informed the Regulator that it might find
          itself in a situation in which providing heating services would be difficult or even
          impossible due to the proceedings brought against it by Rēzeknes Siltumtīkli which
          had resulted in an attachment of its bank account.1432

993.      On 4 December 2007 Latgales Enerģija assigned its claims for payment against end-
          users to LE Remonts (see paragraph 298 above).              On 11 December 2007 the
          Regulator objected to such assignment and requested Latgales Enerģija to explain the
          situation, pointing out that several laws and regulations had been breached on the
          basis that the invoices issued by Latgales Enerģija in November 2007 did not indicate
          Latgales Enerģija’s bank account.1433 A further complaint related to the failure by
          Latgales Enerģija to maintain accurate payment records. The Regulator pointed out
          that such violations of applicable laws and regulations amounted to a further breach of
          the licence conditions and could be a further ground upon which the licences could be
          revoked. Latgales Enerģija’s failure to provide its long-term development plan was
          pointed out again by the Regulator. Finally, the Regulator took the view that Latgales
          Enerģija had transferred profits to its parent company in breach of Clause 5 of the
          licences.




        1431
               Transcript, Day 1, 118-119; 119/3-8.
        1432
               C-158, see paragraph 293 above.
        1433
               C-162.




                                                      292
                                                                                              304
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 306 of 452




994.      On 19 December 2007 Latgales Enerģija denied being in breach of any laws and
          regulations in a detailed letter.1434

995.      On 20 May 2008 the Rēzekne City Council put Latgales Enerģija on notice, inter alia,
          that it had failed to invest the minimum amount of EUR 1.5 million in the first three
          years of operation;1435 Rēzeknes Siltumtīkli had directed the Rēzekne City Council’s
          and the Regulator’s attention to such circumstance on 15 May 2007.1436 Latgales
          Enerģija replied that the Council’s letter was incomprehensible if account was taken
          of the fact that Rēzeknes Siltumtīkli had not yet consented to the construction of the
          building of a cogeneration station.1437

996.      On 3 June 2008 the Regulator revoked the licences as a matter of urgency.1438 The
          decision recalled the Regulator’s warning of 4 October 20071439 and was stated to be
          based on the reasons set out therein and a dismissal of the explanations provided by
          Latgales Enerģija on 30 October 2007, in particular that the difficulties in providing
          uninterrupted heating services had been caused by third parties.1440

997.      In addition, the Regulator rested its decision to revoke the licences on the following
          reasons:

          (i)        Latgales Enerģija had continued to pay only part of the invoices for the gas
                     used, which warranted the conclusion that Latgales Enerģija’s performance
                     fell short of its duty to provide good-quality and uninterrupted heating
                     services;1441

          (ii)       Latgales Enerģija had sold heating services at non-authorised rates;

          (iii)      Latgales Enerģija’s invoice to the end-users indicated a bank account of a third
                     party, which was a breach of the terms of the contract with end-users and of

        1434
               C-166.
        1435
               C-178.
        1436
               C-231, see also paragraph 891 above.
        1437
               C-179 [page 2].
        1438
               C-29.
        1439
               C-22, see paragraph 989 above.
        1440
               C-153.
        1441
               C-29 ¶¶ 10.1; 12.1.




                                                      293
                                                                                                  305
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 307 of 452




                     the Regulations on the Supply and Use of Thermal Energy [not in evidence]
                     and gave rise to multiple breaches of Latvian law; and

          (iv)       Latgales Enerģija had failed to invest the minimum amount of EUR 1.5
                     million as stated in Rēzeknes Siltumtīkli’s letter of 15 May 2008.1442

          It was therefore necessary to revoke the licences as a matter of urgency to protect the
          end-users’ interest.

998.      On 5 June 2008 Latgales Enerģija brought proceedings to have the Regulator’s
          decision set aside; on 6 May 2010 Latgales Enerģija’s application was finally
          dismissed.1443

999.      On the Claimant’s first complaint based on breach of due process, the Tribunal notes,
          as a preliminary point, that the revocation of a licence is the most radical sanction
          contemplated by the Public Utility Regulators Act1444 which makes a clear distinction
          between suspension (Section 18(7)) and revocation of a licence (Section 18(3)).
          Further to the 4 October 2007 warning the Regulator directly imposed the revocation
          of licences on 3 June 2008.1445


        1442
               C-231, see paragraph 333 above.
        1443
               R-2, see paragraphs 390 ff. above.
        1444
               CLA-49.
        1445
               Sect. 18 of the Public Utility Regulators Act (CLA-49) reads as follows:
                      (1)      A substantiated proposal to make amendments to the conditions of a
                               licence issued or to cancel (revoke) a licence shall be submitted by a
                               provider of public utilities to the Regulator in accordance with the
                               procedure determined by the Cabinet.
                      (2)      The Regulator shall amend the conditions of a licence issued if:
                               1) amendments to the regulatory enactments concerning the type of
                                    regulated public utilities have come into force;
                               2) economically substantiated provision of public utilities cannot be
                                    ensured in another way in the territorial area of the licence; and
                               3) a provider of public utilities has submitted a substantiated
                                    proposal.
                      (3)      The Regulator shall cancel (revoke) a licence issued to a provider of
                               public utilities if the provider of public utilities:
                               1) fails to comply with or violates the conditions of the licence issued
                                    to it;
                               2) fails to comply with or violates the requirements for providing the
                                    public utilities determined by regulatory enactments;
                               3) has been declared as being subject to liquidation;
                               4) has submitted a substantiated proposal; or
                               5) within 12 months from the day of issue of the licence has not
                                    commenced provision of public utilities (if the commencement



                                                         294
                                                                                                          306
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 308 of 452




            However, it is relevant, and indeed dispositive in the Tribunal’s view that Latgales
            Enerģija’s complaint was considered and dismissed by two successive Latvian
            courts.1446

1000. The Tribunal’s Conclusion and Finding.                     The Tribunal finds that insofar as the
       Regulator’s decision to revoke the licences is based on reasons stated in the
       Regulator’s warning, there was no breach of due process as Latgales Enerģija was put
       on notice of the Regulator’s position on 4 October 2007.

1001. A further point must be addressed at this juncture since the Regulator rested its
       decision to revoke the licences on further grounds than those set out in the warning
       (see paragraphs 997 and 989 above) and the Claimant regards this too as a breach of
       due process. In the Tribunal’s view, it is relevant, again, that the Regulator’s decision
       was reviewed by the Latvian courts. In addition, the Tribunal notes the following.



                                 date for the provision of public utilities has not been determined in
                                 the licence).
                  (4)      The Regulator shall give a provider of public utilities a written warning
                           notice regarding the amendments to the conditions of a licence at least
                           30 days in advance. In the case determined in Paragraph two, Clause 3
                           of this Section the Regulator shall determine the warning time period.
                  (5)      The Regulator shall give a provider of public utilities a written warning
                           notice regarding the cancellation (revocation) of a licence at least three
                           months in advance. In the cases determined in Paragraph three, Clauses
                           3, 4 and 5 of this Section, as well as, when cancelling (revoking) the
                           licence in accordance with the Administrative Procedure Law, the
                           Regulator shall determine the warning time period.
                  (6)      If a licence is cancelled (revoked), the State fee for the regulation of
                           public utilities paid by the provider of public utilities in accordance
                           with Section 30 of this Law shall not be reimbursed.
                  (7)      The Regulator shall suspend the validity of a licence issued if there are
                           justified suspicions regarding the fact that the provider of public
                           utilities fails to comply with or violates the conditions of the licence
                           issued to it or the requirements for provision of public utilities
                           determined in regulatory enactments.
                  (8)      The time period restrictions for the revocation of a lawful
                           administrative act determined by the Administrative Procedure Law
                           shall not be applied when making amendments to a licence or
                           cancelling (revoking) a licence in accordance with this Law.
                  (9)      The Regulator shall take a decision regarding the issue of a licence,
                           cancellation (revocation) of a licence granted, refusal to grant a licence,
                           regarding the amendments to the conditions of a licence or suspension
                           or renewal of the validity of a licence within a month following the day
                           of the receipt of the submission and all the documents determined in
                           regulatory enactments or all the information necessary for taking the
                           decision.
     1446
            R-2, see paragraphs 390 ff. above.




                                                       295
                                                                                                         307
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 309 of 452




1002. Basic requirements of transparency and fairness require in principle that the Regulator
        should set out the ground(s) on which it may ultimately revoke a licence in its
        warning in a comprehensive manner; this is all the more so where the Regulator
        decides not to suspend a licence and not to give the operator time to remedy a breach,
        but issues a warning that may directly result in the operator’s licence being revoked.
        If further grounds of revocation are then added by the Regulator in informal
        correspondence, due process may be breached where the operator reasonably fails
        fully to appreciate the significance of such correspondence or is not given an
        opportunity to put its position before the Regulator as to such additional grounds for
        revocation.

1003. Having considered the detailed correspondence exchanged between the Regulator
        and/or the Municipality on the one hand, and Latgales Enerģija on the other, in the
        period between the warning and the revocation of the licences, the Tribunal must
        examine two questions, namely (i) whether the operator was adequately informed by
        the Regulator of any additional grounds capable of giving rise to the revocation of the
        licences and (ii) whether the operator was given an opportunity to put its case before
        the Regulator as to such additional grounds before the licences were revoked.

1004. The Tribunal’s Conclusion and Finding.                Subsequent to the Regulator’s warning
        Latgales Enerģija put its case to the Regulator in a detailed manner.1447 The Tribunal
        therefore finds that the Regulator’s decision to revoke the licences was not made in
        breach of due process as Latgales Enerģija was given an opportunity to answer the
        Regulator’s letters as well as the Municipality’s criticism.         In addition, Latgales
        Enerģija had an opportunity to put its case against the Regulator’s decision before two
        successive Latvian courts.

1005. The Tribunal must now turn to the Claimant’s second complaint that the Regulator’s
        decision to revoke the licences was made in breach of good faith, which calls for an
        examination of the reasons given by the Regulator for the revocation of the licences.

1006. The first reason given by the Regulator in its decision revoking the licences, already
        set out in the Regulator’s warning, is the breach by Latgales Enerģija of its duty to


      1447
             C-162; C-166; C-174; C-175; C-231, C-178; C-179.




                                                    296
                                                                                               308
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 310 of 452




        provide the Regulator with the plans contemplated by Clauses 7 and 6 of the licences.
        There is no doubt that the Regulator has a duty to revoke a licence where the operator
        is found to be in breach of the licence conditions (Section 18(3)(1) of the Public
        Utility Regulators Act1448) and that the operator is bound to comply with the licence
        conditions and provide the Regulator with the information required by such
        conditions. The Regulator has also a duty to monitor compliance by the operator with
        the licence conditions (Section 16(5) of the same Act).1449

1007. The licences were granted by the Regulator on 30 May 2005 and the information that
        Latgales Enerģija had to provide to the Regulator was in principle due by
        31 December of each year (Clause 7.1 of the licences) and by the first quarter of the
        year (Clause 7.2 of the licences). Clause 6 of the licences does not set a time limit in
        relation to the operator’s long-term development plan.

        It is not in dispute that Latgales Enerģija failed to provide the Regulator with any of
        the plans required by the licence conditions in 2005 and 2006.                         However, the
        Regulator did not ask Latgales Enerģija to comply with the licence conditions, either
        in 2005 or in 2006. The year 2005 was significant also because on 19 December 2005
        the Regulator set a new tariff further to Latgales Enerģija’s application. Yet the
        Regulator did not mention Latgales Enerģija’s failure to provide the plans
        contemplated by the licences until the 4 October 2007 warning.

1008. The Tribunal takes this to be an indication that the Regulator did not regard Latgales
        Enerģija’s failure to provide the plans contemplated by the licences as a breach which
        would be sufficient per se to attract the revocation of the licences, but that such a
        failure was regarded as relevant only in the wider context of Latgales Enerģija’s
        failure to provide uninterrupted heating services from 11 September to 17 October
        2007.

1009. In any event, the Regulator’s complaint, contained in the 4 October 2007 warning,
        that Latgales Enerģija failed to provide the operator’s long-term development plan


      1448
             CLA-49, quoted in paragraph 999 footnote 1445 above.
      1449
             Sect. 16(5) of the Public Utility Regulators Act (CLA-49) reads as follows:
                    (5)      The Regulator shall supervise the fulfilment of licence conditions and
                             the conformity of public utilities with licence conditions.



                                                      297
                                                                                                        309
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 311 of 452




        under Clause 6 of the licences appears unreasonable if account is taken of the fact that
        the Municipality had issued its own development plan for the City only on 21
        September 2007, with a delay which the Tribunal has found to be in breach of Article
        3(1) of the BIT. Latgales Enerģija was entitled to be granted reasonable time after 21
        September 2007 in order to provide the Regulator with its long-term development
        plan. Latgales Enerģija’s failure to provide a long-term plan could not, therefore,
        reasonably be considered on 4 October 2007 to be a ground upon which the licences
        could be revoked.

1010. Latgales Enerģija’s failure to provide the Regulator with the documents contemplated
        by the licence conditions is therefore insufficient, in the circumstances described
        above, to warrant the revocation of the licences.

1011. The second reason given by the Regulator in its decision revoking the licences,
        already set out in the Regulator’s warning, is Latgales Enerģija’s failure to provide
        uninterrupted heating services. The warning contains limited factual information as to
        the extent of the interruption in the heating services1450 and so does the revocation
        decision.1451

1012. After the Regulator’s warning of 4 October 2007 Latgales Enerģija had in fact
        provided heating services for seven months and a half without any interruption, from
        17 October 2007 onwards, until the licences were revoked on 3 June 2008 as a matter
        of urgency.

        The Tribunal concludes that the Regulator did not regard the interruption in the
        provision of heating services, which was the main potential ground for revocation set
        out in the warning, as a reason sufficient to revoke the licences; Latgales Enerģija
        would not otherwise have been allowed to continue to provide heating services for a
        period of seven months and a half.

        It is therefore necessary to examine the further reasons, not set out in the Regulator’s
        warning, on which the Regulator rested the decision to revoke the licences.



      1450
             C-22 ¶ 6.
      1451
             C-29 ¶ 10.




                                              298
                                                                                             310
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 312 of 452




1013. The first reason for the revocation not mentioned in the warning is that Latgales
        Enerģija had continued to pay and was still paying only part of the price for the
        natural gas used, which had resulted in an interruption of the heating services and
        which might be the cause of further interruptions in the future (see paragraph 997(i)
        above).

1014. The Tribunal finds that this was a ground on which the Regulator was reasonably
        entitled to revoke the licences.

1015. As found in paragraphs 935 and 936 above, the duty to pay for the natural gas
        delivered was on Latgales Enerģija. The energy crisis had been directly caused by
        Latgales Enerģija’s failure to pay the full price for the natural gas received and used
        from June 2007 onwards.1452 Latgales Enerģija did not deny that it had failed to pay
        the full amount; it argued in its correspondence with the Regulator that the matter was
        pending in court and the arrangement in place for the supply of natural gas was illegal
        inter alia on the ground that Rēzeknes Enerģija had not been licenced to sell natural
        gas.1453

1016. In June 2008 the Regulator was therefore justifiably insecure as to whether Latgales
        Enerģija would be able, ready and willing to pay the full price for the natural gas.

1017. The second reason relied upon by the Regulator that was not set out in the warning
        was that Latgales Enerģija had been selling heating services at non-authorised rates on
        the ground that the tariff approved by the Regulator on 11 November 2007 had been
        revoked on 7 December 2007 and the 9 November 2007 tariff was therefore
        inapplicable (see paragraph 997(ii) above).

1018. The Tribunal dismissed the Claimant’s complaint that the Regulator’s 7 December
        2007 decision was made in breach of due process and was arbitrary and contrary to
        good faith in paragraphs 915 and 916 above. The Tribunal therefore finds that
        reliance by the Regulator on such decision cannot amount to a breach of Article 3(1)
        of the BIT.



      1452
             C-130.
      1453
             C-179 p. 3.




                                              299
                                                                                               311
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 313 of 452




1019. The third reason relied upon by the Regulator in its decision revoking the licences
        that was not mentioned in the warning was that Latgales Enerģija’s invoices to the
        end-users indicated a bank account of a third party, which was a breach of applicable
        regulations in itself, and caused a number of further technical breaches of Latvian law
        (see paragraph 997(iii) above).

1020. The Tribunal finds that the Regulator’s position based on an alleged technical breach
        of Latvian law is not consistent with bona fide reliance on a rational policy. Latgales
        Enerģija’s assignment to LE Remonts was an attempt to overcome the effects of the
        attachment of its bank account which the Municipality and Rēzeknes Siltumtīkli had
        refused to have lifted, unreasonably and contrary to good faith as the Tribunal found
        in paragraphs 964, 967 and 973 above, in order to continue to provide heating
        services. The Regulator’s position was tantamount to endorsing, if not indirectly
        supporting, the Municipality’s and Rēzeknes Siltumtīkli’s unreasonable conduct and
        could not therefore be a sound basis for a decision made in good faith and based on a
        rational policy.

1021. The fourth reason relied upon by the Regulator in its decision revoking the licences
        that was not mentioned in the warning was that Latgales Enerģija had failed to invest
        the minimum amount of EUR 1.5 million as stated in Rēzeknes Siltumtīkli’s letter of
        15 May 2008.1454

1022. The Tribunal finds that the Regulator’s decision falls short of the requirements of
        bona fide reliance on a rational policy since this was a purely contractual matter
        between Latgales Enerģija and Rēzeknes Siltumtīkli.1455 In addition, the Regulator’s
        decision does not indicate how such a failure would be relevant under the applicable
        law; nor does it indicate whether the Regulator made any findings of fact of its own
        and the basis for such findings of fact, as the decision simply quotes from a letter by
        Rēzeknes Siltumtīkli.

1023. To sum up, the Regulator was entitled to revoke the licences on 3 June 2008 on the
        basis of at least one sound reason, namely that Latgales Enerģija had failed to pay the
        full price for the natural gas used in the past twelve months. This is a separate and
      1454
             C-231, see paragraph 333 above.
      1455
             See Clause 7.1.1 of the Long-Term Agreement, C-4.




                                                    300
                                                                                            312
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 314 of 452




        independent ground for revocation,1456 therefore the Regulator’s decision does not
        amount to a breach of Article 3(1) of the BIT.

        Latgales Enerģija does not deny that it was still not paying the entire price charged for
        the natural gas in its letter to the Regulator of 2 June 2008. Such a failure had already
        been one of the main causes of the 9 October 2007 energy crisis. There was no reason
        for the Regulator to believe that such a failure could not trigger a new crisis again.

1024. The Tribunal’s Conclusion and Finding. The Tribunal finds that Latgales Enerģija’s
        failure to pay the full price of the natural gas received and used was a sufficient
        reason upon which the Regulator was entitled to revoke the licences without
        infringing the requirements of good faith. The revocation of the licences is not
        therefore a breach of Article 3(1) of the BIT in itself. The Claimant’s claim must
        therefore be dismissed.

1025. The Claimant finally argues in a third complaint that the Regulator’s decision to
        revoke the licences was arbitrary and discriminatory.

1026. The Tribunal dismisses this claim. The Regulator was entitled to revoke the licences,
        as found in paragraph 1023 above, on the basis that Latgales Enerģija’s failure to pay
        the full price for the natural gas represented a risk likely to give rise to further
        problems and disruption in the following winter season. That reason was clear and
        sound; the Claimant’s complaint of arbitrariness and discrimination is without merit.

1027. The Tribunal’s Conclusion and Finding.                   The Claimant’s complaint that the
        Regulator’s decision revoking the licences was arbitrary and discriminatory is
        dismissed.

                         (vii)   The Claims Based on the Municipality’s Conduct Subsequent to
                                 the Revocation of the Licences (From 3 July 2008 Onwards)

1028. The Claimant complains that the Municipality’s conduct subsequent to the
        Regulator’s decision to revoke the licences is in breach of Article 3(1) of the BIT.
        The Tribunal will consider (i) the appointment of Mr. Locis by the Rēzekne City

      1456
           See the approach of the NAFTA tribunal in Azinian v. Mexico, RLA-8 ¶ 104, in which the tribunal
      found that certain Mexican judgments having annulled a concession were not arbitrary on the basis that
      the cause of nullity could be rested on one ground.




                                                   301
                                                                                                        313
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 315 of 452




        Council as the person in charge of organising district heating, and the appointment by
        Mr. Locis of Rēzeknes Enerģija as the person temporarily in charge of the
        transmission, distribution and sale, and of Rēzeknes Siltumtīkli as the person
        temporarily in charge of the production of thermal energy, (ii) the Municipality’s
        decision directing Latgales Enerģija to provide immediate access to the assets, (iii) the
        decision authorising the forcible recovery of the assets, and (iv) the forcible recovery
        of the buildings and the boilers.

                           a. The appointment of Mr. Locis by the Municipality as the person in
                              charge of organising district heating (13 June 2008) and the
                              appointment of Rēzeknes Siltumtīkli and Rēzeknes Enerģija as the
                              temporary producer, respectively provider and seller of thermal
                              energy (13 June 2008)

1029. The Claimant complains that the Municipality’s attempts to appoint other individuals
        or entities it owned to provide heating services in place of Latgales Enerģija were acts
        of harassment and a breach of the Claimant’s expectations that the Municipality
        would not seek to replace Latgales Enerģija and take over the heating system. The
        preconditions for the appointment of Rēzeknes Enerģija were not met and such
        decision was made in breach of due process and in bad faith. The Respondent has not
        commented in detail on the different measures taken by the Municipality subsequent
        to the revocation of the licences; however, emphasis was placed by the Respondent on
        the fact that the Municipality was under a duty ultimately to appoint an interim
        provider for the heating in Rēzekne.

        The Tribunal’s findings are set out in paragraphs 1034 and 1036 below.

1030. On 13 June 2008 the Rēzekne City Council appointed its deputy executive director,
        Mr. Ivars Locis, as the person in charge of organising the provision of heating in the
        city of Rēzekne.1457 The decision indicated that such appointment was temporary,
        pending the appointment of a new provider.

1031. On the same day Mr. Locis, acting as the person in charge under the Council’s
        Decision No. 270, made a decision (decision No. 1) as a matter of urgency and
        appointed (i) Rēzeknes Siltumtīkli as the person temporarily in charge of the


      1457
             Decision No. 270, C-30.




                                                302
                                                                                              314
     Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 316 of 452




        production of thermal energy and (ii) Rēzeknes Enerģija as the person temporarily in
        charge of the transmission, distribution and sale of thermal energy.1458 The decision
        stated that it would take effect forthwith and an application for judicial review would
        not stay its enforceability.

1032. There is no evidence that those decisions were challenged by Latgales Enerģija (see
        paragraph 343 above).

1033. The Municipality’s decision to appoint the person in charge of the provision of
        heating supply in the City of Rēzekne was stated to be based on Section 28(2) of the
        Public Utility Regulators Act1459 and was the consequence of the revocation of the
        licences, which is not in itself a breach of Article 3(1) of the BIT.

1034. This decision does not, therefore, in itself constitute a violation of Article 3(1) of the
        BIT.

1035. The appointment of Rēzeknes Siltumtīkli and Rēzeknes Enerģija by Mr. Locis was
        not only, however, one of the consequences following from the revocation of the
        licences.1460      It represents the extension and the further formalisation of the
        Municipality’s initiative taken back in September 2007 to replace the investor by a
        local entity under the Municipality’s control (see paragraphs 968-969 and 973 above).
        However, the Tribunal considers that since the decision to revoke the licences does
        not constitute a breach of Article 3(1) of the Treaty, the measures taken by the
        Municipality in June 2008 to implement that decision are not in themselves a breach
        of this provision.

1036. Tribunal’s Conclusion and Finding. The Tribunal dismisses the Claimant’s claim.

                           b. The decision ordering Latgales Enerģija to provide immediate
                              access to the leased assets (14 July 2008)

1037. The Claimant complains that the Respondent breached its expectations that Latgales
        Enerģija would not be required to hand over the leased assets to the Municipality-
        owned companies. The Claimant complains that the Municipality’s decision ordering

      1458
             C-181.
      1459
             CLA-49, see paragraph 975 footnote 1423 above.
      1460
             C-181.




                                                    303
                                                                                             315
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 317 of 452




       Latgales Enerģija to hand over the assets represented an act of harassment; and that
       that decision was also made in bad faith.                    Finally, the decision was made by
       circumventing the procedure involving the “responsible person” and the Municipality
       relied on its public law powers to that effect, in breach of due process, with a view to
       regaining control over the heating system. The Respondent has not commented in
       detail on the different measures taken by the Municipality subsequent to the
       revocation of the licences; however, emphasis was placed by the Respondent on the
       fact that the revocation of the licences and the appointment of interim providers for
       the heating services meant that Latgales Enerģija had to return the assets.

       The Tribunal’s finding is set out in paragraph 1047 below.

1038. On 14 July 2008 the Rēzekne City Council ordered Latgales Enerģija immediately to
       provide access to the boiler houses to Rēzeknes Siltumtīkli and transfer any other
       materials required for the production of heating to Rēzeknes Siltumtīkli and Rēzeknes
       Enerģija.1461

1039. The Rēzekne City Council referred to Rēzeknes Siltumtīkli and Rēzeknes Enerģija as
       the “lawful providers of heating services” and recalled that Latgales Enerģija was no
       longer entitled to provide heating services further to the Regulator’s decision revoking
       the licences and no longer able to perform the Long-Term Agreement, for the
       termination of which Rēzeknes Siltumtīkli had sent a thirty-day termination notice on
       28 June 2008. On 27 June 2008 Mr. Locis had requested Latgales Enerģija to transfer
       all leased assets on 7 July 2008 to Rēzeknes Siltumtīkli and Rēzeknes Enerģija, but
       Latgales Enerģija had refused to comply with that decision.

       The Council concluded that, on the one hand, it followed from its duty to ensure
       public heating that it had to ensure access to the heating supply system if the interests
       of the residents of Rēzekne were jeopardised. On the other hand, the rights of use
       relating to public assets granted to Latgales Enerģija under the Long-Term Agreement
       were not absolute and could be limited in certain cases, provided that such limitation
       was justified by the public interest and complied with the principle of proportionality.
       The Court found that the existence of a direct threat to the public interest made it


     1461
            Decision No. 316, C-33, see also paragraph 349 above.




                                                    304
                                                                                                  316
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 318 of 452




        unnecessary to hear Latgales Enerģija on the basis that heating had been stopped on 3
        June 2008, and both Latgales Enerģija’s views and prior conduct indicated that
        Latgales Enerģija was opposed to the idea that Rēzeknes Siltumtīkli and Rēzeknes
        Enerģija should be allowed to run the heating system.

1040. The decision came into force forthwith, it was to be complied with as a matter of
        urgency and it expressly stated that any application for judicial review filed with the
        administrative courts would not stay its enforceability.

1041. It is common ground that Latgales Enerģija refused to comply with this decision of its
        free will.1462

1042. Latgales Enerģija’s application to have the 14 July 2008 decision set aside was
        dismissed by the Administrative District Court on 25 May 2010.1463

1043. The Municipality decision of 14 July 2008 is not in itself contrary to Article 3(1) of
        the BIT; the Tribunal dismisses the Claimant’s claim.

1044. The Claimant received no unqualified assurance from the Municipality that the Long-
        Term Agreement would last for a period of 30 years; the Long-Term Agreement
        contains in particular express terms under which it could be terminated by Rēzeknes
        Siltumtīkli.      Similarly, the Claimant received no unqualified assurance from the
        Regulator that the licences would be in force for 20 years as they contained express
        conditions and were stated to be governed by certain Latvian laws and regulations;
        both the law and the express licence conditions contemplated events which might
        result in the licences ceasing to be effective before the expiry of the 20-year period.
        On this basis, the Claimant did not receive any unqualified assurance that the leased
        assets would not be taken over before such periods had expired. The Claimant’s
        claim must therefore be dismissed insofar as it is rested on a breach of the Claimant’s
        legitimate expectations.




      1462
             See also CWS-4 ¶ 30.
      1463
             R-5, see paragraph 397 above.




                                               305
                                                                                            317
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 319 of 452




1045. The 14 July 2008 decision appears to be one of the consequences ultimately following
        from the Regulator’s decision to revoke the licences. The Municipality did not act in
        bad faith in making that decision.

1046. The Claimant’s complaint that the Municipality sought to bypass the prerogative of
        the “person in charge” is without merit: by its decision of 27 June 2008 the “person in
        charge”1464 had in fact ordered Latgales Enerģija to transfer all assets to Rēzeknes
        Siltumtīkli and Rēzeknes Enerģija, to which the Municipality’s decision presently
        under consideration refers. Latgales Enerģija expressly declined to comply with that
        decision as stated in its letter of 7 July 2008 on the basis that it had challenged both
        the Regulator’s decision to revoke the licences and the Regulator’s decision to take
        over its zone.1465

1047. The Tribunal’s Conclusion and Finding.          The Tribunal dismisses the Claimant’s
        claim.

                        c. The Municipality’s decision authorising the forcible recovery of the
                           assets (15 September 2008)

1048. The Claimant complains that the Respondent breached its expectations that Latgales
        Enerģija would not be required to hand over the leased assets to the Municipality-
        owned companies and the Municipality’s decision authorising the enforcement of
        such decision amounted to harassment in breach of Article 3(1) of the BIT.

        The Tribunal’s finding is set out in paragraph 1050 below.

1049. On 15 September 2008 the Rēzekne City Council authorised the enforcement of its
        decision of 14 July 2008 by forcible means.1466 The Council rested its decision on
        Section 66 of the Administrative Procedure Act, stating that the use of force was
        necessary due to Latgales Enerģija’s refusal to comply with the 14 July 2008 decision
        of its free will, and considering that such was the only means to access the assets
        leased to Latgales Enerģija under the Long-Term Agreement; there were no other less
        intrusive means, and the resort to force was therefore proportionate.


      1464
             C-31.
      1465
             C-32.
      1466
             C-186.




                                              306
                                                                                             318
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 320 of 452




1050. The Tribunal’s Conclusion and Finding.            The Tribunal dismisses the Claimant’s
        complaint for the same reasons that are stated in paragraphs 1043-1045 above, mutatis
        mutandis. The Municipality’s decision authorising the enforcement of its 14 July
        2008 decision by forcible means is not in itself tainted by any breach of Article 3(1)
        of the BIT, and it relates to a decision which is unobjectionable in itself.

                           d. The forcible recovery of the buildings and boilers (16 September
                              2008)

1051. The Claimant contends that the use of armed police to enforce the Council’s decision
        was an excessive and inappropriate exercise of public powers, especially considering
        the fact that the decision to be enforced had been appealed; such excess amounts to a
        breach of the standard of full protection and security under Article 3(1) of the BIT.1467

        The Respondent counters that Latgales Enerģija had refused to comply with a
        decision ordering that the assets be transferred and the Respondent was therefore left
        with no choice but to enforce that decision; no actual force was used and no evidence
        was provided by the Claimant as to the alleged use of force.1468

        The Tribunal’s finding is set out in paragraph 1058 below.

1052. Latgales Enerģija complained to the Administrative District Court that the forcible
        enforcement of the 14 July 2008 decision was unlawful; the complaint was
        dismissed.1469

1053. The Claimant alleged that its personnel was forcibly evicted from Latgales Enerģija’s
        premises1470 and that “these executive decisions were enforced by armed local and
        state police and the Municipality (through its wholly-owned company), who, on 16
        September 2008, forcibly entered Latgales Enerģija’s premises, expelled its
        employees and appropriated all of Latgales Enerģija’s assets used to operate the
        heating system”.1471         Counsel for the Claimant in his closing statement simply



      1467
             RfA ¶ 114.
      1468
             Resp. Obj. J. & C-Mem. ¶ 3.25.
      1469
             R-6, see paragraph 396 above.
      1470
             RfA ¶ 119.
      1471
             Cl. Mem. ¶ 244.




                                                 307
                                                                                              319
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 321 of 452




        recalled that Latgales Enerģija’s employees were “forced off the premises, and you
        heard Ms. Uškāne speak to that”.1472

        The Tribunal notes, first of all, that such allegation was not made in the proceedings
        challenging the legality of the enforcement of the Rēzekne City Council’s decision
        No. 316 by forcible means.1473

1054. Ms. Uškāne was able to give evidence at the Hearing only as to the events in the main
        administrative building and the customers’ services centre, not the boilers.

        The main administrative building was taken over by police early in the morning
        before the employees arrived for work; the locks were changed and the employees
        were not allowed into the building.1474

        The customers’ service centre was taken over a few days later when the employees
        were working within and a representative of Rēzeknes Enerģija ordered them to leave
        the building immediately, or the police would evict them on the same day.1475 The
        employees were able to liaise with management and decided to lock the building and
        leave before the police arrived.1476

        In her Witness Statement Ms. Uškāne further stated that the employees working at the
        customers’ service centre were able to recover their belongings as well as documents
        from their office a few days later (“… they allowed us peacefully and in a calm way
        to take out our property and documents from the building”).1477

1055. Ms. Uškāne’s Witness Statement mentions that the police officers carried guns
        (“…the police were already there, with guns, preventing us from going into the
        building…”).1478 Asked in cross-examination whether any guns were showing, Ms.
        Uškāne answered that she was told so, and then referred to what she saw a couple of



      1472
             Transcript, Day 4, 12/19-21.
      1473
             R-6 ¶ 14, see also paragraph 396 above.
      1474
             CWS-4 ¶ 35; confirmed at the Hearing, Transcript, Day 2, 88/1-8.
      1475
             CWS-4 ¶ 37; confirmed at the Hearing, Transcript, Day 2, 88/1-8.
      1476
             CWS-4 ¶ 37; confirmed at the Hearing, Transcript, Day 2, 88/1-8.
      1477
             CWS-4 ¶ 37.
      1478
             CWS-4 ¶ 35.




                                                      308
                                                                                           320
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 322 of 452




       weeks later, when she drove by the customer service centre and saw a man standing
       before the entry and carrying a gun or a weapon akin to a gun.1479

       At the Hearing, however, Ms. Uškāne did not confirm that she had seen police
       officers carrying guns.1480

       There is no allegation in Ms. Uškāne’s Witness Statement that any threats were made
       against her, or any other employee, by any police officer showing a gun or removing a
       gun from its duty holster. In cross-examination Ms. Uškāne confirmed that she was
       not threatened with a gun.1481

       Ms. Uškāne added that that had been an unpleasant moment with the police1482 and
       that they filed a complaint with the prosecutor’s office.1483

1056. The Tribunal notes that the forcible recovery of buildings and boilers was made
       pursuant to two decisions of the Municipality, made on 14 July and 15 September
       2008, which the Tribunal found to be unobjectionable in themselves (see paragraphs
       1043 and 1050 above), after Latgales Enerģija declined to comply with the decision
       ordering that the assets should be returned to the Municipality.

1057. The Tribunal finds that the intervention by the Latvian police was peaceful. The
       Respondent has not challenged the Claimant’s allegation that police officers were
       armed. No threats were made against any employee. Although it is understandable
       that such an experience may have alarmed, and perhaps frightened, law-abiding
       citizens not used to being confronted by police, the Tribunal finds that there is no
       evidence of an excessive exercise of public powers. On the evidence before the
       Tribunal, the forcible recovery of buildings and boilers remained entirely within the
       confines of reasonable law enforcement.




     1479
            Transcript, Day 2, 93/25-94/20.
     1480
            See Respondent’s Closing Argument, Slide 22.
     1481
            Transcript, Day 2, 98/8-12.
     1482
            Transcript, Day 2, 98/17-18.
     1483
            Transcript, Day 2, 98/24-99/4.




                                                   309
                                                                                         321
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 323 of 452




1058. The Tribunal’s Conclusion and Finding. The forcible recovery of buildings and
        boilers does not, in itself, infringe the full protection and security standard of Article
        3(1) of the BIT. The Tribunal dismisses the Claimant’s claim.

1059. At this juncture the Tribunal will consider whether the Municipality’s conduct in 2007
        and 2008, considered as a whole including those individual measures which the
        Tribunal found unobjectionable, amounts to a breach of Article 3(1) of the BIT.

                           (viii)   The Cumulative Effects of the Respondent’s Individual Actions

1060. The Claimant claims that if the cumulative effect of the individual measures taken by
        the Latvian authorities and the Municipality-owned companies is considered, the
        Tribunal should make a finding of a creeping breach of Article 3(1) of the BIT. The
        Respondent’s defence is based on the proposition that the Claimant decided to make
        the investment without any thorough due diligence and must therefore be taken to
        have assumed identifiable risks in relation to certain aspects of the investment.

1061. The enquiry advocated by the Claimant by definition includes acts and measures
        which, seen in isolation, are not a breach of Article 3(1) of the BIT.1484

1062. In the present case, the first acts and measures considered by the Tribunal, following
        the chronology, were found to be inconsistent with the obligations under Article 3(1)
        of the BIT (in particular the delay by the Municipality to coordinate and approve a
        heat supply development plan for the City, see paragraphs 886 ff. above; the
        Municipality’s failure to direct Rēzeknes Siltumtīkli to have the attachment on
        Latgales Enerģija’s bank account lifted, see paragraph 973 above; the Municipality’s
        ultimatum in order that Latgales Enerģija provide heating services within 24 hours,
        see paragraph 973 above and the establishment of a new wholly-owned subsidiary
        with the intention to replace Latgales Enerģija, see paragraph 987).

        However, other measures were found by the Tribunal to be unobjectionable under
        Article 3(1) of the BIT as long as they were considered in isolation; the most
        important measure is the revocation of the licences (see paragraphs 1004 and 1024




      1484
             El Paso v. Argentina, CLA-39 ¶¶ 515 ff.




                                                       310
                                                                                               322
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 324 of 452




       above) and the decisions taken subsequently to implement the revocation and have the
       Assets returned to Rēzeknes Siltumtīkli.

1063. The Tribunal finds that the approach advocated by the Claimant is appropriate as a
       matter of law and that it is therefore appropriate to revisit the facts according to a
       more global approach.

1064. However, subject to the following paragraph, having considered the evidence as a
       whole, the Tribunal is disinclined to find a global breach of Article 3(1) of the BIT in
       the present case, as the Regulator’s final decision to revoke the licences was based on
       a concern to protect the public interest and rested on at least one sound ground.

1065. The Claimant is nevertheless entitled to succeed on its claim that the Municipality’s
       actions justifying the claims which the Tribunal granted in paragraphs 887, 973 and
       987 above amount to arbitrary measures impairing the management, maintenance,
       use, enjoyment or disposal of its investment. In the above paragraphs, the Tribunal
       has found that the conduct of the Respondent was arbitrary in a manner inconsistent
       with Article 3(1) of the BIT. As to impairment of the management, maintenance, use,
       enjoyment or disposal of the Claimant’s investment (as defined in paragraph 521
       above) the conduct for which the Respondent is responsible is one of the principal
       causes that ultimately resulted in the Claimant being unable to recover loans granted
       to Latgales Enerģija and having to pay a guarantee in respect of Latgales Enerģija’s
       unpaid debts to third parties. The Tribunal finds that such conduct and measures on
       the part of the Municipality amount to arbitrary measures impairing the use,
       enjoyment or disposal of the Claimant’s investment in breach of Article 3(1), second
       paragraph, of the BIT.

              (C)     THE TRIBUNAL’S FINDING

1066. The Tribunal therefore concludes that the Respondent has breached Article 3(1) of the
       BIT based on the specific findings in paragraphs 887, 973, 987 and 1065 above.


       (4)    CLAIM FOR EXPROPRIATION UNDER ARTICLE 4(1) OF THE TREATY

1067. The Claimant complains that the Municipality of Rēzekne combined with the
       Regulator, Rēzeknes Siltumtīkli and Rēzeknes Enerģija to give rise to an energy
       crisis, for which the Regulator and the Municipality then sanctioned Latgales Enerģija


                                             311
                                                                                            323
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 325 of 452




       over a period of some twelve months, the ultimate sanction being the revocation of
       the licences followed by the forcible recovery of buildings and boilers and the
       termination of the Long-Term Agreement. These actions destroyed the value of the
       Claimant’s investment.        In addition, the Claimant complains of an outright
       expropriation on 16 September 2008 as the Respondent forcibly took over the leased
       infrastructure. The Respondent denies any breach of the BIT; it replies that the
       recovery of buildings and boilers of 16 September 2008 was the lawful enforcement
       required after Latgales Enerģija had declined to comply with the 14 July 2008
       decision and surrender the assets.

       The Tribunal’s finding is set out in paragraph 1101 below.

1068. The Claimant’s definition of its investment covers two main points:

       (i)     the shares in Latgales Enerģija, whose value was rendered worthless by the
               Respondent’s actions and omissions; and

       (ii)    the loans and guarantees provided to Latgales Enerģija, which were not
               reimbursed, as well as the payment of Rēzeknes Siltumtīkli’s debts and the
               transfer of know how.

1069. The Claimant contends that its investment in Rēzekne was expropriated by the
       Respondent in breach of Article 4(1) of the BIT without prompt, adequate and
       effective compensation; such expropriation was not in the public interest and was
       discriminatory.

1070. Article 4 of the BIT reads as follows:

                                                 Article 4
                                     Expropriation and Compensation

               1.     Neither Contracting Party shall expropriate, nationalize or take similar
                      measures (hereinafter referred to as “expropriation”) against
                      investments of investors of the other Contracting Party in its territory,
                      unless:

                      a)       such expropriation is in the public interest and legal procedure
                               is applied;

                      b)       such expropriation is carried out without discrimination;

                      c)       prompt, adequate and effective compensation is given.



                                                 312
                                                                                                  324
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 326 of 452




                2.       The compensation mentioned in point (c) of the paragraph (1) of this
                         Article shall be equivalent to the market value of the expropriated
                         investments immediately before the expropriation occurred or the
                         impending expropriation became public knowledge and shall be paid
                         without undue delay.       The compensation shall include interest
                         calculated on the LIBOR basis from the date of expropriation. The
                         compensation shall be effectively realizable and freely transferable.

                3.       Investors, whose assets are being expropriated, have a right to prompt
                         review by the appropriate judicial or administrative authorities of the
                         expropriating Contracting Party to determine whether such
                         expropriation, and any compensation therefor conforms to the
                         principles of this Article and the laws of the expropriating Contracting
                         Party.

                4.       Investors of one Contracting Party who suffer losses in respect of their
                         investments in the territory of the other Contracting Party owing to war,
                         a state of national emergency, insurrection, riot or other similar events,
                         shall be accorded by the other Contracting Party, treatment no less
                         favourable than that accorded to investors of any third State. Any
                         resulting compensation shall be paid without undue delay and shall be
                         freely transferable.

1071. The Tribunal has to determine whether the Respondent expropriated the Claimant’s
        investment directly, on 16 September 2008, or indirectly, in breach of Article 4(1) of
        the BIT.

                (A)      THE APPLICABLE STANDARD OF TREATMENT

1072. A State may expropriate an investment directly under Article 4(1), by transfer of title
        (“outright taking”), or indirectly, by measures that fall short of a direct taking. This
        last point is made clear by the expression “or similar measures” in Article 4(1).

1073. The Tribunal considers that Article 4(1) offers protection in the case of so-called
        “creeping expropriation”, where the host State achieves “the same result” as with an
        outright taking of property.1485 As the Generation Ukraine tribunal observed, such
        form of expropriation takes place in a situation where “a series of acts attributable to
        the State over a period of time culminate in the expropriatory taking of such
        property”.1486




      1485
           American Law Institute, Restatement (Third) Foreign Relations of the United (1987) as quoted in: C.
      McLachlan, L. Shore, M. Weiniger, International Investment Arbitration: Substantive Principles, Oxford
      2007, CLA-8 ¶ 8.78.
      1486
           Generation Ukraine v. Ukraine, CLA-30 ¶ 20.22 (original emphasis).




                                                    313
                                                                                                          325
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 327 of 452




1074. Indirect expropriation requires a certain degree of interference with the investment on
        the part of the State. Commentators have used various formulae to express this
        requirement: in order to amount to expropriation, such interference has to be
        unreasonable, to cause the investment to be neutralized or useless and to cause the
        investor to be practically deprived, in whole or in significant part, of the use and
        enjoyment of its investment.1487

1075. The arbitral decisions involving indirect expropriation have similarly focussed on the
        degree of State interference.1488 The test adopted by the Tecmed tribunal was whether
        the investor “was radically deprived of the economical use and enjoyment of its
        investments, as if the rights related thereto (…) had ceased to exist (…) the measures
        adopted by a State, whether regulatory or not, are an indirect de fact expropriation if
        they are irreversible and permanent and if the assets or rights subject to such measure
        have been affected in such a way that “… any form of exploitation thereof ….” has
        disappeared”.1489     The Tecmed tribunal added a statement which is relevant to
        shareholders’ claims: “Under international law the owner is also deprived of property
        where the use or enjoyment of benefits related thereto is exacted or interfered with to
        a similar extent (…)”.1490

1076. Tribunals have found that no indirect expropriation could be found to exist (i) where
        the State’s interference with the investor’s business was reasonable1491 or (ii) where
        the investor was still able to operate and benefit from its investment.1492                  This
        approach was followed in the BG Group award.1493

1077. In any event, the fact that an investment has become worthless does not per se mean
        that there was an act of expropriation since investment always entails risk as observed
        by the Generation Ukraine tribunal.1494


      1487
            L.Y. Fortier and S. Drymer, “Indirect Expropriation and the Law of International Investment: I
      Know It When I See It”, 19 ICSID Review 293, CLA-10 p. 305.
      1488
           Pope & Talbot v. Canada, RLA-13/CLA-43 ¶¶ 99-104, especially ¶ 102.
      1489
           See Tecmed v. Mexico, CLA-17 ¶¶ 115-116; see also Siemens v. Argentina, CLA-11 ¶¶ 267-273.
      1490
           ibidem.
      1491
           Genin v. Estonia, CLA-28 ¶ 363; see also paragraph 1080 below on “regulatory expropriation”.
      1492
           Pope & Talbot v. Canada, RLA-13/CLA-43 ¶¶ 99-104, especially ¶¶ 100-102.
      1493
           See BG Group v. Argentina, CLA-12 ¶¶ 270-271.
      1494
           Generation Ukraine v. Ukraine, CLA-30 ¶ 20.30.




                                                  314
                                                                                                      326
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 328 of 452




1078. Certain tribunals have highlighted as a further aspect of the degree of State
        interference the duration of such interference.1495

1079. In order to determine whether the measures taken by a State amount to expropriation,
        the effect of such measures on the investment is often regarded as a crucial test.
        Whereas it has been said that “[t]he government’s intention is less important than the
        effect of the measures on the owner of the assets”, some relevance must be attached to
        intention, as observed by the Tribunal in paragraph 829 above, and any evidence of
        expropriatory intention should be carefully weighed.1496

1080. States have often raised the defence that where a general regulation enacted in the
        public interest interferes with an investment, it is within the State’s “police powers”
        and it does not amount to an expropriation under international law provided that it is
        not discriminatory. Such a defence has been raised by the host State both in cases in
        which the measure was in the form of a general regulation (such as in Pope & Talbot)
        and in cases in which it is an individual decision made in relation to one particular
        investor, such as a decision to revoke a licence or an authorisation (as in Tecmed).

1081. The tribunal in Genin v. Estonia found that the revocation of a banking licence,
        although it was stated to be based on very technical grounds, was neither arbitrary nor
        discriminatory and was justified considering the serious and reasonable misgivings
        expressed by the Central Bank of Estonia regarding the investor’s management, its
        operations and its investments; the investor’s claims made under the US-Estonia BIT
        were rejected, including a claim for unlawful expropriation.1497

1082. The NAFTA tribunal in Feldman v. Mexico stated that:1498

               [I]t is much less clear [than defining direct expropriation] when governmental
               action that interferes with broadly-defined property rights – an “investment”
               under NAFTA, Article 1139 – crosses the line from valid regulation to a
               compensable taking, and it is fair to say that no one has come up with a fully
               satisfactory means of drawing this line.




      1495
           Wena Hotels v. Egypt, CLA-14; Tecmed v. Mexico, CLA-17 ¶ 116.
      1496
           Tecmed v. Mexico, CLA-17 ¶ 116.
      1497
           Genin v. Estonia, CLA-28 ¶¶ 361, 363, 365, 369-371.
      1498
           Marvin Feldmann v. Mexico, ICSID Case No. ICSID Case No. ARB(AF)/99/1, 16 December 2002,
      RLA-5 ¶ 100 (no expropriation found).




                                                 315
                                                                                                327
     Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 329 of 452




1083. In spite of this difficulty, investment tribunals, in particular since Saluka and
        Methanex, have endorsed the principle that legitimate regulatory action cannot be
        regarded as compensable “expropriation”. In this respect, in the Saluka case, the
        tribunal held with reference to the BIT between the Netherlands, the Czech Republic
        and the Slovak Republic that:1499

                It is now established in international law that States are not liable to pay
                compensation to a foreign investor when, in the normal exercise of their
                regulatory powers, they adopt in a non-discriminatory manner bona fide
                regulations that are aimed at the general welfare.

1084. It further found that:1500

                [T]he principle that a State does not commit an expropriation and is thus not
                liable to pay compensation to a dispossessed alien investor when it adopts
                general regulations that are “commonly accepted as within the police power of
                States” forms part of customary international law today.

1085. As a consequence, the tribunal focused on the permissibility of the regulatory State
        action which, in its view, removed it from the ambit of an indirect expropriation even
        though in effect it destroyed the value of the investment affected.1501 As a result, the
        forced administration of a bank in which the Dutch investor had invested was not
        considered a breach of the prohibition against expropriation contained in the
        applicable BIT.

1086. The Saluka tribunal largely relied on the reasoning of the NAFTA tribunal in the
        Methanex case which had held that:1502

                [A]s a matter of general international law, a non-discriminatory regulation for a
                public purpose, which is enacted in accordance with due process and, which
                affects, inter alios, a foreign investor or investment is not deemed expropriatory
                and compensable unless specific commitments had been given by the regulating
                government to the then putative foreign investor contemplating investment that
                the government would refrain from such regulation.




      1499
           Saluka v. Czech Republic, CLA-21 ¶ 255.
      1500
           Saluka v. Czech Republic, CLA-21 ¶ 262.
      1501
           Saluka v. Czech Republic, CLA-21 ¶ 276: “(...) in imposing the forced administration of IPB on 16
      June 2000 the Czech Republic adopted a measure which was valid and permissible as within its
      regulatory powers, notwithstanding that the measure had the effect of eviscerating Saluka’s investment in
      IPB”.
      1502
           Methanex Corporation v. United States of America, NAFTA Arbitral Tribunal, Final Award on
      Jurisdiction and Merits, 3 August 2005, RLA-31 Sect. IV D, ¶ 7.




                                                    316
                                                                                                           328
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 330 of 452




1087. The Tribunal also notes that certain investment tribunals have considered that a
       balancing of interests may be required. For instance, in LG&E the tribunal held:1503

                 In order to establish whether State measures constitute expropriation (…), the
                 Tribunal must balance two competing interests: the degree of the measure’s
                 interference with the right of ownership and the power of the State to adopt its
                 policies.

1088. However, it then added (albeit, invoking a proportionality test, which is
       controversial):1504

                 With respect to the power of the State to adopt its policies, it can generally be
                 said that the State has the right to adopt measures having a social or general
                 welfare purpose. In such a case, the measure must be accepted without any
                 imposition of liability, except in cases where the State’s action is obviously
                 disproportionate to the need being addressed. The proportionality to be used
                 when making use of this right was recognized in Tecmed, which observed that
                 “whether such actions or measures are proportional to the public interest
                 presumably protected thereby and the protection legally granted to investments,
                 taking into account that the significance of such impact, has a key role upon
                 deciding the proportionality.

                 (B)      WHETHER THE RESPONDENT IS IN BREACH OF ARTICLE 4(1) OF THE BIT

1089. The Tribunal will first consider the Claimant’s claim that the investment was
       expropriated on 16 September 2008 in breach of Article 4(1) of the BIT.

       The Tribunal’s finding is set out in paragraph 1098 below.

1090. The recovery of the buildings and boilers by personnel of Rēzeknes Siltumtīkli and
       local police that took place on 16 September 2008 cannot be viewed in isolation as it
       was based on the Rēzeknes City Council’s decision No. 449 of 15 September 20081505
       that allowed the enforcement of the Council’s previous decision of 14 July 20081506
       ordering Latgales Enerģija to surrender the assets; this decision was in turn based on
       the Regulator’s 3 June 2008 decision to revoke the licences.1507 The Claimant has
       itself relied on the date of 3 June 2008 as the “primary date for the expropriation of its
       investment” in support of its claim for damages.1508 One must therefore consider


     1503
            LG&E v. Argentina, CLA-31 ¶ 189.
     1504
            LG&E v. Argentina, CLA-31 ¶ 195.
     1505
            C-186.
     1506
            C-33.
     1507
            C-33.
     1508
            Cl. Mem. ¶ 344.




                                                     317
                                                                                                     329
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 331 of 452




        these decisions before deciding whether the 16 September 2008 events amount to an
        unlawful expropriation.

1091. The Tribunal finds that Latgales Enerģija was deprived of the right to provide heating
        services in the City of Rēzekne as a consequence of the Regulator’s 3 June 2008
        decision;1509 the subsequent decisions were required simply to implement that
        decision as Latgales Enerģija declined to surrender the assets of its own will. The
        question is therefore whether the Regulator’s 3 June 2008 decision was valid and
        permissible as being within the Regulator’s regulatory police powers despite the
        effects that it had on the Claimant’s investment. The Respondent has not rested its
        defence on the concept of “regulatory expropriation”; however, that is in substance
        the defence advanced by the Respondent when it argues that the Municipality and the
        Regulator were entitled, as a matter of Latvian law, to take the measures they took
        due to Latgales Enerģija’s failure to comply with the licence conditions and that such
        measures do not amount to an unlawful expropriation contrary to Article 4(1) of the
        BIT.

1092. The Regulator’s 3 June 2008 decision revoking the licences, discussed in paragraphs
        1006 ff. above, is based on six main reasons. The Tribunal has found that the
        revocation of the licences was not against good faith and that the Regulator was
        entitled to revoke the licences on the basis that (i) Latgales Enerģija had failed to pay
        the full price of the natural gas from June 2007 onwards, which is an admitted fact,
        and (ii) Latgales Enerģija had a duty to pay for the natural gas used. The Regulator’s
        finding that such a failure to pay could give rise to further interruptions in the
        provision of heating services was not a breach of Article 3(1) of the BIT.

1093. The reasons for which the Regulator’s 3 June 2008 decision does not amount to a
        breach of Article 3(1) of the BIT apply mutatis mutandis when one turns to the
        question whether this decision amounts to a breach of Article 4(1) of the BIT.




      1509
            The Council’s 14 July 2008 decision states the following (C-33 [page 12]): “Thus, as it results from
      Regulator’s decision No 10 of 3 June 2008, together with cancellation of the licences the Operator has
      lost not only the legal grounds to provide heating, but it also cannot perform the activities included in the
      subject of the Agreement”. The Claimant relies on this date too as the primary date for the expropriation
      of its investment, Cl. Mem. ¶ 344.




                                                      318
                                                                                                               330
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 332 of 452




        Having considered Latgales Enerģija’s failure to pay the full amount for the natural
        gas over a twelve-month period, the Regulator was justifiably insecure that there
        would be no further interruptions in heating services in the future. The Tribunal
        therefore finds that the Regulator’s 3 June 2008 revoking the licences does not
        amount to a breach of Article 4(1) of the BIT.

1094. The Tribunal has already noted that the Regulator’s 3 June 2008 decision is stated to
        be based on a number of further reasons which the Tribunal finds not to be
        persuasive; the presence of such reasons in the Regulator’s decision does not affect
        the validity of the reason which this Tribunal finds to be a sufficient and valid ground
        upon which the licences could be revoked.

1095. The decisions made by the Municipality further to the Regulator’s 3 June 2008
        decision revoking the licences, in particular the Council’s 14 June 2008 and
        15 September 2008 decisions, are mere implementation measures which do not
        constitute a breach of Article 4(1) of the BIT. The Rēzekne City Council’s decision
        of 14 June 2008 ordering Latgales Enerģija to surrender the assets is stated to be
        based on the Regulator’s 3 June 2008 decision revoking the licences 1510 and the
        15 September 2008 decision1511 orders the enforcement of the 14 June 2008 decision.

1096. The Claimant’s submission that Latgales Enerģija’s shares were rendered worthless
        by the actions of the local Latvian authorities is unproven in the Tribunal’s opinion.
        This submission is based mainly on the proposition that Latgales Enerģija was
        stripped of its licences and of its 30-year concession.1512 However, the Tribunal has
        found the revocation of the licences not to be inconsistent with Articles 3(1) and 4(1)
        of the BIT. The burden on the Claimant is to prove (i) that Latgales Enerģija’s shares
        are “worthless” despite the continued existence of this company, and (ii) that such
        value is the result of the Respondent’s actions which the Tribunal has found to be in
        breach of Art. 3(1) of the BIT. The Tribunal finds that the Claimant has failed to
        discharge that burden.




      1510
             C-33 pp. 1, 3.
      1511
             C-186.
      1512
             Cl. Mem. ¶¶ 342-343.




                                              319
                                                                                             331
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 333 of 452




1097. The Claimant’s contention that the Respondent’s action caused the loss of the value of
       the loans and guarantees issued in support of Latgales Enerģija’s business has been
       dealt with by the Tribunal as a matter of Article 3(1) of the BIT (see paragraph 1140
       below) and there is therefore no need to discuss this matter under the separate head of
       expropriation.

1098. The Tribunal’s Conclusion and Finding. The Regulator acted within its statutory
       discretion when it revoked the licences. The Respondent’s measures did not therefore
       constitute an unlawful expropriation contrary to Article 4(1) of the BIT on 16
       September 2008 when buildings and boilers were taken over, on 15 September 2008
       when the forcible enforcement of the 14 July 2008 decision was ordered, on 14 July
       2008 when Latgales Enerģija was ordered to surrender the infrastructure or on 3 June
       2008 when the licences were revoked.

1099. The Tribunal further dismisses the Claimant’s claim for unlawful expropriation
       insofar as it is based on an alleged creeping expropriation.

1100. The Claimant has relied on the measures taken by the Municipality and/or the
       Regulator, through action or inaction, from the beginning of 2006 until 16 September
       2008. As the Tribunal found that the Regulator’s 3 June 2008 decision revoking the
       licences and the Municipality’s 14 June and 15 September 2008 decisions do not
       constitute a violation of Arts. 3(1) and 4(1) of the BIT, it may be doubtful whether
       there is any scope left, as a matter of law, in order for the Claimant to argue that the
       measures taken by the Respondent, considered as a whole, amount to a creeping
       expropriation. The Municipality’s conduct in 2006 and 2007 and the Regulator’s
       conduct in 2007 were unfair and inequitable in a number of respects and amount, in
       any event, to arbitrary measures impairing the enjoyment of the Claimant’s
       investment.      Such breaches did not, however, have an expropriatory effect; in
       particular, the Regulator’s 13 October 2006 decision dismissing the new rates
       proposed by Latgales Enerģija was based inter alia on Latgales Enerģija’s failure to
       substantiate its costs. If the Tribunal considers the Municipality’s and the Regulator’s
       conduct in the wider context of a period ending on 16 September 2008, the conclusion
       is the same.




                                             320
                                                                                            332
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 334 of 452




                  (C)     THE TRIBUNAL’S FINDING

1101. The Tribunal dismisses the Claimant’s claim based on a breach of Article 4(1) of the
        BIT.


        (5)       CLAIMS FOR BREACH OF THE MOST FAVOURED NATION CLAUSE UNDER
                  ARTICLE 3(2) OF THE TREATY

1102. The Claimant finally complains of a breach by the Respondent of Article 2(2) and
        Article 3(1) of the Latvia-Romania BIT1513 which it considers applicable as a result of
        the Treaty’s MFN Clause contained in Article 3(2) of the BIT.

1103. Article 3(2) of the BIT reads as follows:

                                                     Article 3
                                     Protection and Treatment of Investments

                  2.      Each Contracting Party, subject to its laws and international
                          agreements, shall accord to the investments made by investors of the
                          other Contracting Party treatment no less favourable than that accorded
                          to the investments made by investors of any third State.

1104. The relevant provisions of the Latvia-Romania BIT read as follows:1514

                                                   Article 2
                                              Promotion, Admission

                  (1)     (…)

                  (2)     When a Contracting Party shall have admitted an investment in its State
                          territory, it shall, in accordance with its national laws and regulations,
                          grant the necessary permits in connection with such an investment,
                          including authorisations for engaging top managerial and technical
                          personnel of their choice, regardless of citizenship, on a non-
                          discriminatory basis.

                                                     Article 3
                                               Protection, Treatment

                  (1)     Each Contracting Party shall protect within its State territory
                          investments made in accordance with its national laws and regulations
                          by investors of the other Contracting Party and shall not impair by
                          unreasonable or discriminatory measures the management,
                          maintenance, use, enjoyment, extension, sale or liquidation of such
                          investments. In particular, each Contracting Party or its competent
                          authorities shall issue the necessary authorisations mentioned in Article
                          2, paragraph (2) of this Agreement.

      1513
             Latvia-Romania BIT, CLA-22.
      1514
             Latvia-Romania BIT, CLA-22.




                                                     321
                                                                                                       333
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 335 of 452




1105. According to Article 2(2) and Article 3(1) of the Latvia-Romania BIT, the duty on the
        host State to grant the necessary permits in connection with an admitted investment is
        based on the law of the host State. Investment tribunals have interpreted similar
        provisions contained in BITs as meaning that “[a]ll that an investor may expect is that
        the law be applied”.1515

1106. The Tribunal dismisses the Claimant’s claim based on the Latvia-Romania BIT.

1107. First, it is doubtful that the concept of a “necessary permit” or “necessary
        authorisation” “in connection with the investment” is to be interpreted and construed
        so as to include the heat supply development plan for the City of Rēzekne, which is
        part of the management and planning duties of the Municipality; this document was
        not, in any event, issued by the Municipality as a permit and does not represent an
        authorisation allowing any particular action on the part of the Operator.

1108. Secondly, it is similarly doubtful that the Regulator’s decisions approving a new tariff
        proposed by Latgales Enerģija falls in the category of permits contemplated by the
        provisions prayed in aid by the Claimant. The Claimant’s position has not been
        substantiated in this respect.

1109. Thirdly, any necessary permits have to be granted by the host State only “in
        accordance with its national laws and regulations”. Therefore, the granting or issuing
        of permits has to be made only provided that it is in accordance with national law.

1110. Finally, the Tribunal has found that the Regulator was entitled to revoke the licences
        as a matter of Latvian law and that such decision does not amount to a breach of
        Article 3(1) and Article 4(1) of the BIT.

1111. Thus, the Tribunal does not have to examine whether the MFN clause of the Treaty
        may be read so as to allow the Claimant to invoke Article 2(2) and Article 3(1) of the
        Latvia-Romania BIT.

1112. The Parties have abstained from addressing this issue and the Tribunal notes that,
        although the question does not concern the controversial Maffezini issue whether and

      1515
             MTD v. Chile, CLA-18 ¶ 205.




                                              322
                                                                                              334
     Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 336 of 452




        to what extent procedural benefits can be imported via an MFN clause, the specific
        formulation of the MFN clause making a host State’s obligation to grant MFN
        treatment “subject to its laws and international agreements” casts doubt whether it can
        be relied upon to import standards contained in other treaties at all because it may be
        limited to de facto treatment under national law.


E.      THE TRIBUNAL’S DECISION ON LIABILITY

1113. The Tribunal finds that the Respondent has breached of Article 3(1) of the BIT as
        found by the Tribunal in paragraph 1066 above.

VIII. QUANTUM

1114. In this section, the Tribunal will first restate the Parties’ prayers for relief on quantum
        (A) before summarizing the respective cases on quantum submitted by the Claimant
        (B) and the Respondent (C). The Tribunal will then state the reasons for its decision
        on quantum (D) before setting out its decision (E).


A.      THE PARTIES’ PRAYERS FOR RELIEF ON QUANTUM

        (1)        THE CLAIMANT

1115. The Claimant sought damages in an amount of EUR 8,390,000.1516 After the Hearing
        the Claimant filed a third Expert Report in which this amount was reduced to
        EUR 7,800,000 (in case the appropriate control premium was found to be 20%), or,
        alternatively, EUR 7,440,000 (in case the appropriate control premium was found to
        be 10%), excluding pre-judgment interest.1517 This amount is broadly in line with the
        minimum amount set out in the Request for Arbitration (EUR 7,000,000);1518 the
        Claimant’s submissions filed subsequent to the Request for Arbitration contain claims
        for higher amounts (EUR 9,820,0001519 and EUR 8,380,0001520).




      1516
             Cl. Skeleton ¶ 22.
      1517
             CES-4 ¶ 6.
      1518
             RfA ¶ 169.
      1519
             Cl. Mem. ¶ 370.
      1520
             Cl. Rep. ¶ 178.




                                              323
                                                                                              335
     Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 337 of 452




        (2)        THE RESPONDENT

1116. The Respondent seeks the dismissal of the Claimant’s claim for damages.


B.      THE CLAIMANT’S CASE ON QUANTUM

1117. The Parties have approached quantum with expropriation and expropriatory breaches
        in mind.


        (1)        THE PRINCIPLES

1118. The Claimant submits that Latvia’s expropriation of its investment was unlawful
        according to the provisions of the BIT, which does not deal with compensation for
        unlawful expropriation.      Recourse must therefore be had to the principles of
        customary international law and reliance is placed on the decision of the PCIJ in the
        Factory at Chorzów case and on Articles 31 ff. of the 2001 ILC Articles. Because the
        BIT prohibits prima facie any expropriation and the Claimant’s investment has been
        expropriated unlawfully, it follows that the compensation must not be limited to the
        value of the undertaking; the Claimant is entitled to “full reparation” for the injury
        caused by the Respondent’s internationally wrongful acts.1521

                   (A)     CALCULATION OF THE CLAIMANT’S LOSS DUE TO UNLAWFUL
                           EXPROPRIATION

1119. The Claimant submits that its investment in Latvia has been rendered worthless by
        Latvia’s breaches of the BIT, as a consequence of which Latgales Enerģija was
        stripped of its licences and its 30-year concession under the Long-Term Agreement.
        The measure of the loss is represented by the difference between the value of Latgales
        Enerģija, had those breaches not occurred, and Latgales Enerģija’s market value as at
        3 June 2008 (or, alternatively, as at 16 September 2008).

1120. The Claimant relies on Dr. Hesmondhalgh’s Expert Reports, based on a DCF analysis
        in order to value E energija’s investment as at 3 June 2008; the total compensation for
        the expropriation of the Claimant’s investment was of EUR 9,460,000 according to
        Dr. Hesmondhalgh’s first Expert Report.1522 Dr. Hesmondhalgh reviewed Mr. Peer’s

      1521
             Cl. Mem. ¶¶ 326 ff.
      1522
             Cl. Mem. ¶¶ 342 ff.




                                             324
                                                                                            336
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 338 of 452




       first Expert Report and revised her estimate of damages downwards from
       EUR 9,240,000 to EUR 7,970,000 (when using a 10% control premium) in her second
       Expert Report; the amounts set out in Dr. Hesmondhalgh’s third Expert Report are
       EUR 7,800,000 (when using a 20% control premium) and EUR 7,440,000 (when
       using a 10% control premium).

1121. The Claimant made a number of specific points in its Reply Memorial on quantum.
       On the repayment of the loans, it contended that even if Latgales Enerģija had made
       no profits after June 2008, the loans would have been repaid in the ordinary course of
       business since the repayments were provided for by the heat tariffs. 1523 In relation to
       the “ongoing administrative costs”, they would not have been incurred if Latgales
       Enerģija had been permitted to continue with its business and operate the system. In
       its Memorial the Claimant explained that such costs were incurred because it was “not
       possible to initiate insolvency proceedings”,1524 an explanation which was not restated
       in the Claimant’s Reply.1525


       (2)      DAMAGE CAUSED BY BREACHES OTHER THAN EXPROPRIATION

                (A)      THE PRINCIPLES

1122. Reliance is placed by the Claimant on Article 36 of the ILC Articles as the BIT does
       not contain any provisions on compensation for a breach of Article 3(1).1526

                (B)      CALCULATION OF THE CLAIMANT’S LOSS DUE TO OTHER BREACHES OF
                         THE BIT

1123. The amount calculated by Dr. Hesmondhalgh’s first Expert Report is of
       EUR 9,820,000 (calculation with a 20% control premium) and EUR 9,240,000
       (calculation with a 10% control premium); the calculation is the same as that relating

      Dr. Hesmondhalgh’s first Expert Report calculates the full amount of compensation at EUR 9,820,000
      and the amount of damages arising from the Regulator’s refusal to accept a new tariff at EUR 320,000.
      The first Expert Report determined the market value of the Claimant’s 58% shares in Latgales Enerģija at
      EUR 5,280,000 (based on a 20% control premium); in addition, compensation should include (i) the
      revenue attributable to the sale of excess carbon credits (EUR 70,000), (ii) compensation for the written-
      off loans and the called-upon guarantee in an amount of EUR 1,310,000 and EUR 1,860,000 respectively
      and (iii) the costs to keep Latgales Enerģija in existence (EUR 940,000).
      1523
           Cl. Rep. ¶ 102.
      1524
           Cl. Mem. ¶ 356.
      1525
           Cl. Rep. ¶ 105.
      1526
           Cl. Mem. ¶ 358.




                                                     325
                                                                                                            337
     Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 339 of 452




        to the damages for unlawful expropriation, to which an amount of EUR 360,000
        (calculation with a 20% control premium) is added for loss of revenue due to Latvia’s
        breach of the provisions of the BIT before the date of expropriation with respect to the
        heat supply development plan for the City and the Regulator’s refusal to set a new
        tariff in 2006.1527 Dr. Hesmondhalgh reviewed Mr. Peer’s first Expert Report and
        revised her estimate of damages downwards from EUR 9,240,000 to EUR 7,970,000
        (when using a 10% control premium) in her Second Expert Report.


C.      THE RESPONDENT’S CASE ON QUANTUM

1124. The Respondent submits that the overwhelming part of the damages claimed by the
        Claimant are based on inflated alleged future cash flows as the Long-Term Agreement
        was capable of generating nil in cash flow; the Claimant has failed to prove that its
        business was profitable at all.1528 Reliance is placed on Mr. Peer’s First and Second
        Expert Reports. The Respondent further submits that the Claimant has failed to show
        that the remaining part of the alleged damage was caused by the alleged breach of the
        BIT, and objects that the Claimant’s approach is further flawed by attempts at double-
        counting and a disregard for the mitigation duty binding on any claimant.1529 The
        Respondent has not further dealt with the Claimant’s case on quantum and has
        referred to KPMG’s First and Second Expert Reports.

1125. In a Post-Hearing Brief the Respondent submitted that the dispute had been finally
        settled under the terms of a Settlement Agreement entered into by the Claimant and
        Rēzeknes Siltumtīkli on 25 October 2007.1530


D.      THE REASONS FOR THE TRIBUNAL’S DECISION ON QUANTUM

        (1)        THE PRINCIPLES

1126. The Tribunal found that there is no compensable expropriation in the present case, but
        that the Respondent has breached Article 3(1) of the BIT1531 in a number of
        respects.1532

      1527
             Cl. Mem. ¶¶ 358 ff.
      1528
             Resp. Rej. ¶¶ 35-36.
      1529
             Resp. Obj. J. & C-Mem. ¶¶ 2.1 ff.
      1530
             R-33; Resp. P-H (PO8) ¶ 23.




                                                 326
                                                                                             338
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 340 of 452




1127. The provisions of the BIT deal with compensation in relation only to expropriation
       (Article 4(1) and (2) of the BIT); they are silent, in particular, as to compensation for
       breaches of Article 3(1) of the BIT.

       The Respondent’s breaches of Article 3(1) of the BIT amount to an internationally
       wrongful act as this provision gives rise to an international obligation on the
       Respondent and the Tribunal has found the breaches of this provision to be
       attributable to the Respondent (Article 2 of the ILC Articles1533).

       Under Article 31 of the ILC Articles the State responsible for an internationally
       wrongful act must make “full reparation for the injury caused” by such act; that is also
       the principle set out by the PCIJ in the Factory at Chorzów decision.1534 In the
       present case it is common ground that reparation must take the form of financial
       compensation or damages.

1128. Financial compensation of the damage caused by an internationally wrongful act
       “shall cover any financially assessable damage including loss of profits insofar as it is
       established” (Article 36(2) of the ILC Articles).

1129. In order to be recoverable, the damage must have been caused by the State’s
       internationally wrongful act complained of by the investor, Article 31 of the ILC
       Articles. Causation is, similarly, a requirement in the PCIJ decision in the Factory at
       Chorzów decision as expressed by the formula “as far as possible, wipe out all the
       consequences of the illegal act and re-establish the situation which would, in all
       probability, have existed if that act had not been committed”.1535 The requirement of




     1531
          BIT, CLA-1.
     1532
          The most important breaches are as follows: (i) the delayed approval of the heat supply development
     plan for the City in the period from 20 January 2006 to 20 September 2007; (ii) the Regulator’s inability
     to consider Latgales Enerģija’s proposals for a new tariff in 2007 caused by the delayed approval of the
     heat supply development plan for the City; (iii) certain aspects of the Municipality’s conduct during the
     October 2007 energy crisis.
     1533
          ILC Articles, CLA-7.
     1534
          Factory at Chorzów, 13 September 1928, PCIJ Series A, No. 17 (“Chorzów”), CLA-23.
     1535
          Chorzów, CLA-23 p. 47 (emphasis supplied).




                                                   327
                                                                                                          339
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 341 of 452




        causation has been applied in a number of awards in investment disputes.1536 The
        burden of proof in relation to causation is on the Claimant.1537

                (A)     THE PRINCIPLES APPLIED

1130. The Tribunal must first deal with the Respondent’s contention that the “financial
        differences” between the Parties were finally settled under the terms of a Settlement
        Agreement made by the Claimant and Rēzeknes Siltumtīkli on 25 October 2007.1538
        The Tribunal dismisses the Respondent’s defence.

1131. This agreement states that Rēzeknes Siltumtīkli shall pay the Claimant an amount of
        some LVL 600,000 and that five days upon receipt of such payment the Claimant
        shall cancel certain notes registered in the Land Registry with respect to the real estate
        owned by Rēzeknes Siltumtīkli. Clause 3 of this agreement provides that following
        such payment the Claimant “shall have no claims to property” of Rēzeknes
        Siltumtīkli.

        The Respondent’s contention that the Parties settled all their differences “under legal
        documents concluded up to that date” and that this agreement “gives a wide reference
        to settling all claims in general”1539 is based on an impermissible reading of such
        agreement that does not contain any expression to the effect that all claims between
        the Claimant and Rēzeknes Siltumtīkli had been finally settled. The Agreement of 25
        October 2007 has a subject-matter which is expressly and narrowly defined in relation
        to a payment intended to permit the cancellation of a note (akin to a charge, a lien or a
        mortgage) relating to land, and it settles any claims that the Claimant may have had
        against property of Rēzeknes Siltumtīkli.          There is no connection between this
        agreement and the claims made by the Claimant against the Respondent in this
        arbitration.

1132. The expert opinions relied upon by the Claimant are entirely based on the proposition
        that the Claimant was the victim of an unlawful expropriation in June 2008. The

      1536
            See e.g. Tradex Hellas v. Albania, CLA-26 ¶ 200, referring to ELSI, CLA-24; Saluka v. Czech
      Republic, CLA-21 ¶ 480; Biwater Gauff v. Tanzania, CLA-36 ¶¶ 778 ff., similarly referring to ELSI,
      CLA-24 ¶ 786.
      1537
           See e.g. Tradex Hellas v. Albania, CLA-26 ¶ 200; Biwater Gauff v. Tanzania, CLA-36 ¶ 787.
      1538
           R-33.
      1539
           Resp. P-H (PO8) ¶ 23 (original emphasis).




                                                 328
                                                                                                    340
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 342 of 452




        Tribunal finds that this approach is accordingly of little assistance given the finding
        that the revocation of the licences was justified and does not amount to a compensable
        expropriation.

        The non-expropriatory damage was dealt with as a fraction of the overall damage
        caused by the alleged unlawful expropriation and the Regulator’s refusal to accept a
        new tariff in the period from October 2006 to October 2007, corresponding to an
        amount of EUR 360,000 according to the Dr. Hesmondhalgh’s first Expert Report.

1133. The Tribunal must next consider the Claimant’s contentions that “Latvia is in breach
        of various treaty obligations, all of which stem from the same set of facts and produce
        the same end result: E energija’s investment in Latvia has been rendered completely
        worthless by the actions of the local Latvian authorities”1540 and that, with specific
        reference to Latvia’s breaches of the BIT provisions other than Article 4(1), “the
        damages flowing from the expropriation of E energija’s investment overlap to a large
        degree with those flowing from Latvia’s other breaches of the BIT”1541 and that
        “Latvia’s breaches of the Fair and Equitable Treatment standard, including the
        obligation of full security and protection, and its application of arbitrary and
        discriminatory measures all resulted in the same outcome: Latgales Enerģija’s
        licences were stripped from it and the Long-Term Agreement terminated”.1542

1134. The Claimant thereby contends in essence that the damage it suffered is the same,
        whether the Tribunal finds that there was an unlawful expropriation or a creeping
        breach of the fair and equitable treatment standard having expropriatory effects, the
        assumption being that the Tribunal will find at least one or the other. The Tribunal
        finds this approach to be inconsistent with its findings whereby the Regulator’s
        revocation of the licences was justified and whereby only certain actions or omissions
        of the Respondent breached Article 3(1) of the BIT; the Tribunal did not, in particular,
        find that the Respondent’s actions were expropriatory if their cumulative effect was
        considered.




      1540
             Cl. Mem. ¶¶ 342-344.
      1541
             Cl. Mem. ¶ 358.
      1542
             Cl. Mem. ¶ 359.




                                              329
                                                                                             341
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 343 of 452




1135. It is a matter for the Claimant to prove the damage caused by the Respondent’s
       breaches of Article 3(1) of the BIT.

1136. The Tribunal will first examine whether the Claimant has established that the
       Respondent’s breaches of Article 3(1) caused its alleged lost profits.

       The Tribunal has considered in particular the following facts: (i) the infrastructure of
       the heating system in Rēzekne was old and dilapidated (Mr. Strioga characterised the
       Rēzekne situation as being a “terrible technical situation”);1543 (ii) Latgales Enerģija
       admittedly did not replace the “Soviet-type old boilers” in Rēzekne,1544 apart perhaps
       from the installation of one new Viessmann boiler, but concentrated essentially on
       repairs and maintenance;1545 (iii) the Municipality’s heat supply development plan for
       the City contemplated the reconstruction of boiler houses, but spelled out that the
       operator’s “investment into the reconstruction of heating boilers should not affect the
       increase in tariffs” as it was the Municipality’s expectation that gas consumption for
       generation and auxiliary heating consumption would drop significantly after the
       reconstruction;1546 (iv) the Long-Term Agreement and the February 2005 had opened
       a new page in the history of local administration which had not ever dealt with a
       private investor before 2005, and the contracts signed by Latgales Enerģija contained
       few specific assurances with respect to the Claimant’s investment on the part of the
       Municipality, and none on the part of the Regulator that was not privy to such
       contracts; and (v) cogeneration was not covered by the contracts signed by Latgales
       Enerģija and the terms of such contracts do not warrant a finding that the Municipality
       was under a contractual duty to Latgales Enerģija to proceed with a cogeneration
       project, as the Tribunal has found.

       Having considered the evidence as a whole, the Tribunal is satisfied that the Claimant
       has not discharged its burden of proof in relation to the existence of future profits.
       The Tribunal has also found that the Claimant has failed to discharge its burden of
       proof in relation to the allegation that Latgales Enerģija’s shares have become


     1543
            Transcript, Day 2, 8/1-7.
     1544
            Transcript, Day 2, 8/4-9/17 [Strioga].
     1545
            As acknowledged in the 30 October 2007 letter to the Regulator, C-153 p. 6, ¶ 21.
     1546
            C-213 p. 24.




                                                      330
                                                                                                342
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 344 of 452




        worthless due to the breaches of Article 3(1) of the BIT found by the Tribunal (see
        paragraph 1096 above).

1137. The Tribunal finds that the Claimant is entitled to compensation for the actual proven
        losses (damnum emergens) suffered as a consequence of the Respondent’s breaches of
        Article 3(1) of the BIT.

1138. The Tribunal rejects the claim relating to the “administrative costs” to maintain
        Latgales Enerģija after 3 June 2008 or 16 September 2008. The Claimant has failed
        to give a compelling explanation for what appears to be essentially a commercial
        decision made in its own interest to continue to fund Latgales Enerģija, rather than a
        decision dictated by requirements of Latvian law; if any such requirements dictated
        such decisions, the Claimant has failed to discharge its burden of proof in this respect.

1139. The Claimant has considered the damage caused by the Respondent’s breaches of
        Article 3(1) of the BIT separately from the damage caused by the alleged unlawful
        expropriation only to a limited extent, namely under the heading of the “2006/2007
        damages”.1547 These damages are to compensate the Claimant for the losses allegedly
        suffered as a consequence of the Regulator’s 13 October 2006 decision denying
        Latgales Enerģija’s proposal for a new tariff. However, the Tribunal found that the
        Regulator’s 13 October 2006 decision does not amount to a breach of Article 3(1) of
        the BIT. The Tribunal therefore dismisses this claim.

1140. The Tribunal must next consider the amount of EUR 3,170,000,1548 represented by
        loans made to Latgales Enerģija in an amount of EUR 1,310,000,1549 and a guarantee
        paid to Danske Bank in respect of Latgales Enerģija’s debts, in an amount of EUR
        1,860,000.1550         These figures were not challenged by the Respondent or the
        Respondent’s expert.1551 The Respondent has objected that Latgales Enerģija would
        not have been able to repay the loan based on Mr. Peer’s revised cash flow




      1547
             ER Hesmondhalgh I p. (iv), ¶¶ 11 ff.; 63.
      1548
             ER Hesmondhalgh I p. iv ¶¶ 2(iii); p. 18 ¶ 64; ER Hesmondhalgh II p. (viii) ¶ 16; p. 28.
      1549
             Cl. Mem. ¶¶ 355; 361(3); ER Hesmondhalgh I p. 18, ¶ 64; ER Hesmondhalgh II p. viii.
      1550
             Cl. Mem. ¶¶ 355; 361(4); ER Hesmondhalgh’ I pp. 18-19, ¶ 65.
      1551
             ER Peer III ¶ 5.2.2.




                                                       331
                                                                                                        343
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 345 of 452




       estimates1552 and that there was no evidence that the Claimant had paid the amount of
       the guarantee to Danske Bank.

1141. The Tribunal regards such figures as representing an actual loss suffered by the
       Claimant and finds that they are therefore recoverable in principle. The Respondent’s
       first objection is therefore without merit insofar as it fails to take into account the
       distinction between actual losses and lost profits.

1142. As to the Respondent’s second objection relating to the payment by the Claimant of
       the amount of the guarantee provided to Danske Bank, such objection has already
       been dismissed by the Tribunal (see paragraph 410 above).

1143. The Tribunal must now determine whether the Claimant is entitled to a sum of
       EUR 3,170,000 in consideration of the fact that, on the basis of the totality of the
       evidence before the Tribunal, such loss arises from a conjunction of different causes.
       Whereas the Tribunal has found that the Municipality significantly contributed to the
       difficult situation in which Latgales Enerģija found itself, and did so deliberately and
       in breach of Article 3(1) of the BIT, the Tribunal has also found that the Claimant’s
       losses were caused by the fact that Latgales Enerģija’s heating business came to an
       end due to its decision to stop paying the full price for the natural gas used and the
       revocation of the licences by the Regulator that followed, which the Tribunal found
       not to amount to a breach of Latvia’s obligation under the BIT.

1144. The Tribunal must therefore determine to what extent the Claimant’s actual loss was
       caused by the Respondent’s breaches of Article 3(1) of the BIT. Having weighed all
       the evidence examined in the present Award, the Tribunal finds that the Claimant and
       the Respondent have contributed to the losses suffered by the Claimant to an extent
       that is, all in all, broadly equivalent and that the Claimant should therefore be awarded
       50% of the actual losses mentioned above.

1145. The Tribunal therefore awards the Claimant a sum of EUR 1,585,000 (50% of
       EUR 3,170,000) as financial compensation for the damage caused by the
       Respondent’s internationally wrongful act.


     1552
            ER Peer I ¶ 6.5.1.




                                              332
                                                                                             344
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 346 of 452




        (2)        INTEREST

                   (A)      THE CLAIMANT’S POSITION

1146. The Claimant contends that the Tribunal should depart from Article 4(2) of the BIT
        insofar as this provision contemplates a calculation of interest based on the LIBOR
        basis with respect to the compensation to be paid by the Respondent for a lawful
        expropriation; the Claimant argues that a departure from this provision is justified on
        the basis that its claim is for unlawful expropriation.

1147. The date from which interest should be awarded is the date of expropriation1553 or the
        date on which the loss was incurred.1554

1148. The Claimant argues that the LIBOR rate has dropped so considerably after 2008 as to
        be inappropriate for the calculation of interest. The Claimant suggests a rate of
        interest that reflects the interest that it must pay on its borrowings, to be compounded
        quarterly. Interest should be awarded at the following yearly rates and should be
        compounded quarterly: 6.58% for 2008, 4.36% for 2009, 3.73% for 2010, 4.13% for
        2011 and 2.56% for 2012 until the date of the final award, and at the rate of 2.56%,
        compounded quarterly, from the date of the award until payment by the
        Respondent.1555

                   (B)      THE RESPONDENT’S POSITION

1149. The Respondent has not answered the Claimant’s case on interest.

                   (C)      THE TRIBUNAL’S REASONS

1150. The Tribunal finds that interest on the sum awarded is due and the Tribunal is
        satisfied that the rates claimed by the Claimant are more appropriate than the LIBOR
        rate; the Respondent has not challenged those rates. In any event, the LIBOR rate
        applies to expropriation under Article 4(2) of the BIT and the Tribunal has found that
        there is no compensable expropriation in the present case, so that there would be no
        compelling reason to apply a LIBOR-based interest in the present case.


      1553
             Cl. Mem. ¶ 364.
      1554
             Cl. Skeleton ¶ 23(3).
      1555
             Cl. Mem. ¶¶ 363 ff.; Cl. Skeleton ¶ 23.




                                                       333
                                                                                             345
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 347 of 452




1151. The Claimant’s case for compound interest has remained unchallenged throughout
         these proceedings.       The Tribunal finds that simple interest would not represent
         reparation for the injury caused.      The Tribunal will therefore award compound
         interest.     The Tribunal notes, however, that the Claimant has not provided any
         substantive reasons in support of its claim that interest should be compounded
         quarterly other than the proposition that “any interest should be compounded
         quarterly, since to award simple interest would not reflect commercial reality”. 1556. In
         the absence of any reason that justifies granting quarterly compounding, the Tribunal
         takes the view that annual compounding would be appropriate in view of recent trends
         in investment arbitration.

1152. The date from which interest is awarded is 1 January 2008 as the Claimant has failed
         to indicate any interest rate for the year 2007.

                   (D)      TRIBUNAL’S FINDING ON INTEREST

1153. The Tribunal awards interest on the sum of EUR 1,585,000 as from 1 January 2008,
         to be compounded annually, at the following rates: 6.58% for 2008, 4.36% for 2009,
         3.73% for 2010, 4.13% for 2011 and 2.56% for 2012 until the date of the final award,
         and at the rate of 2.56%, compounded annually, from the date of the award until
         payment by the Respondent.


E.       THE TRIBUNAL’S DECISION ON QUANTUM

1154. The Tribunal awards the Claimant a sum of EUR 1,585,000 (one million five hundred
         eighty-five thousand Euro) with interest thereon as from 1 January 2008, to be
         compounded annually, at the following rates: 6.58% for 2008, 4.36% for 2009, 3.73%
         for 2010, 4.13% for 2011 and 2.56% for 2012 until the date of the final award, and at
         the rate of 2.56%, compounded annually, from the date of the award until payment by
         the Respondent.

IX.      COSTS

1155. The Claimant’s prayer for relief with respect to its costs is set out in paragraphs 442
         and 443 above.         The Claimant sought an award of costs in a total amount of

       1556
              Cl. Mem. ¶ 365.




                                                334
                                                                                               346
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 348 of 452




       EUR 3,083,279.25, including a success fee, or, alternatively, an award of costs in a
       total amount of EUR 1,688,928.85, without a success fee.

1156. The Respondent’s prayer for relief with respect to its costs is set out in paragraphs
       447 and 448 above. The Respondent sought an award of costs in an amount of no less
       than EUR 166,555.28.

1157. The Article 61(2) of the ICSID Convention provides:

               In the case of arbitration proceedings the Tribunal shall, except as the parties
               otherwise agree, assess the expenses incurred by the parties in connection with
               the proceedings, and shall decide how and by whom those expenses, the fees
               and expenses of the members of the Tribunal and the charges for the use of the
               facilities of the Centre shall be paid. Such decision shall form part of the award.

1158. Article 47(1)(j) of the ICSID Arbitration Rules states that the award shall contain any
       decision of the Tribunal regarding the cost of the proceedings.

1159. Absent agreement between the Parties, the Tribunal has broad discretion under these
       provisions to decide which Party bears the costs of the arbitration and to which extent.

1160. The Tribunal must exercise its discretion judicially and consider the Parties’ positions
       as a whole. Prof. Reinisch has set out the criteria which a tribunal should take into
       account in the exercise of its discretion in his dissenting opinion and the Tribunal is
       broadly in agreement with the presentation of such criteria. The main question arising
       for determination in the present case is not, however, what such criteria should be, but
       how they should be applied to the circumstances of the present case.

1161. The Claimant succeeded with its claim for a breach of Article 3(1) of the BIT, but its
       claim for breach of Article 4(1) of the BIT as well as all other claims were dismissed.
       All claims were made to seek compensation for one and the same alleged damage.
       The Claimant’s success on its Article 3(1) claim was clear-cut, especially in so far as
       the Municipality’s delay in dealing with the heat supply development plan was
       concerned.     The further aspects of this claim required a number of facts to be
       disentangled and analysed in relation to the conduct of the Municipality in the context
       of the October 2007 energy crisis, but the breach of Article 3(1) of the BIT by the
       Municipality found by the Tribunal was similarly a clear breach.




                                                    335
                                                                                                     347
    Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 349 of 452




1162. The assistance which the Respondent provided to the Tribunal was limited, not only
       due to the brief pleadings which discussed the documentary evidence in the most
       perfunctory manner, but also to the absence of any witnesses presented by the
       Respondent to explain the Municipality’s conduct.

1163. The Claimant succeeded with its claim for damages only to an extent of
       approximately 15-22% (depending on whether one considers the amount of the
       original claim for EUR 7 million or the higher claim for EUR 9.82 million, excluding
       the claim for costs).

1164. Each Party has defended its case in good faith in these proceedings.

1165. In these circumstances and considering that the claims were not frivolous, were
       pursued and defended in good faith and with all due expedition, the Tribunal
       considers that the Claimant is in principle entitled to be awarded costs and finds that
       the Respondent should be ordered to pay a fair share of the Claimant’s costs. The
       Tribunal determines that such fair share shall be 50% of the costs incurred by the
       Claimant, to the exclusion of any success fee, subject to an examination of the
       amounts claimed.

1166. The costs of the arbitration, including the fees and expenses of the Tribunal and
       ICSID’s administrative fees and direct expenses, amount to (in USD):


              Arbitrators’ fees and expenses
                  Dr. Paolo Michele Patocchi         439,869.94
                  Prof. Dr. August Reinisch          105,052.24
                  Mr. Samuel Wordsworth QC             54,372.88
              ICSID’s administrative fees            160,000.00
              Direct expenses                          83,645.35
              Total                                  842,940.41




                                               336
                                                                                           348
     Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 350 of 452




1167. The above costs have been paid out of the advances made by the Parties in equal
        parts.1557   As a result, each Party’s share of the costs of arbitration amounts to
        USD 421,470.21.

1168. The Tribunal finds that the Claimant shall be entitled to 50% of the amounts of
        EUR 744,946 (legal fees and expenses of Salans/Vinson & Elkins), EUR 300,478
        (legal fees and expenses of Sorainen), EUR 29,462 (Dr. Blumberga’s Expert Opinion)
        and its share of the costs of the arbitration USD 421,470.21 (ICSID/Tribunal) plus the
        lodging fee (USD 25,000); i.e. a total amount of EUR 1,074,886.00 and
        USD 446,470.21. The Tribunal makes no award of costs with respect to the Expert
        Reports of Dr. Hesmondhalgh. This amount in turn represents 43% of the amount of
        costs and fees claimed by the Claimant excluding any success fee.

X.      AWARD

For the reasons set out above, the Tribunal decides as follows:

      (1)       The Respondent’s objections to jurisdiction are denied; the Tribunal has
                jurisdiction to hear the Claimant’s claims under Article 25 of the ICSID
                Convention and Article 7(2) of the BIT.

      (2)       The Respondent breached Article 3(1) of the BIT.

      (3)       The Respondent shall pay the Claimant compensation in the amount of
                EUR 1,585,000 (one million five hundred eighty-five thousand Euro).

      (4)       The Respondent shall pay the Claimant compound interest on the amount of
                EUR 1,585,000.00, compounded annually, at the following rates: 6.58% for
                2008, 4.36% for 2009, 3.73% for 2010, 4.13% for 2011 and 2.56% for 2012
                until the date of the present Award; and at the rate of 2.56%, compounded
                annually, from the date of the present Award until payment by the
                Respondent.




      1557
          The remaining balance will be reimbursed to the parties in proportion to the payments that they
      advanced to ICSID.




                                                  337
                                                                                                     349
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 351 of 452




 (5)    The Respondent shall pay the Claimant an amount of EUR 1,074,886.00 for
        the Claimant’s costs and fees.

 (6)    The Respondent shall pay the Claimant an amount of USD 446,470.21 for the
        Claimant’s share of the costs of the arbitration plus the lodging fee.

 (7)    All other claims are dismissed.




                                       338
                                                                                 350
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 352 of 452




    Prof. Dr. August Reinisch                   Mr. Samuel Wordsworth QC
            Arbitrator                                  Arbitrator

 Date: 17 December 2017                      Date:     14 December 2017




                          Dr. Paolo Michele Patocchi
                           President of the Tribunal

                       Date:    21 December 2017




                                      339
                                                                           351
         Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 353 of 452


Interest calculation
Year end Rate          Cumulative      Annual
                        € 1,585,000.00        € 0.00
    2008       6.58%    € 1,689,293.00 € 104,293.00
    2009       4.36%    € 1,762,946.17 € 73,653.17
    2010       3.73%    € 1,828,704.07 € 65,757.89
    2011       4.13%    € 1,904,229.55 € 75,525.48
    2012       2.56%    € 1,952,977.82 € 48,748.28
    2013       2.56%    € 2,002,974.05 € 49,996.23
    2014       2.56%    € 2,054,250.19 € 51,276.14
    2015       2.56%    € 2,106,838.99 € 52,588.80
    2016       2.56%    € 2,160,774.07 € 53,935.08
    2017       2.56%    € 2,216,089.89 € 55,315.82
    2018       2.56%    € 2,272,821.79 € 56,731.90
    2019       2.56%    € 2,331,006.03 € 58,184.24
    2020       2.56%    € 2,367,363.95 € 36,357.92     (as at 11 August 2020)
TOTALS                  € 2,331,006.03 € 782,363.95

2020 daily rate:
             € 163.04 (€2,331,006.03/366)




                                                                                352
 Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 354 of 452




INTERNATIONAL CENTRE FOR SETTLEMENT OF INVESTMENT DISPUTES


                     In the arbitration proceeding between

                       UAB E ENERGIJA (LITHUANIA)

                                   Claimant


                                     and


                            REPUBLIC OF LATVIA

                                 Respondent


                         ICSID Case No. ARB/12/33



                     DECISION ON RECTIFICATION




                           Members of the Tribunal
             Dr. Paolo Michele Patocchi, President of the Tribunal
                     Prof. Dr. August Reinisch, Arbitrator
                   Mr. Samuel Wordsworth QC, Arbitrator


                           Secretary of the Tribunal
                           Ms. Geraldine R. Fischer


                 Date of dispatch to the Parties: 3 May 2018




                                                                      353
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 355 of 452




                        REPRESENTATION OF THE PARTIES

Representing UAB E energija (Lithuania):       Representing the Republic of Latvia:

Mr. Mark Beeley                                Mr. Jānis Citskovskis
Mr. Alexander Slade                            Ms. Inese Gailīte
Vinson & Elkins RLLP                           Ms. Ilze Dubava
20 Fenchurch Street                            Ms. Nērika Lizinska
24th Floor                                     State Chancellery, Latvia
London EC3M 3BY                                Brīvības Boulevard 36
United Kingdom                                 LV-1520 Riga
                                               Republic of Latvia
and

Mr. Agris Repšs
ZAB Sorainen
Kr. Valdemāra iela 21
LV-1010 Riga
Republic of Latvia




                                           i

                                                                                      354
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 356 of 452




                                                      TABLE OF CONTENTS

I.   PROCEDURAL HISTORY................................................................................................... 1
II.  RECTIFICATION ................................................................................................................. 2
      A. The Respondent’s Case on Rectification ................................................................... 2
      B. The Claimant’s Case on Rectification ....................................................................... 2
      C. The Tribunal’s Decision on Rectification ................................................................. 3
III. COSTS ................................................................................................................................... 5
      A. The Parties’ Positions ................................................................................................ 5
      B. The Tribunal’s Decision on Costs ............................................................................. 5
IV. DECISION ............................................................................................................................. 7




                                                                    ii

                                                                                                                                      355
     Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 357 of 452




I.     PROCEDURAL HISTORY

1.     On 22 December 2017, the Tribunal rendered the award in the case UAB E energija
       (Lithuania) v. Republic of Latvia (ICSID Case No. ARB/12/33) (the “Award”), which
       was dispatched on the same day to the Parties by the Secretariat of the International
       Centre for Settlement of Investment Disputes (ICSID).

2.     On 26 January 2018, the Tribunal informed the ICSID Secretariat of a clerical mistake
       in paragraph 1168 and points 5 and 6 of the Award’s operative part, noting that the
       Tribunal had no authority to rectify this error on its own motion, and asked the
       Secretariat to forward its communication to the Parties.      On the same day, the
       Secretariat of ICSID notified such letter to the Parties.

3.     On 2 February 2018, pursuant to Article 49(2) of the Convention on the Settlement of
       Investment Disputes Between States and Nationals of Other States (the “ICSID
       Convention”) and Rule 49 of the ICSID Rules of Procedure for Arbitration
       Proceedings (the “Arbitration Rules”), the Respondent submitted a request for
       rectification of the Award (the “Request”) to the Secretary-General of ICSID. A
       signed copy of the Request was later submitted on 5 February 2018. The Request was
       also accompanied by the lodging fee.

4.     On 7 February 2018, the Secretary-General of ICSID registered the Request and
       notified the Parties of its registration.

5.     On 8 February 2018, the Tribunal acknowledged receipt of the Request and set out a
       briefing schedule for the Request.

6.     On 21 February 2018, the Claimant filed its observations on the Respondent’s
       Request.

7.     On 28 February 2018, the Respondent filed its reply to the Claimant’s observations.

8.     On 8 March 2018, the Claimant filed its rejoinder to the Respondent’s reply.




                                                   1

                                                                                         356
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 358 of 452




II.     RECTIFICATION

        A.     THE RESPONDENT’S CASE ON RECTIFICATION

9.      The Respondent submits that the Award contains an arithmetic error in
        paragraph 1168 that is repeated in points 5 and 6 of its operative part.

10.     In paragraph 1165 of the Award, the Respondent notes that the Tribunal ordered it to
        pay 50% of the costs incurred by the Claimant to the exclusion of any success fee and
        subject to an examination of the amounts claimed. The Tribunal found in paragraph
        1168 of the Award that the Claimant was entitled to 50% of the amounts of
        EUR 744,946 (Legal fees and expenses of Salans/Vinson&Elkins), EUR 300,478
        (Legal fees and expenses of Sorainen), EUR 29,462 (Dr. Blumberga’s Expert
        Opinion) and USD 421,470.21 (the Claimant’s share of the costs of arbitration) and
        USD 25,000 (the lodging fee).

11.     According to the Respondent, the Claimant was therefore entitled to the amounts of
        EUR 537,443 and USD 223,235.11.             The Respondent submits that the Award
        erroneously indicates the total amounts due by the Respondent to be
        EUR 1,074,886.00 and USD 446,470.21 in paragraph 1168 and points 5 and 6 of the
        operative part.


        B.     THE CLAIMANT’S CASE ON RECTIFICATION

12.     The Claimant states that the Tribunal violated the confidentiality of its deliberations
        by sending the Parties the letter dated 26 January 2018 informing them of an error
        contained in points 5 and 6 of the Award’s operative part (see paragraph 2 above).
        According to the Claimant, such letter raises questions as to whether the Tribunal
        prejudged any application for correction. The Claimant accepts that there is a prima
        facie contradiction in the Award between paragraph 1165 and the figures contained in
        paragraph 1168. According to the Claimant, the Tribunal is best placed to know
        which of these two paragraphs was in error.

13.     However, the Claimant notes that if the costs awarded to it are reduced to EUR
        537,443 and USD 223,235.11, it would recover only a total amount of approximately
        EUR 613,241 before interest. According to the Claimant, such an outcome would be
        surprising notably because the Tribunal had found, among others, that (i) Latvia had

                                                2

                                                                                            357
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 359 of 452




        violated the BIT on multiple occasions, (ii) Latvia’s breaches of the BIT were clear-
        cut and (iii) Latvia had to provide full restitution to the Claimant.

14.     The Claimant further considers such a reduction “extraordinary” in circumstances
        where the costs incurred by the Claimant were very reasonable and proportionate and
        were increased by the Respondent’s objections to jurisdiction.

15.     The Claimant finally made a number of statements criticising the Tribunal’s decision
        and letter of 26 January 2018 that are irrelevant for present purposes as the Tribunal’s
        decision on costs is open to review only insofar as it contains a clerical, arithmetical
        or similar error.


        C.      THE TRIBUNAL’S DECISION ON RECTIFICATION

16.     Article 49(2) of the ICSID Convention reads as follows:

               (2)    The Tribunal upon the request of a party made within 45
                      days after the date on which the award was rendered may
                      after notice to the other party decide any question which it
                      had omitted to decide in the award, and shall rectify any
                      clerical, arithmetical or similar error in the award. Its
                      decision shall become part of the award and shall be notified
                      to the parties in the same manner as the award. The periods
                      of time provided for under paragraph (2) of Article 51 and
                      paragraph (2) of Article 52 shall run from the date on which
                      the decision was rendered.

17.     Rules 49(3) and 49(4) of the ICSID Arbitration Rules provide:

               (3)    The President of the Tribunall shall consult the members on
                      whether it is necessary for the Tribunal to meet in order to
                      consider the request. The Tribunal shall fix a time limit for
                      the parties to file their observations on the request and shall
                      determine the procedure for its consideration.

               (4)    Rules 46-48 shall apply, mutatis mutandis, to any decision of
                      the Tribunal pursuant to this Rule.

18.     The present decision deals solely with the Respondent’s Request submitted pursuant
        to Article 49(2) of the ICSID Convention.




                                                 3

                                                                                             358
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 360 of 452




19.     Article 49(2) of the ICSID Convention and ICSID Arbitration Rule 49(3) and (4)
        allow the Tribunal to rectify any clerical, arithmetical or similar error upon a party’s
        request made within 45 days after the award was issued, after hearing the parties.

20.     There is no dispute between the Parties that the Request was filed within the
        prescribed time limit and accompanied by the relevant lodging fee.

21.     In paragraph 1165 of the Award the Tribunal ordered the Respondent to pay 50% of
        the costs incurred by the Claimant to the exclusion of any success fee and subject to
        an examination of the amounts claimed.

22.     In paragraph 1168 of the Award the Tribunal determined that the Claimant was
        entitled to 50% of the amounts of EUR 744,946 (legal fees and expenses of
        Salans/Vinson & Elkins), EUR 300,478 (legal fees and expenses of Sorainen),
        EUR 29,462 (Dr. Blumberga’s Expert Opinion), USD 421,470.21 (the Claimant’s
        share of the costs of the arbitration) and USD 25,000 (lodging fee). No award of costs
        was made with respect to the Expert Reports of Dr. Hesmondhalgh.

23.     Paragraph 1168 of the Award erroneously indicates the total amounts due by the
        Respondent to be EUR 1,074,886 and USD 446,470.21. Such erroneous amounts
        were reproduced in points 5 and 6 of the operative part of the Award.

24.     The 50% reduction ordered by the Tribunal in paragraphs 1165 and 1168 of the
        Award was not reflected in the amounts awarded to the Claimant in paragraph 1168
        and the operative part of the Award. This is an obvious, inadvertent clerical mistake,
        which falls within the scope of ICSID Convention Article 49(2).

25.     The correct total amounts that should have been indicated in paragraph 1168 and in
        points 5 and 6 of the operative part of the Award are therefore EUR 537,443 and
        USD 223,235.11.

26.     The Tribunal therefore rectifies paragraph 1168 and points 5 and 6 of the operative
        part of the Award which shall now read as follows:

        Paragraph 1168: The Tribunal finds that the Claimant shall be entitled to 50% of the
        amounts of EUR 744,946 (legal fees and expenses of Salans/Vinson & Elkins),
        EUR 300,478 (legal fees and expenses of Sorainen), EUR 29,462 (Dr. Blumberga’s

                                               4

                                                                                             359
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 361 of 452




         Expert Opinion) and its share of the costs of the arbitration USD 421,470.21
         (ICSID/Tribunal) plus the lodging fee (USD 25,000); i.e. a total amount of
         EUR 537,443 and USD 223,235.11. The Tribunal makes no award of costs with
         respect to the Expert Reports of Dr. Hesmondhalgh.               This amount in turn
         represents 43% of the amount of costs and fees claimed by the Claimant excluding
         any success fee.

         Point (5): The Respondent shall pay the Claimant an amount of EUR 537,443 for the
         Claimant’s costs and fees.

         Point (6): The Respondent shall pay the Claimant an amount of USD 223,235.11 for
         the Claimant’s share of the costs of the arbitration plus the lodging fee.

III.     COSTS

         A.     THE PARTIES’ POSITIONS

27.      The Respondent requests that the lodging fee of USD 10,000 be waived as the error in
         the Award was not due to its fault or omission.          Alternatively, the Respondent
         requests that the lodging fee be split between the Parties, considering that the error
         under consideration equally affects both Parties.

28.      The Claimant requests that the lodging fee be borne entirely by the Respondent.


         B.     THE TRIBUNAL’S DECISION ON COSTS

29.      ICSID Arbitration Rule 49(1)(d) requires the Party seeking a rectification of the
         award to pay a lodging fee.

30.      According to ICSID Arbitration Rule 49(2) the Secretary-General shall register the
         request and notify the parties of the registration “upon receipt of the request and of the
         lodging fee”.




                                                 5

                                                                                                360
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 362 of 452




31.     Regulation 16 of the ICSID Administrative and Financial Regulations reads as
        follows:

                     The party or parties (if a request is made jointly) wishing to
                     institute a conciliation or arbitration proceeding, requesting a
                     supplementary decision to, or the rectification, interpretation,
                     revision or annulment of an arbitral award, or requesting
                     resubmission of a dispute to a new Tribunal after the
                     annulment of an arbitral award, shall pay to the Centre a non-
                     refundable fee determined from time to time by the
                     Secretary-General.

32.     No provision in the ICSID Convention, the ICSID Arbitration Rules or the ICSID
        Administrative and Financial Regulations contemplates a waiver of the lodging fee.
        In any event, that would be a matter for the Secretary-General, not the Tribunal.

33.     The Tribunal therefore rejects the Respondent’s request that the lodging fee paid by
        the Respondent be waived.

34.     Article 61(2) of the ICSID Convention provides the following:

                     In the case of arbitration proceedings the Tribunal shall,
                     except as the parties otherwise agree, assess the expenses
                     incurred by the parties in connection with the proceedings,
                     and shall decide how and by whom those expenses, the fees
                     and expenses of the members of the Tribunal and the charges
                     for the use of the facilities of the Centre shall be paid. Such
                     decision shall form part of the award.

35.     ICSID Arbitration Rule 47(1)(j) states that the award shall contain the Tribunal’s
        decision regarding the costs of the proceedings. Such Rule is applicable in the present
        case mutatis mutandis (Rule 49(4) of the ICSID Arbitration Rules).

36.     The Parties have not made any other requests regarding the allocation of costs in
        relation to the procedure following the Respondent’s Request. Absent agreement
        between the Parties, the Tribunal has broad discretion under these provisions to
        decide which Party shall bear the costs of the present procedure. The lodging fee is
        the sole point in dispute.

37.     The Tribunal considers that none of the Parties bear any responsibility for the error
        contained in paragraph 1168 and points 5 and 6 of the operative part of the Award.
        Nonetheless, the Respondent is the beneficiary of the rectification.

                                               6

                                                                                            361
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 363 of 452




38.     The Tribunal, therefore, decides that the lodging fee due for the registration of the
        Request shall be borne entirely by the Respondent.

IV.     DECISION

For the reasons set out above, the Tribunal decides as follows:

       (1)     Paragraph 1168 of the Award dated 22 December 2017 is amended as follows:

               “The Tribunal finds that the Claimant shall be entitled to 50% of the amounts
               of EUR 744,946 (legal fees and expenses of Salans/Vinson & Elkins),
               EUR 300,478 (legal fees and expenses of Sorainen), EUR 29,462
               (Dr. Blumberga’s Expert Opinion) and its share of the costs of the arbitration
               USD 421,470.21 (ICSID/Tribunal) plus the lodging fee (USD 25,000); i.e. a
               total amount of EUR 537,443 and USD 223,235.11. The Tribunal makes no
               award of costs with respect to the Expert Reports of Dr. Hesmondhalgh. This
               amount in turn represents 43% of the amount of costs and fees claimed by the
               Claimant excluding any success fee.”

       (2)     Point 5 of the operative part of the Award dated 22 December 2017 is
               amended as follows:

               “The Respondent shall pay the Claimant an amount of EUR 537,443 for the
               Claimant’s costs and fees.”

       (3)     Point 6 of the operative part of the Award dated 22 December 2017 is
               amended as follows:

               “The Respondent shall pay the Claimant an amount of USD 223,235.11 for
               the Claimant’s share of the costs of the arbitration plus the lodging fee.”

       (4)     The Respondent is responsible for the lodging fee.




                                               7

                                                                                             362
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 364 of 452




       Samuel Wordsworth QC                               Prof. August Reinisch
           Arbitrator                                           Arbitrator
       Date: 22 April 2018                                Date: 25 April 2018

                             ~~~ci;..4,,
                             Dr. Paolo Michele Patocchi
                                      President
                             Date: 19 April 2018




                                                                                  363
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 365 of 452


@ICSID
                                        INTERNATIONAL CENTRE FOR SETILEMENT OF INVESTMENT DISPUTES
                                                       1818 H STREET, NW I WASHINGTON, DC 20433 I USA
                                                  TELEPHONE +1 (202) 458 1534 I FACSIMILE +1 (202) 522 2615
                                                                             WWW.WORLDBANK.ORG/ICSID




                                       CERTIFICATE



                                   UAB EENERGIJA (LITHUANIA)

                                                 v.
                                       REPUBLIC OF LATVIA



                    (ICSID CASE NO. ARB/12/33) - ANNULMENT PROCEEDING




      I hereby certify that the attached document is a true copy of the ad hoc Committee's Decision on
Annulment dated April 8, 2020.




                                                        Meg Kinnear
                                                      Secretary-General




Washington, D.C., April 8, 2020




                                                                                                         364
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 366 of 452



INTERNATIONAL CENTRE FOR SETTLEMENT OF INVESTMENT DISPUTES




                    In the annulment proceeding between

                  UAB E ENERGIJA (LITHUANIA)
                                  Claimant


                                     and


                        REPUBLIC OF LATVIA
                                 Respondent


             ICSID Case No. ARB/12/33 – Annulment Proceeding




             DECISION ON ANNULMENT


                    Members of the ad hoc Committee
                    Ms. Loretta Malintoppi, President
                     Prof. Geneviève Bastid Burdeau
                         Dr. Andrés Rigo Sureda

                    Secretary of the ad hoc Committee
                           Dr. Jonathan Chevry


                Date of dispatch to the Parties: April 8, 2020




                                                                     365
     Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 367 of 452



                               REPRESENTATION OF THE PARTIES


Representing UAB E energija (Lithuania):         Representing the Republic of Latvia:

Mr. James Loftis                                 Ms. Nērika Lizinska
Vinson & Elkins LLP                              Mr. Dainis Pudelis
1001 Fannin Street                               Legal Department
Suite 2500                                       State Chancellery of Latvia
Houston, TX 77002                                Brīvības Boulevard 36
USA                                              LV-1520 Riga
 and                                             Republic of Latvia
Mr. Alexander Slade                               and
Ms. Sophie Freelove                              Mr. Noah Rubins QC
Vinson & Elkins RLLP                             Mr. Ben Juratowitch QC
20 Fenchurch Street                              Dr. Daniel Müller
24th Floor                                       Ms. Nora Bellec
London EC3M 3BY                                  Freshfields Bruckhaus Deringer LLP
United Kingdom                                   2, rue Paul Cézanne
 and                                             75008 Paris
Mr. Agris Repšs                                  France
Mr. Valts Nerets
Ms. Agita Sprūde
Sorainen
Kr. Valdenmara iela 21
LV-1010 Riga
Republic of Latvia




                                             i

                                                                                        366
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 368 of 452



                                              TABLE OF CONTENTS




      1.    Factual Background .............................................................................................. 10
      2.    The Arbitral Proceeding and the Award ............................................................... 11


A. Scope of Annulment ..................................................................................................... 15
      1.    The Parties’ Positions ........................................................................................... 15
              a. Latvia’s Position ............................................................................................ 15
              b. UAB E energija’s Position ............................................................................ 16
      2.    The Committee’s Analysis .................................................................................... 16
B. Manifest Excess of Powers (ICSID Convention Article 52(1)(b)) .............................. 18
      1.    The Parties’ Positions ........................................................................................... 18
              a. Latvia’s Position ............................................................................................ 18
              b. UAB E energija’s Position ............................................................................ 18
      2.    The Committee’s Analysis .................................................................................... 20
C. Failure to State Reasons (ICSID Convention Article 52(1)(e)) ................................... 22
      1.    The Parties’ Positions ........................................................................................... 22
              a. Latvia’s Position ............................................................................................ 22
              b. UAB E energija’s Position ............................................................................ 24
      2.    The Committee’s Analysis .................................................................................... 25


A. The Tribunal’s Decision on the Applicable Law ......................................................... 27
      1.    Latvia’s Position ................................................................................................... 27
      2.    UAB E energija’s Position .................................................................................... 29
      3.    The Committee’s Analysis .................................................................................... 30
B. The Tribunal’s Findings on Causation ......................................................................... 37
      1.    Latvia’s Position ................................................................................................... 37
      2.    UAB E energija’s Position .................................................................................... 40
      3.    The Committee’s Analysis .................................................................................... 41
C. The Tribunal’s Decision on Quantum .......................................................................... 50


                                                            ii

                                                                                                                                367
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 369 of 452




      1.    Latvia’s Position ................................................................................................... 50
      2.    UAB E energija’s Position .................................................................................... 51
      3.    The Committee’s Analysis .................................................................................... 52
D. The Tribunal’s Reasoning on Interest .......................................................................... 56
      1.    Latvia’s Position ................................................................................................... 56
      2.    UAB E energija’s Position .................................................................................... 58
      3.    The Committee’s Analysis .................................................................................... 59
E.    The Tribunal’s Decision on Jurisdiction ...................................................................... 62
      1.    Latvia’s Position ................................................................................................... 62
             a. Latvia’s position on the termination of the BIT by operation of Article 59(1)
             of the VCLT ........................................................................................................ 62
             b. Latvia’s argument that EU Law prevails over the BIT ................................. 64
             c. Latvia’s argument on the waiver of the consent requirement during the
             Arbitration ........................................................................................................... 65
             d. Latvia’s argument that the Award should be annulled pursuant to Article
             52(1)(b) and Article 52(1)(e) of the ICSID Convention ..................................... 66
      2.    UAB E energija’s Position .................................................................................... 67
             a. UAB E energija’s argument that Latvia has waived its jurisdictional
             objection regarding the validity of Article 7 of the BIT ...................................... 68
             b. UAB E energija’s arguments on the validity of Article 7 of the BIT ........... 69
             c. UAB E energija’s position on the grounds for annulment advanced by Latvia
                ....................................................................................................................... 70
      3.    The Committee’s Analysis .................................................................................... 71
             a. The Parties’ arguments on the validity of Article 7 of the BIT and related
             legal questions ..................................................................................................... 72
             b. Latvia’s argument that the Award should be annulled pursuant to Article
             52(1)(b) and Article 52(1)(e) of the ICSID Convention ..................................... 76


A. Latvia’s Costs Submissions .......................................................................................... 79
B. UAB E energija’s Costs Submissions .......................................................................... 80
C. The Fees and Expenses of the Committee and of the Centre ....................................... 81
D. The Committee’s Decision on Costs ............................................................................ 81




                                                             iii

                                                                                                                                     368
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 370 of 452




I.    INTRODUCTION AND PARTIES

1.    This case concerns the outcome of a dispute submitted to the International Centre for Settlement of
      Investment Disputes (“ICSID” or the “Centre”) on the basis of the Lithuania-Latvia Agreement
      on the Promotion and Protection of Investments (the “BIT”), which entered into force on July 23,
      1996, and the Convention on the Settlement of Investment Disputes between States and Nationals
      of Other States, dated October 14, 1966 (the “ICSID Convention”).

2.    The Claimant in the Arbitration proceeding and the Respondent in the annulment proceeding is
      UAB E energija (Lithuania), a company incorporated under the laws of the Republic of Lithuania
      (“UAB E energija” or the “Claimant”).

3.    The Respondent in the Arbitration proceeding and the Applicant in the annulment proceeding is
      the Republic of Latvia (“Latvia,” the “Respondent,” or the “Applicant”).

4.    The Claimant and the Respondent are collectively referred to as the “Parties.” The Parties’
      representatives and their addresses are listed above on page (i).

5.    The dispute in the original proceeding and the findings of the Award are summarized in Section III
      below.

6.    In this annulment proceeding, Latvia invokes two grounds for annulment: (i) the Tribunal
      manifestly exceeded its powers (Article 52(1)(b) of the ICSID Convention); and (ii) the Tribunal
      failed to state the reasons on which the Award was based (Article 52(1)(e) of the ICSID
      Convention). The Committee notes that in its Application for Annulment, Latvia referred to a third
      ground for annulment, namely a serious departure from a fundamental rule of procedure, under
      Article 52(1)(d) of the ICSID Convention (see Application for Annulment, paragraphs 4, 23).
      However, this ground for annulment is no longer mentioned in Latvia’s Memorial and Reply and
      was not mentioned at the Hearing. Consequently, it is not addressed in this Decision.


II.   PROCEDURAL HISTORY

7.    On August 15, 2012, ICSID received a Request for Arbitration from UAB E energija against Latvia
      (the “RfA”).



                                                   1

                                                                                                     369
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 371 of 452



8.    On October 15, 2012, the Secretary-General of ICSID registered the RfA in accordance with Article
      36(3) of the ICSID Convention and notified the Parties of the registration. In the Notice of
      Registration, the Secretary-General invited the Parties to proceed to constitute an arbitral tribunal
      as soon as possible in accordance with Rule 7(d) of ICSID’s Rules of Procedure for the Institution
      of Conciliation and Arbitration Proceedings.

9.    On June 12, 2013, a Tribunal composed of Dr. Paolo Michele Patocchi, a national of Switzerland,
      President, appointed by the Chairman of the Administrative Council; Mr. Samuel Wordsworth, a
      national of the United Kingdom, appointed by the Claimant; and Prof. August Reinisch, a national
      of Austria, appointed by the Respondent, was constituted.

10.   On October 10, 2013, the Tribunal issued Procedural Order No. 1, with a procedural calendar. The
      Parties accordingly filed the following submissions:

          •   The Claimant’s Memorial on Jurisdiction and the Merits dated December 6, 2013;

          •   The Respondent’s Request for Bifurcation dated April 18, 2014, as amended on May 12,
              2014;

          •   The Claimant’s Response to the Respondent’s Request for Bifurcation dated May 19, 2014;

          •   The Claimant’s Reply on the Merits and Counter-Memorial on Preliminary Objections
              dated October 10, 2014;

          •   The Respondent’s Rejoinder on the Merits and Reply on Preliminary Objections dated
              December 12, 2014; and

          •   The Claimant’s Rejoinder on Preliminary Objections dated January 2, 2015.

11.   From February 23 through February 27, 2015, the Tribunal held a hearing on jurisdiction and the
      merits in London.

12.   On March 20, 2015, the Parties filed their post-hearing briefs.

13.   On June 1, 2015, the Parties filed their reply post-hearing briefs.

14.   On October 11, 2017, the Tribunal declared the proceeding closed in accordance with ICSID
      Arbitration Rule 38(1).


                                                    2

                                                                                                       370
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 372 of 452



15.     On December 22, 2017, the Tribunal rendered its Award; attached to which was the dissenting
        opinion of Prof. August Reinisch.

16.     On February 7, 2018, the Secretary-General registered a request for the rectification of the Award
        filed by Latvia to correct certain clerical errors.

17.     On May 3, 2018, the Tribunal, after having consulted the Parties, issued its decision on the
        rectification of the Award correcting clerical errors.

18.     On August 30, 2018, ICSID received an Application for Annulment (the “Application”) from
        Latvia, with a request for the stay of enforcement of the Award. The Application for Annulment
        was made within the time-period provided in Article 52(2) of the ICSID Convention. Latvia sought
        annulment of the Award based on the following three grounds:

             •   The Tribunal manifestly exceeded its powers because it allegedly failed to decide the
                 Parties’ dispute on applicable law.1 Latvia further claims that the Tribunal had no
                 jurisdiction,2 and that Latvia’s consent to arbitrate was lacking further to Latvia’s accession
                 to the EU, rendering the BIT incompatible with EU law.3

             •   The Tribunal departed from the fundamental rules of procedure because, according to
                 Latvia, the Tribunal dismissed Latvia’s objection that evidence on the alleged payment
                 provided by the Claimant to Danske Bank was insufficient.4

             •   The Tribunal failed to state reasons because, according to Latvia, (i) it failed to provide
                 reasons as to the connection between the loss incurred (also unexplained and lacking
                 causality) and the breaches of Article 3(1) of the BIT on arbitrary and discriminatory
                 measures;5 (ii) it failed to give reasons for the evidential basis of the damages claim;6 (iii)
                 its reasoning on the quantum was flawed and lacking;7 and (iv) its reasoning on interest


1
  Application, ¶¶ 8-12.
2
  Application, ¶¶ 32-36.
3
  Application, ¶¶ 22-36.
4
  Application, ¶¶ 19-23. As noted above, this ground of annulment was not mentioned in Latvia’s subsequent written
submissions nor at the Hearing.
5
  Application, ¶¶ 13-18.
6
  Application, ¶¶ 19-23.
7
  Application, ¶¶ 24-26.


                                                        3

                                                                                                              371
          Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 373 of 452



                    was deficient because it omitted to identify the basis for the Claimant’s entitlement to
                    interest, the reasoning on compound interest was vague and unsupported, and the date from
                    which interest would run was not justified legally.8

19.        On September 4, 2018, the Secretary-General registered the Application and informed the Parties
           of the provisional stay of enforcement of the Award.

20.        By letter of September 11, 2018, ICSID informed the Parties that it intended to recommend to the
           Chairman of the Administrative Council the appointment of Ms. Loretta Malintoppi, a national of
           Italy, as President of the ad hoc Committee (the “Committee”), with Mr. Makhdoom Ali Khan, a
           national of Pakistan, and Mr. Ucheora Onwuamaegbu, a national of the Nigeria, serving as co-
           members. The Centre invited the Parties to provide any comments on the proposed appointments
           by September 18, 2018.

21.        By letter of September 18, 2018, UAB E energija confirmed that it had no objection to the proposed
           Committee Members. By letter of the same date, Latvia confirmed that it also did not object to the
           proposed Members; however, it noted that according to his CV, Mr. Onwuamaegbu also holds
           British nationality, with Mr. Samuel Wordsworth, the arbitrator appointed by the Claimant in the
           original proceeding also being a British national.

22.        By email of September 18, 2018, the Centre confirmed that Mr. Onwuamaegbu’s British nationality
           disqualified him as a candidate and stated that it would revert shortly with a third potential Member.

23.        By letter of September 20, 2018, ICSID proposed Prof. Geneviève Bastid Burdeau, a national of
           France, as a third Member of the Committee and transmitted certain disclosures of Ms. Malintoppi.

24.        By letters of September 27, 2018, both Parties confirmed their agreement to the proposed
           Committee Members, provided Prof. Bastid Burdeau had no further disclosures.

25.        By letter of October 1, 2018, the Centre transmitted Prof. Bastid Burdeau’s confirmation that she
           had no conflicts in the case and informed the Parties that the Chairman of the Administrative
           Council would proceed to make the appointments.




8
    Application, ¶¶ 27-31.

                                                         4

                                                                                                             372
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 374 of 452



26.   By letter of October 2, 2018, the Centre confirmed that the Chairman of the Administrative Council
      had made the appointments and that the Centre was in the process of seeking the Members’ official
      acceptance of their appointments.

27.   By letter of October 5, 2018, the Secretary-General informed the Parties that all of the Members
      had accepted their appointments and the Committee was constituted in accordance with Article
      52(3) of the ICSID Convention. Its Members were: Ms. Loretta Malintoppi (Italian), President;
      Prof. Geneviève Bastid Burdeau (French), and Mr. Makhdoom Ali Khan (Pakistani); all members
      appointed by the Chairman of the Administrative Council.

28.   By letter of October 10, 2018, the Committee invited the Parties to confirm their availability for a
      first session by telephone conference on November 20, 2018, which both Parties did.

29.   By letter of October 29, 2018, the Committee asked Latvia to confirm if its request for the stay of
      enforcement of the Award included in the Application was maintained; if so, the Committee invited
      UAB E energija to state whether it opposed the request for the stay of enforcement by November
      12, 2018. Additionally, the Parties were invited to confer on a timetable for written submissions
      by November 15, 2018.

30.   By letter of October 31, 2018, Latvia confirmed that it maintained its request for the stay of
      enforcement of the Award and asked that, should UAB E energija object, the Committee extend
      the provisional stay of enforcement beyond the 30-day period foreseen in ICSID Arbitration Rule
      54(2).

31.   By letter of November 1, 2018, ICSID transmitted a draft Procedural Order No. 1 and a draft agenda
      for the first session to the Parties.

32.   By letter of November 9, 2018, UAB E energija confirmed that it did not object to the stay of
      enforcement of the Award.

33.   By letter of November 13, 2018, the Committee confirmed that the stay of enforcement of the
      Award would remain in effect until a final decision on the Application.

34.   By email of November 15, 2018, the Parties submitted their proposed changes to draft Procedural
      Order No. 1.

35.   On November 20, 2018, the Committee held a first session by telephone conference.


                                                   5

                                                                                                      373
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 375 of 452



36.   On November 21, 2018, the Committee issued Procedural Order No. 1 recording the agreement of
      the Parties on procedural matters. Procedural Order No. 1 provides, inter alia, that the applicable
      Arbitration Rules would be those in effect from April 10, 2006, that the procedural language would
      be English, and that the place of proceeding would be Paris, France. Procedural Order No. 1 also
      sets out the agreed schedule for the proceeding, which was later modified by agreement of the
      Parties.

37.   On November 23, 2018, the European Commission (the “Commission”) filed its First Application
      for Leave to Intervene as a Non-Disputing Party (the “First Application to Intervene”).

38.   By email of November 27, 2018, the Committee invited the Parties to provide their comments on
      the First Application to Intervene by December 12, 2018, with observations on the other side’s
      comments due by December 19, 2018.

39.   By letter of December 5, 2018, Latvia confirmed that it had no objection to the First Application to
      Intervene.

40.   By letter of December 12, 2018, UAB E energija objected to the First Application to Intervene.

41.   By letter of December 19, 2018, Latvia provided its observations on UAB E energija’s December
      12, 2018 letter. By email of December 20, 2018, UAB E energija confirmed that it had no further
      comments.

42.   On January 4, 2019, the Committee issued Procedural Order No. 2 rejecting the Commission’s First
      Application to Intervene.

43.   On February 15, 2019, Latvia filed its Memorial on Annulment (the “Memorial”) with supporting
      documentation.

44.   On June 7, 2019, UAB E energija filed its Counter-Memorial on Annulment (the “Counter-
      Memorial”) with supporting documentation.

45.   By emails of July 26, 2019, the Parties informed the Committee that they had agreed to short
      extensions for the filing of the two remaining submissions on annulment. By email of the same
      date, the Centre informed the Parties of the Committee’s agreement to the changes.

46.   By letter of August 7, 2019, the Centre transmitted a new disclosure from Ms. Malintoppi to the
      Parties. Neither of the Parties raised objections.

                                                    6

                                                                                                      374
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 376 of 452



47.   On August 16, 2019, Latvia submitted its Reply on Annulment (the “Reply”) with supporting
      documentation.

48.   By email of September 26, 2019, the Committee invited the Parties to confirm their availabilities
      for the pre-hearing call to be held on December 13, 2019. By emails of September 27 and
      September 30, 2019, the Parties confirmed their availabilities for the proposed time.

49.   By letter of October 9, 2019, the Centre informed the Parties that Mr. Khan had submitted his
      resignation in accordance with ICSID Arbitration Rule 8(2) and that the proceeding was therefore
      suspended under ICSID Arbitration Rule 10(2) until the vacancy was filled under ICSID
      Arbitration Rule 11(1).

50.   By letter of October 17, 2019, ICSID informed the Parties of its intention to propose Dr. Andrés
      Rigo Sureda, a national of Spain, as a Member of the Committee and invited the Parties to provide
      any comments by October 24, 2019.

51.   By letter of October 22, 2019, Latvia confirmed that it had no objection to the appointment of Dr.
      Rigo Sureda. By letter of October 23, 2019, UAB E energija also confirmed that it had no objection.

52.   By letter of October 24, 2019, the Centre informed the Parties that Dr. Rigo Sureda had accepted
      his appointment and the Committee was therefore reconstituted as of that date.

53.   On October 25, 2019, UAB E energija filed its Rejoinder on Annulment (the “Rejoinder”) along
      with supporting documentation.

54.   On November 25, 2019, the Centre received the Commission’s Second Application to Intervene,
      dated November 20, 2019, along with accompanying annexes (the “Second Application to
      Intervene”).

55.   By email of November 26, 2019, the Committee invited the Parties to provide their comments on
      the Second Application to Intervene by December 10, 2019.

56.   On December 10, 2019, the Parties provided their comments on the Second Application to
      Intervene.

57.   On December 13, 2019, the Committee held a pre-hearing conference by teleconference.




                                                  7

                                                                                                     375
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 377 of 452



58.   On December 16, 2019, the Committee issued Procedural Order No. 3 rejecting the Commission’s
      Second Application to Intervene.

59.   By letter of December 23, 2019, the President of the Committee made further disclosures to the
      Parties. Neither of the Parties raised objections.

60.   On January 9, 2020, Latvia filed a request for the Committee to decide on the admissibility of new
      evidence. By email of the same date, the Committee invited UAB E energija to provide its
      comments on the request by January 10, 2020.

61.   By letter of January 10, 2020, Latvia notified the Committee of exhibits from the original
      Arbitration on which it intended to rely during the Hearing.

62.   By email of January 10, 2020, UAB E energija confirmed that it had no objection to Latvia’s request
      of January 9, 2020, but objected to Latvia’s use of the exhibits listed in its letter of January 10,
      2020.

63.   By email of January 11, 2020, the Committee provisionally admitted the documents listed in
      Latvia’s January 10, 2020 letter while inviting Latvia to explain how it intended to rely on them.

64.   By letter of January 13, 2020, Latvia provided its response to the Committee’s January 11, 2020
      email.

65.   On January 13 and 14, 2020, a Hearing on Annulment was held in Paris (the “Hearing”). The
      following persons were present at the Hearing:

      Ad hoc Committee:
       Ms. Loretta Malintoppi                              President
       Prof. Geneviève Bastid Burdeau                      Member
       Dr. Andrés Rigo Sureda                              Member

      ICSID Secretariat:
       Dr. Jonathan Chevry                                 Acting Secretary of the ad hoc Committee

      For UAB E energija:
       Counsel
       Mr. James Loftis                                    Partner, Vinson & Elkins
       Mr. Alexander Slade                                 Counsel, Vinson & Elkins
       Ms. Sophie Freelove                                 Associate, Vinson & Elkins
       Mr. Valts Nerets                                    Senior Associate, Sorainen
       Ms. Agita Sprūde                                    Senior Associate, Sorainen


                                                    8

                                                                                                      376
          Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 378 of 452



            Parties
            Ms. Raminta Barauskienė                              COO, E energija
            Ms. Žydruolė Azukienė                                General Legal Counsel, E energija
            Mr. Aleksas Jautakis                                 CFO, E energija
            Mr. Gediminas Uloza                                  CEO, E energija

           For Latvia:
            Counsel
            Mr. Ben Juratowitch QC                               Freshfields Bruckhaus Deringer
            Dr. Daniel Müller                                    Freshfields Bruckhaus Deringer
            Ms. Nora Bellec                                      Freshfields Bruckhaus Deringer
            Ms. Claire Rohou                                     Freshfields Bruckhaus Deringer

            Parties
            Ms. Nērika Lizinska                                  State Chancellery of Latvia
            Mr. Dainis Pudelis                                   State Chancellery of Latvia

           Court Reporter:
            Mr. Trevor McGowan                                   The Court Reporter Ltd.

66.        As instructed by the Committee at the Hearing, the Parties submitted on January 30, 2020 the
           corrections to the Hearing transcript agreed by the Parties, and on January 31, 2020 their respective
           statements of costs. On January 31, 2020, each Party filed its statement of costs.

67.        On February 14, 2020, the Secretary-General informed the Parties that Dr. Jonathan Chevry, ICSID
           Legal Counsel, was designated to serve as Secretary of the Tribunal in the present case.

68.        On March 19, 2020, the Committee declared closed the proceeding.


III.       BACKGROUND ON THE ARBITRATION AND THE AWARD

69.        Both Latvia and UAB E energija present in their submissions short summaries of the dispute
           brought before the Arbitral Tribunal and of the arbitral Award resulting from this dispute.9

70.        The present section aims to recall the main points agreed by the Parties in their summaries (or, at
           the very least, advanced by one Party and not challenged by the other) on the factual background
           to the dispute (1.), and on the arbitral proceeding and the Award (2.), as completed whenever
           necessary by the Committee’s own reading and understanding of the Award.




9
    Applicant’s Memorial, Section II, ¶¶ 5-15; Claimant’s Counter-Memorial, Section II, ¶¶ 4-12.

                                                           9

                                                                                                            377
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 379 of 452



            1. Factual Background

71.     The Arbitration was initiated by the Claimant, UAB E energija, against the Respondent, the
        Republic of Latvia, in relation to the Claimant’s right under a 30-year concession agreement for
        the production and sale of thermal energy in the Latvian city of Rēzekne.10

72.     The concession agreement was concluded in 2005 between SIA Latgales Energija (“Latgales”) –
        a Latvian company controlled by UAB E energija and Rēzeknes Siltumtīkli (“Siltumtīkli”) – a
        public company fully owned by the municipal authority of Rēzekne (the “Rēzekne Municipality”
        or the “Municipality”).11 Prior to the agreement, Siltumtīkli oversaw heating supply services in
        Rēzekne.12 The license agreement provided that Latgales would take over Siltumtīkli’s activities
        and assume its debts.13 The license agreement further provided that Latgales was to review, upgrade
        and operate the heating supply system in Rēzekne.14 Pursuant to the license and Latvian law, the
        tariffs that Latgales could charge for its services were set by a Latvian central regulatory authority
        (the “Regulator”).15 Further to the conclusion on the license agreement, Latgales and the
        Municipality concluded a separate agreement, which provided, among other things, that the
        Municipality would not interfere in the performance of the agreement.16

73.     Soon after the conclusion of the license, and due the rise of natural gas prices, Latgales filed a
        number of applications for tariffs increase with the Regulator.17 Latvia’s authorities rejected these
        tariff increases ostensibly because the Rēzekne Municipality had not adopted a “heat supply
        development plan” (an investment program required by Latvian law for heat supply services).18
        The failure to increase tariffs eventually resulted in Latgales being unable to pay the full amount
        of its gas invoices, the gas supplier refusing to deliver, and Latgales experiencing difficulties in
        providing heating to certain areas of the city of Rēzekne.19




10
   Applicant’s Memorial, ¶ 5; Claimant’s Counter-Memorial, ¶ 6.
11
   Applicant’s Memorial, ¶ 7; Claimant’s Counter-Memorial, ¶ 6.
12
   Applicant’s Memorial, ¶ 7; Claimant’s Counter-Memorial, ¶¶ 6-7.
13
   Applicant’s Memorial, ¶ 7; Claimant’s Counter-Memorial, ¶¶ 6-7.
14
   Applicant’s Memorial, ¶ 7; Claimant’s Counter-Memorial, ¶¶ 6-7.
15
   Applicant’s Memorial, ¶ 8; Claimant’s Counter-Memorial, ¶ 8.
16
   Claimant’s Counter-Memorial, ¶ 7.
17
   Claimant’s Counter-Memorial, ¶ 9(a).
18
   Applicant’s Memorial, ¶ 9; Claimant’s Counter-Memorial, ¶ 9. See also, Award (AR-0003), ¶¶ 132, 207-266.
19
   Applicant’s Memorial, ¶ 9; Claimant’s Counter-Memorial, ¶ 9. See also, Award (AR-0003), ¶¶ 207-266.


                                                      10

                                                                                                              378
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 380 of 452



74.      In September 2007, the Rēzekne Municipality declared an energy crisis, and subsequently,
         Siltumtīkli began filing legal claims against Latgales in court, obtaining thereunder the attachment
         of Latgales’s bank accounts.20 Soon after, the Municipality incorporated a new, wholly-owned
         public operator company, SIA Rēzeknes Enerģija (“Rēzeknes Energija”), whose purpose was
         soon revealed to be providing heating services in Rēzeknes.21 In October 2007, the Municipality
         initiated the process to appoint its two wholly-owned companies, Siltumtīkli and Rēzeknes
         Energija, to take over Latgales’ activities. By October 2008, the Municipality eventually terminated
         the license, seizing all of the Latgales’ assets and investments without compensation.22

75.      After four years of unsuccessful negotiations, UAB E energija, as controlling shareholder of
         Latgales, initiated ICSID Arbitration proceedings claiming that Latvia breached its BIT
         obligations, including the fair and equitable treatment and full protection and security standards
         under the BIT Article 3(1), and the obligation not to expropriate foreign investment without
         compensation under the BIT Article 4(1).23

             2. The Arbitral Proceeding and the Award

76.      In the annulment proceeding, Latvia argues that the Claimant had alleged, in the original
         Arbitration, 73 breaches of the Lithuania-Latvia BIT.24 UAB E energija does not to take issue with
         this number. The total amount of damages sought by the Claimant in the Arbitration was EUR 8.39
         million.25




20
   Applicant’s Memorial, ¶ 9; Claimant’s Counter-Memorial, ¶ 9. See also, Award (AR-0003), ¶¶ 245-361.
21
   Applicant’s Memorial, ¶ 9; Claimant’s Counter-Memorial, ¶ 9. See also, Award (AR-0003), ¶¶ 245-361.
22
   Applicant’s Memorial, ¶ 9; Claimant’s Counter-Memorial, ¶ 9. See also, Award (AR-0003), ¶¶ 245-361.
23
   Applicant’s Memorial, ¶¶ 10-11; Claimant’s Counter-Memorial, ¶¶ 10-11.
24
   Applicant’s Memorial, ¶ 11. Relying on several sections of the Award, Latvia explains this number as follows:
“[t]he Claimant made 18 separate claims for unlawful expropriation…; 41 claims for breach of the FET standard,
including 14 claims in respect of the need for transparent and consistent state conduct…, 12 claims for harassment…,
five claims for procedural impropriety and failure to accord due process…, and ten claims for breaches of good faith…;
one claim for breach of the FPS standard…; 12 claims for arbitrary and discriminatory measures…; and one claim
under the MFN clause….” See Applicant’s Memorial, ¶ 11, fn. 17 (citing Award (AR-0003), ¶¶ 375, 681, 685, 689,
691, 701, 707). See also, Transcript Day 1, p. 26, lines 13-14.
25
   Applicant’s Memorial, ¶ 11. After the original Arbitration hearing, UAB E energija reduced its damages claim to
7.8 million. See Award (AR-0003), ¶ 1115.


                                                         11

                                                                                                                  379
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 381 of 452



77.     In the Arbitration, Latvia raised two general jurisdictional objections on issues that are irrelevant
        to the present annulment proceeding,26 which were both rejected by the Tribunal.27 The Tribunal’s
        decision on these two objections is not a ground for the challenge of the Award.

78.     On the merits, the Tribunal found that the following three series of measures were arbitrary in a
        manner inconsistent with Article 3(1) of the BIT:28

             •   the Municipality’s inaction and delay with respect to the establishment of the “heat supply
                 development plan” (which served as an excuse for refusing the tariff increases);29

             •   the measures (analyzed collectively) taken by the Municipality in the context of its
                 declaration of the energy crisis and relating to, among other things, the initiation (through
                 Siltumtīkli) of legal actions against Latgales, the attachment of Latgales’ bank accounts
                 and the failure to have this attachment lifted, as well as the ultimatum issued by the
                 Municipality against Latgales ordering it to resume heating services with 24 hours;30 and

             •   the announcement by the Municipality in the midst of the energy crisis that Rēzeknes
                 Energija–a newly-established wholly owned subsidiary of the Municipality–was ready to
                 take over the heating services; and the subsequent appointment of Rēzeknes Energija.31

79.     The conclusion of the Tribunal’s reasoning on liability based on Article 3(1) of the BIT reads as
        follows:

                 1065. The Claimant is […] entitled to succeed on its claim that the Municipality’s
                 actions justifying the claims which the Tribunal granted in paragraphs 887 [i.e.

26
   The first jurisdictional objection related to UAB E energija’s internal documents authorizing the Request for
Arbitration. According to Latvia, UAB E energija failed to comply with the pre-conditions to arbitration found in
these internal documents. The second objection pertained to UAB E energija’s alleged delay in the submission of its
Request for Arbitration (42 months after the period authorized in the BIT). According to Latvia, this delay showed
UAB E energija’s bad faith and caused Latvia to understand that the claims would not be pursued beyond negotiations.
Because of this delay, Latvia objected to the Tribunal’s jurisdiction based on the lack of legal dispute within the
meaning of Article 25 of the ICSID Convention. See Award (AR-0003), Section V, ¶¶ 449-553.
27
   Applicant’s Memorial, ¶ 12; Claimant’s Counter-Memorial, ¶ 12. See also, Award (AR-0003), Section V, ¶¶ 449-
553.
28
   The Committee takes note of the reference by UAB E energija in its Counter-Memorial on Annulment to a breach
that the Tribunal would have found with respect to “The fact that the Municipality had issued its own development
plan for the city of Rēzekne only on 21 September 2007.” See Claimant’s Counter-Memorial, ¶ 12(c) (citing Award
(AR-0003), ¶ 1009). This point was not discussed further during the annulment proceedings by the Claimant.
29
   Award (AR-0003), ¶ 887.
30
   Award (AR-0003), ¶ 973.
31
   Award (AR-0003), ¶ 987.

                                                        12

                                                                                                                380
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 382 of 452



                  delay by the Municipality to coordinate and approve a heat supply development
                  plan for the City], 973 [i.e. measures taken against Latagles subsequent to the
                  declaration of an energy crisis] and 987 [i.e. the Municipality’s appointment of
                  Rēzeknes Energija] above amount to arbitrary measures impairing the
                  management, maintenance, use, enjoyment or disposal of its investment. In the
                  above paragraphs, the Tribunal has found that the conduct of the Respondent was
                  arbitrary in a manner inconsistent with Article 3(1) of the BIT. As to impairment
                  of the management, maintenance, use, enjoyment or disposal of the Claimant’s
                  investment (as defined in paragraph 521 above) the conduct for which the
                  Respondent is responsible is one of the principal causes that ultimately resulted in
                  the Claimant being unable to recover loans granted to Latgales Enerģija and having
                  to pay a guarantee in respect of Latgales Enerģija’s unpaid debts to third parties.
                  The Tribunal finds that such conduct and measures on the part of the Municipality
                  amount to arbitrary measures impairing the use, enjoyment or disposal of the
                  Claimant’s investment in breach of Article 3(1), second paragraph, of the BIT.

                  (C). THE TRIBUNAL’S FINDING

                  1066. The Tribunal therefore concludes that the Respondent has breached Article
                  3(1) of the BIT based on the specific findings in paragraphs 887, 973, 987 and
                  1065 above. 32
80.     The Tribunal rejected the other claims brought forward by UAB E energija, including the claim for
        expropriation of its investment.33

81.     On damages, the Tribunal rejected the Claimant’s claim for lost profits, finding that the Claimant
        failed to discharge “its burden of proof in relation to the existence of future profits.”34 The Tribunal
        found nonetheless that the Claimant was “entitled to compensation for the actual proven losses
        (damnum emergens) suffered as a consequence of the Respondent’s breaches of Article 3(1) of the
        BIT.”35

82.     The Tribunal identified two heads of loss that could result in actual damages for the Claimant,
        namely:

            •     loans made by the Claimant to Latgales (for a total amount of EUR 1.31 million), which
                  Latgales was unable to reimburse;36 and




32
   Award (AR-0003), ¶¶ 1065-1066.
33
   Award (AR-0003), ¶ 1101.
34
   Award (AR-0003), ¶ 1136.
35
   Award (AR-0003), ¶ 1137.
36
   Award (AR-0003), ¶ 1140.


                                                      13

                                                                                                            381
      Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 383 of 452




            •   a guarantee paid by the Claimant in the amount of EUR 1.86 million to a Latvian bank
                named Danske Bank in respect of the debts owed by Latgales to various creditors.37

83.     The Tribunal noted that these two heads of loss represented “an actual loss suffered by the
        Claimant” and found that they were “therefore recoverable in principle.”38 The Tribunal then went
        on to consider whether the Claimant was entitled to the total amount of these two heads of loss (i.e.
        1.31 + 1.86 = EUR 3.17 million). The Tribunal decided that this was not the case and awarded only
        50% of the total amount of the costs associated with the loans and the bank guarantee.39

84.     The Tribunal further awarded interest, compounded annually, at different rates, from January 1,
        2008 until payment by the Respondent.40

85.     Finally, on costs, the Tribunal decided that the Claimant was entitled to reimbursement of part of
        its legal costs, as well as of its share of the ICSID Arbitration costs.41 The Tribunal however
        declined the request from the Claimant that the Tribunal include a success fee for its lawyer.42 In a
        short dissent, Prof. Reinisch explained that he disagreed with the Tribunal’s decision on costs and
        explained that, in his view, the Tribunal should have left both Parties to bear their own costs and
        share of the ICSID Arbitration.43 The issue of costs and Prof. Reinisch’s dissent are not subject of
        dispute between the Parties in the present annulment proceeding.


IV.     ANNULMENT LEGAL STANDARDS

86.     In the interest of efficiency, this Decision focuses only on questions that must be answered in order
        to address the grounds of annulment advanced by the Applicant. The summaries of the Parties’
        positions that appear herein are not intended to capture all the points made during this annulment
        proceeding, but, rather, to present the points that, in the Committee’s view, call for the greatest
        attention. The Committee has taken into account the full range of arguments raised by each Party.




37
   Award (AR-0003), ¶ 1140.
38
   Award (AR-0003), ¶ 1141.
39
   Award (AR-0003), ¶ 1145.
40
   Award (AR-0003), ¶ 1153.
41
   Award (AR-0003), ¶ 1167.
42
   Award (AR-0003), ¶ 1165.
43
   Award (AR-0003), ¶ 1160.

                                                     14

                                                                                                         382
        Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 384 of 452



         The Committee has also given due consideration to the legal authorities cited by the Parties,
         including other awards and annulment decisions, but has reached its own conclusions.

87.      In the present section, the Committee addresses the Parties’ positions on the scope of the annulment
         process under the ICSID Convention (A.), and on the two grounds of annulment advanced by
         Latvia, namely (B.) “manifest excess of powers” (ICSID Convention Article 52(1)(b)), and (C.)
         “failure to state reasons” (ICSID Convention Article 52(1)(e)).


      A. SCOPE OF ANNULMENT

             1. The Parties’ Positions

88.      While the Parties agree on the general principle that the function of an annulment committee is not
         to serve as an avenue of appeal,44 Latvia and UAB E energija differ on several aspects of the ICSID
         annulment process.

                 a. Latvia’s Position

89.      Latvia recognizes, as does UAB E energija, that Article 52 of the Convention constitutes “an
         exceptional remedy.”45 Yet, Latvia claims that UAB E energija makes “an extreme
         characterization” of this consideration, and that, contrary to what UAB energija asserts, Article 52
         does not provide for “any particular restriction or deference beyond enumerated standards.”46
         Latvia relies on RSM v. Saint Lucia to argue that “there is no presumption one way or another about
         an annulment process,”47 and that “[t]he provisions in Article 52 may be described as exceptional
         in the sense that Article 52 provides limited grounds for annulment but that has no impact on the
         way the provisions are to be interpreted and applied by the Committee.”48

90.      Further, while Latvia admits that it is not the role of ad hoc committees to make findings on the
         facts presented and assessed during the arbitral proceedings, Latvia argues nonetheless that “ad hoc



44
   Applicant’s Memorial, ¶ 33; Applicant’s Reply, ¶ 5; Claimant’s Counter-Memorial, ¶¶ 13(a) and 19.
45
   Applicant’s Reply, ¶ 6.
46
   Applicant’s Reply, ¶ 6.
47
   Applicant’s Reply, ¶ 6 (citing RSM Production Corporation v. Saint Lucia, ICSID Case No. ARB/12/10, Decision
on Annulment, April 29, 2019 (ARLA-0103), ¶ 151 (“RSM v. St. Lucia”)). See also, Transcript Day 2, p. 6, lines 21-
25 (referring to Capital Financing Holdings S.A. v. Republic of Cameroon, ICSID Case No. ARB/15/18, Decision on
Annulment, October 25, 2019 (ARLA-106), ¶ 117).
48
   Applicant’s Reply, ¶ 6 (citing RSM v. Saint Lucia (ARLA-0103), ¶ 151).


                                                       15

                                                                                                              383
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 385 of 452



        committees do not sit in splendid isolation from facts.”49 As explained by Latvia, ad hoc
        committees “do not make factual findings, but they do properly consider the evidence, factual and
        expert, as the context in which they determine whether the Tribunal stated reasons.”50

91.     More specifically, with respect to evidentiary issues, Latvia observes that while “[a]n annulment
        committee should not therefore seek to determine conclusively the impact of evidence that has been
        ignored,” it should however “annul an award where it is able to ascertain that the evidence in
        question ‘at least had the potential to be relevant to the final outcome of the case.’”51

                 b. UAB E energija’s Position

92.     UAB E energija stresses that ICSID annulment proceedings are not appellate proceedings, and
        annulment under Article 52 of the ICSID Convention is “an exceptional remedy.”52 Referring to
        ICSID precedents and the ICSID Convention’s drafting history, UAB E energija contends that “ad
        hoc committees have a well-defined, limited role in reviewing ICSID awards”53 and that annulment
        should not be considered as “a remedy against an incorrect decision.”54 Hence, according to UAB
        E Energija, “the nature of the ICSID annulment remedy is so exceptional that, even if an ad hoc
        committee finds an annullable error, annulment is not automatic.”55

             2. The Committee’s Analysis

93.     As recalled above, the Parties agree on at least two important aspects regarding the scope of the
        annulment process, which are also well-established in ICSID case law: the fact that annulment is


49
   Transcript Day 2, p. 14, lines 8-9.
50
   Transcript Day 2, p. 14, lines 10-13.
51
   Applicant’s Memorial, ¶ 33 (citing, TECO Guatemala Holdings, LLC v. Republic of Guatemala, ICSID Case No.
ARB/10/23, Decision on Annulment, April 5, 2016 (ARLA-0061), ¶ 135 (“TECO v. Guatemala”)).
52
   Claimant’s Counter-Memorial, ¶ 18.
53
   Claimant’s Counter-Memorial, ¶ 18 (citing, inter alia, Maritime International Nominees Establishment v. Republic
of Guinea, ICSID Case No. ARB/84/4, Decision of the Ad hoc Annulment Committee, December 14, 1989 (ARLA-
0012), ¶ 4.04 (“MINE v. Guinea”); AES Summit Generation Limited and AES-Tisza Erömü Kft v. Republic of Hungary,
ICSID Case No. ARB/07/22, Decision of the ad hoc Committee on the Application for Annulment, June 29, 2012
(ACLA-0020), ¶ 17 (“AES v. Hungary”)).
54
   Claimant’s Counter-Memorial, ¶ 21 (citing Amco Asia Corporation and others v. Republic of Indonesia, ICSID
Case No. ARB/81/1, Decision on the Applications by Indonesia and Amco Respectively for Annulment and Partial
Annulment, December 17, 1992 (ACLA-0003), ¶ 1.17 (“Amco II”); Fraport AG Frankfurt Airport Services Worldwide
v. Republic of the Philippines, ICSID Case No. ARB/03/25, Decision on Annulment, December 23, 2010 (ACLA-
0017), ¶ 84 (“Fraport v. Philippines”); Alapli Elektrik B.V. v. Republic of Turkey, ICSID Case No. ARB/08/13,
Decision on Annulment, July 10, 2014 (ARLA-0056), ¶ 33.
55
   Claimant’s Counter-Memorial, ¶ 22.


                                                        16

                                                                                                               384
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 386 of 452



        an exceptional remedy and that annulment proceedings are not appeals from an arbitral award. The
        Committee need not elaborate further on these uncontroversial points.

94.     In addition, the Committee notes that Article 52 of the ICSID Convention aims at protecting the
        fundamental integrity of arbitral tribunals’ decisions and the fulfilling of basic procedural
        guarantees. As noted by the committee in CDC Group v. Seychelles, “[b]ecause of its focus on
        procedural legitimacy, annulment is ‘an extraordinary remedy for unusual and important cases.’”56
        Furthermore, annulment is not an inquiry into the substance of the award nor is it a remedy against
        a flawed or incorrect decision.

95.     The Committee further finds that, if an applicant could have raised an objection in the original
        Arbitration but failed to do so, it is precluded from invoking that objection as a ground for
        annulment.

96.     With respect to evidentiary issues, it is not a committee’s role to decide whether a tribunal rightly
        assessed the evidence before it. Only the Tribunal could weigh and appreciate the probative value
        and the relevance of the evidence submitted in the Arbitration proceedings. The Committee shares
        the position taken by the Daimler v. Argentina annulment committee when it stated as follows:

                 “If this Committee were to undertake a careful and detailed analysis of the
                 respective submissions of the parties before the Tribunal… and annul the Award
                 on the ground that its understanding of facts or interpretation of law or appreciation
                 of evidence is different from that of the Tribunal, it will cross the line that separates
                 annulment from appeal.”57




56
   CDC Group Plc v. Republic of the Seychelles, ICSID Case No. ARB/02/14, Decision on Annulment, June 29, 2005
(ARLA-0029), ¶ 34 (“CDC v. Seychelles”). Footnotes omitted.
57
   Daimler Financial Services A.G. v. Argentine Republic, Decision on Annulment, January 7, 2015 (ARLA-0057), ¶
186 (“Daimler v. Argentina”).


                                                       17

                                                                                                             385
        Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 387 of 452



      B. MANIFEST EXCESS OF POWERS (ICSID CONVENTION ARTICLE 52(1)(B))

             1. The Parties’ Positions

                  a. Latvia’s Position

97.      Latvia considers that annulment committees have often considered that the ground of annulment
         under Article 52(1)(b) “involves two requirements: first, that the arbitral tribunal committed an
         ‘excess of power,’ and second, that it is ‘manifest.’”58

98.      Regarding the first requirement, Latvia argues that excess of powers occurs when an ICSID tribunal
         “fails to apply the proper applicable law to the dispute before it”59 or where a tribunal purports to
         exercise a jurisdiction that it does not possess.60

99.      Regarding the second requirement, Latvia contends that an excess of powers can be characterized
         as manifest when “it is obvious, clear or self-evident, and discernible without the need for an
         elaborate analysis of the award,”61 and that “[a]n excess of powers is manifest if it can be discerned
         with little effort and without deeper analysis.”62

                  b. UAB E energija’s Position

100.     UAB E energija agrees with Latvia that Article 52(1)(b) provides for a dual requirement: (i) an
         excess of powers, which is (ii) manifest.63 Such “two-step analysis” is the favored approach because
         “excess of powers is a sine qua non for the need to gauge the manifestness of the excess, and allows


58
   Applicant’s Memorial, ¶ 20 (citing, inter alia, Standard Chartered Bank (Hong Kong) Limited v. Tanzania Electric
Supply Company Limited, ICSID Case No. ARB/10/20, Decision on Annulment, August 22, 2018 (ARLA-0072),
¶ 181 (“Standard Chartered v. TANESCO”); OI European Group BV v. Bolivarian Republic of Venezuela, ICSID
Case No. ARB/11/25, Decision on the Application for Annulment, December 6, 2018 (ARLA-0074), ¶ 180).
59
   Applicant’s Memorial, ¶ 21.
60
   Applicant’s Memorial, ¶ 120 (stating that “a decision on the merits by an arbitral that in fact lacks jurisdiction to
decide the parties’ dispute” should be considered as “the most obvious example of an excess of power,” and citing in
support of this statement, TECO v. Guatemala (ARLA-0061), ¶ 77).
61
   Applicant’s Memorial, ¶ 22 (citing, inter alia, Impregilo SpA v. Argentine Republic, ICSID Case No. ARB/07/17,
Decision of the ad hoc Committee on the Application for Annulment, January 24, 2014 (ARLA-0053), ¶ 128
(“Impregilo v. Argentina”); Daimler v. Argentina (ARLA-0057), ¶¶ 156, 158, 186; Gambrinus, Corp v. Bolivarian
Republic of Venezuela, ICSID Case No. ARB/11/31, Decision on Annulment, October 3, 2017 (ARLA-0066), ¶ 167).
62
   Applicant’s Reply, ¶ 19 (citing Christoph Schreuer et al., The ICSID Convention: A Commentary (2nd ed. 2009)
(ARLA-0037), p. 938, ¶ 135 (“Schreuer et al.”)).
63
   Claimant’s Counter-Memorial, ¶¶ 24-25 (citing, inter alia, Klöckner Industrie-Anlagen GmbH v. United Republic
of Cameroon, ICSID Case No. ARB/81/2, Decision on Annulment, May 3, 1985 (ARLA-0009), ¶ 17 (“Klöckner v.
Cameroon”); Sempra Energy v. Argentine Republic, ICSID Case No. ARB/02/16, Decision on Annulment, June 29,
2010 (ACLA-0013), ¶ 212 (“Sempra v. Argentina”).


                                                          18

                                                                                                                    386
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 388 of 452



        a more cogent analysis of what constitutes a breach, on one hand, and, on the other, what makes it
        manifest.”64 According to UAB E energija, there is such an excess of powers “where a tribunal acts
        outside of what it was authorized to do based on the parties’ consent.”65

101.    On the issue of applicable law more specifically, UAB E energija agrees with Latvia that
        “annulment may exist where a tribunal has disregarded the applicable law.”66 Yet, UAB E energija
        insists that “it is for the Tribunal, not the ad hoc Committee, to determine the relevant provisions
        of the applicable law, their content, their relevance and their legal effect and a tribunal’s decision
        on such issues cannot amount to a manifest excess of power.”67 As a result, “a ground for annulment
        can only be established where a tribunal has disregarded the law agreed upon by the parties in its
        entirety.”68

102.    With respect to findings on jurisdiction, UAB E energija notes that “several ad hoc committees
        considered allegations that a tribunal’s decision on jurisdiction amounted to a manifest excess of
        powers under Article 52(1)(b) of the ICSID Convention.”69 It argues that ICSID ad hoc committees
        have nonetheless “been careful to avoid surpassing the limits of the annulment powers when
        applicants ask them to review tribunals’ determinations on jurisdictional issues made in exercise of
        their express power under Article 41 of the ICISD Convention.”70 Hence, according to UAB E
        energija, a decision on jurisdiction may trigger the annulment of an award, but “only where it is
        obvious that a tribunal lacked or exceeded its jurisdiction,”71 and “[a]n ad hoc committee may not




64
   Claimant’s Counter-Memorial, ¶ 25 (citing Sempra v. Argentina (ACLA-0013), ¶ 12).
65
   Claimant’s Counter-Memorial, ¶ 27 (citing CDC v. Seychelles (ARLA-0029), ¶ 40). See also, Claimant’s Counter-
Memorial, ¶ 39 (stating that “to be successful on these grounds [applicable law and jurisdiction], an applicant must
demonstrate that the tribunal failed to decide the Parties’ dispute with respect to the applicable law or declined
jurisdiction based on a clear, unquestionable, manifest, departure from the parties’ agreement.”).
66
   Claimant’s Counter-Memorial, ¶ 37.
67
   Claimant’s Counter-Memorial, ¶ 37.
68
   Claimant’s Counter-Memorial, ¶ 37.
69
   Claimant’s Counter-Memorial, ¶ 38.
70
   Claimant’s Counter-Memorial, ¶ 38.
71
   Claimant’s Counter-Memorial, ¶ 34 (citing Azurix Corp. v. Argentine Republic, ICSID Case No. ARB/01/12,
Decision on Annulment, September 1, 2009 (ACLA-0010), ¶¶ 68-69 (“Azurix v. Argentina”); Fraport v. Philippines
(ACLA-0017), ¶ 44, finding that “the Committee will not intervene where the Tribunal’s decision on its jurisdiction
was not unreasonable.”).


                                                        19

                                                                                                                387
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 389 of 452



        enter upon an assessment of whether a tribunal made a correct assessment of the content of the
        applicable law.”72

103.    According to UAB E energija, “[t]o be manifest, the excess of powers must be easily recognizable
        without deeper analysis, i.e., it must be ‘self-evident rather than the product of elaborate
        interpretations one way or the other,’”73 and “a manifest excess of powers only exists where a
        tribunal obviously acted outside of its mandate.”74

             2. The Committee’s Analysis

104.    In general terms, Article 52(1)(b) of the ICSID Convention contains a dual requirement: an “excess
        of powers” must exist and it must be “manifest.” The latter requirement has been interpreted by ad
        hoc committees as a prima facie test: an excess of powers that is “obvious,” “clear,” “self-evident,”
        or “easily recognizable.”75 The Committee adds that, in order to ascertain whether the original


72
   Claimant’s Counter-Memorial, ¶ 36 (citing Duke Energy International Peru Investments No. 1 Ltd. v. Republic of
Peru, ICSID Case No. ARB/03/28, Decision on Annulment, March 1, 2011 (ARLA-0045), ¶¶ 212-213 (“Duke Energy
v. Peru”); Hussein Nuaman Soufraki v. The United Arab Emirates, ICSID Case No. ARB/02/7, Decision of the ad
hoc Committee on the Application for Annulment of Mr. Soufraki, June 5, 2007 (ARLA-0034), ¶¶ 85-86 (“Soufraki
v. UAE”)).
73
   Claimant’s Counter-Memorial, ¶ 30 (citing Wena Hotels Ltd. v. Arab Republic of Egypt, ICSID Case No. ARB/98/4,
Decision on Annulment, February 5, 2002 (ARLA-0023), ¶ 25 (“Wena v. Egypt”)).
74
   Claimant’s Counter-Memorial, ¶ 32.
75
   Compañía de Aguas del Aconquija S.A. and Vivendi Universal S.A. v. Argentine Republic, ICSID Case No.
ARB/97/3, Decision on the Argentine Republic’s Request for Annulment of the Award Rendered on August 20, 2007,
August 10, 2010 (ACLA-0015), ¶ 245 (“Vivendi II”) (“must be ‘evident’”); Repsol YPF Ecuador S.A. v. Empresa
Estatal Petróleos del Ecuador (Petroecuador), ICSID Case No. ARB/01/10, Decision on the Application for
Annulment, January 8, 2007 (ACLA-0006), ¶ 36 (“obvious by itself”); Azurix v. Argentina (ACLA-0010), ¶ 68
(“obvious”); Soufraki v. UAE (ARLA-0034), ¶ 39 (“obviousness”) (citing Webster’s Revised Unabridged Dictionary
(1913) (“‘clear,’ ‘plain,’ ‘obvious,’ ‘evident’….”)); CDC v. Seychelles (ARLA-0029), ¶ 41 (citing Wena v. Egypt
(ARLA-0023), ¶ 25 (“clear or ‘self-evident’”)); MCI, ¶ 49 (citing Wena v. Egypt (ARLA-0023), ¶ 25) (“self-evident”);
Rumeli Telekom A.S. and Telsim Mobil Telekomunikasyon Hizmetleri A.S. v. Republic of Kazakhstan, ICSID Case No.
ARB/05/16, Decision of the ad hoc Committee, March 25, 2010 (ARLA-0042), ¶ 96 (“Rumeli v. Kazakhstan”)
(“evident on the face of the Award”); Helnan International Hotels A/S v. Arab Republic of Egypt, ICSID Case No.
ARB/05/19, Decision of the ad hoc Committee, June 14, 2010 (ARLA-0043), ¶ 55 (“Helnan v. Egypt”) (“obvious or
clear”); Malicorp Limited v. Arab Republic of Egypt, ICSID Case No. ARB/08/18, Decision on the Application for
Annulment of Malicorp Limited, July 3, 2013 (ARLA-0050), ¶ 56 (“Malicorp v. Egypt”) (“both obvious and serious”);
Tza Yap Shum v. Republic of Peru, ICSID Case No. ARB/07/6, Decision on Annulment, February 12, 2015 (ACLA-
0024), ¶ 82 (“Tza Yap Shum v. Peru”) (“must be evident”); SGS Société Générale de Surveillance S.A. v. Republic of
Paraguay, ICSID Case No. ARB/07/29, Decision on Annulment, May 19, 2014 (ARLA-0055), ¶ 122 (“textually
obvious and substantively serious”); Libananco Holdings Co. Limited v. Republic of Turkey, ICSID Case No.
ARB/06/8, Decision on Annulment, May 22, 2013 (ACLA-0022) ¶ 82 (“Libananco v. Turkey”) (“‘self-evident,’
‘clear,’ ‘plain on its face’ or ‘certain’”); Occidental Petroleum Corporation and Occidental Exploration and
Production Company v. Republic of Ecuador, ICSID Case No. ARB/06/11, Decision on Annulment of the Award,
November 2, 2015 (ACLA-0026), ¶ 57 (“Occidental v. Ecuador”) (“perceived without difficulty”); Tulip Real Estate
and Development Netherlands B.V. v. Republic of Turkey, ICSID Case No. ARB/11/28, Decision on Annulment,
December 30, 2015 (ACLA-0027), ¶ 56 (“Tulip v. Turkey”) (“obvious, clear or easily recognizable”); Ioan Micula,


                                                        20

                                                                                                                388
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 390 of 452



        tribunal committed an excess of powers and whether such excess was “manifest,” an ad hoc
        committee might have to review the record of the original Arbitration proceedings in order to assess
        the Parties’ submissions in the annulment proceedings in their proper procedural and factual
        context.

105.    Latvia asserts that the Tribunal in this case manifestly exceeded its powers in two respects, because:
        (i) it exercised a jurisdiction that it did not possess, and (ii) it failed to apply the proper applicable
        law. The Committee will therefore address in turn the legal standard concerning an alleged manifest
        excess of powers by the Tribunal with respect to these two allegations.

106.    With regard to jurisdiction, ad hoc committees have generally recognized that an award may be
        annulled if a tribunal asserted jurisdiction when there was no jurisdiction, when the tribunal
        exceeded the scope of its jurisdiction, or when the tribunal asserted its jurisdiction over an issue
        that is not encompassed in the consent of the Parties.76 Some ad hoc committees have held that the
        requirement that an excess of powers be “manifest” also encompasses the need to show that the
        excess be material to the outcome of the case.77 At the same time, committees have also consistently
        acknowledged that arbitral tribunals are the judges of their own competence and have the power to
        decide whether or not they have jurisdiction on the basis of the parties’ arbitration agreement and
        the mandatory jurisdictional requirements of the ICSID Convention. Moreover, as held in Fraport


Viorel Micula and others v. Romania, ICSID Case No. ARB/05/20, Decision on Annulment, February 26, 2016
(ARLA-0060), ¶ 123 (“Micula v. Romania”) (“evident, obvious, clear or easily recognizable”); Total S.A. v. Argentine
Republic, ICSID Case No. ARB/04/01, Decision on Annulment, February 1, 2016 (ACLA-0028), ¶ 173 (“Total v.
Argentina”); TECO v. Guatemala (ARLA-0061), ¶¶ 77, 181. See also, Schreuer et al. (ARLA-0037), p. 938.
76
   Compañía de Aguas del Aconquija S.A. and Vivendi Universal S.A. v. Argentine Republic, ICSID Case No.
ARB/97/3, Decision on Annulment, July 3, 2002 (ARLA-0024), ¶ 86 (“Vivendi I”); Patrick Mitchell v. Democratic
Republic of Congo, ICSID Case No. ARB/99/7, Decision on the Application for Annulment of the Award, November
1, 2006 (ARLA-0032), ¶¶ 47, 48, 67 (“Patrick Mitchell v. Congo”); CMS Gas Transmission Company v. Argentine
Republic, ICSID Case No. ARB/01/8, Decision of the ad hoc Committee on the Application for Annulment of the
Argentine Republic, September 25, 2007 (ACLA-0009), ¶ 47 (quoting Klöckner v. Cameroon (ARLA-0009), ¶ 4);
Azurix v. Argentina (ACLA-0010), ¶ 45 (quoting Klöckner v. Cameroon (ARLA-009), ¶ 4); Industria Nacional de
Alimentos, S.A. and Indalsa Perú, S.A. (formerly Empresas Lucchetti, S.A. and Lucchetti Perú, S.A.) v. Republic of
Peru, ICSID Case No. ARB/03/4, Decision on Annulment, September 5, 2007 (ARLA-0035), ¶ 99 (“Lucchetti v.
Peru”); MCI, ¶ 56 (quoting Lucchetti v. Peru (ARLA-0035), ¶ 99); Occidental v. Ecuador (ACLA-0026), ¶¶ 49-51;
Tulip v. Turkey (ACLA-0027), ¶ 55; EDF International S.A., SAUR International S.A. and León Participaciones
Argentinas S.A. v. Argentine Republic, ICSID Case No. ARB/03/23, Decision on Annulment, February 5, 2016
(ACLA-0029), ¶ 191; Total v. Argentina (ACLA-0028), ¶ 242; Micula v. Romania (ARLA-0060), ¶ 125; TECO v.
Guatemala (ARLA-0061), ¶ 77.
77
   Vivendi I (ARLA-0024), ¶ 86 (“clearly capable of making a difference to the result”); Soufraki v. UAE (ARLA-
0034), ¶ 40 (“at once be textually obvious and substantially serious”); Fraport v. Philippines (ACLA-0017), ¶ 44
(“demonstrable and substantial and not doubtful”); AES v. Hungary (ACLA-0020), ¶ 31; Impregilo v. Argentina
(ARLA-0053), ¶ 128 (“obvious, self-evident, clear, flagrant and substantially serious”); Libananco v. Turkey (ACLA-
0022), ¶ 102; Total v. Argentina (ACLA-0028), ¶ 308.


                                                        21

                                                                                                                389
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 391 of 452



        v. Philippines, a committee “must determine the reasonableness of the Tribunal’s approach in light
        of the evidence and submissions which were before the Tribunal and not on the basis of new
        evidence.”78

107.    As to the applicable law, while failure to apply the applicable law is a ground for annulment, the
        incorrect application or interpretation of that law cannot give rise to annulment.79 Some committees
        have stressed in that regard that a fine line exists between a failure to apply the proper law and its
        erroneous application.80 This was aptly summarized by the ad hoc committee in Enron v. Argentina,
        when it observed that:

                 “[T]here is a distinction between non-application of the applicable law (which is a
                 ground for annulment), and an incorrect application of the applicable law (which
                 is not), although this is a distinction that may not always be easy to draw.” 81
108.    Committees however differ as to whether an egregious error in the application of the proper law
        may amount to a failure to apply the proper law. In this regard, the Committee shares the view of
        the ad hoc committee in Occidental v. Ecuador which held as follows:

                 “Misinterpretation or misapplication of the proper law to be applied to the merits,
                 even if serious, does not justify annulment. In exceptional circumstances, however,
                 a gross or egregious error of law could be construed to amount to a failure to apply
                 the proper law, and could give rise to the possibility of annulment. But the
                 threshold for applying this exceptional rule must be set very high – otherwise the
                 annulment mechanism permitted by the Convention would expand into a
                 prohibited appeal system on the merits.”82

     C. FAILURE TO STATE REASONS (ICSID CONVENTION ARTICLE 52(1)(E))

            1. The Parties’ Positions

                 a. Latvia’s Position

109.    According to Latvia, the purpose of the requirement to state reasons is to ensure that the parties to
        a dispute can understand the basis on which an ICSID arbitral tribunal came to its decision.83 The

78
   Fraport v. Philippines (ACLA-0017), ¶ 45.
79
   Aron Broches, “Observations on the Finality of ICSID Awards” in Selected Essays: World Bank, ICSID, and Other
Subjects of Public and Private International Law 299 (1995) (ARLA-0080), ¶¶ 354-355.
80
   Soufraki v. UAE (ARLA-0034), ¶ 85. See also, Klöckner v. Cameroon (ARLA-0009), ¶ 60.
81
   Enron Creditors Recovery Corporation (previously Enron Corporation) & Ponderosa Assets, L.P. v. Argentine
Republic, Decision of the ad hoc Committee, July 30, 2010 (ACLA-0014), ¶ 68.
82
   Occidental v. Ecuador (ACLA-0026), ¶ 56 (footnotes omitted).
83
   Applicant’s Memorial, ¶ 30.


                                                      22

                                                                                                            390
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 392 of 452



        ground contained in Article 52(1)(e) is connected to the obligation found in Article 48(3) for the
        tribunal to issue an award dealing “with every question submitted to the Tribunal,” and stating “the
        reasons upon which it is based.”84 As stated in the MINE v. Guinea annulment committee’s
        decision, “the award must enable one ‘to follow how the tribunal proceeded from Point A. to Point
        B. and eventually to its conclusion.’”85 In Latvia’s own words, “the award must demonstrate,
        through reasons, that it is not arbitrary on any material point. It can be wrong, so long as it is
        reasoned; but it cannot through a failure of reasoning, leave the reader thinking that it may be
        arbitrary.”86

110.    According to Latvia, ICSID tribunals have “a duty to render an award that allows readers to
        comprehend and follow its reasoning.”87 As a result, “ICSID awards are susceptible to annulment
        for a failure to state reasons if the arbitral tribunal offered no reasons for its decision, or gave
        reasons that were unintelligible, contradictory, or frivolous, on a point that was essential to the
        outcome of the case.”88 Latvia further argues that “[i]ncoherent reasoning”89 and “contradictory”90
        reasoning by an ICSID tribunal can constitute a failure to give reasons in the sense of Article
        52(1)(e).91 Latvia also contends that “perfunctory” arguments in an ICSID tribunal’s reasoning can
        lead to annulment on the basis of Article 52(1)(e).92 In support, Latvia refers to the decision in
        Klöckner v. Cameroon, where the committee found that “‘two genuinely contradictory reasons
        cancel each other out’ and therefore must be equated to the absence of any reasons to explain the
        basis for the decision,”93 and to an extract of a widely-cited commentary of the ICSID Convention
        where the authors explain that, in the context of Article 52(1)(e), “[n]o doubt frivolous perfunctory

84
   Applicant’s Memorial, ¶ 28.
85
   Applicant’s Reply, ¶ 12 (citing MINE v. Guinea (ARLA-0012), ¶ 5.09).
86
   Transcript Day 1, p. 48, lines 8-12.
87
   Transcript Day 1, p. 52, lines 21-22.
88
   Applicant’s Memorial, ¶ 29 (citing, inter alia, Vivendi I (ARLA-0024), ¶ 65; and Schreuer et al. (ARLA-0037), p.
1008, ¶ 377.
89
   Applicant’s Memorial, ¶ 31 (citing Klöckner v. Cameroon (ARLA-0009), ¶ 120; Amco Asia Corp v. Republic of
Indonesia, ICSID Case No. ARB/81/1, Decision on the Application for Annulment, May 16, 1986 (ARLA-0010), ¶
43; Soufraki v. UAE (ARLA-0034), ¶¶ 122-123).
90
   Applicant’s Memorial, ¶ 31 (citing Klöckner v. Cameroon (ARLA-0009), ¶ 116; Patrick Mitchell v. Congo (ARLA-
0032), ¶ 21; Caratube International Oil Company LLP v. Republic of Kazakhstan, ICSID Case No. ARB/08/12,
Decision on the Annulment Application of Caratube International Oil Company LLP, February 21, 2014 (ARLA-
0054), ¶ 102; Standard Chartered v. TANESCO (ARLA-0072), ¶¶ 610-611).
91
   Applicant’s Memorial, ¶ 34. See also, Transcript Day 1, p. 50, lines 18-20, and p. 51, lines 11-17 (quoting from
Soufraki v. UAE (ARLA-0034), ¶¶ 122 and 126); Applicant’s Memorial, ¶ 31.
92
   Transcript Day 2, p. 48, lines 8-12.
93
   Applicant’s Memorial, ¶ 31. See also, Applicant’s Reply, ¶ 14 (citing Klöckner v. Cameroon (ARLA-0009), ¶ 151).


                                                        23

                                                                                                               391
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 393 of 452



        or absurd arguments by a tribunal would not amount to ‘reasons’.”94 In sum, according to Latvia,
        the test should be “whether in light of the evidence, factual and expert, that the Tribunal has referred
        to, the reasons on the issue of causation were adequately coherent so as to explain logically the
        conclusions reached in the award.”95

111.    Finally, Latvia argues that “[a]nnulment of an ICSID award based on a failure to state reasons
        requires the applicant to demonstrate that the deficiency of reasoning relates to an issue that is
        relevant to the tribunal’s overall decision in the award.”96 In other words, the failure to state reasons
        has to relate to an issue that is material to the outcome of the case in order to trigger the annulment
        of the award.97

                 b. UAB E energija’s Position

112.    Like Latvia, UAB E energija submits that the standard of Article 52(1)(e) is related to the
        requirement contained in Article 48(3) of the ICSID Convention, namely that an award “shall state
        the reasons upon which it is based.”98

113.    UAB E energija insists, however, on the idea that Article 52(1)(e) does not warrant an evaluation
        of the quality or persuasiveness of the tribunal’s reasoning. In UAB E energija’s words, “as long
        as reasons have been stated, even if they are incorrect, unconvincing or non-exhaustive, the award
        cannot be annulled on this ground.”99

114.    UAB E energija also agrees with Latvia that an award can be annulled on the ground found in
        Article 52(1)(e) when there is a failure to state reasons and when “the absent reasons [are] necessary
        to the tribunal’s decision.”100 In other words, “the award may be annulled where there is a failure
        to answer an outcome-determinative question which leads to a failure of intelligibility of a
        tribunal’s reasoning.”101



94
   Schreuer et al (ARLA-0037), p. 998, ¶ 344.
95
   Transcript Day 1, p. 55, lines 19-24.
96
   Applicant’s Memorial, ¶ 32 (citing Standard Chartered Bank v. TANESCO (ARLA-0072), ¶ 609).
97
   Applicant’s Memorial, ¶ 39 (explaining that “[i]f reasons are absent on a material issue […], the Award must be
annulled.”).
98
   Claimant’s Counter-Memorial, ¶ 40.
99
   Claimant’s Counter-Memorial, ¶ 95 (citing Micula v. Romania (ARLA-0060), ¶ 135).
100
    Claimant’s Counter-Memorial, ¶ 42 (citing MINE v. Guinea (ARLA-0012), ¶ 5.13).
101
    Claimant’s Counter-Memorial, ¶ 47.


                                                       24

                                                                                                              392
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 394 of 452



115.    Based on a review of ICSID annulment committees’ case law, UAB E energija concludes that “to
        be successful, Latvia must show that there is a complete lack of reasons or that it is impossible to
        follow or infer the tribunal’s reasoning on a determinative finding.”102

            2. The Committee’s Analysis

116.    Article 48(3) of the ICSID Convention provides that an award shall state the reasons upon which it
        is based.103 ICSID Arbitration Rule 47(1)(i) provides that the award shall contain “the decisions of
        the Tribunal on every question submitted to it, together with the reasons upon which the decision
        is based.”

117.    Several committees have held that it does not matter for purposes of annulment whether the
        tribunal’s reasoning is correct or convincing; what matters is that the flow of the reasoning can be
        followed to its conclusion. Both Parties have referred to the holding by the MINE v. Guinea
        committee that “the requirement to state reasons is satisfied as long as the award enables one to
        follow how the tribunal proceeded from Point A. to Point B. and eventually to its conclusion, even
        if it made an error of fact or of law. This minimum requirement is in particular not satisfied by
        either contradictory or frivolous reasons.”104

118.    Indeed, awards must be drafted in such a way that the reasoning should logically follow and be
        understood. The Micula v. Romania committee noted in this regard:

                “Unreasoned awards can be annulled, because parties should be able to ascertain
                to what extent a tribunal’s findings are based on a correct interpretation of the law
                and on a proper evaluation of the facts. However, as long as reasons have been
                stated, even if incorrect, unconvincing or non-exhaustive, the award cannot be
                annulled on this ground. Article 52(1)(e) does not permit an enquiry into the
                quality or pervasiveness of the reasons.”105
119.    The Committee notes that reasons need not be explicitly stated as long as the reader can understand
        the decision reached by the tribunal. However, even though reasons can be implicitly inferred from
        a tribunal’s reasoning, an ad hoc committee should not strive to reconstruct those reasons, or, to
        use the words of the Klöckner v. Cameroon committee, it should not:



102
    Claimant’s Counter-Memorial, ¶ 49.
103
    Claimant’s Counter-Memorial, ¶ 40.
104
    MINE v. Guinea (ARLA-0012), ¶ 5.09. See also, AMCO II (ACLA-0003), ¶ 1.18.
105
    Micula v. Romania (ARLA-0060), ¶ 135.


                                                     25

                                                                                                        393
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 395 of 452



                  “[D]eal ‘ex post facto’ with questions submitted to the Tribunal which the Award
                  left unanswered. The only role of the Committee here is to state whether there is
                  one of the grounds for annulment set out in Article 52 of the Convention, and to
                  draw the consequences under the same article. In this sense, the Committee
                  defends the Convention’s legal purity.”106
120.     The Committee also shares the view of the ad hoc committee in Standard Chartered Bank v.
         TANESCO, when it stated that:

                  “[A]n annulment proceeding is not concerned with how the tribunal appreciated
                  the arguments and evidence submitted by the parties or the conclusion it arrived
                  therefrom. Instead, it is merely concerned that such assessment or evaluation
                  indeed took place, on a fair and equitable basis, and that the findings of the
                  Tribunal were based in its appreciation and analysis of said evidence and
                  arguments, and thus is not arbitrary.”107
121.     As to the argument made by Latvia that, for an award to be annulled on this ground, the failure to
         state reasons has to relate to an issue that is material to the outcome of the case, the Committee
         notes that only failure to address a matter that would have been decisive for the outcome of the case
         could amount to a failure to state reasons leading to the annulment of the award.108


V.       THE APPLICATION FOR ANNULMENT

122.     According to Latvia, the Award suffers from five distinct defects in the Tribunal’s findings on (i)
         applicable law, (ii) causation, (iii) quantum, (iv) interest and (v) jurisdiction. Latvia argues that due
         to each of these defects (taken together or separately), the Award should be annulled based on either
         or both manifest excess of power and failure to state reasons. UAB E energija objects to Latvia’s
         application for annulment, arguing that the Tribunal’s findings on the five aforementioned issues
         are not defective, and that, even if they were, they would not give rise to annullable errors based
         on the grounds invoked by Latvia.

123.     In the present section, the Committee addresses the Tribunal’s decision on the applicable law (A.),
         findings on causation (B.), decision on quantum (C.), reasoning on interest (D.), and decision on
         jurisdiction (E.). 109



106
    Klöckner v. Cameroon (ARLA-0009), ¶¶ 143-151.
107
    Standard Chartered v. TANESCO (ARLA-0072), ¶ 61.
108
    See, Suez v. Argentina (ACLA-0033), ¶ 163.
109
    At the Hearing, Latvia focused on the issue of causation, and connected it to the issue of quantum and interest. See
Transcript Day 1, p. 5 lines 7-20; p. 5 line 24 – p. 6 line 8. While the Committee sees the reasons why Latvia decided


                                                          26

                                                                                                                    394
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 396 of 452



   A. THE TRIBUNAL’S DECISION ON THE APPLICABLE LAW

             1. Latvia’s Position

124.     Latvia submits that the Tribunal’s decision on the law to be applied to the Arbitration was deficient
         and that the Award should be annulled based on both Articles 52(1)(b) and Articles 52(1)(e) of the
         ICSID Convention.

125.     According to Latvia, “[a]n ICSID Tribunal will exceed its powers if it fails to apply the proper
         applicable law to the dispute before it.”110 Latvia refers to Article 42(1) of the ICSID Convention,
         and contends that, pursuant to this provision, “the application of the proper law is an essential
         element of the parties’ consent to arbitrate and circumscribes the powers of an ICSID tribunal.”111

126.     Latvia submits that the Tribunal failed to address the Parties’ dispute regarding the appropriate
         sources of law.112 In particular, it claims that “[w]hile the Tribunal decided that there was an
         implicit agreement between the Parties that the primary sources of applicable law would be the
         BIT, ‘general international law’ and Latvian law, the Tribunal failed to resolve the Parties’ dispute
         as to whether the PECL [Principles of European Contract Law], the UNIDROIT Principles and the
         Trans-Lex Principles formed part of ‘general international law.’”113 According to Latvia, the
         Tribunal should have made a determination as to the applicability of those principles, especially
         since Latvia relied on them in the Arbitration.114 It argues that the Tribunal “ignored these
         principles,”115 and that this should be considered as a failure “to identify and apply the correct
         applicable law.”116 Such failure, which is “a serious defect in the Tribunal’s Award,”117 constitutes



to group these three issues during the Hearing, the present decision addresses the three issues separately, for the sake
of clarity.
110
    Applicant’s Memorial, ¶ 21 (citing, inter alia, Malicorp v. Egypt (ARLA-0050), ¶ 48; Standard Chartered v.
TANESCO (ARLA-0072), ¶ 282).
111
    Applicant’s Memorial, ¶ 21 (citing Helnan v. Egypt (ARLA-0043), ¶ 41).
112
    Applicant’s Memorial, ¶¶ 25-26; Applicant’s Reply, ¶¶ 7-10.
113
    Applicant’s Memorial, ¶ 25, citing the Award (AR-0003), ¶ 792.
114
    Applicant’s Reply, ¶ 9.
115
    Applicant’s Reply, ¶¶ 10 and 20 (noting that “the Tribunal offered no explanation as to why the PECL, the
UNIDROIT Principles and the Trans-Lex Principles were inapplicable, nor why no further reference to these
principles was in order.”).
116
    Applicant’s Memorial, ¶ 26.
117
    Applicant’s Memorial, ¶ 26. See also, Applicant’s Reply, ¶ 18 (explaining that “The tribunal did not err in the
application of the law agreed between the parties. It ignored altogether general principles of law, comprising the PECL,
the UNIDROIT Principles and the Trans-Lex Principles, despite the fact that the Respondent relied on them. This is
not simply an error in the application of the law or an ‘inadvertent oversight of a detail in the law.’”).


                                                          27

                                                                                                                    395
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 397 of 452



        a “manifest excess of power,” because it is both “textually obvious and substantively serious,”118
        and because Latvia’s “substantive defenses to liability based on the application of the PECL, the
        UNIDROIT Principles and the Trans-Lex Principles were essential to the question of liability and
        could have led the Tribunal to reach a different decision.”119 Consequently, the Award should be
        annulled.120

127.    Furthermore, Latvia contends that “[t]he Tribunal’s disregard for the Parties’ dispute regarding the
        scope and content of the applicable law also amounts to a failure to state reasons on an essential
        issue of consequence for the outcome of the case.”121

128.    More specifically, Latvia submits that in its written submissions in the Arbitration, it advanced
        defenses to liability under the BIT which were based on principles codified in the PECL.122 In
        addition, Latvia contends that, during the hearing on the merits in the Arbitration, it explained, in
        response to a question asked by the Tribunal, the practical implications that would result from an
        application of the PECL in the case.123 While Latvia demonstrated during the Arbitration
        proceedings that the PECL (as well as the UNIDROIT Principles and the Trans-Lex Principles)
        were relevant to the outcome of the dispute, the Tribunal did not address the applicability of these
        principles and offered no explanation for this. Latvia further argues that, even if the Tribunal
        implicitly decided that the above-referred principles were inapplicable, “it offered no reasoning to
        support such a conclusion.”124

129.    Latvia concludes that, as a result, the Award should be annulled pursuant to Article 52(1)(e) of the
        ICSID Convention for a “failure to state the reasons” on which it is based.125

130.    At the Hearing, Latvia decided not to refer to the question of applicable law, explaining that it was
        “content to rely on its written submissions.”126



118
    Applicant’s Memorial, ¶ 27 (citing, inter alia, Soufraki v. UAE (ARLA-0034), ¶ 40).
119
    Applicant’s Memorial, ¶ 27.
120
    Applicant’s Memorial, ¶ 23; Applicant’s Reply, ¶ 21.
121
    Applicant’s Memorial, ¶ 34.
122
    Applicant’s Memorial, ¶ 36; Applicant’s Reply, ¶ 15.
123
    Applicant’s Memorial, ¶ 37.
124
    Applicant’s Reply, ¶ 12.
125
    Applicant’s Reply, ¶ 16.
126
    See Transcript Day 1, p. 5 lines 20-21.


                                                        28

                                                                                                         396
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 398 of 452



              2. UAB E energija’s Position

131.     According to UAB E energija, there is no basis to annul the Award with respect to the Tribunal’s
         decision on the applicable law. Latvia’s position on the applicable law is misguided because Latvia
         never argued in the Arbitration proceedings that “PECL, UNIDROIT Principles or Trans-Lex
         Principles formed part of the applicable law for the purposes of UAB E energija’s claims under the
         BIT.”127 While UAB E energija admits that Latvia did refer to these principles in the Arbitration,
         it contends that Latvia did so “only as what it described as an ‘extra verification’ of the
         interpretation of the commercial contracts under their proper applicable law (Latvia law).”128 As a
         result, according to UAB E energija, there was no dispute between the Parties as to the applicability
         of these principles, and the Tribunal could not have erred when it ruled not to decide on the
         applicability of these principles in its Award.129

132.     In addition, UAB E energija argues that the Tribunal in any event “did make a decision on the
         applicable law, and did thereby consider Latvia’s arguments (such as they may have been) in
         relation to the PECL, UNIDROIT Principles and the Trans-Lex Principles.”130 According to UAB
         E energija, the Tribunal “was very clear as to the applicable law”131 and therefore abided by the
         “obligation to identify the applicable law to the dispute pursuant to Article 42(1) of the ICSID
         Convention.”132

133.     Based on these considerations, UAB E energija submits that the Tribunal “did not fail to apply the
         applicable law”133 and that “there is no difficulty for a normal reader of the Award to understand
         the Tribunal’s arguments and to follow its line of reasoning leading up to its final conclusions.”134




127
    Claimant’s Counter-Memorial, ¶ 56; Claimant’s Rejoinder, ¶ 16.
128
    Claimant’s Rejoinder, ¶ 16.
129
    Claimant’s Counter-Memorial, ¶ 58. See also, Transcript Day 1, p. 137, lines 5-6 (explaining that during the
Arbitration, there was an “agreement between the parties that the relevant contracts concluded by the local Latvian
parties were governed by Latvian law. The parties did not dispute that.”).
130
    Claimant’s Counter-Memorial, ¶ 65 (emphasis in the original). See also, Transcript Day 1, p. 142, line 24 – p. 143,
line 2 (explaining that “the Tribunal did state its reasons for its decision on the applicable law. It did so by reference
to Article 42 of the Convention”).
131
    Claimant’s Counter-Memorial, ¶ 66.
132
    Claimant’s Counter-Memorial, ¶ 67. See also, Claimant’s Rejoinder, ¶ 17.
133
    Claimant’s Counter-Memorial, ¶ 70.
134
    Claimant’s Counter-Memorial, ¶ 71.


                                                           29

                                                                                                                      397
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 399 of 452



         UAB E energija therefore concludes that the Tribunal’s decision on the applicable law does not
         constitute a manifest excess of power and the Tribunal did not fail to state reasons.135

             3. The Committee’s Analysis

134.     The Committee recalls that, although the matter of the Tribunal’s alleged failure to explain its
         decision on the applicable law was not addressed by Latvia in its oral submissions at the Hearing,
         Latvia confirmed at the Hearing that the submissions made in its written pleadings in this regard
         were maintained.136

135.     Latvia claims that the Tribunal failed to apply the PECL, UNIDROIT Principles or Trans-Lex
         Principles as part of general international law, in spite of the fact that Latvia claimed that they were
         relevant to the Tribunal’s determination. Latvia asserts that the Tribunal implicitly rejected these
         principles but provided no reasoning for the rejection. Ergo, the Tribunal failed to state reasons for
         its decision and the Award should be annulled on this ground. In addition, the fact that the Tribunal
         disregarded these general principles in spite of the Respondent’s reliance on them also constitutes
         a manifest excess of power.

136.     UAB E energija, for its part, argues that Latvia did not rely on these principles as part of the
         applicable law in the original Arbitration but merely invoked them for the interpretation of the
         relevant commercial contracts which were governed by Latvian law. In UAB E energija’s opinion,
         Latvia’s claims must fail for three reasons: (i) because the arguments that it makes in these
         annulment proceedings were not raised in the Arbitration; (ii) because the Tribunal provided
         reasons for its findings on the applicable law; and (iii) because, even if there was a failure to apply
         the relevant principles invoked by Latvia, such failure was not material to the outcome of the case
         and does not justify annulment.137

137.     In proceeding with its analysis, the Committee is mindful not to engage in a process of ex post facto
         interpretation of Latvia’s arguments in the Arbitration. Having said that, the Committee also
         considers it necessary to review these arguments in order to ascertain whether the Tribunal failed
         to consider the proper applicable law and thus exceeded its powers and/or failed to state reasons
         under Articles 52(1)(b) and (e) of the ICSID Convention, as Latvia alleges in these proceedings.



135
    Claimant’s Counter-Memorial, ¶ 71.
136
    Transcript Day 1, p. 111, lines 6-11.
137
    Transcript Day 1, p. 138, lines 1-10.

                                                       30

                                                                                                             398
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 400 of 452



138.    Latvia argued in its written submissions in the Arbitration that the applicable law was composed of
        both Latvian law and international law and that the PECL, UNIDROIT Principles or Trans-Lex
        Principles formed part of the latter. For instance, the Counter-Memorial referred to the PECL
        Principles as “general principles of law recognized by civilized nations” pursuant to Article
        38(1)(c) of the ICJ Statute138 and as “guiding principles” in contractual interpretation.139

139.    In the Rejoinder, Latvia referred to “general principles of law as suitable when gaps and
        uncertainties exist as to the particular situation” and mentioned the PECL Principles in that
        context.140 The UNIDROIT and Trans-Lex Principles were also referred to in the Rejoinder as
        “inherent principles guiding the conclusion, interpretation and application of contractual terms in
        international business contracts.”141 Latvia added in the same pleading that:

                 “additional justification for invocation of PECL is the need to have a neutral
                 viewpoint (in the sense of international law) over the disputed aspects pertaining
                 to commercial matters underlying the Concession Agreement and related
                 commercial agreements (...) The Tribunal can have a neutral criterion in
                 determining these matters, instead of indulging into a tedious and quarrelsome task
                 of deciphering exactly what result stems from formal application of Latvian law
                 (being the applicable law to the commercial agreements).”142
140.    In addition, Latvia stated in the Rejoinder, in dealing with the Settlement Agreement: “Respondent
        also contends that the same result is achieved, when analyzing the Settlement Agreement from the
        standpoint of its formal applicable law (Latvian law).”143 Apart from this reference made with
        respect to the Settlement Agreement, the Committee observes that nowhere in its submissions in
        the original Arbitration did Latvia explain what impact these principles would have had on the
        outcome of the case if they were specifically applied as part of the applicable law.

141.    Thus, it can be concluded that, to the extent that Latvia relied on the PECL, UNIDROIT Principles
        or Trans-Lex Principles in its written pleadings, it did so because in its view these principles
        reflected a general practice and provided guidance in the interpretation and application of contracts,
        offering a “neutral criterion” of interpretation. It also appears that Latvia never relinquished Latvian




138
    Chart at Claimant’s Counter-Memorial, ¶ 54, citing Arbitration Counter-Memorial, ¶ 3.10.
139
    Chart at Claimant’s Counter-Memorial, ¶ 54, citing Arbitration Counter-Memorial, ¶ 3.16. See also, ¶ 3.37.
140
    Chart at Claimant’s Counter-Memorial, ¶ 54, citing Arbitration Rejoinder, ¶ 18.
141
    Chart at Claimant’s Counter-Memorial, ¶ 54, citing Arbitration Rejoinder, ¶ 19.
142
    Chart at Claimant’s Counter-Memorial, ¶ 54, citing Arbitration Rejoinder, ¶ 20.
143
    Chart at Claimant’s Counter-Memorial, ¶ 54, citing Arbitration Rejoinder, ¶ 24.

                                                        31

                                                                                                                 399
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 401 of 452



        law as the proper applicable law to the contracts but referred to these principles as additional
        considerations to be employed in the process of interpretation.

142.    This conclusion is confirmed further by Latvia’s arguments at the hearing in the Arbitration, where
        only Latvian law and international law were mentioned in the analysis of the applicable law and no
        reference to any of these principles was made at all. It is particularly telling in this regard that Slides
        7 and 8 of Latvia’s opening presentation, entitled “Applicable Law (1)” and “Applicable Law (2),”
        respectively listed Latvian law “as a starting point” and international law “as a supervisor with BIT
        standards.”144 In Slide 8, Latvia provided a list of the different elements of Latvian law and
        international law that applied but did not expressly include the PECL, UNIDROIT Principles or
        Trans-Lex Principles.145

143.    It follows that Latvia did not expressly, or clearly, formulate an argument in the Arbitration – as it
        does in these proceedings – that the PECL, UNIDROIT Principles or Trans-Lex Principles formed
        part of the applicable law for purposes of the Claimant’s claims pursuant to the BIT. Instead, Latvia
        recognized that international law applied in the case but the relevant contracts were governed by
        Latvian law. For instance, in its Rejoinder in the Arbitration, Latvia stated:

                 “[W]hile the Treaty and other public international law provisions (such as
                 customary rules, general principles of law) are obviously the sole legal rules
                 applicable in this case under international law, it also needs emphasizing that
                 Treaty (both expressly and implicitly) authorizes application of compatible
                 national law provisions. For these reasons, Respondent`s treatment of the
                 Concession Agreement and the related agreements as commercial is concordant
                 with the nature and contents of those documents, as well as legal provisions of
                 applicable Latvian law (…). That is, treatment of those agreements as commercial
                 complies both with the sense and meaning of the Treaty, as well as applicable
                 Latvian law.”146
144.    It was on the basis of this case as pleaded by Latvia in the Arbitration that the Tribunal decided the
        matter of the applicable law in the Award. With these considerations in mind, the Committee turns
        to the Tribunal’s findings as reflected in the Award.

145.    The passages of the Award on the applicable law are at paragraphs 582-584 (summarizing the
        Claimant’s position), 717-718 (summarizing the Respondent’s position) and 790-793 (containing




144
    Respondent’s Opening Presentation in the Arbitration, dated February 23, 2015 (AC-0011), pp. 9-10.
145
    Respondent’s Opening Presentation in the Arbitration, dated February 23, 2015 (AC-0011), p. 10.
146
    Chart at Claimant’s Counter-Memorial, ¶ 54, citing Arbitration Rejoinder, ¶¶ 14-15.

                                                       32

                                                                                                               400
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 402 of 452



        the Tribunal’s reasoning). In particular, in describing the Respondent’s position, the Tribunal noted
        as follows:

                “As the ‘concession arrangement’ was ‘basically spelled out in commercial
                agreements’, the Respondent invokes the application of the Principles of European
                Contract Law, the 2010 UNIDROIT Principles of International Commercial
                Contracts and the Trans-Lex Principles which may be considered as general
                principles of law recognised by civilized nations within the meaning of Article
                38(1)(c) of the Statute of International Court of Justice, contending that the
                application of such principles is suitable where specific issues are to be decided
                and gaps are found to exist in the abstract principles set out in an investment
                treaty.”147
146.    In providing its reasons for the decision on liability, the Tribunal observed that – given its finding
        that the dispute was within its jurisdiction under the BIT and the ICSID Convention – it had to turn
        to Article 42 of the Convention in order to determine the applicable law. 148 On that basis, the
        Tribunal held as follows:

                “In the Tribunal’s view, acceptance of the offer to arbitrate in Article 7 of the BIT
                establishes an implicit agreement that the applicable law consists primarily of the
                standards of protection contained in the BIT, but that recourse may be had to
                general international law as well as to the domestic law of Latvia.”149
147.    The Tribunal further considered that:

                “[I]t is not in dispute that (i) Article 1(1) of the BIT refers to Latvian laws and
                regulations, (ii) such laws and regulations apply to the actions of Latvian executive
                and judicial authorities and (iii) the agreements entered into by Latgales Enerģija
                with the Municipality, Rēzeknes Siltumtīkli and Rēzeknes Enerģija are governed
                by such laws and regulations. As follows from the preceding paragraph, the
                Tribunal considers that it is empowered by Article 42(1) of the ICSID Convention
                to interpret and apply such laws and regulations in so far as necessary to determine
                the dispute that has been referred to it.150
148.    Thus – after a short introduction explaining Latvia’s position – the Award does not discuss further
        Latvia’s arguments on the PECL, the UNIDROIT Principles and the Trans-Lex Principles. Latvia
        contends that the Tribunal failed to identify and apply the applicable law because it “simply ignored




147
    Award (AR-0003), ¶ 718.
148
    Award (AR-0003), ¶¶ 790-791.
149
    Award (AR-0003), ¶ 792.
150
    Award (AR-0003), ¶ 793.


                                                     33

                                                                                                          401
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 403 of 452



        these principles,” “with no reasons given.”151 in spite of the arguments advanced by Latvia in the
        Arbitration.

149.    The Committee does not agree with Latvia’s position. As explained below, the Committee finds
        that the fact that the Tribunal did not address all of Latvia’s arguments on the applicable law does
        not constitute a failure to apply the law agreed by the Parties and thus does not amount to a manifest
        excess of powers. Further, the Committee considers that there was no failure to state reasons.

150.    With regard to the allegation that the Tribunal manifestly exceeded its powers, the Committee finds
        that the Tribunal interpreted and applied the correct applicable law, which in its view consisted
        “primarily of the standards of protection contained in the BIT” and added that “recourse may be
        had to general international law as well as to the domestic law of Latvia.”152 The Award further
        recalls that it was undisputed between the Parties that Article 1 of the underlying BIT refers to
        Latvian laws and regulations, that these laws and regulations applied to the actions of the Latvian
        executive and judicial authorities and that the contracts were also governed by Latvian laws and
        regulations.153 On this basis, the Tribunal concluded that it had the power under Article 42(1) of
        the ICSID Convention to interpret and apply such laws and regulations. Thus, the reasoning of the
        Tribunal on the applicable law follows the proper logical sequence and is clear and comprehensive.

151.    The Committee shall not speculate as to the possible reasons why the Tribunal chose not to address
        Latvia’s arguments on the PECL, UNIDROIT Principles or Trans-Lex Principles in the Award and
        whether it may have found this “unnecessary” as asserted by UA E energija in these annulment
        proceedings.154 The fact remains that Latvia itself – as shown by the record of the Arbitration before
        this Committee – argued that “the Treaty and other public international law provisions (such as
        customary rules, general principles of law) are obviously the sole legal rules applicable in this case
        under international law.”155 In addition, Latvia stated that “it also needs emphasizing that Treaty
        (both expressly and implicitly) authorizes application of compatible national law provisions.” 156
        This was Latvia’s primary case and the Award properly addressed and decided that case providing
        the necessary reasons in that regard.



151
    Applicant’s Reply, ¶¶ 10 and 15.
152
    Award (AR-0003), ¶ 792.
153
    Award (AR-0003), ¶ 793.
154
    Claimant’s Counter-Memorial, ¶ 67.
155
    Chart at Claimant’s Counter-Memorial, ¶ 54, citing Arbitration Rejoinder, ¶¶ 14-15.
156
    Arbitration Rejoinder, ¶ 14.

                                                        34

                                                                                                          402
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 404 of 452



152.    This conclusion is corroborated by the way the Tribunal described Latvia’s arguments on the
        application of the PECL, UNIDROIT Principles or Trans-Lex Principles when it stated that Latvia
        contended that these “may be considered as general principles of law recognised by civilized
        nations within the meaning of Article 38(1)(c) of the Statute of the International Court of Justice,
        contending that the application of such principles is suitable where specific issues are to be decided
        and gaps were found to exist in the abstract principles set out in an investment treaty.”157 It appears
        from this statement that the Tribunal understood Latvia’s position to rely on these principles only
        as secondary sources. This also appears to be the correct interpretation in the light of the position
        advanced by Latvia in the Arbitration as recalled above.

153.    Moreover, Latvia did not explain in the Arbitration – nor does it now – whether, or how, the result
        would have been different if the Tribunal had expressly applied the principles in question. Latvia’s
        Memorial on Annulment states that the “Tribunal’s error was potentially material to the outcome
        of the case because … the Respondent’s substantive defences based on the application of the PECL,
        the UNIDROIT Principles and the Trans-Lex Principles could have led the Tribunal to reach a
        different decision on liability.”158 However, this is a vague and hypothetical statement which does
        not explain why the application of those principles would have yielded a different result on liability.

154.    Further, as recalled above, the argument as to the potential impact to the outcome of the case of the
        application of these principles appears to be an after-thought since Latvia’s submissions in the
        Arbitration did not put much weight on these principles, nor did they state that these principles, if
        specifically applied, would have led to different conclusions as to the outcome. To the contrary, the
        Committee is of the view that, in the light of the position advanced by Latvia in the Arbitration, the
        fact that the Tribunal did not expressly refer to the PECL and the UNIDROIT Principles in the
        Award is of no consequence to the outcome of the Arbitration. What matters is that the Tribunal
        did not misinterpret or misapply the proper applicable law or that it did so in a gross or egregious
        manner. It follows that there was no manifest excess of powers for failure to apply the applicable
        law.

155.    As to the alleged failure to state reasons, the Tribunal did provide reasons for its conclusions, which
        were reached on the basis of the applicable law. The section of the Award entitled “Applicable
        Law” sufficiently and clearly explains the Tribunal’s reasoning in this regard: the Tribunal based


157
    Award (AR-0003), ¶ 718, referring to Latvia’s Objections to Jurisdiction and Counter-Memorial, ¶ 3.10-3.11;
Rejoinder ¶ 18-20. Emphasis added.
158
    Applicant’s Memorial, ¶ 40.

                                                      35

                                                                                                           403
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 405 of 452



        its decision on Article 42 of the ICSID Convention and the relevant provisions of the BIT,
        according to which “the applicable law consists primarily of the standards of protection contained
        in the BIT, but that recourse may be had to general international law as well as the domestic law of
        Latvia.” In the following parts of the Award, the Tribunal proceeded to apply international law to
        the BIT violations, and Latvian law to the contracts and to interpret the duties and powers of the
        Regulator, which were governed by that law.

156.    The fact that there was no specific mention in the reasoning of the Award of the PECL, the
        UNIDROIT Principles and the Trans-Lex Principles is not in the Committee’s opinion sufficient
        ground to annul the Award for a failure to state reasons. As held by other annulment committees,
        a tribunal is not under the obligation to address every single argument made by a party, particularly
        if it is not decisive for the outcome.159

157.    Indeed, the Committee finds that, as explained above, on Latvia’s own case in the Arbitration,
        international law and Latvian laws and regulations applied to the case. Even though Latvia argued
        that the principles may also be taken into account as part of the applicable law, there is no indication
        in the record that the express application of these principles by the Tribunal would have led to a
        different decision.

158.    As held by the ad hoc committee in the Soufraki v. UAE Decision on Annulment, which was cited
        with favour by Latvia:

                “It is also possible that a tribunal may give reasons for its award without
                elaborating the legal and factual bases of such reasons. So long as those reasons in
                fact make it possible to connect the facts or law of the case to the conclusions
                reached in the award, annulment may appropriately be avoided.”160
159.    The Committee also concurs with the following position of the Soufraki committee:

                “[T]he Committee considers that, with regard to the reasoning of the award, if the
                Committee can make clear – without adding new elements previously absent – that
                apparent obscurities are, in fact, not real, that inadequate statements have no
                consequence on the solution, or that succinct reasoning does not actually overlook
                pertinent facts, the Committee should not annul the initial award. For example, as
                regards the ground that the award has failed to state the reasons on which it is
                based, if the ad hoc Committee can ‘explain’ the Award by clarifying reasons that
                seemed absent because they were only implicit, it should do so.”161

159
    TECO v. Guatemala (ARLA-0061), ¶125; Tza Yap Shum v. Peru (ACLA-0024), ¶ 119.
160
    Soufraki v. UAE (ARLA-0034), ¶ 128.
161
    Soufraki v. UAE (ARLA-0034), ¶ 24.

                                                      36

                                                                                                            404
        Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 406 of 452



160.     In the present instance, the Committee finds that even though the Tribunal omitted to refer to the
         PECL, the UNIDROIT Principles and the Trans-Lex Principles in the Award, it did not fail to
         provide a clear or complete reasoning on a material point. To paraphrase Latvia’s own arguments
         in these annulment proceedings, when it comes to this matter, the Award is not “arbitrary on a
         material point” and it does not “through a failure of reasoning, leave the reader thinking that it may
         be arbitrary.”162 Furthermore, even if the Tribunal had specifically mentioned these principles in its
         analysis on the applicable law, there is no reason to believe – based on Latvia’s own pleaded case
         in the Arbitration – that such specific mention would have had an impact on the Tribunal’s decision
         and changed the outcome of the case.

161.     In the light of the above considerations, the Committee finds that annulment of the Award under
         Article 52(1)(b) and (1)(e) of the ICSID Convention with regard to the applicable law is not
         warranted and dismisses Latvia’s request.


      B. THE TRIBUNAL’S FINDINGS ON CAUSATION

             1. Latvia’s Position

162.     According to Latvia, the Tribunal failed to establish or explain “how Latvia’s breaches of the BIT
         caused [UAB E energija] to suffer the two specific heads of ‘loss’ that the Tribunal identified in
         the Award.”163 Latvia contends that such failure constitutes an annullable error pursuant to
         Article 52(1)(e) of the ICSID Convention.

163.     By way of background, Latvia recalls that the Tribunal found that only three impugned acts out of
         the 73 separate breaches alleged by UAB E energija constituted a breach of the BIT,164 and that the
         Tribunal awarded damages to UAB E energija under the following two headings:

             •    “outstanding shareholder loans that the Claimant had granted to Latgales Enerģija and
                  which had allegedly not been repaid (the Shareholder Loans);”165 and


162
    Transcript Day 1, p. 48, lines 8-12.
163
    Applicant’s Memorial, ¶ 42.
164
    Applicant’s Memorial, ¶¶ 11-12 and 42; Transcript Day 1, p. 27, line 16 – p. 28, line 4. Latvia refers specifically
to: (i) the Municipality’s inaction and delay with respect to the establishment of a heat supply development plan, (ii)
the declaration of an “energy crisis” by the Municipality and the consequences that this entailed for Latgales Enerģija,
and (iii) the Municipality’s appointment of Rēzekne Enerģija – a company owned by the Municipality – as the
company responsible for district heating in Rēzekne.
165
    Applicant’s Memorial, ¶ 47.


                                                          37

                                                                                                                    405
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 407 of 452




             •    “a payment by the Claimant under a bank guarantee that had been issued to cover the
                  performance of certain obligations in relation to the Project (the Danske Bank
                  Guarantee).”166

164.     However, according to Latvia, the Tribunal failed to establish the causal link between the three
         breaches and these two items,167 even though it ruled that such causal link was required to award
         damages.168

165.     To support this argument, Latvia refers, by way of background, to the factual parts of the Award
         where the Tribunal discussed the issue of the Shareholder Loans and the Danske Bank Guarantee,169
         as well as to exhibits and extract of the expert reports that were cited by the Tribunal to explain its
         factual findings on these loans and guarantee.170 Latvia then points toward the sections of the
         Award where the Tribunal reached its conclusion on causation and damages, arguing that the
         Tribunal failed to consider “whether there was any evidence that the Shareholder Loans would have
         been repaid, and that the Danske Bank Guarantee would not have been drawn down, in the absence
         of the specific State conduct that it had determined was in breach of the BIT.”171

166.     In particular, Latvia focuses on paragraphs 1140 to 1144 of the Award,172 where the Tribunal refers
         to the Shareholder Loans and Danske Bank Guarantee, and to the potential monetary losses that
         could result from them for UAB E energija.173




166
    Applicant’s Memorial, ¶ 47.
167
    Applicant’s Memorial, ¶ 48 (explaining that “[t]he Tribunal simply stated that it regarded these items ‘as
representing an actual loss suffered by the Claimant and … therefore recoverable in principle.’”).
168
    Applicant’s Memorial, ¶¶ 48-49.
169
    Award (AR-0003), ¶¶ 377-380; 406-410; 411-413.
170
    Assignment Agreement No. 100/2008/0625, June 25, 2008, Arbitration Exhibit C-182 (AR-0013); Assignment
Agreement No. 2009/08/11-01, Arbitration Exhibit C-197 (AR-0012); Hansel Realty Management Spain S.L. v.
Latgales Energija, SIA (Case No 3-12/4490/18), Decision of the District Court, Arbitration Exhibit C-198 (AR-0014);
Extract from E energija accounts, Financial Statements for the fiscal year ended September 30, 2010, Arbitration
Exhibit C-0200 (AR-0015); First Witness Statement of Aleksas Jautakis, December 2013 (extract), exhibited as CWS-
2 in the Arbitration; Expert Report of Dr Serena Hesmondhalgh (the Brattle Group), December 2013 (extract),
exhibited as ER Hesmondhalgh I in the Arbitration; Expert report of Michael Peer (KPMG), April 17, 2014 (extract),
exhibited as ER Peer I in the Arbitration.
171
    Applicant’s Memorial, ¶ 51.
172
    Applicant’s Memorial, ¶¶ 48-49. See also, Transcript Day 1, p. 33, lines 17-18 (arguing that the part of the Award
starting at ¶1140 should be seen as “the crux of the matter”).
173
    Award (AR-0003), ¶¶ 1140-1144.


                                                         38

                                                                                                                  406
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 408 of 452



167.     According to Latvia, the Tribunal’s reasoning in these paragraphs is both “incoherent” 174 and
         “perfunctory,”175 because the Tribunal fails to identify the causation between the breach of the BIT
         and the losses suffered by UAB E energija, and because “evidence that [the Tribunal] described
         did not support the conclusion that it reached, and [the Tribunal] cited no evidence that did support
         that conclusion.”176 Specifically, Latvia argues that while the Tribunal admitted, in paragraphs
         1143 and 1144 of the Award, that it had to determine “whether the Claimant is entitled” to
         damages,177 and “to what extent the Claimant’s actual loss was caused by the Respondent’s
         breaches of Article 3(1),”178 the Tribunal failed to make this determination, and instead reached the
         conclusion, in paragraph 1144, that “the Claimant and the Respondent have contributed to the
         losses suffered by the Claimant to an extent that is, all in all, broadly equivalent and that the
         Claimant should therefore be awarded 50% of the actual losses mentioned above.” According to
         Latvia, the Tribunal did not give any reasons for this conclusion other than saying that it reached
         this finding after “[h]aving weighed all the evidence examined in the present Award.”179 For
         Latvia, this statement (“having weighed all the evidence…”) “does not allow the reader to
         understand how the Tribunal when from A to B to the conclusion.”180 Latvia therefore contends
         that the Tribunal’s finding on causation, and on the resulting loss, is “arbitrary.”181 In Latvia’s
         counsel’s own words, “To an objective reader who had paid attention to the factual part of the
         award, and to the factual and expert evidence that the Tribunal itself had referred to, it would be
         difficult to reach any conclusion other than that this was an arbitrary baby-splitting exercise because
         the Tribunal had found breaches and did not want to leave the Claimant empty-handed.”182

168.     According to Latvia, the Tribunal’s lack of reasoning on the issue of causation was exacerbated by
         UAB E energija’s own failure to argue “for a causal link between the limited breaches of […] the
         BIT ultimately established and the damages it claimed to have suffered” during the Arbitration.183
         Latvia emphasizes that UAB E energija “never sought to establish a causal link between the treaty


174
    Transcript Day 1, p. 38, line 21.
175
    Transcript Day 2, p. 5, lines 3-6.
176
    Transcript Day 2, p. 5, lines 7-9.
177
    Award (AR-0003), ¶ 1143.
178
    Award (AR-0003), ¶ 1144.
179
    Transcript Day 1, p. 65, lines 15-16.
180
    Transcript Day 1, p. 66, lines 19-21.
181
    Transcript Day 1, p. 67, line 4.
182
    Transcript Day 1, p. 67, lines 16-23.
183
    Applicant’s Reply, ¶ 23.


                                                      39

                                                                                                            407
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 409 of 452



         breaches for which Latvia was held responsible and any specific type or amount of damage
         claimed.”184 The Tribunal in fact “recognized this flaw in [UAB E energija]’s case”185 when it
         confirmed that UAB E energija’s “approach to causation was ‘inconsistent with its findings
         whereby the Regulator’s revocation of the licenses was justified and whereby only certain actions
         or omissions of the Respondent breached Article 3(1) of the BIT.’”186 Yet, “the Tribunal upheld
         damages claims for non-payment of the Shareholder Loans and the Danske Bank Guarantee
         drawdown, which suffered from precisely the same flaw in causation”187 and “offered no
         explanation for this difference in conclusion.”188

169.     Latvia further argues that, contrary to UAB E Energija’s allegations, it did raise causation defenses
         on the two above-referred loss claims during the Arbitration, as recorded by the Tribunal in the
         Award, and that the issue of causation was material for the Tribunal’s decision. According to
         Latvia, had the Tribunal reasoned on the causation points made by Latvia during the Arbitration,
         “it is likely that the Claimant would have been awarded no damages,” especially because it is on
         this basis that the Tribunal rejected other claims for losses made by UAB E Energija.189

             2. UAB E energija’s Position

170.     UAB E energija contends that: (i) the Tribunal did demonstrate causation between Latvia’s specific
         violations of the BIT and the losses it suffered; (ii) the Tribunal did establish causation and
         explained the reasons in the Award; and (iii) as a result, there is no ground for annulment of the
         Award.190

171.     With respect to the Parties’ positions in the Arbitration, UAB E energija argues that the damages
         suffered from the alleged breaches, which the Tribunal eventually rejected, overlapped with the
         three breaches for which the Tribunal found a violation of the BIT, and that it demonstrated that
         there was a causal link between all these breaches and the damages claimed.191 In addition, UAB E
         energija insists that Latvia fails to point to any submission in the Arbitration in which it advanced


184
    Applicant’s Reply, ¶ 27.
185
    Applicant’s Reply, ¶ 27.
186
    Applicant’s Reply, ¶ 27. See also, ¶ 1134 of the Award.
187
    Applicant’s Reply, ¶ 27.
188
    Applicant’s Reply, ¶ 27.
189
    Applicant’s Reply, ¶¶ 29-31.
190
    Claimant’s Counter-Memorial, ¶ 77.
191
    Claimant’s Counter-Memorial, ¶¶ 79-80.


                                                         40

                                                                                                          408
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 410 of 452



        the argument now presented in the annulment proceeding, i.e. that the losses suffered in the form
        of the Shareholder loans and the Danske Bank Guarantee were not caused by the violations of the
        BIT that the Tribunal identified.192

172.    UAB E energija argues that “the Tribunal was clear as to the reasons for awarding damages to E
        energija.”193 Quoting from the Award, UAB E energija submits that the Tribunal “very clearly
        concluded that there was a causal link between Latvia’s actions and [UAB E energija]’s losses.”194
        In particular, UAB E energija focuses on the parts of the Award where the Tribunal first established
        that “the conduct for which the Respondent is responsible is one of the principal causes that
        ultimately resulted in the Claimant being unable to recover loans granted to Latgales Energija and
        having to pay a guarantee”195 and that the amounts that UAB E energija had to pay for the
        Shareholder loans and the Danske Bank Guarantee constituted “an actual loss suffered by the
        Claimant” which should therefore be recovered.196

173.    Finally, UAB E energija recalls that “[a]nnulment committees do not have the power to review the
        adequacy of the reasons set forth by the tribunal in its award, or their correctness,” and that the
        committees’ role is “limited to analyzing whether a reader can understand how the tribunal arrived
        at its conclusion.”197 According to UAB E energija, in the present case, the Tribunal “presented a
        reasoned and evidence-based explanation as to why it awarded E energija part of the quantum
        claimed,” and therefore the Award cannot be annulled pursuant to Article 52(1)(e).

             3. The Committee’s Analysis

174.    Latvia contends that the Tribunal failed to give reasons as to the causal link between the Claimant’s
        loss and Latvia’s breaches of Article 3(1) of the BIT. For Latvia, “a vague reference to contributory
        fault cannot replace an explanation of the causal link between the breaches and the loss.” 198 UAB
        E energija, for its part, asserts that it is clear that the Award decided the issue of causation, that the

192
    Claimant’s Rejoinder, ¶ 29.
193
    Claimant’s Counter-Memorial, ¶ 83.
194
    Claimant’s Counter-Memorial, ¶ 84.
195
    Claimant’s Counter-Memorial, ¶ 84 (citing Award (AR-0003), ¶ 1065 (emphasis in the original)).
196
    Claimant’s Counter-Memorial, ¶ 88 (citing Award (AR-0003), ¶ 1141 (emphasis in the original)).
197
    Claimant’s Counter-Memorial, ¶ 93. See also, Claimant’s Rejoinder, ¶ 34 (explaining that “in an annulment process
the examination of the reasons presented by a tribunal in an award cannot be transformed into a re-examination of the
correctness of the factual and legal premises on which the award is based” and that “[t]he Committee does not have
the power to review the correctness of the reasons set forth by the Tribunal in its award.”).
198
    Applicant’s Reply, ¶ 31.


                                                         41

                                                                                                                 409
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 411 of 452



         Tribunal’s logic can be followed, the reasoning is explained and the decision is based on the
         evidence and Parties’ submissions.199 UAB E energija further indicates that Latvia did not raise
         causation arguments in relation to the Shareholders Loans and the Danske Bank Guarantee in the
         Arbitration, as it does in these annulment proceedings.200

175.     Before it begins its analysis, the Committee stresses that it is not within its remit to review the
         merits of the Award or replace the Tribunal’s decisions with its own. As recognized by ICSID case
         law and doctrine alike, “annulment is only concerned with the legitimacy of the process of decision:
         it is not concerned with its substantive correctness.”201 In this regard, the Committee shares the
         view of the Soufraki committee that an ad hoc committee “has to verify the existence of reasons as
         well as their sufficiency – that they are adequate and sufficiently reasonably to bring about the result
         reached by the Tribunal – but it cannot look into their correctness.”202 In other words, as also
         observed by Latvia’s counsel at the Hearing in these proceedings, the question on annulment is not
         whether the Tribunal was right or wrong on the merits, but whether, in the light of the evidence
         before the Tribunal, the reasons provided on the issue of causation were “adequately coherent so
         as to explain logically the conclusions reached in the award.”203

176.     To determine whether Latvia correctly asserts that the Tribunal provided no reasons justifying the
         causal link between the conduct found to be wrongful and the harm suffered by the Claimant, the
         Committee will review the relevant parts of the Award.

177.     To begin with, at paragraph 521, the Tribunal decided, for purposes of its jurisdiction ratione
         materiae, that the loans provided by Claimant to Latgales to fund its operations in Rēzekne, the
         guarantee provided in relation to the loans granted by Latvijas Unibanka, and the guarantee
         provided in relation to a loan granted by Sampo Banka (which later became Danske Bank)
         constituted an investment under Article 1(1)(c) of the BIT.




199
    Transcript Day 1, p. 148, lines 13-19 (explaining that “the Tribunal clearly identified the relevant aspects of the
causation decision that it needed to identify: it identified the breaches of the BIT, it identified the amount of the loss,
it identified the causation between the two. It explained, to use Latvia’s expression, how it proceeded from point A
through point B to point C.”).
200
    Claimant’s Rejoinder, ¶¶ 28-29.
201
    Schreuer et al. (ARLA-0037), p. 901. See also, CDC v. Seychelles (ARLA-0029), ¶ 41; Lucchetti v. Peru (ARLA-
0035), ¶ 97.
202
    Soufraki v. UAE (ARLA-0034), ¶ 131. Emphasis in the original.
203
    Transcript Day 1, p. 55, lines 23-24.


                                                            42

                                                                                                                       410
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 412 of 452



178.    With regard to liability, the Tribunal’s findings as to whether Latvia was in breach of Article 3(1)
        of the BIT are contained at paragraphs 842-1113 of the Award. The specific breaches found by the
        Tribunal were “founded on prejudice or preference rather than on reason or fact,”204 and were
        therefore “arbitrary in a manner inconsistent with Article 3(1) of the BIT”205 were as follows: (i)
        the delay and inaction by the Rēzekne Municipality’s Council in adopting a heat supply
        development plan for the city of Rēzekne;206 (ii) the attachment of Latgales’ bank account, the
        failure to have the attachment discharged, together with the ultimatum issued to Latgales and the
        announcement that the newly established Municipality-owned company Rēzeknes Energija was
        ready to provide energy services in the middle of an energy crisis207; and (iii) the appointment of
        Rēzeknes Energija as the entity in charge of providing heating services to the city of Rēzekne.208

179.    The next relevant passage is at paragraph 1065, where the Tribunal expressly referred to Latvia’s
        conduct as one of the principal causes that led to the Claimant’s inability to recover Latgales’ loans
        and having to pay a guarantee. This paragraph reads as follows:

                “As to impairment of the management, maintenance, use, enjoyment or disposal
                of the Claimant’s investment (as defined in paragraph 521 above) the conduct for
                which the Respondent is responsible is one of the principal causes that ultimately
                resulted in the Claimant being unable to recover loans granted to Latgales Enerģija
                and having to pay a guarantee in respect of Latgales Enerģija’s unpaid debts to
                third parties. The Tribunal finds that such conduct and measures on the part of the
                Municipality amount to arbitrary measures impairing the use, enjoyment or
                disposal of the Claimant’s investment in breach of Article 3(1), second paragraph,
                of the BIT.”209
180.    Later on in the Award, in the context of its analysis on quantum, the Tribunal first stated the
        principles underlying its decision and then recalled its finding that there was no compensable
        expropriation but that the Respondent breached Article 3(1) of the BIT in a number of respects.210
        The Tribunal also mentioned that the provisions of the BIT deal with compensation in relation to
        expropriation but are silent with regard to compensation for breaches of Article 3(1).211



204
    Award (AR-0003), ¶ 887.
205
    Award (AR-0003), ¶ 1065.
206
    Award (AR-0003), ¶ 887.
207
    Award (AR-0003), ¶ 973.
208
    Award (AR-0003), ¶ 987.
209
    Award (AR-0003), ¶ 1065.
210
    Award (AR-0003), ¶ 1126.
211
    Award (AR-0003), ¶ 1127.


                                                     43

                                                                                                          411
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 413 of 452



181.    In respect of causation in particular, the Tribunal noted the following:

                 “In order to be recoverable, the damage must have been caused by the State’s
                 internationally wrongful act complained of by the investor, Article 31 of the ILC
                 Articles. Causation is, similarly, a requirement in the PCIJ decision in the Factory
                 at Chorzów decision as expressed by the formula ‘as far as possible, wipe out all
                 the consequences of the illegal act and re-establish the situation which would, in
                 all probability, have existed if that act had not been committed’. The requirement
                 of causation has been applied in a number of awards in investment disputes. The
                 burden of proof in relation to causation is on the Claimant.”212


182.    In the sections of the Award that followed this paragraph, the Tribunal applied the principles to the
        facts of the case. In particular, at paragraph 1132, the Tribunal stated that the expert opinions relied
        upon by the Claimant were “entirely based on the proposition that the Claimant was the victim of
        an unlawful expropriation in June 2008.” This approach was found to be “of little assistance” by
        the Tribunal, given that it held that the revocation of the licenses was justified and did not amount
        to expropriation.213

183.    The Tribunal then went on to respond to the Claimant’s argument that the damage it suffered was
        the same, whether the breach was due to an unlawful expropriation or “a creeping breach of the fair
        and equitable standard having expropriatory effects.”214 In that regard, the Tribunal recalled that it
        did not find that “the Respondent’s actions were expropriatory if their cumulative effect was
        considered.”215

184.    Having established that it was for the Claimant “to prove the damage caused by the Respondent’s
        breaches of Article 3(1) of the BIT,”216 the Tribunal proceeded to examine whether the breaches
        caused the alleged lost profits.217 After consideration of a series of relevant facts, the Tribunal
        concluded as follows:

                 “Having considered the evidence as a whole, the Tribunal is satisfied that the
                 Claimant has not discharged its burden of proof in relation to the existence of future
                 profits. The Tribunal has also found that the Claimant has failed to discharge its
                 burden of proof in relation to the allegation that Latgales Enerģija’s shares have

212
    Award (AR-0003), ¶ 1129. Emphasis in the original. Footnotes omitted.
213
    Award (AR-0003), ¶ 1132.
214
    Award (AR-0003), ¶ 1134.
215
    Ibid.
216
    Award (AR-0003), ¶ 1135.
217
    Award (AR-0003), ¶ 1136.


                                                       44

                                                                                                            412
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 414 of 452



                 become worthless due to the breaches of Article 3(1) of the BIT found by the
                 Tribunal.218

                 (…)

                 The Tribunal finds that the Claimant is entitled to compensation for the actual
                 proven losses (damnum emergens) suffered as a consequence of the Respondent’s
                 breaches of Article 3(1) of the BIT.”219
185.    In the following two paragraphs, the Tribunal considered and dismissed the Claimant’s
        administrative costs claims and the claim regarding the 2006 and 2007 damages.220 It then
        examined the amounts relating to the loans and the Danske Bank guarantee and noted that the
        relevant figures were not challenged by the Respondent or its expert. The Tribunal observed that
        Latvia “objected that Latgales Enerģija would not have been able to repay the loan based on Mr.
        Peer’s [Latvia’s expert] revised cash flow estimates and that there was no evidence that the
        Claimant had paid the amount of the guarantee to Danske Bank.”221 The Tribunal went on to state
        that it regarded “such figures as representing an actual loss suffered by the Claimant and finds that
        they are therefore recoverable in principle. The Respondent’s first objection is therefore without
        merit insofar as it fails to take into account the distinction between actual losses and lost
        profits.”222As to the Respondent’s objection relating to the payment by the Claimant of the amount
        of the guarantee provided to Danske Bank, the Tribunal referred to its previous decision dismissing
        this objection (at paragraph 410 of the Award).

186.    With particular regard to the loans and the Danske Bank guarantee, the Tribunal first found that the
        Claimant was entitled to damages for the losses actually proven and suffered “as a consequence of
        the Respondent’s breaches of Article 3(1) of the BIT” (at paragraph 1137). Subsequently, the
        Tribunal noted that the relevant amounts had not been challenged by the Respondent and its expert
        (at paragraph 1140).

187.    The Tribunal concluded as follows:

                 1143. The Tribunal must now determine whether the Claimant is entitled to a sum
                 of EUR 3,170,000 in consideration of the fact that, on the basis of the totality of
                 the evidence before the Tribunal, such loss arises from a conjunction of different
                 causes. Whereas the Tribunal has found that the Municipality significantly

218
    Award (AR-0003), ¶ 1136.
219
    Award (AR-0003), ¶ 1137.
220
    Award (AR-0003), ¶¶ 1138-1139.
221
    Award (AR-0003), ¶ 1140. Footnotes omitted.
222
    Award (AR-0003), ¶ 1141.

                                                     45

                                                                                                         413
          Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 415 of 452



                      contributed to the difficult situation in which Latgales Enerģija found itself, and
                      did so deliberately and in breach of Article 3(1) of the BIT, the Tribunal has also
                      found that the Claimant’s losses were caused by the fact that Latgales Enerģija’s
                      heating business came to an end due to its decision to stop paying the full price for
                      the natural gas used and the revocation of the licences by the Regulator that
                      followed, which the Tribunal found not to amount to a breach of Latvia’s
                      obligation under the BIT.

                      1144. The Tribunal must therefore determine to what extent the Claimant’s actual
                      loss was caused by the Respondent’s breaches of Article 3(1) of the BIT. Having
                      weighed all the evidence examined in the present Award, the Tribunal finds that
                      the Claimant and the Respondent have contributed to the losses suffered by the
                      Claimant to an extent that is, all in all, broadly equivalent and that the Claimant
                      should therefore be awarded 50% of the actual losses mentioned above.

                      1145. The Tribunal therefore awards the Claimant a sum of EUR 1,585,000 (50%
                      of EUR 3,170,000) as financial compensation for the damage caused by the
                      Respondent’s internationally wrongful act.
188.       Thus, based on its review of the reasoning of the Tribunal with regard to causation, the Committee
           notes that the Tribunal’s analysis proceeded as follows: (i) the Tribunal first established the
           existence of an investment for purposes of the BIT, (ii) it then moved on to identify the specific
           breaches of the BIT, (iii) it indicated that Latvia’s conduct was one of the principal causes that led
           to the Claimant’s inability to recover Latgales’ loans and having to pay a guarantee, (iv) it recalled
           and applied the relevant principles applying to compensation (also mentioning that the BIT was
           silent with regard to compensation other than relating to expropriation), (v) it concluded that the
           Claimant had not proven future profits and was entitled to compensation only for the actual proven
           losses suffered as a consequence of the Respondent’s breaches of Article 3(1) of the BIT, (vi) it
           found that the Claimant’s loss arose from a conjunction of different causes, and having weighed all
           the evidence, and (vii) it concluded that both Parties contributed to the losses suffered by the
           Claimant to a broadly equivalent extent and awarded the Claimant 50% of the actual losses “as
           financial compensation for the damage caused by the Respondent’s internationally wrongful
           act.”223

189.       In the Committee’s opinion, this logical sequence shows that the Tribunal did not fail to establish
           causation of loss as Latvia argues. Even if the Committee were to accept Latvia’s argument that
           the Claimant “did not articulate a case on causation with respect to the three breaches of the BIT
           that the Tribunal identified in the Award,”224 the Tribunal’s reasoning in granting those damages


223
      Award (AR-0003), ¶ 1145.
224
      Applicant’s Memorial, ¶ 46.


                                                          46

                                                                                                              414
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 416 of 452



        follows from its finding that the Claimant’s harm was caused by Latvia’s conduct in breach of
        Article 3(1). The Award also makes it clear that the Claimant was only entitled to “actual proven
        losses” and not to future profits because it had not met its burden of proof in that regard. 225 It is
        therefore immaterial that the Tribunal did not explain “how it weighed the evidence, what that
        evidence was and why it produced a particular result.”226

190.    The Committee is not persuaded by the extensive arguments made by Latvia at the Hearing in
        connection with both causation and quantum. It is also the Committee’s understanding that some
        of the arguments made by Latvia in these annulment proceedings, such as those relating to the loans
        and the bank guarantee and arguments based on the quantum expert evidence, were not formulated
        in those terms before the Tribunal. To the extent that this is the case, the Committee notes that a
        failure to state reasons cannot be invoked in annulment proceedings with regard to arguments that
        were not advanced in the original arbitration. As held by the ad hoc committee in Wena v. Egypt,
        “The award cannot be challenged under Article 52(1)(e) for a lack of reasons in respect of
        allegations and arguments, or parts thereof, that have not been presented during the proceeding
        before the Tribunal.”227

191.    As the Award states (and Latvia recognizes), the facts of the case were “uncontested to a
        considerable extent.”228 Latvia nevertheless contends that the issue is “whether, in the context of
        the largely uncontested facts, there was a causal relationship between the facts found to be wrongful
        and the loss for which compensation was awarded.”229 Latvia also finds the Tribunal’s statement
        that the amounts relating to the loans and the Danske Bank guarantee were “recoverable in
        principle” “deeply problematic” and “incoherent.”230 In essence, for Latvia, the Tribunal
        misinterpreted the point that the Respondent and its expert were making.231

192.    The Committee finds that the kind of appreciations that Latvia is requesting the Committee to make
        go well beyond the scope of review that must be carried out by an annulment committee. The
        Committee cannot enquire whether the Tribunal wrongly assessed the evidence before it or whether
        it reached the correct decision on the merits on the basis of that evidence. With regard to this

225
    Award (AR-0003), ¶¶ 1136-1137.
226
    Transcript Day 1, p. 40, lines 21-22.
227
    Wena v. Egypt (ARLA-0023), ¶ 82. See also, MINE v. Guinea (ARLA-0012), ¶ 4.04.
228
    Award (AR-0003), ¶ 52. See also, Transcript, Day 1, p. 8, lines 13-14.
229
    Transcript, Day 1, p. 8, lines 15-19.
230
    Transcript Day 1, p. 37, lines 12-20.
231
    Ibid.

                                                     47

                                                                                                          415
          Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 417 of 452



            particular ground of annulment, the Committee must determine whether the Tribunal gave reasons
            explaining its decision on causation; nothing more nothing less. To cite Professor Schreuer’s
            Commentary on the ICSID Convention, on which both Parties have relied:

                     “Once an ad hoc committee starts looking into whether the tribunal’s explanation
                     is sufficient to constitute a statement of reasons, it has already embarked upon a
                     quality control of the award. The formal test of the presence of a statement of
                     reasons blends into a substantive test of adequacy and correctness and the
                     distinction between annulment and appeal… becomes blurred.”232
193.        In this instance, the Committee finds that the Tribunal carefully analyzed and reviewed in its Award
            the evidentiary record (including the expert evidence) and the Parties’ submissions before it drew
            its conclusions on causation. The Award also refers on several occasions to the causes that led to
            the damages and expressly states that the losses that had been proven by the Claimant were caused
            by Latvia’s conduct in breach of Article 3(1) of the BIT. Thus, the Tribunal did explain its thought
            process and its reasoning plainly follows the sequence of the findings made in the Award. It should
            be noted, incidentally, that – while it is true that the Parties’ quantum experts opined on the basis
            of the alleged unlawful expropriation claimed by the Claimant – the Tribunal acknowledged as
            much. In any event, this matter is not relevant for purposes of causation, a topic which was not
            addressed by the experts.

194.        Latvia also argued at the Hearing that the Tribunal engaged in an “arbitrary baby-splitting exercise
            because the Tribunal had found breaches and did not want to leave the Claimant empty-handed.”233
            In this regard, the Committee notes that Latvia does not challenge the Award on the basis of a
            manifest excess of powers.234 The application for annulment on this ground concerns a failure to
            state reasons because in Latvia’s opinion the Tribunal stated that it had “weighed the evidence
            examined in the present Award” failing to identify the law on causation and without explaining
            what evidence it relied on and why it was relevant.235 Similar arguments were made in Latvia’s
            written submissions.236




232
    Schreuer et al. (ARLA-0037), p. 1003. Footnote and cross-reference omitted.
233
    Transcript Day 1, p. 67, lines 16-23.
234
    It should be noted that, at the Hearing, Latvia’s counsel stated that, had the Tribunal acknowledged that this “baby-
splitting exercise” was in fact a judgment “in equity”, there would have been a manifest excess of
power (see Transcript, Day 1, p. 67, line 24 – p. 68, line 4).
235
      Transcript Day 1, p. 65, line 13 – p. 66, line 6.
236
      Applicant’s Memorial, ¶¶ 48-49.
                                                           48

                                                                                                                     416
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 418 of 452



195.   The Committee accepts the argument that more detailed reasoning could have been provided by
       the Tribunal with respect to its decision that there had been contributory fault. However, before
       reaching this conclusion, the Tribunal had already examined the evidence on the record, including
       the expert evidence in detail, and had considered whether damages should be awarded under
       international law and the BIT.

196.   Furthermore, the Tribunal did explain how the Parties contributed to the loss. For instance, it clearly
       stated at paragraph 1143 of the Award that the Municipality “significantly contributed to the
       difficult situation in which Latgales Energija found itself, and did so deliberately and in breach of
       Article 3(1) of the BIT.” At the same time, the Tribunal also found in the same paragraph that the
       Claimant’s losses “were caused by” the fact that Latgales Energija’s heating business ended due to
       Claimant’s “decision to stop paying the full price for natural gas used.”

197.   It is not uncommon for tribunals to use their discretion to estimate how damages should be
       apportioned once it is established that both parties contributed to the loss. The Committee finds the
       following statement by the MTD v. Chile committee particularly apposite in this regard:

               “As is often the case with situations of comparative fault, the role of the two parties
               contributing to the loss was very different and only with difficulty commensurable,
               and the Tribunal had a corresponding margin of estimation. Furthermore, in an
               investment treaty claim where contribution is relevant, the respondent’s breach
               will normally be regulatory in character, whereas the claimant’s conduct will be
               different, a failure to safeguard its own interests rather than a breach of any duty
               owed to the host State. In such circumstances, it is not unusual for the loss to be
               shared equally. International tribunals which have reached this point have often
               not given any ‘exact explanation’ of the calculations involved. In the event, the
               Tribunal having analysed at some length the failings of the two parties, there was
               little more to be said – and no annullable error in not saying it.”237
198.   The Committee agrees with this position.

199.   In the light of the above, the Committee rejects Latvia’s request to annul the Award on the basis of
       Article 52(1)(e) of the ICSID Convention with regard to causation.




237
  MTD Equity Sdn. Bhd. and MTD Chile S.A. v. Republic of Chile, ICSID Case No. ARB/01/7, Decision on
Annulment, March 21, 2007 (ARLA-0033), ¶ 101.

                                                    49

                                                                                                          417
        Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 419 of 452



      C. THE TRIBUNAL’S DECISION ON QUANTUM

             1. Latvia’s Position

200.     Latvia argues that the Tribunal did not provide reasons for its finding on the losses that UAB E
         energija suffered in relation to the Danske Bank Guarantee (i.e. one of the two headings for
         damages which the Tribunal elected to consider).238 As a result, the Award should be annulled for
         a failure to state reasons pursuant to Article 52(1)(e) of the ICSID Convention.

201.     Latvia’s arguments on the lack of reasons in the Tribunal’s decision on quantum are closely
         connected to its argument on causation. According to Latvia, the Tribunal failed to state reasons
         as to whether Latvia’s conduct found to be wrongful under the BIT “caused the specific losses for
         which compensation was awarded.”239

202.     Latvia contends that, in the relevant part of the Award where the Tribunal reached its decision on
         the losses suffered by UAB E energija, the Tribunal did nothing but assert that the sums which
         UAB E energija paid resulted in “actual losses for the Claimant,” and did not take into account
         some financial considerations relating to the payment (including possible offsets that UAB E
         energija could have benefitted from when proceeding to the payment of the Guarantee).240

203.     Latvia takes issue with the Tribunal awarding UAB E Energija the sum of EUR 1,585,000, which
         corresponds to 50% of the aggregate amount of the Shareholder Loans and the Danske Bank
         Guarantee. According to Latvia, “there are […] no reasons provided for how and why even the
         100% total constituted a loss to the Claimant in the first place, and still less that those three specific
         breaches that the Tribunal found caused 50% of that loss.”241

204.     Although Latvia admits that the Committee’s role is not to assess “whether the Tribunal considered
         the expert reports on damages or all the factual evidence presented by the Parties that could
         potentially bear on this issue,”242 it submits that the Committee “must take issue with a complete
         absence of any discussion of the issue and the relevant evidence in the Award.”243 According to



238
    Applicant’s Memorial, ¶¶ 62-63.
239
    Transcript Day 1, p. 6, lines 3-5.
240
    Applicant’s Memorial, ¶ 61.
241
    Transcript Day 1, p. 68, line 23 – p. 69, line 2.
242
    Applicant’s Memorial, ¶ 65.
243
    Applicant’s Memorial, ¶ 65 (emphasis in original – citing MINE v. Guinea (ARLA-0012), ¶¶ 6.98-6.108).


                                                        50

                                                                                                               418
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 420 of 452



         Latvia, the Tribunal failed to do so and “[w]ithout this reasoning, it is unclear to an informed reader
         how the Tribunal was able to decide that the Claimant was entitled to compensation equal to the
         full amount of all payments made under the Danske Bank Guarantee.”244

205.     Latvia further contends that the Tribunal’s failure to elaborate on this quantum issue was material
         to the outcome of the case, as the damages awarded in relation to this claim correspond to “almost
         60%”245 of the total damages in the case. It disputes UAB E energija’s argument that Latvia seeks
         to re-open the Tribunal’s decision on quantum.246 According to Latvia, it must be allowed to
         provide the factual and legal elements to prove its annulment claim, and that is what it has done.247

             2. UAB E energija’s Position

206.     UAB E energija alleges that Latvia’s argument constitutes nothing but an attempt to “re-evaluat[e]
         the evidence” and introduce “new merits arguments.”248 Such attempt should be barred as it falls
         outside the scope of the Committee’s “power of review.”249

207.     UAB E energija insists specifically on the fact that Latvia’s damages defenses in connection with
         the Danske Bank Guarantee were raised at a very late stage in the Arbitration and failed to challenge
         key evidentiary aspects.250 According to UAB E energija, Latvia’s arguments on the financial
         considerations relating to the payment of the Danske Bank guarantee are new. They cannot be the
         “basis for the Committee to find a failure to give reasons based on an argument that Latvia failed
         to raise during the Arbitration.”251

208.     For UAB E energija, it is clear that the Tribunal fully assessed the elements requiring analysis with
         respect to its damages claim in the Arbitration, and that as a result Latvia’s annulment application
         on quantum is unfounded. This is even more so as “the annulment of quantum decisions face


244
    Applicant’s Memorial, ¶ 65.
245
    Applicant’s Memorial, ¶ 66.
246
    Applicant’s Reply, ¶ 40.
247
    Applicant’s Reply, ¶ 40 (citing RSM v. Saint Lucia (ARLA-0103), ¶ 153: “Obviously, the annulment stage is not
one where facts not before the Tribunal can be introduced. At the same time, the arguments raised on annulment are
those that relate to the grounds for annulment, which themselves need not have been raised in the original arbitration.
An applicant cannot be inhibited from raising arguments in annulment relating to the interpretation or application of
Article 52 that best support its position.”)
248
    Claimant’s Counter-Memorial, ¶ 100.
249
    Claimant’s Counter-Memorial, ¶ 100.
250
    Claimant’s Counter-Memorial, ¶ 102.
251
    Claimant’s Counter-Memorial, ¶ 105.


                                                          51

                                                                                                                   419
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 421 of 452



        ‘additional hurdles’, given that: ‘ad hoc committees have consistently held that tribunals have a
        wide margin of discretion with respect to the calculation of damages.’”252

209.    Finally, according to UAB E energija, Latvia does not argue that the Tribunal failed to state reasons
        when reaching its findings on quantum, but rather that the Tribunal’s reasoning was “flawed.”253
        In support of this contention, UAB E energija quotes from Latvia’s Memorial where it states that
        “proper assessment of causation would have changed the Tribunal’s decision on quantum.” 254
        According to UAB E energija, this very formulation demonstrates that Latvia itself admits that its
        application falls outside the scope of review under Article 52(1)(e) of the ICSID Convention. In
        UAB E energija’s words, “Latvia cannot point to any question that the Tribunal failed to address.
        Rather, it resorts to creating an argument (that it failed to raise in the Arbitration), with which it
        asserts the Tribunal failed to deal.”255

             3. The Committee’s Analysis

210.    As seen from the summaries of the Parties’ positions above, Latvia’s arguments on quantum and
        causation are closely related. Latvia alleges that the Award contains no reasons at all as to how
        UAB E energija suffered any loss with regard to the loans it provided to Latgales to fund its
        operations in Rēzekne and with regard to the Danske Bank guarantee. This argument repeats some
        of the points made about the same transactions in the context of causation. UAB E energija in short
        contends that Latvia is asking the Committee to annul the Award “on the basis that the Tribunal
        failed to give reasons to explain its decision on an argument that was never made.”256

211.    The Committee does not agree with Latvia’s argument that the Tribunal’s reasoning on quantum
        “leaves the reader unable to understand the factual and legal premises that led the Tribunal’s
        decision to award damages to the Claimant.”257 To the contrary, the Committee – reading the
        relevant paragraphs of the Award sequentially – has no difficulty discerning the reasoning of the
        Tribunal, however succinct.



252
    Claimant’s Counter-Memorial, ¶ 109 (citing, inter alia, Occidental v. Ecuador (ACLA-0026), ¶ 412; Duke Energy
v. Peru (ARLA-0045), ¶ 256.
253
    Claimant’s Rejoinder, ¶ 45.
254
    Claimant’s Counter-Memorial, ¶ 113, quoting Applicant’s Memorial, ¶ 55.
255
    Claimant’s Counter-Memorial, ¶ 113.
256
    Transcript Day 1, p. 153, lines 23-25. See also, Claimant’s Counter-Memorial, ¶ 100.
257
    Applicant’s Memorial, ¶ 58.


                                                       52

                                                                                                             420
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 422 of 452



212.     As recalled above with respect to the loans and the Danske Bank guarantee, the Tribunal found that
         the figures provided by UAB E energija’s expert, Dr. Hesmondhaigh, had not been challenged by
         Latvia or its expert (Mr. Peer), but also noted that Latvia contested that Latgales Energija would
         not be able to repay the loan based on Latvia’s expert’s revised cash flow estimates. The Tribunal
         added that there was no evidence that UAB E energija had paid the amount of the guarantee to
         Danske Bank.258 The Tribunal had already found in a preceding paragraph that, “[h]aving
         considered the evidence as a whole,” the Tribunal was satisfied that the Claimant had not
         discharged its burden of proof in relation to future profits.259

213.     The Tribunal had also held that the Claimant was only entitled to compensation for “the actual
         proven losses (damnum emergens) suffered [by the Claimant] as a consequence of the Respondent’s
         breaches of Article 3(1) of the BIT.”260 It logically follows that, in the light of its finding that the
         figures corresponding to the loans were “actual losses suffered by the Claimant,” and as such
         “recoverable in principle,” the Tribunal rejected Latvia’s objection that Latgales would not be able
         to repay the loan based on Latvia’s expert’s revised cash flow estimates. In the Tribunal’s view,
         Latvia’s objection also “fail[ed] to take into account the distinction between actual losses and lost
         profits.”261

214.     Latvia disagrees with the Tribunal’s conclusion that the argument made by the Respondent’s
         expert, Mr. Peer, that Latgales could not pay its debts to the shareholders because it did not have
         sufficient cash flow was “without merit insofar as it fails to take into account the distinction
         between actual losses and lost profits.”262 Latvia argues that the Tribunal’s finding is “incoherent”
         and confuses heads of loss with causation, the matter on which Mr. Peer opined.263 However, the
         Committee is of the view that Latvia’s arguments concern an appreciation of the merits of the
         Tribunal’s ruling rather than a failure by the Tribunal to state reasons under Article 52(1) of the
         ICSID Convention. The Tribunal followed a clear line of reasoning and it did provide reasons in
         the Award for its assessment of the documentary and expert evidence. To the extent that it
         dismissed the arguments made by Latvia and its expert before it, the Tribunal did so with reasons.



258
    Award (AR-0003), ¶ 1140.
259
    Award (AR-0003), ¶ 1136.
260
    Award (AR-0003), ¶ 1137.
261
    Award (AR-0003), ¶ 1141.
262
    Award (AR-0003), ¶ 1141.
263
    Transcript, Day 1, p. 38, lines 18-23.


                                                       53

                                                                                                             421
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 423 of 452



215.    The Committee also agrees with the position expressed by a number of ICSID tribunals and ad hoc
        committees that arbitral tribunals enjoy a margin of appreciation in providing reasons with regard
        to quantum.264 In Rumeli v. Kazakhstan for instance, the ad hoc Committee held that “[t]ribunals
        are generally allowed a considerable measure of discretion in determining issues of quantum.”265

216.    Counsel for Latvia spent considerable time at the hearing reviewing certain documents that were
        in the evidence of the Arbitration while recalling that the Tribunal gave “over the following
        hundreds of paragraphs [of the Award], a detailed recitation of the facts.”266 Attention was devoted
        to an assignment agreement between Latgales and UAB E energija which was signed on June 25,
        2008 (defined in the Award as the “2008 Assignment Agreement”).267 It was recalled that this
        assignment was successfully challenged by the third-party debtor before the Latvian courts and the
        decision was overturned in appeal in 2013. Another document that was examined was an
        “Arrangement on Assignment Agreement” dated June 30, 2009 through which Latgales and UAB
        E energija cancelled the assignment between them of debts owed to Latgales by the third party and
        entered into a new loan agreement for the same amount. All of this factual background is recalled
        in the Award, at paragraphs 378-380 and 410-413.

217.    Particular consideration was given by Latvia’s counsel to another document, which is also in the
        record of the annulment proceedings as Exhibit AR-12: the Assignment Agreement dated August
        11, 2009.268 This document, which is also mentioned in the Award (at paragraph 413), shows that
        the Claimant had assigned its right to claim from Latgales to a Spanish company, Hansel
        Management Realty Spain SL. The Award recalls, on the basis of the testimony of the chief
        financial officer of the Claimant, Mr. Jautakis, that no moneys had been recovered from Latgales
        in spite of a judgment by the Riga District Court.

218.    Following its review of the factual context and its analysis of the evidence and Mr. Jautakis’ witness
        statement, Latvia argued at the hearing that the debt “was not owed any longer by Latgales to the
        Claimant; it was owed by Hansel to the Claimant.”269 On this basis, Latvia states that the
        Committee’s task is “to determine whether the Tribunal provided reasons as to how the Claimant’s

264
    See e.g. Wena v. Egypt (ARLA-0023) ¶ 91; Duke Energy v. Peru (ARLA-0045), ¶¶ 256-258.
265
    Rumeli v. Kazakhstan (ARLA-0042), ¶ 146.
266
    Transcript, Day 1, p. 9, lines 5-6.
267
    Assignment Agreement No. 100/2008/0625, June 25, 2008, Arbitration Exhibit C-182 (AR-0013).
268
    Assignment Agreement No. 2009/08/11-01, Arbitration Exhibit C-197 (AR-0012).
269
    Transcript, Day 1, p. 26, lines 3-4.


                                                     54

                                                                                                          422
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 424 of 452



        loss of the loan amount could have been caused by Latvia’s unlawful treatment of Latgales, in
        circumstances where Claimant had assigned that loan for full value to Hansel, and Hansel had not
        paid the Claimant what it owed.”270

219.    The Committee notes that the Award repeatedly states that Mr. Jautakis’ evidence, and the
        explanations and allegations contained in his two witness statements, were not challenged by
        Latvia. Moreover, the Award recalls that Mr. Jautakis was not cross-examined at the hearing.271

220.    With regard to the Danske Bank guarantee, the Award states that the Claimant referred to this
        payment in its memorial and Latvia did not dispute this evidence in its counter-memorial.272 In
        addition, Mr. Jautakis’ evidence in this regard was not challenged by Latvia at the hearing. 273 The
        Award further notes that Latvia challenged the fact that the Claimant paid the amount of the Danske
        Bank guarantee for the first time in its post-hearing submission. The Tribunal dismissed the
        objection based on the documentary evidence and clearly stated that: “If the Respondent intended
        to challenge the statement made by Danske Bank to the Claimant’s auditors, it should have raised
        this point in its pleadings and called the auditors and cross-examined them at the Hearing.”274

221.    It follows that, if the Tribunal did not consider the arguments that Latvia makes in these
        proceedings, it is because Latvia itself chose not to make arguments challenging the evidence
        submitted by UAB E energija. In the Committee’s view, it cannot be said that the Tribunal failed
        to give reasons for its decision or that it did not rely on the evidence on the record in order to reach
        that decision. Once the Tribunal decided that the Claimant was only entitled to damages for the
        actual proven losses and that the loans and bank guarantee represented such losses, the reasons
        underlying the decision had clearly been provided and could be easily understood. Latvia disagrees
        with the Tribunal’s assessment of the evidence examined in order to reach that decision, but that is
        not a ground for annulment. The time for Latvia to advance its arguments in that regard, and to
        challenge the evidence presented by the Claimant, was during the Arbitration, not in these
        proceedings. It is not for this annulment Committee to re-assess the evidence and verify the
        correctness of the Tribunal’s rulings. As held by the MINE v. Guinea committee, “Annulment is



270
    Transcript, Day 1, p. 64, lines 7-13.
271
    Award (AR-0003), ¶¶ 315, 409 and 520.
272
    Award (AR-0003), ¶ 409.
273
    Award (AR-0003), ¶ 409.
274
    Award (AR-0003), ¶ 410.


                                                      55

                                                                                                            423
        Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 425 of 452



         not a remedy against an incorrect decision. Accordingly, an ad hoc Committee may not in fact
         reverse an award on the merits under the guise of applying Article 52.”275

222.     On the basis of the above, the Committee rejects Latvia’s request to annul the Award on the basis
         of Article 52(1)(e) of the ICSID Convention with regard to quantum.


      D. THE TRIBUNAL’S REASONING ON INTEREST

             1. Latvia’s Position

223.     Latvia argues that the Tribunal’s four-paragraph decision on interest “lacks any stated legal or
         factual basis”276 and that, therefore, the Award should be annulled pursuant to Article 52(1)(e) of
         the ICSID Convention.277

224.     Latvia explains, by way of background, that the Tribunal ordered Latvia to pay interest on damages
         awarded, accruing from January 1, 2008, at various rates compounded annually.278 Latvia notes
         that the Tribunal considered that “[t]he Respondent has not answered the Claimant’s case on
         interest”279 and, eventually concluded that “annual compounding would be appropriate in view of
         recent trends in investment arbitration.”280 According to Latvia, “[t]he Tribunal’s reasoning on
         Latvia’s liability to pay interest on the compensation granted in the Award was either absent or so
         cursory and conclusory that it amounted to no reasons at all.”281

225.     First, Latvia stresses that the Tribunal failed to identify any legal basis for the Claimant’s alleged
         entitlement to interest, and therefore “‘put the horse before the cart’ by failing to identify an
         essential predicate for its decision – a principled legal basis under the applicable law for it to make




275
    MINE v. Guinea (ARLA-0012), ¶ 4.04.
276
    Applicant’s Reply, ¶ 49.
277
    Applicant’s Memorial, ¶ 68; Applicant’s Reply, ¶ 49.
278
    Applicant’s Memorial, ¶¶ 69-70.
279
    Applicant’s Memorial, ¶ 69 (citing Award (AR-0003), ¶ 1151).
280
    Applicant’s Memorial, ¶ 70 (citing Award (AR-0003), ¶ 1151).
281
    Applicant’s Memorial, ¶ 73.


                                                       56

                                                                                                            424
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 426 of 452



         an award of interest.”282 This omission is even more flagrant as UAB E energija itself failed in the
         Arbitration to point to any legal source for the Tribunal’s power to award interest.283

226.     Second, Latvia submits that “the Tribunal’s reasoning with respect to the appropriate compounding
         interval for its award of interest in this case is so vague and unsupported that it amounts to no reason
         at all.”284 Latvia takes issue especially with the Tribunal’s reference to the “recent trends in
         investment arbitration”285 to justify its decision on the annual compounding interest. According to
         Latvia, the Tribunal failed to explain what it meant by “recent trends,” and why “such ‘trends’ were
         relevant to its decision to award compound interest.”286

227.     Third, Latvia criticizes the Tribunal’s one-sentence decision on the date from which interest would
         accrue,287 which reads as follows: “[t]he date from which interest is awarded is 1 January 2008 as
         the Claimant has failed to indicate any interest rate for the year 2007.”288 According to Latvia, such
         decision “is no more than an unsupported conclusion,”289 and is all the more problematic because,
         at the dates referred to by the Tribunal, UAB E energija had not yet suffered losses with regard to
         the two heads of losses identified by the Tribunal (i.e. the Shareholder Loans and the Danske Bank
         Guarantee).290 In the words of Latvia’s counsel, the Tribunal “gave no reasons at all concerning
         the start date being 1st January 2008, except that the Claimants [sic] had not provided an interest
         rate for 2007. The Tribunal also provided no reason for why 2007 would have been the correct




282
    Applicant’s Memorial, ¶ 75.
283
    Applicant’s Memorial, ¶ 75 (noting, with respect, that the Claimant’s reference to Article 4(2) of the BIT, which
does refer to interest payable in case of a lawful expropriation was “inapposite given the Tribunal’s rejection of the
Claimant’s expropriation claims.”).
284
    Applicant’s Memorial, ¶ 76.
285
    Applicant’s Memorial, ¶ 76 (citing Award (AR-0003), ¶ 1151).
286
    Applicant’s Memorial, ¶ 76.
287
    Applicant’s Memorial, ¶ 77.
288
    Applicant’s Memorial, ¶ 77 (citing Award (AR-0003), ¶ 1152, where the Tribunal found that “[t]he date from
which interest is awarded is 1 January 2008 as the Claimant has failed to indicate any interest rate for the year 2007.”).
289
    Applicant’s Memorial, ¶ 77.
290
    Applicant’s Reply, ¶ 46 (stating that “[t]he date of 1 January 2008 appears to be entirely divorced from the facts
underlying the bank guarantee and shareholder loan claims. The Danske Bank Guarantee was called only 18 months
later, on 30 June 2009, and the Claimant paid the guarantee amount only in November 2012. Meanwhile, the
shareholder loan was only transferred to the Claimant in February 2008, and there is no indication in the Award when
the loan was written off.” (Footnotes omitted)).


                                                           57

                                                                                                                      425
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 427 of 452



        point in time for interest to run on loss suffered years after, and of course there could be no such
        reason.”291

228.    Finally, Latvia submits that the Tribunal’s determination on interest was material to the outcome
        of the case, given that the interest awarded to the Claimant constituted a substantial part of Latvia’s
        overall liability under the Award.292

             2. UAB E energija’s Position

229.    UAB E energija rejects all of Latvia’s arguments on the Tribunal’s decision on interest. The
        Tribunal provided clear reasoning on the award of interest, on the compounding interval it applied,
        and on the date selected for the accrual of interest.293

230.    UAB E energija emphasizes that Latvia did not challenge in the Arbitration the Claimant’s case for
        compound interest, and that as a result, the decision to award such compound interest necessarily
        remained at the discretion of the Tribunal. UAB E energija argues that the decision with respect to
        the date selected for the accrual of the interest is fully justified by the fact that Latvia did not provide
        the applicable interest rate for the year 2007. UAB E energija notes that such decision worked
        actually “to Latvia’s advantage,”294 and in any event does not lack an explanation.

231.    Finally, as to the Tribunal’s reference to the “recent trends in investment arbitration,” UAB E
        energija argues that such reference was made “in the context of the Tribunal’s recognition of E
        energija’s case that simple interest would not reflect commercial reality”295 and that the Tribunal’s
        reasoning is therefore clear and sufficient.296 In any event, UAB E energija recalls that “Article
        52(1)(e) of the ICSID Convention does not permit any inquiry into the quality or persuasiveness of
        reasons,”297 and the fact that Latvia does not like this reference to “recent trends” is therefore
        irrelevant.298




291
    Transcript Day 1, p. 71, line 221 – p. 72, line 3.
292
    Applicant’s Memorial, ¶ 79; Applicant’s Reply, ¶ 48.
293
    Claimant’s Counter-Memorial, ¶ 117.
294
    Claimant’s Counter-Memorial, ¶ 122.
295
    Claimant’s Counter-Memorial, ¶ 125.
296
    Claimant’s Counter-Memorial, ¶ 125.
297
    Claimant’s Counter-Memorial, ¶ 123.
298
    Claimant’s Counter-Memorial, ¶¶ 123, 127.


                                                           58

                                                                                                                426
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 428 of 452



             3. The Committee’s Analysis

232.    Latvia contends that the Award sets out its reasoning on interest in “four short paragraphs” and
        fails to explain the legal basis for the Tribunal’s decision to award compound interest, for the use
        of this type of interest, or for the date from which the interest accrues.299 Latvia also argues that the
        Tribunal’s decision in this regard is material since a different finding on interest “could have
        resulted in a substantial reduction of the amount awarded.”300 For its part, UAB E energija asserts
        that the reasoning of the Tribunal is clear and sufficient and based on the finding that UAB E
        energija was due full reparation for the injury caused by Latvia’s unlawful conduct. UAB E energija
        also recalls that Latvia did not answer the Claimant’s case on interest in the original Arbitration.301

233.    The Committee finds that the legal foundation of the Tribunal’s decision on compound interest is
        clearly explained by the statement that this type of interest should be awarded in order to achieve
        full reparation for the injury caused.302 It is worth citing the actual reasoning; it reads as follows:

                 “The Claimant’s case for compound interest has remained unchallenged
                 throughout these proceedings. The Tribunal finds that simple interest would not
                 represent reparation for the injury caused. The Tribunal will therefore award
                 compound interest.”303
234.    This sentence should be read in connection with the Tribunal’s previous finding that, “[u]nder
        Article 31 of the ILC Articles the State responsible for an internationally wrongful act must make
        ‘full reparation for the injury caused’ by such act; that is also the principle set out by the PCIJ in
        the Factory at Chorzow decision.”304

235.    The Tribunal’s reasoning logically follows. Full reparation for the injury caused must include
        compound interest in order to, as held in the well-known passage of the Chorzow Factory judgment,
        “wipe out all the consequences of the illegal act and reestablish the situation which would, in all
        probability, have existed if that act had not been committed.”305 For the Tribunal, an award of
        simple interest was not capable of affording “full reparation for the injury caused” by Latvia’s


299
    Applicant’s Reply, ¶¶ 42-43.
300
    Applicant’s Reply, ¶ 48.
301
    Claimant’s Rejoinder, ¶ 48. See also, Transcript Day 1, p. 159, lines 12-25.
302
    Award (AR-0003), ¶ 1151.
303
    Award (AR-0003), ¶ 1151.
304
    Award (AR-0003), ¶ 1127.
305
    Factory at Chorzόw case, P.C.I.J., Judgment on the Merits, September 13, 1928, Collection of Judgment No. 13,
Series A, No. 1, 1928 (ACLA-0049), p. 47. See also, Award (AR-0003), ¶ 1129.


                                                       59

                                                                                                             427
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 429 of 452



        wrongful act, only compound interest could. The Committee has no difficulty understanding this
        reasoning, which was clear and sufficient, albeit concise.

236.    It is also a fact (recalled in the Award306) that Latvia did not advance its own position on interest
        and did not rebut the Claimant’s case in this regard. In these proceedings, Latvia denies this and
        refers to paragraph 36 of the Rejoinder on the Merits filed in the Arbitration, where it made the
        following generic statement about the Claimant’s claims for damages: “In other words, Claimant
        has not proved with a sufficient certainty (to avoid heavy speculations) that its business was
        profitable at all. In any case, Respondent denies that any damages that the Claimant has allegedly
        sustained was caused by Respondent.”307 The Committee reads this statement as amounting to a
        general denial of the Claimant’s quantum case but not as advancing a specific argument on interest.
        Consequently, the Tribunal had to make its decision on this point without having had the benefit of
        Latvia’s position given that the award of interest was a matter that Latvia chose not to address in
        the Arbitration.

237.    With regard to the award of compound interest, Latvia objects that the Tribunal’s statement that
        annual compounding was “appropriate in view of recent trends in investment arbitration”308 further
        confirms the lack of reasoning on compound interest because there was no explanation and no
        citation of authority.309 The Committee considers that, while it might have been preferable for the
        Tribunal to cite legal authority in support of its statement, the Tribunal was referring to an
        unquestionable trend in the investment case law, a trend which Latvia does not deny. It is not as if
        the Tribunal made up out of thin air an unsubstantiated legal conclusion. The absence of a specific
        citation for this uncontroversial statement does not amount to a failure to state reasons and is not a
        ground of annulment under Article 52(1)(e) of the ICSID Convention.

238.    Latvia also contends that the Tribunal gave no reasons to explain why the start date of the interest
        should be January 1, 2008. Latvia acknowledges that the breaches occurred in 2006 and 2007 but
        recalls that the Claimant claimed interest from the date of the expropriation or from the date when




306
    Award (AR-0003), ¶¶ 1149-1150.
307
    Respondent’s Rejoinder on the Merits and Reply on Preliminary Objections, December 12, 2014, ¶ 36.
308
    Award (AR-0003), ¶ 1151.
309
    Applicant’s Memorial, ¶ 76.


                                                       60

                                                                                                          428
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 430 of 452



         the loss was incurred. For Latvia, it was necessary for the Tribunal to provide reasons why interest
         should be awarded starting from a date before any compensable harm had been suffered.310

239.     It is true that, in deciding the date from which interest should start running, the Tribunal simply
         held: “The date from which interest is awarded is 1 January 2008 as the Claimant has failed to
         indicate any interest rate for the year 2007.”311 Indeed, as recalled in the Award, the Claimant asked
         for interest to be compounded quarterly at certain interest rates for the years 2008-2012 until the
         date of the final award and from that date until actual payment.312 The Tribunal explained that it
         was satisfied that the rates provided by the Claimant were more appropriate than the LIBOR rate
         and recalled that those rates had not been challenged by Latvia.313 The Tribunal also observed that
         the LIBOR rate applied to compensation for expropriation under the BIT but, since no expropriation
         had been found, there was “no compelling reason to apply a LIBOR-based interest in the present
         case.”314

240.     On Latvia’s case, the Tribunal’s conclusion that interest should start running from January 1, 2008
         was incorrect because that date was long before any losses were actually suffered. However, in the
         Committee’s opinion, what that means is that Latvia and the Tribunal disagree as to the dates when
         UAB E energija’s losses (other than expropriation) were actually suffered.

241.     As discussed above, Latvia made a number of arguments in these annulment proceedings on the
         losses arising from the loans and the Danske Bank guarantee which had not been submitted to the
         Tribunal in the original Arbitration proceedings. However, the Tribunal made its decision on the
         basis of the Parties’ pleadings and the evidence in the record of the Arbitration. On that basis, the
         Award is not lacking in reasoning. To the extent that questions exist that go to the substance of the
         Tribunal’s decision, there is no ground for annulment for failure to state reasons. As held by the
         Wena v. Egypt committee,

                  “The ground for annulment of Article 52(1)(e) does not allow any review of the
                  challenged Award which would lead the ad hoc Committee to reconsider whether
                  the reasons underlying the Tribunal’s decisions were appropriate or not,
                  convincing or not. As stated by the ad hoc Committee in MINE, this ground for
                  annulment refers to a ‘minimum requirement’ only. This requirement is based on

310
    Transcript Day 1, p. 71, lines 18-24.
311
    Award (AR-0003), ¶ 1152.
312
    Award (AR-0003), ¶ 1148.
313
    Award (AR-0003), ¶ 1150.
314
    Award (AR-0003), ¶ 1150.


                                                      61

                                                                                                           429
        Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 431 of 452



                  the Tribunal’s duty to identify, and to let the parties know, the factual and legal
                  premises leading the Tribunal to its decision. If such sequence of reasons has been
                  given by the Tribunal, there is no room left for a request for annulment under
                  Article 52(1)(e).”315
242.     On the basis of the above, the Committee rejects Latvia’s request to annul the Award on the basis
         of Article 52(1)(e) of the ICSID Convention with regard to interest.


      E. THE TRIBUNAL’S DECISION ON JURISDICTION

             1. Latvia’s Position

243.     Latvia’s final argument for annulment relates to the jurisdiction of the Tribunal. According to
         Latvia, the Tribunal did not consider the issue of jurisdiction in full and failed to address whether
         the BIT, and in particular its Article 7(2), was still in force and applicable as between Latvia and
         Lithuania in 2012.316

244.     Latvia’s challenge to the Tribunal’s conclusions on jurisdiction ratione voluntatis is two-fold:
         Latvia argues that the BIT was terminated by operation of Article 59(1) of the Vienna Convention
         on the Law of Treaties (the “VCLT” or “Vienna Convention”) (a.), and that European Union Law
         (“EU Law”) prevails over Article 7 of the BIT referring to ICSID arbitration (b.).

245.     In reply to a defense developed by UAB E energija in its Counter-Memorial on Annulment, Latvia
         also explains that it did not waive any consent requirement during the Arbitration (c.). Finally,
         Latvia submits that because of the Tribunal’s erroneous findings on jurisdiction, the Award should
         be annulled both pursuant to Article 52(1)(b) and Article 52(1)(e) of the ICSID Convention (d.).

                  a. Latvia’s position on the termination of the BIT by operation of Article 59(1) of the
                     VCLT

246.     Latvia invokes Article 59(1) of the VLCT,317 which provides:

                  A treaty shall be considered as terminated if all the parties to it conclude a later
                  treaty relating to the same subject-matter and:


315
    Wena v. Egypt (ARLA-0023), ¶ 79.
316
    Applicant’s Memorial, ¶¶ 80, 82-83.
317
    Applicant’s Memorial, ¶¶ 88-89 (citing 1969 Vienna Convention (ARLA-0006) and noting that “Latvia and
Lithuania acceded to the Vienna Convention on 3 June 1993 and on 14 February 1992, respectively. In accordance
with Article 4 of the Vienna Convention, the rules of the Vienna Convention apply therefore to the BIT between Latvia
and Lithuania.”).


                                                         62

                                                                                                                 430
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 432 of 452



                 (a) It appears from the later treaty or is otherwise established that the parties
                 intended that the matter should be governed by that treaty; or

                 (b) The provisions of the later treaty are so far incompatible with those of the
                 earlier one that the two treaties are not capable of being applied at the same time.318
247.    According to Latvia, the conditions for Article 59 to apply are met and, as a result, the BIT should
        be considered as terminated due to the entry into force of the EU treaties for Latvia and Lithuania
        following their accession to the EU on May 1, 2004.319

248.    First, Latvia explains that the BIT and the EU treaties relate to the same subject matter. The rights
        and obligations contained in the BIT and in the EU treaties do not need to be identical for the
        criteria relating to the “same subject-matter” to be satisfied.320 Given that the EU treaties regulate
        the protection of investments within EU Member States, as does the BIT, the EU treaties and the
        BIT have the same subject matter.321 In response to UAB E energija’s defense on this issue, Latvia
        further contends that it does not matter that the EU treaties have a wider object and scope than the
        BIT.322 What matters is that there is “sameness” in the rights and obligations contained in the
        treaties.323

249.    Second, Latvia argues, in response to UAB E energija’s position, that Latvia and Lithuania intended
        that the EU treaties should prevail. As explained by Latvia, Article 59(1) does not require that
        parties to two treaties with the same subject matter expressly indicate that one treaty takes
        precedence over the other; it is sufficient that they consider one treaty to apply between them in
        respect to issues governed by the other. Further, Latvia argues that “[w]hen acceding to the EU,
        Latvia and Lithuania accepted that the EU treaties and EU law would apply fully in their mutual
        relations, and that the treaties and EU law, including the law governing intra-EU investments would
        take precedence over agreements concluded between them before the entry into force of the EU
        Treaties.”324 To support this argument further, Latvia refers to a declaration made jointly by EU
        Member States on the issue of intra-EU BITs, which allegedly makes clear that EU Member States


318
    Applicant’s Memorial, ¶ 89 (citing Vienna Convention (ARLA-0006), Article 59(1)).
319
    Applicant’s Memorial, ¶ 98. See also, Transcript Day 1, p. 80, lines 6-11.
320
    Applicant’s Memorial, ¶ 91; Applicant’s Reply, ¶ 55.
321
    Applicant’s Memorial, ¶ 91; Applicant’s Reply, ¶ 55.
322
    Reply, ¶¶ 56-57 (citing, inter alia, Landesbank Baden-Württemberg et al v. Kingdom of Spain, ICSID Case No.
ARB/15/45) Decision on the “Intra-EU” Jurisdictional Objection, February 25, 2019 (ARLA-0102), ¶ 171
(“Landesbank v. Spain”)).
323
    Applicant’s Memorial, ¶ 91; Reply, ¶ 54. See also, Transcript Day 1, p. 88, lines 9-24.
324
    Applicant’s Reply, ¶ 59.


                                                      63

                                                                                                           431
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 433 of 452



         consider that EU law prevails over their intra-EU-BIT obligations.325 This declaration constitutes
         a “subsequent agreement between the parties regarding the interpretation of the treaty or the
         application of its provisions” in the sense of Article 31(3)(a) of the VCLT and should therefore
         have been taken into account by the Tribunal when interpreting the EU treaties and EU law and
         their relations with intra-EU BITs.326

250.     Finally, Latvia rebuts UAB E energija’s argument that the BIT cannot be terminated automatically
         and that there is a need to follow the termination procedure described in Article 65 of the VCLT.
         According to Latvia, this is incorrect as “Article 59 makes clear that termination is ‘implied’ by the
         conclusion of a later treaty, which necessarily excludes any additional formal process.”327

                  b. Latvia’s argument that EU Law prevails over the BIT

251.     According to Latvia, even if the BIT was not terminated by virtue of Article 59(1) of the VCLT,
         Article 7 of the BIT is nevertheless invalid, because it is incompatible with Latvia’s and Lithuania’s
         obligations under the EU treaties. In support, Latvia refers to (i) the EU principle of primacy of the
         EU treaties which Latvia and Lithuania have accepted in their mutual relation, (ii) Article 30 of the
         VCLT, and (iii) the recent judgment by Court of Justice of the European Union (the “CJEU”) in
         the case of Achmea BV v. Slowakische Republik (the “Achmea decision”).

252.     First, on the principle of primacy, Latvia contends that “[i]n their mutual relations, Latvia and
         Lithuania accepted a special conflict rule in respect of the EU treaties” which is that “[t]he EU
         treaties and the law that derives from them impose absolute primacy over all other laws, including
         international treaties concluded between Member States.”328

253.     Second, with respect to Article 30 of the VCLT, Latvia notes that this provision provides, in its
         relevant part:




325
    Applicant’s Reply, ¶ 61 (citing the Declaration of the Representatives of the Governments of the Member States
on Legal Consequences of the Judgment of the Court of Justice in Achmea and on Investment Protection in the
European Union, January 15, 2019, (ARLA-0075), p. 2).
326
    Applicant’s Reply, ¶ 61.
327
    Applicant’s Reply, ¶ 63 (citing “Draft Articles on the Law of Treaties,” ILC Yearbook, 1966, vol II, p. 177, (ARLA-
0004), p. 252, ¶ (1) of the commentary to Article 56).
328
    Applicant’s Reply, ¶ 67. See also, Applicant’s Memorial, ¶¶ 111-115.


                                                          64

                                                                                                                   432
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 434 of 452



                 1. Subject to Article 103 of the Charter of the United Nations, the rights and
                 obligations of States parties to successive treaties relating to the same subject-
                 matter shall be determined in accordance with the following paragraphs.

                 […]

                 3. When all the parties to the earlier treaty are parties also to the later treaty but the
                 earlier treaty is not terminated or suspended in operation under article 59, the
                 earlier treaty applies only to the extent that its provisions are compatible with those
                 of the later treaty.329
254.    According to Latvia, in application of Article 30, because the BIT and the EU treaties have the
        same subject-matter, “the BIT, even if it remains in force, can apply between them only to the
        extent that its provisions are compatible with EU law.”330

255.    Third, Latvia refers to the Achmea decision, to argue that the BIT and EU law are, in fact,
        incompatible with each other. Latvia recalls the background and procedural history leading up to
        the Achmea decision,331 and argues that, following this decision, which was later supported by the
        Commission,332 Article 7 of the BIT is incompatible with the EU treaties based on EU law and with
        the principle of primacy of the EU treaties. According to Latvia, “[t]herefore, in accordance with
        Article 30(3) of the Vienna Convention, Article 7 of the BIT is inapplicable as between Latvia and
        Lithuania. It cannot serve as a valid offer to arbitrate, nor as ‘consent in writing’ for purposes of
        Article 25 of the ICSID Convention.”333

                 c. Latvia’s argument on the waiver of the consent requirement during the Arbitration

256.    As further explained below, UAB E energija developed an argument in its Counter-Memorial that
        Latvia either waived its right to object to jurisdiction of the Tribunal or should be estopped from
        now raising such an argument in the annulment proceeding. Latvia argues that this argument is
        misguided.334




329
    Applicant’s Memorial, ¶ 100 (citing 1969 Vienna Convention (ARLA-0006), Article 30(1) and (3)).
330
    Applicant’s Memorial, ¶ 101.
331
    Applicant’s Memorial, ¶¶ 102-106 (citing Case C-284/16 Slowakische Republik v. Achmea BV, Judgment, March
6, 2018, ECLI:EU:C:2018:158 (ARLA-0069) (“Slowakische Republik v. Achmea”)).
332
    Applicant’s Memorial, ¶ 107 (citing “Protection of intra-EU investments,” Communication from the Commission
to the European Parliament and the Council, COM (2018) 547 final, July 19, 2018 (ARLA-0071), p. 2.
333
    Applicant’s Memorial, ¶ 110.
334
    Applicant’s Reply, ¶¶ 82-91.


                                                        65

                                                                                                              433
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 435 of 452



257.    According to Latvia, it did not accept during the Arbitration process “that it had made a standing
        offer to arbitrate.”335 In addition, Latvia submits that ICSID tribunals carry a duty to establish their
        own jurisdiction, regardless of possible objections raised by the parties,336 a principle which it says
        finds its source under general international law,337 and which has been applied by arbitral tribunals
        in the ICSID context.338

258.    Latvia therefore concludes that “[i]t is a well-established principle of international law that ‘a State
        may not be compelled to submit its disputes to arbitration without its consent’”339 and that “[n]either
        acquiescence nor estoppel could validly replace the consent required under Article 25(1) of the
        ICSID Convention.”340

                 d. Latvia’s argument that the Award should be annulled pursuant to Article 52(1)(b)
                    and Article 52(1)(e) of the ICSID Convention

259.    Latvia argues that because the Tribunal lacked jurisdiction ratione voluntatis to decide the Parties’
        dispute, the Award must be annulled for manifest excess of powers.341 Latvia further submits that
        the Tribunal’s failure to address the consequence of the accession to the EU of Latvia and Lithuania
        constitutes a failure to state reasons on which the Award was based.342

260.    First, on the issue of manifest excess of power, Latvia refers to UAB E energija’s concession that
        “[t]here is an excess of powers where a tribunal acts outside of what it was authorized to do based
        on the parties’ consent” and argues that “[t]his is a fortiori the case where no consent was given.”343

261.    Latvia argues that the Tribunal’s excess of power is manifest, because nowhere in the Award did
        the Tribunal examine whether the consent to its jurisdiction was validly given.344 According to


335
    Applicant’s Reply, ¶ 83.
336
    Applicant’s Reply, ¶ 84.
337
    Applicant’s Reply, ¶ 87 (citing, inter alia, the decision of the International Criminal Tribunal for the former
Yugoslavia held in the Tadić case, Prosecutor v. Duško Tadić a/k/a “Dule” (ICTY Case No IT-94-1-AR72) Appeals
Chamber, Decision, October 2, 1995 (ARLA-0087), ¶ 18).
338
    Applicant’s Reply, ¶¶ 85-86 and 89 (citing, inter alia, Landesbank v. Spain (ARLA-0102), ¶ 91; and Schreuer et
al. (ARLA-0037), p. 518, ¶ 1).
339
    Applicant’s Reply, ¶ 90.
340
    Applicant’s Reply, ¶ 91.
341
    Applicant’s Memorial, ¶ 118.
342
    Applicant’s Memorial, ¶ 118.
343
    Applicant’s Reply, ¶ 99.
344
    Applicant’s Memorial, ¶ 121; Applicant’s Reply, ¶ 102.


                                                        66

                                                                                                               434
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 436 of 452



        Latvia, the situation in the present case is similar to the one in Patrick Mitchell v. Congo where the
        ad hoc committee found a manifest excess of power due to the tribunal’s decision to accept
        jurisdiction on the basis of an investment whose existence had not been clearly established in the
        arbitration, and decided to annul the award.345

262.    Second, with respect to the alleged failure to state reason, Latvia notes that the Tribunal announced
        that it would “determine whether … the Parties consented to ICSID jurisdiction under Article 7 of
        the BIT and Article 25(1) of the ICSID Convention.”346 Yet, Latvia contends, “the Tribunal did not
        explain its decision (to the extent such a decision was made at all) concerning the existence of
        consent.”347

263.    According to Latvia, failure to address jurisdictional issues, and in particular an issue relating to
        the consent to arbitration, is particularly serious348 and the Tribunal’s ignorance and failure in this
        regard were all the more material to the outcome of the case.349

264.    Latvia therefore concludes that “[t]he Tribunal should have examined the issue of the compatibility
        of the BIT and EU law” and that such “examination would have resulted in the dismissal of the
        Claimant’s claims for lack of jurisdiction.” 350 According to Latvia, “[t]he Tribunal therefore failed
        to give reasons on an issue that was necessary or essential to the outcome of the case and the
        resulting Award should be annulled under Article 52(1)(e) of the ICSID Convention.”351

             2. UAB E energija’s Position

265.    According to UAB E energija, Latvia has waived its jurisdictional objection regarding the validity
        of Article 7 of the BIT, given that it did not pursue this objection during the Arbitration (a.). In
        addition, the Tribunal had jurisdiction given that the agreement to arbitrate contained in Article 7
        of the BIT remained valid (b.), and therefore there are no grounds for annulment of the Award
        regarding any alleged lack of jurisdiction (c.).



345
    Applicant’s Reply, ¶ 102 (citing Patrick Mitchell v. Congo (ARLA-0032), ¶¶ 45-46).
346
    Applicant’s Reply, ¶ 92.
347
    Applicant’s Reply, ¶ 92.
348
    Applicant’s Reply, ¶ 94 (citing Mihaly International Corporation v. Democratic Socialist Republic of Sri Lanka,
ICSID Case No. ARB/00/2, Award, March 15, 2002 (ARLA-0089), ¶ 56).
349
    Applicant’s Memorial, ¶ 128.
350
    Applicant’s Memorial, ¶ 129.
351
    Ibid.


                                                        67

                                                                                                               435
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 437 of 452



                 a. UAB E energija’s argument that Latvia has waived its jurisdictional objection
                    regarding the validity of Article 7 of the BIT

266.    UAB E energija stresses that Latvia did not raise during the arbitral proceeding a jurisdictional
        objection based on the alleged invalidity of Article 7 of the BIT due to either the termination of
        BIT after Latvia’s accession to the EU, or to the consequence of the Achmea decision.352 This is
        not challenged by Latvia. For that reason, UAB E energija argues that “Latvia has waived any
        jurisdictional objection regarding the applicability of Article 7(2) of the BIT or is estopped from
        arguing that Article 7(2) is invalid.”353

267.    In particular, while UAB E energija recognizes that ICSID arbitral tribunals have either rejected
        the argument that a party can waive an intra-EU objection354 or affirmed that intra-EU objections
        could be entertained on an ex officio basis,355 UAB E energija contends that the situation in those
        cases is different than the one at hand. According to UAB E energija, the decisions in those other
        ICSID cases “were decisions taken by the tribunals constituted in those cases, and were arguments
        raised by the State parties in the course of the arbitrations.”356 UAB E energija argues that here,
        Latvia “agree[d] throughout the course of the Arbitration that it had validly consented to arbitrate
        E energija’s claim, notwithstanding the EC’s position on intra-EU BITs,” and as a result “cannot
        now resile from its clearly expressed consent to arbitrate.”357

268.    UAB E energija further insists that the “time to raise the jurisdictional objection regarding an
        alleged failure on the part of Latvia to consent to the arbitration is well past.”358 According to UAB
        E energija, Latvia was, at the time of the arbitral proceeding, well aware of the various discussions
        within the EU about the validity of intra-EU BITs, or of the intra-EU related objections raised
        before other arbitral tribunals. Hence, as UAB E energija argues, Latvia could have raised such
        intra-EU objection, but it elected not to do so. As a result, Latvia should be considered having




352
    Claimant’s Counter-Memorial, ¶ 132.
353
    Claimant’s Counter-Memorial, ¶ 132.
354
    Claimant’s Counter-Memorial, ¶ 133 (citing, inter alia, Marfin Investment Group Holdings S.A. et al v. Republic
of Cyprus, ICSID Case No. ARB/13/27, Award, July 26, 2018 (ACLA-0037), ¶ 578 (“Marfin v. Cyprus”)).
355
    Claimant’s Counter-Memorial, ¶ 135 (Mr. Jürgen Wirtgen et al v. The Czech Republic, PCA Case No. 2014-03,
Final Award, October 11, 2017 (ACLA-0036), ¶ 250 (“Wirtgen v. Czech Republic”)).
356
    Claimant’s Counter-Memorial, ¶ 136.
357
    Claimant’s Counter-Memorial, ¶ 136.
358
    Claimant’s Rejoinder, ¶ 95.


                                                        68

                                                                                                               436
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 438 of 452



        validly consented to arbitrate and having therefore waived its right to raise any such intra-EU
        objection.359

                 b. UAB E energija’s arguments on the validity of Article 7 of the BIT

269.    UAB E energija agrees with Latvia that the question of the applicability of Article 7 of the BIT is
        a question of international law, governed by the VCLT. However, according to UAB E energija,
        Latvia incorrectly interprets and applies Articles 59 and 30 of the VCLT.

270.    First, UAB E energija maintains that “the EU treaties do not relate to the same subject-matter as
        the BIT, at least for the purposes of Articles 59 and 30 of the VCLT”360 and that this finding has
        been consistently reached by arbitral tribunals.361

271.    UAB E energija also discusses the other conditions for Article 59 of the VCLT to apply, given that
        it is clearly not “established” in accordance with Article 59(1)(a) that Latvia and Lithuania intended
        the EU treaties to govern the relevant matters instead of the BIT.362 UAB E energija stresses that
        “BITs do not only concern the obligations of states but also the rights of individuals.”363 As a result,
        Latvia cannot argue that the termination of such agreements need not to follow the procedure
        provided for by Article 65 of the VCLT. According to UAB E energija, “[t]o consider such treaties
        terminated or inapplicable without any notification to individuals as right-holders (or indeed
        without any notification at all) and contrary to their express terms, in circumstances where an entire
        arbitration has already taken place and an award rendered (with the full, informed, consent of both
        parties) clearly goes against the principles of legal certainty, legitimate expectations and non-
        retroactivity.”364 As a result, UAB E energija concludes that the BIT cannot be found to be
        terminated by operation of Article 59 of the VCLT.

272.    Second, on the issue of the alleged prevalence of EU law over the BIT, UAB E energija notes that
        (i) “the Achmea ruling is not binding in the present ICSID proceedings”365 given that “[t]he CJEU

359
    Claimant’s Rejoinder, ¶¶ 95-108.
360
    Claimant’s Counter-Memorial, ¶ 149.
361
    Claimant’s Counter-Memorial, ¶¶ 143-145, 149; Claimant’s Rejoinder, ¶ 58 (citing, inter alia, European American
Investment Bank AG (Austria) v. The Slovak Republic, PCA Case No. 2010-17, Award on Jurisdiction, October 22,
2012 (ARLA-0048), ¶ 185 (“EURAM v. Slovakia”).
362
    Claimant’s Counter-Memorial, ¶¶ 151-157; Claimant’s Rejoinder, ¶ 62.
363
    Claimant’s Rejoinder, ¶ 66.
364
    Claimant’s Rejoinder, ¶ 66.
365
    Claimant’s Counter-Memorial, ¶ 164.


                                                        69

                                                                                                               437
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 439 of 452



        has no role or authority within international law, and its decisions are not concerned with
        international law,”366 and that (ii) in any event, the present case is distinct from the Achmea
        situation, as the Tribunal’s jurisdiction is based on the ICSID Convention, operating in conjunction
        with Article 7(2) of the BIT.367

273.    Further, UAB E energija also disputes the findings of the CJEU in the Achmea decision, noting that
        “as a matter of public international law, the substantive finding of the CJEU in Achmea is wrong”
        given that “[i]n the context of public international law, there is a presumption against conflict of
        treaties”368 and that “[i]f it is possible to interpret treaties so that no incompatibility arises, this
        course of action is preferred to a finding of conflict.”369

274.    Finally, UAB E energija submits that, even if the Achmea decision was considered to be correct
        and binding on the Committee, its consequence would not be the invalidation of Article 7 of the
        BIT.370 According to UAB E energija, even “if the CJEU in Achmea was right as a question of EU
        law, the only consequence is that Latvia may be in breach of EU law vis-à-vis the EC and other
        Member States. Even if this were the case, it could not, and does not, affect the entirely separate
        international law obligations in the BIT and, specifically, E energija’s right established in the BIT
        to accept the standing offer to arbitrate disputes.”371

                 c. UAB E energija’s position on the grounds for annulment advanced by Latvia

275.    UAB E energija rejects both annulment grounds put forward by Latvia on the issue of the Tribunal’s
        jurisdiction. According to UAB E energija, “Latvia’s arguments regarding the Tribunal’s alleged
        manifest excess of powers are mostly beside the point, as they focus on the existence of consent
        to arbitration, and not the manifest nature of the alleged excess of powers.” 372 UAB E energija
        thus argues that, in any event, “[i]n the present situation, the alleged lack of jurisdiction can in no
        way be considered ‘manifest.’ As a matter of international law, the overwhelming consensus is that


366
    Claimant’s Counter-Memorial, ¶ 164.
367
    Claimant’s Counter-Memorial, ¶ 166.
368
    Claimant’s Counter-Memorial, ¶ 167 (citing A. Gourgourinis, “After Achmea: Maintaining the EU Law
Compatibility of Intra-EU BITs Through Treaty Interpretation” in Mistelis and Lavranos (eds), European Investment
Law and Arbitration Review (Brill-Nijhoff 2018) (ACLA-0045), pp. 297 et seq).
369
    Claimant’s Counter-Memorial, ¶ 167.
370
    Claimant’s Counter-Memorial, ¶¶ 169-170.
371
    Claimant’s Counter-Memorial, ¶ 171.
372
    Claimant’s Rejoinder, ¶ 91.


                                                       70

                                                                                                             438
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 440 of 452



        the Achmea decision has no bearing on a tribunal’s jurisdiction under a bilateral investment treaty.
        Even if this Committee were to disagree, there could be no basis for finding the Tribunal’s failure
        to address the argument to be a ‘manifest’ excess of powers.”373

276.    On the issue of the alleged failure to state reasons, UAB E energija argues that “Latvia’s
        submissions disregard the Award, where the Tribunal clearly considered the question of consent of
        the parties and made a reasoned decision on the existence of consent. … [T]he Tribunal carefully
        considered all the preliminary objections of the Respondent regarding jurisdiction, and specifically
        analyzed the question of the Parties’ consent to ICSID jurisdiction.”374

277.    According to UAB E energija, the Award clearly stated the reasons on which its jurisdictional
        decision, and specifically its decision on the consent of the parties, was based. UAB E energija
        therefore concludes that the conditions of Article 52(1)(e) of the ICSID Convention are not fulfilled
        in the present case.

             3. The Committee’s Analysis

278.    Latvia contends that the Tribunal did not properly address the issue of consent to jurisdiction
        because it failed to examine whether Latvia’s offer to arbitrate contained in Article 7(2) of the BIT
        still existed and was valid at the time UAB E energija accepted it with its Request for Arbitration.
        For Latvia, under international law, the BIT “was either terminated or Article 7 was inapplicable
        because Latvia and Lithuania, the two parties to the BIT, became both Member States to the
        European Union and acceded to the EU treaties on 1st May 2004.”375 While Latvia’s primary
        argument is that the BIT was terminated by operation of Article 59(1) of the VCLT, Latvia also
        submits that Article 7 of the BIT is inapplicable because it is incompatible with the EU treaties
        pursuant to Article 30(3) of the VCLT.376 Latvia invokes two grounds of annulment in this regard:
        failure to state reasons under Article 52(1)(e), because the Tribunal did not provide reasons on this
        issue, and manifest excess of powers under Article 52(1)(b) because the Tribunal exercised a
        jurisdiction that it did not have.




373
    Claimant’s Counter-Memorial, ¶ 181.
374
    Claimant’s Rejoinder, ¶ 85.
375
    Transcript Day 1, p. 80, lines 7-11; Applicant’s Memorial, ¶¶ 111-115.
376
    Applicant’s Memorial, ¶¶ 99-110, Reply, ¶¶ 71-79.


                                                         71

                                                                                                         439
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 441 of 452



279.    UAB E energija’s position is that Latvia did not argue in the Arbitration that its consent to
        arbitration was invalid. UAB E energija states that “the whole arbitration proceeded on the very
        clear premise that both parties had already agreed to the jurisdiction of the Tribunal.” 377 The
        Tribunal considered the issue of consent and found that consent was established, so there was no
        failure to state reasons. Latvia introduces a new argument, i.e. that written consent was no longer
        valid, that it did not make in the Arbitration, so the matter was not before the Tribunal. Latvia has
        waived this new argument or is now estopped from making it before the Committee. For UAB E
        energija, “the Tribunal’s approach was reasonable and there can be no question of a manifest excess
        of powers.”378

                 a. The Parties’ arguments on the validity of Article 7 of the BIT and related legal
                    questions

280.    As recalled above, both Parties extensively discussed in their submissions the question of whether
        the Latvia-Lithuania BIT had been terminated by virtue of Articles 59(1) or 30 of the VCLT when
        the Claimant accepted the offer to arbitrate in Article 7(2). The Parties also expressed views on
        some related topics, notably: the Achmea decision of March 6, 2018 and the Declaration on the
        legal consequences of the Achmea decision and on investment protection signed by the EU Member
        States on January 15, 2019 (the “2019 Declaration”).

281.    The Committee considers that these questions, which have been raised for the first time in these
        annulment proceedings and were not before the Tribunal, do not need to be addressed and decided
        by this Committee as they are irrelevant for purposes of annulment of the Award.

282.    The Committee agrees that the only question before it is whether “the manner in which the Tribunal
        carried out its functions met the requirements of the ICSID Convention.”379 In other words, the
        Committee has to decide whether the Award should be annulled because the Tribunal’s lack of
        analysis as to the legal consequences of the alleged incompatibility between Article 7(2) of the BIT
        with the EU treaties amounts to grounds of annulment for manifest excess of powers pursuant to
        Article 52(1)(b) of the ICSID Convention and/or failure to state reasons under Article 52(1)(e). In
        order to make this decision, any ex post facto events (such as the Achmea decision or the 2019
        Declaration) and new arguments made by the Parties have no role to play.



377
    Transcript Day 1, p. 165, lines 3-5.
378
    Transcript Day 1, p. 198, lines 6-7.
379
    Lucchetti v. Peru (ARLA-0035), ¶ 97.

                                                    72

                                                                                                         440
        Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 442 of 452



283.     Latvia does not dispute that it did not argue in the Arbitration – as it does in these proceedings –
         that its consent was no longer valid in 2012, when UAB E energija filed the Request for Arbitration.
         Latvia however contends that the Tribunal should have raised the argument about the
         inapplicability of Article 7 of the BIT on its own initiative because, “even in the absence of an
         objection on a jurisdictional issue, a tribunal has the authority and indeed the obligation (…) to
         establish its jurisdiction. (…) [T]hus, even in the absence of a specific objection concerning
         Latvia’s consent to arbitrate, the Tribunal was not free to disregard the issue as it did.”380 Latvia
         adds that at least two members of the Tribunal were “well aware of the issue” because they served
         as arbitrators in cases where intra-EU BIT objections had been raised.381

284.     In response to a question from the President of the Committee at the Hearing as to the relevance of
         the legal issues relating to the validity of intra-EU BITs for purposes of the annulment decision,
         counsel from Latvia clarified that the relevance of the outcome of the legal issues for these
         annulment proceedings is different for each annulment ground.382 When it comes to failure to state
         reasons, counsel stated that it does not matter whether or not Latvia is correct on its assessment of
         the legal issues. What matters is that the Tribunal was aware of the issues, had an obligation to
         address them and yet it did not.383 With regard to manifest excess of powers, Latvia contended that
         the excess of powers was manifest because the Tribunal did not deal with these issues at all.384
         Latvia added that the issue of the validity of Article 7 has to be examined by the Committee because
         its task “is to objectively determine whether the Tribunal had jurisdiction.”385 For Latvia, “the issue
         of jurisdiction is an objective one” that “has to be determined under the law, and objectively.”386

285.     Starting with Latvia’s allegation that the Tribunal was aware of the legal issues that have been
         pleaded in these annulment proceedings, it goes without saying that the Tribunal could not have
         been aware of legal developments which had not yet taken place at the time, such as the Achmea
         decision and the 2019 Declaration.

286.     While it is true that at the time the original Arbitration proceedings were on-going, in 2012-2017,
         a debate existed as to whether the investor-State arbitration clauses contained in BITs concluded

380
    Transcript Day 1, p. 106, line 13 – p. 107, line 1.
381
    Transcript Day 2, p. 29, line 23 – p. 30, line 17.
382
    Transcript Day 2, p. 107, lines 9-11.
383
    Transcript Day 2, p. 107, line 12 – p. 109, line 1.
384
    Transcript Day 2, p. 109, line 15 – p. 110, line 4.
385
    Transcript Day 2, p. 109, lines 21-22.
386
    Transcript Day 2, p. 109, lines 15, 19-20.

                                                          73

                                                                                                            441
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 443 of 452



        between EU Member States are contrary to EU law and thus inapplicable, it is not until the Achmea
        decision of the CJEU of March 6, 2018 (i.e. three months after the Award was rendered) that there
        was an actual decision officially stating the CJEU’s position the matter.

287.    By way of background, it may be useful to recall that already in 2006 the Commission had
        expressed the view that the so-called intra-EU BITs were incompatible with EU law and thus had
        to be terminated.387 However, at the time, the Commission’s position was that intra-EU BITs were
        not automatically terminated due to their incompatibility with EU law, but, rather, specific
        termination by the member States was required. To the extent that investor-State tribunals were
        called to decide the matter in the presence of preliminary objections raised by respondent States,
        they uniformly rejected the claims of incompatibility and upheld their jurisdiction.388 The opinion
        of the Advocate General, Mr. Wathelet, on the Achmea case had been issued on
        September 19, 2017389, i.e. three months before the Tribunal rendered the Award, but the Advocate
        General had taken the position that the underlying intra-EU BIT in Achmea was not incompatible
        with EU law and the EU treaties, in other words the opposite of what the CJEU finally held in 2018.

288.    As things presently stand, a number of EU States appearing as respondents in investment arbitration
        proceedings have raised jurisdictional objections based on the incompatibility of BITs with the EU
        treaties and EU law. Moreover, the Commission has filed applications to intervene as amicus curiae
        in many intra-EU investment arbitrations. However, to date, while some tribunals have allowed EU
        interventions as amici, this objection to jurisdiction has never been upheld by investment tribunals.
        This led the Blusun v. Italy tribunal to state in its 2016 award:

                 “Overall the effect of these decisions is a unanimous rejection of the intra-EU
                 objection to jurisdiction. The tribunal in each case has found that the relevant BIT
                 or the ECT was intended to bring about binding obligations between EU Member

387
    EC Letter of January 13, 2006, quoted in Eastern Sugar BV v. Czech Republic, SCC Case No. 088/2004, Partial
Award, March 27, 2007 (ACLA-0007), ¶ 19 (“Eastern Sugar v. Czech Republic”); European Commission
Observations, July 7, 2010, quoted in Eureko BV v. The Slovak Republic, PCA Case No. 2008-13, Award on
Jurisdiction, Arbitrability and Suspension, October 26, 2010 (ARLA-0044), ¶ 180.
388
    See, for instance, amongst the cases that are on the record, Eastern Sugar v. Czech Republic (ACLA-0007), ¶¶
160, 165, 167-8, 175, 180; Rupert Binder v. Czech Republic, Award on Jurisdiction (UNCITRAL Rules), June 6, 2007
(ACLA-0008), ¶¶ 60-1, 63-6; Jan Oostergetel and Theodora Laurentius v. The Slovak Republic, UNCITRAL,
Decision on Jurisdiction, April 30, 2010 (ACLA-0012), ¶ 190 (“Jan Oostergetel v. Slovakia”); EURAM v. Slovakia
(ARLA-0048), ¶¶ 185-6, 191-7, 209-10, 212, 218, 234, 236, 238, 248-87; Ioan Micula, Viorel Micula and others v.
Romania, ICSID Case No. ARB/05/20, Award, December 11, 2013 (ARLA-0052), ¶¶ 319, 321, 326, affirmed on
Annulment, Micula v. Romania (ARLA-0060), ¶¶ 189, 191-2, 195, 201-2; Rockhopper Italia S.p.A., Rockhopper
Mediterranean Ltd, and Rockhopper Exploration Plc v. Italian Republic, ICSID Case No. ARB/17/14, Decision on
the Intra-EU Jurisdiction Objection, June 26, 2019 (ACLA-0060), ¶ 146 (“Rockhopper v. Italy”).
389
    Slowakische Republik v. Achmea (ACLA-35).


                                                      74

                                                                                                            442
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 444 of 452



                  States. The tribunals found no contradiction between the substantive provisions of
                  EU law and the substantive or dispute resolution provisions of the BITs. No such
                  system for investor-State arbitration exists in EU law, and it would be incorrect to
                  characterise such disputes as inter-State disputes such that Article 267 of the TFEU
                  could be said to preclude jurisdiction. These conclusions support those adopted by
                  the Tribunal in this case.”390
289.     In a nutshell, this was the state of the law and jurisprudence on this matter and the general context
         in which the Arbitration was being conducted. In addition, it is important to stress that in the present
         case, unlike others that were on-going at the time, the Commission did not file an amicus
         application nor did Latvia raise a jurisdictional objection regarding the incompatibility of Article
         7(2) with EU law of its own accord.

290.     Thus, at the time when the Tribunal was hearing this case, there was general uncertainty and no
         conclusive position had been expressed by EU institutions on whether investor-State dispute
         resolution clauses contained in intra-EU BITs ̶ such as Article 7(2) of the Latvia-Lithuania BIT in
         this case ̶ were incompatible with EU law or the EU treaties. Moreover, the case law of investment
         tribunals had universally upheld391 (and has continued to uphold, even after the Achmea decision
         was rendered by the CJEU, as shown by the Blusun v. Italy quotation above) the validity of intra-
         EU BITs. Investment tribunals also consistently rejected the argument that intra-EU BITs related
         to the same “subject-matter” as the EU treaties and found Articles 59 and 30 of the VCLT not
         applicable.392 It follows that, given that there was no clear resolution on these difficult issues at the
         time the Tribunal rendered the Award, and given the consistent rejection of the intra-EU
         jurisdictional objection by investment tribunals, it cannot be said that, even if the Tribunal had
         considered this question, it would have rejected its jurisdiction.




390
    Blusun S.A., Jean-Pierre Lecorcier and Michael Stein v. Italian Republic, ICSID Case No. ARB/14/3, Award,
December 27, 2016, ¶ 303 (“Blusun v. Italy”). While the Blusun v. Italy award is not on the record, the Committee
notes that it is cited verbatim in Rockhopper v. Italy (ACLA-0060), ¶ 145. In any event, the Committee shares the
view of other ICSID tribunals and committees that, when applying the law, it should not be bound by the sources
invoked by the Parties. Pursuant to the principle iura novit curia (sometimes referred to as iura novit arbiter in the
international arbitration context), this Committee is entitled to form its own opinion of the meaning of the law, as long
as it does not surprise the Parties with a legal theory that was not subject to debate and that they could not anticipate.
For a similar approach, see Quiborax S.A. and Non Metallic Minerals S.A. v. Plurinational State of Bolivia, ICSID
Case No. ARB/06/2, Award, September 16, 2015, ¶ 92.
391
    See Rockhopper v. Italy (ACLA-0060), ¶ 146 and Blusun v. Italy, ¶¶ 277-292, 302-303.
392
    See Jan Oostergetel v. Slovakia (ACLA-0012); PL Holdings S.a.r.l. v. Republic of Poland, SCC Case No.
V2014/163, Partial Award, June 28, 2017 (ACLA-34); Wirtgen v. Czech Republic (ACLA-0036); Marfin v. Cyprus
(ACLA-0037); UP and C.D Holdings Internationale v. Hungary, ICSID Case No. ARB/13/35, Award, October 9,
2018 (ACLA-39); United Utilities (Tallinn) B.V. v. Republic of Estonia, ICSID Case No. ARB/14/24, Award, June
21, 2019 (ACLA-59); Rockhopper v. Italy (ACLA-0060). See ¶ references in Transcript Day 2, p. 97, lines 15-24.

                                                           75

                                                                                                                      443
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 445 of 452



291.   The Committee agrees that the Tribunal might have been generally aware of the issue of the inter-
       play between EU law and EU treaties and intra-EU BITs. Having said that, Latvia itself should also
       have been aware of this debate and yet, not only did it not raise the preliminary objection that the
       Tribunal lacked jurisdiction ratione voluntatis, it also participated actively in the Arbitration thus
       de facto accepting the existence of a valid arbitration agreement. In the circumstances, the fact that
       the Tribunal did not discuss proprio motu whether the offer to arbitrate contained in Article 7(2)
       was still valid and could have been accepted by UAB E energija when it filed the Request for
       Arbitration in this case, is not surprising.

               b. Latvia’s argument that the Award should be annulled pursuant to Article 52(1)(b)
                  and Article 52(1)(e) of the ICSID Convention

292.   It is undisputed that Latvia only raised one objection relating to consent, regarding the lack of the
       Claimant’s internal authorisation for instituting the arbitral proceedings. It is also a fact that the
       Award contains a section on the Parties’ consent to jurisdiction, where the Tribunal recalled the
       Parties’ positions and determined inter alia that the Parties had consented to ICSID jurisdiction
       under Article 7 of the BIT and Article 25(1) of the ICSID Convention.

293.   The Tribunal’s conclusions on the Parties’ consent to jurisdiction are as follows:

               499. The Tribunal finds that the Respondent offered to submit certain disputes to
               ICSID arbitration under Article 7 of the BIT provided (i) that the investor gave the
               host State a notice of dispute in writing including a detailed statement (Article 7(1)
               of the BIT), and (ii) that the Parties endeavoured to settle their dispute amicably in
               the six months following the notification of the notice of dispute (Article 7(2) of
               the BIT).

               500. The Respondent did not dispute that these requirements were met.

               501. The Tribunal concludes that the two requirements in Article 7(1) and 7(2) of
               the BIT were met in the present case. First, the Claimant delivered its Notice of
               Dispute on 2 September 2008 to the Respondent, thereby complying with Article
               7(1) of the BIT. Secondly, the Respondent accepts that negotiations with the
               Claimant started on 1 September 2008 and continued until 14 July 2010 with a
               final meeting on 1 April 2011 without any settlement being reached. The Parties
               therefore tried to settle their dispute amicably for more than six months before the
               Claimant submitted the dispute to ICSID, as required by Article 7(2) of the BIT.

               502. The Tribunal also finds that the Claimant accepted the Respondent’s offer
               contained in the BIT to settle the dispute by ICSID arbitration by filing its Request
               for Arbitration on 15 August 2012. The Tribunal therefore concludes that the
               requirement of consent under Article 7(2) of the BIT was met, as was the
               requirement of “consent in writing” under Article 25(1) of the ICSID Convention.



                                                      76

                                                                                                         444
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 446 of 452



294.    The paragraphs cited above show that the Tribunal did examine whether it had jurisdiction, and
        complied with the kompetenz-kompetenz principle, as embodied in Article 41 of the ICSID
        Convention. The Tribunal reached the conclusion that the requirement of consent under Article
        7(2) of the BIT was met on the basis of the Parties’ arguments and the cases they pleaded before it.
        Specifically, with regard to Latvia’s case, in addition to the absence of a specific objection to
        jurisdiction based on lack of consent under Article 7(2) of the BIT, the Tribunal’s conclusions must
        have also been informed by Latvia’s procedural conduct de facto accepting the validity of Article
        7 of the BIT throughout the Arbitration.393 Failure to raise a specific objection as to the applicability
        of Article 7(2), coupled with Latvia’s conduct during the Arbitration, must have been interpreted
        by the Tribunal as an implicit consent to jurisdiction.

295.    As recognized by in Schreuer’s Commentary of the ICSID Convention, “the tribunal may rely on
        a party’s failure to invoke the non-existence of its consent as an indication of its consent.”394 It is
        also important to stress in this regard that, while failure to raise jurisdictional objections may be
        interpreted as an implicit consent to jurisdiction, the objective legal requirements contained in
        Article 25 of the Convention: i.e. the existence of a legal dispute arising out of an investment and
        the nationality requirement cannot be replaced by the parties’ agreement.395

296.    The fact that the matter of lack of consent as an objection to the Tribunal’s jurisdiction is being
        advanced for the first time in these annulment proceedings cannot be ignored. An argument that
        was not before the original tribunal cannot form the basis of a manifest excess of power in
        annulment proceedings. As held by the ad hoc committee in Lahoud v. Congo:

                “ L’argument ayant été nouvellement soulevé dans la présente procédure
                d’annulation, le Tribunal n’a pas pu, par définition, commettre un excès de pouvoir
                manifeste dans le cadre de l’examen d’une question qui n’a pas été introduite.” 396
297.    The Committee finds that a party that has not raised a preliminary objection to the tribunal’s
        jurisdiction “as early as possible” and “no later than the expiration of the time limit fixed for the
        filing of the counter-memorial,” in conformity with Rule 41(1) of the Arbitration Rules, has waived
        its preliminary objections. Consequently, these cannot be reintroduced in annulment proceedings




393
    See the examples provided in the Claimant’s Rejoinder, ¶ 97.
394
    Schreuer et al. (ARLA-0037), p. 530, ¶ 50.
395
    Schreuer et al. (ARLA-0037), p. 529, ¶ 49.
396
    Antoine Abou Lahoud et Leila Bounafeh-Abou Lahoud c/ République Démocratique du Congo, Affaire CIRDI No.
ARB/10/4, Décision sur la Demande en annulation de la République Démocratique du Congo, ¶ 149.

                                                      77

                                                                                                             445
          Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 447 of 452



           to argue that the Tribunal manifestly exceeded its powers. As noted in the Schreuer’s Commentary
           in connection with the principle of forum prorogatum in the ICSID context:

                    “[A] party that has indicated its consent during the proceedings either explicitly or
                    by pleading on the merits of the case without objecting that consent was lacking,
                    defective or too narrow is precluded from raising such an objection later on. This
                    preclusion would apply in the original proceedings as well as to any annulment
                    proceedings.”397
298.       In the Committee’s opinion, there is nothing objectionable in the fact that the Tribunal limited its
           analysis on jurisdiction to the Parties’ pleaded positions. This is not a situation where the Tribunal
           failed to examine its jurisdiction ratione voluntatis; it did so, but on the basis of the arguments
           advanced before it by the Parties and in the light of the Parties’ procedural conduct. The Tribunal
           could have raised this jurisdictional question in the form of a question addressed to Latvia in the
           course of the proceedings in order to make sure of Latvia’s consent to jurisdiction, but failure to do
           so cannot result in the extreme consequence of annulling the Award. The position taken by the
           Tribunal is reasonable and justified in the circumstances and it is not the Committee’s role to
           second-guess the Tribunal’s approach.

299.       As held by the Rumeli v. Kazakhstan committee:

                    “An ad hoc committee will not annul an award if the tribunal’s approach is
                    reasonable or tenable, even if the committee might have taken a different view on
                    a debatable point of law.”398
300.       Thus, in the light of all the factors examined above, the Committee finds that there was no manifest
           excess of powers and the fact that the Tribunal failed to raise the question does not amount to a
           ground for annulment of the Award under Article 52(1)(b).

301.       As to an alleged absence of reasons, there is no such failure in this case as the Tribunal did explain
           how it reached the conclusion that Latvia had provided its consent to arbitration. Latvia now
           disagrees on the basis of new arguments introduced for the first time in these annulment
           proceedings. But, as already noted in several instances in this Decision, annulment committees are
           not courts of appeal and annulment proceedings cannot be used to formulate new arguments which




397
      Schreuer et al. (ARLA-0037), p. 225, ¶ 498.
398
      Rumeli v. Kazakhstan (ARLA-0042), ¶ 96.


                                                        78

                                                                                                             446
        Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 448 of 452



         should have been introduced during the original arbitration. As held by the ad hoc committee in
         Klöckner v. Cameroon, ad hoc proceedings cannot:

                     “be used by one party to complete or develop an argument which it could and
                     should have made during the arbitral proceeding or help that party retrospectively
                     to fill gaps in its arguments.”399
302.     Therefore, the Committee finds that the Tribunal did provide reasons in the Award for its decision
         that Latvia offered to submit the dispute to arbitration under Article 7 of the BIT. The Tribunal
         reached its conclusions on the basis of the arguments advanced by the Parties; if no reasons were
         provided regarding the arguments made by Latvia in these annulment proceedings, it is because
         they had not been submitted to the Tribunal for its consideration.

303.     In the light of the above considerations, the Committee rejects Latvia’s request to annul the Award
         on the basis of Article 52(1)(b) and 52(1)(e) of the ICSID Convention with regard to the Tribunal’s
         decision on jurisdiction.


VI.      COSTS

304.     The Parties made their submissions on cost during the Hearing, and later submitted statements of
         costs.400


      A. LATVIA’S COSTS SUBMISSIONS

305.     In its submission on costs, Latvia argues that the issues debated in the annulment proceedings are
         serious ones, and that while it considers its arguments to be “very strong,”401 it also recognizes that
         they are not based on any errors made by UAB E energija. Latvia further recalls that UAB E
         energija has “an award in its favour involving three breaches […] of the investment treaty.”402

306.     In light of this, Latvia submits that, irrespective of the outcome of the annulment proceeding, it
         “does not seek costs from the Claimant in these annulment proceedings,”403 and that “the




399
    Klöckner v. Cameroon (ARLA-0009), ¶ 83.
400
    See above, ¶ 66.
401
    Transcript Day 2, p. 117, line 17.
402
    Transcript Day 2, p. 117, lines 19-21.
403
    Transcript Day 2, p. 117, lines 22-23.


                                                        79

                                                                                                            447
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 449 of 452




                                                                     448
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 450 of 452




           •   E energija expenses of EUR 5,067.20.


  C. THE FEES AND EXPENSES OF THE COMMITTEE AND OF THE CENTRE

311.   The costs of the annulment proceeding, including the fees and expenses of the Committee, ICSID’s
       administrative fees and direct expenses, amount to (in USD):


               Committee Members’ fees and expenses
                       Ms. Loretta Malintoppi                                       74,780.15
                       Prof. Geneviève Bastid Burdeau                               42,051.57
                       Mr. Makhdoom Ali Khan (prior to his resignation)              3,187.50
                       Dr. Andrés Rigo Sureda                                       38,748.04
               ICSID’s administrative fees                                          84,000.00
               Direct expenses                                                      20,989.87
               Total                                                               263,757.13



  D. THE COMMITTEE’S DECISION ON COSTS

312.   According to Article 52(4) of the ICSID Convention, Chapter VI of the Convention, entitled the
       “Cost of the Proceeding,” “shall apply mutatis mutandis to proceedings before the Committee.” In
       this connection, the relevant provision of Chapter VI is Article 61(2), which provides:

               “In the case of arbitration proceedings the Tribunal shall, except as the parties otherwise
               agree, assess the expenses incurred by the parties in connection with the proceedings, and
               shall decide how and by whom those expenses, the fees and expenses of the members of
               the Tribunal and the charges for the use of the facilities of the Centre shall be paid. Such
               decision shall form part of the award.”

313.   ICSID Arbitration Rule 53 further provides that the provisions of the Rules “shall apply mutatis
       mutandis to any procedure relating to […] annulment of an award and to the decision of the […]
       Committee.” Rule 47 further specifies that “the [decision of a Committee] shall be in writing and
       shall contain […] any decision of the [Committee] regarding the cost of the proceeding.”

314.   On the basis of these provisions, the Committee has discretion to decide how to allocate the fees
       and expenses of Committee members, the Centre’s administrative fees and direct expenses, and the
       Parties’ fees and expenses.

315.   Given that the Committee found Latvia’s grounds for annulment to be without merit and on that
       basis rejected its Application for Annulment in its entirety, the Committee concludes that Latvia

                                                   81

                                                                                                       449
       Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 451 of 452



       should be wholly responsible for the Committee’s fees and expenses and for ICSID’s administrative
       fee and direct expenses. Each Party should be responsible for its legal fees. In the circumstances, a
       decision regarding interest to be awarded on the costs of these annulment proceedings (as requested
       by UAB E energija) is not needed.


VII.   DECISION

316.   For the reasons set forth above, the ad hoc Committee decides as follows:

               (1) The Application for Annulment of the Republic of Latvia is rejected in its entirety;

               (2) The Applicant shall bear the costs of the proceeding as set out in paragraph 311 above,
               in the amount of USD 263,757.13;

               (3) The stay of enforcement is lifted.




                                                   82

                                                                                                          450
Case 1:20-cv-02426-CRC Document 1-1 Filed 08/31/20 Page 452 of 452




    Geneviève Bastid Burdeau                    Andrés Rigo Sureda
    Ad hoc Committee Member                  Ad hoc Committee Member
    Date: April 6, 2020                      Date: April 6, 2020




                             Loretta Malintoppi
                      President of the ad hoc Committee

                      Date: April 6, 2020




                                       83

                                                                       451
